Exhibit 10.2

Execution Version

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

 

 

LOGO [g832943ex10_2covpg001.jpg]

CREDIT AGREEMENT

dated as of

August 17, 2010

among

COTT CORPORATION CORPORATION COTT,

COTT BEVERAGES INC.,

COTT BEVERAGES LIMITED,

and

CLIFFSTAR LLC,

as Borrowers

The Other Loan Parties Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as UK Security Trustee,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Administrative Collateral Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent, and

BANK OF AMERICA, N.A.,

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Joint Bookrunner and Joint Lead Arranger

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunner and Joint Lead Arranger

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    Section 1.01.   Defined Terms      1
   Section 1.02.   Classification of Loans and Borrowings      30   
Section 1.03.   Terms Generally      30    Section 1.04.   Accounting Terms;
GAAP      30    Section 1.05.   Currency Translations      30    Section 1.06.  
Certificates      30    ARTICLE II    The Credits    Section 2.01.   Commitments
     31    Section 2.02.   Loans and Borrowings      31    Section 2.03.  
Requests for Revolving Borrowings      32    Section 2.04.   Protective Advances
     32    Section 2.05.   Swingline Loans and Overadvances      33   
Section 2.06.   Letters of Credit      35    Section 2.07.   Funding of
Borrowings      38    Section 2.08.   Interest Elections      38   
Section 2.09.   Termination and Reduction of Commitments; Increase in
Commitments      39    Section 2.10.   Repayment and Amortization of Loans;
Evidence of Debt      40    Section 2.11.   Prepayment of Loans      40   
Section 2.12.   Fees      42    Section 2.13.   Interest      42   
Section 2.14.   Alternate Rate of Interest      43    Section 2.15.   Increased
Costs      44    Section 2.16.   Break Funding Payments      44    Section 2.17.
  Taxes      45    Section 2.18.   Payments Generally; Allocation of Proceeds;
Sharing of Set-offs      47    Section 2.19.   Mitigation Obligations;
Replacement of Lenders      49    Section 2.20.   Returned Payments      49   
Section 2.21.   Defaulting Lenders      49    Section 2.22.   Joint and Several
Liability      50    ARTICLE III    Representations and Warranties   
Section 3.01.   Organization; Powers      51    Section 3.02.   Authorization;
Enforceability      51   

 

i



--------------------------------------------------------------------------------

         Page   Section 3.03.   Governmental Approvals; No Conflicts      51   
Section 3.04.   Financial Condition; No Material Adverse Change      51   
Section 3.05.   Properties      51    Section 3.06.   Litigation and
Environmental Matters      52    Section 3.07.   Compliance with Laws and
Agreements      52    Section 3.08.   Investment Company Status      52   
Section 3.09.   Taxes      52    Section 3.10.   ERISA; Canadian Pension Plans;
Benefit Plans      52    Section 3.11.   Disclosure      53    Section 3.12.  
Material Agreements      53    Section 3.13.   Solvency      53    Section 3.14.
  Insurance      53    Section 3.15.   Capitalization and Subsidiaries      53
   Section 3.16.   Security Interest in Collateral      53    Section 3.17.  
Employment Matters      54    Section 3.18.   Common Enterprise      54   
Section 3.19.   2009 Note Documents and 2010 Note Documents      54    Section
3.20.   Centre of Main Interests      54    Section 3.21.   Stock Ownership     
54    Section 3.22.   Unrestricted Subsidiaries      54    Section 3.23.  
Representations and Warranties in Asset Purchase Agreement      54    Section
3.24.   Intercompany Advances      54    Section 3.25.   Fixed Charge Coverage
Ratio      54    ARTICLE IV    Conditions    Section 4.01.   Effective Date     
55    Section 4.02.   Each Credit Event      58    ARTICLE V    Affirmative
Covenants    Section 5.01.   Financial Statements; Borrowing Base and Other
Information      59    Section 5.02.   Notices of Material Events      61   
Section 5.03.   Existence; Conduct of Business      62    Section 5.04.  
Payment of Obligations      62    Section 5.05.   Maintenance of Properties     
62    Section 5.06.   Books and Records; Inspection Rights      62    Section
5.07.   Compliance with Laws      62    Section 5.08.   Use of Proceeds      63
   Section 5.09.   Insurance      64    Section 5.10.   Casualty and
Condemnation      64    Section 5.11.   Appraisals and Field Examinations     
64    Section 5.12.   Depository Banks      64    Section 5.13.   Additional
Collateral; Further Assurances      65   

 

ii



--------------------------------------------------------------------------------

         Page   Section 5.14.   Designation of Subsidiaries      66   
Section 5.15.   Post-Closing Covenants      67    Section 5.16.   Mexican Cash
Sweep      67    Section 5.17.   Farm Products      67    ARTICLE VI    Negative
Covenants    Section 6.01.   Indebtedness      67    Section 6.02.   Liens     
69    Section 6.03.   Fundamental Changes      70    Section 6.04.  
Investments, Loans, Advances, Guarantees and Acquisitions      70   
Section 6.05.   Asset Sales      73    Section 6.06.   Sale and Leaseback
Transactions      74    Section 6.07.   Intellectual Property Licenses      74
   Section 6.08.   Swap Agreements      74    Section 6.09.   Restricted
Payments; Certain Payments of Indebtedness      74    Section 6.10.  
Transactions with Affiliates      76    Section 6.11.   Restrictive Agreements
     77    Section 6.12.   Amendment of Material Documents      77   
Section 6.13.   Fixed Charge Coverage Ratio      77    Section 6.14.   Ownership
of U.S. Co-Borrowers and UK Borrower; Subsidiaries      77    Section 6.15.  
Assets and Liabilities of BCB International, BCB European and Interim Holdcos   
  77    ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative
Agent and the Administrative Collateral Agent    ARTICLE IX    Miscellaneous   
Section 9.01.   Notices      82    Section 9.02.   Waivers; Amendments      83
   Section 9.03.   Expenses; Indemnity; Damage Waiver      85    Section 9.04.  
Successors and Assigns      86    Section 9.05.   Survival      88   
Section 9.06.   Counterparts; Integration; Effectiveness      88   
Section 9.07.   Severability      88    Section 9.08.   Right of Setoff      88
   Section 9.09.   Governing Law; Jurisdiction; Consent to Service of Process   
  88   

 

iii



--------------------------------------------------------------------------------

         Page   Section 9.10.   WAIVER OF JURY TRIAL      89    Section 9.11.  
Headings      89    Section 9.12.   Confidentiality      89    Section 9.13.  
Several Obligations; Nonreliance; Violation of Law      90    Section 9.14.  
USA PATRIOT Act      90    Section 9.15.   Disclosure      90    Section 9.16.  
Appointment for Perfection      90    Section 9.17.   Interest Rate Limitation
     90    Section 9.18.   Waiver of Immunity      91    Section 9.19.  
Currency of Payment      91    Section 9.20.   Conflicts      91    ARTICLE X   
Loan Guaranty    Section 10.01.   Guaranty      91    Section 10.02.   Guaranty
of Payment      91    Section 10.03.   No Discharge or Diminishment of Loan
Guaranty      92    Section 10.04.   Defenses Waived      92    Section 10.05.  
Rights of Subrogation      92    Section 10.06.   Reinstatement; Stay of
Acceleration      92    Section 10.07.   Information      93    Section 10.08.  
Termination      93    Section 10.09.   Taxes      93    Section 10.10.  
Maximum Liability      93    Section 10.11.   Contribution      93    Section
10.12.   Liability Cumulative      93    ARTICLE XI    The Borrower
Representative    Section 11.01.   Appointment; Nature of Relationship      94
   Section 11.02.   Powers      94    Section 11.03.   Employment of Agents     
94    Section 11.04.   Notices      94    Section 11.05.   Successor Borrower
Representative      94    Section 11.06.   Execution of Loan Documents;
Borrowing Base Certificate      94    Section 11.07.   Reporting      94   
ARTICLE XII    Foreign Currency Participations    Section 12.01.   Loans;
Intra-Lender Issues      94    Section 12.02.   Settlement Procedure for
Specified Foreign Currency Participations      95    Section 12.03.  
Obligations Irrevocable      96    Section 12.04.   Recovery or Avoidance of
Payments      96    Section 12.05.   Indemnification by Lenders      96   
Section 12.06.   Specified Foreign Currency Loan Participation Fee      97   

 

iv



--------------------------------------------------------------------------------

     Page

SCHEDULES:

  

Commitment Schedule

  

Schedule 1.01(a) – Eligible Real Property

  

Schedule 1.01(b) – Mandatory Cost Formula

  

Schedule 1.01(c) – Unrestricted Subsidiaries

  

Schedule 1.01(d) – Certain Account Debtors

  

Schedule 1.01(e) – Eligible Equipment

  

Schedule 1.01(f) – Excluded Subsidiaries

  

Schedule 2.04 – Existing Letters of Credit

  

Schedule 3.05 – Properties

  

Schedule 3.10 – Canadian Union Plans, Canadian Benefit Plans and Canadian
Pension Plans

  

Schedule 3.14 – Insurance

  

Schedule 3.15 – Capitalization and Subsidiaries

  

Schedule 3.16 – Jurisdictions for Filings and Mortgages

  

Schedule 3.24 – Intercompany Advances

  

Schedule 5.15 – Post-Closing Covenants

  

Schedule 6.01 – Existing Indebtedness

  

Schedule 6.02 – Existing Liens

  

Schedule 6.04 – Existing Investments

  

Schedule 6.11 – Existing Restrictions

  

Schedule 6.15 – Existing BCB Assets

  

Schedule 8 – Security Trust Provisions

  

EXHIBITS:

  

Exhibit A – Form of Assignment and Assumption

  

Exhibit B-1 – Form of Borrowing Base Certificate

  

Exhibit B-2 – Form of Aggregate Borrowing Base Certificate

  

Exhibit C – Form of Compliance Certificate

  

Exhibit D – Joinder Agreement

  

Exhibit E – Borrowing Request

  

ANNEX:

  

Annex A – Effective Date Organizational Chart

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 17, 2010 (as it may be amended, restated,
supplemented or modified from time to time, this “Agreement”), among COTT
CORPORATION CORPORATION COTT, a corporation organized under the laws of Canada,
COTT BEVERAGES INC., a Georgia corporation, CLIFFSTAR LLC, a Delaware limited
liability company, and COTT BEVERAGES LIMITED, a company organized under the
laws of England and Wales, as Borrowers, the other Loan Parties party hereto,
the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as UK
Security Trustee, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Administrative Collateral Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Collateral Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2009 Indenture” means the Indenture, dated as of November 13, 2009, among Cott
Beverages, the guarantors from time to time party thereto, and HSBC Bank USA,
National Association, as trustee.

“2009 Note Documents” means the 2009 Indenture, the 2009 Notes and all documents
relating thereto or executed in connection therewith.

“2009 Notes” means the $215,000,000 in original principal amount of Cott
Beverages 8.375% Senior Notes due 2017 issued under the 2009 Indenture.

“2010 Indenture” means the Indenture, dated as of August 17, 2010, among Cott
Beverages, the guarantors from time to time party thereto, and HSBC Bank USA,
National Association, as trustee.

“2010 Note Documents” means the 2010 Indenture, the 2010 Notes and all documents
relating thereto or executed in connection therewith.

“2010 Notes” means the $375,000,000 in original principal amount of Cott
Beverages 8.125 % Senior Notes due 2018 issued under the 2010 Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Company, or any Loan Party organized under applicable laws of
Canada or any province thereof, has the meaning assigned to such term in the
U.S. Security Agreement and (b) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition Consideration” means the purchase consideration paid for any
Permitted Acquisition, whether paid in cash, properties, assumption of
Indebtedness or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any time in the future,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which, or the terms of
payment of which are, in any respect subject to, or contingent upon, the
revenues, income, cash flow or profits of any Person, business or operating
division.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for the purpose of calculating the Alternate Base Rate, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate plus (c) without duplication of any increase in interest
rate attributable to the Statutory Reserve Rate pursuant to the foregoing clause
(b) and to the extent actually incurred by any Lender in connection with any
extension of credit hereunder, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Collateral Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative collateral agent for the holders of the Secured
Obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agents” means the Administrative Agent, the Administrative Collateral Agent,
the Co-Collateral Agent, the Disbursement Agent and the UK Security Trustee.

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate Commitments of all
Lenders and (ii) the Aggregate Borrowing Base minus (b) the aggregate Revolving
Exposure of all Lenders.

“Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all of
the Borrowers; provided that (i) the maximum amount of the Borrowing Base of the
Company which may be included as part of the Aggregate Borrowing Base is the
Canadian Sublimit; (ii) the maximum amount of the Borrowing Base of the UK
Borrower which may be included as part of the Aggregate Borrowing Base is the UK
Sublimit and (iii) the maximum amount of Inventory of all Borrowers which may be
included as part of the Aggregate Borrowing Base is $150,000,000.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2 or another form which is acceptable to
each Collateral Agent in its sole discretion.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, from whatever source it may reasonably select, as that
which expresses as a percentage per annum the cost of funding participations in
Eurodollar Borrowings, plus (b) the Applicable Rate for Eurodollar Loans, plus
(c) the Mandatory Cost. When used in reference to any Loan or Borrowing,
“Alternate Rate” refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Rate.

“Amortization Commencement Date” means the later of (a) March 31, 2011, and
(b) the date that is 180 days after the date the Borrowers satisfy the
post-closing requirements set forth in items 1, 2 and 3 on Schedule 5.15.

“APA” means that certain Asset Purchase Agreement, dated as of July 7, 2010, by
and among the Company, Caroline, Cliffstar Corporation, the Subsidiaries of
Cliffstar Corporation party thereto (together with Target, the “Cliffstar
Companies”), and Stanley A. Star, solely in his capacity as Sellers’
Representative.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the rate per annum set forth below under the
caption “Commitment Fee Rate”, based upon the Average Utilization during the
preceding calendar month, provided that until August 31, 2010, the “Applicable
Commitment Fee Rate” shall be the applicable rate per annum set forth below in
Category 1:

 

Average Utilization

   Commitment Fee
Rate  

Category 1

Average Utilization £ 50%

     0.50 % 

Category 2

Average Utilization > 50%

     0.375 % 

For purposes of the foregoing, (a) the Applicable Commitment Fee Rate shall be
determined as of the end of each calendar month and (b) each change in the
Applicable Commitment Fee Rate resulting from a change in the Average
Utilization on the last day of any calendar month shall be effective upon the
first day of the succeeding calendar month, provided that the Average
Utilization shall be deemed to be in Category 1 at any time that an Event of
Default has occurred and is continuing.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time); provided that in case of Section 2.21, when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the aggregate unused Commitments of all
Lenders; provided that in case of Section 2.21, when a Defaulting Lender shall
exist, any such Defaulting Lender’s Revolving Commitment shall be disregarded in
the calculation.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan, Canadian
Prime Loan, Eurodollar Loan, CDOR Loan, or Overnight LIBO Loan, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Canadian Prime Spread”, “Eurodollar Spread”, “CDOR Spread” or
“Overnight LIBO Spread”, as the case may be, based upon the Borrowers’ Average
Aggregate Availability during the most recent fiscal quarter of the Borrowers.

 

Average Aggregate Availability

   ABR
Spread     Canadian
Prime
Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO
Spread  

Category 1

> $150,000,000

     1.50 %      1.50 %      2.50 %      2.50 %      2.50 % 

Category 2

£ $150,000,000 but

> $75,000,000

     1.75 %      1.75 %      2.75 %      2.75 %      2.75 % 

Category 3

£ $75,000,000

     2.00 %      2.00 %      3.00 %      3.00 %      3.00 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrowers based upon the Borrowers’
Aggregate Borrowing Base Certificates delivered from time to time pursuant to
Section 5.01 and outstanding during such fiscal quarter, (b) each change in the
Applicable Rate resulting from a change in the Borrowers’ Average Aggregate
Availability shall be effective on the first day of the next fiscal quarter,
provided that the Average Aggregate Availability for purposes of determining the
Applicable Rate shall be deemed to be in Category 3 (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the Borrowing Base Certificates required to be delivered by them
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such Borrowing Base Certificates are delivered and
(c) prior to February 17, 2011, the interest rate spreads set forth in Category
1 above shall not be available to the Borrowers and, accordingly, until such
date, Category 2 interest rate spreads shall apply in the event that the Average
Aggregate Availability is greater than $75,000,000 during such period.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the aggregate Commitments then in
effect minus the Revolving Exposure of all Lenders at such time.

“Average Aggregate Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Aggregate
Availability shall be calculated by the Administrative Agent and such
calculations shall be presumed to be correct, absent manifest error.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Administrative Agent and such calculations shall be presumed
to be correct, absent manifest error.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“BCB International” means BCB International Holdings, a company organized under
the laws of the Cayman Islands.

“BCB European” means BCB European Holdings, a company organized under the laws
of the Cayman Islands.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Company, Cott
Beverages, Cliffstar LLC, and the UK Borrower.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans and
CDOR Loans, as to which a single Interest Period is in effect, (b) a Swingline
Loan, (c) a Protective Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, with respect to each Borrower, the sum of
(a) 85% of such Borrower’s Eligible Accounts at such time, plus (b) the lesser
of (i) 65% of such Borrower’s Eligible Inventory (or, in the case Eligible
Inventory comprised of finished goods of Cliffstar LLC, 75%), valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time and (ii) the product of 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by such Borrower’s Eligible Inventory, valued at
the lower of cost or market value, determined on a first-in-first-out basis, at
such time, minus (c) Reserves related to such Borrower, plus (d) such Borrower’s
PP&E Component, minus (e) the Earnout Reserve. The maximum amount of Eligible
Inventory which may be included as part of any Borrowing Base is $150,000,000
minus, the amount of Eligible Inventory which is included in any other Borrowing
Base. Either Collateral Agent may, in its Permitted Discretion, adjust Reserves
or reduce one or more of the other elements used in computing the Borrowing Base
or, after the occurrence and during the continuation of an Event of Default,
reduce the advance rates set forth above.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-1 or another form which is acceptable to
each Collateral Agent in its sole discretion.

“Borrowing Base Reporting Trigger Level” means, at any time, the lesser of
(i) 17.5% of the Aggregate Borrowing Base at such time and (ii) $52,500,000.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02, substantially in the form
of Exhibit E hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Toronto are authorized or required by
law to remain closed; provided that, (a) when used in connection with a UK
Swingline Loan or a Eurodollar Loan denominated in dollars or Sterling, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar (or, as the case may be, Sterling) deposits in the London
interbank market and (b) when used in connection with a UK Swingline Loan or a
Eurodollar Loan denominated in Euros, the term “Business Day” shall also exclude
any day which is not a Target Day (as determined by the Administrative Agent).

“Canadian Benefit Plans” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, maintained by a Loan Party or any Subsidiary of any Loan Party,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement, savings or other
benefits, under which any Loan Party or any of its Restricted Subsidiaries has
any liability with respect to any Canadian employee or former employee, but
excluding any Canadian Pension Plans.

“Canadian Dollars” or “Cdn $” refers to the lawful currency of Canada.

“Canadian Issuing Bank” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity of the issuer of Letters of Credit for the account of the Company
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Canadian Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Canadian Issuing Bank, in
which case the term “Canadian Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Canadian Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
Canadian Issuing Bank at such time for the account of the Canadian Borrower plus
(b) the aggregate amount of all LC Disbursements of the Canadian Issuing Bank
that have not yet been reimbursed by or on behalf of the Canadian Borrower at
such time. The Canadian Letter of Credit Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Letter of Credit
Exposure at such time.

“Canadian Overadvance” means an Overadvance made to or for the account of the
Company pursuant to Section 2.05.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial pension benefits standards law that is maintained
by a Loan Party or any Subsidiary of any Loan Party for its Canadian employees
or former Canadian employees.

 

4



--------------------------------------------------------------------------------

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Disbursement Agent to be the greater of (i) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A., Toronto
Branch as its reference rate in effect on such day for determining interest
rates for Canadian Dollar denominated commercial loans in Canada and commonly
known as “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A., Toronto Branch and (ii) the sum of (a) the yearly interest rate to which
the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Canadian Protective Advance” means a Protective Advance made to or for the
account of the Company pursuant to Section 2.04.

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Canadian Revolving
Loans and its Canadian Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of Canadian Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Canadian Overadvances
outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to the Company.

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in Canada (or any
other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“Canadian Sublimit” means $40,000,000.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

“Canadian Union Plans” means any pension and other benefit plans which are not
required to be maintained by any Loan Party or any Subsidiary of any Loan Party
but to which a Loan Party or Subsidiary of a Loan Party is required to
contribute pursuant to a collective agreement for its Canadian employees or
former Canadian employees or pursuant to a participation agreement for Canadian
employees or former Canadian employees.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Caroline” means Caroline LLC, a Delaware limited liability company.

“Cash Management Transition Period” means the period during which Cliffstar LLC
is causing Chase to become its principal depository bank in accordance with
Section 5.12.

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m., Toronto time, on such day and, if such day
is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Disbursement Agent after 10:00 a.m. Toronto time to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Disbursement Agent to raise
Canadian dollars for the applicable Interest Period as of 10:00 a.m., Toronto
time, on such day for commercial loans or other extensions of credit to
businesses of comparable credit risk; or if such day is not a Business Day, then
as quoted by the Disbursement Agent on the immediately preceding Business Day.

 

5



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the Company shall cease to own, directly or indirectly, free and clear of
all Liens or other encumbrances (other than Liens created pursuant to any Loan
Document), all of the outstanding voting Equity Interests of the other Borrowers
on a fully diluted basis; or (d) there shall have occurred under the 2009
Indenture, the 2010 Indenture or any other indenture or other agreement
evidencing any Material Indebtedness any “change in control” or similar term (as
defined in the 2009 Indenture, the 2010 Indenture or any other indenture or
other agreement governing or relating to, or instrument evidencing, Material
Indebtedness).

“Change in Law” means (a) the adoption, implementation, abolition, withdrawal or
variation of any law, rule, regulation, practice or concession after the date of
this Agreement, (b) any change in any law, rule, regulation, practice or
concession or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline, directive, notice, ruling, statement of policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Cliffstar Acquisition” means the acquisition of substantially all of the assets
of the Cliffstar Companies by Cott Acquisition LLC (an indirect wholly-owned
subsidiary selected by the Company pursuant to Section 10.06 of the APA),
pursuant to, and on the terms and conditions set forth in, the APA.

“Cliffstar Companies” has the meaning assigned to such term in the definition of
“APA”.

“Cliffstar Corporation” means Cliffstar Corporation, a Delaware corporation.

“Cliffstar Deposit Accounts” means the following deposit accounts maintained at
Harris Bank, N.A.: (i) account number 2059459 (the lockbox account),
(ii) account number 2059152 (the main account), (iii) account number 2059574
(the disbursement account), (iv) account number 403-371-8 (the Shanstar Biotech
account) and (v) each additional account opened by Cliffstar LLC at Harris Bank,
N.A. (including each replacement account for any o the foregoing).

“Cliffstar LLC” means Cliffstar LLC, a Delaware limited liability company.

“Co-Collateral Agent” means General Electric Capital Corporation, in its
capacity as co-collateral agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Collateral
Agent, on behalf of itself and the Lenders, or the UK Security Trustee, to
secure the Secured Obligations.

“Collateral Access Agreement” (a) in the case of the U.S. Co-Borrowers and any
Loan Party organized under applicable law of any state of the United States, has
the meaning assigned to such term in the U.S. Security Agreement, (b) in the
case of the Company or any Loan Party organized under applicable law of any
province of Canada, has the meaning assigned to such term in the Canadian
Security Agreement and (c) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Collateral Agent” means any of the Administrative Collateral Agent and the
Co-Collateral Agent, and “Collateral Agents” means the collective reference to
each Collateral Agent. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, any reference to a single Collateral Agent in
this Agreement or in any other Loan Document shall be a reference to the
Administrative Collateral Agent.

“Collateral Documents” means, collectively, each Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” (a) with respect to the U.S. Co-Borrowers and any Loan
Party organized under applicable laws of the United States, any state thereof or
the District of Columbia, has the meaning assigned to such term in the U.S.
Security Agreement, (b) with respect to the Company or any Loan Party organized
under applicable laws of Canada or any province thereof, has the meaning
assigned to such term in the Canadian Security Agreement and (c) with respect to
the UK Borrower or any Loan Party organized under applicable law of the United
Kingdom, has the meaning assigned to such term in the UK Security Agreement.

 

6



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Commitment as of the Effective Date is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Commitments as of the Effective Date is $275,000,000.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Company” means Cott Corporation Corporation Cott, a corporation organized under
the laws of Canada.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cott Acquisition LLC” means Cott Acquisition LLC, a Delaware limited liability
company.

“Cott Beverages” means Cott Beverages Inc., a Georgia corporation.

“Cott Embotelladores” means Cott Embotelladores de Mexico, S.A. de C.V.

“Cott Mexican Group” means Mexico Bottling Services, S.A. de C.V., AD
Personales, S.A. de C.V., Servicios Gerenciales de Mexico, S.A. de C.V., Cott
Embotelladores and Cott Maquinaria y Equipo, S.A. de C.V., and any Subsidiary of
any of the foregoing formed after the date hereof under the laws of Mexico in
conformity with the terms of this Agreement, but excluding any Unrestricted
Subsidiaries of the foregoing.

“CRA” means Canada Revenue Agency.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Customer List” means a customer list for each Borrower, which list shall state
the customer’s name, physical mailing address and phone number and shall be
certified as true and correct by a Financial Officer of the Borrower
Representative.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless the conditions to such Loans or
participations in Letters of Credit or Swingline Loans are the subject of a good
faith dispute, (b) notified the Company, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or, except in any case where there is a
bona fide dispute as to whether such Lender has an enforceable funding
obligation, under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement or the Canadian Security Agreement, as applicable.

“Disbursement Agent” means (a) in the case of UK Revolving Loans denominated in
Euros or Sterling, UK Swingline Loans, UK Overadvances, UK Protective Advances,
repayment of UK Revolving Loans denominated in Euros or Sterling, repayment of
UK Swingline Loans, repayment of UK Overadvances, the repayment of UK Protective
Advances, the issuance of any Letter of Credit by the UK Issuing Bank,
determination of Mandatory Costs, determination of interest rates, fees and
costs pursuant to Sections 2.12 through 2.17 to the extent relating to UK
Revolving Loans, UK Overadvances, UK Protective Advances or UK Letters of
Credit, JPMorgan Chase Bank, N.A., London Branch, (b) in the case of Canadian
Revolving Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian
Protective Advances, repayment of Canadian Revolving Loans, repayment of
Canadian Swingline Loans, repayment of Canadian Overadvances, repayment of
Canadian Protective Advances,

 

7



--------------------------------------------------------------------------------

the issuance of any Letter of Credit by the Canadian Issuing Bank, determination
of interest rates, fees and costs pursuant to Sections 2.12 through 2.17 to the
extent relating to Canadian Revolving Loans, Canadian Overadvances, Canadian
Protective Advances or Canadian Letters of Credit, JPMorgan Chase Bank, N.A.,
Toronto Branch, and (c) otherwise, the Administrative Agent.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters set forth in a letter delivered to the Administrative
Agent dated August 13, 2010 and made available to the Lenders.

“Disqualified Equity Interests” means all Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to
August 17, 2015, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Equity Interests referred to in (a) above, in each case at any time
on or prior to August 17, 2015, or (c) contains any repurchase obligation which
may come into effect prior to payment in full of all Obligations.

“Disqualified Payables” means (i) trade payables of a U.S. Co-Borrower which
have been unpaid for more than 60 days after the due date thereof and (ii) trade
payables of the U.K. Borrower and the Canadian Borrower which remain unpaid for
a period in excess of the historic payables practice of such Borrower, in each
case, as determined by the Agent in its Permitted Discretion and excluding trade
payables being contested or disputed by the Borrower in good faith.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount and (b) if such amount
is expressed in Canadian Dollars, Euros, Sterling or any other currency, the
amount of dollars that would be required to purchase the amount of such currency
based upon the Spot Selling Rate as of such date of determination.

“dollars” or “$” refers to the lawful currency of the United States of America.

“Earnout” means the “Earnout Amount” as defined in the APA.

“Earnout Reserve” means a reserve initially established by the Administrative
Agent on January 1, 2011 equal to $7,860,000, which reserve shall be increased
on the first day of each calendar month from February 1, 2011 through June 1,
2011 by an additional $7,860,000 for each calendar month and on July 1, 2011 by
an additional $7,840,000, up to a maximum reserve of $55,000,000; provided that
such reserve may be reduced with the consent of the Administrative Agent, in its
sole discretion, only to reflect any adjustment in the Earnout that the
Administrative Agent determines is appropriate for the purposes of this
Agreement; provided further that upon the payment in full of the Earnout
pursuant to the APA, the “Earnout Reserve” shall be permanently reduced to $0.

“EBITDA” means, for any period, Net Income for such period plus, without
duplication of amounts otherwise included in Net Income for such period, cash
received from Northeast Retailer Brands LLC during such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period (net of interest income
for such period and excluding Interest Income recorded by Northeast Retailer
Group for such period), (ii) income tax expense for such period (excluding
income tax expense recorded by Northeast Retailer Group for such period),
(iii) all amounts attributable to depreciation and amortization expense for such
period (excluding amounts attributable to depreciation and amortization expense
recorded by Northeast Retailer Group for such period), (iv) any one time or
extraordinary non-cash charges for such period (excluding any non-cash charge
that relates to the write-down or write-off of inventory and any one time or
extraordinary non-cash charges recorded by Northeast Retailer Group for such
period), (v) any other non-cash charges for such period (excluding any non-cash
charge that relates to the write-down or write-off of inventory and any non-cash
charges recorded by Northeast Retailer Group for such period), (vi) non-cash
stock compensation expenses (excluding any non-cash stock compensation expenses
recorded by Northeast Retailer Group for such period) and (vii) any
non-capitalized fees and expenses (including legal, accounting and financing
costs) incurred in connection with the Transaction in an aggregate amount not to
exceed $8,700,000, minus (b) without duplication and to the extent included in
Net Income, (i) any cash payments made during such period in respect of non-cash
charges described in clauses (a)(iv) and (a)(v) taken in a prior period
(excluding such cash payments recorded by Northeast Retailer Group for such
period) and (ii) any extraordinary gains and any non-cash items of income for
such period (excluding extraordinary gains and non-cash items recorded by
Northeast Retailer Group for such period), all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP. EBITDA for any
Test Period shall be calculated on a Pro Forma Basis to give effect to any
Permitted Acquisition and the sale, transfer, lease or other disposal of any
asset (other than dispositions in the ordinary course of business) consummated
at any time on or after the first day of the Test Period as if each such
Permitted Acquisition had been consummated on the first day of such test period
and as if such sale, transfer, lease or other disposition had been consummated
on the day prior to the first day of such test period.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

8



--------------------------------------------------------------------------------

“Eligible Accounts” means, at any time, the Accounts of a Borrower which each
Collateral Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting either Collateral Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or the UK Security Trustee, as applicable, (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or the UK Security Trustee, as applicable and (iii) Prior
Claims that are unregistered and that secure amounts that are not yet due and
payable;

(c) with respect to which the scheduled due date is more than 60 days after the
original invoice date, which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of the Borrower or otherwise designated as
uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 20% (or, with respect to the Account Debtors listed on Schedule 1.01(d),
the applicable percentage listed on such Schedule for such Account Debtor) of
the aggregate amount of Eligible Accounts of all Borrowers;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to either Collateral Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once
(other than invoices for amounts not in excess of $3,000,000 at any one time
that have been reissued promptly after the date of the original invoice to
correct billing errors, in which case the original invoice date (as opposed to
the date of the re-issued invoice) shall control for purposes of clause
(c) above);

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) become insolvent,
or (vi) ceased operation of its business; provided, that notwithstanding the
foregoing provisions of the this clause (j), either Collateral Agent may, in its
Permitted Discretion, include as Eligible Accounts (i) Accounts that are
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and (ii) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (j) and has a credit quality satisfactory to
such Collateral Agent;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code) in
the United States, Canada or the United Kingdom unless each Collateral Agent has
determined that such Account Debtor has substantial assets and operations in the
United States, Canada or the United Kingdom and is subject to suit in the United
States, Canada or the United Kingdom or (ii) is not organized under applicable
law of the United States, any state of the United States, Canada, any province
of Canada or the United Kingdom unless, in either case, such Account is backed
by a letter of credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Collateral Agent;
provided, however, that up to $3,000,000 of Eligible Accounts at any one time
may be from Account Debtors that either maintain a chief executive office in
Ireland or Scotland or are organized under the applicable law of Ireland or
Scotland;

 

9



--------------------------------------------------------------------------------

(m) which is owed in any currency other than U.S. dollars, Canadian Dollars,
Euros or Sterling;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S. or
Canada unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of the Administrative Collateral
Agent, or (ii) the government of Canada or the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Financial
Administration Act (Canada), as amended, or the Federal Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as
applicable, and any other steps necessary to perfect the Lien of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, in
such Account have been complied with to the satisfaction of the Administrative
Agent or the UK Security Trustee, as applicable;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper, or instrument;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(w) which was created on cash on delivery terms;

(x) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless
either Collateral Agent has determined that such limitation is not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province
thereof or England and Wales;

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection legislation;

(aa) which arose from the sale of Inventory which did not comply with the rules
or regulations of the United States Food and Drug Administration or any similar
regulatory body located in the jurisdiction in which such Inventory was sold or
in which the Account Debtor is located; or which Inventory is the subject of a
recall; or

(bb) which either Collateral Agent determines, in its Permitted Discretion, may
not be paid by reason of the Account Debtor’s inability to pay or which either
Collateral Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account of any Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify each Collateral Agent thereof on and at the
time of submission to the Collateral Agents of the next Aggregate Borrowing Base
Certificate and the Borrowing Base Certificate of such Borrower. In determining
the amount of an Eligible Account, the face amount of an Account may, in either
Collateral Agent’s Permitted Discretion, be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account. No
Account acquired in the Cliffstar Acquisition, or generated in the business so
acquired, may constitute an Eligible Account until the completion of the
Administrative Collateral Agent’s due diligence (including its field
examinations) relating thereto.

 

10



--------------------------------------------------------------------------------

“Eligible Equipment” means (i) the equipment owned by a Borrower described on
Schedule 1.01(e) and (ii) other equipment satisfactory to each Collateral Agent
for inclusion in the Borrowing Base; provided that the Borrowers have delivered
to the Collateral Agents appraisals and other information, documents and
instruments requested by each Collateral Agent with respect to such other
equipment, in each case meeting each of the following requirements:

(a) such Borrower has good title to such equipment;

(b) such Borrower has the right to subject such equipment to a Lien in favor of
the Administrative Collateral Agent or the UK Security Trustee, as applicable;
such equipment is subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or a first fixed equitable charge in favor of
the UK Security Trustee, as applicable, and is free and clear of all other Liens
of any nature whatsoever (except for Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Collateral Agent or the UK
Security Trustee, as applicable, and Prior Claims that are unregistered and
secure amounts that are not yet due and payable);

(c) the full purchase price for such equipment has been paid by such Borrower;

(d) such equipment is located on premises (i) owned by such Borrower, which
premises are subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, or
(ii) leased by such Borrower where (x) the lessor has delivered to the
Administrative Collateral Agent or the UK Security Trustee, as applicable, a
Collateral Access Agreement or (y) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by either Collateral Agent in its Permitted Discretion;

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of the Borrower and has been included in an appraisal report
delivered to the Collateral Agents in form, scope and substance reasonably
satisfactory to each Collateral Agent;

(f) such equipment is not subject to any agreement (x) other than the Loan
Documents, the 2009 Note Documents and the 2010 Note Documents, which restricts
the ability of such Borrower to use, sell, transport or dispose of such
equipment or (y) which restricts the Administrative Collateral Agent’s ability
to take possession of, sell or otherwise dispose of such equipment; and

(g) such equipment either (i) does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such equipment is located or
(ii) constitutes “fixtures” under the applicable laws of the jurisdiction in
which such equipment is located and (x) is located on premises owned by such
Borrower or (y) is located on premises leased by such Borrower where (1) the
lessor has delivered to the Administrative Collateral Agent or the UK Security
Trustee, as applicable, a collateral access or Lien subordination or waiver
agreement in form and substance acceptable to the Administrative Collateral
Agent or the UK Security Trustee, as applicable, or (2) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by either Collateral Agent in its Permitted Discretion;

provided, that notwithstanding anything contained herein to the contrary, in the
event that the Borrowers shall fail to deliver the updated appraisals required
under item 1 of Schedule 5.15 on or prior to the dates required on such
Schedule, the equipment to which such delayed deliveries relate shall not be
subject to qualification as Eligible Equipment until such time as such
deliveries are complete.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which
either Collateral Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder. Without limiting either Collateral Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory
of any Borrower:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
(ii) a Permitted Encumbrance which does not have priority over the Lien in favor
of the Administrative Collateral Agent or the UK Security Trustee, as
applicable, and (iii) a Prior Claim that is unregistered and secures amounts
that are not yet due and payable;

(c) which is, in either Collateral Agent’s reasonable opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity, and/or failure to
meet applicable customer specifications or acceptance procedures; or which does
not comply with the rules or regulations of the United States Food and Drug
Administration or any similar regulatory body located in the jurisdiction in
which such Inventory is held for sale; or which is the subject of a recall;

 

11



--------------------------------------------------------------------------------

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials (other than raw materials reasonably acceptable to either Collateral
Agent and supported as saleable by an appraisal reasonably acceptable to either
Collateral Agent), spare or replacement parts, subassemblies, packaging and
shipping material (other than packaging and shipping material reasonably
acceptable to either Collateral Agent and supported as saleable by an appraisal
reasonably acceptable to either Collateral Agent), manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;

(g) which is not located in the United States, Canada or the United Kingdom or
which is in transit with a common carrier from a vendor or supplier;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent or the Administrative
Collateral Agent a Collateral Access Agreement or (ii) a Reserve for rent,
charges, and other amounts due or to become due with respect to such facility
has been established by either Collateral Agent in its Permitted Discretion;

(i) which is located at an owned location subject to a mortgage in favor of a
Person other than the Administrative Collateral Agent, unless the mortgagee has
delivered a Collateral Access Agreement or other mortgagee agreement in form and
substance satisfactory to the Administrative Agent;

(j) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
or the Administrative Collateral Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by either Collateral Agent in its
Permitted Discretion;

(k) which is in transit to or from any third party location or outside
processor;

(l) which is a discontinued product or component thereof;

(m) which is the subject of a consignment by such Borrower as consignor;

(n) which is beyond the “best if used by” date for such Inventory or is
otherwise unacceptable to such Borrower’s customers;

(o) which contains, bears or is subject to any intellectual property rights
licensed to such Borrower unless either Collateral Agent is satisfied, after
reviewing the licensing arrangements that it may sell or otherwise dispose of
such Inventory without (i) the consent of the licensor, (ii) infringing the
rights of such licensor, (iii) violating any contract with such licensor, and
(iv) incurring any liability with respect to payment of royalties, other than
royalties payable to the licensor incurred pursuant to sale of such Inventory
under the applicable licensing agreement;

(p) which is not reflected in a current perpetual inventory report of such
Borrower;

(q) for which reclamation rights have been asserted by the seller;

(r) which is subject to any enforceable retention of title arrangement; or

(s) which either Collateral Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory of any Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Aggregate
Borrowing Base Certificate and the Borrowing Base Certificate of such Borrower.
No Inventory acquired in the Cliffstar Acquisition, or generated in the business
so acquired, may constitute Eligible Inventory until the completion of the
Administrative Collateral Agent’s due diligence (including its appraisals)
relating thereto.

“Eligible Real Property” means (a) the real property listed on Schedule 1.01(a)
and (b) other real property that is satisfactory to each Collateral Agent for
inclusion in the Borrowing Base, in each case that is owned (or, in the case of
certain real property in Canada beneficially owned) by a Borrower (i) that is
acceptable in the Permitted Discretion of either Collateral Agent for inclusion
in the Aggregate Borrowing Base and the Borrowing Base of such Borrower, (ii) in
respect of which an

 

12



--------------------------------------------------------------------------------

appraisal report has been delivered to each Collateral Agent in form, scope and
substance reasonably satisfactory to each Collateral Agent, (iii) in respect of
which each Collateral Agent is satisfied that all actions necessary or desirable
in order to create perfected first priority Lien (subject to Permitted
Encumbrances which (a) have been approved by each Collateral Agent in the
exercise of its Permitted Discretion and are disclosed in a title insurance
policy issued in favor of the Administrative Collateral Agent or (b) which do
not have priority over the Lien granted in favor of the Administrative
Collateral Agent) on such real property have been taken, including, the filing
and recording of Mortgages, (iv) in respect of which, if requested by the
Administrative Collateral Agent, an environmental assessment report has been
completed and delivered to the Administrative Agent in form and substance
satisfactory to the Lenders and which does not indicate any material pending,
threatened or existing Environmental Liability, or non compliance with any
Environmental Law, (v) which is adequately protected by fully-paid valid title
insurance with endorsements and in amounts acceptable to each Collateral Agent,
insuring that the Administrative Collateral Agent, for the benefit of the
Lenders, shall have a perfected first priority Lien on such real property
(subject to Permitted Encumbrances), evidence of which shall have been provided
in form and substance satisfactory to the Administrative Agent, and (vi) in
respect of which, if requested by the Administrative Collateral Agent: (A) an
ALTA survey (or its customary Canadian equivalent, as applicable) has been
delivered for which all necessary fees have been paid and which is certified to
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the state in which such Eligible Real Property (or is similarly
licensed and registered in Canada, as applicable) is located and acceptable to
the Administrative Agent, and shows (subject to such modification or information
shown as is customary in Canada) all buildings and other improvements, any
offsite improvements, the location of any easements, parking spaces, rights of
way, building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent; (B) local counsel for the Agreement in states in which the
Eligible Real Property is located have delivered a letter of opinion with
respect to the enforceability and perfection of the Mortgages and any related
fixture filings in form and substance satisfactory to the Administrative Agent;
(C) such Borrower shall have used its reasonable best efforts to obtain estoppel
certificates executed by all tenants of such Eligible Real Property and such
other consents, agreements and confirmations of lessors and third parties have
been delivered as the Administrative Agent may deem necessary or desirable and
(D) a flood certificate or report (or, for any Eligible Real Property located in
Canada, customary evidence of notice or flood plains and compliance with any
relevant regulations, where applicable) has been delivered to the Administrative
Agent and, if necessary, flood insurance satisfactory to the Administrative
Agent shall have been procured and evidence thereof provided to the
Administrative Agent, together with evidence that all other actions that the
Administrative Agent may deem necessary or desirable in order to create
perfected first priority Liens (subject to Permitted Encumbrances which (a) have
been approved by either Collateral Agent in the exercise of its Permitted
Discretion and are disclosed in a title insurance policy issued in favor of the
Administrative Collateral Agent or (b) which do not have priority over the Lien
granted in favor of the Administrative Collateral Agent) on the property
described in the Mortgages have been taken; provided, that notwithstanding
anything contained herein to the contrary, in the event that the Borrowers shall
fail to deliver the updated appraisals, insurance reports, and environmental
reports required under items 1, 2 and 3 of Schedule 5.15 on or prior to the
dates required on such Schedule, the real property to which such delayed
deliveries relate shall not be subject to qualification as Eligible Real
Property until such time as such deliveries are complete.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
having jurisdiction, relating in any way to the environment, preservation or
reclamation of natural resources, the management, presence, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) the presence of or exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a Plan that is “at
risk” within the meaning of Title IV of ERISA or the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan pursuant to Section 4042 of
ERISA; (f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or is in
endangered or critical status within the meaning of Section 305 of ERISA.

“Euro” or “€” refers to the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means the collective reference to (i) the Restricted
Subsidiaries listed on Schedule 1.01(f), (ii) any Restricted Subsidiary created
or acquired on or after the Effective Date that is designated by the Borrower
Representative as an “Excluded Subsidiary” by notice to the Administrative Agent
(accompanied by the certification contemplated below) within thirty days after
the acquisition or creation thereof by the Company or any of its Restricted
Subsidiaries (or, in the case of Restricted Subsidiaries organized under the
laws of jurisdictions other than the laws of the United States (or any State
thereof), the District of Columbia, Canada (or any Province thereof) or England,
no later than the date on which a Financial Officer of the Company is required
to deliver a certificate under Section 5.01(d) for any fiscal period ending at
least thirty days after the date on which such Restricted Subsidiary was created
or acquired) or, in each case, such longer period as may be agreed to by the
Administrative Agent; provided, that no Restricted Subsidiary may at any time
constitute an Excluded Subsidiary if:

(i) in the case of designation of any Restricted Subsidiary as an Excluded
Subsidiary, immediately before and after such designation, any Specified Default
shall have occurred and be continuing;

(ii) such Restricted Subsidiary is or becomes a “Guarantor” (or any other
defined term having a similar purpose) under the 2009 Note Documents or the 2010
Note Documents;

(iii) such Restricted Subsidiary owns any Equity Interests of, or holds any
Indebtedness of, any Loan Party other than Equity Interests owned on the
Effective Date and reflected on Schedule 3.15 and other than intercompany
Indebtedness held on the Effective Date; or

(iv) if a Restricted Subsidiary is being designated as an Excluded Subsidiary
hereunder, (A) the sum of (i) the net tangible assets of such Subsidiary as of
such date of designation (the “Excluded Subsidiary Designation Date”), as set
forth on such Subsidiary’s most recent balance sheet, plus (ii) the aggregate
amount of total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries (other than the Northeast Retailer Group) shall not exceed 5.0% of
the consolidated total assets of the Company and its Subsidiaries (other than
the Northeast Retailer Group) at such date, pro forma for such designation and
(B) the sum of (i) the EBITDA contributed by such Subsidiary as of the Excluded
Subsidiary Designation Date, plus (ii) the aggregate amount of EBITDA
contributed by all Excluded Subsidiaries and Unrestricted Subsidiaries (other
than the Northeast Retailer Group) shall not exceed 5.0% of EBITDA for the
period of four fiscal quarters of the Company and its Subsidiaries (other than
Northeast Retailer Group) most recently ended for which financial statements
have been or are required to have been delivered pursuant to Sections 4.01(b),
5.01(a) or 5.01(b), pro forma for such designation.

No Restricted Subsidiary shall constitute an Excluded Subsidiary unless Borrower
Representative shall have delivered to the Administrative Agent a certificate of
a Financial Officer certifying that such Restricted Subsidiary satisfies the
criteria for an Excluded Subsidiary and sets forth in reasonable detail the
computations necessary to determine the satisfaction of such criteria. No
Interim Holdco shall constitute an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, either
Collateral Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Borrower is located (c) any
withholding taxes imposed under Section 1471 or

 

14



--------------------------------------------------------------------------------

1472 of the Code and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any withholding tax
that is imposed on amounts payable to such Foreign Lender (other than any
amounts payable to such Foreign Lender by a party hereto in its capacity as a
Loan Guarantor or as a Borrower of a Loan that was not made directly to such
party under Article II) at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(g), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 31, 2008 by and among the Company, Cott Beverages, the UK Borrower, the
other loan parties party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., London Branch, as UK security trustee, JPMorgan Chase Bank, N.A., as
administrative agent and administrative collateral agent and General Electric
Capital Corporation, as co-collateral agent, as the same has been amended by the
First Amendment.

“Existing Letters of Credit” shall mean the letters of credit referred to on
Schedule 2.04 hereto.

“Farm Products” means all of either U.S. Co-Borrower’s now owned or hereafter
existing or acquired farm products of every kind and nature, including crops and
products of crops, wherever located, including (a) “farm products” (as such term
is defined in any Farm Products Law and/or the Uniform Commercial Code in any
jurisdiction) and (b) “perishable agricultural commodities” (as such term is
defined in any Farm Products Law).

“Farm Products Law” means (a) the Food Security Act of 1985, 7 U.S.C.
Section 1631 et. seq., (b) the Perishable Agricultural Commodities Act of 1930,
7 U.S.C. Section 499A et seq., (c) Article 20 of the Agriculture and Markets Law
of the State of New York or (d) any other federal, state, or local laws from
time to time in effect which regulate any matters pertaining to Farm Products,
in each case, as the same now exists or may hereafter from time to time be
amended, modified, recodified, or supplemented, together with all rules and
regulations thereunder.

“Farm Products Notices” means any written notice to any U.S. Co-Borrower
pursuant to the applicable provisions of any Farms Products Law from (i) any
Farm Products Seller or (ii) any lender to any Farm Products Seller or any other
person with a Lien on the assets of any Farm Products Seller or (iii) the
secretary of state (or equivalent official), agricultural secretary or
commissioner (or equivalent official) or other Governmental Authority of any
state, commonwealth or political subdivision thereof in which any Farm Products
purchased by either of the U.S. Co-Borrowers are produced, in any case advising
or notifying such U.S. Co-Borrower of the intention of such Farm Products Seller
or other Person to preserve or seek the benefits of, or pursue any recovery with
respect to, any Lien or trust applicable to any assets of either U.S.
Co-Borrower established in favor of such Farm Products Seller or other Person
under the provisions of any law or claiming a Lien on any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by either U.S. Co-Borrower or any related or other assets of such U.S.
Co-Borrower.

“Farm Products Seller” means, individually and collectively, sellers, producers
or suppliers of any Farm Products or related services to either of the U.S.
Co-Borrowers involved in the transaction.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means the collective reference to that certain fee letter dated as
of the Effective Date among Chase, J.P. Morgan Securities, Inc. and the Company
and any other fee letters that may be entered into from time to time by one or
more Borrowers and any Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“First Amendment” means the First Amendment to Credit Agreement, U.S. Pledge and
Security Agreement and Canadian Pledge and Security Agreement, dated as of
July 22, 2009, among the Company, Cott Beverages, the UK Borrower, the other
loan parties party thereto, the lenders party thereto and the Agents.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDA minus the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

For purposes of determining the Fixed Charge Coverage Ratio as of any date for
the period of four consecutive fiscal quarters ended on or prior to March 31,
2011,

 

15



--------------------------------------------------------------------------------

(i) (x) the unfinanced portion of Capital Expenditures for the fiscal quarter
ended January 2, 2010 shall be $18,500,000, (y) the unfinanced portion of
Capital Expenditures for the fiscal quarter ended April 3, 2010 shall be
$12,100,000 and (z) the unfinanced portion of Capital Expenditures for the
fiscal quarter ended July 3, 2010 shall be $15,900,000, and

(ii) (x) EBITDA for the fiscal quarter ended January 2, 2010 shall be
$51,100,000, (y) EBITDA for the fiscal quarter ended April 3, 2010 shall be
$60,200,000 and (z) EBITDA for the fiscal quarter ended July 3, 2010 shall be
$74,000,000.

“Fixed Charge Trigger Level” means, at any time, the lesser of (i) 12.5% of the
Aggregate Borrowing Base and (ii) $37,500,000.

“Fixed Charges” means, with reference to any period, without duplication,
(a) cash Interest Expense, plus (b) scheduled principal payments on Indebtedness
made during such period (plus any payments of Permitted Deferred Consideration
but excluding payments with respect to the Earnout), plus (c) expense for income
taxes paid in cash (net of any cash refund in respect of income taxes actually
received in such period in an amount not to exceed expenses for income taxes
paid in cash during such period), plus (d) the principal component of all
Capital Lease Obligation payments (including, without limitation, any prepayment
of the Sidel Water Capital Lease, but only to the extent such prepayment exceeds
the sum of the amount of cash collateral by the lessor thereof plus the then
undrawn face amount of Letters of Credit supporting the obligations of Cott
Beverages to such lessor that are cancelled as a result of such prepayment),
plus (e) Restricted Payments made in cash (other than Restricted Payments made
to any Loan Party and other than Restricted Payments made to the holders of
Equity Interests in the Northeast Retailer Group), plus (f) cash contributions
to any Plan, any Canadian Pension Plan or any Canadian Benefit Plan in excess of
the actual expense, plus (g) any payments by the Company or its Subsidiaries
related to any purchase of the 2009 Notes or the 2010 Notes pursuant to
Section 6.09(b)(x), all calculated for the Company and its Subsidiaries on a
consolidated basis.

For purposes of determining Fixed Charges as of any date for the period of four
consecutive fiscal quarters ended on or prior to March 31, 2011, (x) the Fixed
Charges for the fiscal quarter ended January 3, 2010 shall be $26,100,000,
(y) the Fixed Charges for the fiscal quarter ended April 3, 2010 shall be
$26,300,000 and (z) the Fixed Charges for the fiscal quarter ended July 3, 2010
shall be $26,000,000.

“Foreign Lender” means any Lender that, with respect to any Borrower, is
organized under the laws of a jurisdiction other than that in which such
Borrower is organized, other than a Treaty Lender or other than, in respect of a
Loan to the UK Borrower, a UK Qualifying Lender. For the purposes of this
definition, (i) the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) Canada and each province and territory thereof shall be deemed to
constitute a single jurisdiction.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether provincial, territorial, state, municipal or local; the
European Central Bank, the Council of Ministers of the European Union or any
other supranational body; and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HSBC Mexico” means HSBC México, Sociedad Anónima, Multiple Banking Institution,
HSBC Financial Group, acting as one party.

 

16



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any Subsidiary that accounts for (i) less than 1%
of the consolidated EBITDA of the Company and its Subsidiaries, measured as of
any date of determination for the period of four fiscal quarters of the Company
and its Subsidiaries most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 4.01(b),
5.01(a) or 5.01(b), as applicable, and (ii) less than 1% of the consolidated
total assets of the Company and its Subsidiaries determined as of the last day
of such four fiscal quarter period.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Insolvency Laws” means each of the Bankruptcy Code, any state, provincial,
territorial or federal bankruptcy laws, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Insolvency Act 1986 (United Kingdom), and
Council Regulation 1346/2000/EC on insolvency proceedings (European Union), each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it and including any rules and regulations
pursuant thereto.

“Intellectual Property” means trademarks, service marks, tradenames, copyrights,
patents, trade secrets, industrial designs, internet domain names and other
intellectual property, including any applications and registrations pertaining
thereto and with respect to trademarks, service marks and tradenames, the
goodwill of the business symbolized thereby and connected with the use thereof.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP. Interest Expense shall be calculated on a Pro
Forma Basis to give effect to any Indebtedness incurred, assumed or permanently
repaid or extinguished during the relevant Test Period in connection with a
Permitted Acquisition or sale, transfer, lease or other disposition of any
assets (other than dispositions in the ordinary course of business) as if such
incurrence, assumption, prepayment or extinguishment had occurred on the first
day of the applicable Test Period.

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Loan or Overnight LIBO Loan (other than, in each case, any Swingline Loan), the
first day of each calendar month and the Maturity Date and (b) with respect to
any Eurodollar Loan or CDOR Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

17



--------------------------------------------------------------------------------

“Interim Holdco” means any Subsidiary of a U.S. Co-Borrower that is a direct or
indirect holder of Equity Interests in any other U.S. Co-Borrower.

“Inventory” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Company, or any Loan Party organized under applicable laws of
Canada or any province thereof, has the meaning assigned to such term in the
U.S. Security Agreement and (b) in the case of the UK Borrower or any Loan Party
organized under applicable law of the United Kingdom, has the meaning assigned
to such term in the UK Security Agreement.

“Issuing Bank” means the Canadian Issuing Bank, a U.S. Issuing Bank or the UK
Issuing Bank, as applicable, in each case in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arrangers” means the collective reference to J.P.Morgan Securities Inc.
and Deutsche Bank Securities, Inc.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption), in each case, together with any Affiliate of
such Person through which such Person elects, by notice to the Administrative
Agent, to make any Loans available to any Borrower so long as such Person or its
Affiliate is a party to this Agreement as a Lender; provided that for all
purposes of voting or consenting with respect to (a) any amendment, supplement
or modification to any Loan Document, (b) any waiver of any of the requirements
of any Loan Document or any waiver of any Default of Event of Default and its
consequences and (c) any other matter as to which a Lender may vote or consent
pursuant to Section 9.02 of this Agreement, the Person making such election
shall be deemed the “Lender” rather than such Affiliate, which shall not be
entitled to vote or consent (it being agreed that the failure of any such
Affiliate to fund an obligation under this Agreement shall not relieve the
Person that designated such Affiliate to Loans hereunder from its obligations
hereunder). Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lenders.

“Letter of Credit” means any letter of credit (or similar instrument (including
a bank guarantee) acceptable to the applicable Issuing Bank issued for the
purpose of providing credit support) issued pursuant to this Agreement.

“Letter of Credit Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any LC Disbursement in accordance with its
Applicable Percentage pursuant to Section 2.06(d) and Section 2.06(e).

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.6(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing (other than a UK
Swingline Loan or a Eurodollar Borrowing denominated in Sterling) for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Disbursement Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which deposits in the relevant currency of $5,000,000 (or the Dollar
Equivalent thereof) and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. In the case of Eurodollar Borrowings denominated in Sterling,
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which deposits in Sterling of the Dollar Equivalent
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time on the first day of such Interest Period.

 

18



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Loan Guaranty and all other
agreements, instruments, documents and certificates identified in Section 4.01
and executed and delivered to, or in favor of, the Administrative Agent, either
Collateral Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, either Collateral Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement and, if separate guarantees
are required by the Administrative Agent, each separate Guarantee, in form and
substance satisfactory to the Administrative Agent, delivered by each Loan
Guarantor that is a foreign Subsidiary (which Guarantee shall be governed by the
laws of the country in which such foreign Subsidiary is located if the
Administrative Agent requests that such law govern such Guarantee), as it may be
amended or modified and in effect from time to time.

“Loan Parties” means the Borrowers, the Borrowers’ Restricted Subsidiaries party
to a Loan Guaranty and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement or executes a separate Loan Guaranty and their
respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Local Time” means, (a) local time in London, England with respect to the times
for the receipt of Borrowing Requests for UK Revolving Loans denominated in
Sterling or Euro, UK Swingline Loans and Letter of Credit Requests to the UK
Issuing Bank, of any disbursement by the Disbursement Agent of UK Revolving
Loans denominated in Sterling or Euros, UK Swingline Loans, UK Overadvances and
UK Protective Advances and for payment by the Borrowers with respect to UK
Revolving Loans denominated in Sterling or Euros, UK Swingline Loans, UK
Overadvances and UK Protective Advances and reimbursement obligations in respect
of Letters of Credit issued by the UK Issuing Bank, (b) local time in Chicago,
Illinois, with respect to the times for the determination of “Dollar
Equivalent”, for the receipt of Borrowing Requests of U.S. Revolving Loans and
UK Revolving Loans denominated in dollars, U.S. Swingline Loans, U.S.
Overadvances, U.S. Protective Advances, Letter of Credit Requests to a U.S.
Issuing Bank, for receipt and sending of notices by and disbursement by the
Disbursement Agent or any Lender and any U.S. Issuing Bank and for payment by
the Loan Parties by the Borrowers with respect to U.S. Revolving Loans, UK
Revolving Loans denominated in dollars, U.S. Swingline Loans, U.S. Overadvances,
U.S. Protective Advances and reimbursement obligations in respect of Letters of
Credit issued by a U.S. Issuing Bank, (c) local time in Toronto, Ontario with
respect to the times for the receipt of Borrowing Requests of Canadian Revolving
Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian Protective
Advances, Letter of Credit Requests to the Canadian Issuing Bank, for receipt
and sending of notices by and disbursement by the Disbursement Agent or any
Lender and the Canadian Issuing Bank and for payment by the Loan Parties by the
Borrowers with respect to Canadian Revolving Loans, Canadian Swingline Loans,
Canadian Overadvances, Canadian Protective Advances and reimbursement
obligations in respect of Letters of Credit issued by the Canadian Issuing Bank,
(d) local time in London, England, with respect to the times for the
determination of “LIBO Rate” (with respect to Revolving Loans denominated in
Sterling or Euro) and “Overnight LIBO Rate”, (e) otherwise, if a place for any
determination is specified herein, the local time at such place of determination
and (f) otherwise, Chicago, Illinois time.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Margin Stock” means “Margin Stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties taken as a whole, (b) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
the Administrative Collateral Agent’s Liens (on behalf of itself and the
Lenders) on the Collateral or the UK Security Trustee’s Liens on the Collateral
or the priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, either Collateral Agent, the UK Security Trustee, any
Issuing Bank or the Lenders thereunder.

 

19



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time; provided, however, that the
Earnout and the Permitted Deferred Consideration shall not be Material
Indebtedness.

“Maturity Date” means August 17, 2014 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Mexican Security Agreement” means any security agreement or other instrument
creating Liens on the assets of any member of the Cott Mexican Group in favor of
the Administrative Collateral Agent to secure all or any portion of the Secured
Obligations or in favor of any Loan Party to secure obligations of any member of
the Cott Mexican Group to any Loan Party that is not a member of the Cott
Mexican Group.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, but does not include any Canadian Union Plans.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person (other than any Subsidiary) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (b) the income (or deficit) of Northeast
Retailer Group, except to the extent that any such income is actually received
by the Company or a Restricted Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary that is not a
Loan Party to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to either Collateral Agent by an appraiser acceptable to
each Collateral Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and (iv) the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“New Equity” means the $74,704,000 in common shares to be issued by the Company
on the Effective Date.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Northeast Retailer Group” means Northeast Retailer Brands LLC, Cott NE Holding
Inc. and Northeast Finco, Inc.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans (including interest accruing (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding)
after the commencement of any bankruptcy, insolvency receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, either Collateral Agent, the
Issuing Bank or any indemnified party arising under the Loan Documents.

 

20



--------------------------------------------------------------------------------

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Offering Memorandum” means the Offering Memorandum dated August 12, 2010
prepared in connection with the offering of the 2010 Notes by Cott Beverages.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight LIBO” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount, (a) the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros or
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Chase in the applicable offshore interbank market for such currency
to major banks in such interbank market plus (b) the Mandatory Cost.

“Participant” has the meaning set forth in Section 9.04.

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Specified Foreign Currency Lender” has the meaning assigned to
such term in Section 12.01(a).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Proposed Acquisition that satisfies each of
the following conditions precedent:

(a) with respect to any Proposed Acquisition where the Acquisition Consideration
exceeds $1,500,000, the Administrative Agent shall receive at least 10 Business
Days’ prior written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition;

(b) such Proposed Acquisition shall have been approved by the Proposed
Acquisition Target’s board of directors (or equivalent);

(c) the Proposed Acquisition Target shall be engaged in a Permitted Business;

(d) all governmental and material third-party approvals necessary in connection
with such Proposed Acquisition shall have been obtained and be in full force and
effect;

(e) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of the Company and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables, accrued
expenses and (iii) Indebtedness permitted under Section 6.01;

(f) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $10,000,000, the Borrower Representative shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and sufficiently in advance of
such Proposed Acquisition, such other financial information, financial analysis,
documentation or other information relating to such Proposed Acquisition as the
Administrative Agent or any Lender shall reasonably request;

(g) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $10,000,000, the Administrative Agent shall be reasonably satisfied
with the form and substance of the acquisition agreement and with all other
material agreements, instruments and documents implementing such Acquisition or
executed in connection therewith, including opinions, certificates and lien
search results, and such Acquisition shall be consummated in accordance with the
terms of such documents and in compliance with applicable law and regulatory
approvals;

(h) at or prior to the closing of such Proposed Acquisition, the Company (or the
Restricted Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 5.13; and

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default shall have occurred and be continuing and (B) all representations
and warranties contained in Article III and in the other Loan Documents shall be
true and correct in all material respects.

 

21



--------------------------------------------------------------------------------

“Permitted Business” means those businesses in which the Company and its
Restricted Subsidiaries are engaged in on the Effective Date and any similar or
related line of business.

“Permitted Deferred Consideration” means the $14,000,000 owed by the Company to
the Cliffstar Companies pursuant to, and payable on the terms and at the times
set forth in, Section 2.02(ii) of the APA.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment. Any determination made by the Administrative Agent, either
Collateral Agent or the Disbursement Agent in its Permitted Discretion, as the
case may be, shall not be effective until three days after written notice
thereof is given by the Administrative Agent, either Collateral Agent or the
Disbursement Agent, as the case may be, to the Borrower Representative.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or utility charges that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law and statutory trusts in favor of Farm Products
Sellers, arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, servitudes,
restrictions and restrictive covenants and similar encumbrances on real property
imposed by law, currently of record, or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Loan Party or any of its Restricted Subsidiaries;

(g) title defects or irregularities on real property and encroachments or other
matters as would be shown on a survey of the real property which are of a minor
nature and do not detract from the value of the affected property or interfere
with the ordinary conduct of business of any Loan Party or any of its Restricted
Subsidiaries or adversely affect the property for its intended use;

(h) with respect to any real property in Canada, the reservations, limitations,
provisos and conditions, if any, expressed in any original grant from the Crown
of any real property or any interest therein which have been disclosed to the
Administrative Agent and have been complied with and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

(i) shared facilities agreements, parking agreements, servicing agreements,
development agreements, site plan agreements, and other agreements with
government authorities or any third party pertaining to the use or development
of any real property which (x) in the case of Eligible Real Property, have been
disclosed to the Administrative Agent and (y) have been materially complied with
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of any Loan Party or any of its
Restricted Subsidiaries or adversely affect the property for its intended use;
and

(j) with respect to any Eligible Real Property, the exceptions, satisfactory to
each Collateral Agent in its Permitted Discretion, disclosed in the title
insurance policy issued in favor of the Administrative Collateral Agent
hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada, the United Kingdom or the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the such government), in each case
maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

22



--------------------------------------------------------------------------------

(c) investments in demand deposits, time deposits, certificates of deposit,
banker’s acceptances and eurodollar time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of Canada, the United Kingdom or the
United States of America or any province or state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Permitted Lien” means Liens permitted by Section 6.02.

“Permitted Margin Stock” means Margin Stock owned by any Loan Party or any of
its Restricted Subsidiaries on the Effective Date.

“Permitted Perfection Limitations” means the limited perfection of the Liens on
certain Collateral to the extent that (a) such Collateral consists of (i) cash
(except any cash held in deposit accounts other than deposit accounts described
in clause (ii) below) and letter of credit rights, in each case that are not
otherwise perfected by the UCC or PPSA filings listing the applicable Loan Party
or Restricted Subsidiary as debtor, (ii) any deposit account established solely
for the purpose of funding payroll and other compensation and benefits to
employees or having an average monthly balance of less than $1,000,000
individually or $5,000,000 in the aggregate except, in each case, any such
deposit account maintained with the Administrative Agent, (iii) patents,
trademarks, and copyrights to the extent that a security interest thereon cannot
be protected by (x) the filing of a UCC or PPSA financing statement listing the
applicable Loan Party or Restricted Subsidiary as debtor or (y) the recordation
of such security interest with the U.S. Patent and Trademark Office, the U.S.
Copyright Office or the applicable governmental recording office in Canada or
the United Kingdom, and (iv) aircraft and motor vehicles that require notice of
a Lien on their title papers to perfect such Lien, (b) except in the case of the
perfection of Liens in Equity Interests issued by a Loan Party that are held by
another Loan Party, perfection of such Liens would not be governed by the laws
of the United States (or any state thereof), Canada (or any province thereof) or
the United Kingdom or (c) Liens on such Collateral may be perfected only by
possession (including possession of any certificate of title) and the
Administrative Agent or the UK Security Trustee, as applicable, has not obtained
or does not maintain possession of such Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Canadian Pension
Plan, a Canadian Union Plan or a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“PP&E Cap” means (i) at any time prior to the satisfaction by the Borrowers of
the post-closing requirements set forth in items 1, 2 and 3 on Schedule 5.15
$28,333,334 and (ii) upon and after the satisfaction by the Borrowers of such
post-closing requirements, $50,000,000.

“PP&E Component” means, at the time of any determination, with respect to each
Borrower, an amount equal to the difference between:

(a) the PP&E Percentage multiplied by the lesser of:

 

  (i) 50% of the fair market value (as determined by the most recent appraisal
delivered in accordance with this Agreement) of such Borrower’s Eligible Real
Property plus 85% of the Net Orderly Liquidation Value of such Borrower’s
Eligible Equipment less Reserves established by either Collateral Agent in its
Permitted Discretion; and

 

  (ii) the PP&E Cap at such time; minus

(b) the PP&E Component included in any other Borrower’s Borrowing Base

“PP&E Percentage” shall mean:

(i) at the time of any determination occurring prior to the satisfaction by the
Borrowers of the post-closing requirements set forth in items 1, 2 and 3 on
Schedule 5.15, the percentage equal to one hundred percent (100%) minus the
percentage obtained by multiplying $595,238 by the number of new calendar months
that have begun since the Effective Date (starting with September, 2010) and
dividing the result by $28,333,334;

(ii) at the time of any determination occurring on or after the date the
Borrowers satisfy the post-closing requirements set forth in items 1, 2 and 3 on
Schedule 5.15 until the Amortization Commencement Date, the “PP&E Percentage”
shall be equal to one hundred percent (100%), and

(iii) at the time of any determination occurring on or after the Amortization
Commencement Date, the percentage equal to one hundred percent (100%) minus the
percentage obtained by dividing the number of full fiscal months of the Company
elapsed since the Amortization Commencement Date by eight-four (84).

 

23



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Sections 6.05(a) through 6.05(d) or in Sections
6.05(h) through 6.05(k); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(c) the issuance by the Company of any Equity Interests after the Effective Date
other than any over-allotment or “green shoe” offered after the Effective Date
in connection with the New Equity or the receipt by the Company of any capital
contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior to or pari
passu with the Liens created by the Collateral Documents (or interests similar
thereto under applicable law) including for amounts owing for employee source
deductions, vacation pay, goods and services taxes, sales taxes, harmonized
sales taxes, municipal taxes, workers’ compensation, Quebec corporate taxes,
pension fund obligations and overdue rents.

“Private Brand Customers” shall mean customers of any Loan Party that are
engaged in the business of selling private label beverages and/or retailer
branded beverages.

“Process Agent” means CT Corporation, A Wolters Kluwer Company, 111 Eight
Avenue, New York, NY 10011 (telephone no: (212) 894-8940), (or such other
process agent as shall be reasonably approved by the Administrative Agent, which
in the case of any Loan Guarantor, may be Cott Beverages) acting as designee,
appointee and agent of each Loan Party that is not organized under the laws of
any State of the United States to accept and forward for and on such Loan
Party’s behalf, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Loan Document.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
promulgated by the United States Securities and Exchange Commission and
otherwise reasonably satisfactory to the Administrative Agent.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Proposed Acquisition” means the proposed acquisition after the Effective Date
by the Company or any of its Restricted Subsidiaries of all or a significant
part of the assets or Equity Interests of any Proposed Acquisition Target, or
all or a significant part of the assets of a division, business, branch or unit
of any Proposed Acquisition Target, or the proposed merger after the Effective
Date of any Proposed Acquisition Target with or into the Company or any
Restricted Subsidiary of the Company (and, in the case of a merger or
amalgamation with any Borrower, with such Borrower being the surviving
corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified Equity Interests” means all Equity Interests other than Disqualified
Equity Interests.

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Collateral
Agent in the Province of Quebec.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

24



--------------------------------------------------------------------------------

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrower from information furnished by or on behalf of any of
the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing at least 50.1% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents (including, without
limitation, the Memorandum and Articles of Association) of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which either Collateral Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves to the extent relating to Secured Obligations,
reserves for Swap Obligations to the extent relating to Secured Obligations,
reserves for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s, mortgagees’ and bailee’s charges to the extent any such location
houses Eligible Inventory or Eligible Equipment, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for the prescribed part of the UK Borrower’s net property that would be
made available for the satisfaction of its unsecured liabilities pursuant to
Section 176A of the Insolvency Act 1986 together with its liabilities which
constitute preferential debts pursuant to Section 386 of the Insolvency Act 1986
and for these purposes each Collateral Agent may make a good faith estimate of
such amounts, and an amount estimated in good faith by such Collateral Agent
(acting reasonably) as being necessary to reflect third party claims against
Inventory of the UK Borrower ranking or which may rank pari passu with or prior
to the claims of the Lenders under the Loan Documents, including without
limitation claims of unpaid suppliers, reserves for amounts owed to Farm
Products Sellers and reserves for taxes, fees, assessments, and other
governmental charges and Prior Claims) with respect to the Collateral or any
Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Restricted Subsidiaries” means all Subsidiaries of the Company that are not
Unrestricted Subsidiaries and “Restricted Subsidiary” means any one of such
entities.

“Restructuring” means an internal restructuring of the Company and its
Subsidiaries, to be completed on the Effective Date, satisfactory to the
Administrative Agent, in its discretion, resulting in a corporate structure of
the restructured entities substantially as set forth on Annex A, which
restructuring may also include the following intercompany Indebtedness:

(a) a subordinated original issue discount note from Cott Retail Brands Ltd. to
Cott USA Finance LLC, to be pledged to the Administrative Collateral Agent;

(b) a subordinated note from Cott U.S. Acquisition LLC to Cott Beverages, to be
pledged to the Administrative Collateral Agent; and

(c) certain other subordinated notes among Loan Parties, to be pledged to the
Administrative Collateral Agent.

For the sake of clarity, the provisions in this Agreement related to the
Restructuring are for informational purposes and are not intended to imply that
the Company may not engage in future transactions otherwise permitted by this
Agreement and the other Loan Documents that may change the structure of the
Company and its Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans outstanding at such time, plus (b) an amount
equal to its Applicable Percentage of the aggregate principal amount of
Overadvances outstanding at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that (w) Banking Services Obligations in
respect of Banking Services provided by Chase or its Affiliates shall constitute
Secured Obligations entitled to the benefits of the Collateral Documents without
any further action on the part of any Person, (x) Banking Services Obligations
in respect of

 

25



--------------------------------------------------------------------------------

Banking Services provided by any other Lender or its Affiliates shall constitute
Secured Obligations upon delivery of a notice signed by the applicable Lender or
its Affiliate and the Borrower Representative designating such Banking Services
Obligations as Secured Obligations entitled to the benefits of the Collateral
Documents, (y) Swap Obligations with respect to Swap Agreements in which Chase
or its Affiliate is the counterparty shall constitute Secured Obligations
entitled to the benefit of the Collateral Documents without any further action
on the part of any Person, and (z) Swap Obligations with respect to Swap
Agreements in which any other Lender or its Affiliate is a counterparty shall be
Secured Obligations if on or before the thirtieth day after any transaction
relating to such Swap Obligation is executed the Lender party thereto or its
Affiliate (other than Chase and its Affiliates) shall have delivered written
notice to the Administrative Agent that such a transaction has been entered into
and that it constitutes a Secured Obligation entitled to the benefits of the
Collateral Documents.

“Security Agreement” means, as the context may require, any U.S. Security
Agreement, any Canadian Security Agreement, any Quebec Security Documents, any
Mexican Security Agreement and/or any UK Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Sidel Water Capital Lease” means the capital lease between Cott Beverages and
General Electric Capital Corporation relating to the equipment and materials for
the construction of high speed water lines obtained from Sidel.

“Specified Default” means any event or condition (x) which constitutes an Event
of Default or (y) which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default under clauses (b), (d) (but only to the
extent arising from failure to deliver a Borrowing Base Certificate on a timely
basis) or (h) of Article VII.

“Specified Foreign Currencies” has the meaning assigned to such term in
Section 2.01.

“Specified Foreign Currency Funding Capacity” means, at any date of
determination, for any Lender, the ability of such Lender to fund Revolving
Loans denominated in a Specified Foreign Currency, as set forth in the records
of the Administrative Agent as notified in writing by such Lender to the
Administrative Agent within three (3) Business Days of such Lender becoming a
Lender hereunder.

“Specified Foreign Currency Loan” has the meaning assigned to such term in
Section 12.01(a).

“Specified Foreign Currency Participation” has the meaning assigned to such term
in Section 12.01(a).

“Specified Foreign Currency Participation Fee” has the meaning assigned to such
term in Section 12.06.

“Specified Foreign Currency Participation Settlement” has the meaning assigned
to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Amount” has the meaning
assigned to such term in Section 12.02(ii).

“Specified Foreign Currency Participation Settlement Date” has the meaning
assigned to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Period” has the meaning
assigned to such term in Section 12.02(i).

“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
dollars at approximately noon, New York City time, on the prior Business Day;
provided that if, at the time of any such determination, for any reason, no such
spot rate is being quoted, at the spot exchange rate therefor as determined by
the Administrative Agent, in each case as of noon, New York City time on such
date of determination thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

 

26



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing at least 75% of the sum of the total
Revolving Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” shall mean, at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means the Canadian Swingline Lender, the UK Swingline Lender
and/or the U.S. Swingline Lender, as applicable.

“Swingline Loan” means a US Swingline Loan, a Canadian Swingline Loan and/or a
UK Swingline Loan, as the context may require.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on January 4, 1999.

“TARGET Day” means (a) until such time as TARGET is permanently closed down and
ceases operations, any day on which both TARGET and TARGET2 are open for
settlement of payments in Euro; and (b) following such time as TARGET is
permanently closed down and ceases operations, any day on which TARGET2 is open
for settlement of payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax Confirmation” means a confirmation by a Lender to the UK Borrower that the
person beneficially entitled to interest payable to that Lender in respect of an
advance hereunder is either:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (1) a company so resident in the United Kingdom; or

 

  (2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits within the meaning of section 19 of
the UK Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act 2009 ; or

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK Corporation Tax Act 2009) of
that company.

“Test Period” means at any time, the four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to have been delivered pursuant
to Section 4.01, Section 5.01(a) or Section 5.01(b).

 

27



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the
execution, delivery and performance of the 2010 Note Documents, including the
issuance of the 2010 Notes, the issuance of the New Equity, the use of the
proceeds of each of the foregoing, and the issuance of Letters of Credit
hereunder.

“Treaty Lender” means a Lender which:

 

  (a) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (b) does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by the Borrower’s jurisdiction on
interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate or the Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Borrower” means Cott Beverages Limited, a company organized under the laws
of England and Wales.

“UK Group” means the UK Borrower and its Subsidiaries.

“UK Issuing Bank” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity of the issuer of Letters of Credit for the account of the UK Borrower
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The UK Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the UK Issuing Bank, in which case the term
“UK Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“UK Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued by the UK Issuing
Bank at such time for the account of the UK Borrower plus (b) the aggregate
amount of all LC Disbursements of the UK Issuing Bank that have not yet been
reimbursed by or on behalf of the UK Borrower at such time. The UK Letter of
Credit Exposure of any Lender at any time shall be its Applicable Percentage of
the total UK Letter of Credit Exposure at such time.

“UK Overadvance” means an Overadvance made to or for the account of the UK
Borrower.

“UK Pension Scheme” means the Cott Beverages Limited Retirement & Death Benefits
Scheme, PSR number 10169362 and HMRC approval number 00248486RS.

“UK Protective Advance” means a Protective Advance made to or for the account of
the UK Borrower.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to the UK Borrower hereunder,
gives a Tax Confirmation where the Lender falls within one of the categories in
sub-paragraph (2) to the UK Borrower and is:

 

  1) a Lender which is a bank (as is defined for the purpose of section 879 of
the UK Income Tax Act 2007) making an advance hereunder and which is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance;

 

  2) a Lender which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (x) a company so resident in the United Kingdom; or

 

  (y) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 19 of the UK Corporation Tax Act 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of part
117 of the UK Corporation Tax Act 2009;

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 19 of the UK Corporation Tax Act
2009) of that company; or

 

  3) a Treaty Lender.

 

28



--------------------------------------------------------------------------------

“UK Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s UK Revolving Loans and
its UK Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of UK Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of UK Overadvances outstanding at such time.

“UK Revolving Loan” means a Revolving Loan made to the UK Borrower.

“UK Security Agreement” means that certain Debenture dated as of the date
hereof, between the UK Borrower and the UK Security Trustee as the same may be
amended, restated or otherwise modified from time to time.

“UK Security Trustee” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as security trustee for itself, the Administrative Agent, the Issuing
Banks and the Lenders.

“UK Sublimit” means $75,000,000.

“UK Swingline Lender” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as lender of UK Swingline Loans hereunder.

“UK Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iii).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to Section 5.14, provided, that no Interim
Holdco may constitute an Unrestricted Subsidiary. The Unrestricted Subsidiaries
as of the Effective Date are listed on Schedule 1.01(c).

“U.S. Co-Borrowers” means Cott Beverages and Cliffstar LLC.

“U.S. Group” means the U.S. Co-Borrowers and their respective Subsidiaries.

“U.S. Issuing Bank” means each of JPMorgan Chase Bank, N.A. and up to two other
Lenders designated by Cott Beverages to serve as U.S. Issuing Bank hereunder in
a written notice to the Administrative Agent, each in its capacity of the issuer
of Letters of Credit for the account of a U.S. Co-Borrower, and their and its
successors in such capacity as provided in Section 2.06(i). Any U.S. Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such U.S. Issuing Bank, in which case the term “U.S.
Issuing Bank” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“U.S. Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by a U.S.
Issuing Bank at such time for the account of a U.S. Co-Borrower plus (b) the
aggregate amount of all LC Disbursements of any U.S. Issuing Bank that have not
yet been reimbursed by or on behalf of a U.S. Co-Borrower at such time. The U.S.
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Letter of Credit Exposure at such time.

“U.S. Overadvance” means an Overadvance made to or for the account of a U.S.
Co-Borrower.

“U.S. Protective Advance” means a Protective Advance made to or for the account
of a U.S. Co-Borrower.

“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s U.S. Revolving Loans
and its U.S. Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of U.S. Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of U.S. Overadvances outstanding at such time.

“U.S. Revolving Loan” means a Revolving Loan made to a U.S. Co-Borrower.

“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties party thereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agents and the Lenders, and any other pledge or security
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in the U.S. (or any
other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

“VAT” means value added tax as provided for in the VATA 1994 or any similar or
substitute tax.

 

29



--------------------------------------------------------------------------------

“VATA 1994” means The Value Added Tax Act 1994.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to, and in compliance
with, any restrictions on such amendments, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.05. Currency Translations. (a) For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance or
renew other Indebtedness, and such refinancing or renewal would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing or renewal Indebtedness is
denominated in the same currency as such Indebtedness being refinanced or
renewed and (y) the principal amount of such refinancing or renewal Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced or
renewed except as permitted under Section 6.01).

(b) For purposes of all determinations of Aggregate Availability, Aggregate
Borrowing Base, Aggregate Credit Exposure, Applicable Commitment Fee Rate,
Available Commitments, Borrowing Bases, Canadian Letter of Credit Exposure,
Canadian Revolving Exposure, Canadian Sublimit, Commitments, Credit Exposure, LC
Exposure, Revolving Exposure, Required Lenders, Supermajority Lenders, UK Letter
of Credit Exposure, UK Revolving Exposure, UK Sublimit, U.S. Letter of Credit
Exposure and U.S. Revolving Exposure (and the components of each of them), any
amount in any currency other than dollars shall be deemed to refer to dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate. For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in dollars or Dollar Equivalents.

Section 1.06. Certificates. Except as otherwise expressly provided herein, all
certificates required to be delivered by a Financial Officer or other officer of
any Loan Party may be delivered by a Financial Officer or other officer, as
applicable, of such Loan Party on behalf of such Loan Party and not in such
officer’s individual capacity.

 

30



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to (x) the Company in dollars or
Canadian Dollars from time to time during the Availability Period, (y) the U.S.
Co-Borrowers, on a joint and several basis, in dollars from time to time during
the Availability Period and (z) the UK Borrower in Euros, Sterling or dollars
from time to time during the Availability Period, in an aggregate principal
amount for all Revolving Loans to all Borrowers that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Commitment, (ii) the
aggregate Revolving Exposure of all Lenders exceeding the lesser of (x) the sum
of the total Commitments of all Lenders or (y) the Aggregate Borrowing Base,
(iii) the sum of the Canadian Revolving Loans plus Canadian Letter of Credit
Exposure, plus Canadian Swingline Loans exceeding the Canadian Sublimit or
(iv) the sum of the UK Revolving Loans, plus UK Letter of Credit Exposure plus
UK Swingline Loans exceeding the UK Sublimit, subject, in each case, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company, the UK Borrower and the U.S. Co-Borrowers may borrow,
prepay and reborrow Revolving Loans. Subject to, and to the extent provided in,
Article XII, Revolving Loans denominated in Euros, Sterling or Canadian Dollars
(the “Specified Foreign Currencies”) that are required to be made by a Lender
pursuant to this Section 2.01 shall instead be made by Chase or its Affiliates
and purchased and settled by such Participating Specified Foreign Currency
Lender in accordance with Article XII.

Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing denominated in dollars
(other than Revolving Borrowings denominated in dollars requested by or on
behalf of the UK Borrower) shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower Representative (or the applicable Borrower) may
request in accordance herewith, each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Loans or CDOR Loans as the
Borrower Representative (or the applicable Borrower) may request in accordance
herewith, each Revolving Borrowing denominated in Euros or Sterling shall be
comprised entirely of Eurodollar Loans and each Revolving Borrowing denominated
in dollars requested by or on behalf of the UK Borrower shall be comprised
entirely of Eurodollar Loans, provided that all Borrowings made on the Effective
Date must be made as ABR Borrowings (in the case of Borrowings by a U.S.
Co-Borrower and Borrowings by the Canadian Borrower in dollars), Canadian Prime
Borrowings (in the case of Borrowings by the Canadian Borrower in Canadian
Dollars) or Eurodollar Borrowings (in the case of Borrowings by the UK Borrower)
but may be converted into Eurodollar Borrowings or CDOR Borrowings, as
applicable, in accordance with Section 2.08. Each US Swingline Loan shall be an
ABR Loan, each Canadian Swingline Loan in Canadian Dollars shall be a Canadian
Prime Loan, each Canadian Swingline Loan in dollars shall be an ABR Loan and
each UK Swingline Loan shall be an Overnight LIBO Loan. Each Lender at its
option may make any Eurodollar Loan to a U.S. Co-Borrower or any Loan to the
Company or the UK Borrower by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, or CDOR Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
ABR Revolving Borrowings and Canadian Prime Revolving Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings and CDOR Borrowings in the aggregate.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(e) Each Loan to the U.S. Co-Borrowers shall be made in dollars, each Loan to
the Company shall be made in dollars or Canadian Dollars and each Loan to the UK
Borrower shall be made in dollars, Euros or Sterling.

 

31



--------------------------------------------------------------------------------

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative (or the applicable Borrower) shall notify
the Disbursement Agent of such request either in writing (delivered by hand or
facsimile or, in the case of notices to the Disbursement Agent with respect to
Canadian Revolving Loans or U.S. Revolving Loans, transmission of a pdf file
containing an executed copy of the Borrowing Request) in a form approved by the
Disbursement Agent and signed by the Borrower Representative (or the applicable
Borrower) or by telephone in accordance with the following provisions of this
Section 2.03:

(a) in the case of a Loan to the UK Borrower that is a Eurodollar Borrowing, not
later than 1:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing;

(b) in the case of a Loan to the Company denominated in Canadian Dollars
(i) that is a Canadian Prime Borrowing, not later than 11:00 a.m., Local Time,
on the date of the proposed Borrowing and (ii) that is a CDOR Borrowing, not
later than 10:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing;

(c) in the case of a Loan to the Company denominated in dollars (i) that is an
ABR Borrowing, not later than 11:00 a.m., Local Time, on the date of the
proposed Borrowing and (ii) that is a Eurodollar Borrowing, not later than 10:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing;
and

(d) in the case of a Loan to a U.S. Co-Borrower (i) that is an ABR Borrowing,
not later than 11:00 a.m., Local Time, on the date of the proposed Borrowing and
(ii) that is a Eurodollar Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or, in the case of notices to
the Disbursement Agent with respect to Canadian Revolving Loans or U.S.
Revolving Loans, transmission of a pdf file to the Disbursement Agent containing
an executed copy of the Borrowing Request) of a written Borrowing Request in a
form approved by the Disbursement Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing requested on behalf of the Company or the UK
Borrower, the currency of the requested Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(vi) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then (i) a
Revolving Borrowing requested in dollars (other a Revolving Borrowing requested
by or on behalf of the UK Borrower) shall be an ABR Borrowing, (ii) a Revolving
Borrowing requested in Canadian Dollars shall be a Canadian Prime Borrowing and
(iii) a Revolving Borrowing requested in Euros or Sterling and a Revolving
Borrowing requested in dollars by or on behalf of the UK Borrower shall be a
Eurodollar Borrowing with an Interest Period of one month. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing or
CDOR Revolving Borrowing, then the applicable Borrower(s) shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Disbursement
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make (or authorize the Disbursement Agent to
make) Loans to the U.S. Co-Borrowers, jointly and severally, in dollars, to the
Company in dollars or Canadian Dollars and to the U.K. Borrower in dollars,
Euros or Sterling, on behalf of all Lenders, which either Collateral Agent, in
its Permitted Discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers or any of them pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time, together
with the aggregate amount of Overadvances outstanding at such time, shall not
exceed $12,500,000 (or the Dollar Equivalent thereof); provided further that,
the aggregate amount of outstanding Protective Advances plus the aggregate
Revolving Exposure shall not exceed the aggregate Commitments; provided further
that Protective Advance shall be made only if a Specified Default or Event of
Default has occurred and is continuing. Protective Advances may be

 

32



--------------------------------------------------------------------------------

made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Collateral Agent and the UK Security Trustee in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
denominated in dollars (other than Protective Advances to the UK Borrower) shall
be ABR Borrowings, all Protective Advances denominated in Canadian Dollars shall
be Canadian Prime Borrowings and all Protective Advances denominated in Euros or
Sterling and all Protective Advances to the UK Borrower denominated in dollars
shall be Overnight LIBO Borrowings. The Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof. At any time that there is sufficient
Aggregate Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may (and, on at least a weekly
basis when any Protective Advance is outstanding, shall) request the Lenders to
make a Revolving Loan, in the currency in which the applicable Protective
Advance was denominated, to repay a Protective Advance. At any other time the
Administrative Agent may (and, on at least a weekly basis when any Protective
Advance is outstanding, shall) require the Lenders to fund, in the currency in
which the applicable Protective Advance was denominated, their risk
participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent or by
the Disbursement Agent in accordance with the terms hereof, each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or Disbursement Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent or Disbursement Agent, as applicable, shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

Section 2.05. Swingline Loans and Overadvances. (a) Swingline Loans Generally.

(i) The Disbursement Agent, the U.S. Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing
on behalf of the U.S. Co-Borrowers (or Cott Beverages requests such Borrowing),
the U.S. Swingline Lender may elect to have the terms of this Section 2.05(a)(i)
apply to such Borrowing Request by advancing, on behalf of the Lenders and in
the amount requested, same day funds to such U.S. Co-Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the U.S.
Swingline Lender pursuant to this Section 2.05(a)(i) is referred to in this
Agreement as a “U.S. Swingline Loan”), with settlement among them as to the U.S.
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. The aggregate amount of U.S. Swingline Loans outstanding at any
time shall not exceed $10,000,000. The U.S. Swingline Lender shall not make any
U.S. Swingline Loan if the requested U.S. Swingline Loan exceeds Aggregate
Availability (before giving effect to such U.S. Swingline Loan). All U.S.
Swingline Loans shall be ABR Borrowings.

(ii) The Disbursement Agent, the Canadian Swingline Lender and the Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after the Borrower Representative requests a Canadian
Prime Borrowing or an ABR Borrowing on behalf of the Company (or Company
requests such Borrowing), the Canadian Swingline Lender may elect to have the
terms of this Section 2.05(a)(ii) apply to such Borrowing Request by advancing,
on behalf of the Lenders and in the amount requested, same day funds to the
Company, on the applicable Borrowing date to the Funding Account(s) (each such
Loan made solely by the Canadian Swingline Lender pursuant to this
Section 2.05(a)(ii) is referred to in this Agreement as a “Canadian Swingline
Loan”), with settlement among them as to the Canadian Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other Canadian Prime Loans or ABR Loans, as applicable, funded by the Lenders to
the Company, except that all payments thereon shall be payable to the Canadian
Swingline Lender solely for its own account. The aggregate amount of Canadian
Swingline Loans outstanding at any time shall not exceed $10,000,000 or the
Dollar Equivalent thereof. The Canadian Swingline Lender shall not make any
Canadian Swingline Loan if (i) the requested Canadian Swingline Loan exceeds
Aggregate Availability (before giving effect to such Canadian Swingline Loan) or
(ii) the making of such Canadian Swingline Loan would result in the sum of total
Canadian Revolving Loans, plus Canadian Letter of Credit Exposure, plus Canadian
Swingline Loans exceeding the Canadian Sublimit. All Canadian Swingline Loans
shall be Canadian Prime Borrowings or ABR Borrowings, as applicable.

(iii) The Disbursement Agent, the UK Swingline Lender and the Lenders agree that
(a) the Borrower Representative or the UK Borrower may request Overnight LIBO
Borrowings denominated in dollars, Euros and Sterling pursuant to this
Section 2.05(a)(iii) and (b) in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests a Eurodollar Borrowing on behalf of the UK Borrower (or
the UK

 

33



--------------------------------------------------------------------------------

Borrower requests such Borrowing), and, in each case, the UK Swingline Lender
may elect to have the terms of this Section 2.05(a)(iii) apply to such Borrowing
Request by advancing, on behalf of the Lenders and in the amount requested, same
day funds to the UK Borrower, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the UK Swingline Lender pursuant to
this Section 2.05(a)(iii) is referred to in this Agreement as a “UK Swingline
Loan”), with settlement among them as to the UK Swingline Loans to take place on
a periodic basis as set forth in Section 2.05(d). Each UK Swingline Loan shall
be subject to all the terms and conditions applicable to other Eurodollar Loans
funded by the Lenders, except that all payments thereon shall be payable to the
UK Swingline Lender solely for its own account and all UK Swingline Loans shall
be Overnight LIBO Borrowings. The aggregate amount of UK Swingline Loans
outstanding at any time shall not exceed $15,000,000 or the Dollar Equivalent
thereof. The UK Swingline Lender shall not make any UK Swingline Loan if (i) the
requested UK Swingline Loan exceeds Aggregate Availability (before giving effect
to such UK Swingline Loan) or (ii) the making of such UK Swingline Loan would
result in the sum of total UK Revolving Loans, plus UK Letter of Credit
Exposure, plus UK Swingline Loans exceeding the UK Sublimit.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Disbursement Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Co-Borrowers, jointly and severally, UK Revolving Loans to the UK Borrower
and Canadian Revolving Loans to the Company, on behalf of the Lenders, in
amounts that exceed Aggregate Availability (any such excess Revolving Loans are
herein referred to collectively as “Overadvances”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
Section 2.01 for so long as such Overadvance remains outstanding in accordance
with the terms of this paragraph, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied. All Overadvances
to the Company shall constitute Canadian Prime Borrowings or ABR Borrowings, as
applicable, and Overadvances to the U.S. Co-Borrowers shall constitute ABR
Borrowings. All Overadvances to the UK Borrower shall constitute Overnight LIBO
Borrowings. The Disbursement Agent may not make any Overadvances hereunder to
the extent that after giving effect thereto, the aggregate amount of
Overadvances outstanding at such time, together with the aggregate amount of
Protective Advances outstanding at such time, would exceed $12,500,000 (or the
Dollar Equivalent thereof) at any time, no Overadvance may remain outstanding
for more than thirty days and no Overadvance shall cause any Lender’s Revolving
Exposure to exceed its Commitment; provided that, the Required Lenders may at
any time revoke the Disbursement Agent’s authorization to make Overadvances. Any
such revocation must be in writing and shall become effective prospectively upon
the Disbursement Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the Disbursement Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment. The applicable
Swingline Lender or the Disbursement Agent may, at any time (and shall, on at
least a weekly basis when any Overadvance is outstanding), require the Lenders
to fund, in the currency in which the applicable Swingline Loan or Overadvance
was denominated, their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Disbursement Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Disbursement Agent in respect of such Loan.

(d) The Disbursement Agent, on behalf of the applicable Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders (i) in the case of U.S.
Swingline Loans and Canadian Swingline Loans, on at least a weekly basis on any
date that the Administrative Agent elects or (ii) in the case of UK Swingline
Loans, on any date that the UK Security Trustee elects that is no less frequent
than once every two weeks, in each case by notifying the Lenders of such
requested Settlement by facsimile or e-mail no later than 12:00 noon Local Time
(A) on the date of such requested Settlement (the “Settlement Date”) with regard
to U.S. Swingline Loans and Canadian Swingline Loans and (B) three Business Days
prior to the Settlement Date with regard to UK Swingline Loans. Each Lender
(other than the Swingline Lenders, in the case of the Swingline Loans) shall
transfer, in the currency in which the applicable Loan was denominated, the
amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Disbursement Agent, to such account of the Disbursement Agent as the
Disbursement Agent may designate, not later than 2:00 p.m., Local Time, on such
Settlement Date. Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Disbursement Agent
shall be applied against the amounts of the applicable Swingline Lender’s
Swingline Loans and, together with such Swingline Lender’s Applicable Percentage
of such Swingline Loan, shall constitute Revolving Loans of such Lenders,
respectively. If any such amount is not transferred to the Disbursement Agent by
any Lender on such Settlement Date, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.07.

 

34



--------------------------------------------------------------------------------

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower (or any Borrower may request the issuance of Letters of Credit for its
own account), in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank (a “Letter of Credit Request”), at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Disbursement
Agent (prior to 9:00 am, Local Time, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension (or such shorter
period as may be agreed to by the Disbursement Agent and the applicable Issuing
Bank in their sole discretion)) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which shall be in dollars, Canadian Dollars,
Euros or Sterling), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the U.S. Letter of Credit Exposure shall not
exceed $15,000,000, the Canadian Letter of Credit Exposure shall not exceed
$1,500,000 and the UK Letter of Credit Exposure shall not exceed $1,500,000 (or
such larger amount (not to exceed the UK Sublimit) as the UK Issuing Bank may
agree in writing) and (ii) the total Revolving Exposures shall not exceed the
lesser of the total Commitments and the Aggregate Borrowing Base. No UK Letter
of Credit shall be issued, amended, renewed or extended if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the sum of the UK Revolving Exposure plus the
UK Letter of Credit Exposure would exceed the UK Sublimit. No Canadian Letter of
Credit shall be issued, amended, renewed or extended if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the sum of the Canadian Revolving Exposure plus
the Canadian Letter of Credit Exposure would exceed the Canadian Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date provided that any Letter of Credit
with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above); and provided, further, that a Letter of
Credit may, upon the request of the applicable Borrower, be renewed for a period
beyond the date that is five Business Days prior to the Maturity Date if such
Letter of Credit has become subject to cash collateralization (at 105% of the
face value of such Letter of Credit) or other arrangements, in each case
satisfactory to the Administrative Agent and the applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Disbursement Agent, in the same currency as the applicable LC Disbursement,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Disbursement Agent, in the currency in which the
applicable Letter of Credit was issued, an amount equal to such LC Disbursement
not later than 11:00 a.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower Representative or the applicable Borrower shall have
received notice of such

 

35



--------------------------------------------------------------------------------

LC Disbursement prior to 9:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower Representative or the applicable Borrower
prior to such time on such date, then not later than 11:00 a.m., Local Time, on
(i) the Business Day that the Borrower Representative or the applicable Borrower
receives such notice, if such notice is received prior to 9:00 a.m., Local Time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the Borrower Representative or the applicable Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower Representative on behalf of the applicable Borrower
(or the applicable Borrower) may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with a Revolving Borrowing or Swingline Loan in an equivalent amount
and like currency and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Borrowing or Swingline Loan. Any such Borrowing shall be (i) an ABR Borrowing if
in dollars (except if such Borrowing was requested by or on behalf of the UK
Borrower), (ii) a Canadian Prime Rate Borrowing if in Canadian Dollars and
(iii) a UK Swingline Loan if such Borrowing was requested by or on behalf of the
UK Borrower. If any Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Disbursement Agent in the same currency as the
applicable LC Disbursement, its Applicable Percentage of the payment then due
from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Disbursement Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Lenders. Promptly following receipt by the Disbursement Agent of any
payment from a Borrower pursuant to this paragraph, the Disbursement Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then the Disbursement Agent shall distribute such
payment to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrowers or the Loan Guarantors of their
respective obligations to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Collateral Agents, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the applicable Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent, the Disbursement Agent and the
Borrower Representative (or applicable Borrower) by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

36



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans, in the case of an LC Disbursement by the
US Issuing Bank, at the rate per annum then applicable to Canadian Prime Loans,
in the case of an LC Disbursement by the Canadian Issuing Bank and at the rate
per annum then applicable to Eurodollar Loans, in the case of an LC Disbursement
by the UK Issuing Bank; provided that, if the Borrowers fail to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(g) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the
Administrative Collateral Agent, in the name of the Administrative Collateral
Agent and for the benefit of the Administrative Agent, the Collateral Agents and
the Lenders (the “LC Collateral Account”), an amount, in cash and in the
currency in which the applicable Letters of Credit are denominated, equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Collateral Agent
as collateral for the payment and performance of the Secured Obligations. The
Administrative Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, such account
shall be subject to a Deposit Account Control Agreement and each Borrower hereby
grants the Administrative Collateral Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Collateral Agent and at each Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Collateral Agent to reimburse the applicable
Issuing Bank or Issuing Banks for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Secured Obligations. If the Borrowers
are required to provide an amount of cash collateral hereunder as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the applicable Borrower or Borrower
Representative for the account of the applicable Borrower within three Business
Days after all such Defaults have been cured or waived.

(k) On the Effective Date, (i) each Existing Letter of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto deemed converted into Letters of Credit issued pursuant to this
Section 2.06 at the request of any U.S. Co-Borrower and subject to the
provisions hereof as if such Existing Letters of Credit had been issued on the
Effective Date, (ii) such Letters of Credit shall each be included in the
calculation of LC Exposure and “U.S. Letter of Credit Exposure” and (iii) all
liabilities of the U.S. Co-Borrowers and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations. No Existing Letter
of Credit converted in accordance with this Section 2.06(k) shall be amended,
extended or renewed except in accordance with the terms hereof. Notwithstanding
the foregoing, the U.S. Co-Borrowers shall not be required to pay any additional
issuance fees with respect to the issuance of the Existing Letters of Credit
solely as a result of such letter of credit being converted to a Letter of
Credit hereunder, it being understood that the fronting, participation and other
fees set forth in Section 2.12(b) shall otherwise apply to such Existing Letters
of Credit.

 

37



--------------------------------------------------------------------------------

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time (2:00 p.m., Local Time, in
the case of Loans denominated in Sterling or Euros and in the case of a Canadian
Prime Borrowing), to the account of the Disbursement Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Disbursement Agent will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Disbursement Agent to the
applicable Issuing Bank and (ii) a Protective Advance or an Overadvance shall be
retained by the Disbursement Agent and disbursed in its discretion.

(b) Unless the Disbursement Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Disbursement Agent such Lender’s share of such Borrowing, the
Disbursement Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Disbursement Agent, then the applicable
Lender and the Borrowers agree (jointly and severally with each other Borrower,
but severally and not jointly with the applicable Lenders) to pay to the
Disbursement Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Disbursement Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Disbursement Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar-denominated amounts), Canadian Prime Loans (in the case of Canadian
Dollar-denominated amounts) or Overnight LIBO Loans (in the case of Euro or
Sterling-denominated amounts). If such Lender pays such amount to the
Disbursement Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing or
a CDOR Revolving Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Disbursement Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Disbursement Agent of a written Interest Election
Request in a form approved by the Disbursement Agent and signed by the Borrower
Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

 

38



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the Disbursement
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurodollar Revolving Borrowing denominated in dollars, (ii) an Overnight LIBO
Borrowing, in the case of a Eurodollar Revolving Borrowing denominated in Euros
or Sterling or (iii) a Canadian Prime Borrowing, in the case of a CDOR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing or a CDOR Borrowing and
(ii) unless repaid, (1) each Eurodollar Revolving Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (2) each Eurodollar Revolving Borrowing denominated in Euros
or Sterling shall be converted to an Overnight LIBO Borrowing at the end of the
Interest Period applicable thereto and (3) each CDOR Borrowing shall be
converted to a Canadian Prime Borrowing at the end of the Interest Period
applicable thereto.

Section 2.09. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Collateral Agent of a
cash deposit in the currency in which the applicable Letters of Credit are
denominated (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and in the currency in
which the applicable Letters of Credit are denominated) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Commitments and the Aggregate
Borrowing Base and (iii) the Borrowers shall not reduce the Commitments to an
aggregate amount less than $125,000,000 (except for a termination of the
Commitments under paragraph (b) of this Section).

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the aggregate Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $20,000,000 (or if less, the remaining principal
amount of increases that are available under paragraph (f) of this Section),
(ii) the Borrower Representative, on behalf of the Borrowers, may make a maximum
of two (2) such requests, (iii) the Administrative Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(iv) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) has been satisfied
and provided, further with respect to any Commitment increase occurring more
than 60 days after the Effective Date, Borrowers shall give the existing Lenders
at least ten Business Days’ written notice that it intends to increase the
Commitments (which notice shall include the amount of such proposed increase)
and Borrowers shall give the existing Lenders the first opportunity to provide
such increase in the Commitment during such ten Business Day period prior to
agreeing to any increased Commitment with any new Lender. If more than one
existing Lender offers to provide the increased Commitment, such increase shall
be allocated amount the offering Lenders pro rata.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval of all
Lenders if any such increase would cause the Commitment to exceed $300,000,000.
As a condition precedent to such an increase, the Borrowers shall deliver to the

 

39



--------------------------------------------------------------------------------

Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no Default
exists.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Loans shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages.

Section 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Disbursement Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Disbursement Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Disbursement Agent and (iii) to the Disbursement Agent the then
unpaid principal amount of each Overadvance on the earliest of the Maturity
Date, the 30th day after such Overadvance is made and demand by the Disbursement
Agent.

(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the U.S. Security Agreement or Section 7.3 of the Canadian Security Agreement,
on each Business Day, the Disbursement Agent shall apply all funds credited to
the Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Disbursement Agent, whether or not
immediately available) first to prepay any Protective Advances and Overadvances
that may be outstanding, pro rata, and second to prepay the Revolving Loans
(including Swing Line Loans) without a corresponding reduction in Commitments
and to cash collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Disbursement Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Disbursement Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Disbursement Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Commitments or (B) the Aggregate Borrowing Base, including as a result
of any currency exchange fluctuation, the Borrowers shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal to such
excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(d) below in an aggregate
amount equal to 100% of such Net Proceeds, provided that, (1) in the case of any
event described in clause (a) of the definition of the term “Prepayment Event,”
no prepayment under this Section shall be required unless and until the
aggregate amount of proceeds from all such Prepayment Events after the Effective
Date exceeds $1,000,000, (2) in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event,” if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within

 

40



--------------------------------------------------------------------------------

180 days after receipt of such Net Proceeds (which period will be extended to up
to a date not later than 360 days after the receipt of such Net Proceeds if
within such 180 day period the applicable Loan Party enters into a binding
contract to acquire, replace or rebuild), to acquire (or replace or rebuild)
real property, equipment or other tangible assets (excluding inventory) to be
used in the business of the Loan Parties, and certifying that no Specified
Default has occurred and is continuing, then either (i) so long as full cash
dominion is not in effect, no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate or
(ii) if full cash dominion is in effect, if the Net Proceeds specified in such
certificate are to be applied by (A) the Borrowers, then such Net Proceeds shall
be applied by the Administrative Agent to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Commitment)
and upon such application, the Administrative Agent shall establish a Reserve
against the Aggregate Borrowing Base in an amount equal to the amount of such
proceeds so applied and (B) any Loan Party that is not a Borrower, then such Net
Proceeds shall be deposited in a cash collateral account maintained with the
Administrative Collateral Agent and in either case, thereafter, such funds shall
be made available to the applicable Loan Party as follows:

(1) the Borrower Representative shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

(2) so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Loan or the Administrative Collateral Agent
shall release funds from the cash collateral account; and

(3) in the case of Net Proceeds applied against the Revolving Loan, the Reserve
established with respect to such proceeds shall be reduced by the amount of such
Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period (or 360 day period, if
applicable), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied, and (3) in the case of any
event described in clause (c) of the definition of the term “Prepayment Event”
arising from the issuance of any Qualified Equity Interests, if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds to voluntarily redeem or repurchase 2009 Notes or 2010 Notes or to the
prepayment of the Sidel Water Capital Lease, in each case to the extent then
permitted pursuant to Section 6.09(b)(xi) hereof and certifying that no Default
or Event of Default has occurred and is continuing, then (i) so long as full
cash dominion is not in effect, no prepayment shall be required for 3 Business
Days pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate, or (ii) if full cash dominion is in effect, such Net Proceeds shall
be applied by the Administrative Agent to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Commitment)
or (iii) 3 Business Days after receipt of such Net Proceeds to the extent that
such Net Cash Proceeds shall not have then been used to redeem or repurchase the
2009 Notes or 2010 Notes or to prepay the Sidel Water Capital Lease pursuant to
Section 6.09(b)(xi), such Net Proceeds shall be applied by the Administrative
Agent (other than any portion of Net Proceeds which would cause the aggregate UK
Revolving Loans to be reduced below $10,000,000) to reduce the outstanding
principal balance of the Revolving Loans (without a permanent reduction of the
Commitment). For purposes of this Section 2.11(c) the 2009 Notes or 2010 Notes
shall be deemed to be “redeemed” at the time that a Borrower or Restricted
Subsidiary deposits with the trustee under the 2009 Indenture or 2010 Indenture,
as applicable, the funds sufficient to redeem the applicable 2009 Notes or 2010
Notes.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Commitment and, if full cash dominion
is in effect pursuant to Section 7.3 of the U.S. Security Agreement and
Section 7.3 of the Canadian Security Agreement or if an Event of Default has
occurred and is continuing, to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, if any payment pursuant to this Section would
require a payment on a day that is not the last day of an Interest Period and if
such payment would otherwise require the payment of break funding amounts
pursuant to Section 2.16, then (so long as no Event of Default has then occurred
and is continuing) the Borrowers may deposit such required payments in a cash
collateral account with the Administrative Collateral Agent, subject to the sole
dominion and control of the Administrative Collateral Agent and make the
required payment at the end of the appropriate Interest Period.

(e) The Borrower Representative shall notify the Disbursement Agent (and in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of Canadian Swingline Loans
and US Swingline Loans, by transmission of a pdf file containing such notice) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing or CDOR Revolving Borrowing, not later than 10:00 a.m., Local Time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, a Canadian Prime Revolving Borrowing
or an Overnight LIBO Revolving Borrowing, not later than 10:00 a.m., Local Time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Disbursement Agent shall advise the Lenders of the
contents

 

41



--------------------------------------------------------------------------------

thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

Section 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
calendar month and on the date on which the Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

(c) The Borrowers agree to pay fees payable under the Fee Letters in the
amounts, to the Persons and at the times set forth in the Fee Letters to which
they are a party.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each U.S. Swingline Loan and each Canadian Swingline Loan, Overadvance and
Protective Advance in dollars) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b) The Loans comprising each Canadian Prime Borrowing (including each Canadian
Swingline Loan, Overadvance and Protective Advance in Canadian Dollars) shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

(c) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e) The Loans comprising each Overnight LIBO Borrowing (including each UK
Swingline Loan and each Overadvance and Protective Advance in Euros or Sterling)
shall bear interest at the Overnight LIBO Rate plus the Applicable Rate.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, and upon written notice from the Administrative Agent (which
notice may be effective retroactively to the date of Default and which notice
shall be given by the Administrative Agent upon the written instructions of the
Required Lenders) or automatically in the case of a Default described in clauses
(h), (i) or (j) of Article VII (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section and (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the Base Rate. In addition, in the event of
a Default in the payment of any amount due hereunder other than principal of a
Loan (whether or not such Default shall then constitute an Event of Default),
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (1) in the case of any other amount denominated in
dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, (2) in the case of any other amount denominated in Canadian
Dollars, 2% plus the rate applicable to Canadian Prime Loans as provided in
paragraph (b) of this Section and (3) in the case of any other amount
denominated in Euros or Sterling, 2% plus the rate applicable to Overnight LIBO
Loans as provided in paragraph (e) of this Section. Such interest shall be
payable on written demand.

 

42



--------------------------------------------------------------------------------

(g) Accrued interest on each Loan (for ABR Loans, Canadian Prime Loans and
Overnight LIBO Loans, accrued through the last day of the prior calendar month)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Prime Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan or CDOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Canadian Prime Rate or
CDOR Rate and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) interest
computed by reference to LIBO Rate with respect to loans denominated in Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate or Overnight
LIBO Rate shall be determined by the Disbursement Agent, and such determination
shall be conclusive absent manifest error.

(i) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.

(j) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing denominated in dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing denominated in Euros or Sterling, such Borrowing
shall be made as an Alternate Rate Borrowing.

(b) If at any time:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any UK Swingline Loan)
shall be made as an Alternate Rate Borrowing.

(c) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate, as applicable, for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

43



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
CDOR Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Borrowing.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or CDOR Loans, Overnight LIBO Loans or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any CDOR Loan, Overnight LIBO Loan or Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered. This Section 2.15(a) does not
apply to the extent any such increased cost is:

(i) attributable to a tax deduction required by law to be made by a Borrower in
accordance with Section 2.17;

(ii) compensated for by Section 2.17(c) (or would have been compensated for
under Section 2.17(c) but was not compensated solely because any of the
exclusions in Section 2.17(c) applied); or

(iii) attributable to the willful breach by the relevant Lender or its
Affiliates of any law or regulation.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss (but not the
loss of the Applicable Rate), cost and expense attributable to such event. In
the case of a Eurodollar Loan or CDOR Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be

 

44



--------------------------------------------------------------------------------

the excess, if any, of (i) the amount of interest (excluding the Applicable
Rate) which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the CDOR Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market, or for Canadian Dollar deposits of a comparable amount and period to
such CDOR Loan from other banks in the Canadian bankers’ acceptance market, as
applicable. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments by
law, then (i) the Borrowers shall notify the Disbursement Agent accordingly,
(ii) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Collateral Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (iii) the Borrowers shall make
such deductions and (iv) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. A Borrower is
not required to make an increased payment to a Lender under Section 2.17 above
for a tax deduction in respect of tax imposed by the United Kingdom from a
payment of interest on a Borrowing, if on the date on which the payment falls
due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(ii) (1) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph 2 of the definition of UK Qualifying Lender, (2) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK Income Tax Act 2007 (as that provision has effect on
the date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from the UK Borrower a
certified copy of such Direction; and (3) the payment could have been made to
the Lender without any tax deduction in the absence of such Direction; or

(iii) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph 2
of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”) and it has
not, other than by reason of any change after the date of this Agreement in (or
in the interpretation, administration, or application of) any law, or any
published practice or concession of any relevant taxing authority, given a Tax
Confirmation to the UK Borrower.

(b) A UK Non-Bank Lender which becomes a party to this Agreement either on the
Effective Date or on the day on which it accedes to this Agreement gives a Tax
Confirmation to the UK Borrower by entering into or acceding to this Agreement.

(c) A UK Non-Bank Lender shall promptly notify the UK Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(d) In addition to their obligations under clause (a), the Borrowers shall pay
any Other Taxes applicable to any and all payments by or on account of any of
the obligations of the Borrowers hereunder to the relevant Governmental
Authority in accordance with applicable law.

(e) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Disbursement Agent, each Collateral Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, the
Disbursement Agent, such Collateral Agent, such Lender or such Issuing Bank, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by a Lender or an Issuing Bank, or by the
Administrative Agent or either Collateral Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

45



--------------------------------------------------------------------------------

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, which in the case of the UK Borrower shall only be the case where the
Foreign Lender is a UK Qualifying Lender, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower Representative as will permit such payments to be made
without withholding or at a reduced rate.

(h) A Treaty Lender and each Borrower which makes a payment to which that Treaty
Lender is entitled shall co-operate at the expense of the applicable Borrower in
completing any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a withholding in respect of Tax or at
a reduced rate. The applicable Borrower shall reimburse each Lender for its
reasonable costs and expenses (including reasonable fees and expenses of
counsel) incurred by it in relation to the application for such authorization.

(i) If the Administrative Agent, Disbursement Agent, either Collateral Agent or
a Lender determines, in its sole discretion, that it has received a refund
(including any foreign tax credit to the extent such credit results in actual
tax savings that would not otherwise be available to such Administrative Agent,
Disbursement Agent, Collateral Agent or Lender) of any Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Collateral Agent or Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrowers, upon the request of the Administrative Agent, Disbursement Agent
or such Collateral Agent or Lender, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, Disbursement Agent or such
Collateral Agent or Lender in the event the Administrative Agent, Disbursement
Agent or such Collateral Agent or Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Administrative Agent, the Disbursement Agent or any Collateral Agent or Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person nor
shall it be construed to require the Administrative Agent, the Disbursement
Agent, either Collateral Agent or a Lender, as the case may be, to apply for or
otherwise initiate any refund contemplated in this section.

(j) All amounts set out, or expressed to be payable under any Loan Document by
any party to the Administrative Agent, the Disbursement Agent, either Collateral
Agent, any Lender or any Issuing Bank which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply. If VAT is chargeable on any supply made by the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank to any party under any Loan Document, that party
shall pay to the Administrative Agent, the Disbursement Agent, such Collateral
Agent, such Lender or such Issuing Bank as the case may be (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
the VAT.

(k) Where any party is required under any Loan Document to reimburse the
Administrative Agent, the Disbursement Agent, either Collateral Agent, any
Lender or any Issuing Bank as the case may be for any costs or expenses, that
party shall also at the same time pay and indemnify the Administrative Agent,
the Disbursement Agent, either Collateral Agent, any Lender or any Issuing Bank
as the case may be against all VAT incurred by the Administrative Agent, the
Disbursement Agent, such Collateral Agent, such Lender or such Issuing Bank as
the case may be in respect of the costs or expenses to the extent that the
Administrative Agent, the Disbursement Agent, such Collateral Agent, such Lender
or such Issuing Bank as the case may be reasonably determines that it is not
entitled to credit or repayment of the VAT.

(l) PTR Scheme Designation.

(i) Each Treaty Lender:

(1) irrevocably appoints the Administrative Agent to act as syndicate manager
under, and authorizes the Administrative Agent to operate, and take any action
necessary or desirable under, the PTR Scheme in connection with this Agreement;

(2) shall co-operate with the Administrative Agent in completing any procedural
formalities necessary under the PTR Scheme, and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the PTR Scheme;

 

46



--------------------------------------------------------------------------------

(3) without limiting the liability of any Borrower under this Agreement, shall,
within five Business Days of demand, indemnify the Administrative Agent for any
liability or loss incurred by the Administrative Agent as a result of the
Administrative Agent acting as syndicate manager under the PTR Scheme in
connection with the Treaty Lender’s participation in any Loan (except to the
extent that the liability or loss arises directly from the Administrative
Agent’s gross negligence or willful misconduct); and

(4) shall, within five Business Days of demand, indemnify each Borrower for any
Tax which such Borrower becomes liable to pay in respect of any payments made to
such Treaty Lender arising as a result of any incorrect information supplied by
such Treaty Lender under clause (i)(2) above which results in a provisional
authority issued by H.M. Revenue & Customs under the PTR Scheme being withdrawn.

(ii) Each Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall:

(1) promptly supply to the Administrative Agent such information as the
Administrative Agent may request in connection with the operation of the PTR
Scheme; and

(2) act in accordance with any provisional notice issued by H.M. Revenue &
Customs under the PTR Scheme.

(iii) The Administrative Agent agrees to provide, as soon as reasonably
practicable, a copy of any provisional authority issued to it under the PTR
Scheme in connection with any Loan to those Borrowers specified in such
provisional authority.

(iv) All of the parties hereto acknowledge that the Administrative Agent:

(1) is entitled to rely completely upon information provided to it in connection
with clause (i) or clause (ii) above;

(2) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
Borrower providing such information; and

(3) shall have no liability to any person for the accuracy of any information it
submits in connection with clause (i)(1) above.

In this Section 2.17(k), “PTR Scheme” means the Provisional Treaty Relief scheme
as described in H .M. Revenue & Customs (formerly the Inland Revenue) Guidelines
dated January 2003 and administered by H.M. Revenue & Customs.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were made.
Any amounts received after such time on any date may, in the discretion of the
Disbursement Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Disbursement Agent at its offices at (i) for payments of
U.S. Revolving Loans, U.S. Swingline Loans, LC Disbursements of any U.S. Issuing
Bank, fronting fees payable to any U.S. Issuing Bank, Overadvances denominated
in dollars, Protective Advances denominated in dollars, fees payable pursuant to
Section 2.12(a), participation fees payable pursuant to Section 2.12(b), fees
payable pursuant to 2.12(c) and all other payments in dollars, 10 South Dearborn
Street, Chicago, Illinois 60603 USA, (ii) for payments of Canadian Revolving
Loans, Canadian Swingline Loans, LC Disbursements of the Canadian Issuing Bank,
fronting fees payable to the Canadian Issuing Bank, Overadvances denominated in
Canadian Dollars and Protective Advances denominated in Canadian Dollars, 200
Bay Street, Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2
and (iii) for payments of UK Revolving Loans, UK Swingline Loans, LC
Disbursements of the UK Issuing Bank, fronting fees payable to the UK Issuing
Bank, Overadvances denominated in Sterling or Euros and Protective Advances
denominated in Sterling or Euros, 125 London Wall, London EC2Y 5AJ, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Disbursement Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and interest thereon) and Letters of Credit shall be made in the same currency
in which such Loan was made or such Letter of Credit was issued At all times
that full cash dominion is in effect pursuant to Section 7.3 of the U.S.
Security Agreement and Section 7.3 of the Canadian Security Agreement and at all
times with respect to collections of the UK Borrower and Loan Parties organized
under the laws of the United Kingdom, solely for purposes of determining the
amount of Loans available for borrowing purposes, checks (in addition to
immediately available funds applied pursuant to Section 2.10(b)) from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the Obligations, on the Business Day after receipt,
subject to actual collection.

 

47



--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative
Agent, the Disbursement Agent, either Collateral Agent and any Issuing Bank from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances ratably, fourth, to pay the principal of the Overadvances
and Protective Advances ratably, fifth, to pay interest then due and payable on
the Loans (other than the Overadvances and Protective Advances) ratably, sixth,
to prepay principal on the Loans (other than the Overadvances and Protective
Advances) and unreimbursed LC Disbursements ratably, seventh, to pay an amount
to the Administrative Collateral Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, to be held as cash collateral for such Obligations, eighth, to payment
of any amounts owing with respect to Banking Services and Swap Obligations that
are Secured Obligations, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent, the Disbursement Agent, either
Collateral Agent or any Lender by the Borrowers. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Specified Default is in existence, neither the
Administrative Agent, the Disbursement Agent, either Collateral Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan or CDOR
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or CDOR Loan or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans or Canadian Prime
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16. The Disbursement
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) At the election of the Administrative Agent or the Disbursement Agent, as
the case may be, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Disbursement Agent. Each Borrower hereby irrevocably authorizes (i) the
Disbursement Agent to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Disbursement Agent to charge any deposit account of
any Borrower maintained with the Disbursement Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent and the
Disbursement Agreement may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute

 

48



--------------------------------------------------------------------------------

to the Lenders or the applicable Issuing Bank, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the applicable Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent and, if applicable, the
Disbursement Agent, forthwith on demand the amount so distributed to such Lender
or such Issuing Bank with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent and, if applicable, the Disbursement Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Disbursement
Agent, may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by it for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
clauses (i) and (ii) above shall be made in such order as may be determined by
the Administrative Agent and, if applicable, the Disbursement Agent, in its
discretion.

Section 2.19. Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or with respect to clause
(b) below, if any Lender becomes a Defaulting Lender, then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);

(b) the Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, Disbursement Agent, either Collateral Agent, any Issuing Bank or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Administrative Agent, the Disbursement
Agent or such Collateral Agent or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, Disbursement Agent,
either Collateral Agent, any Issuing Bank or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.20 shall
survive the termination of this Agreement.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the commitment fee payable pursuant to Section 2.12(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
(i) affects such Defaulting Lender differently than other affected Lenders
(other than as a result of such Defaulting Lender having a greater or lesser
Revolving Exposure or Commitment than other affected Lenders) or (ii) would
increase the Commitment of the Defaulting Lender, shall require the consent of
such Defaulting Lender;

 

49



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, at the request of the Administrative Agent, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrower shall not be
required to pay any fees pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of each Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21(c) or pursuant to Section 2.21(e)(iii)
or such other arrangements that are satisfactory to such Issuing Bank; and

(e) in the event and on the date that each of the Administrative Agent, the
Borrower, each Issuing Bank and each Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 2.22. Joint and Several Liability. Each U.S. Co-Borrower is accepting
joint and several liability with the other U.S. Co-Borrower hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Administrative Agent, the Collateral Agents, the Issuing Banks
and the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each U.S. Co-Borrower and in consideration of the undertakings of
the other U.S. Co-Borrower to accept joint and several liability for the
Obligations of the U.S. Co-Borrower. Each U.S. Co-Borrower, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other U.S.
Co-Borrower, with respect to the payment and performance of all of the
Obligations (including any Obligations arising under this Section 2.22), it
being the intention of the parties hereto that all the Obligations of the U.S.
Co-Borrowers shall be the joint and several obligations of each U.S. Co-Borrower
without preferences or distinction among them. If and to the extent that any
U.S. Co-Borrower shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other U.S. Co-Borrower will
make such payment with respect to, or perform, such Obligation. The Obligations
of each U.S. Co-Borrower under the provisions of this Section 2.22 constitute
the absolute and unconditional, full recourse Obligations of each U.S.
Co-Borrower enforceable against each such U.S. Co-Borrower to the full extent of
its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever. Nothing
contained in this Section 2.22 shall effect the obligations of any U.S.
Co-Borrower or any other Loan Party under any other provision of this Agreement
(including Article X hereof) or any other Loan Document.

 

50



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (including
the incurrence of Indebtedness on the date of each Borrowing or other extension
of credit hereunder) (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Subsidiaries, (c) will not violate or result in a default under any
indenture or other agreement governing Indebtedness or any other material
agreement or other instrument binding upon any Loan Party or any of its
Restricted Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents.

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) the Company’s consolidated balance
sheet and statements of income, stockholders equity and cash flows (A) as of and
for the fiscal year ended January 2, 2010, reported on by PricewaterhouseCoopers
LLP, independent public accountants, and (B) as of and for the fiscal quarters
and the portions of the fiscal year ended April 3, 2010 and July 3, 2010,
certified by its chief financial officer, (ii) the Cliffstar Companies’
(A) audited consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal year ended January 2, 2010, and
(B) unaudited consolidated balance sheet and statements of income, stockholders
equity and cash flows dated as of June 6, 2010, and (iii) pro forma consolidated
financial statements of the Company and its Subsidiaries and a pro forma
consolidated statement of income of the Borrower for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended on June 30, 2010, prepared after giving effect to the Cliffstar
Acquisition as if the Cliffstar Acquisition had occurred at the beginning of
such period, certified by its chief financial officer. Such financial statements
in clauses (i) and (ii) present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries and/or the Cliffstar Companies and their consolidated
Subsidiaries, as the case may be, as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (i)(B) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 2, 2010.

Section 3.05. Properties. (a) As of the Effective Date, Schedule 3.05 sets forth
the address and the estate of each parcel of real property that is owned or
leased by each Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists except where the
failure of such lease or sublease to be valid and enforceable or the existence
of any such default could not reasonably be expected to result in a Material
Adverse Effect. Each of the Loan Parties has good and indefeasible (or in the
Province of Ontario, Canada, marketable and insurable, or in the UK, good and
marketable) title to, or valid leasehold interests in, all its real and personal
property, except where the failure to have such title or interests, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. None of the real and personal property of any Loan Party is
subject to any Lien, except for Permitted Liens.

(b) Each Loan Party owns, or is licensed to use, all Intellectual Property used
in its business as currently conducted, except where the failure to own such
Intellectual Property or possess such license, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. A correct
and complete list of all (i) Intellectual Property owned by any Loan Party as of
the Effective Date which is subject of a registration or application in any
Intellectual Property registry or which is otherwise material to the business of
the Loan Parties as currently conducted and (ii) material Intellectual Property
license agreements to which any Loan Party is a party or otherwise bound
(whether as licensor or licensee), as of the Effective

 

51



--------------------------------------------------------------------------------

Date, is set forth on Schedule 3.05. The use thereof by the Loan Parties and the
conduct of the business of the Loan Parties, as currently conducted does not, to
their knowledge, infringe upon or otherwise violate in any material respect the
rights of any other Person, and there are no claims pending, or to the Loan
Parties’ knowledge, threatened, to such effect. As of the Effective Date, the
Loan Parties’ rights thereto are not subject to any licensing agreements or
similar arrangement other than as set forth on Schedule 3.05 or as is not
material to their business as currently conducted.

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, (x) on the Effective
Date relating to the Cliffstar Acquisition or (y) threatened against or
affecting the Loan Parties or their Restricted Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) (i) Except for the Disclosed Matters, as of the date hereof neither any Loan
Party nor any of its Subsidiaries (1) has received notice of any claim with
respect to any Environmental Liability or (2) knows of any basis for any
Environmental Liability that could, in the case of this clause (2), reasonably
be expected to result in a Material Adverse Effect and (ii) except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither any Loan
Party nor their Restricted Subsidiaries (1) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (2) has become
subject to any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each Loan Party and each of
their Restricted Subsidiaries is in compliance with all Requirements of Law
(other than Environmental Law, which is addressed by Section 3.06) applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08. Investment Company Status. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.09. Taxes. Each Loan Party and each of their Restricted Subsidiaries
has timely filed or caused to be filed all material Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves. No tax liens have been
filed and no claims are being asserted with respect to any such taxes except
where (a) such liens or claims are being contested in good faith by appropriate
proceedings, (b) such Loan Party or Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(c) such liens or claims could not reasonably be expected to result in a
Material Adverse Effect. Each of the Company and its Subsidiaries has withheld
all employee withholdings and has made all employer contributions to be withheld
and made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes. As of the
Effective Date, no Taxes are imposed, by withholdings or otherwise, on any
payment to be made by the UK Borrower under any Loan Document, or are imposed
on, or by virtue of, the execution or delivery by the UK Borrower of any Loan
Document. As of the Effective Date, the UK Borrower is not required to make any
deduction for or on account of Tax from any payment it may make under any Loan
Document. Each Borrower is resident for Tax purposes only in the jurisdiction of
its establishment or incorporation as the case may be.

Section 3.10. ERISA; Canadian Pension Plans; Benefit Plans. (a) No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

(b) As of the Effective Date, Schedule 3.10 lists all Canadian Union Plans,
Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. All
employer and employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan by a Loan Party have been paid in a timely fashion
in accordance with the terms thereof, any funding agreement and all applicable
laws, except where required by law or collective agreement or where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of any Loan Party, there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. No promises of benefit improvements under the Canadian
Pension Plans or the Canadian Benefit Plans have been made except where such
improvement could not be

 

52



--------------------------------------------------------------------------------

reasonably expected to have a Material Adverse Effect. There has been no partial
termination of any Canadian Pension Plan that has a defined benefit provision
and no facts or circumstances have occurred or existed that could result, or be
reasonably anticipated to result, in the declaration of a partial termination of
any such plan under Requirements of Law. Except as set forth on Schedule 3.10,
there are no outstanding disputes concerning the assets of the Canadian Pension
Plans, the Canadian Benefit Plans or, with respect to the Canadian Union Plans,
there are no outstanding disputes involving any Loan Party, in each case that
could reasonably be expected to have a Material Adverse Effect. As of the
Effective Date, none of the Loan Parties sponsors any Canadian Pension Plan that
has a defined benefit provision or any other Canadian Pension Plan that requires
the preparation of an actuarial report.

(c) Neither the UK Borrower nor any of its Subsidiaries is or has at any time
after April 27, 2004 been (1) an employer (for the purposes of Sections 38 to 51
of the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993), other
than the UK Pension Scheme or (2) “connected” with or an “associate” of (as
those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer.

Section 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Offering Memorandum nor any of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

Section 3.12. Material Agreements. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Material Indebtedness except in each case,
where such default could not reasonably be expected to result in the
acceleration of any obligations due under such agreement or instrument or
otherwise result in the cancellation or termination of such agreement or
instrument or a material increase in cost thereunder.

Section 3.13. Solvency. (a) Immediately after the consummation of each of the
Cliffstar Acquisition and the Transactions to occur on the Effective Date,
(i) the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted after the Effective Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness.

Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. As of
the Effective Date, all premiums in respect of such insurance have been paid.
The Borrowers believe that the insurance maintained by or on behalf of the Loan
Parties is adequate.

Section 3.15. Capitalization and Subsidiaries. As of the Effective Date,
(a) Schedule 3.15 sets forth (i) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries after
giving effect to the Cliffstar Acquisition, the Transactions and the
Restructuring , (ii) a true and complete listing of each class of each of the
Borrowers’ authorized Equity Interests, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and, in the case of Loan Parties (other than the
Company) and their Subsidiaries owned beneficially and of record by the Persons
identified on Schedule 3.15, and (iii) the type of entity of the Company and
each of its Subsidiaries. Each of the issued and outstanding Equity Interests
owned by any Loan Party in each of their Subsidiaries has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of, as applicable, the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, and upon filing of UCC financing statements (or their equivalent under
the PPSA), as necessary, the taking of actions or making of filings with respect
to Intellectual Property registrations or

 

53



--------------------------------------------------------------------------------

applications issued or pending, and, in the case of real property, filing of the
Mortgages as necessary, such Liens constitute perfected and continuing Liens on
the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Liens, to the extent
any such Permitted Liens would have priority over the Liens in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to any applicable law, (b) Permitted Perfection Limitations and
(c) Liens created by a UK Borrower where (i) registration of particulars of such
Liens at the Companies Registration Office in England, Scotland and Wales is
required under Section 860 of the Companies Act of 2006, (ii) registration of
particulars of such Liens at the Trade Marks Registry at the Patent Office in
England, Scotland and Wales is required or (iii) registration of such Liens at
the Land Registry or Land Charges Registry in England, Scotland and Wales is
required and, in any such case, such registration is not duly effected. As of
the Effective Date, the jurisdictions in which the filing of UCC financing
statements (or their equivalent under the PPSA) are necessary are listed on
Schedule 3.16 and the jurisdictions in which the filing of the Mortgages are
necessary are listed on Schedule 3.16.

Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no unfair labor practice charges, against
any Loan Party and their Restricted Subsidiaries pending or, to the knowledge of
the Borrowers, threatened. The hours worked by and payments made to employees of
the Loan Parties and their Subsidiaries have not been in material violation of
the Fair Labor Standards Act, the Employee Standards Act (Ontario) or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters. All material payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages, vacation pay and employee health and welfare
insurance and other benefits, including on account of the Canada and Quebec
Pension Plans, have been paid or accrued as a liability on the books of the Loan
Party or such Subsidiary.

Section 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Section 3.19. 2009 Note Documents and 2010 Note Documents. The Borrowers have
delivered to the Administrative Agent true, complete and correct copies of each
of the 2009 Note Documents and the 2010 Note Documents (including all schedules,
exhibits and annexes thereto). The Loans and all other Secured Obligations of
the Loan Parties under this Agreement and each of the other Loan Documents are
permitted to be incurred under each of the 2009 Note Documents and the 2010 Note
Documents. This Agreement is within the definition of “Credit Agreement” under
each of the 2009 Note Documents and the 2010 Note Documents.

Section 3.20. Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the UK Borrower’s centre of main interests (as that term is used
in Article 3(1) of the Regulation) is situated in England and Wales and it has
no “establishment” (as that term is used in Article 2(h) of the Regulation) in
any other jurisdiction.

Section 3.21. Stock Ownership. As of the Effective Date, the fair market value
of all Permitted Margin Stock is less than $25,000.

Section 3.22. Unrestricted Subsidiaries. As of the Effective Date, the aggregate
amount of EBITDA and total assets of all Unrestricted Subsidiaries listed on
Schedule 1.01(c) (other than the Northeast Retailer Group) does not exceed 5.0%
of EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries (other than Northeast Retailer Group) most recently ended or 5.0%
of consolidated total assets of the Company and its Subsidiaries as of the
Effective Date.

Section 3.23. Representations and Warranties in Asset Purchase Agreement. On the
Effective Date, all representations and warranties made by the Cliffstar
Companies in the APA that are material to the interests of the Lenders are true
and correct in all material respects.

Section 3.24. Intercompany Advances. As of the Effective Date, Schedule 3.24
sets forth (a) a true and correct list of all loans and advances made by any
Loan Party to any other Loan Party or by any Loan Party to any Subsidiary (i) as
of July 3, 2010 and (ii) in connection with the Cott Acquisition and the
Restructuring outstanding on the Effective Date, and (b) a true and correct list
of all unpaid intercompany transfers of goods sold and delivered by or to any
Loan Party as of July 3, 2010.

Section 3.25. Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio
determined as of July 3, 2010 (with the unfinanced portion of Capital
Expenditures, EBITDA and Fixed Charges for the fiscal quarter ending on
October 3, 2009 being calculated on a basis consistent with the calculations
used to determine the unfinanced portion of Capital Expenditures, EBITDA and
Fixed Charges for the fiscal quarters ended January 2, 2010, April 3, 2010 and
July 3, 2010 as set forth in the definition of Fixed Charge Coverage Ratio and
Fixed Charges) was greater than 1.1 to 1.

 

54



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement, and (ii) duly executed copies (or
facsimile or pdf copies) of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and written opinions of the United States and Canadian Loan
Parties’ counsel, addressed to the Administrative Agent, the Disbursement Agent,
the Collateral Agents, the Issuing Banks and the Lenders in form and substance
acceptable to the Administrative Agent and written opinions of the
Administrative Agent’s counsel with respect to matters concerning the UK Loan
Parties, such opinion to be in form and substance acceptable to the
Administrative Agent.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for the January 2, 2010 fiscal year, (ii) audited consolidated
financial statements of the Cliffstar Companies and their Subsidiaries for the
January 2, 2010 fiscal year, (iii) unaudited interim consolidated financial
statements of the Company and its Subsidiaries and for Cliffstar Corporation and
its subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clauses (i) and (ii) of
this paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Company and its Subsidiaries or Cliffstar Corporation and its
subsidiaries, respectively, as reflected in the financial statements or
projections provided to the Administrative Agent and the Lenders prior to the
Effective Date (iv) satisfactory pro forma consolidated financial statements of
the Company and its Subsidiaries for the twelve-month period ending June 30,
2010, prepared after giving effect to the Cliffstar Acquisition and the
Transactions as if the Cliffstar Acquisition and the Transactions had occurred
at the beginning of such period and (v) monthly projections for fiscal year 2010
and annual projections for fiscal years 2011 through 2014, in each case
satisfactory to the Administrative Agent in its sole discretion.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or Director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party, together with all
amendments thereto, certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws,
memorandum and articles of association or operating, management or partnership
agreement (or other equivalent organizational documents), together with all
amendments thereto, and (ii) a long form certificate of good standing, status or
compliance, as applicable, together with any bring-down certificates or
facsimiles, if any, for each Loan Party from its jurisdiction of organization,
each dated a recent date on or prior to the Effective Date.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of each
Borrower, on the Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders, the Collateral Agents and the Administrative Agent shall
have received all other fees required to be paid (including, pursuant to the Fee
Letters), and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search and/or, with respect to Eligible Real Property, appropriate
title reports in each of the jurisdictions where assets of the Loan Parties are
located (except that with respect to any Loan Party that is organized under the
laws of the United States or any state thereof, the Administrative Agent shall
have received search results only in such Loan Party’s jurisdiction of formation
or organization) and each of the jurisdictions where Eligible Real Property or
Eligible Equipment is located and such search or title report shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
those discharged on or prior to the Effective Date pursuant to a pay-off letter
or other documentation satisfactory to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for (or other evidence satisfactory to the Administrative Agent
of the payment in full of) (i) all existing Indebtedness under the Existing
Credit Agreement and (ii) all existing Indebtedness of the Cliffstar Companies,
in each case confirming that all Liens upon any of the property of the Loan
Parties or the Cliffstar Companies, as applicable, constituting Collateral will
be terminated concurrently with such payment.

(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

(i) Customer List. The Administrative Agent shall have received a true and
complete Customer List.

(j) Cliffstar Control Agreements. The Administrative Collateral Agent or the UK
Security Trustee, as applicable, shall have received Deposit Account Control
Agreements over the Cliffstar Deposit Accounts in accordance with Article VII of
the U.S. Security Agreement.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate, in form and substance satisfactory to the Administrative Agent,
from a Financial Officer.

(l) Borrowing Base Certificate. Each Collateral Agent shall have received an
Aggregate Borrowing Base Certificate which calculates the Aggregate Borrowing
Base as of the end of the week immediately preceding the Effective Date. Each
Collateral Agent shall have also received a Borrowing Base Certificate from each
Borrower which calculates the Borrowing Base of such Borrower as of the end of
the week immediately preceding the Effective Date.

(m) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder and the consummation of
the Cliffstar Acquisition and the Transactions, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Borrowers’
Aggregate Availability shall not be less than $75,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, shall have received (i) the
certificates representing the shares of Equity Interests pledged pursuant to the
Security Agreements (other than the Equity Interests identified on Item 6 of
Schedule 5.15), together with an undated stock power or stock transfer form, as
applicable, for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to the Security Agreements (other than the promissory note identified
on Item 6 of Schedule 5.15), endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Collateral
Agent or the UK Security Trustee to be filed, registered or recorded in order to
create in favor of the Administrative Collateral Agent, for the benefit of the
Lenders, or the UK Security Trustee, as applicable, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.

(p) [Intentionally Omitted].

(q) Mortgages (hypothec), etc. The Administrative Collateral Agent shall have
received, with respect to each parcel of real property which is identified on
Schedule 1.01(a), each of the following, in form and substance reasonably
satisfactory to the Administrative Collateral Agent:

(i) a Mortgage (or hypothec) on such property;

(ii) evidence that a counterpart of the Mortgage (or hypothec) has been recorded
in the place necessary, in the Administrative Agent’s judgment, to create a
valid and enforceable first priority Lien (subject to Permitted Encumbrances
which (a) have been approved by the Administrative Agent in the exercise of its
Permitted Discretion and are disclosed in a title insurance policy issued in
favor of the Administrative Collateral Agent or (b) which do not have priority
over the Lien granted in favor of the Administrative Collateral Agent) in favor
of the Administrative Collateral Agent for the benefit of itself and the Lenders
(or has been delivered to the title company for recording) and which may be set
up against third parties;

(iii) ALTA (or its customary Canadian equivalent) or other mortgagee’s title
policy;

(iv) an ALTA (or its customary Canadian equivalent) survey prepared and
certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent; provided that for the purposes of the Effective Date and
without in any way affecting the obligations of the Loan Parties pursuant to
Section 5.15, surveys delivered pursuant to the Existing Credit Agreement shall
be deemed acceptable for the purposes of this subsection (q)(iv);

 

56



--------------------------------------------------------------------------------

(v) an opinion of Borrowers’ local counsel in the applicable jurisdiction in
which such parcel of real property is located in form and substance and from
counsel reasonably satisfactory to the Administrative Agent;

(vi) if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
Representative and evidence that flood insurance is in place for the building
and contents (or, for real property located in Canada, customary evidence of
notice or flood plains and compliance with any relevant regulations, where
applicable), all in form and substance satisfactory to the Administrative Agent;
and

(vii) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.

(r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Security Agreements (including Section 5.09 of this Agreement and
Section 4.11 of the U.S. Security Agreement).

(s) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date. The Borrowers shall have executed the Issuing
Banks’ master agreements for the issuance of commercial Letters of Credit.

(t) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party or
such other similar form as required under the laws of the relevant jurisdiction.

(u) Process Agent. The Administrative Agent shall have received evidence of the
acceptance by the Process Agent of its appointment as process agent by the UK
Borrower and the Company and Cott Beverages shall have been appointed as the
Process Agent for each other Loan Party that is not organized under the laws of
any State of the United States.

(v) Restructuring. If the Company determines to enter into the Restructuring,
the Company and its Subsidiaries shall have completed, to the satisfaction of
the Administrative Agent, in its discretion, an internal restructuring prior to
or contemporaneous with the Effective Date resulting in a corporate structure
substantially as set forth on Annex A, and the Administrative Agent shall be
satisfied with all transactions entered into in connection with the
Restructuring, including all documents related to the Restructuring and the
Administrative Agent and its counsel shall have received other documents
relating to the Restructuring as the Administrative Agent may reasonably
request, each in form and substance satisfactory to the Administrative Agent, in
its discretion.

(w) [Intentionally Omitted].

(x) Appraisals and Field Examinations. The Administrative Agent and the
Administrative Collateral Agent shall have received (i) appraisals of Inventory
of the U.S. Co-Borrowers from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent and the Administrative Collateral Agent, such appraisals to include,
without limitation, information required by applicable law and regulations, with
such appraisals being at the sole cost and expense of the Loan Parties and
(ii) access to the properties, books, records and employees of the Cliffstar LLC
and the Cliffstar Companies to conduct field examinations, to ensure the
adequacy of assets that will constitute Borrowing Base Collateral on the
Effective Date and related reporting and control systems, with such field
examination being at the sole cost and expense of the Loan Parties and subject
to the satisfaction of the Administrative Agent and the Administrative
Collateral Agent.

(y) Cliffstar Acquisition.

(i) The Cliffstar Acquisition shall have been consummated in accordance with the
terms of the APA without material waiver or amendment thereof unless consented
to by the Administrative Agent and the Lead Arrangers and in compliance with
applicable law and regulatory approvals.

(ii) All material governmental and material third party approvals required under
the APA shall have been obtained and be in effect.

(iii) The Administrative Agent shall have received true and correct copies of
the APA and all agreements executed in connection therewith together with a
certificate of an authorized officer of the Company (A) certifying as to the
accuracy and completeness of such documents and (B) the matters set forth in
clauses (i) and (ii) above, and such materials shall have been made available to
each Lender requesting a copy of the same.

(z) 2009 Note Documents and 2010 Note Documents. The Administrative Agent shall
have received true and correct copies of each of (i) the 2009 Note Documents,
and (ii) the 2010 Note Documents, in each case including all schedules, exhibits
and annexes thereto and together with a certificate of an authorized officer of
the Company certifying as to the accuracy and completeness of such documents,
and such materials shall have been made available to each Lender requesting a
copy of the same.

 

57



--------------------------------------------------------------------------------

(aa) Flow of Funds Memorandum. The Administrative Agent shall have received a
flow of funds memorandum reflecting any Loans to be made hereunder on the
Effective Date, the proceeds of the issuance of the 2010 Notes and the New
Equity, and intercompany transfers to be made on the Effective Date, all
payments to be made by or on behalf of any Loan Party under the APA on the
Effective Date and all other payments to be made with the proceeds of any Loans
or the proceeds of the issuance of the 2010 Notes or the New Equity.

(bb) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Disbursement Agent, any Issuing Bank,
any Lender or their respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of any Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on August 30, 2010 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.02. Each Credit Event. The effectiveness of this Agreement or the
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except for any representation and
warranty made as of an earlier date, which representation shall remain true and
correct in all material respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Aggregate Availability is not less than zero.

(d) The Indebtedness hereunder, including any Loan made or Letter of Credit
issued on such date (and all reimbursement and other obligations in respect
thereof), is permitted Indebtedness under each of the 2009 Indenture and the
2010 Indenture.

(e) If the aggregate amount of Loans and Letters of Credit outstanding under
this Agreement shall exceed $250,000,000 at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, the Administrative Agent shall have
received a certificate together with such Borrowing Request or Letter of Credit
Request, in each case signed by a Financial Officer of the Borrower
Representative (together with such support therefor as the Administrative Agent
may reasonably request), certifying that, at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit is permitted under the
2009 Indenture and the 2010 Indenture.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize a Disbursement Agent to make) Loans and an Issuing Bank
may, but shall have no obligation to, issue or cause to be issued any Letter of
Credit (or amend, renew or extend any Letter of Credit) for the ratable account
and risk of Lenders from time to time if the Administrative Agent believes that
making such Loans or issuing or causing to be issued (or amending, renewing or
extending) any such Letter of Credit is in the best interests of the Lenders.

 

58



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

Section 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (to be made available by the
Administrative Agent to each Lender either by posting such documents on
Intralinks or other electronic transmission system or by other method selected
by the Administrative Agent) the following information:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants
reasonably acceptable to the Required Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants (it being understood that the
information required by this Section 5.01(a) may be furnished in the form of the
Company’s annual report on Form 10-K filed with the United States Securities and
Exchange Commission for the applicable fiscal year (so long as the financial
statements and independent public accountants report thereon comply with the
requirements set forth above));

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that the information required by this
Section 5.01(b) may be furnished in the form of the Company’s quarterly report
on Form 10-Q filed with the United States Securities and Exchange Commission for
the applicable fiscal quarter (so long as the financial statements and
certification thereof comply with the requirements set forth above));

(c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that financial
statements shall be deliverable under this clause (c) only for the period(s)
commencing on such date, if any, as Aggregate Availability is less than
$30,000,000 and ending on such date, if any, as Aggregate Availability is at
least $30,000,000 for a period of 10 consecutive Business Days.

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer or Treasurer of the
Borrower Representative in substantially the form of Exhibit C (i) certifying,
in the case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of financial statements delivered under clause (a) or
(b) above, setting forth reasonably detailed calculations of the Fixed Charge
Coverage Ratio for the fiscal quarter most recently ended and, if applicable,
demonstrating compliance with Section 6.13 and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and need not
be delivered at all if accounting rules or guidelines then in effect prohibit
delivery of such a certificate);

 

59



--------------------------------------------------------------------------------

(f) as soon as available, but in any event not more than 45 days after the
commencement of each fiscal year of the Company, a copy of the plan and forecast
(including a projected balance sheet, income statement and funds flow statement
in form acceptable to the Administrative Agent) of the Company for each month of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

(g) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of July 2010, on or before August 31, 2010), and
at such other times as may be requested by either Collateral Agent, as of the
period then ended, an Aggregate Borrowing Base Certificate, together with a
Borrowing Base Certificate for each Borrower which calculates such Borrower’s
Borrowing Base, and supporting information in connection therewith, together
with any additional reports with respect to the Aggregate Borrowing Base or any
Borrowing Base of a Borrower as either Collateral Agent may reasonably request;
and the PP&E Component of the Borrowing Bases shall be updated (i) from time to
time upon receipt of periodic valuation updates received from either Collateral
Agent’s asset valuation experts, (ii) concurrent with the sale or commitment to
sell any assets constituting part of the PP&E Component, (iii) in the event such
assets are idled for a period in excess of ten (10) consecutive days for any
reason other than routine maintenance or repairs, reconfiguration or due to
seasonal production in the ordinary course of business, or (iv) in the event
that the value of such assets is otherwise impaired, as determined in either
Collateral Agent’s Permitted Discretion; provided that (A) if on any date
Aggregate Availability is less than the greater of (i) the Borrowing Base
Reporting Trigger Level at such time and (ii) $40,000,000, then for the
period(s) commencing on any such date and ending on the date, if any, on which
Aggregate Availability is equal to or greater than the greater of (y) the
Borrowing Base Reporting Trigger Level at such time and (z) $40,000,000, for a
period of 10 consecutive Business Days, or (B) if requested by the
Administrative Agent, either Collateral Agent or the Required Lenders, during
any period that an Event of Default is continuing, the Borrowers will be
required to furnish an Aggregate Borrowing Base Certificate, Borrowing Base
Certificates for each Borrower and supporting information in connection
therewith to each Collateral Agent as soon as available but in any event within
3 Business Days after the end of each calendar week, and at such other times as
may be requested by either Collateral Agent, as of the period then ended;

(h) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of July 2010, on or before August 31, 2010) and
at such other times as may be reasonably requested by either Collateral Agent,
as of the period then ended, all delivered electronically in a text formatted
file reasonably acceptable to each Collateral Agent:

(i) a detailed aging of each Borrower’s Accounts (1) including a listing of all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrower delivered as of such date prepared
in a manner reasonably acceptable to each Collateral Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;

(ii) a schedule detailing each Borrower’s Inventory, in form satisfactory to
each Collateral Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work- in- process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as either Collateral Agent has previously indicated to the
Borrower Representative are deemed by either Collateral Agent to be appropriate,
(2) including a report of any variances or other results of Inventory counts
performed by such Borrower since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by such Borrower and complaints and claims made against such Borrower),
and (3) reconciled to the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of such Borrower delivered as of such date;

(iii) a worksheet of calculations prepared by each Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(iv) a reconciliation of each Borrower’s Accounts and Inventory between the
amounts shown in such Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(v) a reconciliation of the loan balance per each Borrower’s general ledger to
the loan balance under this Agreement;

(i) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of July 2010, on or before August 31, 2010) and
at such other times as may be requested by either Collateral Agent, as of the
month then ended, a schedule and aging of the Borrowers’ accounts payable,
delivered electronically in a text formatted file acceptable to each Collateral
Agent;

(j) promptly upon either Collateral Agent’s reasonable request:

(i) copies of invoices in connection with the invoices issued by the Borrowers
in connection with any Accounts, credit memos, shipping and delivery documents,
and other information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties and their Restricted Subsidiaries;

 

60



--------------------------------------------------------------------------------

(k) concurrently with any delivery of an Aggregate Borrowing Base Certificate
under clause (g) above, and at such other times as may be requested by either
Collateral Agent, as of the period then ended, the Borrowers’ sales journal,
cash receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;

(l) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company, an updated Customer List;

(m) (i) as soon as possible and in any event within 15 days after the end of
each calendar month, a detailed listing of all advances of proceeds of Loans
requested by the Borrower Representative for each Borrower during the
immediately preceding calendar month and (ii) concurrently with the delivery of
each certificate of a Financial Officer pursuant to Section 5.01(d), a detailed
listing of all intercompany loans made by any of the Loan Parties or their
Restricted Subsidiaries during the applicable calendar month or quarter;

(n) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company (or as soon thereafter as is practicable if an order has been
placed by each U.S. Co-Borrower to obtain the same prior to the date of the
delivery of such certificate), certificates of good standing for each U.S.
Co-Borrower from the appropriate governmental officer in each U.S. Co-Borrower’s
jurisdiction of incorporation;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission or any other U.S. or
Canadian federal or provincial securities commission, or any Governmental
Authority succeeding to any or all of the functions of any such commission, or
with any national securities exchange, or distributed by any Borrower to its
shareholders generally, as the case may be; provided that information required
to be delivered pursuant to this Section 5.01(o) shall be deemed to have been
delivered to the Administrative Agent on the date on which the Borrower
Representative provides written notice or an automatic e-mail link to the
Administrative Agent that such information has been posted on the Company’s
website on the Internet at http://www.cott.com/investors/filings/en.htm or is
available via the EDGAR system of the United States Securities and Exchange
Commission on the Internet (to the extent such information has been posted or is
available as described in such notice);

(p) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a), and at such other times as may be
reasonably requested by either Collateral Agent, a list of (i) all Intellectual
Property owned by the Loan Parties which is the subject of a registration or
application in any intellectual property registry which has been acquired, filed
or issued since the previous update was provided to the Administrative Agent and
(ii) any material licenses of Intellectual Property to which any Loan Party has
become a party to or otherwise bound by (whether as licensor or licensee) since
the last update provided to the Collateral Agents;

(q) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a) or 5.01(b), (i) a calculation of
(x) EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(b), 5.01(a) or
5.01(b), as applicable, and (y) consolidated total assets of the Company and its
Subsidiaries as at the last day of such four fiscal quarter period and
(ii) reasonably detailed calculations demonstrating compliance with the
limitations set forth in Section 5.13(a)(iii); and

(r) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as either Collateral
Agent or the Administrative Agent (on behalf of itself or any Lender) may
reasonably request.

Section 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party or any of their
respective Restricted Subsidiaries that (i) seeks damages in excess of
$20,000,000, (ii) seeks injunctive relief which, if granted, could reasonably be
expected to result in a Material Adverse Effect, (iii) is asserted or instituted
against any Plan, Canadian Benefit Plan, Canadian Pension Plan, its fiduciaries
or its assets and which could reasonably be expected to result in a Material
Adverse Effect, (iv) alleges criminal misconduct by any Loan Party or any of
their respective Restricted Subsidiaries, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws and
which could reasonably be expected to result in a Material Adverse Effect,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $20,000,000, or (vii) involves any material product recall;

 

61



--------------------------------------------------------------------------------

(c) any loss, damage, or destruction to the Collateral in the amount of
$2,500,000 or more per occurrence or related occurrences, whether or not covered
by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral in the amount of $2,500,000 or
more included in the Aggregate Borrowing Base (or which would be included but
for such notice) is located (which shall be delivered within five Business Days
after receipt thereof);

(e) notwithstanding the forgoing, the Borrower will, within five Business Days,
furnish to the Administrative Agent written notice of the fact that a Loan Party
has entered into a Swap Agreement or an amendment to a Swap Agreement, together
with a description (including nature and amount) of the terms of such Swap
Agreement or amendment, as the case may be;

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrowers and their Subsidiaries in an aggregate amount exceeding $10,000,000;

(g) the release into the environment of any Hazardous Material that is required
by any applicable Environmental Law to be reported to a Governmental Authority
and which could reasonably be expected to lead to any material Environmental
Liability; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
franchises, governmental authorizations, intellectual property rights, licenses
and permits used or useful in the conduct of its business, and all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) engage only in Permitted Businesses.

Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay or discharge all Material Indebtedness,
the Earnout, the Permitted Deferred Consideration, and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and, in the case of the
Earnout, pursuant to the terms of the APA, (b) such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Administrative Agent and/or
any Collateral Agent and, after the occurrence and during the continuance of an
Event of Default, any Lender (including employees of the Administrative Agent
and/or any Collateral Agent, and, after the occurrence and during the
continuance of an Event of Default, any Lender, or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent and/or any
Collateral Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants (so long as management of the Borrower Representative is permitted
to be present), all at such reasonable times and as often as reasonably
requested. After the occurrence and during the continuance of any Event of
Default, each Loan Party shall provide the Administrative Agent and/or any
Collateral Agent (which may be accompanied by the Lenders) with access to its
suppliers. The Loan Parties acknowledge that the Administrative Agent and/or any
Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ and
their respective Subsidiaries’ assets for internal use by the Administrative
Agent, the Collateral Agents and the Lenders.

Section 5.07. Compliance with Laws. (a) Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, comply with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

(b) U.S. and Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Plan, Canadian Pension Plan,
Canadian Union Plan and Canadian Benefit Plan, each Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Plan,
Canadian Pension Plan, Canadian Union Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws.

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Plan, Canadian Pension Plan, Canadian
Union Plan or Canadian Benefit Plan by a Loan Party shall be paid or remitted by
each Loan Party and each Subsidiary of each Loan Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

(iii) The Loan Parties shall deliver to each Lender (i) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Plan and Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any material
direction, order, notice, ruling or opinion that any Loan Party or any
Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Plan or Canadian Pension Plan; (iii) notification
within 30 days of any increases having a cost to one or more of the Loan Parties
and their Subsidiaries in excess of $1,000,000 per annum in the aggregate, in
the benefits of any existing Plan, Canadian Pension Plan or Canadian Benefit
Plan, or the establishment of any new Plan, Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to any such plan to which any
Loan Party was not previously contributing; and (iv) notification within 30 days
of any voluntary or involuntary termination of, or participation in, a Plan,
Canadian Pension Plan or Canadian Union Plan.

(c) UK Pension Plans and Benefit Plans.

(i) The UK Borrower shall ensure that all pension schemes registered in the UK,
operated or maintained for the benefit of members of it or its Subsidiaries
and/or any of their employees comply with the requirements of Section 222 of the
Pensions Act 2004 and that no action or omission is taken by the UK Borrower,
any of its Subsidiaries or any Loan Party in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or the UK Borrower or any of its Subsidiaries ceasing to
employ any member of such a pension scheme).

(ii) The UK Borrower shall ensure that neither it nor any of its Subsidiaries is
or has been at any time after April 27, 2004 an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993), other than the U.K. Pension Plan, or “connected” with or an
“associate” of (as those terms are used in Sections 39 and 43 of the Pensions
Act 2004) such an employer.

(iii) The UK Borrower shall deliver to the Administrative Agent at such times as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Borrower), actuarial reports in relation to all pension
schemes mentioned in Section 5.07(c)(i) above.

(iv) The UK Borrower shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
Section 5.07(c)(i) above paid or which results in a change to the schedule of
contributions in accordance with Section 227 of the Pensions Act 2004 or in
accordance with Section 56 of the Pensions Act 1995, as applicable.

(v) The UK Borrower shall immediately notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator (being the
body corporate so entitled established under Part I of the Pensions Act 2004)
which may lead to the issue by the Pensions Regulator of a Financial Support
Direction under Section 43 of the Pensions Act 2004 or a Contribution Notice
under Section 38 or Section 47 of the Pensions Act 2004 to it or any of its
Subsidiaries. The UK Borrower shall immediately notify the Administrative Agent
if it receives such a Financial Support Direction or Contribution Notice from
the Pensions Regulator.

(d) Environmental Covenant. The Loan Parties and each Subsidiary (1) shall be at
all times in compliance with all Environmental Laws, and (2) shall similarly
ensure that the assets and operations are in compliance with all Environmental
Laws and that no Hazardous Materials are, contrary to any Environmental Laws,
discharged, emitted, released, generated, used, stored, managed, transported or
otherwise dealt with, except, in each case, where failure to comply with such
Environmental Laws could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(i) to refinance in full the repayment of the Indebtedness of the Loan Parties
and their Subsidiaries under the Existing Credit Agreement, (ii) to pay fees and
expenses in connection with the Transactions, (iii) to finance in part the
Cliffstar Acquisition and (iv) for working capital needs and general corporate
purposes. No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

63



--------------------------------------------------------------------------------

Section 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A by A.M. Best Company (a) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary and employee dishonesty;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents, or (in the case of Loan
Parties and Subsidiaries located outside of the United States, such other
insurance maintained with other carriers as is satisfactory to the
Administrative Agent in its Permitted Discretion. With respect to parcels of
real property covered by the Mortgages which lie in an area designated as having
special flood hazards by the Federal Emergency Management Agency or any
successor agency thereto, the Loan Parties maintain flood insurance in an amount
which complies with the National Flood Insurance Program, as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time. The
Borrowers will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The
Borrowers shall require all such policies to name the Administrative Collateral
Agent, on behalf of itself and the Lenders, as additional insured or loss payee,
as applicable.

Section 5.10. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

Section 5.11. Appraisals and Field Examinations. At any time that the
Administrative Agent and/or any Collateral Agent requests, the Loan Parties will
provide the Administrative Agent and the Collateral Agents with appraisals or
updates thereof of their Inventory, equipment and real property from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and each Collateral Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations, with all such appraisals and updates being at
the Borrowers’ cost and expense except as limited in the following proviso;
provided, however, that (A) in the case of appraisals of Inventory, (i) if no
Event of Default has occurred and is continuing and Average Utilization has at
all times during the preceding twelve fiscal months been less than or equal to
thirty-three percent (33%), one such appraisal per calendar year shall be at the
sole expense of the Loan Parties, (ii) if no Event of Default has occurred and
is continuing and Average Utilization has at any time during the preceding
twelve fiscal months been greater than thirty-three percent (33%), two such
appraisals per calendar year shall be at the sole expense of the Loan Parties
and (iii) if an Event of Default has occurred and is continuing, each such
appraisal shall be at the sole expense of the Loan Parties and (B) in the case
of appraisals of equipment and real property, (i) if no Event of Default has
occurred and is continuing, one such appraisal per calendar year shall be at the
sole expense of the Loan Parties, (ii) if an Event of Default has occurred and
is continuing, each such appraisal shall be at the sole expense of the Loan
Parties and (iii) appraisals of parcels of real property not identified on
Schedule 1.01(a) shall not be at the expense of the Loan Parties, except to the
extent such appraisals are required by any Requirement of Law. In addition, at
any time that the Administrative Agent and/or any Collateral Agent requests, the
Loan Parties will provide the Administrative Agent and the Collateral Agents
(and any third party retained by any of them) with access to their properties,
books, records and employees to conduct field examinations, to ensure the
adequacy of Borrowing Base Collateral and related reporting and control systems;
provided, however, that if no Event of Default has occurred and is continuing
and Average Utilization has at all times during the preceding twelve fiscal
months been less than or equal to thirty-three percent (33%), one such field
examination per calendar year shall be at the sole expense of the Loan Parties,
(ii) if no Event of Default has occurred and is continuing and Average
Utilization has at any time during the preceding twelve fiscal months been
greater than thirty-three percent (33%), two such field examinations per
calendar year shall be at the sole expense of the Loan Parties and (iii) if an
Event of Default has occurred and is continuing, each such field examination
shall be at the sole expense of the Loan Parties.

Section 5.12. Depository Banks. Each Loan Party (other than the members of the
Cott Mexican Group) will maintain Chase as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business,
provided that each Loan Party may maintain deposit accounts at other financial
institutions provided such institutions have delivered deposit account control
agreements (or similar agreements) satisfactory to the Administrative Collateral
Agent or UK Collateral Trustee, as the case may be, to the extent required under
the relevant Security Agreement, and provided, further that (i) if Cliffstar LLC
does not obtain Deposit Account Control Agreements from Harris Bank, N.A. on or
prior to the sixty days after the Effective Date (or such longer period of up to
thirty days as may be agreed to by the Administrative Agent in its sole
discretion), Cliffstar LLC shall no later than such sixtieth day (A) establish
with Chase separate lock box (the “Chase Lock Box”) and cash management accounts
(collectively, the “Chase Accounts”); (B) begin notifying all Account Debtors
(including by way of all invoices distributed on or after such date) to send all
payments to the Chase Lock Box or Chase Accounts, as appropriate and
(C) transfer all amounts credited to any account at Harris Bank, N.A. to a Chase
Account on each Business Day (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion), and (ii) whether or not Cliffstar
LLC obtains Deposit Account Control Agreements from Harris Bank, N.A. on or
prior to sixty days after the Effective Date, Cliffstar LLC will have 180 days
after the Effective Date (or such longer period as may be agreed to by the
Administrative Agent in

 

64



--------------------------------------------------------------------------------

its sole discretion) to establish Chase as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business,
and shall (except as may otherwise be agreed by the Administrative Collateral
Agent in its sole discretion) close all deposit accounts maintained at Harris
Bank, N.A.

Section 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, (i) each Borrower and each Subsidiary that is a Loan Party shall
(within 30 days after such formation or acquisition, or such longer period as
may be agreed to by the Administrative Agent) cause each of their respective
Restricted Subsidiaries formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement (other than Excluded Subsidiaries)
(A) to become a Loan Party by executing the Joinder Agreement set forth as
Exhibit D hereto (the “Joinder Agreement”), (provided, however, that a
Subsidiary of the UK Borrower shall not be required to execute a Joinder
Agreement to the extent that to do so would result in any breach of corporate
benefit, financial assistance, fraudulent preference or thin capitalization laws
or regulations (or analogous restrictions) of any applicable jurisdiction) and
(B) for each such Person that is not organized under the laws of any State of
the United States, provide the Administrative Agent with evidence of the
acceptance by the Process Agent (which may be Cott Beverages) of its appointment
as process agent by such Person, (ii) if at any time an Excluded Subsidiary
ceases to be an Excluded Subsidiary, each Borrower and each Subsidiary that is a
Loan Party (within 30 days of such event or such longer period as the
Administrative Agent may agree) shall cause such Subsidiary (x) to become a Loan
Party by executing the Joinder Agreement (provided, however, that a Subsidiary
of the UK Borrower shall not be required to execute a Joinder Agreement to the
extent that to do so would result in any breach of corporate benefit, financial
assistance, fraudulent preference or thin capitalization laws or regulations (or
analogous restrictions) and (y) provide the Administrative Agent with evidence
of the acceptance by the Process Agent (which may be Cott Beverages) of its
appointment as process agent by such Person and (iii) if, as of the last day of
any fiscal quarter of the Company and its Subsidiaries, (A) the aggregate amount
of total assets of all Excluded Subsidiaries and Unrestricted Subsidiaries
(other than Northeast Retailer Group) exceeds 5.0% of the consolidated total
assets of the Company and its Subsidiaries (other than Northeast Retailer Group)
at such date or (B) the aggregate amount of EBITDA contributed by all Excluded
Subsidiaries and Unrestricted Subsidiaries (other than Northeast Retailer Group)
exceeds 5.0% of EBITDA for the period of four fiscal quarters of the Company and
its Subsidiaries (other than Northeast Retailer Group) most recently ended for
which financial statements have been or are required to have been delivered
pursuant to Sections 4.01(b), 5.01(a) or 5.01(b), as applicable, each Borrower
and each Subsidiary that is a Loan Party (within 30 days of the delivery of such
financial statements or such longer period as the Administrative Agent may
agree) shall cause a sufficient number of Excluded Subsidiaries and/or
Unrestricted Subsidiaries (other than the Northeast Retailer Group) (x) to
become Loan Parties by executing the Joinder Agreement and (y) provide the
Administrative Agent with evidence of the acceptance by the Process Agent (which
may be Cott Beverages) of its appointment as process agent by such Person, such
that the total assets of, and EBITDA contributed by, the remaining Excluded
Subsidiaries and Unrestricted Subsidiaries (other than the Northeast Retailer
Group) represent less than 5.0% of the consolidated total assets of the Company
and its Subsidiaries (other than Northeast Retailer Group) at such date and less
than 5.0% of EBITDA for the period of four fiscal quarters of the Company and
its Subsidiaries (other than Northeast Retailer Group) for such period. Upon
execution and delivery of such a Joinder Agreement, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Collateral Agent, for
the benefit of the Administrative Agent, the Collateral Agents and the Lenders,
or to the UK Security Trustee, as applicable, in any property of such Loan Party
which constitutes Collateral, including, to the extent requested by the
Administrative Agent in its Permitted Discretion, any parcel of real property
located in the U.S. owned by any Loan Party.

(b) Each Borrower (other than the U.S. Co-Borrowers) and each Subsidiary that is
a Loan Party (other than any Subsidiary that is organized under the laws of any
State of the United States or the District of Columbia) will cause 100% of the
issued and outstanding Equity Interests of each of their respective Subsidiaries
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request (subject to
Permitted Perfection Limitations). Each U.S. Co-Borrower and each Subsidiary
that is a Loan Party organized under the laws of any State of the United States
or the District of Columbia will cause (i) 100% of the issued and outstanding
Equity Interests of each of its domestic Subsidiaries and any Interim Holdco
owned by it and (ii) 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
foreign Subsidiary’s U.S. parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary other than an Interim Holdco directly owned by such
U.S. Co-Borrower or domestic Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Collateral Agent,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request (subject to
Permitted Perfection Limitations).

 

65



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents (subject to
Permitted Perfection Limitations), all at the expense of the Loan Parties. In
addition, each Loan Party will execute and deliver, or cause to be executed and
delivered, to the Administrative Agent filings with any governmental recording
or registration office in any jurisdiction required by the Administrative Agent,
in the exercise of its Permitted Discretion, in order to perfect or protect the
Liens of the Administrative Collateral Agent or the UK Security Trustee granted
under any Collateral Document in any Intellectual Property at the expense of the
Lenders (unless an Event of Default is then continuing, in which event such
filings shall be at the expense of the Loan Parties).

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreements that become subject to the Lien in favor of the
applicable Security Agreement upon acquisition thereof and assets specifically
excluded from Collateral under the Security Agreements), the Borrower
Representative will notify the Administrative Agent and the Lenders thereof,
and, if requested by the Administrative Agent in its Permitted Discretion or by
the Required Lenders, the Borrowers will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

Section 5.14. Designation of Subsidiaries. At any time after the Effective Date,
the Borrower Representative may, in addition to the Unrestricted Subsidiaries
listed on Schedule 1.01(c) on the Effective Date, designate any Restricted
Subsidiary (other than an Interim Holdco) as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary upon prior written notice to
the Administrative Agent; provided that (i) Northeast Retailer Group, each
Subsidiary of the Company organized under the laws of a jurisdiction other than
the United States (or any State thereof), the District of Columbia, Canada (or
any Province thereof) or England and Subsidiaries organized under the laws of
the United States (or any state thereof), the District of Columbia, Canada (or
any Province thereof) or England that are immaterial to the business of the Loan
Parties taken as a whole shall be the only Subsidiaries eligible to be
designated as Unrestricted Subsidiaries on Schedule 1.01(c) or pursuant to this
Section 5.14, (ii) in the case of designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, immediately before and after such designation, no
Specified Default shall have occurred and be continuing, (iii) in the case of
designation of any Restricted Subsidiary as an Unrestricted Subsidiary,
immediately after giving effect to such designation, the Borrowers shall be in
compliance, on a pro forma basis, with the covenants set forth in Section 6.13
(it being understood that as a condition precedent to the effectiveness of any
such designation, the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer setting forth in
reasonable detail the calculations demonstrating such compliance), (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary on Schedule 1.01(c)
or pursuant to this Section 5.14 if it is a “Restricted Subsidiary” (or any
other defined term having a similar purpose) for the purpose of the 2009 Note
Documents or the 2010 Note Documents (unless concurrently designated as an
Unrestricted Subsidiary under such documents as well), (v) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary on Schedule 1.01(c) or
pursuant to this Section 5.14 if it was previously designated an Unrestricted
Subsidiary, (vi) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it owns any Equity Interests of, or holds any Indebtedness of, any
other Restricted Subsidiary, (vii) if a Restricted Subsidiary is being
designated as an Unrestricted Subsidiary hereunder, (A) the sum of (i) the net
tangible assets of such Subsidiary as of such date of designation (the
“Designation Date”), as set forth on such Subsidiary’s most recent balance
sheet, plus (ii) the aggregate amount of total assets of all Unrestricted
Subsidiaries listed on Schedule 1.01(c) on the Effective Date (other than the
Northeast Retailer Group) plus the aggregate amount of total assets of all
Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant to
this Section 5.14 prior to the Designation Date (in each case measured as of
such date) shall not exceed 5.0% of the consolidated total assets of the Company
and its Subsidiaries (other than the Northeast Retailer Group) at such date, pro
forma for such designation and (B) the sum of (i) the EBITDA contributed by such
Subsidiary as of the Designation Date, plus (ii) the aggregate amount of EBITDA
contributed by all Unrestricted Subsidiaries listed on Schedule 1.01(c) on the
Effective Date (other than the Northeast Retailer Group) plus the aggregate
amount of total EBITDA of all Unrestricted Subsidiaries designated as
Unrestricted Subsidiaries pursuant to this Section 5.14 prior to the Designation
Date (in each case measured as of the Designation Date) shall not exceed 5.0% of
EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries (other than Northeast Retailer Group) most recently ended for which
financial statements have been or are required to have been delivered pursuant
to Sections 4.01(b), 5.01(a) or 5.01(b), as applicable, as of such Designation
Date, pro forma for such designation, and (viii) the Borrower Representative
shall have delivered to the Administrative Agent a certificate of a Financial
Officer certifying compliance with the provisions of this Section 5.14 setting
forth in reasonable detail the computations necessary to determine such
compliance. Notwithstanding the foregoing, the designation of any Subsidiary as
an Unrestricted Subsidiary after the Effective Date shall constitute an
investment by the Company and its Restricted Subsidiaries, as applicable,
therein at the Designation Date in an amount equal to the net book value of the
applicable parties’ investment therein. Subject to Section 5.13(a), any
Subsidiary of an Unrestricted

 

66



--------------------------------------------------------------------------------

Subsidiary shall automatically be deemed to be an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of all investments,
Indebtedness and Liens of such Subsidiary existing at such time and (ii) a
return on any investment by the Company or any Restricted Subsidiary in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Company’s and
its Restricted Subsidiaries’ (as applicable) investment in such Subsidiary.

Section 5.15. Post-Closing Covenants. Each Borrower will, and will cause its
Restricted Subsidiaries to, execute and deliver the documents and complete the
tasks set forth on Schedule 5.15 within the time periods specified on Schedule
5.15, as applicable (or within such longer periods as may be agreed to by the
Administrative Agent and each Collateral Agent, each in its sole discretion).

Section 5.16. Mexican Cash Sweep. At all times that full cash dominion is in
effect pursuant to Section 7.3 of the U.S. Security Agreement or Section 7.3 of
the Canadian Security Agreement, and for so long as any member of the Cott
Mexican Group owes intercompany Indebtedness to any Loan Party (other than a
member of the Cott Mexican Group), each Borrower will cause the members of the
Cott Mexican Group to cause to be transferred, each week, by wire transfer all
collected funds in the aggregate held in the deposit accounts of: the members of
the Cott Mexican Group in excess of $5,000,000 to a deposit account subject to a
Deposit Account Control Agreement or to a deposit account subject to an
acknowledgment of notice in the form required under Clause 5.5.1 of the UK
Security Agreement, in each case for application to the repayment of
intercompany Indebtedness owed by any member of the Cott Mexican Group to any
Loan Party (other than a member of the Cott Mexican Group).

Section 5.17. Farm Products.

(a) The U.S. Co-Borrowers shall use commercially reasonable efforts,
substantially consistent with the standards in the industry, to protect their
Inventory from encumbrances and statutory trusts created under any Farm Products
Law, so as to terminate or release the Lien or statutory trust on any Farm
Products or other assets of such U.S. Co-Borrower maintained by or in favor of
the Farm Products Seller or any secured party with respect to the assets of such
Farm Products Seller under any Farm Products Law, and if so encumbered or
subject to such a statutory trust, to cause the termination or release of the
same unless and to the extent that (i) the amount owed to such Farm Products
Seller is subject to a good faith dispute, diligently contested and
(ii) adequate reserves with respect to such contest are maintained on the books
of such U.S. Co-Borrower, in accordance with GAAP. Without limiting the
generality of the foregoing, it shall use commercially reasonable efforts,
substantially consistent with the standards in the industry, to satisfy all
claims for which it has received a Farm Products Notices, subject to the right
to contest referred to above.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated (or have been cash collateralized in accordance with Section 2.06(j)
hereof) and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

Section 6.01. Indebtedness. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (h) of this Section 6.01;

(c) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the 2010 Indenture by one or more Loan Parties, for so
long as each such Person remains a Loan Party hereunder) incurred on or prior to
the Effective Date evidenced by the 2010 Notes in a principal amount not to
exceed $375,000,000;

(d) Indebtedness of the Company, Cott Acquisition LLC and Caroline to the
Cliffstar Companies constituting Permitted Deferred Consideration and the
Earnout;

(e) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Restricted Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any member of the Cott Mexican Group and of any Subsidiary
that is not a Loan Party to any Borrower or any Restricted Subsidiary shall be
subject to Section 6.04 and (ii) Indebtedness of any Borrower to any Subsidiary
and Indebtedness of any Restricted Subsidiary that is a Loan Party to any
Borrower or to any other Subsidiary shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

67



--------------------------------------------------------------------------------

(f) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Restricted Subsidiary of Indebtedness of any Borrower or any
other Subsidiary (in each case other than Guarantees of the 2009 Notes and the
2010 Notes), provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower or any Restricted Subsidiary
of Indebtedness of any member of the Cott Mexican Group and of any Subsidiary
that is not a Loan Party shall be subject to Section 6.04 and (iii) Guarantees
permitted under this clause (f) shall be subordinated to the Secured Obligations
of the applicable Subsidiary if, and on the same terms as, the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;

(g) Indebtedness of any Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $60,000,000 at any
time outstanding;

(h) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (k), (l) and (q) hereof; provided
that, (i) the principal amount or interest rate of such Indebtedness is not
increased except by an amount equal to unpaid accrued interest and premium
thereon and any make-whole payments applicable thereto plus reasonable fees and
expenses reasonably incurred with respect to such refinancing and by an amount
equal to any existing unutilized commitments thereunder, (ii) any Liens securing
such Indebtedness are not extended to any additional property of any Loan Party
or any of their respective Restricted Subsidiaries, (iii) no Loan Party or
Restricted Subsidiary of any Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto (which, for the sake of clarity, would not preclude the
inclusion of additional Subsidiaries that are created or acquired after the date
such Indebtedness is incurred to the extent that such Subsidiary would have been
required to be come obligated on the refinanced Indebtedness), (iv) such
extension, refinancing or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, refinanced or renewed,
(v) the terms of any such extension, refinancing, or renewal (taken as a whole)
are not less favorable to the obligor thereunder than the original terms of such
Indebtedness (taken as a whole) and (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;

(i) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(j) Indebtedness of any Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(k) Indebtedness (x) of any Person (other than a Person that was previously an
Unrestricted Subsidiary) that becomes a Restricted Subsidiary after the date
hereof in connection with any Permitted Acquisition, or (y) assumed in
connection with any assets acquired in connection with a Permitted Acquisition;
provided that (i) such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary or such
assets being acquired and (ii) the aggregate principal amount of Indebtedness
permitted by this clause (i) shall not exceed $20,000,000 at any time
outstanding;

(l) other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not Borrowers
permitted by this clause (l) shall not exceed $5,000,000 at any time
outstanding;

(m) Indebtedness of Cott Beverages (which may be guaranteed on an unsecured
basis under the terms of the 2009 Indenture by one or more Loan Parties, for so
long as each such Person remains a Loan Party hereunder) incurred on or prior to
the Effective Date evidenced by the 2009 Notes;

(n) [***] [Certain permitted transactions redacted]

(o) obligations of any Borrower or any Restricted Subsidiary under Swap
Agreements permitted under Section 6.08;

(p) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business; and

(q) Indebtedness in respect of the Sidel Water Capital Lease.

 

68



--------------------------------------------------------------------------------

Section 6.02. Liens. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien
(including any Lien arising under ERISA) on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (h) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Restricted Subsidiary or any other Borrower or Restricted
Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Restricted
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person (other than any Person that is an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of such Restricted Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof except to the extent permitted by
clause (h) of Section 6.01;

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) Liens on Permitted Margin Stock;

(i) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Restricted
Subsidiary in the ordinary course of business;

(k) Liens not otherwise permitted by this Section so long as (i) the obligations
secured thereby are not obligations for borrowed money, (ii) the aggregate
obligations secured thereby do not exceed $2,500,000 at any time, (iii) the
Liens do not attach to any property that is not also subject to a Lien securing
the Secured Obligations and (iv) the aggregate fair market value of all such
property subject to such Lien does not exceed $2,500,000;

(l) Cash collateral for the Letters of Credit of the Cliffstar Companies listed
on Schedule 6.02A;

(m) Liens on equipment created under the Sidel Water Capital Lease; and

(n) Liens securing Indebtedness other than Indebtedness for borrowed money in an
amount not to exceed $1,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above.
Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by the Administrative Agent, either Collateral Agent, the UK Security Trustee or
Lenders of any Lien or Permitted Lien (whether such approval is oral or in
writing) shall be construed as or deemed to constitute a subordination by the
Administrative Agent, either Collateral Agent, the UK Security Trustee or the
Lenders of any security interest or other right, interest or Lien in or to the
Collateral or any part thereof in favor of any Lien or Permitted Lien or any
holder of any Lien or Permitted Lien.

 

69



--------------------------------------------------------------------------------

Section 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, amalgamate with, merge into or
consolidate with any other Person, or permit any other Person to amalgamate
with, merge into or consolidate with it, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Person (other than a
Borrower) may merge or amalgamate into a Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Person (other than a Borrower)
may merge or amalgamate into or with (A) any Loan Party in a transaction in
which the surviving entity is a Loan Party or (B) any other Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary; (iii) any Restricted Subsidiary of the Company may transfer its
assets to a Loan Party (other than any member of the Cott Mexican Group unless
the transferor is also a member of the Cott Mexican Group) (or if such
Subsidiary is a Borrower, then to another Borrower) and may then be liquidated
or dissolved; (iv) any Borrower may be merged, amalgamated or consolidated with
or into another Borrower; provided that (x) if Cott Beverages is a party to any
such merger, amalgamation or consolidation, Cott Beverages is the surviving
entity and (y) if the Canadian Borrower merges, amalgamates or consolidates with
the UK Borrower, the Canadian Borrower is the surviving entity; (v) any
wholly-owned Subsidiary of the Company (other than a Borrower) may merge with or
into or amalgamate with any Person acquired in connection with a Permitted
Acquisition; provided that (x) the Company and its Restricted Subsidiaries shall
comply with Section 5.13 and (y) the surviving Person is a wholly-owned
Subsidiary; (vi) any Restricted Subsidiary may merge or amalgamate or combine
with any Person pursuant to a disposition permitted by Section 6.05; provided
that any such merger or amalgamation involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger or amalgamation shall not be
permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the
Administrative Collateral Agent for the benefit of the Lenders or otherwise
subject to a perfected security interest in favor of the Administrative
Collateral Agent for the benefit of the Lenders subject to Permitted Perfection
Limitations;

(b) Loans, advances, guarantees and investments in existence on the date of this
Agreement and described in Schedule 6.04;

(c) investments by the Loan Parties and their respective Restricted Subsidiaries
in Equity Interests in their respective Subsidiaries, provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to common
stock of certain foreign Subsidiaries referred to in Section 5.13 and subject to
Permitted Perfection Limitations), (B) the aggregate amount of investments made
pursuant to this clause (c) after the Effective Date by Loan Parties and their
respective Restricted Subsidiaries in Subsidiaries that are not Loan Parties
(together with outstanding intercompany loans made after the Effective Date
permitted under clause (B) to the first proviso to Section 6.04(d) and
outstanding Guarantees made after the Effective Date permitted under the first
proviso to Section 6.04(e)) shall not exceed $10,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
provided that if Aggregate Availability (after giving effect to such investment)
is at least $100,000,000, then the aggregate amount of investments permitted to
be made under clause (B) on such date (together with outstanding intercompany
loans made after the Effective Date permitted under clause (B) to the first
proviso to Section 6.04(d) and outstanding Guarantees made after the Effective
Date permitted under the first proviso to Section 6.04(e)) shall be increased to
$20,000,000 for the purpose of the making of such investment on such date,
(C) the Loan Parties and their respective Restricted Subsidiaries shall not make
any investments in Equity Interests in any member of the Cott Mexican Group
after the Effective Date and (D) no investments permitted under this clause
(c) shall be permitted to be made at any time an Event of Default has occurred
and is continuing; provided, further, that no Borrower or Subsidiary may make
any investment in Equity Interests of any member of the Cott Mexican Group in
reliance on this clause (c);

(d) loans or advances made by any Borrower to any Subsidiary or any other
Borrower and made by any Restricted Subsidiary to any Borrower or any other
Subsidiary, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the applicable
Security Agreement and (B) the amount of such loans and advances made by Loan
Parties and their respective Restricted Subsidiaries to Subsidiaries that are
not Loan Parties pursuant to this clause (d) after the Effective Date (together
with outstanding investments made after the Effective Date permitted under
clause (B) to the first proviso to Section 6.04(c) and outstanding Guarantees
made after the Effective Date permitted under the first proviso to
Section 6.04(e)) shall not exceed $10,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs); provided that
if Aggregate Availability (after giving effect to such loan or advance) is at
least $100,000,000, then the aggregate amount of loans and advances permitted to
be made under clause (C) on such date (together with outstanding investments
made after the Effective Date permitted under clause (B) to the first proviso to
Section 6.04(c) and outstanding

 

70



--------------------------------------------------------------------------------

Guarantees made after the Effective Date permitted under the first proviso to
Section 6.04(e)) shall be increased to $20,000,000 for the purposes of making
such loan or advance on such date and provided, that no investments permitted
under this subclause (B) of this clause (d) shall be permitted to be made at any
time an Event of Default has occurred and is continuing; provided, further, that
no Borrower or Subsidiary may make any loan or advance to any member of the Cott
Mexican Group in reliance on this clause (d);

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party or by their respective
Restricted Subsidiaries pursuant to this clause (e) after the Effective Date
(together with outstanding investments permitted under clause (B) to the first
proviso to Section 6.04(c) made after the Effective Date and outstanding
intercompany loans permitted under clause (B) to the first proviso to
Section 6.04(d) made after the Effective Date) shall not exceed $10,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs); provided that if that if Aggregate Availability (after giving
effect to such Guarantee) is at least $100,000,000, then the aggregate amount of
Guarantees permitted to be made under this clause (e) on such date (together
with outstanding investments permitted under clause (B) to the first proviso to
Section 6.04(c) made after the Effective Date and outstanding intercompany loans
made after the Effective Date under clause (B) to the first proviso to
Section 6.04(d)) shall be increased to $20,000,000 for the purposes of entering
into such Guarantee on such date; provided, further, that no Borrower or
Subsidiary may Guarantee any Indebtedness of any member of the Cott Mexican
Group in reliance on this clause (e);

(f) loans or advances made by any Loan Party or any of their respective
Restricted Subsidiaries to its employees on an arms’-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$1,000,000 in the aggregate at any one time outstanding;

(g) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the U.S. Security Agreement and Sections 4.2(a) and
4.4 of the Canadian Security Agreement), notes payable, or stock or other
securities issued by Account Debtors to any Loan Party or any of their
respective Restricted Subsidiaries pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.08;

(i) investments of any Person (other than a Person that was an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) existing at the time such
Person becomes a Restricted Subsidiary of a Borrower or consolidates or merges
with a Borrower or any of its Restricted Subsidiaries, in each case, in
connection with a Permitted Acquisition, so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions, provided that (A) the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless both Borrowers’
Aggregate Availability on the date of such investment and Borrowers’ average
Aggregate Availability over the prior thirty day period ending on such date (in
each case after giving effect to such Permitted Acquisition) is at least
$50,000,000, (B) the Company and its Restricted Subsidiaries may not make any
Permitted Acquisition that would result in aggregate Acquisition Consideration
for all Permitted Acquisitions over the term of this Agreement exceeding
$25,000,000 unless (x) both Borrowers’ Aggregate Availability on the date of
such investment and Borrowers’ average Aggregate Availability over the prior
thirty day period ending on such date (in each case after giving effect to such
Permitted Acquisition) is at least $75,000,000 and (y) the Fixed Charge Coverage
Ratio, determined as of the date such Permitted Acquisition is to be made and
after giving effect to such Permitted Acquisition, is at least 1.1 to 1.0 and
(C) the aggregate Acquisition Consideration for all Permitted Acquisitions over
the term of this Agreement may not exceed $50,000,000;

(m) investments in the form of repurchases of capital stock of the Company or
any of its Restricted Subsidiaries permitted by Section 6.09(a)(iv);

(n) investments in the form of purchases of the 2009 Notes and the 2010 Notes
permitted by Sections 6.09(b)(ix) through (xii).

(o) [***][Certain extensions of credit redacted]

(p) loans and advances to members of the Cott Mexican Group, provided that
(A) no such loans or advances shall be made if Aggregate Availability (at such
time and after giving effect to such loans and advances) is less than
$37,500,000, (B) such loans and advances shall not exceed $5,000,000 in the
aggregate if Aggregate Availability (at such time and after giving effect to
such loans and advances) is at least $37,500,000 but less than $50,000,000,
(C) such loans and advances shall not exceed $10,000,000 in the aggregate if
Aggregate Availability (at such time and after giving effect to such loans and
advances) is at least $50,000,000 but less than $75,000,000, (D) such loans and
advances shall not exceed $20,000,000 in the aggregate if

 

71



--------------------------------------------------------------------------------

Aggregate Availability (at such time and after giving effect to such loans and
advances) is at least $75,000,000, (E) any such loans and advances shall be
evidenced by a promissory note in the form and substance satisfactory to the
Administrative Agent pledged pursuant to the applicable Security Agreement and
(F) no such loans and advances shall be permitted to be made at any time an
Event of Default has occurred and is continuing;

(q) investments by the members of the Cott Mexican Group not otherwise permitted
by this Section in the form of acquisitions or investments in joint ventures,
provided that (A) such investments shall be made in the form of cash or property
or a Guarantee (valued at fair market value) of members of the Cott Mexican
Group and (B) the amount of investments shall not exceed $3,500,000 at any time
outstanding;

(r) (i) loans, advances and other investments by members of the Cott Mexico
Group that are Loan Parties in or to other members of the Cott Mexico Group that
are Loan Parties and (ii) loans, advances and other investments by members of
the Cott Mexico Group that are not Loan Parties in or to other members of the
Cott Mexico Group that are not Loan Parties;

(s) the Cliffstar Acquisition and loans, advances and other investments
described in the definition of “Restructuring” (other than the last sentence
thereof);

(t) the sale or other disposition of assets (the “Transferor Assets”) by a
Borrower or Restricted Subsidiary (the “Transferor”) to a Person that is not a
Borrower or Subsidiary (the “Transferee”) in exchange for assets (the
“Transferee Assets”) (such transaction being an “Asset Exchange”) so long as
(i) before and after giving effect to such Asset Exchange no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to Asset
Exchange (and the removal of any Transferred Assets from the Borrowing Base),
the Borrowers shall have at least $70 million of Aggregate Availability,
(iii) the Transferee Assets are of they type generally used in Permitted
Business, (iv) the fair market value of the Transferee Assets is no less than
the fair market value of the Transferor Assets, (v) the Board of Transferor
shall have determined that the Asset Swap is in the best interest of the
Transferor and (vi) at least fifteen days prior to the consummation of the Asset
Exchange, Transferor shall have provided the Administrative Agent and each
Collateral Agent a listing, in reasonable detail, of all of the Transferred
Assets. Each Borrower acknowledges and agrees that none of the Transferee Assets
shall be included in the Borrowing Base until such time and appraisals
satisfactory in form and substance to the Administrative Agent and each
Collateral Agent have been delivered to the Administrative Agent and each
Collateral Agent and each shall have determined that they are otherwise
satisfied with the inclusion of such assets in the Borrowing Base; and

(u) investments by the Company in Equity Interests in, and the making of capital
contributions to, BCB International, provided that (A) contemporaneously with
such investment, (i) BCB International makes an investment in the Equity
Interests of, or makes a capital contribution to, BCB European and (ii) BCB
European make an investment in the Equity Interests of, or makes a capital
contribution to, a Loan Party, in each case in an amount equal to the investment
made by the Company in BCB International, (B) any such Equity Interests held by
a Loan Party shall be pledged pursuant to the applicable Security Agreement
(subject to the limitations applicable to common stock of certain foreign
Subsidiaries referred to in Section 5.13 and subject to Permitted Perfection
Limitations), and (C) no investments permitted under this clause (u) shall be
permitted to be made at any time an Event of Default has occurred and is
continuing; provided, further, that no Borrower or Subsidiary may make any
investment in Equity Interests of, or makes a capital contribution to, any
member of the Cott Mexican Group in reliance on this clause (u);

provided that (x) other than as permitted in clause (p) above, no investments by
any Loan Party in any member of the Cott Mexican Group shall be permitted under
this Section 6.04 until such member of the Cott Mexican Group has become a Loan
Guarantor hereunder and has granted Liens to the Administrative Collateral Agent
in any of its property which constitutes Collateral, in each case, in accordance
with Section 5.15 and (y) except as provided in clause (u) above, no investments
by any Loan Party in BCB International or BCB European shall be permitted under
this Section 6.04. For the purposes of this Section 6.04, the “amount” of any
loan, advance, extension of credit or investment made by any Person or Persons
(collectively, the “Investors”) in any other Person or Persons (collectively,
the “Recipient”) shall be:

(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investor less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investor; and

(ii) with respect to any investment made by any Investor in any Recipient,
(A) the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investor less (B) the amount of any dividends and
distributions made by such Recipient (directly or indirectly) to such Investor
with respect to such investment.

 

72



--------------------------------------------------------------------------------

Section 6.05. Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business and (iii) Permitted Margin Stock;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving any member of
the Cott Mexican Group or a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.10 and 6.04;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i), (j), (k) and (t) of Section 6.04;

(e) (i) sale and leaseback transactions permitted by Section 6.06(i) and
(ii) sale and leaseback transactions permitted by Section 6.06(ii);

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Restricted Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in the United States, the United Kingdom or Canada in
reliance upon this paragraph (g) shall not exceed (i) $5,000,000 during any
fiscal year of the Company and or (ii) $20,000,000 during the term of this
Agreement;

(h) (i) licenses of Intellectual Property and (ii) sales, transfers and other
dispositions to Private Brand Customers of trademarks, formulae and other
Intellectual Property that are established or developed in connection with
and/or for the benefit of Private Brand Customers, in each case that are in
furtherance of, or integral to, other business transactions entered into by the
Company or a Restricted Subsidiary in the ordinary course of business;

(i) the conveyance, sale, lease, assignment, transfer or other disposition of
vending machines, in the normal course of business or as may be reasonably
required by contract with the customer of the Company and its Restricted
Subsidiaries, in connection with, or to promote, sales of inventory or at the
end of a relationship with a customer;

(j) Restricted Payments permitted by Section 6.09;

(k) dispositions of cash and Permitted Investments in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement;

(l) dispositions of cash and property permitted by Section 6.04(q);

(m) issuances of additional Equity Interests in any Subsidiary created after the
Effective Date in connection with a joint venture permitted by Section 6.04,
provided that (A) such Equity Interests are issued substantially
contemporaneously with the formation of such joint venture and (B) such Equity
Interests are issued to the holder(s) of the minority interest in such joint
venture;

(n) conveyances, sales, leases, assignments, transfers and other dispositions
from members of the Cott Mexico Group that are not Loan Parties to other members
of the Cott Mexico Group that are not Loan Parties;

(o) [***][Certain asset sales redacted]

(p) sales, transfers and dispositions of assets described in Schedule 6.05; and

(q) other sales, transfers and dispositions agreed to in writing by the Required
Lenders (other than sales, transfers and dispositions that would require the
consent of each Lender under Section 9.02 in the absence of this subsection (q))
and

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (b) (to the extent the
applicable transaction is solely among Loan Parties), (c), (e)(ii), (f), (h),
(i), (j), (k), (l), (m), (n), (p) and (q) above) shall be made for fair value
and for at least 75% cash consideration; provided, further, that nothing in this
Section 6.05 shall be taken as permitting the UK Borrower to sell, factor,
assign, transfer or otherwise deal with (a) any of its Accounts other than by
collecting the same in the ordinary course as provided in the UK Security
Agreement or as specifically permitted by the UK Security Trustee or (b) any of
its Eligible Equipment other than as specifically permitted by the UK Security
Trustee in accordance with the UK Security Agreement.

 

73



--------------------------------------------------------------------------------

Section 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent, lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
any Borrower or any Restricted Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset.

Section 6.07. Intellectual Property Licenses. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement
directly or indirectly, whereby it shall license any rights to Intellectual
Property that it owns or licenses, except for licenses of Intellectual Property
that are in furtherance of, or integral to, other business transactions entered
into by the Company or a Restricted Subsidiary in the ordinary course of
business.

Section 6.08. Swap Agreements. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.

Section 6.09. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) each Loan
Party and its Restricted Subsidiaries may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock or in shares of its common stock, (ii) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) provided that no Event of Default has occurred and is then
continuing, the Company may declare and pay dividends to its shareholders in an
aggregate amount not exceeding (x) $5,000,000 during any fiscal quarter or
(y) $10,000,000 during any fiscal year of the Company as long as, in each case,
(A) no Event of Default has occurred and is continuing or would result after
giving effect to such payment, (B) the Borrowers shall have both Aggregate
Availability on the date of such payment and average Aggregate Availability over
the prior thirty day period ending on such date (assuming, in each case that
such payment was made on the first day of such period) of at least $100,000,000
and (C) the Fixed Charge Coverage Ratio, determined as of the last day of the
most recent fiscal quarter for which financial statements have been or should
have been delivered pursuant to Section 4.01(b) or Section 5.01(a) or (b), for
the period of four consecutive fiscal quarters ending on such last day prepared
on a pro forma basis giving effect to such Restricted Payment, is no less than
1.1 to 1.0, (iv) provided that no Event of Default has occurred and is then
continuing, the Company or any of its Restricted Subsidiaries may repurchase its
capital stock in an aggregate amount not exceeding $5,000,000 during the term of
this Agreement as long as (A) no Event of Default has occurred and is continuing
or would result after giving effect to such repurchase, (B) the Borrowers shall
have both Aggregate Availability on the date of such payment and average
Aggregate Availability over the prior thirty day period ending on such date
(assuming, in each case that such payment was made on the first day of such
period) of at least $100,000,000 and (C) the Fixed Charge Coverage Ratio,
determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 4.01(b) or Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day prepared on a pro forma basis giving
effect to such Restricted Payment, is no less than 1.1 to 1.0 and (v) any
Restricted Subsidiary that is a direct wholly-owned Subsidiary of the Company or
that is a direct wholly-owned Subsidiary of a Restricted Subsidiary, may
repurchase its Equity Interests from, or pay dividends with respect to its
Equity Interests to, the Company or the Restricted Subsidiary that owns 100% of
its Equity Interests; provided that in the event that any Restricted Payment is
made to BCB International, BCB European or any Interim Holdco at any time, the
total amount of such Restricted Payment shall immediately be distributed to its
immediate parent.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) payment of mandatory prepayments as and when due in respect of any
Indebtedness;

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

74



--------------------------------------------------------------------------------

(vi) payment of other Indebtedness (other than Indebtedness permitted to be
purchased or repurchased pursuant to clause (vii) below, but including
termination of capital leases) in an amount not exceeding $1,000,000 in any
calendar year, so long as Aggregate Availability exceeds $50,000,000 after
giving effect to each such payment;

(vii) the Company or any of its Restricted Subsidiaries may voluntarily purchase
2009 Notes or 2010 Notes from one or more holders thereof in an aggregate amount
not exceeding $15,000,000 during the term of this Agreement as long as (A) no
Event of Default has occurred and is continuing or would result after giving
effect to such repurchase, (B) the Borrowers shall have both Aggregate
Availability on the date of such purchase (after giving effect to such purchase)
and average Aggregate Availability over the prior thirty day period ending on
the date the Company or such Restricted Subsidiary initially offers to make such
purchase (assuming that such purchase was made on the first day of such period)
of at least $75,000,000, (C) such purchase is made within thirty days of the
original offer to make such purchase and (D) the Fixed Charge Coverage Ratio,
determined as of the last day of the most recent fiscal quarter for which
financial statements have been or should have been delivered pursuant to
Section 4.01(b) or Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day, is no less than 1.1 to 1.0;

(viii) payment of intercompany indebtedness (other than intercompany
indebtedness in favor of BCB International or BCB European) to the extent
permitted by the subordination provisions applicable thereto;

(ix) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily redeem some or all of the 2009 Notes or 2010 Notes in accordance
with the 2009 Indenture or 2010 Indenture, as applicable, and/or (b) voluntarily
purchase 2009 Notes or 2010 Notes from one or more holders thereof and/or
(c) prepay Indebtedness outstanding in connection with the Sidel Water Capital
Lease during the term of this Agreement, in each case as long as (A) no Default
or Event of Default has occurred and is continuing or would result after giving
effect to such redemption, repurchase or prepayment, (B) the Borrowers have
Aggregate Availability minus Disqualified Payables of at least $100,000,000,
determined both on the date of such redemption, repurchase or prepayment (and
after giving effect thereto and, on an average basis for the thirty day period
ending on (i) in the case of redemptions and purchases under clauses (a) and
(b) of this subsection (ix), the date the Company or such Restricted Subsidiary
initially offers to make such redemption or purchase or (ii) in the case of
prepayments under clause (c) of this subsection (ix), the date of such
prepayment (in each case assuming that such redemption, repurchase or
prepayment, as the case may be) was made on the first day of such period),
(C) in the case of redemptions and purchases under clauses (a) and (b) of this
subsection (ix), such redemption or purchase is made within thirty days of the
original offer to made such redemption or purchase, (D) the Fixed Charge
Coverage Ratio, determined as of the last day of the most recent fiscal quarter
for which financial statements have been or should have been delivered pursuant
to Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day on a pro forma basis, is no less than 1.25 to 1.0; and
(E) no Loans (other than UK Revolving Loans in a principal amount not to exceed
$10,000,000) are outstanding after giving effect to such redemption, repurchase
or prepayment;

(x) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily redeem some or all of the 2009 Notes or 2010 Notes in accordance
with the 2009 Indenture or 2010 Indenture, as applicable, and/or (b) voluntarily
purchase 2009 Notes or 2010 Notes from one or more holders thereof and/or
(c) prepay Indebtedness outstanding in connection with the Sidel Water Capital
Lease in an aggregate amount not exceeding, during the term of this Agreement,
the lesser of (y) $75,000,000 or (z) 30% of the aggregate amount of the Lenders’
Commitments at such time, in each case as long as (A) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such redemption, repurchase or prepayment, (B) the Borrowers have Aggregate
Availability minus Disqualified Payables of at least $100,000,000, determined
both on the date of such redemption, repurchase or prepayment (after giving
effect thereto) and on an average basis for the thirty day period ending on
(i) in the case of redemptions and purchases under clauses (a) and (b) of this
subsection (x), the date the Company or such Restricted Subsidiary initially
offers to make such redemption or purchase or (ii) in the case of prepayments
under clause (c) of this subsection (x), the date of such prepayment (in each
case assuming that such redemption, repurchase or prepayment, as the case may
be) was made on the first day of such period), (C) in the case of redemptions
and purchases under clauses (a) and (b) of this subsection (x), such redemption
or purchase is made within thirty days of the original offer to made such
redemption or purchase, (D) the Fixed Charge Coverage Ratio, determined as of
the last day of the most recent fiscal quarter for which financial statements
have been or should have been delivered pursuant to Section 4.01(b) or
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day prepared on a pro forma basis giving effect to such
redemption, repurchase or prepayment, is no less than 1.25 to 1.0;

(xi) if Net Proceeds are received by or on behalf of the Company in respect of
any event described in clause (c) of the definition of the term “Prepayment
Event” with respect to Qualified Equity Interests, the Company or any of its
Restricted Subsidiaries may, from time to time, use such Net Proceeds (or, to
the extent such Net Proceeds were previously applied to repay the Revolving
Loans in accordance with Section 2.11(c), use Revolving Loans in an amount equal
to the Net Proceeds so prepaid) to (x) voluntarily redeem some or all of the
2009 Notes or 2010 Notes in accordance with the 2009 Indenture or 2010
Indenture, as applicable, and/or (y) voluntarily purchase 2009 Notes or 2010
Notes from one or more holders thereof and/or (z) prepay amounts outstanding
under the Sidel Water Capital Lease, in each case as long as (A) no Default or
Event

 

75



--------------------------------------------------------------------------------

of Default has occurred and is continuing or would result after giving effect to
such redemption, repurchase or prepayment, (B) the Borrowers have Aggregate
Availability minus Disqualified Payables of at least $100,000,000, determined
both on the date of such redemption, repurchase or prepayment (after giving
effect thereto) and on an average basis for the thirty day period ending on
(i) in the case of redemptions and purchases under clauses (a) and (b) of this
subsection (xi), the date the Company or such Restricted Subsidiary initially
offers to make such redemption or purchase or (ii) in the case of prepayments
under clause (c) of this subsection (xi), the date of such prepayment (in each
case assuming that such redemption, repurchase or prepayment, as the case may
be) was made on the first day of such period), (C) in the case of redemptions
and purchases under clauses (a) and (b) of this subsection (xi), such redemption
or purchase is made within thirty days of the original offer to made such
redemption or purchase, (D), determined both on the date of such redemption,
repurchase or prepayment and, on and on an average basis for the thirty day
period ending of such date (in each case assuming that such redemption,
repurchase or prepayment was made on the first day of such period), of at least
$75,000,000 and (C) the Fixed Charge Coverage Ratio, determined as of the last
day of the most recent fiscal quarter for which financial statements have been
or should have been delivered pursuant to Section 5.01(a) or (b), for the period
of four consecutive fiscal quarters ending on such last day on a pro forma
basis, is no less than 1.25 to 1.0;

(xii) the Company or any of its Restricted Subsidiaries may, from time to time,
exchange any Qualified Equity Interests for all or part the 2009 Notes or 2010
Notes during the term of this Agreement as long as (A) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such exchange, (B) the Borrowers have Aggregate Availability minus Disqualified
Payables, determined both on the date of such redemption, repurchase or
prepayment and, on and on an average basis for the thirty day period ending of
such date (in each case assuming that such redemption, repurchase or prepayment
was made on the first day of such period), of at least $75,000,000 and (C) the
Fixed Charge Coverage Ratio, determined as of the last day of the most recent
fiscal quarter for which financial statements have been or should have been
delivered pursuant to Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day on a pro forma basis, is no less than
1.25 to 1.0;

(xiii) the Company or any of its Restricted Subsidiaries may, from time to time,
prepay any Indebtedness outstanding in connection with the Sidel Water Capital
Lease (the “Sidel Prepayment Amount”) during the term of this Agreement as long
as the Company delivers a certificate by a Financial Officer stating the Sidel
Prepayment Amount and attesting that the Sidel Prepayment Amount is equal to or
less than the value of (i) the Letters of Credit issued for the benefit of
General Electric Capital Corporation (“GECC”) that GECC in its capacity as
lessor will return for cancellation and/or (ii) cash collateral that GECC in its
capacity as lessor will release, in each case, in connection with such
prepayment; and

(xiv) payment of Indebtedness permitted by Section 6.01(d) when due;

provided that, in connection with any redemptions, purchases or exchanges under
Section 6.09(b)(vii) and Sections 6.09(b)(ix) through 6.09(b)(xiii), in each
case, the Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Company, on behalf of the Company, (i) stating
the nature, the amount and the date of the payment, exchange or distribution,
(ii) certifying that the Company and/or each applicable Restricted Subsidiary
has complied with the terms and conditions contained in the applicable
subsection of 6.09(b), (iii) stating that the proposed transaction documents do
not violate the terms and conditions of the 2009 Indenture or the 2010 Indenture
and (iv) setting forth the calculation of the Disqualified Payables. For
purposes of this Section 6.09(b) the 2009 Notes or 2010 Notes shall be deemed to
be “redeemed” at the time that a Borrower or Restricted Subsidiary deposits with
the trustee under the 2009 Indenture or 2010 Indenture, as applicable, the funds
sufficient to redeem the applicable 2009 Notes or 2010 Notes.

Section 6.10. Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Borrower and any Subsidiary that is a Loan Party not involving any
other Affiliate, (c) any loans, advances, Guarantees and other investments
permitted by Sections 6.04(c), (d), (e), (p) or (r), (d) any Indebtedness
permitted under Section 6.01(e), (f) or (k), (e) any Restricted Payment
permitted by Section 6.09, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of any Borrower or
any Restricted Subsidiary who are not employees of such Borrower or Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Restricted Subsidiaries in the ordinary course of business,
(h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Borrower’s or Restricted
Subsidiary’s board of directors and (i) capital contributions contemplated by
the Restructuring.

 

76



--------------------------------------------------------------------------------

Section 6.11. Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.11 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to restrictions and conditions in the 2009
Indenture or the 2010 Indenture (but, in each case, shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or assets pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary or assets that is to be
sold and such sale is permitted hereunder, (v) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and (vii) clause
(a) of the foregoing shall not apply to legally enforceable prohibitions on the
pledge or disposition of Equity Interests in the Northeast Retailer Group
existing on the Effective Date or any other joint venture to which the Company
or any of its Restricted Subsidiaries is a party if such joint venture is not a
direct or indirect Subsidiary of the Company.

Section 6.12. Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, amend, modify or waive any of its
rights under (a) any 2009 Note Document or any 2010 Note Document or (b) (i) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents or (ii) without the consent of the
Administrative Agent (or the Required Lenders in the case of amendments or
modifications of the Earnout or Permitted Deferred Compensation that would
increase the amount thereof or accelerate the payment schedule thereof), the
APA, in each case in this subsection (b) to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

Section 6.13. Fixed Charge Coverage Ratio. If Aggregate Availability is, or at
any time has been, less than the greater of (i) the Fixed Charge Trigger Level
at such time or (ii) $30,000,000, the Borrowers will not permit the Fixed Charge
Coverage Ratio on any day on or after September 30, 2010 (such Fixed Charge
Coverage Ratio for any day after September 30, 2010 to be determined as of the
last day of the most recent fiscal quarter preceding such day for which
financial statements have been or should have been delivered pursuant to
Section 4.01(b) or Section 5.01(a) or (b), for the period of four consecutive
fiscal quarters ending on such last day) to be less than 1.1 to 1.0.

Section 6.14. Ownership of U.S. Co-Borrowers and UK Borrower; Subsidiaries.
(a) The Company will not permit any of the Equity Interests of a U.S.
Co-Borrower, an Interim Holdco or the UK Borrower to be directly owned, legally
or beneficially, by any Person other than a Loan Party that has pledged all of
such Equity Interests to the Administrative Collateral Agent or the UK Security
Trustee as security for the Secured Obligations under the relevant Collateral
Document.

(b) The Company will not permit any Subsidiary (i) to be a “Restricted
Subsidiary” under any 2009 Note Document, any 2010 Note Document or any
indenture, agreement or other instrument governing Material Indebtedness of any
Loan Party unless such Subsidiary is also a Restricted Subsidiary hereunder or
(ii) to be a guarantor, issuer, obligor or borrower under any 2009 Note
Document, any 2010 Note Document or any indenture, agreement or other instrument
governing Material Indebtedness of any Loan Party unless such Subsidiary is also
a Loan Guarantor hereunder.

Section 6.15. Assets and Liabilities of BCB International, BCB European and
Interim Holdcos. (a) The Borrowers will not permit BCB International or BCB
European to (i) own any assets other than (A) the Equity Interests of BCB
European, in the case of BCB International, and the Equity Interests of Cott
Retail Brands Limited, in the case of BCB European, (B) those assets existing on
the Effective Date and identified on Schedule 6.15 hereof, (C) to the extent
(and for the limited period) permitted under Section 6.09(a)(v), the proceeds of
any Restricted Payment from its Subsidiaries and (D) to the extent (and for the
limited period) permitted under Section 6.04(u), proceeds of investments in
Equity Interests (including capital contributions), (ii) incur any liabilities
other than usual and customary obligations associated with the maintenance of
the corporate existence of a holding company, or (iii) incur or permit to exist
any Lien on its assets.

(b) The Borrowers will not permit any Interim Holdco to (i) own any operating
assets, (ii) engage in any trade or business, (iii) become liable for any
Indebtedness other than Indebtedness under the Loan Documents, Indebtedness
under the 2009 Note Indenture or the 2010 Note Indenture and intercompany
Indebtedness in which the Administrative Collateral Agent has a first-priority,
perfected Lien, (iv) incur any other liabilities other than usual and customary
obligations associated with the maintenance of the corporate existence of a
holding company or (iv) incur or permit to exist any Lien on its assets other
than pursuant to the terms of the Loan Documents.

 

77



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.15 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10, 5.12 or 5.17 of this Agreement or (ii) 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (1) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding-up, dissolution,
reorganization, suspension of general operations or other relief in respect of a
Loan Party (other than any member of the UK Group) or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, (ii) the composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of its debts or obligations, (iii) the appointment of a receiver, interim
receiver, receiver and manager, liquidator, provisional liquidator,
administrator, trustee, custodian, sequestrator, conservator, examiner, agent or
similar official for any Loan Party (other than a member of the UK Group) or for
a substantial part of its assets or (iv) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of any Loan Party
(other than a member of the UK Group) and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(2) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the UK Group;

(ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the UK Group;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the UK Group or any of its assets; or

(iv) enforcement of any Lien over any assets of any member of the UK Group,

 

78



--------------------------------------------------------------------------------

or any analogous procedure or step is taken in any jurisdiction; provided that
this clause (2) shall not apply to (x) any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement or, if earlier, the date on which it is advertised or (y) the
solvent liquidation or reorganization of any member of the UK Group which is not
a Loan Party so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to other members of the UK Group;
or

(3) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the UK Group having an aggregate value of $15,000,000 and is not discharged
within 14 days;

(i) (1) any Loan Party (other than a member of the UK Group) shall
(i) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, custodian, sequestrator, administrator,
examiner, conservator or similar official for such Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(2) a member of the UK Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(3) the value of the assets of any member of the UK Group is less than its
liabilities (taking into account contingent and prospective liabilities; or

(4) a moratorium is declared in respect of any indebtedness of any member of the
UK Group (if a moratorium occurs, the ending of the moratorium will not cure any
Event of Default caused by that moratorium);

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Subsidiary of any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment or any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;

(l) (i) the Company or any of its Subsidiaries shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan so as to result
in any liability which could have a Material Adverse Effect; (ii) the Company or
any of its Subsidiaries shall fail to make a required contribution under any
Canadian Pension Plan or Canadian Union Plan which could result in the
imposition of a Lien upon the assets of the Company or any of its Subsidiaries;
or (iii) the Company or any of its Subsidiaries makes any improper withdrawals
or applications of assets of a Canadian Pension Plan or Canadian Benefit Plan;

(m) (i) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Plan, circumstances exist that, in the reasonable
opinion of the Required Lenders, may give rise to a Lien under ERISA;

(n) a Change in Control shall occur;

(o) the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement) or the breach of, or failure to comply
with, any of the terms or provisions of any Loan Document (other than this
Agreement), which default, breach or failure to comply continues beyond any
period of grace (if any) therein provided;

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

79



--------------------------------------------------------------------------------

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(s) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any member of the Group unless the aggregate liability of
the Loan Parties under all Financial Support Directions and Contribution Notices
is less than $2,000,000;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, each of the Administrative Agent and the UK Security Trustee
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to such Administrative Agent or UK Security Trustee under the
Loan Documents or at law or equity, including all remedies provided under the
UCC and PPSA.

ARTICLE VIII

The Administrative Agent and the Administrative Collateral Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Administrative Collateral Agent as its agent
and authorizes the Administrative Agent and the Administrative Collateral Agent
to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Any bank serving as the Administrative Agent, Co-Collateral Agent or
Administrative Collateral Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent, Co-Collateral Agent or
Administrative Collateral Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not the Administrative Agent, Co-Collateral Agent or Administrative
Collateral Agent hereunder.

Neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither the
Administrative Agent, Co-Collateral Agent nor the Administrative Collateral
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither the Administrative Agent, Co-Collateral Agent nor the Administrative
Collateral Agent shall have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Party or any of
its Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent, Co-Collateral Agent or the Administrative Collateral Agent
or any of its Affiliates in any capacity. Neither the Administrative Agent,
Co-Collateral Agent nor the Administrative Collateral Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. Neither the Administrative
Agent, Co-Collateral Agent nor the Administrative Collateral Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by the Borrower Representative or a Lender, and neither
the Administrative Agent, Co-Collateral Agent nor the Administrative Collateral
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the

 

80



--------------------------------------------------------------------------------

creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent,
Co-Collateral Agent or the Administrative Collateral Agent.

The Administrative Agent and the Administrative Collateral Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and the Administrative Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent and the Administrative Collateral
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent and the Administrative Collateral Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Administrative
Collateral Agent, as the case may be. The Administrative Agent and the
Administrative Collateral Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Administrative Collateral Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
the Administrative Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor Administrative Agent or
Administrative Collateral Agent, as the case may be, as provided in this
paragraph, either or both of the Administrative Agent and the Administrative
Collateral Agent, may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Agent(s) give notice of their resignation, then the retiring Administrative
Agent or Administrative Collateral Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent or Administrative
Collateral Agent, as the case may be, which shall be a commercial bank or an
Affiliate of any such commercial bank or a Lender, in any case with assets of at
least $250,000,000. Upon the acceptance of its appointment as Administrative
Agent or Administrative Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent or Administrative
Collateral Agent, and the retiring Administrative Agent or Administrative
Collateral Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Administrative Agent or
Administrative Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s or the Administrative Collateral Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent or
Administrative Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, either Collateral Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, either Collateral Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has been provided access to each Report
prepared by or on behalf of the Administrative Agent; (b) neither the
Administrative Agent nor the Administrative Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that neither the
Administrative Agent nor the Administrative Collateral Agent undertakes any
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, and it will not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent, the Administrative Collateral Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

81



--------------------------------------------------------------------------------

Each Lender, each Issuing Bank, the Administrative Collateral Agent and the
Administrative Agent appoints the UK Security Trustee to act as security trustee
under and in connection with the UK Security Agreement on the terms and
conditions set forth on Schedule 8.

For the purposes of holding any security granted by any Borrower or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Lender hereby
irrevocably appoints and authorizes the Administrative Collateral Agent and, to
the extent necessary, ratifies the appointment and authorization of the
Administrative Collateral Agent, to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative
Collateral Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lenders to hold and be the sole registered
holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Collateral Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Lenders, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Lender shall, by its execution of an
Assignment and Assumption, be deemed to have consented to and confirmed: (i) the
Attorney as the person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Attorney
in such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Lender, all actions taken by
the Custodian in such capacity. The Substitution of the Administrative
Collateral Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian.

The Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Cott Corporation Corporation Cott

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Michael Zimmerman, Treasurer

Facsimile No.: 813.881.1923

with a copy to:

Cott Corporation Corporation Cott

5519 West Idlewild Avenue

Tampa, Florida 33634-8016

Attention: Marni Morgan Poe, General Counsel

Facsimile No.: 813.881.1923

(ii) if to the Administrative Agent or the Administrative Collateral Agent:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

Facsimile No.: (216) 781-2071

E-mail: david.j.waugh@chase.com

 

82



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Michael McCullough

Facsimile No.: (216) 781-2071

E-mail: michael.f.mccullough@chase.com

with a copy to:

JPMorgan Europe Limited

125 London Wall

London, EC2Y 5AG

Attention: Loan and Agency Group

Facsimile No.: 011-44-22-7777-2350

(iii) if to the UK Security Trustee, to

JPMorgan Chase Bank, N.A., London Branch

10 Aldermanbury

London EC2V 7RF

United Kingdom.

Attention: Tim Jacob and Helen Mathie

Facsimile No.: +44 20 7325 6813

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

 

83



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Administrative Collateral Agent (to the extent it is a
party to such Loan Document) and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (v) increase the advance rates set
forth in the definition of Borrowing Base or the Aggregate Borrowing Base
without the written consent of each Lender, or add new categories of eligible
assets or amend, waive or modify Section 6.13(b) (or the definition of
“Aggregate Availability”), without the written consent of the Supermajority
Lenders, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Loan Guarantor (other than an Immaterial
Subsidiary) from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, or (viii) except as provided in clause (c) of this Section or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent, any Issuing Bank or any Swingline Lender hereunder without the prior
written consent of such Agent, such Issuing Bank or such Swingline Lender, as
the case may be (it being understood that any change to Section 2.21 shall
require the consent of the Administrative Agent, each Swingline Lender and each
Issuing Bank). The Administrative Agent may also amend the Commitment Schedule
to reflect assignments entered into pursuant to Section 9.04.

(c) The Lenders hereby irrevocably authorize each of the Administrative
Collateral Agent and the UK Security Trustee, at its option and in its sole
discretion, to release any Liens granted to the Administrative Collateral Agent
or the UK Security Trustee by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative
Collateral Agent or the UK Security Trustee, as applicable, that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Collateral Agent and the UK Security Trustee may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Collateral Agent,
the UK Security Trustee and the Lenders pursuant to Article VII, (v) if such
Liens were granted by any Loan Party which has been designated as an
Unrestricted Subsidiary in accordance with Section 5.14 if such Loan Party
certifies to the Administrative Collateral Agent that the designation of such
Loan Party as an Unrestricted Subsidiary is in compliance with the terms of
Section 5.14 (and each of the Administrative Collateral Agent and the UK
Security Trustee may rely on any such certificate without further inquiry) or
(vi) if such Liens were granted by any Loan Party with respect to which 100% of
its Equity Interests have been sold in a transaction permitted pursuant to
Section 6.05 and the Borrowers have made all applicable prepayments required
under Article II in connection therewith, and the Borrowers certify to the
Administrative Collateral Agent or the UK Security Trustee, as applicable, that
the transaction and any required prepayments have been made in compliance with
the terms of this Agreement (and the Administrative Collateral Agent and the UK
Security Trustee may rely conclusively on any such certificate, without further
inquiry). Except as provided in the preceding sentence, neither the
Administrative Collateral Agent nor the UK Security Trustee will release any
Liens on Collateral without the prior written authorization of the Co-Collateral
Agent and the Required Lenders; provided that, the Administrative Collateral
Agent and the UK Security Trustee may in their discretion, release their Liens
on Collateral valued in the aggregate not in excess of $2,500,000 during any
calendar year without the prior written authorization of the Required Lenders.
The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Loan Guarantor from its obligation
under its Loan Guaranty if (x) such Loan Guarantor has been designated as an
Unrestricted Subsidiary in accordance with Section 5.14 and such Loan Party
certifies to the Administrative Agent that the designation of such Loan
Guarantor as an Unrestricted Subsidiary is in compliance with the terms of
Section 5.14 (and the Administrative Agent may rely on any such certificate
without further inquiry) or (y) 100% of the Equity Interests of such Loan
Guarantor have been sold in a transaction permitted pursuant to Section 6.05 and
the Borrowers have made all applicable prepayments required under Article II in
connection therewith, and the Borrowers certify to the Administrative Agent that
the transaction and any required prepayments have been made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry). Any such release

 

84



--------------------------------------------------------------------------------

shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
each Collateral Agent, and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent or such
Collateral Agent, as the case may be, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the reasonable fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, but in each and every case
subject to the terms and conditions of this Agreement, costs and expenses
incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the Co-Collateral Agent
or the internally allocated fees for each Person employed by the Administrative
Agent or the Co-Collateral Agent with respect to each field examination (which
field examination fees, as of the Effective Date, shall not exceed $1,000 per
day per examiner);

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of the Administrative Collateral Agent and the UK Security
Trustee;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses shall be due and payable within 10
Business Days of receipt of an invoice therefor, except that (x) all such fees
and expenses incurred prior to the Effective Date shall be due on or prior to
the Effective Date, (y) all fees and expenses described in Section 9.03(a)(ii)
shall be due on or prior to the date of the issuance, amendment, renewal or
extension of the applicable Letter of Credit and (z) all costs and expenses in
connection with any amendment, modification or waiver of any Loan Document shall
be due on or prior to the effective date of any such amendment, modification or
waiver. All of the foregoing costs and expenses may be charged when due to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution

 

85



--------------------------------------------------------------------------------

or delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Cliffstar Acquisition, the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Cliffstar Acquisition, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly (and in any
event, within 10 Business Days) after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative (provided that such consent shall not be
unreasonably withheld or unduly delayed), provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

86



--------------------------------------------------------------------------------

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(d) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Collateral Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(g) as though it were a Lender.

 

87



--------------------------------------------------------------------------------

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(unless the same has been cash collateralized in accordance with Section 2.06(j)
hereof) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or by electronic communication (including e-mail
and internet or intranet websites) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, either Collateral
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

88



--------------------------------------------------------------------------------

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agents, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations or
(g) with the consent of the Borrower Representative. For the purposes of this
Section, “Information” means all information received from the Borrowers and
their Affiliates relating to the Borrowers, their Affiliates or their business,
other than (i) any such information that is available to any Agent, any Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrowers and (ii) any such information which (a) is or becomes generally
available to the public other than as a result of a disclosure by any Agent, any
Issuing Bank or any Lender, (b) becomes available to any Agent, any Issuing Bank
or any Lender or any of their representatives from a source other than any Loan
Party or one of its agents who is not known to such Agent, Issuing Bank or
Lender to be bound by any obligations of confidentiality to such Loan Party, or
(c) was known to any Agent, any Issuing Bank or any Lender or any of their
representatives or was independently developed by any Agent, any Issuing Bank or
any Lender or any of their representatives prior to its disclosure to the
Agents, Issuing Banks or Lenders by any Loan Party or one of its agents. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A

 

89



--------------------------------------------------------------------------------

CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAWS.

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

Section 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee and the Lenders, in assets which, in accordance with Article 9 of the
UCC or any other applicable law can be perfected only by possession. Should any
Lender (other than the Administrative Collateral Agent or the UK Security
Trustee, as applicable) obtain possession of any such Collateral, such Lender
shall notify the Administrative Collateral Agent or the UK Security Trustee, as
applicable, thereof, and, promptly upon the request of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, therefor shall
deliver such Collateral to the Administrative Collateral Agent or the UK
Security Trustee, as applicable, or otherwise deal with such Collateral in
accordance with the instructions of the Administrative Collateral Agent or the
UK Security Trustee, as applicable.

Section 9.17. Interest Rate Limitation. (a) Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in this Section 2.13(l)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

 

90



--------------------------------------------------------------------------------

Section 9.18. Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

Section 9.19. Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent or the Administrative Collateral Agent (the “Currency of Payment”) at the
place specified herein (such requirements are of the essence of this Agreement).
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Currency of Payment into another currency, the
parties hereto agree that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase such Currency of Payment with such other currency at the spot rate of
exchange quoted by the Administrative Agent at 11:00 a.m. (New York time) on the
Business Day preceding that on which final judgment is given, for delivery two
Business Days thereafter. The obligations in respect of any sum due hereunder to
any Lender or any Issuing Bank shall, notwithstanding any adjudication expressed
in a currency other than the Currency of Payment, be discharged only to the
extent that, on the Business Day following receipt by such Lender or Issuing
Bank of any sum adjudged to be so due in such other currency, such Lender or
Issuing Bank may, in accordance with normal banking procedures, purchase the
Currency of Payment with such other currency. Each Borrower agrees that (a) if
the amount of the Currency of Payment so purchased is less than the sum
originally due to such Lender or Issuing Bank in the Currency of Payment, as a
separate obligation and notwithstanding the result of any such adjudication,
such Borrower shall immediately pay the shortfall (in the Currency of Payment)
to such Lender or Issuing Bank and (b) if the amount of the Currency of Payment
so purchased exceeds the sum originally due to such Lender or Issuing Bank, such
Lender or Issuing Bank shall promptly pay the excess over to such Borrower in
the currency and to the extent actually received.

Section 9.20. Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

ARTICLE X

Loan Guaranty

Section 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations or resulting from any of the Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

 

91



--------------------------------------------------------------------------------

Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, any Agent, any Issuing Bank,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

 

92



--------------------------------------------------------------------------------

Section 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

Section 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

Section 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without withholding or deduction for
any Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall
be required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the Collateral Agents, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) such Loan Guarantor shall make such
withholdings or deductions and (iii) such Loan Guarantor shall pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable law.

Section 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agents, the Issuing Banks, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

Section 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

93



--------------------------------------------------------------------------------

ARTICLE XI

The Borrower Representative

Section 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. The Administrative Agent; the Collateral
Agents and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Section 11.01.

Section 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent; the Collateral Agents and the Lenders. Any notice provided
to the Borrower Representative hereunder shall constitute notice to each
Borrower on the date received by the Borrower Representative.

Section 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

Section 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of each Borrower and the compliance certificates
required pursuant to Article V. Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

Section 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificate
and the Borrowing Base Certificate of each Borrower and compliance certificates
required pursuant to Article V.

ARTICLE XII

Foreign Currency Participations

Section 12.01. Loans; Intra-Lender Issues. Notwithstanding anything to the
contrary contained herein, all Loans and Letter of Credit Advances that are
denominated in the Specified Foreign Currency (each, a “Specified Foreign
Currency Loan”) shall be made solely by the Lenders (including Chase) who are
not Participating Specified Foreign Currency Lenders (as defined below). Each
Lender acceptable to Chase that does not have Specified Foreign Currency Funding
Capacity in one or more Specified Foreign Currencies and who agrees in writing
with Chase to purchase foreign currency participations pursuant to this Article
XII (a “Participating Specified Foreign Currency Lender”) in Loans and Letter of
Credit Advances funded in such Specified Foreign Currencies, shall irrevocably
and unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from Chase, and Chase shall sell and be
deemed to sell to each such Participating Specified Foreign Currency Lender,
without recourse or any representation or warranty whatsoever, an undivided
interest and participation (a “Specified Foreign Currency Participation”) in
each Loan or Letter of Credit Advance which is a Specified Foreign Currency Loan
funded by Chase in an

 

94



--------------------------------------------------------------------------------

amount equal to such Participating Specified Foreign Currency Lender’s
Applicable Percentage of the Borrowing that includes such Loan or Letter of
Credit Advance. Such purchase and sale of a Specified Foreign Currency
Participation shall be deemed to occur automatically upon the making of a
Specified Foreign Currency Loan by Chase, without any further notice to any
Participating Specified Foreign Currency Lender. Notwithstanding anything to the
contrary contained herein, Chase may, at any time by written notice, terminate
its agreement with any Participating Specified Foreign Currency Lender to fund
any Specified Foreign Currency Loan on behalf of such Participation Lender. Upon
the giving of such notice by Chase, Chase shall cease to have any obligations
under this Section 12.01 with respect to the funding of Specified Foreign
Currency Loans on behalf of such Lender and such Lender shall no longer be a
Participating Specified Foreign Currency Lender with respect to Loans or Letters
of Credit Advances made after the date of such notice. The purchase price
payable by each Participating Specified Foreign Currency Lender to Chase for
each Specified Foreign Currency Participation purchased by it from Chase shall
be equal to 100% of the principal amount of such Specified Foreign Currency
Participation (i.e., the product of (i) the amount of the Borrowing that
includes the relevant Loan or Letter of Credit Advance and (ii) such
Participating Specified Foreign Currency Lender’s Applicable Percentage), and
such purchase price shall be payable by each Participating Specified Foreign
Currency Lender to Chase in accordance with the settlement procedure set forth
in Section 12.02 below. Chase and the Administrative Agent shall record on their
books the amount of the Loans and Letter of Credit Advances made by Chase and
each Participating Specified Foreign Currency Lender’s Specified Foreign
Currency Participation and Funded Specified Foreign Currency Participation
therein, all payments in respect thereof and interest accrued thereon and all
payments made by and to each Participating Specified Foreign Currency Lender
pursuant to this Section 12.01. Chase at its option may make any Specified
Foreign Currency Loan by causing any domestic or foreign branch or Affiliate of
Chase to make such Specified Foreign Currency Loan.

Section 12.02. Settlement Procedure for Specified Foreign Currency
Participations. Each Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation in the Specified Foreign Currency Loans shall be
in an amount equal to its Applicable Percentage of all such Specified Foreign
Currency Loans. However, in order to facilitate the administration of the
Specified Foreign Currency Loans made by Chase and the Specified Foreign
Currency Participations, settlement among Chase and the Participating Specified
Foreign Currency Lenders with regard to the Participating Specified Foreign
Currency Lenders’ Specified Foreign Currency Participations shall take place in
accordance with the following provisions:

(i) Chase and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: so long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of Chase through
the Administrative Agent on such Business Days as requested by Chase and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 1:00 p.m., Chicago time, at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that Chase shall have the option but not the
obligation to request a Specified Foreign Currency Participation Settlement Date
and, in any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Article VII (or a rescission has occurred) and (z) the
Administrative Agent has actual knowledge of such cure or waiver, all prior to
the Administrative Agent’s giving notice to the Participating Specified Foreign
Currency Lenders of the first Specified Foreign Currency Participation
Settlement Date under this Agreement, then the Administrative Agent shall not
give notice to the Participating Specified Foreign Currency Lenders of a
Specified Foreign Currency Participation Settlement Date based upon such cured
or waived Event of Default. If on any Specified Foreign Currency Participation
Settlement Date the total principal amount of the Specified Foreign Currency
Loans made or deemed made by Chase during the period ending on (but excluding)
such Specified Foreign Currency Participation Settlement Date and commencing on
(and including) the immediately preceding Specified Foreign Currency
Participation Settlement Date (or the Effective Date in the case of the period
ending on the first Specified Foreign Currency Participation Settlement Date)
(each such period herein called a “Specified Foreign Currency Participation
Settlement Period”) is greater than the principal amount of Specified Foreign
Currency Loans repaid during such Specified Foreign Currency Participation
Settlement Period to Chase, each Participating Specified Foreign Currency Lender
shall pay to Chase (through the Administrative Agent), no later than 12:00 p.m.,
Chicago time, on such Specified Foreign Currency Participation Settlement Date,
an amount equal to such Participating Specified Foreign Currency Lender’s
ratable share of the amount of such excess. If in any Specified Foreign Currency
Participation Settlement Period the outstanding principal amount of the
Specified Foreign Currency Loans repaid to Chase in such period exceeds the
total principal amount of the Specified Foreign Currency Loans made or deemed
made by Chase during such period, Chase shall pay to each Participating
Specified Foreign Currency Lender (through the Administrative Agent) on such
Specified Foreign Currency Participation Settlement Date an amount equal to such
Participating Specified Foreign Currency Lender’s ratable share of such excess.
Specified Foreign Currency Participation Settlements in respect of Specified
Foreign Currency Loans shall be made in the currency in which such Specified
Foreign Currency Loan was funded on the Specified Foreign Currency Participation
Settlement Date for such Specified Foreign Currency Loans.

 

95



--------------------------------------------------------------------------------

(ii) If any Participating Specified Foreign Currency Lender fails to pay to
Chase on any Specified Foreign Currency Participation Settlement Date the full
amount required to be paid by such Participating Specified Foreign Currency
Lender to Chase on such Specified Foreign Currency Participation Settlement Date
in respect of such Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation (such Participating Specified Foreign Currency
Lender’s “Specified Foreign Currency Participation Settlement Amount”) with
Chase, Chase shall be entitled to recover such unpaid amount from such
Participating Specified Foreign Currency Lender, together with interest thereon
(in the same respective currency or currencies as the relevant Specified Foreign
Currency Loans) at the Alternate Base Rate plus 2.00% per annum. Without
limiting Chase’s rights to recover from any Participating Specified Foreign
Currency Lender any unpaid Specified Foreign Currency Participation Settlement
Amount payable by such Participating Specified Foreign Currency Lender to Chase,
the Administrative Agent shall also be entitled to withhold from amounts
otherwise payable to such Participating Specified Foreign Currency Lender an
amount equal to such Participating Specified Foreign Currency Lender’s unpaid
Specified Foreign Currency Participation Settlement Amount owing to Chase and
apply such withheld amount to the payment of any unpaid Specified Foreign
Currency Participation Settlement Amount owing by such Participating Specified
Foreign Currency Lender to Chase.

(iii) (a) A Participating Specified Foreign Currency Lender which has a Funded
Specified Foreign Currency Participation shall be entitled to receive interest
on such Funded Specified Foreign Currency Participation to the same extent as if
such Specified Foreign Currency Lender was the direct holder of the portion of
the Loan or Letter of Credit Advance in which it purchased a Specified Foreign
Currency Participation (it being agreed that, promptly upon the receipt by Chase
or any of its Affiliates of any interest in respect of any Loan in which a
Participating Specified Foreign Currency Lender has a Funded Specified Foreign
Currency Participation, Chase will pay or cause to be paid to such Participating
Specified Foreign Currency Lender its ratable share of such interest in
immediately available funds) and (b) for purposes of determining the Lenders
comprising the “Required Lenders” from and after the termination of the
Commitments, (i) the Revolving Exposure of a Lender that is a Participating
Specified Foreign Currency Lender shall be deemed to include the amount of the
sum of each Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender and (ii) the amount of the Revolving Exposure
of Chase and its Affiliates shall be reduced by an amount equal to the sum of
each Specified Foreign Currency Participation of such Participating Specified
Foreign Currency Lender.

Section 12.03. Obligations Irrevocable. The obligations of each Participating
Specified Foreign Currency Lender to purchase from Chase a participation in each
Specified Foreign Currency Loan made by Chase and to make payments to Chase with
respect to such participation, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Loans, against any Loan Party;

(ii) the existence of any claim, setoff, defense or other right which any Loan
Party may have at any time against the Administrative Agent, any Participating
Specified Foreign Currency Lender, or any other Person, whether in connection
with this Agreement, any Specified Foreign Currency Loans, the transactions
contemplated herein or any unrelated transactions;

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified in clause (h) or
(i) of Article VII, in respect of any Loan Party or any Subsidiary of any Loan
Party; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Article IV.

Section 12.04. Recovery or Avoidance of Payments. In the event any payment by or
on behalf of any Borrower or any other Loan Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by Chase is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due to any mistake of law or fact,
each Participating Specified Foreign Currency Lender shall, upon written demand
by the Administrative Agent, pay to Chase (through the Administrative Agent)
such Participating Specified Foreign Currency Lender’s Applicable Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by Chase or the Administrative Agent
upon the amount required to be repaid by it.

Section 12.05. Indemnification by Lenders. Each Participating Specified Foreign
Currency Lender agrees to indemnify Chase (to the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder or
under any other Loan Document) ratably for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Chase in any way
relating to or arising out of any Specified Foreign Currency Loans or any action
taken or omitted by Chase in connection therewith; provided that no
Participating Specified Foreign Currency Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or

 

96



--------------------------------------------------------------------------------

willful misconduct of Chase (as determined by a court of competent jurisdiction
in a final non-appealable judgment). Without limiting the foregoing, each
Participating Specified Foreign Currency Lender agrees to reimburse Chase
promptly upon demand for such Participating Specified Foreign Currency Lender’s
ratable share of any costs or expenses payable by the Borrowers to Chase in
respect of the Specified Foreign Currency Loans to the extent that Chase is not
promptly reimbursed for such costs and expenses by the Borrowers. The agreement
contained in this Section 12.05 shall survive payment in full of all Specified
Foreign Currency Loans.

Section 12.06. Specified Foreign Currency Loan Participation Fee. In
consideration for each Participating Specified Foreign Currency Lender’s
participation in the Specified Foreign Currency Loans made by Chase, Chase
agrees to pay to the Administrative Agent for the account of each Participating
Specified Foreign Currency Lender, as and when Chase receives payment of
interest on its Specified Foreign Currency Loans, a fee (the “Specified Foreign
Currency Participation Fee”) at a rate per annum equal to the Applicable Rate on
such Specified Foreign Currency Loans minus 0.50% on the unfunded Specified
Foreign Currency Participation of such Participating Specified Foreign Currency
Lender in such Specified Foreign Currency Loans of Chase (or such other note or
fee as may be agreed upon by Chase and such Participating Specified Foreign
Currency Lender). The Specified Foreign Currency Participation Fee in respect of
any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the currency in
which the respective Specified Foreign Currency Loan was funded when interest on
such Specified Foreign Currency Loan is received by Chase. If Chase does not
receive payment in full of such interest, the Specified Foreign Currency
Participation Fee in respect of the unfunded Specified Foreign Currency
Participation in such Specified Foreign Currency Loans shall be reduced
proportionately. Any amounts payable under this Section 12.06 by the
Administrative Agent to the Participating Specified Foreign Currency Lenders
shall be paid in the currency in which the respective Specified Foreign Currency
Loan was funded (or, if different, the currency in which such interest payments
are actually received).

(Remainder of this page intentionally left blank)

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: COTT CORPORATION CORPORATION COTT By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer COTT BEVERAGES
INC. By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer CLIFFSTAR LLC By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer COTT BEVERAGES
LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: 156775 CANADA INC. By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer 967979 ONTARIO LIMITED By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer 804340 ONTARIO LIMITED By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer 2011438 ONTARIO LIMITED By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer



--------------------------------------------------------------------------------

COTT RETAIL BRANDS LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director COTT LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director COTT EUROPE TRADING LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director COTT PRIVATE LABEL LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director COTT NELSON (HOLDINGS) LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director COTT (NELSON) LIMITED By

/s/ Gregory N. Leiter

Name: Gregory N. Leiter Title: Director COTT USA FINANCE LLC By

/s/ Kristine Eppes

Name: Kristine Eppes Title: Treasurer



--------------------------------------------------------------------------------

COTT HOLDINGS INC. By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer COTT USA
RECEIVABLES CORPORATION By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer INTERIM BCB, LLC
By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer COTT VENDING INC.
By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer COTT INVESTMENT,
L.L.C. By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer COTT USA CORP. By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CB NEVADA CAPITAL INC. By

/s/ Kristine Eppes

Name: Kristine Eppes Title: Treasurer COTT U.S. HOLDINGS LLC By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer COTT U.S. ACQUISITION LLC By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer COTT ACQUISITION LLC By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer STAR REAL PROPERTY LLC By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Treasurer CAROLINE LLC By

/s/ Michael R. Zimmerman

Name: Michael R. Zimmerman Title: Vice President and Treasurer



--------------------------------------------------------------------------------

COTT UK ACQUISITION LIMITED By:

/s/ Jerry Hoyle

Name: Jerry Hoyle Title: Director COTT ACQUISITION LIMITED By:

/s/ Jerry Hoyle

Name: Jerry Hoyle Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually, as an Issuing Bank, as a

Swingline Lender and as a Lender

By

/s/ David J. Waugh

Name: David J. Waugh Title: Senior Vice President

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Administrative

Collateral Agent

By

/s/ David J. Waugh

Name: David J. Waugh Title: Senior Vice President

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as an Issuing Bank,

as a Swingline Lender and as a Lender

By

/s/ Agostino A. Marchetti

Name: Agostino A. Marchetti Title: Senior Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as an Issuing Bank, as

a Swingline Lender and as a Lender

By

/s/ Timothy I. Jacob

Name: Timothy I. Jacob Title: Senior Vice President

JPMORGAN CHASE BANK, N.A.,

LONDON BRANCH, as UK Security

Trustee

By

/s/ Timothy I. Jacob

Name: Timothy I. Jacob Title: Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Documentation Agent and as a Lender

By

/s/ Andrew A. Doherty

Name: Andrew A. Doherty Title: Senior Vice President

BANK OF AMERICA, N.A., CANADA BRANCH,

as a Lender

By

/s/ Medina Sales De Andrade

Name: Medina Sales De Andrade Title: Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent and as a Lender

By

/s/ Philip F. Carfora

Name: Phillip F. Carfora Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By

/s/ Scottye Lindsey

Name: Scottye Lindsey Title: Director By

/s/ Erin Morrissey

Name: Erin Morrissey Title: Vice President

DEUTSCHE BANK AG, CANADA BRANCH,

as a Lender

By

/s/ Rod O’Hara

Name: Rod O’Hara Title: Director By

/s/ Marcellus Leung

Name: Marcellus Leung Title: Assistant Vice President



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By

/s/ Sanat Amladi

Name: Sanat Amladi Title: Vice President

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Lender

By

/s/ Sanat Amladi

Name: Sanat Amladi Title: Vice President WELLS FARGO BANK, N.A. (LONDON BRANCH),
as a Lender By

/s/ Julian Daley

Name: Julian Daley Title: COO



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By

/s/ Todd W. Milenius

Name: Todd W. Milenius Title: Vice President

PNC BANK, CANADA BRANCH,

as a Lender

By

/s/ Nazmin Adatia

Name: Nazmin Adatia Title: Senior Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A. and affiliates

   $ 60,000,000   

Deutsche Bank AG New York Branch and affiliates

   $ 50,000,000   

General Electric Capital Corporation

   $ 60,000,000   

Bank of America, N.A. and affiliates

   $ 39,000,000   

Wells Fargo Capital Finance, LLC, and affiliates

   $ 39,000,000   

PNC Bank, National Association and affiliates

   $ 27,000,000      

 

 

 

Total

$ 275,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(a)

Eligible Real Property

 

Loan Party

 

Location / Address

 

Owned, Leased or

Occupied

Cott Beverages Inc.  

2525 Schuetz Road/

576 Fee Fee Road

Maryland Heights, MO 63043

  Owned Cott Beverages Inc.  

301 Larcel Drive

Sikeston, MO 63801

  Owned 156775 Canada Inc.  

6525 Viscount Road

Mississauga, ON L4V 1H6

  Owned

Cott Corporation

Corporation Cott

 

333 Avro Ave

Pointe-Claire, QU H9R 5W3

  Owned

Cott Corporation

Corporation Cott

 

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

  Owned

Schedule 1.01(b)

MANDATORY COST FORMULA

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Disbursement Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Disbursement Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Disbursement Agent. This percentage will be certified by that Lender in its
notice to the Disbursement Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Disbursement Agent as follows:

(a) in relation to a Loan denominated in Sterling:

 

LOGO [g832943ex10_2pg111a.jpg]    per cent. per annum

(b) in relation to a Loan in any currency other than Sterling:

 

LOGO [g832943ex10_2pg111b.jpg]    per cent. per annum.

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.10(c)) payable for the relevant Interest Period
on the Loan.

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

D is the percentage rate per annum payable by the Bank of England to the
Disbursement Agent (or such other bank as may be designated by the Disbursement
Agent in consultation with the Borrower Representative) on interest bearing
Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Disbursement Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Disbursement Agent
pursuant to paragraph 7 below and expressed in Sterling per £1.0 million.

 

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Facility Office” means the office or offices notified by a Lender to the
Disbursement Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement;

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Reference Banks” means, in relation to each of the Eurodollar Base Rate and
the Eurodollar Rate and Mandatory Cost, the principal office in London, England
of JPMorgan Chase Bank, N.A., London Branch, or such other bank or banks as may
be designated by the Disbursement Agent in consultation with Borrower
Representative;

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Disbursement Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Disbursement Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Sterling per £1.0 million of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Disbursement Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Disbursement Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Disbursement Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Disbursement Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Disbursement Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Disbursement Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Disbursement Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Disbursement Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.



--------------------------------------------------------------------------------

13. The Disbursement Agent may from time to time, after consultation with
Borrower Representative and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Annex II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to this Agreement.

Schedule 1.01(c)

Unrestricted Subsidiaries

Cott IP Holdings Corp.

Cott NE Holdings Inc.

Northeast Finco Inc.

Northeast Retailer Brands, LLC



--------------------------------------------------------------------------------

Schedule 1.01(d)

Certain Account Debtors

Wal-Mart to the extent the aggregate amount of Accounts owing from Wal-Mart and
its Affiliates

to all Loan Parties exceeds 40%



--------------------------------------------------------------------------------

Schedule 1.01(e)

Eligible Equipment

APPRAISAL

Cott Corporation



--------------------------------------------------------------------------------

EVALUATION SUMMARY

Cott Corporation

PERSONAL PROPERTY

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Cott Corporation

   $ 1,911,150   

[***] [facility addresses redecated throughout the schedule]

  

Cott Corporation

     2,465,185   

[***]

  

Cott Corporation

     2,178,525   

[***]

  

Cott Corporation

     2,547,275   

[***]

  

Cott Corporation

     3,047,960   

[***]

  

Cott Corporation

     1,877,340   

[***]

  

Cott Corporation

     2,691,500   

[***]

  

Cott Corporation

     9,832,025   

[***]

  

Cott Corporation

     7,630,500   

[***]

  

Cott Corporation

     8,361,750   

[***]

  

Cott Corporation

     1,932,775   

[***]

  

Last Date of Inspection: December 3, 2008

  

Cott Corporation

     2,035,850   

[***]

  

Last Date of Inspection: December 3, 2008

  

Cott Corporation

     1,578,160   

[***]

  

Last Date of Inspection: December 4, 2008

  

Cott Corporation

     7,051,375   

[***]

  

Last Date of Inspection: December 2, 2008

     

 

 

 

Total Appraised Orderly Liquidation Value – US Dollars Personal Property

$ 55,141,370      

 

 

 



--------------------------------------------------------------------------------

December 31, 2008

Mr. Kevin M. Podwika, Vice President

Chase Business Credit

10 S. Dearborn, 22nd Floor

MC IL1-1454

Chicago, IL 60603

 

Re: Appraisal - Cott Corporation

Machinery & Equipment

Dear Mr. Podwika:

AccuVal Associates, Incorporated (AccuVal) is pleased to submit to you the
following appraisal report.

Between December 2 and 4, 2008, AccuVal personnel inspected the machinery and
equipment of Cott Corporation located at [***]. The assets located at [***] were
evaluated on a “Desktop” basis and were not physically inspected. The
inspection/evaluation was conducted to gather data relative to the assets and
provide an appraisal to be used as documentation for financial decision-making.

The effective date of the appraisal is December 4, 2008. Subject to the
assumptions and limiting conditions set forth in an addendum to this report, it
is our professional judgment that, as of the effective date as detailed in this
report, the machinery and equipment has an estimated Gross Orderly Liquidation
Value in US Dollars of:

Fifty Five Million One Hundred Forty One Thousand

Three Hundred Seventy Dollars

$55,141,370

The effective date of the appraisal is December 4, 2008. Subject to the
assumptions and limiting conditions set forth in an addendum to this report, it
is our professional judgment that, as of the effective date as detailed in this
report, the machinery and equipment has an estimated Net Orderly Liquidation
Value (Rounded) in US Dollars of:

Thirty Nine Million

Four Hundred Eighty Five Thousand Dollars

 

Appraisal - Cott Corporation December 31, 2008

$39,485,000

The report that follows sets forth the identification of the machinery and
equipment appraised, the scope of the assignment, pertinent information relative
to the data considered, the results of the investigation and analysis, and the
assumptions and limiting conditions.

It has been a pleasure being of service to you.

 

Very truly yours, AccuVal Associates, Incorporated Jerome R. Galaszewski Senior
Manager

enclosures



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Evaluation Summary

Letter of Transmittal

 

Identification of the Subject Assets

  1   

Definition of Value

  1   

Identification of the Client, Users, and Intended Use of the Appraisal

  1   

Effective Date of the Appraisal and Date of the Report

  1   

Methodology

  1   

Scope of Work

  2   

Special Assumptions and Limiting Conditions

  2   

Statement of Ownership

  3   

General Condition of the Assets

  3   

Environmental Considerations

  3   

Evaluation Considerations

  3   

General Comments

  4   

Government Regulations

  4   

Exchange Rates

  4   

Import/Export Issues

  4   

Liquidation Expenses, Holding Costs and Net Valuation

  5   

Machinery and Equipment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Certification Of Value

  184    Addenda

General Assumptions And Limiting Conditions

Qualifications Of The Appraiser

Photographs



--------------------------------------------------------------------------------

Identification of the Subject Assets

The assets appraised in this report consist of bottling, blow molding machinery
and related support equipment. The machinery and equipment is located at the
following Cott Corporation (Cott or The Company) facilities:

 

  •   [***]

AccuVal appraised some of the machinery included in this report on a “Desktop”
basis, and no physical inspection was made. This equipment is located at the
following addresses:

 

  •   [***]

However, the “Desktop” assets were the subject of a previous inspection
conducted by AccuVal on January 16, 2008 and were described in detail in an
appraisal report dated February 8, 2008.

This report includes a detailed listing of the assets. Please note that all
values are stated in US dollars.

Definition of Value

This appraisal estimates the Orderly Liquidation Value of the assets. AccuVal
defines Orderly Liquidation Value as follows:

Orderly Liquidation Value

“A professional opinion of the estimated most probable price expressed in
currency that the subject personal property could typically realize, as of the
effective date of the appraisal, at a privately negotiated sale, properly
advertised and professionally managed, by a seller obligated to sell over a time
period of six to twelve months. Further, the ability of the asset group to draw
sufficient prospective buyers to ensure competitive offers is considered. All
assets are to be sold piecemeal, ‘as is, where is’, with the purchasers being
responsible for removal of the assets at their own risk and expense. Any
deletions or additions to the assets appraised could change the psychological or
monetary appeal necessary to attain the value estimated.”

Identification of the Client, Users, and Intended Use of the Appraisal

Mr. Kevin Podwicka, Vice President, authorized and contracted with AccuVal to
conduct the appraisal of the assets for Chase Business Credit (Client). The
report is to be used solely by the Client. The intended use of the appraisal is
to provide the documentation necessary for making financial decisions regarding
the value of the assets as secured collateral for a loan. It should not be used
for any other purpose. AccuVal accepts no responsibility to any other party for
the whole or any part of the report contents.

AccuVal developed and is submitting the appraisal in conformance with the
Uniform Standards of Professional Appraisal Practice (USPAP), as promulgated by
the Appraisal Standards Board of the Appraisal Foundation, and the Principles of
Appraisal Practice and Code of Ethics of the American Society of Appraisers. As
defined by USPAP, this is a complete appraisal in a summary report format.

Effective Date of the Appraisal and Date of the Report

The effective date of the appraisal is December 4, 2008. This is the date
AccuVal completed the inspection of the assets and the compilation of the
information pertaining to the “Desktop” equipment. The date of this report is
December 31, 2008.

Methodology

Three basic valuation methods are used to derive an indication of the value of
the assets. These methods include the cost approach, sales comparison approach,
and income approach to value.

Cost Approach

“A set of procedures in which an appraiser derives a value indication by
estimating the current cost to reproduce or replace the personal property,
deducting for all depreciation, including physical deterioration, functional
obsolescence, and external/economic obsolescence.”

Sales Comparison Approach

“A set of procedures in which an appraiser derives a value indication by
comparing the personal property being appraised to similar assets that have been
sold recently, applying appropriate units of comparison, and making adjustments
based on the elements of comparison to the sale prices of the comparable.”

Income Capitalization Approach

“A set of procedures in which an appraiser derives a value indication for
income-producing personal property by converting anticipated benefits into
value. This conversion is accomplished either by: (1) capitalizing a single
year’s income expectancy or an annual average of several years’ income
expectancies at a market derived capitalization rate or capitalization rate that
reflects a specified income pattern, return on investment, and change in value
of the investment; or (2) discounting the annual cash flows for the holding
period and the reversion at a specified yield rate.”

 

1



--------------------------------------------------------------------------------

The sales comparison approach was the primary basis on which the assets were
appraised. The cost approach was considered, and was given some limited weight
in the final analysis.

The income approach was not used. This approach considers income-generating
criteria and is limited in its application to the appraisal of machinery and
equipment. This is due to the difficulty in determining what portion of the
total income and expense stream of a given plant would be attributable to a
specific piece of equipment. This type of analysis is not appropriate to the
scope of this appraisal.

Scope of Work

Between December 2 and 4, 2008, AccuVal inspected the machinery and equipment
that is the subject of the appraisal. Cott personnel assisted in the inspection
and information-gathering process. During the inspection, detailed descriptive
information pertaining to the assets was identified and compiled. Whenever
possible, this included manufacturer, model, serial number, year of manufacture,
and capacities and specifications. A variety of other data relating to the
assets was discussed, requested, and gathered during the inspection. In some
cases, additional information was subsequently requested.

Some of the assets are being appraised on a “Desktop” basis, and AccuVal has not
inspected them. However, those assets were the subject of a previous inspection
conducted by AccuVal personnel on January 16, 2008 and were described in detail
in an appraisal report dated February 8, 2008.

The scope of a “Desktop” appraisal involves the review of information about the
assets provided by the Client or other parties. In this case, the information
considered included the detailed information compiled by AccuVal personnel
during the previous appraisal assignment: complete factual information relative
to the assets including their age, manufacturer name, model, serial number, and
all relevant information pertaining to capacity and specifications; a statement
of operating condition; maintenance, rebuild and/or retrofit history; and
original cost information.

A “Desktop” appraisal is developed without the appraiser having the benefit of
inspecting the assets. It is assumed that the descriptive information provided
is accurate, that the assets actually exist, and they are operable. To the
extent that AccuVal was not furnished a statement of operating condition, the
assumption is that the assets are in average working condition and maintained
within industry standards.

The appraisal does not include an evaluation of the raw materials,
work-in-process, or finished goods inventories. AccuVal is conducting an
inventory appraisal being submitted under separate cover. The value of purchased
repair parts or replacement parts has not been considered. No product
line-dedicated tooling or computer software is evaluated in this report.

The valuation analysis included consideration of transactions involving sales of
similar assets. It also considered the availability of competitive equipment on
the open market and the overall condition and quality of the subject assets
compared with the assets sold or available.

Research included searches of comparable sales databases. AccuVal contacted
original equipment manufacturers, manufacturers’ representatives, used machinery
and equipment dealers, and auctioneers and liquidators. When relevant,
discussions included supply and demand factors, the overall condition of the
market, and the number of potential purchasers in the market for similar assets.
In some instances, AccuVal obtained additional information from other
knowledgeable industry sources to assist in the analysis.

AccuVal assembled and analyzed all of the information gathered for the subject
assets and during the market research process. The approaches to value most
appropriate to the purpose and intended use of the appraisal were then
developed. The value indications were reconciled and the most meaningful data
was considered in the final value estimates.

Special Assumptions and Limiting Conditions

Users of this report should note that special assumptions have been made in
developing the analysis. AccuVal has not inspected the assets and has relied on
information provided by others regarding their actual existence, description,
and condition. It has been assumed that the information is accurate.

A “Desktop” appraisal is an evaluation used to address general questions
relative to the value of the assets and to determine if a full, on-site
inspection of the assets should be performed. Since “Desktop” appraisals require
special assumptions regarding the assets, they should not be the sole basis upon
which business decisions are made.

 

2



--------------------------------------------------------------------------------

Statement of Ownership

AccuVal is providing an appraisal of only owned assets. If applicable, assets
The Company management indicated were leased or not owned have been excluded
from the appraisal. The equipment is appraised in fee simple interest, free of
any encumbrances.

AccuVal has assumed that Cott has accurately represented the ownership interest
in all of the personal property, and has not conducted Uniform Commercial Code
(UCC) searches to determine the ownership. A search of this type is outside the
scope of this appraisal assignment. It is recommended that any parties with or
considering an interest in the assets independently confirm the ownership and
determine what potential impact any encumbrances may have on their marketability
and ultimate value.

General Condition of the Assets

The general condition of the assets was considered to be average to good. During
the inspection, AccuVal interviewed Cott personnel familiar with the overall age
and condition of the assets about these issues. In some instances, machinery was
not in operation at the time of inspection. The appraisal has assumed that all
of the equipment is in working order, unless otherwise specifically indicated in
the asset descriptions included in this report.

The Company provided the information relative to the condition of the “Desktop”
assets. AccuVal assumed that information to be accurate.

Any condition statements that appear in the listing of the assets are based only
on general observations made during visual inspections or on the information
provided to us. It is impossible to judge the actual mechanical condition of the
assets without relying on the accuracy of the representations made by Cott
management. This appraisal is not a technical or engineering survey.

Environmental Considerations

The appraisal does not make any allowance for, nor has it considered the impact,
if any, of environmental issues or those associated with the Occupational Safety
and Health Administration (OSHA) that would have an effect on the salability,
value, or use of the equipment. Environmental considerations such as property or
equipment clean up, special handling, remediation, disposal, or other potential
environmental liabilities are outside the scope of this appraisal. Furthermore,
the appraisal does not consider compliance or non-compliance with regulatory
agencies that may have jurisdiction in this area.

AccuVal is not an environmental consulting firm and is not qualified to
recognize or test for hazardous substances, conditions, or other environmental
liabilities. Furthermore, AccuVal is not qualified to identify or evaluate
occupational safety hazards. It is recommended that any parties with or
considering an interest in the assets contract with a qualified consulting firm
to conduct any studies necessary to ensure that such issues are properly
addressed.

Evaluation Considerations

There are a number of factors that have been considered in the valuation of the
assets. Industry research has been conducted to gather information to assist in
the analysis of the salability and potential value of the subject machinery and
equipment. Every effort has been made to reach value conclusions that are
supportable and representative of the market as it currently exists, based on
the best information available. The following is a brief general discussion
addressing the Cott operations, the valuation concept applied in the appraisal,
market conditions, and the factors that will affect the value of the major
machinery.

The appraisal is being submitted under the orderly liquidation value concept. An
orderly liquidation is a duress sale. Although an extended time frame is allowed
to locate and negotiate with buyers, the seller is still in a must-sell
situation.

The value definition recognizes that the assets are being sold “as is, where
is”, in their current condition to be removed at the buyer’s risk and expense.
Any expenditure that has been made for the installation of the equipment will be
totally lost when it is sold for removal. Knowledgeable buyers also will
recognize that costs will be incurred to dismantle, match mark, rig, crate,
containerize, and transport the equipment. These factors will affect what buyers
will be able to pay for the assets.

Implicit in the orderly liquidation value definition is the assumption that The
Company is no longer in business, the plants have been shut down and are not
operating, and all of the assets are being sold piecemeal to a variety of
different buyers.

Two types of buyers are typically in the market for the assets in the event they
must be liquidated, end users and dealers/brokers. An end user would purchase
the machinery either to expand existing production capacity or to replace older,
less productive equipment. When that group of buyers has been exhausted, used
machinery dealers or brokers usually become the buyer pool. These are
speculative purchasers, who acquire machinery in anticipation of its future
resale. In addition to removal costs, dealers will consider their holding costs,
including warehousing, marketing, and warranty expense, as well as profit
motive, in the amount they will pay.

 

3



--------------------------------------------------------------------------------

It is also difficult to make assumptions for equipment that market data was
available for due to the large quantity of duplication. Although there are
direct sales comparables coupled with dealer information supplied, it is
extremely difficult to speculate on how the market would react if all the
equipment were to be marketed at once.

Research indicates that the assets located at the Cott facilities would be
desirable if offered for sale. Most of the bottling lines are high speed and
newer in design. Market research has indicated that there have been limited
sales of late model equipment. The limited amount of market data makes the value
of the late model equipment more subjective.

General Comments

It should be noted that the in-place sale scenario is a viable option for the
seller rather than a piecemeal disposal of the machinery in the event Cott must
be liquidated. The Company reportedly commands significant market share and
product penetration in their industry. Given the location and production
capacity of the subject plants, the probability exists that some of the
operations could be viewed as candidates to be sold in their entirety, either
individually or as groups of plants, with the assets to remain in place and in
operation. Potential buyers could include existing competitors desiring to
increase their own production capacity to service the market if Cott were out of
business. Given the nature of the major equipment, an in-place sale of the
assets, even at a substantial discount, would undoubtedly realize greater sale
proceeds than a piecemeal disposition. Given the present utilization of this
equipment, there would be a shortage of available bottling capacity in the
market if Cott were to stop all operations. This shortage would contribute to
the selling of some of these plants as operating facilities.

No consideration has been given to contractual production agreements, customer
base, or other assets that would be more appropriately described as intangibles.

Government Regulations

Canadian Termination Notice to Employees and WEPP Considerations – In the event
that The Company is liquidated, there may be certain government requirements
that apply to group termination of employees. Depending on the jurisdiction,
Canadian employers may have to provide between 8 and 16 weeks’ notice, notify
governmental agencies, and provide job search assistance for
employees. Generally, termination of 50 employees triggers group notice
requirements similar to the WARN Act in the United States. In some Canadian
Provinces such as Quebec, Nova Scotia, and Northwest Territories the minimum
number is 10 employees. In addition, in July 2008, the Wage Earner Protection
Program was passed in Canada which provides some assurance that any backpay, any
outstanding vacation pay, and any termination pay up to a maximum of $2,000 per
employee will be paid. Although this payment is guaranteed by the Canadian
government, any payments made by the government in this regard are securitized
by a preferred claim against The Company’s current assets. AccuVal considers the
impact of these issues to be beyond the scope of this appraisal, and has not
taken into account any employee related expenses other than those that would
directly compensate employees for employment during the liquidation acting at
the direction of and for the benefit of the liquidator. AccuVal recommends that
The Client investigate any potential additional labor expenses or employee
related issues which may arise in a potential liquidation resulting from these
statutes.

WARN Act – The Worker Adjustment and Retraining Notification (WARN) Act requires
that all employers of certain companies provide at least 60 calendar days of
advance notice of any mass layoffs or plant closings. This requirement is
applicable to employers of over 100 employees, when a layoff of 50 or more
employees occurs or an entire plant is closed down. There are provisions in this
law that allow a trustee or a turnaround professional to circumvent the
requirements of the WARN Act, but they do not always apply, depending on the
circumstances that led to The Company faltering or bankruptcy filing. AccuVal
has assumed that a potential liquidator of The Company’s inventory would be
unimpeded by requirements in the WARN Act or other legal issues in an attempt to
liquidate the inventory, including a shutdown of The Company’s operations and
immediate termination of employees.

Exchange Rates

The appraisal of The Company assets involved the valuation of machinery in the
United Kingdom. The appraisal has considered the exchange rate of British Pounds
(GBP) to US Dollars (USD). As of December 4, 2008, the exchange rate was $1.00
USD = 0.685354 GBP. Any dramatic fluctuations in the exchange rate of the
British Pound against the US Dollar after the effective date of the appraisal
could have an effect on the values estimated.

Import/Export Issues

Another issue that must be considered is the cost of importing foreign equipment
if it becomes necessary to sell the equipment outside of the respective country.
Given the quantity of equipment on hand at Cott and its overall quality and
industry recognition, any piecemeal disposition of the assets would warrant a
worldwide advertising campaign. Therefore, qualified buyers will consider the
expense associated with import/export fees, customs fees, duties and sales
taxes.

 

4



--------------------------------------------------------------------------------

Liquidation Expenses, Holding Costs and Net Valuation

The Client asked AccuVal to estimate the potential costs that will be incurred
to sell the machinery and equipment in an orderly liquidation. These include
direct expenses and commissions for a sale, as well as the expected holding
costs, which act as a deduction from the gross value estimates expressed in the
appraisal. This provides an estimated net orderly liquidation value conclusion.
It is assumed that the orderly liquidation occurs over a period of six to twelve
months.

Note that the analysis and conclusions are an estimate of the expenses,
commissions and holding costs, and that there are a number of exclusions,
specifically:

 

  •   An allowance for legal fees, regulatory considerations, secured lender
expenses, lease termination fees, debt service, licenses or permits, other
professional fees, or other expenses not specifically identified.

 

  •   Lease payments, if any, for personal property such as production and
office equipment, etc.

 

  •   A discount rate for the time value of funds or expenditures; this analysis
assumes constant dollars, with no increase or decrease in costs, taxes,
inflation, etc.

 

  •   Consideration of any holding costs after the orderly liquidation period.
The analysis does not include potential real property holding costs after the
sale is completed, nor costs associated with equipment or personal property that
may not have sold or that was abandoned in-place.

 

  •   Expenses associated with the sale, operation, or preservation of other
personal property or real estate not identified in this report.

The estimate of direct sale expenses and commissions was developed with the
assistance of LiquiTec Industries, Incorporated (LiquiTec), an industrial and
capital asset liquidation and auction firm related to AccuVal. This estimate is
not a proposal for a sale; it is only a guide to probable sale expenses.

Direct expenses include advertising, labor, and travel. Properly advertising the
assets attracts the largest number of qualified buyers. Display advertisements
would be placed in newspapers and trade publications with national circulation.
Color brochures that include photographs of the major equipment and complete
descriptions of all of the assets would be directed to buyers that use similar
equipment and dealers and brokers active in the used machinery market for the
assets.

Labor expenses include preparing the assets for sale, which entails cleaning,
organizing, lotting, tagging, and cataloging the equipment. Note that this
cleaning involves general housekeeping only, and does not include the expense
that might be incurred to ensure that the equipment is properly taken off-line
or for the proper disposal of any remaining process materials. Other direct
labor expense will be incurred for sale site security and sale management,
supervision, and administration. Travel, lodging, and sustenance expense will
also be incurred for on-site personnel throughout the sale process.

It is estimated that advertising, labor, and travel expenses for an orderly
liquidation sale would be $650,000. In an orderly liquidation sale scenario,
LiquiTec or another liquidation firm is typically compensated by the seller for
expenses plus a commission. Given the scope of the subject assets, it is
estimated that a 2% commission would be appropriate. This must be deducted from
the sale proceeds.

Some of the liquidation holding costs were developed using information supplied
by Cott. AccuVal did not audit this information and it is assumed that it was
fairly and accurately represented. The development of the estimated holding
costs included the following assumptions:

 

  •   No significant market changes from the effective date of the appraisal to
the sale or liquidation of the equipment.

 

  •   An orderly liquidation period of six to twelve months, during which all
machinery and equipment would be sold “as is, where is”, with complete cessation
of manufacturing activities.

 

  •   Applicable holding cost expenses to include:

 

  •   labor, supplies, and utilities costs necessary to properly shut down the
manufacturing operations

 

  •   personal property taxes and insurance

 

  •   ongoing utility costs

 

  •   building holding costs, including taxes, insurance, and maintenance

 

  •   Utility costs are directly related to The Company’s level of
manufacturing. AccuVal was provided with historical utility cost information
from the past twelve months. Since this analysis assumes that all manufacturing
activity would cease, utility costs would be reduced significantly from
historical levels to reflect decreased usage. AccuVal has estimated that
reduction with the assistance of Cott personnel. It has been assumed that there
are no contractual or other restraints prohibiting such reduction.

 

5



--------------------------------------------------------------------------------

  •   Expenses do not include costs such as loan amortization, legal fees, other
professional fees, filing requirements of any regulatory agencies or commissions
for public companies.

 

  •   There is no consideration of potential environmental issues or costs
associated with property or equipment clean up, disposal, remediation, or other
environmental liabilities.

 

  •   Property taxes, insurance, and certain other expenses may be pre-paid and
may not affect the orderly liquidation sale costs, depending on the timing of
the sale. However, these expenses have been considered in the analysis because
the timing of the sale is unknown, and the expenses may come due during the
orderly liquidation sale period.

Note that the inventory possibly will be liquidated concurrently with the
machinery and equipment. If this is the case, common holding cost expenses (e.g.
building rent or mortgage, utilities, real estate taxes and insurance, etc.)
will be shared. If AccuVal is conducting an inventory appraisal, these costs
have been allocated between the machinery and inventory. If an inventory
analysis is being done by a firm other than AccuVal, users of this report should
recognize that some costs may be double counted.

The following table provides a recap of the gross value estimated in the
appraisal, a summary of the estimated sale expenses, commissions, and holding
costs, and the resulting estimated net orderly liquidation value conclusion.

Table #1 – Cott Corporation Net OLV Valuation

 

     OLV  

Cott Corporation

  

Gross Orderly Liquidation Valuation

   $ 55,141,370   

Estimated Direct Expenses

  

(Includes personnel expense, liquidators expense, security, and advertising)

     (650,000 ) 

Estimated Holding Costs

  

(Includes shut down costs, real property holding costs, personal property
holding costs, utilities, etc.

     (13,906,541 ) 

Commission (2% of Gross OLV)

     (1,102,827 ) 

Estimated Net Calculation

   $ 39,482,002      

 

 

 

Net OLV Conclusion - Rounded

$ 39,485,000      

 

 

 

 

6



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

7



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 1,575,000   

Plant Utilities

     203,000   

Maintenance

     11,100   

Throughout Plant

     122,050      

 

 

 

Total Appraised Orderly Liquidation Value – US Dollars Cott Corporation [***]

$ 1,911,150      

 

 

 

 

8



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    1    1-    100-Valve Can Filling Line; 1,250
Cans/Minute, To Include:    $ 550,000          (1)    Seco Systems Model 400-ID
Depalletizer, S/N 4167-1183-413; with 3-Chain and Roller Conveyor Infeed; Vacuum
Lift Powered Arm; 60”W x Estimated 25’L Accumulation Table; 24”W x Estimated
15’L Interlocking Plastic Belt Staging Conveyor; Infeed Pallet Stacker;
Variable-Speed Control; and Push-Button Control          (1)    Mojonnier Model
DO 18H8 72 SR Blender, S/N 10485; Skid Mounted, 1,016 Lb./Hour Co2 Maximum Flow
Rate; with Ammonia Refrigeration System, with Horizontal-Mounted Ammonia Tank;
Meyer Stainless Steel Shield Combination Tank, S/N 5597, (1992), National Board
#14468, 100-psi @ 100°F Maximum Allowable Working Pressure; 3 hp 4M Product
Pump; Inline CIP System, with 3 hp CIP Pump; Meyer Water Additive Tank, S/N
5592, (1992), 100-psi @ 200°F Maximum Allowable Working Pressure; Meyer Soap
Additive Tank, S/N 5596, (1992), with Pneumatic Actuator; Push-Button Control;
Red Lion Digital Temperature Readout; Orbisphere Laboratories Model 3624 Digital
Analyzer; Associated Pumps; Stainless Steel Piping; etc.          (1)    Crown
Simplimatic Model 16741 100-Valve Rotary-Type Filler, S/N E4800; 12-Oz. Type,
1,250 Can/Minute Rated Speed, Skid Mounted; with Protective Enclosure;
Variable-Speed Control; Push-Button Control; PLC Type Control; and Allen-Bradley
Model PanelView Plus 400 Digital Control          (1)    Presto 5’ x 5’ Scissor
Lift Table; Pit Mounted          (1)    Angelus Model 120LG16 Can Seamer, S/N
6330366, (1966); 1,250 Can/Minute Operating Speed; with Lid Infeed; Rotary
Outfeed; 40 hp Drive Motor; 3”W x Estimated 25’L Interlocking Plastic Belt
Outfeed Conveyor; Variable-Speed Control; Red Lion Digital Counter; and
Push-Button Control          (1)    Filtec Model FT-50 Fill Level Monitor, S/N
113622, Asset #179652; 230 Volts, 60 Hz, 1-Phase; with Digital Control         
(1)    I&H 60”W x Estimated 20’L Can Warmer; Estimated 500 Can Capacity; with
(3) TSM Model BC-191 Heating System Units, 2,570-Lb. Steam Heat Output, 30-psig
Operating Pressure, Skid Mounted, Each with Push-Button Control; 15 hp Blower
Motor; 16”W x 12’L Interlocking Plastic Belt Conveyor Infeed; 16”W x Estimated
25’L Interlocking Plastic Belt Conveyor Outfeed, with Inline Wash, and Reject
Station; Inline Wash System; and Push-Button Control          (1)    Videojet
Model Excel Series 170i Ink Jet Coder, S/N 990770016WD; Cart Mounted, 2 scfm,
100 psi; with Digital Control          (1)    Filtec Model FT-50 Fill Level
Monitor, S/N 113199; 230 Volts, 60 Hz, 1-Phase; with Reject Station; and Digital
Control          (1)    Dens-A-Can Model DAC 800 Can Crusher, S/N 1170 SPI 01
07; (Leased)          (1)    84”W x Estimated 25’L Accumulation Table; Stainless
Steel Frame Composition, Leg Mounted; with Horizontal Traversing Side Bar
Loader; and Interlocking Plastic Belt Feed Through Conveyor   

 

9



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    R.A. Jones Model Maxim Case Packer, S/N S-5972 LMC; 12-Pack
Case Type, 4 x 3 Configuration, 220 Cases/Minute; with (2) Southworth Scissor
Lift Tables, 3,000 Lb. Capacity; 12-Lane Infeed; Case Infeed Station, with Case
Former; Nordson Series 3700V Hot Melt Applicator, S/N K3700V-KN03L01282; Safety
Light Curtain; Electro Model PLS 6000 Series Digital Control; Variable-Speed
Control; Push-Button Control; and Allen-Bradley Model PanelView 1000 Touch
Screen Control          (1)    Videojet Model Excel 178i Ink Jet Coder, S/N
1597B01042; 7 scfm, 100 psi; with Digital Control          (1)    Kayat Model
TP-50A Tray Packer, S/N 229-04, (2004); 460 Volts, 3-Phase, 60 Hz, (2) 12-Pack
Type, 52 Case/Minute Operating Speed; with 16”W x 15’L Interlocking Plastic Belt
Conveyor Infeed/Outfeed; Tray Infeed Station; Nordson Model Series 3500V Hot
Melt Glue Applicator, S/N K3500V-SA04B08642; Variable-Speed Control;
Allen-Bradley Model PanelView 550 Digital Control; and Western Atlas 16”W x
Estimated 25’L Roller Conveyor Outfeed, Automated Type          (1)    Diagraph
Ink Jet Coder, S/N IJ83101264; with Digital Control          (1)    Kayat Model
801-T Overwrapper, S/N 130-98, (1998); 60 Case/Minute Operating Speed, 460
Volts, 3-Phase, 60 Hz, 3-Zone; with 24”W x Estimated 15’L Heat Seal Oven; Watlow
Model 93 Digital Temperature Control; Push-Button Control; Variable-Speed
Control; and 24”W x Estimated 15’L Interlocking Plastic Belt Conveyor Outfeed   
      (1)    PAI Model 6400 Palletizer, S/N 6464; Single 12-Pack and 2 x 12
Pattern Type, 460 Volts, 50 Amps, 3-Phase, 60 Hz; with 24”W x Estimated 15’L
Interlocking Plastic Belt Conveyor Product Infeed; Staging Conveyor, with Side
Guide Bars; Accumulation Stations; Elevator, Top Down Feed Type; Empty Pallet
Infeed, 10 High Type, with Shared Horizontal Traversing Load Table; Pattern
Control Station, with (3) Parker Model Series 2MA Scanning Cylinders; Bourne
Industries Model 2015 Digital Counter; and Push-Button Control          (1)   
Orion Model MA44-453 Overhead Rotary Arm Stretch Wrap Machine, S/N 4084358; with
60”W x Estimated 15’L Power Roller Conveyor Infeed/Outfeed; Safety Light
Curtain; Protective Enclosure; and Push-Button Control          (1)    Flex ID
Model 4000 Pressure Sensitive Labeler; with Digital Control, Stand Mounted      
   (1)    Lot of Associated 100-Valve Line Stainless Steel Framed Conveyor
Equipment, To Include: 28”W x Estimated 20’L Interlocking Plastic Belt Staging
Conveyor; Estimated 125’L Overhead Cable Conveyor, with Sentry Ionized Air Can
Rinser, 1,300 Can/Minute Rated Speed; 28”W x 50’L Interlocking Plastic Belt
Conveyor, with Inline Lube/Wash System; 3”W x 15’L Interlocking Plastic Belt
Conveyor, with Inline Wash; Blower Station, with Estimated 15 hp Blower, and
Twist/Turn Tunnel; 16”W x 15’L Interlocking Plastic Belt Conveyor; 28”W x
Estimated 25’L Interlocking Plastic Belt Conveyor, with Inline Wash System, and
Exair Super Air Knife System; Can Lines 28”W x 35’L Interlocking Plastic Belt
Conveyor; 24”W x 25’L Interlocking Plastic Belt Conveyor; 16”W x Estimated 250’L
Power Belt Conveyor; 24”W x Estimated 150’L Power Belt Conveyor; 24”W x
Estimated 250’L Power Roller Conveyor; Associated Diverter Stations; 90° and
180° Turn Sections; Guide Bars; etc.    2    1-    96-Valve Bottle Filling Line;
550 Bottles/Minute, To Include:      525,000          (1)    Simplatic
Engineering Depalletizer; with 3-Chain and Roller Conveyor Infeed; Vacuum Lift
Powered Arm; 60”W x Estimated 25’L Accumulation Table; 24”W x Estimated 15’L
Interlocking Plastic Belt Staging Conveyor; Infeed Pallet Stacker;
Variable-Speed Control; and Push-Button Control          (1)    Mojonnier Model
5600 Blender; 871 Lb./Hour Co2 Maximum Flow Rate; with Ammonia Refrigeration
System, with Horizontal-Mounted Ammonia Tank; Additive Tanks; Moore Model 535
Digital Control; Associated Pumps; Stainless Steel Piping; etc.   

 

10



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Crown Simplimatic Model 96/16 PET 96-Valve Rotary-Type
Filler, S/N HJG CN 96 16 CP230; 20-Oz., 1-Liter, 2-Liter, and 3-Liter Type, 350
Bottle to 550 Bottle Operating Speed, Skid Mounted; with Alcoa Model D224-16
Inline Capper, S/N 17, 16-Head, with Hopper; and Allen-Bradley Model PanelView
900 Digital Control          (1)    Orbisphere Model 3624 Analyzer          (1)
   Filtec Model FT-50 Fill Level Monitor, S/N 113204; with Digital Control      
   (1)    Diagraph Ink Jet Coder, S/N IJ83101263          (1)    Videojet Ink
Jet Coder; with Digital Control          (1)    I&H 15’W x 25’L Can Warmer;
Estimated 500 Can Capacity; with (3) TSM Model BC-191 Heating System Units,
1,520,000-Btu Heat Output, Skid Mounted, Each with Push-Button Controls; 15 hp
Blower Motor; 16”W x 12’L Interlocking Plastic Belt Conveyor Infeed; 16”W x
Estimated 25’L Interlocking Plastic Belt Conveyor Outfeed, with Inline Wash, and
Reject Station; Inline Wash System; and Push-Button Control          (1)   
Accumulation Table; Stainless Steel Frame Composition, Leg Mounted; with
Horizontal Traversing Side Bar Loader; and Interlocking Plastic Belt Conveyor   
      (2)    B&H Model BH-8000S Pressure Sensitive Labelers, S/N 2052-0497-988L;
and S/N 2051-04979871; 300 Label/Minute Operating Speed; Each with (2) Label
Feed Stations, Rotary Type; Nordson Model DuraBlue 10 Hot Melt Applicator; and
Allen-Bradley Model Dataliner Digital Control          (1)    ITW Hi-Cone Model
871M2 Multi Packaging Machine, S/N 214; (Leased)          (1)    Kayat Model
PTF-28-RH Tray Packer, S/N 219-97, (1997); 24 Case/Minute Operating Speed,
Carton Erector Station; with Nordson Model Vista Hot Melt Applicator; Electro
Cam Model PLS 5000 Series Digital Control; Push-Button Controls; and
Allen-Bradley Digital Control          (1)    Kayat Model PTF-28-RH Tray Packer,
S/N 190-94, (1994); 24 Case/Minute Operating Speed, Carton Erector Station; with
Nordson Model Series 3700V Hot Melt Applicator, S/N ES06B01055; Electro Cam
Model PLS 5000 Series Digital Control; Push-Button Control; and Allen-Bradley
Digital Control          (1)    Ocme Model Vega N70V Overwrapper, S/N 1/272/01,
(2001); 30 Pack/Minute Operating Speed; with 28”W x Estimated 15’L Heat Seal
Oven; Gefron Model 401 Digital Temperature Control; and Allen Bradley Model
PanelView 1000 Touch Screen Control          (1)    PAI Model 6300 Palletizer,
S/N 63114; Single 12-Pack and 2 x 12 Pattern Type, 460 Volts, 50 Amps, 3-Phase,
60 Hz; with 24”W x Estimated 15’L Interlocking Plastic Belt Conveyor Product
Infeed; Infeed Pallet Load Infeed, 10-High Type, with Shared Horizontal
Traversing Load Table; Pattern Control Station, with (3) Parker Model Series 2MA
Scanning Cylinders; Bourne Industries Model 2015 Digital Counter; and
Push-Button Controls          (1)    Orion Model MA44-6882 Orbital Type Stretch
Wrap Machine, S/N 7026882; with 60”W x Estimated 15’L Power Roller Conveyor
Infeed/Outfeed; Safety Light Curtain; Protective Enclosure; and Push-Button
Control          (1)    Flex ID Pressure Sensitive Labeler; with Digital Control
         (1)    Lot of Associated 96-Valve Line Stainless Steel Framed Conveyor
Equipment, To Include: 24”W x Estimated 50’L Interlocking Plastic Belt Staging
Conveyor; Sentry Airveyor, Estimated 150’L, with Sentry Ionized Air Can Rinser,
1,300 Can/Minute Rated Speed; 28”W x 50’L Interlocking Plastic Belt Conveyor,
with Inline Lube/Wash System; 16”W x 15’L Interlocking Plastic Belt Conveyor;
28”W x Estimated 25’L Interlocking Plastic Belt Conveyor, with Inline Wash
System; 28”W x 35’L Interlocking Plastic Belt Conveyor; 24”W x 25’L Interlocking
Plastic Belt Conveyor; 16”W x Estimated 250’L Power Belt Conveyor; 24”W x
Estimated 150’L Power Belt Conveyor; 24”W x Estimated 250’L Power Roller
Conveyor; Associated Diverter Stations; 90° and 180° Turn Sections; Guide Bars;
etc.   

 

11



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   3    1-    72-Valve Can Filling Line; 1,300 Cans/Minute, To Include:   
  500,000          (1)    Seco Systems Depalletizer; with 3-Chain and Roller
Conveyor Infeed; Vacuum Lift Powered Arm; 48”W x Estimated 15’L Accumulation
Table; 24”W x Estimated 15’L Interlocking Plastic Belt Staging Conveyor; Infeed
Pallet Stacker; Variable-Speed Control; and Push-Button Control          (1)   
Mojonnier Model 48Q56SR4AG Blender, S/N 10482; 1,073 Lb./Hour Co2 Maximum Flow
Rate; with Ammonia Refrigeration System, with Horizontal-Mounted Ammonia Tank;
Additive Tanks; Orbisphere Laboratories Model 3624 Digital Analyzer, with Moore
Model 535 Digital Control; Associated Pumps; Stainless Steel Piping; etc.      
   (1)    Crown Simplimatic Model 72FT726 72-Valve Rotary Type Filler, S/N 2967;
8-Oz. and 12-Oz. Type, 1,300 Can/Minute Operating Speed, Skid Mounted; with
Tipless Valves; Protective Enclosure; Variable-Speed Control; Push-Button
Control; PLC Type Control; and Digital Control          (1)    Angelus Model
121L Can Seamer, S/N 12503194, (1994); with Push-Button Control          (1)   
Torqo Model 1502 Vibrac Cap Tester          (1)    Filtec Model FT-50 Fill Level
Monitor, S/N 113621; with Digital Control          (1)    Sentry 8’W x 25’L Can
Warmer; Estimated 500 Can Capacity; with (3) TSM Model BC-181 Heating System
Units, 2,570 Lb./Steam Heat Output, 30-psig Operating Pressure, Skid Mounted,
Each with Push-Button Control; 15 hp Blower Motor; 16”W x 12’L Interlocking
Plastic Belt Conveyor Infeed; 16”W x Estimated 25’L Interlocking Plastic Belt
Conveyor Outfeed, with Inline Wash, and Reject Station; Inline Wash System; and
Push-Button Control          (1)    Accumulation Table; Stainless Steel Frame
Composition, Leg Mounted; with Horizontal Traversing Side Bar Loader; and
Interlocking Plastic Belt Conveyor          (1)    Videojet Model Excel Series
170i Ink Jet Coder, S/N 01030007WD; with Digital Control          (1)    Filtec
Model FT-50 Fill Level Monitor, S/N 113200; with Digital Control          (1)   
Dens-A-Can Can Crusher; (Leased)          (1)    ITW Hi-Cone Model 283B Multi
Packaging Machine, S/N NH1122; (Leased)          (1)    Kayat Model TP-50A-LH
Tray Packer, S/N 160-97, (1997); 50 Case/Minute Operating Speed, Carton Erector
Station; with Nordson Model E-3700V Hot Melt Applicator, S/N ES06E01174; Electro
Cam Model PLS 5000 Series Digital Control; Push-Button Control; and
Allen-Bradley Digital Control          (1)    Diagraph Ink Jet Coder, S/N
IJ83101265; with Digital Control          (1)    Arpac Model 60-28-CM
Overwrapper, S/N 2418; with 28”W x 12’L Heat Seal Oven; Arpac Digital Control;
Omron Model E5CS Digital Temperature Control; and Push-Button Control         
(1)    PAI Model 6400 Palletizer, S/N 6466; Single 12-Pack and 2 x 12 Pattern
Type, 460 Volts, 50 Amps, 3-Phase, 60 Hz; with 24”W x Estimated 15’L
Interlocking Plastic Belt Conveyor Product Infeed; Infeed Pallet Load Infeed,
10-High Type, with Shared Horizontal Traversing Load Table; Pattern Control
Station, with (2) Parker Model Series 2MA Scanning Cylinders; Bourne Industries
Model 2015 Digital Counter; and Push-Button Control          (1)    Orion Model
MA44-6883 Orbital Type Stretch Wrap Machine, S/N 7026883; with 60”W x Estimated
15’L Power Roller Conveyor Infeed/Outfeed; Safety Light Curtain; Protective
Enclosure; Push-Button Control; and Allen-Bradley Model PanelView 600 Touch
Screen Control          (1)    Stadia Model 7000 Series Pressure Sensitive
Labeler, S/N 100012; with Digital Control   

 

12



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Lot of Associated 72-Valve Line Conveyor Equipment, To
Include: 16”W x Estimated 15’L Staging Conveyor, Interlocking Plastic Belt Type;
Estimated 150’L Overhead Cable Conveyor, with Sentry Ionized Air Can Rinser,
1,300 Cans/Minute Rated Speed; 28”W x 50’L Interlocking Plastic Belt Conveyor,
with Inline Lube/Wash System; 3”W x 15’L Interlocking Plastic Belt Conveyor,
with Inline Wash, Blower Station, with Estimated 15 hp Blower, and Twist/Turn
Tunnel; 16”W x 15’L Interlocking Plastic Belt Conveyor; 28”W x Estimated 25’L
Interlocking Plastic Belt Conveyor, with Inline Wash System; 28”W x 35’L
Interlocking Plastic Belt Conveyor; 24”W x 25’L Interlocking Plastic Belt
Conveyor; 16”W x Estimated 250’L Power Belt Conveyor; 24”W x Estimated 150’L
Power Belt Conveyor; 24”W x Estimated 250’L Power Roller Conveyor; Associated
Diverter Stations; 90° and 180° Turn Sections; Guide Bars; etc.               

 

 

  Total Production: $ 1,575,000   

Plant Utilities

  

4 1- Water Treatment Plant, To Include: $ 70,000    (1) National Water Systems
Pretreatment Carbon Steel Tank; with (4) Ferric Sulfate Additive Tanks; (6) 79”
x 52” x 60” Mulitmedia Filter Beds, 100-Gallon/Hour Flow Rate; Media Beds
Accu-Tab System Coordinator; Top-Mounted Agitator; Associated Pumps; Piping;
etc. (1) Design Tanks 7,000-Gallon Fiberglass Tank; 8’D x 19’7”H; (Currently Not
In Service) (1) JV Northwest 19,596-Gallon Water Storage Stainless Steel Tank;
Tank #11073; with (4) Waukesha 4” x 4” x 10.5” Size Booster Pumps,
525-Gallon/Hour @ 55-psi Flow Rating (1) Diamond Fiberglass Fabricators
20,000-Gallon Water Storage Fiberglass Tank, S/N 4056, (1995); 4,760 Lb. Empty
Weight (3) Steel Structures Estimated 5,000-Gallon Carbon Filter Stainless Steel
Tanks, S/N 971999-3; S/N 971999-2; and S/N 971999-1, (1997); 102”D x 144”H,
181-Cubic Foot Carbon Capacity, 525 Gallon/Minute Flow Rate, 70 psi @ 200°F
Maximum Allowable Working Pressure Capacity, 4,100 Lb. Weight; Each with (5)
Polishing Filters (1) Western Filter Company Estimated 4,200-Gallon Carbon
Filter Carbon Steel Tank, S/N 25244, (1984); 8’4”D x 10’8”H; with Aquafine Model
FBE-10R/60 UV Station, S/N XS-97007, 76,876 Running Time Meter (1) U.S. Filter
Model 90/00113-207 Reverse Osmosis Water System, S/N 00113-207; Double Pass
Type, 20,859, Hours Indicated, 120 Volts, 60 Hz, 1-Phase, 29% Rejection Rate;
with (15) Codeline Model 80A30 Membrane Cylinders, 300 psi; (2) 40 hp CNT Pumps;
Push-Button Control; Thornton Model 200CR Digital Control; Thornton Model 200
Flow Monitor Digital Control; and Thornton Model 200pH Digital pH Control, Skid
Mounted (1) Sellers Model 47HP-77-COM 1,967,000-Btu/Hour Boiler, S/N 102117;
Natural Gas, 150-psi Maximum Design Pressure, National Board #9462, 3 hp, 460
Volts, 60 Hz, 3-Phase; with Honeywell Burner Control; (Not In Service At Time Of
Inspection) 5 1- Kaeser Model CSD 75 Rotary Screw Air Compressor, S/N 1077,
Asset #1926140, 75 hp; with Digital Control   7,500    6 1- Kaeser Model CSD 75
Rotary Screw Air Compressor, S/N 1058, 75 hp; with Kaeser Model Sigma Digital
Control; and Kaeser Model TH451E Air Dryer, S/N K1500B4600501001   7,500    7 1-
Kaeser Model BS 61 Rotary Screw Air Compressor, S/N 510420, 50 hp; with Vertical
Air Receiving Tank; and Digital Control   5,000    8 1- Vilter Model VMC 450 XL
Ammonia Compressor, S/N 47619, 100 hp; with RAM Industries Digital Control  
7,500    9 1- Vilter Model VMC 450 XL Ammonia Compressor, S/N 47993, 125 hp;
with RAM Industries Digital Control   7,500    10 1- Vilter Ammonia Compressor,
S/N 12711A RC, 100 hp   7,500   

 

13



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   11    1-    Vilter Model VMC 450 XL Ammonia Compressor, S/N 47618, 100
hp      7,500    12    1-    Vilter Ammonia Compressor, 100 hp      7,500    13
   3-    Vilter Model VSM501 Ammonia Compressors, S/N 2730; and S/N (2) Unknown;
454 Cubic Inches; Each with Model K-1012-0 Heat Exchanger; and Tecogen Digital
Control          Each Value: $8,500      25,500    14    2-    Vilter Model VMC
450 XL Ammonia Compressors, S/N 81962; and S/N 81961, 100 hp; 115 Volts,
525-psig High Side          Each Value: $7,500      15,000    15    2-    Evapco
Model PMCB475 Cooling Towers, S/N W037771; and S/N W037770          Each Value:
$5,000      10,000    16    1-    Evapco Model ATW 1026K Cooling Tower, S/N
73772      5,000    17    1-    Evapco Model PWCA 450 Cooling Tower, S/N 917891
     5,000    18    2-    Estimated 9,000-Gallon Sugar Stainless Steel Tanks;
Jacketed          Each Value: $7,500      15,000               

 

 

  Total Plant Utilities: $ 203,000    Maintenance 19 1- Miller Model Millermatic
252 250-Amp Welder, S/N LH270855B, (2007) $ 1,000    20 1- Airco Model Heli
Welder 250-Amp Welder, S/N HH072458; Cart Mounted   250    21 1- Ridgid Model
535 Pipe Threader, S/N EC06703   1,200    22 1- Dayton Model 4TK02A 18” Vertical
Band Saw; with Blade Welder Attachment   500    23 1- Dayton Model 3Z919F 20”
Pedestal Drill; with Estimated 16” x 16” T-Slot Worktable   400    24 1- OTC
55-Ton H-Frame Press   750    25 1- Wilton Model 1200A Belt/Disc Grinder, S/N
91040601   500    26 1- Smithy Model MI 1239 LTD Mill/Lathe; 12” x 39” Bed Size;
with 3-Jaw Chuck; and 9” x 16” Horizontal Traversing T-Slot Worktable   1,500   
27 1- Lot of Minor Maintenance Equipment, To Include: DeWalt Model DW871 14”
Chop Saw, S/N 591668; Estimated 14” Chop Saw; #3 Arbor Press; Baldor Dual End
Bench Grinder; Miller Model Millermatic 135 Welder, S/N LE209759, (2004);
Oxyacetylene Torch Kit; Worktable; etc.   5,000               

 

 

  Total Maintenance: $ 11,100    Throughout Plant 28 3- Videojet Model Excel
Series 100 Ink Jet Coders Each Value: $350 $ 1,050    29 1- Videojet Model Excel
Series 170i Ink Jet Coder   3,500    30 1- Falcon Model 2960H 30” x 60” Vertical
Baler, S/N 82017, 10 hp; 2,750 Maximum Operating psi; with Start and Stop
Control   2,500    31 1- Marathon Model Stealth 03 Horizontal Baler, S/N 131037
WB   7,500   

 

14



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   32    1-    Lot of Batch and Mix Tanks, To Include: (2) Walker
3,600-Gallon Stainless Steel Syrup Storage Tanks, Each with Top-Mounted
Agitator; (2) Walker 6,000-Gallon Stainless Steel Syrup Storage Tanks, Each with
Top-Mounted Agitator; (2) 3,000-Gallon Stainless Steel Syrup Storage Tanks, Each
with Top-Mounted Agitator; (4) 3,100-Gallon Stainless Steel Storage Tanks, Each
with 2 hp Side-Mounted Agitator; (2) 40-Gallon Stainless Steel Cut-Off Tanks;
100-Gallon Stainless Steel Cut-Off Tank; and (2) 200-Gallon Stainless Steel Mix
Tanks, Each with Rotosolver Model 105RS70SS Top-Mounted Agitators; Alkota Model
10000 Hot Water Cleaning System, S/N 209434; and Allen-Bradley Model PanelView
1400E Touch Screen Control      65,000    33    1-    Lot of Miscellaneous Lab
Equipment, To Include: Gretag Macbeth Model Judge II Light Booth; Waco Model
10700-00 Tester, S/N 1192577; Degas Station; Bellingham Model RFM340
Refractometer; Metrohm Titrator, with Metrohm Model 728 Stirrer; Model SST
Secure Seal Tester; Cimarec Stirrer; Boekel Model 132000 Incubator; Precision
Incubator; Thermo Model Orion 720A+ PH Tester; Hitachi Stack System, with Model
L-2300 Column Oven, Model L-2400 UV Detector, and Model L-2130 Pump System;
Conductivity Meters; PH Testers; etc.      25,000    34    1-    Lot of Factory
and Support Equipment, To Include: Hand Tools; Power Tools; Fire Resistant
Storage Cabinets; Dollies; Portable Staircases; Scrap Choppers; etc.      7,500
   35    1-    Lot of Office Furniture and Business Machines, To Include:
Cubicle Partitions; Desks; Chairs; Tables; Copiers; etc.      10,000            
  

 

 

  Total Throughout Plant: $ 122,050    Total Appraised Orderly Liquidation Value
- Cott Corporation [***] $ 1,911,150               

 

 

 

 

15



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

16



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 2,075,000   

Plant Utilities

     296,500   

Maintenance

     21,185   

Throughout Plant

     72,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 2,465,185      

 

 

 

 

17



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    36    1-    120-Valve Bottle Filling Line; 600
Bottles/Minute, To Include:    $ 1,000,000          (1)    Sentry Model 7788
Depalletizer, S/N 1782, (2002); 280 Bottle/Minute to 800 Bottle/Minute Unloading
Speed; with 3-Chain Conveyor Infeed; 5-Position Vacuum Unloading Arm; Horizontal
Traversing Side Loading Arm; 60”W x Estimated 20’L Accumulation Table, with
Unique Engineering Pneumatically Operated Side Guide Bars; Push-Button Control;
Allen-Bradley Model PanelView 1000 Touch Screen Control; Safety Light Curtain;
and Pallet Outfeed Stacker          (1)    Sweed Model 300AD Scrap Chopper, S/N
42048; Cart Mounted          (1)    Ambec Model SS304 Blender, S/N 42742R1,
(2000); Skid Mounted; with Salco Stainless Steel Horizontal Feed Tank, S/N
4274-3-R1, (2000), Job #4274-3; (2) 15 hp Pumps; (1) Estimated 25 hp Pump; Salco
Stainless Steel Vertical Tank, S/N 4274-2-R1, (2000), Stainless Steel Type 304
Composition, 10 Gauge Thickness; Salco Stainless Steel Vertical Tank, S/N
4274-1A-R1, (2000), 100 psi @ 200°F Maximum Allowable Working Pressure, National
Board #17A; Ambec Model Autoblend Touch Screen Control; Associated Pumps;
Piping; etc.          (1)    Alfa-Laval Model A15-BWFD Heat Exchanger, S/N
3015-57509, (2001); 250 psi @ 248°F Maximum Allowable Working Pressure, 968.8
Square Foot Area; with Horizontal Mounted Ammonia Feed Tank          (1)   
Alsim Model Asmojet 80-Position Bottle Rinser, S/N WBLOO1200A, (2001); Type
IT-80-A.R.; with 16-Position Rotary Bottle Infeed; Inline Rinse and Blower
Station; Estimated 32-Position Rotary Unload Station; Time Date Stamp
Application Station; VBS Model LCI-2000 Nitrogen System, S/N 22287; and
Allen-Bradley Model PanelView 1000 Touch Screen Control          (1)    Alsim
Model Asmojet1T-RV-P80/420-24K 120-Valve Rotary Type Filler, S/N DABS003050-144,
(2000); 500mL, 20 Oz., 24 Oz., 1-Liter, 2-Liter, and 3-Liter Type, 260
Bottle/Minute to 800 Bottle/Minute Operating Speed, Stainless Steel Composition;
with Leg Mounts; Stainless Steel Protective Enclosure; Push-Button Control; and
Allen-Bradley Model PanelView 1000 Touch Screen Control          (1)    Arol
Model PK24T1080A 24-Head Bottle Capper, S/N 6434, (2000); with Metering Cap
Infeed Station; 24-Position Rotary Type Bottle Infeed; 24-Position Rotary Type
Bottle Outfeed; Alcoa Model B05738072C Jet Flow Cap Feeder, S/N 291, with
Associated Cap Heater, and Vacuum Outfeed; and Touch Screen Control          (1)
   Orbisphere Model 3624 Analyzer, S/N 34981; with Digital Control          (1)
   CIP System; Skid Mounted; with (2) Vertical Storage Tanks, S/N Z1507-B, and
S/N Z1507-A; Ecolab Model Quadexx Soap and Chlorine Pump; Fristam 10 hp Pump;
Polaris Model S19IG25 Heat Exchanger, S/N 4030, Plate Type, 316 Plate Material,
130 psi Test Pressure, 100 psi Design Pressure; GLI Model 33 Digital Measuring
Control; and Allen-Bradley Model PanelView 550 Touch Screen Control          (1)
   Secure Pak Model SSC Secure Seal Cap Tester          (1)    Videojet Model
Excel Series 170i Ink Jet Coder, S/N I96K26010; 2 scfm, 100 psi; with Digital
Control          (1)    60”W x Estimated 15’L Staging Interlocking Plastic Belt
Conveyor; Stainless Steel Composition, Leg Mounted; with Inline Wash; Side Guide
Bar; and Reject Station   

 

18



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Uni-Pak Model 926LHEX Container Warmer, S/N 976306, (1997);
84”W x Estimated 25’L; with TSM Heating System, with Omron Model E5EN Digital
Temperature Control; (3) 7.5 hp Motors; Inline Wash System, with Ecolab Model
Positronic TW Chemical Feed Pump, and Ecolab Surpass Timed Speed Control System;
(2) Blower Units; and Push-Button Control          (1)    Ambec 10’W x Estimated
20’L Accumulation Table, (2002); Stainless Steel Composition; with Horizontal
Traversing Loader Arm; and Interlocking Plastic Belt Conveyor          (1)   
Trine Model T4500 Labeler, S/N 065M45038, (1995); 200 Bottle/Minute to 350
Bottle/Minute Operating Speed; with Nordson Model DuraBlue 10 Hot Melt System,
with Digital Control; EMP Label Feed Station, with Fife Model CSP-01 Guide Bar;
Watlow Model 93 Digital Temperature Control; Push-Button Control; and Parker
Automations Model CTC Touch Screen Control          (1)    Trine Model T4500
Labeler, S/N 107M45170, (1997); 200 Bottle/Minute to 350 Bottle/Minute Operating
Speed; with Nordson Model DuraBlue 10 Hot Melt System, with Digital Control; EMP
Label Feed Station, with Fife Model CSP-01 Guide Bar; Watlow Model 93 Digital
Temperature Control; Push-Button Control; and Parker Automations Model CTC Touch
Screen Control          (1)    Krones Model Contiroll Wraparound Labeler, S/N
745-C03, (2002); 460 Volts, 3 Phase, 60 Hz; (2) Label Stations, Each with (2)
Rotary Label Feeders; Rotating Label Cutter; (2) Glue Roll Application Stations,
Each with Associated Glue Pot, and Athena Digital Temperature Control;
Push-Button Control; Digital Control; and Allen-Bradley Model PanelView 1000
Touch Screen Control          (1)    Ocme Model Altair N60 Case Packer, S/N
1/174/01, (2001); 60 Case/Minute Operating Speed; with 5-Lane Infeed; Case
Infeed Station, with 9”W x 5’L Interlocking Plastic Slide Belt, and Case Former
Station; Nordson Model Series 3700V Hot Melt Applicator, S/N AN01H00539; and
Allen-Bradley Model PanelView 1000 Touch Screen Control          (1)    Ocme
Model Altair N60 Case Packer, S/N 1/175/01, (2001); 60 Case/Minute Operating
Speed; with 5-Lane Infeed; Case Infeed Station, with 9”W x 5’L Interlocking
Plastic Slide Belt, and Case Former Station; Nordson Model Series 3700V Hot Melt
Applicator, S/N ES07B0126; and Allen-Bradley Model PanelView 1000 Touch Screen
Control          (1)    Viper Lane Diverter, S/N 50736          (1)    ITW
Diagraph Model IJ3000 Ink Jet Coder, S/N CIDS64301410, (2006); 200 Case/Minute
Maximum Speed; with Digital Control          (1)    Marsh Model Hi-Res Overture
LT Ink Jet Coder; with Digital Control; (Not In Service At Time Of Inspection)
         (1)    Marsh Model Hi-Res Overture LT Ink Jet Coder; with Digital
Control          (1)    ITW Diagraph Model IJ3000 Ink Jet Coder, S/N
CIDS64301411, (2006); 200 Case/Minute Maximum Speed; with Digital Control      
   (1)    Ocme Model Vega THN80 V/2/3 Shrink Wrap Machine, S/N 1/177/01, (2001);
80 Case/Minute Operating Speed; with 6-Lane Infeed; Nordson Hot Melt Applicator;
Plastic Film Application Station, Bottom Feed Type, with Hot Seal Arm; OCME
Estimated 48”W x Estimated 20’L Hot Seal Oven, with (2) Blower Fans, and Gefran
Model 401 Digital Temperature Control; and Allen-Bradley Model PanelView 1000
Touch Screen Control          (1)    ITW Diagraph Model IJ3000 Ink Jet Coder,
S/N 57600155DS2, (2006); 200 Case/Minute Maximum Speed; with Digital Control   
      (1)    Videojet Model Excel 273SE Ink Jet Coder, S/N 020030004WD, (2002);
60 Case/Minute Operating Speed, 2 scfm, 100 psi; with Digital Control   

 

19



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    PAI Model 6400 Palletizer, S/N 6479, (1999); 24-Pack @
75/Minute and @ 140/Minute Operating Speed; with 2-Chain Conveyor Pallet Infeed
Station; Power Belt Conveyor Product Infeed Station; Staging Conveyor, with
Pattern Control; Elevator, with Side Bar Loader; Push-Button Control; and
Pro-Face Touch Screen Control          (1)    Orion Model MA-44 Orbitary Type
Stretch Wrap Machine, S/N 2002-0312042, (2002); 60 Loads/Hour, 5,000 Lb. Load
Maximum, 3-Phase, 60 Hz; with Tension Control; Variable-Speed Control; and
Push-Button Control          (1)    Axiohm Model 7000 Series Pressure Sensitive
Labeler, S/N 100052; with Digital Control          (1)    PAI Model 6400
Palletizer, S/N 6482, (2000); 24-Pack @ 75/Minute and @ 140/Minute Operating
Speed; with 2-Chain Conveyor Pallet Infeed Station; Power Belt Conveyor Product
Infeed Station; Staging Conveyor, with Pattern Control; Elevator, with Side Bar
Loader; Push-Button Control; and Total Control Model QuickPanel Jr. Touch Screen
Control          (1)    Lantech Model Q1000 Stretch Wrap Machine, S/N QA0011233,
(1996); 30 Loads/Hour; with Variable-Speed Control; and Digital Control         
(1)    ID Technology Model 250 Pressure Sensitive Labeler, S/N 2500505001888;
Stand Mounted; with Digital Control          (1)    Lot of 120-Valve Bottle
Filling Line Associated Stainless Steel Framed Conveyor Equipment, To Include:
Sentry 28”W x 12’L Interlocking Plastic Belt Conveyor; Sentry Airveyor,
Estimated 75’L, with Associated NYB Blowers; 6”W x 50’L Interlocking Plastic
Belt Conveyor, with Inline Wash/Lube Stations; Ambec 18”W x Estimated 150’L
Interlocking Plastic Belt Conveyor; 18”W x Estimated 25’L Interlocking Plastic
Belt Conveyor; (3) 18”W x Estimated 125’L Interlocking Conveyor Belt Sections;
16”W x Estimated 250’L Interlocking Plastic Belt Conveyor, with Switch Stations;
(2) 60”W x 15’L Roller Conveyor Outfeed Sections; Associated Guide Rails; Drip
Guard; etc.    37    1-    72-Valve Can Filling Line; 1,200 Cans/Minute, To
Include:      525,000          (1)    ABC Depalletizer; with 2-Chain Conveyor
Pallet Infeed/Outfeed; and Manual Unloading Cover Station          (1)    Micro
Blend Model 8.31 version Blender, (1995); 1,400 Can/Minute Operating Speed, Skid
Mounted; with MPC Stainless Steel Vertical Holding Tank, 100 psi @ 200°F Maximum
Allowable Working Pressure, National Board #22; Vertical Stainless Steel Holding
Tank; 30 hp Pump; (2) 5 hp Pumps; (3) Reservoir Blowoff Tanks, (Water, Syrup,
Mix); KLMX Inline Motionless Mixer; Push-Button Control; and Viewing Monitor   
      (1)    Alfa-Laval Model A15-BWFD Plate-Type Heat Exchanger, S/N 83651,
(1995); 250 psi @ 230°F Maximum Allowable Working Pressure; with Horizontal
Mounted Ammonia Tank, S/N 45629, (1995), National Board #42762, 250 psi @ 650°F
         (1)    Crown Simplimatic Model UB72 72-Valve Rotary Type Filler, S/N
GFUB72FTC1027, (1968); 12 Oz. Type, 1,200 Can/Minute Operating Speed, Skid
Mounted; with Twist/Turn Conveyor Type Infeed; Push-Button Control; and
Allen-Bradley Model PanelView 1000 Touch Screen Control          (1)    Angelus
Model 120LG16 Can Seamer, S/N 9982778, (1978); 10,500 Lb. Net Weight, 350
Can/Minute Minimum Operating Speed, 1,600 Can/Minute Maximum Operating Speed;
with Digital Counter; and Touch Screen Control; (Rebuilt 2005)          (1)   
SJI Model 820 84”W x Estimated 20’L Can Warmer, S/N 400350014, (1984); 3-Minute
and 20-Second Warm Cycle; with Inline Wash System; Alfa Laval Model M6-FG Heat
Exchanger, S/N 30108-93561, (2005), 150 psi @ 250°F Maximum Allowable Working
Pressure, 156.6 Square Foot Area; (2) 7.5 hp Pumps; Blower, with 7.5 hp Pump;
ESA Heater System, S/N 2396, (2005), 7,000,000 Btu/Hour Heater Capacity, 117 cfm
@ 4 psi, 200 Gallon/Minute Maximum Inlet Water, with Fireye Model ED150 Digital
Control, and Model PXV-4 Digital Temperature Control; and Push-Button Control   

 

20



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Videojet Model Excel 2000 Ink Jet Coder, S/N 062841009WD,
(2006); 100 psi, 7 scfm; with Digital Control          (1)    Videojet Model
Excel 170i Ultra High Speed Ink Jet Coder, S/N 000600037WD; 2 scfm, 100 psi;
with Digital Control          (1)    Alliance Industrial Corp. 72”W x Estimated
20’L Accumulation Table; Stainless Steel Composition; with Horizontal Traversing
Loader Arm; and Interlocking Plastic Belt Conveyor          (1)    Filtec Model
FT-50 Fill Level Monitor, S/N 116511, (2001); 2,400 Can/Minute Maximum Operating
Capacity; with Digital Control          (1)    Filtec Model FT-50 Fill Level
Monitor, S/N 116510, (2001); 2,400 Can/Minute Maximum Operating Capacity; with
Digital Control          (1)    ITW Hi-Cone Model 273B Multi Packaging Machine,
S/N NA1078, (1995); with 2-Lane Infeed; 80”W x Estimated 10’L Interlocking
Plastic Belt Conveyor Infeed/Outfeed; and Sun-Mite Model FFH-512A Infrared
Heater; (Leased)          (1)    Krones Model Variopac Overwrapper Case Packer,
S/N KR93682, (2007); 4,800 Pack/Hour Maximum Operating Capacity; with 6-Lane
Infeed; Case Infeed Station, with (3) 2-Position Vacuum Unloading Arms, Rotary
Type; Tray Forming Station, with Nordson Model ProBlue Hot Melt Applicator, S/N
1039840A; Fume Application Station, 2-Roll Cylinder Type, with Bottom Mounted
Feed; Krones Model ST72/60005 Heat Seal Oven, S/N 001193, Estimated 28”W x 25’L,
with (2) Exit Blowers; Pot Mounted Breaker Units; Push-Button Control; and
Krones Model iPanel CD Touch Screen Control          (1)    ITW Diagraph Model
IJ3000 Ink Jet Coder, S/N IJ64302335, (2006); with Digital Control          (1)
   Videojet Model Excel 273SE Ink Jet Coder, S/N 020030003WD, (2002); 2 scfm,
100 psi; with Digital Control          (2)    Videojet Model Excel 170i Ultra
High Speed Ink Jet Coders, S/N 010500031WD; and S/N I96D16007; Each with Digital
Control          (1)    PAI Model 6400 Palletizer, S/N 6480, (1999); 24-Pack @
75/Minute and @ 140/Minute Operating Speed, 460 Volts, 90 Amps, 3-Phase, 60 Hz;
with Pallet Infeed Station, 10-High Type, and 2-Chain Conveyor Infeed; Pattern
Control Station; Staging Conveyor; Elevator; Push-Button Control; and Pro-Face
Touch Screen Control          (1)    PAI Double Stacker, S/N 1533; 10-High
Capacity          (1)    Orion Model FA55-291 Stretch Wrap Machine, S/N 2092964,
(1991); 30 Loads/Hour, 4,000 Lb. Maximum Load; with 72” Rotary Turntable; and
Push-Button Control          (1)    Sato Model M-84855 Pressure Sensitive
Labeler, S/N 90204003; Cart Mounted; with Digital Control          (1)    Lot of
72-Valve Can Filling Line Associated Stainless Steel Framed Conveyor Equipment,
To Include: Estimated 300’L Cable Conveyor; 18”W x 50’L Interlocking Plastic
Belt Conveyor, with Inline Wash/Lube Stations; (2) 3”W x 75’L Interlocking
Plastic Belt Conveyor Sections, Each with (4) Blower Stations; 24”W x 50’L
Interlocking Plastic Belt Conveyor; Sentry 8”W x 75’L Interlocking Plastic Belt
Conveyor; 12”W x 35’L Inclined Power Belt Conveyor; 14”W x Estimated 250’L
Interlocking Plastic Belt Conveyor; Associated Guide Rails; Drip Guards; etc.   
38    1-    72-Valve Can Filling Line; 1,200 Cans/Minute, To Include:     
550,000          (1)    Canco Model 12A54N189X Depalletizer, (1994); with
2-Chain Conveyor Pallet Infeed/Outfeed; Manual Unloading Cover Station; and
American Can Company Model 4403-IL Pallet Stacker, S/N 12A7610337   

 

21



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Micro Blend Model Version 9.02 Blender, (1996); 1,400
Can/Minute Operating Speed, Skid Mounted; with Syrup Pump; Water Pump; Mix Pump;
CIP Pump; (3) Meyer Load Tanks, (1998); 30 hp Motor; (2) 7-1/2 hp Motors; NTC
Stainless Steel Vertical CIP Tank, S/N MC8026-D, (1998), 100 psi @ 200°F Maximum
Allowable Working Pressure; and Viewing Monitor          (1)    Alfa-Laval Model
A15-BWFD Heat Exchanger, S/N 30104-94383, (1998); National Board #13333, 250 psi
@ 230°F Maximum Allowable Working Pressure, 888 Total Square Foot Area; with
Horizontal Mounted Ammonia Tank; and Push-Button Control          (1)    Crown
Simplimatic Model UB72 72-Valve Rotary-Type Filler, S/N 80742, (1970); 12 Oz.
Type, 1,200 Can/Minute Operating Speed, Skid Mounted; with Twist/Turn Conveyor
Type Infeed; Push-Button Control; and Allen-Bradley Model PanelView 1000 Touch
Screen Control          (1)    Angelus Model 120LG16 Can Seamer, S/N 11362186,
(1986); 10,500 Lb. Net Weight, 350 Can/Minute Minimum Operating Speed, 1,600
Can/Minute Maximum Operating Speed; with Digital Counter; and Touch Screen
Control; (Rebuilt 2007)          (1)    Videojet Model Excel 2000 Ink Jet Coder,
S/N 060261004WD, (2006); 1,250 Can/Minute Operating Capacity, 7 scfm, 100 psi;
with Digital Control          (1)    Videojet Model Excel 2000 Ink Jet Coder,
S/N 062851016WD, (2006); 1,250 Can/Minute Operating Capacity, 7 scfm, 100 psi;
with Digital Control          (1)    ABC Model 227.1183 60”W x Estimated 20’L
Can Warmer, S/N PW.103.15.6; with Alfa Laval Model M6-FG Heat Exchanger, S/N
30108-93560, (2005), 150 psi @ 250°F Maximum Allowable Working Pressure, 156.6
Square Foot Area; (3) 7.5 hp Pumps; Digital Temperature Control; and Cincinnati
Model PB-12A Blower, S/N 710270, 2 hp          (2)    Filtec Model FT-50 Fill
Level Monitors, S/N 116205; and S/N 116206, (1999); 2,000 Can/Minute Maximum
Operating Capacity; Each with Reject Station; and Digital Control          (1)
   Alliance Industrial Corp. 72”W x Estimated 20’L Accumulation Table; Stainless
Steel Composition; with Horizontal Traversing Loader Arm; and Associated
Interlocking Plastic Belt Conveyor          (1)    R.A. Jones Model Maxim Case
Packer, S/N S-5763, (1999); 24-Pack @ 63/Minute and 12-Pack @ 125/Minute
Operating Speed; with (2) 6-Lane Infeed Stations; Slip Sheet Conveyor Infeed;
Jones Model Orbi-Trak Vacuum Pickup Station; Carton Infeed Station, with Flap
Separator Station; Glue Application Station, with Nordson Model 3700 Series Hot
Melt Applicator, S/N AA991-60215; Push-Button Control; Electro Model PLS 6000
Series Digital Metering Control; Allen-Bradley Model PanelView 1000 Touch Screen
Control; Digital Temperature Control; and Fumex Model FA2SSD Filter System, S/N
49063980          (1)    Videojet Model Excel Series 170i Ink Jet Coder, S/N
I96F23017, (1996); 2 scfm, 100 psi; with Digital Control; and Video Jet Model
Focus S10 Laser System          (1)    Ryson Model 1500-400-83-4 Spiral Elevator
Conveyor, S/N 072441, (2007); Estimated 14”W x Estimated 50’L Slat Type
Conveyor; with Push-Button Control          (1)    Standard Knapp Model 263 Tray
Former, S/N 120, (1975); 60 Case/Minute Operating Speed; with 12”W x Estimated
10’L Interlocking Plastic Belt Conveyor Infeed; Carton Infeed Station; Flap
Tucker Station; Glue Application Station, with Nordson Model 3500V Glue
Applicator, S/N 230884A SA01E 00313; Electro Cam Model PLS 5000 Series Digital
Control; and Push-Button Control          (1)    Marsh Model Hi-Res Overture LT
Ink Jet Coder; with Digital Control          (1)    ITW Diagraph Model IJ3000
Ink Jet Coder, S/N IJ64302334, (2006); with Digital Control   

 

22



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Douglas Model SR7/824 Shrink Wrap Machine, S/N M-2999,
(1995); 70 Bundle/Minute Maximum Speed; with 18”W x 20’L Interlocking Plastic
Belt Conveyor Infeed, with Photo Switch Stations; Film Application Station, with
2-Roll Feed System; Estimated 28”W x Estimated 12’L Heat Tunnel, 3-Zone, 325°F
Operating Temperature, with Watlow Model 93 Digital Temperature Control, (3) Top
Mounted Blower Units, and Exit Fan Unit; Push-Button Control; and Pacific
Scientific Model T10 Digital Control          (1)    ITW Hi-Cone Model 229 Multi
Packaging Machine, S/N H0319R, (1971); with Push-Button Control; (Leased)      
   (1)    FKI Logistex Model A-942 Palletizer, S/N 01-K1115119, (2007); 12-Pack
@ 120-140 Cases/Minute, 24-Pack @ 80-100 Cases/Minute; with Staging Conveyor;
(5) Parker Automation Pattern Control Cylinders; Elevator System; Push-Button
Control; PLC Type Control; and Allen-Bradley Model PanelView 1000 Touch Screen
Control          (1)    PAI Double Stacker, S/N 1532          (1)    Lantech
Model System 2000 Series 4321 Stretch Wrap Machine, S/N 15734, (1984); 21
Load/Hour Operating Speed; with Push-Button Control; and Digital Readout      
   (1)    Sato Model M-8485S Pressure Sensitive Labeler, S/N 81204009; with
Digital Controls          (1)    Lot of 72-Valve Can Filling Line Associated
Stainless Steel Framed Conveyor Equipment, To Include: Estimated 300’L Cable
Conveyor; 18”W x 50’L Interlocking Plastic Belt Conveyor, with Inline Wash/Lube
Stations; (2) 3”W x 75’L Interlocking Plastic Belt Conveyor Sections, with (4)
Blower Stations; 24”W x 50’L Interlocking Plastic Belt Conveyor; Sentry 8”W x
75’L Interlocking Plastic Belt Conveyor; 12”W x 35’L Inclined Power Belt
Conveyor; 14”W x Estimated 250’L Interlocking Plastic Belt Conveyor; and
Associated Guide Rails; Drip Guards; etc.               

 

 

  Total Production: $ 2,075,000    Plant Utilities    39 1- Vilter Ammonia
Compressor, S/N 7682 A R, 75 hp $ 5,000    40 1- Vilter Ammonia Compressor, S/N
7688 A R, 100 hp   7,500    41 1- Vilter Model VMC 440 Ammonia Compressor, S/N
81368, 100 hp   5,000    42 1- Vilter Model VMC 440 Ammonia Compressor, S/N
33597, 100 hp   5,000    43 1- Vilter Model VMC 440 Ammonia Compressor, S/N
33598, 100 hp   5,000    44 1- SRS Model RT-3 Estimated 2,000-Gallon Ammonia
Accumulation Stainless Steel Tank, S/N 6459, (1996); Jacketed, 150 psi @ 650°F
Maximum Allowable Working Pressure, SA-516-70 Material Type; with Angle Type
Shut-Off Valves   2,000    45 1- Imeco Model XLP-L635 Condenser, S/N 11549-1;
Roof Mounted, Inaccessible   No Value    46 1- Lot of Batch and Mix Tanks, To
Include:   45,000    (1) Cherry Burrell 5,000-Gallon Syrup Stainless Steel Tank,
S/N 67-E-1020, Asset #12; Jacketed; with Side Mounted Agitator; Associated
Pumps; Piping; etc. (1) Cherry Burrell 5,000-Gallon Syrup Stainless Steel Tank,
S/N 72E237, Asset #11; Jacketed; with Side Mounted Agitator; 5 hp Pump;
Associated Piping; Valves; etc. (1) 3,200-Gallon Stainless Steel Tank, Asset
#10; with Top Mounted Agitator; 5 hp Pump; and Associated Piping (1)
1,540-Gallon Stainless Steel Tank, Asset #15; with Top Mounted Agitator; 5 hp
Pump; and Associated Piping (1) 3,150-Gallon Stainless Steel Tank, Asset #14;
with Top Mounted Agitator; 5 hp Pump; and Associated Piping

 

23



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    3,100-Gallon Stainless Steel Tank, Asset #13; with Top
Mounted Agitator; 5 hp Pump; and Associated Piping          (1)    1,500-Gallon
Stainless Steel Tank, Asset #7; with Top Mounted Agitator; 5 hp Pump; and
Associated Piping          (1)    1,500-Gallon Stainless Steel Tank, Asset #8;
with Top Mounted Agitator; 5 hp Pump; and Associated Piping          (1)   
1,540-Gallon Stainless Steel Tank, Asset #9; with Side Mounted Agitator; 5 hp
Pump; and Associated Piping          (1)    5,000-Gallon Stainless Steel Tank,
Asset #6; with Side Mounted Agitator; 5 hp Pump; and Associated Piping         
(1)    Feldmeier 5,500-Gallon Stainless Steel Tank, S/N A-032-00, Asset #5,
(2000); with Top Mounted Agitator; 5 hp Pump; Tel-Tru Thermometer; and
Associated Piping          (1)    Feldmeier 5,500-Gallon Stainless Steel Tank,
S/N A-031-00, Asset #4, (2000); with Top Mounted Agitator; 5 hp Pump; Tel-Tru
Thermometer; and Associated Piping          (1)    A&B 200-Gallon Stainless
Steel Tank, Asset #CT-3; with EMI Model Rotostat Top Mounted Mixer; Estimated 5
hp Pump; Accurate Metering Systems Model BC-52 Digital Metering Control;
Allen-Bradley Model PanelView 1000 Touch Screen Control; and Associated Piping
         (1)    Estimated 200-Gallon Stainless Steel Tank; with Top Mounted
Mixer; Estimated 5 hp Pump; and Associated Piping    47    1-    Water Treatment
System, To Include:      75,000          (1)    Western Filter Company Model
2000 ATS-III Chemical Additive Carbon Steel Tank, S/N 38677, (1995); 20,000
Gallon/Hour Capacity; with Associated Sand Filters; Data Industrial Digital
Counter; Orion Model 1770 Chlorine Monitor; Associated Lime Pumps; Associated
Pipes; Pumps; etc.          (2)    Rowland 3,000-Gallon Fiberglass Tanks      
   (1)    5,000-Gallon Insulated Carbon Steel Tank          (2)   
Ingersoll-Rand Model OL25X25 Reciprocating Air Compressors, 25 hp; Oilless Type;
Each with Ingersoll-Rand Model TS200 Air Dryer, S/N 205116006, and S/N Unknown
         (1)    Feldmeier 2,100-Gallon Ozone Contact Stainless Steel Tank, Asset
#T-70; with Pacific Ozone Technology Ozone Gas Generator, Asset #OG-80; IN
Digital Ozone Analyzer; and Transfer Column          (1)    Aquafine Model
CSL-24R/60 UV Lamp, S/N 0S 00 054-E 0ESE; 2-Cylinder Type          (1)   
Feldmeier 10,000-Gallon Water Storage Stainless Steel Tank, S/N S40200, Asset
#T-40, (2001); with Pacific Ozone Technology Ozone Gas Generator, Asset #OG-40
         (1)    Carbon Steel Tank, Asset #CT200; with Inline Chlorine Monitor;
and U.S. Filter Model T911490-00 Polisher Filter          (1)    U.S. Filter
Model 24/00108 Reverse Osmosis Water System, S/N 00108; with Transfer Pump;
Ozone Recirculation Pump; Secondary Goose Pump; Primary Goose Pump; (9) Codeline
Model 80A60 Membrane Cylinders, 600 psi Maximum Operating Pressure, 120°F
Maximum Operating Temperature; Digital Control; and Push-Button Control         
(1)    U.S. Filter Model CIP-225 CIP System, S/N 00108-100, Asset #CIP-225; Skid
Mounted; with Estimated 500 Gallon Polyurethane Tank; U.S. Filter Model
T911489-000 Polisher Filter, 150 psig @ 200°F; and GF Signet Model A512 Digital
Flow Transmitter Control          (1)    Harry Holland & Sons Estimated
2,000-Gallon Deaerator Stainless Steel Tank, S/N 980504-01, (1998); with
Associated Vacuum and Water Pump; Jumo Model Dicon SM Digital Control;
Associated Pumps; Piping; etc.   

 

24



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Applied Membranes Model W-GSS20000 Estimated 3,000-Gallon
Carbon Tower Stainless Steel Tank, S/N 1657-990331; with (2) Ecolab Model
Positronic V Chemical Feed Pumps; and Estimated 500-Gallon Stainless Steel Soap
Additive Tank          (1)    Unilux Model VF600HB Water Tube Boiler, S/N 2609,
(2001); Natural Gas, 617 Square Foot Heating Surface; with Power Flame Model
CR4-G-30 Burner, S/N 010197976, 6,000 MBH Maximum    48    1-    Gardner-Denver
Model Electra-Saver II Air Compressor, 100 hp; with Gardner Denver Model
Auto-Sentry ES Plus Digital Control; and Gardner Denver Model RDS650A-4
Refrigerated Air Dryer, S/N 205-07-07-2000-9437      5,000    49    1-   
Gardner-Denver Model Electra-Saver II Air Compressor, (2000), 100 hp; with
Gardner Denver Model Auto-Sentry ES Plus Digital Control; and Gardner Denver
Model 6000HSEA400 Refrigerated Air Dryer      5,000    50    1-    Leroi Model
WE100SS II AQH Air Compressor, S/N 4227X719, 100 hp      7,500    51    2-   
3,750-Gallon Sugar Stainless Steel Tanks          Each Value: $3,500      7,000
   52    1-    5,275-Gallon Stainless Steel Tank      5,000    53    1-   
Cherry Burrell 20,000-Gallon Insulated Stainless Steel Tank, S/N E-453-92     
20,000    54    1-    Smith 20,000-Gallon Insulated Stainless Steel Tank, S/N
50097      20,000    55    1-    Vilter Ammonia Compressor, S/N 13891 AS R, 100
hp      7,500    56    1-    Vilter Ammonia Compressor, 100 hp      7,500    57
   1-    Vilter Ammonia Compressor, 100 hp      7,500    58    1-    Vilter
Ammonia Compressor, S/N 22112, 100 hp      7,500    59    1-    Vilter Ammonia
Compressor, S/N 15723, 75 hp      5,000    60    1-    Vilter Model VMC 440
Ammonia Compressor, S/N R64310, 75 hp      5,000    61    1-    Vilter Model VMC
440 Ammonia Compressor, S/N R81159, 100 hp      5,000    62    1-    Vilter
Ammonia Compressor, 100 hp      7,500    63    1-    Frick Model RWBII 134H
Rotary Screw Ammonia Compressor, S/N 166SFMPLHTA03, (1998); 4,500 rpm Maximum
Speed, 350 psig Design Pressure; with Frick Model RWBII Digital Control     
15,000    64    2-    Evapco Model 3JIAC-1496B Cooling Towers, S/N 14-100472;
and S/N Unknown          Each Value: $5,000      10,000               

 

 

  Total Plant Utilities: $ 296,500    Maintenance    65 1- Jet Model JDP-17MF
17” Pedestal Drill, S/N 7106706 $ 250    66 1- Dayton Model 6Y001A Belt/Disc
Sander; 6” x 9” Type   200    67 1- Dayton Model 3Z949D 3-Ton Arbor Press, S/N
200108   100    68 1- Esab Model PCM-621I Plasma Cutter, S/N PA-I517248   750   
69 1- Arcan Model CP20 20-Ton H-Frame Press   400    70 4- Hydrotek Model
HX21004E2 Pressure Washers; Cart Mounted Each Value: $2,500   10,000   

 

25



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   71    1-    Harmony Model HBCB05 Compactor, S/N HBCB05-0103; 460 Volts,
3-Phase, 60 Hz; with Push-Button Control; 20 hp Drive Motor; and Slat-Type
Conveyor Infeed; (Leased)      —     72    1-    Harmony Model M60STD Baler, S/N
M60STD-3061; 460 Volts, 3-Phase, 60 Hz; with Push-Button Control; (Leased)     
—     73    1-    John Deere Model L100 Rider-Type Mower, 17 hp; 5-Speed; with
42” Blade Attachment      650    74    1-    Carolina Model HD10 Horizontal Band
Saw, S/N HD1012979      350    75    1-    Dayton Model 6Y942D 18” Vertical Band
Saw, S/N 200410      500    76    1-    Husky Model VT631402AJ Reciprocating Air
Compressor, S/N L7/5/05-80559, 7 hp; with 60 Gallon Vertical Air Tank      500
   77    1-    Manufacturer Unknown Model 130-4816 16-Gauge x 48” Box and Pan
Brake, S/N 0435204816-04, (2004)      1,000    78    1-    Ryobi Model BT3100-1
10” Table Saw, S/N X054598344      250    79    1-    Jet Model JDP-17MF 17”
Pedestal Drill, S/N 3115273      250    80    1-    Sears Model 257 192190
Dual-End Bench Grinder, S/N 015600235, 1 hp; 8” x 1” Wheels      35    81    1-
   Milwaukee 14” Chop Saw      150    82    1-    Lincoln Model AC-225-S 225-Amp
Welder, S/N 7050-301, (1983)      150    83    1-    Miller Model Bobcat 250 NT
Welder Generator, S/N LE239059, (2004); 132 Hours Indicated, 10,000 Watts     
2,500    84    1-    Miller Model Millermatic 212 Welder, S/N LH230836B, (2007)
     750    85    1-    Miller Model Econo Twin HF Welder, S/N JG132012, (1986)
     250    86    1-    Lincoln Model AC-225 AMP 225-Amp Welder, S/N 7530-806,
(1988)      150    87    1-    Ridgid Model 300-T2 Pipe Threader, S/N ED12998   
  2,000               

 

 

  Total Maintenance: $ 21,185    Throughout Plant 88 1- Lot of Miscellaneous
Pallet Racking, To Include: (15) 8’W x 36”D x 14’H 3-Tier Pallet Racking; (50)
84”W x 25’D x Estimated 18’H Pass Through Type Pallet Racking, 3-Tier; and (10)
84”W x 36”D x 14’H Pallet Racking, 3-Tier $ 7,500    89 1- Tennant Model M5400
Floor Scrubber, S/N 5400-10256038   1,500    90 1- Tennant Model 7400 Floor
Sweeper, S/N 7400-7817   5,000    91 1- JLG Model 2033S 800-Lb. Scissor Lift  
4,000    92 1- 1996 Ford Model Ranger XL Pickup Truck, VIN 1FTCR10A0TPB30177  
2,500    93 1- Ottawa Model Commando 30 Yard Hostler, Asset #9073   12,000    94
1- Lot of Miscellaneous Lab Equipment, To Include: Cimarec Model 2 Hot Plate;
Orion Model 720A PH Tester; Waco Model Enamel Rater II Tester; Hitachi Stack
System, with Model L-2400 UV Detector, Model L-2300 Column Oven, and Model
L-2130 Pump; Ohaus Model Explorer Digital Scale; (2) Metrohm Model 758
Titrators, Each with Metrohm Model 727 Ti Stirrers; Metrohm Model 798 MPT
Titrator, with Metrohm Model 727 Ti Stirrer; Cole Parmer Model Polystat
Temperature Controller; Maselli Model LR-01 Digital Refractometer; (2) Terriss
Model T-03-300 CO2 Testers, Each with CPU, Monitor; etc.   20,000   

 

26



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   95    1-    Lot of Factory and Support Equipment, To Include: Dollies;
Shop Fans; Bench Grinders; Oxyacetylene Kits; Portable Staircases; Fire
Resistance Storage Cabinets; etc.      7,500    96    1-    Lot of Office
Furniture and Business Machines      12,500               

 

 

  Total Throughout Plant: $ 72,500    Total Appraised Orderly Liquidation Value
- Cott Corporation [***] $ 2,465,185               

 

 

 

 

27



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

28



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 1,817,500   

QA Lab

     15,000   

Maintenance

     18,350   

Plant Utilities

     138,500   

Throughout Plant

     64,175   

Executive Building

     125,000      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 2,178,525      

 

 

 

 

29



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    97    1-    Canning Line; (1,200) 12-Oz.
Cans/Minute, 7 to 15 Minute Changeover Time, To Include:    $ 675,000         
(1)    Sentry Model 2769 Can Depalletizer, S/N 1140; 44” x 56” Pallet Size; with
Upward Depalletizing; Suction-Type Pallet Layer Separation Sheet Takeoff Arm;
Horizontally Shuttling Layer Outfeed; Associated Hydraulic Power Unit; and Main
Control Panel, with Allen-Bradley PanelView 550 Operator Interface          (1)
   Custom Built Plastic Strap Shredder          (1)    60”W x 28’L Depalletizer
Outfeed Interlocking Plastic Belt Conveyor; Mezzanine Mounted; with Drive Motor
         (1)    3-Lane Combiner Interlocking Plastic Belt Conveyor; 20’ Overall
Length; with Stainless Steel Frame; and Drive Motor          (1)    Single-Lane
Can Transfer Cable Conveyor; Ceiling Suspended; Estimated 575 Linear Feet; with
(2) 90° Angle Turns; and Associated Drives          (1)    Gravity Can Inverting
Rail Router; Decline; with Air Rinse Section          (1)    Sentry Filler
Infeed Interlocking Plastic Belt Conveyor; Single Lane; Estimated 30’ Overall
Length; with 90° Turn Section; Stainless Steel Frame; Stainless Steel Hood; and
Associated Drives          (1)   

Crown Simplimatic Model Century 72 72-Valve Filler; Pedestal Mounted; with
Stainless Steel Surround; and Rod-Type Outfeed Transfer

         (1)   

Angelus 12-Position Can Seamer, S/N 12841397, (1997); with Stainless Steel
Surround; Lid Infeed Tray; and Electric Scissor Lift Table

         (1)    Ambec 5-Stream Blender; To Include:             (1)    Northland
Stainless 32”D x 6’L Stainless Steel Water Vacuum Tank, S/N 979661, (1997)      
      (3)    Centrifugal Pumps; Each with 7.5/15 hp Drive Motor             (1)
   Micromotion Model R200S418NCAAEZZZZ Flow Meter, S/N 14046103             (1)
   Estimated 3’D x 8’H Stainless Steel Jacketed Product Tank             (1)   
Main Control Panel; with Anderson AJ-300 Chart Recorder             (-)   
Associated Flow Meters; Pneumatic Valves; Stainless Steel Piping; etc.         
(1)    Orbisphere Model 3624/32109 Analyzer, S/N 27605; with Stainless Steel
Cabinet; and Control Panel, with Digital Readouts          (1)    APV Plate
Chiller; 32” x 72” Overall Plate Size; with Top-Mounted Ammonia Jacketed Holding
Tank; and Ambec Control Panel          (1)    Single-Lane Seamer Outfeed
Interlocking Plastic Belt Conveyor; Approximately 65 Linear Feet; with Stainless
Steel Guide Rails; Stainless Steel Frame; (2) Defect Knockout Tables; Declined
Transfer, with Spray Wash Nozzles; and 2-Position Sonic Blower, with Standalone
Blower   

 

30



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (2)    Videojet Model Excel 170i UHS AF Ink Jet Coders, S/N
020360026WD, Asset #1; and S/N 040621021WD, Asset #2; Each with Inline Spray
Head; and Main Control Panel, with Programmable Control          (1)    Sentry
16”W Interlocking Plastic Belt Conveyor; with 10’L Infeed Lane Shifting Section;
20’L Transfer Section; 18’L Transfer Oven Infeed Conveyor Section, with Oven
Infeed Bars; and Associated Drives          (1)    Convay Systems Model
DD-CWA-8/821-S-CR-EB Can Warmer, S/N 97-02-MC0687; 100”W Opening, 25’ Overall
Process Length; with (2) Recirculation Wash Basins, Each with Centrifugal Pump
Set; Steam Collection Point; Main Control Panel; and Stainless Steel Surround   
      (1)    16”W x 18’L Can Warmer Outfeed Interlocking Plastic Belt Conveyor;
with Product Rails; Stainless Steel Frame; and Associated Drives          (1)   
Sentry 90”W x 24’L Accumulation Table; with Reversing Belt; Product Rails;
Stainless Steel Frame; and Associated Drives          (1)    Sentry 2-Lane
Diverter Interlocking Plastic Belt Conveyor; Approximately 30 Linear Feet; Each
Lane with Declined Inversion Outfeed Rails; and Associated Drives          (1)
   2-Lane Combination Interlocking Plastic Belt Conveyor; 22 Linear Foot 2-Lane
Section; Each Lane with Dual Position Sonic Blower, with Standalone Blower Unit;
and End-Mounted Estimated 24”W x 10’L Plastic Interlocking Belt Combination
Conveyor          (2)    Filtec Model FT-50 Fill Level Monitors, S/N 115335; and
S/N 115336; Each with Radioactive Pass Through Beam; and Outfeed Defect Kickoff
Paddle          (1)    Sentry 16”W x 30’L Packaging Lane Split Delivery
Interlocking Plastic Belt Conveyor; with Product Rails; Stainless Steel Frame;
and Associated Drives          (1)    Jones Packer Delivery Interlocking Plastic
Belt Conveyor; with 24”W x 15’L Plastic Interlocking Belt Lane Infeed Conveyor;
and (2) 24”W Jones Packer Infeed Conveyors, Each with Top-Mounted Lane
Separation Paddles          (1)    R.A. Jones Model LMC Case Packer, S/N S-5971;
with Can Infeed/Staging System; Collapsed Case Infeed Conveyor; Case Erector
Station; Paddle-Type Process Flow Through Conveyor; Traversing Paddle Can
Inserting Section; Glue Application Station, with Nordson Series 3700V Glue
Dispenser; Rotary Flap Closer; Belt-Type Pressure Outfeed Conveyor; Pendant
Control; Allen-Bradley PanelView 1000 Digital Operator Interface; and Electro
Cam Plus 6000 Series Control Panel; (Rebuilt and Modified in 2008)          (1)
   24”W x 6’L Jones Outfeed Interlocking Plastic Belt Conveyor; Case Speed-Up;
with Product Rails; Stainless Steel Frame; and Associated Drives          (1)   
24”W x 10’L Interlocking Plastic Belt Conveyor; with Product Rails; Stainless
Steel Frame; and Associated Drives          (1)    Videojet Model Excel 273 AF
2-Head Ink Jet Coder, S/N 040401033WD; with (2) Inline Ink Jet Spray Heads; and
Stainless Steel Control Panel, with Programmable Control          (1)    Sentry
Estimated 20”W x 8’L Case Turning Interlocking Plastic Belt Conveyor; with
Product Rails; and Associated Drives          (1)    Sentry 18”W x 14’L Top Belt
Conveyor, Asset #PK1; with Motor Drive          (1)    Sentry 18”W x 8’L Mat Top
Conveyor, Asset #PK2; with Pneumatic 2-Position Pivot Frame; and Motor Drive   
      (1)    Sentry 18”W x 13’L Interlocking Plastic Belt Conveyor, Asset #PK3;
with Motor Drive          (2)    Sentry 18”W x 4’L Tabbed Table Top Conveyors;
Each with 90° Turn Position; and Motor Drive   

 

31



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Sentry 18”W x 8’L Friction Top Case Conveyor, Asset #PK20;
with Pneumatic 2-Position Pivot Frame; and Motor Drive          (1)    Sentry
18”W x 14’L Belt Top Conveyor, Asset #PK5; with Motor Drive          (1)   
Sentry 18”W x 5’L Friction Top Case Conveyor, Asset #PK6; with Motor Drive      
   (1)    Sentry 18”W x 4’L Friction Top Meter Belt Case Conveyor, Asset #PK7;
with Motor Drive          (1)    Sentry Lane Switching Conveyor, Asset #CS-1;
Estimated 30”W x 10’L; with Stainless Steel Frame; Switching Belt; and
Associated Drive          (1)    Sentry 18”W x 15’L Live Transfer Belt Top
Conveyor, Asset #PK8          (1)    Sentry 18”W x 10’L Tabbed Table-Top
Transfer Conveyor; with (2) 90° Turn Positions; and Motor Drive          (1)   
Sentry 18”W x 40’L Live Transfer Belt Top Conveyor, Asset #PK10; with Motor
Drive          (1)    Sentry 18”W x 6’L Tabbed Transfer Conveyor, Asset #PK16;
with 90° Turn Position          (1)    Sentry 18”W x 51”L Tabbed Transfer
Conveyor, Asset #PK17; with 90° Turn Position          (1)    12”W x 5’L Tabbed
Merge Conveyor, Asset #PK18          (1)    18”W x 68”L Tabbed Table-Top Case
Conveyor, Asset #PK19; with 90° Turn Position; and Motor Drive          (1)   
Sentry Loose Pack Transfer Interlocking Plastic Belt Conveyor, Asset #Lane #2;
Approximately 80 Linear Feet; with Switching Rail; Stainless Steel Frame; and
Associated Drives; (Joins With Lane #3)          (1)    Sentry Lane #3 Takeoff
Interlocking Plastic Belt Conveyor; with 16”W x 25’L Transfer Conveyor Section;
Approximately 25’ Linear Foot Split Lane/Combination Section; and 15’L Single
Lane Hi-Cone Feed Conveyor, Each Section with Associated Drives          (1)   
ITW Hi-Cone Model 283B Multi Packaging Machine; (Leased)          (1)    12”W
Hi-Cone Outfeed Interlocking Plastic Belt Conveyor; Approximately 30 Linear
Feet; with (2) Parallel Sections; Rails; Stainless Steel Frame; and Associated
Drives          (1)    Kayat Model TP-50A-LH Tray Packer, S/N 162-97, (1997);
(59) Dual 12-Pack Trays/Minute, (52) 24-Loose Pack Trays/Minute, (54) Quad
6-Pack Trays/Minute; with Staging Speed-Up Infeed Conveyor; Bottom Tray Insert
Section; Rotary Flap Closing Arm; Glue Application Section, with USC Probilt
Series 20 Glue Dispenser; Conveyor Press Section; and Main Control Panel, with
Electro Cam Plus Control Panel, and Allen-Bradley Interface          (1)   
7-1/2” Split Infeed High Friction Mat Conveyor; with Allen-Bradley Variable
Frequency Drive; and Overhead Pneumatically Operated Brake Assembly          (2)
   18”W x 8’L Tabbed Case Conveyors; Each with Motor Drive          (1)   
Sentry 18”W x 6’L Mat Top Case Conveyor, Asset #PK12; with Motor Drive         
(1)    18”W x 5’L Friction Top Case Conveyor, Asset #PK13; with Motor Drive   
      (1)    Sentry 18”W x 4’L Friction Top Metered Belt Case Conveyor, Asset
#PK14; with Motor Drive          (1)    ITW Diagraph Model IJ3000 Ink Jet Coder;
with Programmable Control          (2)    Sentry 9”W x 8’L Case Turner
Conveyors; Each with Motor Drive          (1)    Kayat Model TA-801 Overwrapper,
S/N 110-97, (1997); (60) 12-Pack Trays/Minute, (60) Dual 12-Pack Trays/Minute,
(53) 24-Loose Trays/Minute, (55) 6-Pack Trays/Minute; with Hytrol Power Roller
Infeed Conveyor; Staging Power Belt Conveyor; Chain Conveyor Staging;
Overwrapper Section, with Poly Roll Payoff; 3-Zone Heat Tunnel, 15’ Overall
Process Length; Power Roller Outfeed Conveyor; and Main Control Panel, with
3-Zone Temperature Readout   

 

32



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    18”W 180-Degree Turn Interlocking Plastic Belt Conveyor;
with Side Rails; and Associated Drive          (1)    Sentry Case Turning
Conveyor; with 2-Belt Drive          (1)    Accumulation Palletizer Delivery
Belt Over Roller Conveyor; Ceiling Suspended; Approximately 425 Linear Feet;
with (3) 180° Turns; 90° Angle Turn; and Associated Drives          (1)    PAI
Palletizer, S/N 6468; with Top-Mounted Case Turning and Orientation;
Bottom-Mounted Pallet Stack Infeed, with Lifting Forks For Single Pallet
Staging; Downward Product Stacking; Power Outfeed Conveyor; and Control Panel;
(In-House Rebuild Reported In 2007)          (1)    Wulftec Model WCRT-200A
Orbital-Type Stretch Wrap Machine, S/N 0797-2136, (1997); with Steel Structure;
Automated Pallet Wrapping, with Tail Cut-Off; Main Control Panel; and Power
Roller Flow Through Conveyor          (1)    Production Automation Chain/Roller
90 Degree Pallet Transfer Conveyor, S/N 1614A          (1)    ITW Diagraph Model
PA/6000 Label Printer Applicator; Portable Stand Mounted; with Sato Model
M-8485SE Thermal Label Printer, with Roll Payoff; and Pneumatic Label
Application Arm    98    1-    Bottling Line; (800) 20-Oz. Bottles/Minute, (550)
1-Liter Bottles/Minute, (400) 2-Liter Bottles/Minute, To Include:      925,000
         (1)    Crown Simplimatic Model Ring Jet 28mm Air Powered Conveyor;
Ceiling Suspended, Approximately 365 Linear Feet; with Associated Top-Mounted
Blower Units; (Transfer From Amcor Owned Switch To Cott Depalletizer Switch)   
      (1)    Sentry Model 2768 Bottle Depalletizer, S/N 1139; with Upward
Depalletizing; Suction-Type Pallet Layer Separation Sheet Takeoff Arm;
Horizontally Shuttling Layer Outfeed; Estimated 5’W x 40’L Plastic Interlocking
Belt Staging Conveyor; Under-Mounted Pallet Stacking; Associated Hydraulic Power
Unit; and Main Control Panel          (1)    25”W x 10’L Interlocking Plastic
Belt Conveyor; with Product Rails; Stainless Steel Frame; and Associated Drives
         (1)    Ambec 24”W Interlocking Plastic Belt Conveyor; Approximately 45
Linear Feet; with Parallel Overlapping Sections; Switching Rails; and Associated
Drives          (1)    Crown Simplimatic Model Ring Jet 28mm Air Powered
Conveyor, S/N LOE-10364/S0062; Mezzanine/Ceiling Suspended, Approximately 185
Linear Feet; with Infeed Lane Switcher; and Associated Top-Mounted Blower Units
         (1)    Crown Simplimatic Model Ring Jet 38mm Air Powered Conveyor;
Ceiling/Mezzanine Suspended; Approximately 165 Linear Feet; with Associated
Blower Units; (Not In Service; No Product Line Use; Appraised As Inoperable)   
      (1)    Sidel 80-Position Bottle Rinser; with Rail-Type Bottle Inversion;
Rotary Infeed/Outfeed Wheel; and Control Panel, with Allen-Bradley PanelView
1000 Digital Operator Interface          (1)    FCI Handling/Transfer Position
         (1)    Sidel 120-Valve Rotary Volumetric Filler; with Center-Mounted
Vacuum Tank; Stainless Steel Overhead Distribution; Process Rail Dispensing
Valve Control; Stainless Steel Surround; and Control Panel          (1)    FCI
Bottle Handling/Transfer Position          (1)    Arol 24-Head Bottle Capper;
with (24) Rotary Capping Heads; Rotary Infeed/Outfeed Bottle Transport; Jet Flow
Stand Alone Cap Feeding System; Mezzanine Mounted Cap Bowl Feeder; and Stainless
Steel Surround          (1)    FCI Bottle Handling/Transfer Position   

 

33



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Ambec Blender; To Include:             (1)    Northland
Stainless 36”D x 72”L Stainless Steel Vacuum Holding Tank, S/N 979581, (1997)   
         (1)    APV Model W130 Centrifugal Pump; with 15 hp Drive Motor         
   (1)    Sihi Vacuum Pump; with Estimated 15 hp Drive Motor             (1)   
APV Centrifugal Pump; with 40 hp Drive Motor             (1)    Northland
Stainless 3’D x 6.5’H Stainless Steel Product Holding Tank, S/N 979582-4,
(1997), 100 psig @ 200°F             (1)    Ambec Main Control Panel; with
Anderson Model HA-300 Chart Recorder             (-)    Associated Flowmeters;
Pneumatic Valves; etc.          (1)    FES Model LR96NMGS25 Plate Chiller, S/N
330151, (1997); 24” x 70” Overall Plate Size; with Top-Mounted Ammonia Jacketed
Holding Tank; and Main Control Panel          (1)    Orbisphere Model 3624/32109
Analyzer, S/N 27386; Brix+CO2+O2 Series; with Stainless Steel Control Panel,
with Assorted Digital Readouts          (1)    U.S. Filter Mineral Additive
Skid; with (2) 27”D x 48”H Stainless Steel Mineral Feed Tanks, (2000); (2)
Pulsafeeder Dosing Pumps; (2) Top-Mounted Agitators; and Main Control Panel,
with Flow Readout, and Conductivity/Resistivity Readouts          (1)    Ozone
Generator; with Stainless Steel Main Control Panel; Vertical Pump, with 15 hp
Drive Motor; 5’D x 12’H Stainless Steel Vertical Holding Tank; (2) Hayward
Filtration Systems Model FLT4201 Filter Banks; Feldmeier Stainless Steel
Vertical Holding Tank, S/N S40100, (2001); and Bottom-Mounted Vertical
Circulation Pump, with 5 hp Drive Motor          (1)    Single-Lane Capper
Outfeed Conveyor; Approximately 45 Linear Feet; with 90° Turn; Pneumatic
Blocking Gate; Product Rails; Stainless Steel Frame; and Associated Drives      
   (1)    Ambec 14”W x 15’L 3-Lane Switching Interlocking Plastic Belt Conveyor;
with Product Rails; Stainless Steel Frame; and Associated Drives          (1)   
Domino Laser Coder; with Model DDC-3 Standalone Operator Programmable Control   
      (1)    Ambec 46”W 2-Lane Switching Interlocking Plastic Belt Conveyor;
Approximately 22 Linear Feet; with Multiple Belt Switching; Switching Rails;
Stainless Steel Frame; and Associated Drives          (1)    Sentry 24”W
Interlocking Plastic Belt Conveyor; Approximately 55 Linear Feet; with Infeed
Horizontal Transfer System; Estimated 48”W x 8’L Intermediate Switching Section;
Product Rails; Stainless Steel Frame; and Associated Drives          (1)    24”W
x 18’L Bottle Warmer Infeed Interlocking Plastic Belt Conveyor; with Product
Rails; Stainless Steel Frame; and Associated Drives          (1)    Uni-Pak
Model 1044LH-EX Bottle Warmer, S/N 97-6235, (1997); 116” Maximum Product Width,
48’ Overall Process Length; with Internal Warm Water Jets; Circulation Pumps;
Steam Inlet, with Condensate Return Pumps; and Control Panel          (1)   
24”W Bottle Warmer Outfeed Interlocking Plastic Belt Conveyor; Approximately 45
Linear Feet; with Accumulation Table Bridging Belt; Product Rails; Stainless
Steel Frame; and Associated Drives          (1)    8’W x 24’L Accumulation
Table; with Reversing Belt; Product Rails; Stainless Steel Frame; and Associated
Drives   

 

34



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Ambec Pressureless Combiner/Inliner Interlocking Plastic Belt
Conveyor; with Estimated 48”W x 12’L Infeed Section, with Center-Mounted Lane
Split Paddle; (2) Lane Switching Inliner Conveyors; (2) Estimated 24”W x 16’L
Lane Switching Conveyors; Product Rails; Stainless Steel Frame; and Associated
Drives          (1)    Ambec Labeler Feed Interlocking Plastic Belt Conveyor;
with 2-Lane Labeler Feed, Approximately 75 Total Linear Feet, Each Lane with
Inline Sonic Blower, with Standalone Blower Unit; (2) 90° Turn Sections; Product
Rails; Stainless Steel Frame; and Associated Drives          (1)    Krones Model
Contiroll 12-Station Wraparound Labeler, S/N K745-C04, (2002); (350) 2-Liter
Bottles/Minute, (500) 1-Liter Bottles/Minute, (550) 20-oz. Bottles/Minute; with
Rotary Screw Type Bottle Infeed; Rotary Process Table, with Associated Turning
Mechanism; (2) Label Applicator Heads, Each with Roll Payoff, Label Shearing
Roll, and Glue Application Stand; and Main Control Panel, with (2) Contiroll
Remote Stations, and Allen-Bradley PanelView 1000 Digital Operator Interface   
      (1)    Krones Model Contiroll HS Single-Head High Speed Label Wraparound
Labeler, S/N K810058, (2006); Rated @ 1,000 Maximum Bottles/Minute; with Rotary
Screw Bottle Infeed; Rotary Mechanism, with Associated Turning Devices;
Single-Head Label Applicator, with Label Roll Payoff, Rotary Shearing Roll, and
Glue Application Station; Main Control Panel, with Krones iPanel CD Remote
Digital Touch Screen Operator Interface; and Infeed/Outfeed Conveyor         
(2)    Interlocking Plastic Belt Conveyors; Approximately 85 Total Linear Feet;
with Containment Rails; Stainless Steel Frame; (2) 90° Turn Sections; and
Associated Drives          (1)    Ambec 2-Lane 180 Degree Turn Interlocking
Plastic Belt Conveyor; with 24”W x 8’L Infeed Diverting Conveyor; Estimated 55
Total 2-Lane Linear Feet; Product Rails; Stainless Steel Frame; and Associated
Drives          (1)    Ambec Estimated 5’W x 20’L Multiple Belt Switching
Interlocking Plastic Belt Conveyor; with Bottle Combiner Rails; Stainless Steel
Frame; and Associated Drives          (1)    24”W Accumulation Packing Lane
Delivery Interlocking Plastic Belt Conveyor; Approximately 65 Linear Feet; with
90° Turn Transfer Station; Overlapping Switching Belt; Product Rails; Stainless
Steel Frame; and Associated Drives          (1)    Ambec 24”W x 20’L Packing
Lane #1 Feed Interlocking Plastic Belt Conveyor; with Product Rails; Stainless
Steel Frame; and Associated Drives          (1)    Ambec 2-Lane Diverter
Interlocking Plastic Belt Conveyor; with Estimated 5’W x 8’L Infeed 2-Lane
Diverter; Approximately 30 Linear Foot Case Packer #1 Infeed Conveyor;
Approximately 55 Linear Foot Case Packer #2 Infeed Conveyor Section; Product
Rails; Stainless Steel Frame; and Associated Drives          (1)    Kayat Model
PTF-28 Case Packer, S/N 223-97, Asset #Packer A, (1997); (22) 8-Pack
Cases/Minute; with 8-Bottle Infeed Alignment; Drop Packing Section, with Box
Forming Die; Glue Application Station, with Universal Systems Probilt Series 20
Glue Dispenser; Pneumatic Clamping Flap Closer; Pneumatic Box Infeed Tray; and
Main Control Panel, with Electro Cam Plus 5000 Series Control, and Allen-Bradley
Operator Interface          (1)    14”W Packer A Outfeed Power Belt Conveyor   
      (1)    Sentry Belt Over Roller Conveyor; Approximately 90 Linear Feet;
with (2) 90° Turn Sections; and End-Mounted Combination Lane Rails          (1)
   Kayat Model PTF-28 Case Packer, S/N 228-97, Asset #Packer B, (1997); (22)
8-Pack Cases/Minute; with 8-Bottle Infeed Alignment; Drop Packing Section, with
Box Forming Die; Glue Application Station, with Nordson Series Bravura Glue
Dispenser; Pneumatic Clamping Flap Closer; Pneumatic Box Infeed Tray; and Main
Control Panel, with Electro Cam Plus 5000 Series Control, and Allen-Bradley
Operator Interface   

 

35



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Packer B Outfeed Belt Over Roller Conveyor; Approximately 65
Linear Feet; with (2) 90° Turn Sections; and End-Mounted Switching/Combination
Lane          (1)    ITW Diagraph Model IJ3000 Ink Jet Coder; with (2) Inline
Printing Heads; and Programmable Interface          (1)    Videojet Model Excel
273SE Dual Head Ink Jet Coder, S/N I397B22014; with (2) Inline Printing Heads;
and Programmable Operator Interface          (1)    Case Accumulation Palletizer
Feed Belt Over Roller Conveyor; Ceiling Suspended, Approximately 240 Total
Linear Feet; with Associated Drives          (1)    2-Lane Palletizer Feed Belt
Over Roller Conveyor; Ceiling Suspended, Each Lane Approximately 115 Linear
Feet; with Associated Drives          (1)    Ambec Packing Lane #2/3 Feed
Interlocking Plastic Belt Conveyor; with Estimated 5’W x 8’L 3-Belt Lane
Splitting Infeed Conveyor; Estimated 4’W x 6’L 3-Belt 2-Lane Splitting Conveyor;
(2) Estimated 12”W 90° Turn Lane Delivery Conveyors; (3) Overlapping Switching
Conveyors, Estimated 25’ Overall Length; (3) Single Lane to Combination Point
Transfer Conveyors; and Ambec Infeed Conveyor          (1)    ITW Hi-Cone Model
MPA2000 Multi Packaging Machine, S/N 1200; with Rotary Carousel-Type Plastic
Carrier Applicator; and Payoff; (Leased)          (1)    12”W Packing Line #4
Feed Interlocking Plastic Belt Conveyor; Approximately 150 Linear Feet; with
Infeed Switcher; 90° Turn Section; Slanted Overwrapper Lane Joining Section;
Product Rails; Stainless Steel Frame; and Associated Drives          (1)   
Estimated 4’W x 5’L Lane #2/3/4 Combination Interlocking Plastic Belt Conveyor;
with Product Rails; and Associated Drives          (1)    Ocme Model
N70VTHN80/V/F Overwrapper, S/N 1/178/01, (2001); with Under-Mounted Collapsed
Tray Feed; Bar Process Staging Conveyor; Flap Gluing Station, with Nordson
Series 3500 Glue Dispenser; Flap Folder; Overwrapping Section, with Poly Roll
Payoff; Heat Shrink Tunnel, 20’ Overall Length, with Associated Blowers; and
Pendant Control, with Allen-Bradley PanelView 1000 Digital Touch Screen Operator
Interface          (1)    Ambec 24”W x 18’L Ocme Outfeed Case Turning
Interlocking Plastic Belt Conveyor; with Multi-Belt Turning; Product Rails;
Stainless Steel Frame; and Associated Drives          (1)    Videojet Model
Excel 273/AF Dual-Head Ink Jet Coder, S/N 020520016WD; with (2) Inline Printing
Heads; and Programmable Interface          (1)    16”W Center-Mounted Belt
Conveyor; 18’ Overall Length; with (2) 90° Turn Sections; Product Rails; and
Associated Drives          (1)    16” Accumulation Belt Over Roller Conveyor;
Ceiling Suspended, Inclined, Approximately 150 Linear Feet; with Incline Infeed
Section; (2) 90° Turns; and Associated Drives; (Joins Switching Conveyor To
Palletizer Feed)          (1)    PAI Palletizer, S/N 63120; with Top-Mounted
Case Turning and Orientation; Bottom-Mounted Pallet Stack Infeed, with Lifting
Forks For Single Pallet Staging; Downward Product Stacking; Power Outfeed
Conveyor; and Control Panel; (In-House Rebuild Reported In 2007)          (1)   
Wulftec Model WCRT-200 Orbital-Type Stretch Wrap Machine, S/N 0797-2137; with
Steel Structure; Automated Pallet Wrapping, with Tail Cut-Off; Main Control
Panel; and Power Roller Flow Through Conveyor          (1)    Production
Automation 90-Degree Chain/Roller Pallet Transfer Conveyor, S/N 1614B         
(1)    ITW Diagraph Model PA/6000 Label Printer Applicator; Portable Cart
Mounted; with Sato Model M-8485SE Thermal Label Printer; and Pneumatic Label
Application Cylinder   

 

36



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    PAI Palletizer, S/N 6412-R; with Top-Mounted Case Turning
and Orientation; Bottom-Mounted Pallet Stack Infeed, with Lifting Forks For
Single Pallet Staging; Downward Product Stacking; Power Outfeed Conveyor; and
Control Panel; (In-House Rebuild Reported In 2007)          (1)    Wulftec Model
WCRT-200 Orbital-Type Stretch Wrap Machine, S/N 2949-1-0102; with Steel
Structure; Automated Pallet Wrapping, with Tail Cut-Off; Main Control Panel;
Power Roller Flow Through Conveyor; and Siemens Simatic Digital Operator
Interface          (1)    Production Automation 90-Degree Chain/Roller Pallet
Transfer Conveyor          (1)    ITW Diagraph Model PA/6000 Label Printer
Applicator; Portable Cart Mounted; with Sato Model M-8485SE Thermal Label
Printer; and Pneumatic Label Application Cylinder    99    1-    Syrup Batching
System; To Include:      150,000          (2)    Walker Stainless 40,000-Gallon
Vertical HFCS Tank #1 Corn Syrup Holding Tanks, S/N VSHT-6075-R/11754; and S/N
VSHT-6074-R/11753, (1995); Each with Bottom-Mounted Horizontal Agitator; and
Steam Jacketing          (2)    SFI 20,000-Gallon Vertical Stainless Steel Water
Storage Tanks, S/N 2788-2; and S/N 2788-1          (1)    Estimated 500-Gallon
Vertical Stainless Steel Spring Water Storage Tank          (2)    Fristam
Centrifugal Product Pumps; Each with Estimated 2 hp Drive Motor          (1)   
Cherry-Burell Type C 1,600-Gallon Vertical Stainless Steel Cone Bottom Holding
Tank, S/N 1500-61-354, Asset #6          (5)    Falco Series 4103 Vertical
Stainless Steel Cone Bottom Quasi Holding Tanks, Asset #1; Asset #2; Asset #3;
Asset #4; and Asset #5, (1997); 304 Stainless Steel, 12-Gauge Thickness; Each
with Bottom-Mounted Flow Valve          (1)    Product Directional Flow Skid;
with (18) APV Flow Valves; and (3) Fristam Centrifugal Pumps, Each with 3 hp
Drive Motor          (2)    Falco Series 4102 2,000-Gallon Vertical Stainless
Steel APM Holding Tanks, Asset #APM Tank #1; and Asset APM Tank #2, (1997); 304
Stainless Steel Construction, 12-Gauge Thickness, Cone Bottom; Each with
Bottom-Mounted Flow Valve          (1)    Product Directional Skid; with (4) APV
Flow Valves; (4) Filter Banks; and (2) Centrifugal Pumps, Each with 3 hp Drive
Motor          (5)    Falco Series 4101 Stainless Steel Estimated 100-Gallon
Batch Tanks, (1997); 304 Stainless Steel Construction, 12-Gauge Thickness; Each
with Top-Mounted Agitator; and Flow Valve          (1)    Falco Estimated
500-Gallon Stainless Steel Batch Tank, (1997); with Flip Top Lid; Flowmeter; and
Top Mounted Lightnin Agitator          (1)    Batch Tank Platform Scale; with
Mettler Toledo Jaguar Digital Readout, 10,000 Lb. Capacity          (1)    12” x
12” Mettler Toledo Bench Top Scale          (1)    Process Control System; with
Digital Touch Screen Interface          (1)    Feldmeier 1,600-Gallon Vertical
Stainless Steel Citric Acid Holding Tank, S/N E-546-99; Cone Bottom; with Air
Diaphragm Pump; and Fristam Centrifugal Pump, with Estimated 3 hp Motor         
(1)    Batch Mixing Stainless Steel Mezzanine; with Plastic Grating; and Sink   
100    1-    Can CIP System; To Include:      20,000          (1)    Estimated
500-Gallon Vertical Stainless Steel Holding Tank; with Associated APV Pneumatic
Flow Valves          (1)    AGC Engineering Model 300-S Plate Frame Heat
Exchanger, S/N 03194, (2003), 16” x 36” Overall Plate Size   

 

37



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Centrifugal Pump; with Estimated 3 hp Drive Motor         
(1)    Main Control Panel; with GF Signet Conductivity/Resistivity Digital Meter
   101    1-    Bottle CIP System; To Include:      15,000          (2)    DME
Estimated 750-Gallon Vertical Stainless Steel Holding Tanks; 4’D x 7’D         
(1)    WCR Model A425B Plate Frame Heat Exchanger, S/N G1571M; 16” x 32” Plate
Size          (1)    Centrifugal Pump; with Motor          (1)    Main Control
Panel; with (2) GLI Model 33 Digital Readouts    102    1-    U.S. Filter
Reverse Osmosis CIP System; Skid Mounted; with Polypropylene Holding Tank;
Centrifugal Pump; and Main Control Panel; (Located In Chemical Storage Area)   
  2,500    103    1-    Water Filtration System, To Include:      20,000      
   (1)    A.O. Smith Harvestore 53,000-Gallon Bolted Steel Reaction Tank, S/N
8970251; 25’D x 15’H; with Settling Ring          (1)    Estimated 250-Gallon
Air Sulphate Polypropylene Holding Tank; with Vertical Agitator          (2)   
Estimated 1,500-Gallon Lime Addition Polypropylene Holding Tanks; Each with
Vertical Agitator          (1)    Water Holding Tank; Bolted Steel Construction,
Estimated 18’D x 15’H          (1)    Pumping Station; with (2) Centrifugal
Pumps, Each with Estimated 10 hp Motor; and Model SST Centrifugal Pump, with
Estimated 15 hp Drive Motor          (1)    Becker Model DTLF 250 Oil Free
Vacuum Pump, S/N A2163, (2007); with 10 hp Drive Motor          (2)    Estimated
3,500-Gallon Sand Filter Tanks; Carbon Steel Construction          (1)   
1,600-Gallon Vertical Stainless Steel Holding Tank; with Centrifugal Pump, with
5 hp Motor          (1)    Ross Estimated 2,500-Gallon Vertical Holding Tank,
S/N SF-710C-01, (2000)          (2)    Estimated 3,500-Gallon Carbon Filter
Tanks         

(1)

   First Stage RO Filtration System; with (8) 8”D x 20’L Filter Membranes; Pump
Set, with 75 hp Motor; (2) Chemical Dosing Meters; Pressurized Filter Cartridge;
(2) GLI Model 63 pH Meters; and Main Control Panel, 16,348 Hours Indicated, with
(4) Thornton Model 200 CR/FLOW Flowmeters          (1)    Second Stage RO
Filtration System; with (6) 8”D x 20’L Filter Membrane; Pump Set, with 75 hp
Motor; and Main Control Panel, 11,073 Hours Indicated          (1)    US Filter
Model 67/FM3-18-AAAX Flowmax Final Stage Reverse Osmosis System, S/N 058636-01;
with (6) 8”D x 15’L Filter Membranes; Pump Set, with 30 hp Motor; and Main US
Filter Control Panel, with (2) Thornton Model 200 Flowmeters, 1,598 Hours
Indicated          (1)    7,000-Gallon Diamond Fiberglass Fabricators Ozonated
Water Storage Tank, S/N 5087, (1997); with (2) Vertical Booster Pumps, Each with
Estimated 7.5 hp Motor   

 

38



--------------------------------------------------------------------------------

Item #

Qty.

Effective Date: December 4, 2008

Orderly
Liquidation
Value   104 1- Lot of RO Water Filtration Area Lab Equipment, To Include:  
2,500    (1) IO Scientific Dual pH/mV/Thermometer (1) Hach Model Sension 5
Conductivity Meter (1) Brinkmann Model 50 Bottle-Top Buret (1) Bench Top Stirrer
(1) Lot of Miscellaneous Chemical Dosing Pumps 105 1- Lot of Blending Area Lab
Equipment, To Include:   7,500    (1) Manual Torque Tester (1) Ohaus Moisture
Balance (1) Torqo Model 1502 Vibrac Bottle Cap Torque Tester, S/N 010055, 30
Inch/Lb. Rated Torque (1) Hach Model 2100P Turbidi Meter (1) Hach Pocket
Colorimeter II (1) Hach Model Sion 5 pH Meter (1) Hach Model Sension 1 pH Meter
(1) Terriss Model S Pressure Tester (1) Securpak Model SST Secure Seal Tester   
        

 

 

  Total Production: $ 1,817,500    QA Lab 106 1- Lot of QA Lab Equipment, To
Include: $ 15,000    (2) Hamilton Beach Stir/Can Degassers (1) Branson Model
2510 Water Bath (1) Metrohm Model 758 KFT Titrino Titrator (1) Bellingham
Stanley Model RFM 350 Refractometer (1) Lauda Model RE106 Ecoline Star Edition
Unit; with Lauda Model E100 Meter (1) Ohaus Model Adventure Bench Top Balance
(2) Terriss Leak Detectors (1) Hitachi Model Elite Stack Analyzer; with Model
L-2300 Column Pump; Model L-2130 Pump; Model L-2300 Column Oven; and Model
L-2400 UV Detector/Organizer (1) Nova Microscope (1) Fisher Scientific Model
Isotemp Incubator (1) Haier Containment Chamber (1) Waco Accuseam Video
Illumination (2) Mitutoyo Digital Height Gauges

 

39



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Waco Model 10700-00 Analyzer, S/N 12BA710          (1)   
Mettler Model DL21 Titrator          (1)    Thermal Electron Corporation Model
Orion 720A Plus Advance ISE/pH/mV/ORP Meter          (3)    2-Basin Stainless
Steel Work Spaces          (1)    Stainless Steel L-Type Workstation; with Basin
              

 

 

  Total QA Lab: $ 15,000    Maintenance 107 1-

Wilton Model 4200 6”/12” Belt/Disc Sander

$ 450    108 1- Dayton Model 4TK02A 18” Vertical Band Saw, S/N 200312; with
Worktable; and Blade Grinding and Welding Attachment   500    109 1- Ramco Model
RP55 55-Ton H-Frame Press, S/N 4652; 32” Between Posts; with Manual Hydraulic
System   750    110 1- Jet Model GH-1840ZX 18” x 40” Geared-Head Precision
Engine Lathe, S/N 050122ZX812; with Hole Through Spindle; 4-Jaw Chuck; Tool
Carriage, with Threading; Tailstock; and Acu-Rite X- and Y-Axis Digital Readout
  4,500    111 1- Model 3010-00026 22” Pedestal Drill, S/N 1203438, (2004);
21-Speed; with Worktable; and Machinist Vise   150    112 1- Newport Vertical
Milling Machine, S/N 77451; with 9” x 42” T-Slot Worktable; Newport Estimated
1-1/2 hp Milling Head, S/N 791001; and Enco Machinist Vise   2,000    113 1-
Delta Rockwell 14” x 58” Engine Lathe; with Hole Through Spindle; 3-Jaw Chuck;
Tool Carriage; and Tailstock   2,000    114 1- Ramco Model RSI OOP 8” x 12”
Horizontal Band Saw, S/N 02890; with Hydraulic Down Feed Assist   500    115 1-
Miller Model Spectrum 2050 Plasma Cutter, S/N LG370529P, (2006); Cart Mounted;
with Auto-Line Feature; and Mig Gun   1,250    116 1- Hypertherm Model MAX 40CS
Plasma Cutter   750    117 1- Lot of Boiler Area Miscellaneous Maintenance
Equipment, To Include:   2,000    (1) Ridgid Model 535 Pipe Threader (1) 48”W
Apron Brake (1) Greenlee 2” Portable Conduit Bender

 

40



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   118    1-    Lot of Auxiliary Maintenance Equipment, To Include:      
   (1)    Makita Model 2414NB 14” Abrasive Cut-Off Saw, S/N 749384          (1)
   Dake Model 2-1/2P Arbor Press          (1)    Dayton 6” Double-End Bench
Grinder          (1)    Wilton 10” Double-End Bench Grinder          (1)   
Industrial Vacuum          (1)    Dake No. 0 Arbor Press          (1)    Lot of
Miscellaneous Workbenches, To Include: Vises; Shop Carts; Oxyacetylene Carts;
Hose Reel; Post-Mounted Fans; Cabinets; etc.      3,500               

 

 

  Total Maintenance: $ 18,350    Plant Utilities 119 1- Kobelco Model KNW
A00-B/H Oil Free 2-Stage Rotary Screw Air Compressor, S/N 02H0401, 30 hp; with
Noise Enclosure; Digital Touch Screen Interface; Ingersoll-Rand Model Thermostar
Air Dryer; and 400-Gallon Vertical Air Receiving Tank $ 7,500    120 1- Kaeser
Model SFC 90 Rotary Screw Air Compressor, S/N 1004/100192.1, Asset #3; with
Noise Enclosure; and Kaeser Sigma Control, with PC Insite Technology   7,500   
121 2- Kaeser Model CS 91 Sigma Profile Rotary Screw Air Compressors, S/N
7601282, Asset #1; and S/N 7601300, Asset #2; Each with Noise Enclosure; and
Control Panel Each Value: $6,500   13,000    122 1- Kaeser Model TH371E
1,250-scfm Air Dryer, S/N K1250B4600307017, Asset #1; with Noise Enclosure;
Kaeser KRD Series Demand Manager Control; 2-Position Filter Bank; Estimated
750-Gallon Vertical Air Receiving Tank; and Kaeser Model CMS1060 Oil/Water
Separator   2,500    123 1- Zeks Model Heatsink Air Dryer, Asset #2; (Not In
Service; Appraised As Inoperable)   500    124 3- Vilter Model A11K458XLD
Ammonia Compressors, S/N 65407; S/N 65477; and S/N 65454, 150 hp; Skid Mounted;
Each with Drive Motor Each Value: $5,000   15,000    125 2- Vilter Model
A11K4516XLD Ammonia Compressors, S/N 65556; and S/N Unknown, 300 hp; Skid
Mounted; Each with Drive Motor Each Value: $35,000   70,000    126 1- Cooling
Tower; Outdoor Mezzanine Mounted; with (6) Cooling Fans   5,000    127 1- Vilter
Ammonia Compressor; (Not In Service; On Skid; Uninstalled; Appraised As
Operable)   5,000    128 1- Johnston Package Boiler; with Power Flame Model
C8-GO-30 Natural Gas Burner, S/N 109887055; Atlantic Model 4JS5 Estimated
750-Gallon Boiler Feed Water Tank, S/N 1276, with (2) Vertical Pump Sets; and
Not In Service Atlantic Boiler Feed Water Tank; (In-House Rebuild Reported In
2007)   7,500    129 1- Lot of Ammonia System Associated Equipment, To Include:
  5,000    (1) Jordan Equipment Vertical Flat Bottom Ammonia Accumulator Tank,
S/N 97-2385, Asset #NH3, (1997); Estimated 6’D x 14’H; with Jacketing (1) Jordan
Estimated 2,000-Gallon Vertical Carbon Steel H.P. Receiver Tank, Asset #NH3;
Estimated 4’D x 15’H (1) Lot of Associated Washing Tanks; Small Pumps; etc.   
        

 

 

  Total Plant Utilities: $ 138,500   

 

41



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Throughout Plant    130    1-    Landa Model VHP 3-700 Propane
Fired Steam Cleaner, S/N P0303-49459; Portable Cart Mounted, 700 psi, 2.3
Gallons/Minute, 275° Maximum Temperature, 245,000 Btus    $ 500    131    1-   
2-Ton x 20’ Span Rail-Mounted Lift Truck Battery Changing Gantry Crane; with
Coffing 2-Ton Electric Chain Hoist, Pendant Controlled, with 6,000-Lb. Hoist
Attachment      1,200    132    97-    102” x 42” x 16’H Pallet Racks; 2-Tier,
Adjustable; Each Tier with Wire Decking          Each Value: $75      7,275   
133    97-    102” x 98” x 16’H Dual Pallet Push-Back Pallet Racks; Dual/Triple
Pallet Position; Each Station with Roller Push-Back Pallet Carts          Each
Value: $100      9,700    134    1-    Piqua Model 30 30” x 60” Vertical Baler;
with Self-Contained Hydraulic Power Unit      3,000    135    1-    Lantech
Model Q300 Stretch Wrap Machine, S/N QM021723; (Not Inspected; Located At
Offsite Warehouse)      2,500    136    1-    Lot of Factory and Support
Equipment, To Include: Maintenance Shop Carts; Shovels; Oil Carts; Tooling
Carts; Rolling Stairs; Mop Buckets; Galbreath Dump Hoppers; Manual Push Die
Lift; Ladders; Post-Mounted Fans; Dayton High Flow Barn Fans; Hand Trucks;
Manual Push Jack; Small Stepladders; Rolling Plastic Dump Hoppers; Portable
Pressure Washer; etc.      15,000    137    1-    Lot of Office Furniture and
Business Machines, To Include: Cubicle Partitions; Production Offices;
Conference Table, with Chairs; QA Laboratory Office Furniture; Reception Area,
with Waiting Chairs, Display Cabinets, and Small Conference Table; Lateral File
Cabinets; Executive Office Furniture; Breakroom Furniture; Large Conference
Room; Desks; Chairs; File Cabinets; Bookshelves; etc.      25,000               

 

 

  Total Throughout Plant: $ 64,175    Executive Building 138 1- Lot of Corporate
Executive Building Office Furniture, To Include: Receptionist Area; Waiting
Area, with Chairs; (3) Conference Rooms, Each with Conference Table, and NEC
Flat Panel Television; Approximately (43) Lateral File Cabinets; Open Format
Working Area, Pod-Type Desk Sections, Approximately (150) Total Seating
Sections, with Rolling Furniture; (8) Coaching Rooms; Nelson Conference Room,
with Conference Table; Starbucks Cafe Area; Central Executive 8-Position Round
Table, with Cherry Wood Furniture; Hewlett-Packard Model DesignJet 500 Plotter;
Breakroom Area, with NEC Flat Panel Monitor, Nintendo Wii Game System, (2)
Basketball Shooting Games, Foosball Table, 9’ Billiards Table, and Table Tennis;
Breakroom Furniture, with Kitchen Area, with NEC Flat Panel Monitor, (4) Ovens,
and (3) Stainless Steel KitchenAid Refrigerators; Tampa Boardroom, with External
Floral Garden; Mailroom; etc. $ 125,000               

 

 

  Total Executive Building: $ 125,000    Total Appraised Orderly Liquidation
Value - Cott Corporation [***] $ 2,178,525               

 

 

 

 

42



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

43



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 2,339,500   

Maintenance

     21,425   

QA Lab

     15,000   

Plant Utilities

     85,500   

Throughout Plant

     56,350   

Rolling Stock

     29,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 2,547,275      

 

 

 

 

44



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    139    1-    Bottling Line #1; 250mL @ 60,000
Bottles/Hour, 500mL @ 48,000 Bottles/Hour, 20-Oz. @ 48,000 Bottles/Hour, 1-Liter
@ 36,000 Bottles/Minute, To Include:    $ 1,125,000          (1)    Sentry Model
10050 Automatic Bottle Depalletizer, S/N 1943; with L-Type 3-Chain Infeed
Conveyor, with 90° Turn Section; Suction-Type Pallet Divider Sheet Transfer
System, with (2) Stacking Towers; Horizontally Traversing Clamp-Type Bottle
Layer Outfeed; Control Panel, with Allen-Bradley Model PanelView 1000 Digital
Touch Screen Operator Interface; and Estimated 5’W x 40’ Overall Length
Interlocking Plastic Belt Outfeed Conveyor, with Rails, and Associated Drives   
      (1)    Bottle Transfer Interlocking Plastic Belt Conveyor; Approximately
60 Linear Feet; with Overlapping Belt Section; Inliner Conveyor Section, with
Variable Speed Belt; Product Rails; Collection Trough; Stainless Steel Frame;
and Associated Drives          (1)    Barry Wehmiller Model Fleetwood Air
Powered Conveyor; Approximately 135 Linear Feet; with Stainless Steel Frame;
Pneumatic Pressure Bars; Associated Blowers; Decline Section; and (2) 45° Angle
Turn Sections          (1)    Krones Model Variojet 72-Position Air Rinser, S/N
563-397; with Process Rail Bottle Inversion; Rotary Infeed/Outfeed Wheel; (3)
Simco Model Aerostat Deionization Supplies; and Enclosure          (1)    Krones
Model Volumetric 120-Valve Bottle Filler, S/N 129-815; with Standalone Main
Supply Tank; Positional Process Valves; Infeed/Outfeed Rotary Wheels; Krones
Model KFS-3 Digital Readout; and Model CTS15 Digital Touch Screen Operator
Interface          (1)    Nitrogen Dosing System          (1)    Arol 24-Head
Bottle Capper; with Rotary Advancement Table; Infeed/Outfeed Rotary Wheel; and
Sidel Model CF2218 Dual Position Cap Feeder, S/N C03-36-0337, (2003), with (2)
Inclined Feed Conveyors, and Pneumatic Rail Type Cap Feed Conveyor          (1)
   RDM 5-Stream Batching System; Stainless Steel Skid Mounted Construction; with
(2) Feldmeier Stainless Steel Estimated 5-Gallon Ingredient Tanks; Estimated
100-Gallon Vertical Stainless Steel Ingredient Holding Tank; Feldmeier Estimated
250-Gallon Vertical Stainless Steel Product Holding Tank; (2) Fristam
Centrifugal Pumps, Each with 7.5 hp Motor; Fristam Centrifugal Pump, with 10 hp
Motor; Fristam Centrifugal Pump, with Estimated 40 hp Drive Motor; Associated
Product Valves; (2) Mass Flow Sensors; and Main Control Panel          (1)   
Alfa-Laval Model A15-BWFD Plate Frame Chiller, S/N 30107-98314, (2003); 250-psi
@ 230°F, 1,162.5 Square Foot Area; with Top-Mounted Ammonia Accumulation Tank;
and RDM Technologies Main Control Panel          (1)    Domino Laser Coder;
Inline Mounted; with Programmable Control; and Inline Fume Collector         
(1)    Van Pak Single Lane Capper Outfeed Interlocking Plastic Belt Conveyor;
Approximately 40 Linear Feet; with 90° Turn Section; Product Rails; Stainless
Steel Frame; and Associated Drives   

 

45



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Bottle Transfer Interlocking Plastic Belt Conveyor; with
Approximately 20 Linear Feet Infeed Deceleration Table; Overlapping Belt
Section; Approximately 60 Linear Feet Conveyor Section, with Perpendicular
Transfer Section, Overlapping Belt, and Perpendicular Transfer Section to Bottle
Warmer; Product Rails; Stainless Steel Frame; and Associated Drives          (1)
   Uni-Pak Model 95/338RHEX Bottle Warmer, S/N 87-4128, (1987); 112” Product
Width, 35’ Overall Process Length; with (5) Stainless Steel Recirculation
Basins, Each with Centrifugal Pump Set; (2) Exit Blowers; Steam Inlet; and Main
Control Panel; (Reported Rebuilt In 2004/2005)          (1)    Van Pak 24”
Bottle Transfer Interlocking Plastic Belt Conveyor; Approximately 40 Linear Feet
to Accumulation Table; with (2) Perpendicular Transfer Sections; Overlapping
Belt Section; Product Rails; Stainless Steel Frame; and Associated Drives      
   (1)    Uni-Pak Accumulation Table, S/N 87-4128, (1987); 82”W x Approximately
32’ Overall Length; with Product Containment Rails; Stainless Steel Frame; and
Associated Drives          (1)    Bottle Transfer Interlocking Plastic Belt
Conveyor; Approximately 30 Linear Feet; with 90° Perpendicular Transfer Section;
Product Rails; Stainless Steel Frame; and Associated Drives; (Feeds To Labeler
Diverter)          (1)    2-Lane Diverter Labeler Feed Interlocking Plastic Belt
Conveyor; with 2-Lane Infeed Diverter Section; Each Lane Approximately 135’L,
with Overlapping Belt Sections; Product Rails; Product Kickoff Trough; Stainless
Steel Frame; Associated Drives; and 4-Position Inline Sonic Blower, with
Marchant Schmidt Sonic Air Systems Blower          (2)    Sacmi Model Opera400
RF/33T/SR2/3/360S1/E1 Labelers, S/N 00143; and S/N 00144, (2003); 700
Bottles/Minute Average Run Speed, 900 Bottles/Minute Maximum Run Speed; Each
with Rotary Infeed Wheel; Rotary Process Wheel; Single Label Application Head,
with (2) Label Roll Payoffs, Glue Distribution, and Application Wheel; Rotary
Exit Wheel; and Main Control Panel, with Pro-Face Digital Touch Screen Operator
Interface          (1)    2-Lane Labeler Outfeed Interlocking Plastic Belt
Conveyor; Each Lane Approximately 50’L; with Product Rails; Stainless Steel
Frame; and Associated Drives          (1)    Bottle Transfer Interlocking
Plastic Belt Conveyor; Approximately 75 Linear Feet; with Infeed Deceleration
Conveyor, with Overlapping Belt Section; Transfer Conveyor to Accumulation
Table; Product Rails; Stainless Steel Frame; and Associated Drives          (1)
   Van Pak Conveyor Accumulation Table; 6’W x Approximately 32’L; with
Variable-Speed Belt; Product Containment Rails; Stainless Steel Frame; and
Associated Drives          (1)    Packaging Lane Transfer Interlocking Plastic
Belt Conveyor; 24”W, Approximately 35’ Overall Length; with Overlapping Belt
Section; Product Containment Rails; Stainless Steel Frame; and Associated Drives
         (1)    Mass Flow Packing Infeed Interlocking Plastic Belt Conveyor;
(Bypasses Hi-Cone To Tray Packer); with Approximately 24” x 65 Linear Foot
Transfer Conveyor; Product Rails; Stainless Steel Frame; and Associated Drives
         (1)    Hi-Cone Transfer Interlocking Plastic Belt Conveyor;
Approximately 45 Linear Feet; with Product Containment Rails; Stainless Steel
Frame; and Associated Drives          (1)    2-Lane Hi-Cone Delivery
Interlocking Plastic Belt Conveyor; with Approximately 12’L 2-Lane Diverter
Infeed Section; and Approximately 90 Linear Feet 2-Lane Hi-Cone Delivery
Conveyor System, Each Lane with Infeed Inliner Belt          (1)    ITW Hi-Cone
Model 871M3 Multi Packaging Machine; with Rotary Carousel Application Wheel;
Plastic Handle Payoff; and Flow Through Conveyor; (Leased)          (1)   
Videojet Model Excel/170i Ink Jet Coder, S/N I94F24012, Asset #2, (1994); with
Inline Ink Jet Head; and Programmable Control   

 

46



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Ocme Model Vega N80/V Overwrapper Case Packer, S/N 1/103/03,
(2003); with Infeed Conveyor Section, with Separating Rails; Collapsed Tray
Infeed Conveyor; Tray Insertion Section; Glue Application Station, with Nordson
Series 3400 Glue Dispenser, and Inline Glue Guns; Overwrapping Section, with
Poly Roll Payoff; Main Control Panel, with Allen-Bradley Model PanelView 1000
Digital Touch Screen Operator Interface; and Ocme Heat Shrink Tunnel, 30”
Maximum Product Width, 20’ Overall Process Length, with (3) Top-Mounted Blowers,
and Exit Blower          (1)    Ocme Heat Tunnel Outfeed Interlocking Plastic
Belt Conveyor; 180° Configuration, Inclined; with Stainless Steel Frame; and
Associated Drives; (End Of Packing Line)          (1)    Krones Packing Lane
Delivery Interlocking Plastic Belt Conveyor; Approximately 55 Linear Feet; with
Perpendicular Transfer Section; 90° Turn Section; Overlapping Belt Conveyor
Section; Krones Feed Conveyor, with Overhead Separating Lanes; Product Rails;
Stainless Steel Frame; and Associated Drives          (1)    Krones Model
Variopac Overwrapper Case Packer, S/N KR93994, (2005); with Infeed Staging; Poly
Roll Wrapping Payoff; Control Panel, with Krones Power Panel 10 Digital Touch
Screen Operator Interface; and Krones Model ST92/3-70-N Heat Shrink Tunnel, S/N
001 036, (2005), Estimated 32” Product Width, 15’ Overall Process Length, with
2-Blower Outfeed Section          (1)    Krones Mini Roller Interlocking Plastic
Belt Conveyor; Approximately 60 Linear Feet; with Overhead Product Rails;
Stainless Steel Frame; and Associated Drives          (2)    Linx Model 6800 Ink
Jet Coders, S/N BS198; and S/N BS199, (2005); Each with Inline Ink Jet Head; and
Programmable Control          (1)    Krones Model Variopac Overwrapper Case
Packer, S/N KR93995, (2005); with Infeed Staging Conveyor; Collapsed Tray
Infeed; Glue Application Station, with Nordson Model ProBlue 7 Glue Dispenser,
and Inline Glue Gun; Overwrapper Section, with Poly Roll Payoff; Control Panel,
with Power Panel 10 Digital Touch Screen Operator Interface; and Krones Model
ST72/1-70-S Heat Shrink Tunnel, S/N 001 041, (2005), 24” Maximum Product Width,
15’ Overall Process Length, with 2-Blower Outfeed Section          (1)    Krones
Outfeed Interlocking Plastic Belt Conveyor; 180° Turn Configuration, Declining;
with Stainless Steel Frame; and Associated Drives          (2)    ITW Diagraph
Model PA/5000LT Label Printer Applicators, S/N LT63900999; and S/N LT64001002,
(2006); Portable Cart Mounted; Each with Sato Model M-8485SE Thermal Label
Printer, with Roll Payoffs; Horizontal Pneumatic Application Cylinder; and
Diagraph Programmable Control          (1)    18”W x Approximately 10’L Vertical
Lane Switching Interlocking Plastic Belt Conveyor; with 2-Lane Vertical
Switching; Stainless Steel Frame; and Associated Drives   

 

47



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Packaging Lane Outfeed Transfer Interlocking Plastic Belt
Conveyor; Approximately 18”W x 60 Linear Feet; with End-Mounted Speed-Up
Conveyor; Stainless Steel Frame; and Associated Drives          (1)    Case
Turning Interlocking Plastic Belt Conveyor; Approximately 8’L; with Product
Rails; Variable-Speed Belt; Stainless Steel Frame; and Associated Drives      
   (2)    ITW Diagraph Model PA/5000LT Label Printer Applicators; Portable Cart
Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with Roll Payoff;
Horizontal Pneumatic Label Application Cylinder; and Programmable Control      
   (1)    14”W Case Transfer to Palletizer Power Belt Conveyor; Ceiling
Suspended, Approximately 360 Linear Feet; with Inclined Conveyor Section; (3)
90° Turn Sections; and Associated Drives          (1)    2-Lane Switching
Conveyor; Estimated 48”W x 8’L; with 2-Lane Switching; and Associated Drives   
      (1)    HK Systems 2-Lane Palletizer Infeed Power Belt Conveyor; Ceiling
Suspended, Approximately 180 Total Linear Feet; Each Lane with Decline
Palletizer Infeed Section; and Associated Drives          (2)    PAI Palletizer,
S/N 63171; and S/N 63117; Each with Pallet Stack Infeed Conveyor, with Delivery
Lifting Forks; Infeed Switching Conveyor; Case Turning Conveyor; Operator
Interface; and Pallet Outfeed Power Belt/Roller Outfeed Conveyor          (2)   
Orion Model MA-44 Orbital Type Stretch Wrap Machines, S/N 2003-0913510; and S/N
7047129; Each with Structural Frame Work; Counter Weighted Wrapping Arm;
Automatic Tail Cutting; 3-Chain Flow Through Conveyor; and Main Control Panel   
      (1)    Auto Labe Model 814 Label Printer Applicator, S/N 030653; Portable
Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with Roll
Payoff; Label Applicator Arm; and Control          (1)    Stadia Model Online
7000 Series Label Printer Applicator, S/N 100023; Portable Cart Mounted; with
Sato Thermal Label Printer, with Roll Payoff; Label Application Arm; and Control
         (1)    Van Pak Pallet Transfer Conveyor, S/N 8503-200, (2003); with (2)
3-Chain/Power Roller 90° Transfer Sections; Estimated 48”W x 10’L Power Roller
Pallet Staging Section; and Main Control Panel    140    1-    Canning Line #2;
(1,200) 12-Oz. Cans/Minute, To Include:      575,000          (1)    Sentry
Model 5226 Bulk Can Depalletizer, S/N 1476; with Approximately 60 Linear Feet
High Stack Chain/Roller Infeed Conveyor, Flow Through, with Empty Pallet
Stacking; Suction-Type Pallet Divider Sheet Removal; Horizontal Traversing Can
Layer Outfeed; and Control Panel, with Total Control Quickpanel 2 Touch Screen
Operator Interface          (1)    Estimated 5’W x 35’L Depalletizer Outfeed
Interlocking Plastic Belt Conveyor; with Product Rails; and Associated Drives   
      (1)    Sentry Can Transfer Conveyor; Approximately 28’L; with
Perpendicular Transfer Section; Inliner Conveyor Section, with Tapering Product
Rail; Stainless Steel Rail; and Associated Drives          (1)    Single Lane
Cable Can Transfer Conveyor; Ceiling Suspended, Approximately 220 Total Linear
Feet; with Infeed 90° Turn Section; Through Wall Section; 45° Angle Turn
Section; Slanted Transfer Section; 90° Turn Section, with Hopper; and
Approximately 45’ Decline Inverting Section          (1)    Sentry Air Rinser;
with Estimated 10’L Decline Rail Section, with Stainless Steel Enclosure; Dayton
Air Rinse Blower, with 3 hp Motor; and Control Panel   

 

48



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Crown Simplimatic Model Century 72-Position Volumetric
Filler; (Reported 1990s); with Pressurized Filler Ring; Stainless Steel
Surround; and Main Control Panel, with Associated Readout, and Allen-Bradley
Model Dataliner Status Monitor          (1)    Angelus 12-Position Can Seamer,
S/N 12563694, (1994); with Manual Lid Infeed; and Stainless Steel Surround      
   (1)    Ambec 5-Stream Blender; with 3’D x 5’L Horizontal Pressurized Tank;
Falco Estimated 250-Gallon Vertical Stainless Steel Product Tank, S/N
4256-1A-R1, (2000); Estimated 200-Gallon Vertical Stainless Steel Product
Holding Tank; Sterling SIHI Model AB8310AC Vacuum Pump, with Estimated 15 hp
Drive Motor; (2) Centrifugal Pumps, Each with 15 hp Drive Motor; Assorted
Pneumatic Product Valves; (2) Endress Hauser Inline Digital Flowmeters; Fristam
Centrifugal Pump, with 5 hp Drive Motor; and Main Control Panel          (1)   
APV Plate Frame Chiller, S/N 20003003000445, (2000); with Top-Mounted Ammonia
Receiving Tank; and Ambec Main Control Panel          (1)    Orbisphere Model
3624/32109 Analyzer, S/N 27387; ProBrix Plus Series; with Control Panel, with
Associated Readout          (1)    Single Lane Can Seamer Outfeed Interlocking
Plastic Belt Conveyor; Approximately 20 Linear Feet; with Product Rails;
Stainless Steel Frame; Associated Drives; and Exit-Mounted Gravity Rail Inverter
         (1)    Interlocking Plastic Belt Conveyor; Approximately 55 Linear
Feet; with Infeed Deceleration Conveyor; Can Warmer Transfer Conveyor, with 90°
Turn Section; Product Rails; Stainless Steel Frame; and Associated Drives      
   (1)    I&H Can Warmer; 8’ Maximum Product Width, Approximately 25’ Overall
Process Length; with Stainless Steel Surround; Steam Inlet; Product
Recirculation Pumps; Exit-Mounted Blower Section; and Main Control Panel;
(Reported Rebuild In 2003, 2004)          (1)    Van Pak Warmer Outfeed/Diverter
Feed Interlocking Plastic Belt Conveyor; Approximately 45 Linear Feet; with
Overlapping Conveyor Section; Accumulation Table Break-Off Section;
Perpendicular Transfer to Diverter; Product Rails; Stainless Steel Frame; and
Associated Drives          (1)    Accumulation Table; 6’W x Approximately 35’
Overall Length; with Variable-Speed Reversing Accumulation Belt; Product
Containment Rails; and Associated Drives          (1)    Van Pak 2-Lane Can
Diverter Interlocking Plastic Belt Conveyor; with Estimated 4’W Infeed Section,
with Overhead Separation Rails; Approximately 20’ Linear Feet 2-Lane Separation;
Product Rails; Stainless Steel Frame; and Associated Drives          (2)   
Videojet Model Excel 178i AF Ink Jet Coders, S/N I597B15003, Asset #5; and S/N
Unknown, Asset #4; Portable, Cart Mounted; Each with Single Inline Head; and
Programmable Control          (1)    Van Pak 2-Lane Inspection Interlocking
Plastic Belt Conveyor; with 2-Lane Gravity Feed Rail Inverter; 2-Lane Flow
Through Belt, Approximately 28’ Overall Length; Each Lane with Top-Mounted
Pneumatic Can Blow-Off; Product Rails; Stainless Steel Frame; and Associated
Drives          (2)    Filtec Model FT-50 Fill Level Monitors, S/N 1126Z3; and
S/N 110789; Inline Mounted; Each with Defect Kick-Off Paddle          (1)    Can
Transfer Interlocking Plastic Belt Conveyor; Approximately 75 Linear Feet to
Hi-Cone/Jones Break-Off; with Infeed 2-Lane Combination Conveyor; Inline
3-Position Sonic Blower; Product Containment Rails; Stainless Steel Frame; (2)
Overlapping Belt Sections; and Associated Drives   

 

49



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Van Pak Interlocking Plastic Belt Conveyor; Approximately 120
Total Linear Feet; with Perpendicular Line Transfer Break-Off Conveyor; 90° Turn
Section; (2) Perpendicular Transfer Sections; (2) Overlapping Belt Conveyor
Sections; and Combination Section Feed to Ocme Vega Overwrapper          (1)   
Van Pak Hi-Cone Delivery Interlocking Plastic Belt Conveyor; Approximately 45
Linear Feet; with Main Transfer Conveyor Break-Off Section; Perpendicular
Transfer Section; 2-Lane Diverter Section, with Overhead Product Directional
Rails, and Stainless Steel Kick-Off Trays; 2-Lane Transfer Conveyor Into Hi-Cone
Machine; Product Directional Rails; Stainless Steel Framing; and Associated
Drives          (1)    ITW Hi-Cone Model 259/269R Multi Packaging Machine, S/N
HR366-R; with Rotary Carousel Application Wheel; Payoff Stand; and Transfer,
with Flow Through Conveyor; (Leased)          (1)    Van Pak 2-Lane Hi-Cone
Outfeed Transfer Interlocking Plastic Belt Conveyor; Approximately 110 Linear
Feet Transfer to Ocme Vega Packer; with (2) 45° Turn Sections; 90° Turn Section;
2-Lane Divider; Product Rails; Stainless Steel Frame; and Associated Drives   
      (1)    Videojet Model Excel Ink Jet Coder, Asset #3; Portable Cart
Mounted; with Inline Ink Jet Gun; and Programmable Control          (1)    Ocme
Model Vega N80/V Overwrapper Case Packer, S/N 1/15/02, (2002); with Infeed
Diverter Lane Section; Collapsed Tray Infeed Section; Tray Inserting Section;
Flap Closing Section; Glue Application, with Nordson Hot Melt Glue Applicator,
and Inline Gun; Overwrapping Section, with Poly Roll Payoff; and Ocme Model Vega
N80 6000 Single Track Heat Tunnel, S/N 1//015/02, 30” Maximum Product Width, 20’
Overall Process Length, with (4) Top-Mounted Blowers, and Exit-Mounted Blower
Section          (1)    20”W Oven Outfeed Interlocking Plastic Belt Conveyor;
180° Configuration; with Product Containment Rails; Stainless Steel Frame; and
Associated Drives          (2)    ITW Diagraph Model PA/5000LT Label Printer
Applicators, S/N LT52300900; and S/N LT62300898, (2005); Portable Cart Mounted;
Each with Sato Model M-8485SE Thermal Label Printer, with Roll Payoff;
Horizontal Label Application Cylinder; and Diagraph Programmable Control      
   (1)    20”W Interlocking Plastic Belt Conveyor; Approximately 55 Total Linear
Feet; with Product Containment Rails; and Associated Drives          (1)    Case
Turning Conveyor; with Entry Speed-Up Belt Conveyor Section; 2-Lane Case Turning
Conveyor; Product Containment Rails; Stainless Steel Frame; and Associated
Drives          (1)    Product Transfer Power Belt Conveyor; Approximately 85
Linear Feet; with Infeed Incline Section; (2) 90° Turn Sections; and Joining
Section to Palletizer Transfer Conveyor          (2)    ITW Diagraph Model
PA/5000LT Label Printer Applicators, S/N LT52200886; and S/N LT52300899, (2005);
Portable Cart Mounted; Each with Sato Model M-8485SE Thermal Label Printer, with
Roll Payoff; Horizontal Label Applicator Cylinder; and Diagraph Programmable
Control          (1)    Van Pak Jones Packer Transfer Interlocking Plastic Belt
Conveyor; Approximately 25 Linear Feet; with (2) Perpendicular Transfer Sections
         (1)    R.A. Jones Model Maxim Case Packer, S/N S-5958, (2004); with
Collapsed Tray Infeed; 2-Lane 12-Pack Infeed Conveyor; Case Erector Section;
12-Pack Inserting Section; Flap Closing Section; Glue Application Station, with
Nordson Model Series 3700 Glue Dispenser, and Inline Gun; Pressure Belt Section;
and Main Pendant Control, with Allen-Bradley Model PanelView 1000 Digital Touch
Screen Operator Interface   

 

50



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Van Pak Jones Packer Outfeed Interlocking Plastic Belt
Conveyor; Approximately 25 Total Linear Feet; with Infeed Speedup Conveyor;
Secondary Speedup Conveyor; Case Turning Section; Product Rails; Stainless Steel
Frame; and Associated Drives          (1)    Videojet Model Excel/170i Ink Jet
Coder, S/N I92J15003-R, Asset #6; with Inline Ink Jet Gun; and Programmable
Control          (1)    SIG Stewart Systems 3-Lane Switching Conveyor; Estimated
5’W; with 3-Lane Switching; and Associated Drives          (1)    Van Pak
Interlocking Plastic Belt Conveyor; with Approximately 25’ Vertical Incline
Transfer Section; 180° Turn Section; and Joining Conveyor to Palletizer Transfer
Conveyor          (1)    Palletizer Transfer Power Belt Conveyor; Ceiling
Suspended, Approximately 390 Total Linear Feet to Palletizer; with Incline
Section; (2) 90° Turn Sections; and Decline Section to Palletizer          (1)
   PAI Palletizer, S/N 6489; with Pallet Stack Infeed, with Lifting Forks;
Top-Mounted Infeed Switching Conveyor; Center-Mounted Power Belt/Gravity Roller
Outrigger Outfeed Conveyor; and Control Console, with Total Control Quickpanel
Jr. Digital Touch Screen Operator Interface          (1)    Orion Model MA-44
Orbital Type Stretch Wrap Machine, S/N 2002-0212118; with Structural Frame;
Vertically Traversing Stretch Wrapping, with Tail Tie; 3-Chain Flow Through
Conveyor; and Main Control Panel          (1)    Dual Pallet Stacking Transfer
Section; with 3-Chain Popup/Roller Perpendicular Transfer Section; Double Pallet
Stack Lifting Forks; and Control Panel          (1)    Stadia Model Online 7000
Series Label Printer Applicator, S/N 100051; Portable Cart Mounted; with Sato
Thermal Printer, with Roll Payoff; and Programmable Control    141    1-   
Bottling Line #3; 1-Liter @ 16,000 Bottles/Hour, 2-Liter @ 12,000
Bottles/Minute, 3-Liter @ 9,000 Bottles/Hour, To Include:      400,000       (1)
   Summit Bottle Depalletizer; with Pallet Infeed Conveyor, with Empty Pallet
Flow Through Stacking; Suction-Type Pallet Divider Sheet Outfeed; Horizontal
Traversing Bottle Layer Offload; and Main Control Panel       (1)   
Approximately 4’W x 25’L Depalletizer Outfeed Interlocking Plastic Belt
Conveyor; with Containment Rails; and Associated Drives       (1)    Bottle
Transfer Interlocking Plastic Belt Conveyor; Approximately 35 Total Linear Feet;
with Lane Diverting; Stainless Steel Frame; and Associated Drives       (1)   
Seco Systems 3-Liter Single Lane Transfer Interlocking Plastic Belt Conveyor;
Approximately 70 Linear Feet; with Overlapping Belt Transfer Section; (2) 45°
Turn Sections; and Associated Drives       (1)    Sentry Air Powered Conveyor;
Approximately 90 Linear Feet; with 90° Turn Sections; Associated Blowers; and
Product Stopping Rails       (1)    Sentry Model 3202 Air Rinsing S-Type Bottle
Transfer Unit, S/N 1194; with Air Rinsing Section; Outfeed to Airveyor; and Main
Control Panel       (1)    Sentry Air Powered Conveyor; Approximately 35 Linear
Feet; with Associated Blowers; and Product Stopping Rails       (1)    Crown
Simplimatic Model 45416 U.E. E-GF 45-Position Filler, S/N D45416 U.R. 55;
(Reported Approximate 1993 Vintage); with Pressure Ring Filler; and
Infeed/Outfeed       (1)    12-Head Capper; with Rotary Advancement Table;
Pneumatic Cap Delivery System, with Stainless Steel Hopper, and Bowl Feeder; and
Main Control Panel   

 

51



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Process Automation 5-Stream Batching System, S/N B1492,
(2004); with (2) Mojonnier Bros. Estimated 250-Gallon Vertical Stainless Steel
Pressure Tanks, (1980); Ammonia Receiving Tank; (2) Centrifugal Pumps, with 40
hp Motor; Firstam Centrifugal Pump, with Estimated 10 hp Motor; Associated
Pneumatic Product Valves; (3) Small Product Tanks; Mojonnier Main Control Panel;
and PAI Integration Control Panel, with Allen-Bradley Model PanelView 550
Digital Touch Screen Operator Interface          (1)    Orbisphere Model
3624/32109 Analyzer, S/N 27385; ProPrix Plus Series; with Stainless Steel
Control Panel, with Assorted Readouts          (1)    Process Automation
Bottling Line #3 CIP System; with Estimated 200-Gallon Vertical Stainless Steel
Receiving Tank; Fristam Centrifugal Pump, with 5 hp Drive Motor; Directional
Matrix Panel; and Assorted Pneumatic Process Flow Valves          (1)    Vibrac
Model 1502 Torque Tester, S/N 010054; with Bottle Testing Fixture; and Readout,
with Torque Display          (1)    Filler Outfeed Transfer Interlocking Plastic
Belt Conveyor; Approximately 90 Total Linear Feet; with 90° Turn Section;
Overlapping Belt Switching Section; Perpendicular Transfer Section; Bottle
Warmer Conveyor Transfer Section; Product Containment Rails; Stainless Steel
Frame; and Associated Drives          (1)    Nercon Bottle Warmer, S/N 4532; 8’
Product Width, Approximately 27’ Overall Process Length; with Steam Inlet; Heat
Exchanger; (3) Circulation Basins, Each with Centrifugal Pump Set; and Main
Control Panel          (1)    Bottle Warmer Outfeed Interlocking Plastic Belt
Conveyor; Approximately 35 Linear Feet; with Overlapping Belt Switching Section;
Inline Sonic Blower; Product Rails; Stainless Steel Frame; and Associated Drives
         (1)    Van Pak Accumulation Table; 8’W x 20’L; with Variable Reversing
Belt; Product Containment Rails; Stainless Steel Frame; and Associated Drives   
      (1)    2-Lane Diverting Labeler Feed Interlocking Plastic Belt Conveyor;
Approximately 60 Linear Feet; with 2-Lane Diverter Infeed; 2-Lane Labeler Infeed
Conveyor; Product Containment Rails; Stainless Steel Frame; and Associated
Drives          (2)    CMS Gilbreth Labelers, S/N 017M45110, Asset #B; and S/N
017M45111, Asset #A, (2001); Each with Rotary Wheel Input; Rotary Label
Application, with Roll Payoff, and Slautter Vack Glue Dispenser; and Main
Pendant Control, with Smart Touch Digital Touch Screen Operator Interface      
   (1)    2-Lane Labeler Outfeed Interlocking Plastic Belt Conveyor;
Approximately 75 Total Linear Feet; Each Lane with (2) 90° Turn Sections;
Product Containment Rails; Stainless Steel Frame; and Associated Drives         
(1)    Van Pak Case Packer Feed Interlocking Plastic Belt Conveyor;
Approximately 65 Total Linear Feet; with Infeed 2-Lane Accumulation Conveyor;
(2) Perpendicular Transfer Sections; Product Containment Rails; Stainless Steel
Frame; and Associated Drives          (1)    Kayat Model PTF-2AL-L.H. Case
Packer, S/N PTF28L-188-94, (1997); with Infeed Conveyor; Lane Separation; 8-Pack
Bottle Lowerator Section, with Die Box Forming; Glue Application Station, with
Nordson Model Series 3700V Hot Melt Glue Applicator; Flap Closing Section;
Process Flow Through Conveyor; Outfeed; and Main Control Panel, with Electro Cam
Plus 5000 Series Programmable Limit Switch, and Allen-Bradley Digital Readout   
      (2)    ITW Diagraph Model IJ3000 Ink Jet Coders; Each with Inline-Mounted
Ink Jet Head          (2)    ITW Diagraph Model PA/5000LT Label Printer
Applicators, S/N LT6300950; and S/N LT63000949, (2006); Portable Cart Mounted;
Each with Sato Model M-8485SE Thermal Label Printer, with Roll Payoff; Pneumatic
Application Arm Cylinder; and Diagraph Programmable Control   

 

52



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value      (1)    Palletizer Delivery Power Belt Conveyor; Ceiling Suspended;
Approximately 570 Total Linear Feet; with (6) 90° Turn Sections; Multiple
Incline/Decline Sections; and Associated Drives       (1)    Litton UHS Von Gal
Model P-7500-2-4840 RH REPD Palletizer, S/N 1406; with Right Hand Conveyor
Infeed; Automatic Pallet Infeed, with Lifting Forks; 2-Chain Flow Through
Conveyor; Paddle-Type Infeed Case Turning Conveyor; Layer Formation; Downward
Stacking; and Main Control Panel       (1)    Muller Model 202 Octopus
Orbital-Type Stretch Wrap Machine, S/N A9250596, (1992); with Vertically
Traversing Rotary Stretch Wrapping, with Tail Cut; Power Roller Flow Through
Conveyor; and Main Control Panel       (1)    Stadia Model Online 7000 Series
Label Printer Applicator, S/N 100052; with Sato Thermal Label Printer, with Roll
Payoff; Rotary Application Arm; and Control    142    1-    Product Holding and
Batching System, To Include:      125,000       (1)    Sugar Receiving Silo;
with Jacketing; and Associated Pumps       (5)    Cherry-Burrell 1,000-Gallon
Vertical Stainless Steel Product Tanks, Asset #2; Asset #3; Asset #9; Asset #10;
and Asset #11; Each with Top-Mounted Vertical Agitator; and Fristam Centrifugal
Pump, with 7.5 hp Motor       (2)    A & B Process Systems 2,500-Gallon Vertical
Stainless Steel Mix Tanks, S/N 61168361-A, Asset #12, and S/N 61168361-B, Asset
#13, (2007); Each with Top-Mounted Vertical Agitator; and Fristam Centrifugal
Pump, with 7.5 hp Drive Motor       (3)    Mueller 5,000-Gallon Vertical
Stainless Steel Holding Tanks, Asset #14; Asset #15; and Asset #16; Each with
Fristam Centrifugal Pump, with 7.5 hp Drive Motor; and Associated Pneumatic Flow
Valves       (2)    5,000-Gallon Vertical Stainless Steel Product Holding Tanks,
Asset #7; and Asset #8; Each with Fristam Centrifugal Pump, with 7.5 hp Drive
Motor       (3)    Cherry-Burrell 4,000-Gallon Vertical Stainless Steel Mix
Tanks; Each with Top-Mounted Vertical Agitator; and Fristam Centrifugal Pump,
with 7.5 hp Drive Motor          (1)    A & B Process Systems Estimated
250-Gallon Automated Batch Tank; with Admix Model 112RS70 Vertical Agitator,
with Estimated 5 hp Drive Motor; Fristam Centrifugal Pump, with Estimated 7.5 hp
Drive Motor; (3) Micromotion Flowmeters; Stainless Steel Mezzanine; and Scissor
Lift          (1)    Manual Batching System; with Watson Metal Masters Estimated
300-Gallon Vertical Stainless Steel Mixing Tank; with Vertical Agitator, with
Estimated 7.5 hp Drive Motor; Small Ingredient Addition Tank; Nash Vacuum
Blower, with 10 hp Drive Motor; Fristam Centrifugal Pump, with Estimated 7.5 hp
Drive Motor; Cone Bottom Additive Tank; Small Directional Matrix; and (3)
Micromotion Flow Meters          (1)    Main Batching Matrix Flow Board         
(1)    Windows Based Batching Control System; with ABM1-RSVIEW Software; and
Multiple Operator Stations          (1)    Estimated 24” x 30” Stainless Steel
Platform Scale; with Fairbanks Readout    143    1-    RDM CIP System; To
Include:      30,000          (1)    Seal Water Holding Skid; with Feldmeier
Estimated 350-Gallon Vertical Stainless Steel Holding Tank; Centrifugal Pump,
with 5 hp Motor; (2) Centrifugal Pumps, with Estimated 7.5 hp Motor; and RDM
Technologies Control Panel          (1)    RDM Technologies CIP Heating Skid;
with Estimated 750-Gallon Vertical Stainless Steel Holding Tank; Estimated
300-Gallon Vertical Stainless Steel Holding Tank; (3) DIEX Plate Frame Heat
Exchangers; Centrifugal Pump, with Estimated 7.5 hp Water Pump; Associated
Flowmeters; Associated Pneumatic Product Valves; and Main Control Panel, with
Allen-Bradley Model PanelView 1000 Digital Touch Screen Operator Interface   

 

53



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    PAI Chemical Addition Skid; with (2) Estimated 200-Gallon
Vertical Stainless Steel Hot Sanitizer Holding Tanks; Estimated 350-Gallon
Vertical Stainless Steel Caustic Wash Holding Tank; 350-Gallon Vertical
Stainless Steel Holding Tank; (2) Fristam Centrifugal Pumps, Each with 7.5 hp
Drive Motors; Proflow Plate Frame Heat Exchanger, with Steam Inlet; and Main
Control Panel          (1)    Dual Sided 6-Position Matrix Directional Flow
Board          (1)    Wall-Mounted Proflow Plate Frame Heat Exchanger; with
Steam Inlet          (1)    Main CIP Matrix Directional Flow Board    144    1-
   Osmonics Water Treatment System; To Include:      55,000          (1)   
Warner Fiberglass Products 14,000-Gallon Ambient D.I. Water Holding Tank, S/N
5729, (1986)          (1)    Transfer Pump Skid; with (2) Centrifugal Pumps,
Each with 30 hp Drive Motor, and Control Panel          (2)    Osmonics Model
AC-84 Estimated 7,500-Gallon Vertical Stainless Steel Carbon Filter Towers, S/N
04-1226192-01, and S/N 04-1226191-01, (2003); Each with Digital Flowmeter; Main
Control Panel; and Associated Flow Valves          (1)    Trojan Model UVLogic
UV Pass Through; with Main Control Panel; and (2) Optimum Filter Cartridges   
      (1)    Osmonics Model SYSCIP-550-HTPE Cone Bottom Polypropylene Holding
Tank, S/N 03-4227783H-01; with Centrifugal Pump, with 15 hp Drive Motor         
(1)    Osmonics Model OSMO NF OSMO-BEV15X2-SS/DT-DLX 24-Cartridge Filtration
Unit, S/N 03-4227783A-01; 250 gpm @ 40° Permeate Rate, 63 gpm Concentrate Rate,
Approximately 22’ Overall Membrane Length; with (2) Pumps, Each with 75 hp Drive
Motor; (6) Vertical Filters; and Main Control Panel, with Allen-Bradley Model
PanelView Plus 700 Digital Touch Screen Operator Interface          (2)   
Osmonics Model FLT-MM.96X72 Estimated 5,000-Gallon Vertical Stainless Steel
Holding Tanks, S/N 03-4227783B-01, and S/N 03-4227783C-01; Each with Control
Panel; and Associated Pneumatic Air Valves          (1)    Chemical Dosing
Station; with (4) Chemical Dosing Meters    145    1-    30” x 60” Vertical
Baler; with Top-Mounted Hydraulic Power Unit      2,500    146    1-    CP Model
CD600 Horizontal Baler, S/N 181, (1998); 10” x 13” x 7” Bale Size; with Infeed
Hopper      7,500    147    1-    Galbreath 30” x 60” Plastic Vertical Baler;
with Top-Mounted Hydraulic Power Unit      3,000    148    1-    Galbreath Model
2200HD-3060 30” x 60” Cardboard Vertical Baler, S/N VB247, (1996); with
Top-Mounted Hydraulic Power Unit      3,000    149    1-    Philadelphia
Tramrail 30” x 60” Vertical Baler; with Hydraulic Power Unit; (Not In Service;
Uninstalled; Located By Line #2; Appraised As Operable)      3,000    150    1-
   Philadelphia Tramrail 30” x 60” P.E.T. Bottles Vertical Baler, S/N 4964; (Not
In Service; Uninstalled; Located In Receiving Area; Appraised As Operable)     
3,000    151    1-    Galbreath Model 2200HD-3060 30” x 60” Cardboard Vertical
Baler, S/N VB238, (1996); with Hydraulic Power Unit; (Located By Line #3)     
3,000    152    1-    Galbreath Model HD2200-3060 30” x 60” Plastic Vertical
Baler, S/N GVB0321, (2000); with Hydraulic Power Unit; (Located By Line #3)     
3,000    153    1-    Resin-Fab Estimated 7,500-Gallon Product Dilution
Fiberglass Tank; with (2) Bell & Gossett Centrifugal Pumps, Each with 20 hp
Drive Motor; Overflow Pump; External Filter; and Chemical Dosing System     
1,500               

 

 

  Total Production: $ 2,339,500   

 

54



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Maintenance    154    1-    Miller Model Bobcat 225G Welder
Generator, S/N KC188110, (1992); Cart Mounted; with Onan Performer 16XSL
Gasoline Engine    $ 1,750    155    2-    Clipper 20”/30” Belt Lacers         
Each Value: $650      1,300    156    1-    Dayton Model 4YG30A 7” x 12”
Horizontal Band Saw, S/N 0805, 1 hp; with Hydraulic Down Feed Assist; and
Coolant Circulation      250    157    1-    Central Machinery Model SSL-1237GH
12” x 45” Engine Lathe, S/N 912034, 1-1/2 hp; with Hole Through Spindle; 3-Jaw
Chuck; Tool Carriage; and Tailstock      2,000    158    1-    Bridgeport
Vertical Milling Machine, S/N 12BR-61919, (1962); with 9” x 42” T-Slot
Worktable; Bridgeport 1 hp Milling Head, S/N J-52295; and Machinist Vise     
2,500    159    1-    Miller Model Spectrum 625 Plasma Cutter, S/N LC550846,
(2002); Cart Mounted; with Cutting Torch      1,250    160    1-    Miller Model
Millermatic 200 200-Amp Welder, S/N JG080722, (1986); Cart Mounted      350   
161    1-    Miller Model Dialarc 250-AC/DC Welder, S/N HF867897, (1975); Cart
Mounted      250    162    1-    MDW Model 3000 24” Geared-Head Pedestal Drill,
S/N 93241; with Worktable; and (2) Machinist Vises      750    163    1-   
Craftsman Model 351.225950 Belt/Disc Sander, S/N 200203, 1-1/2 hp; 6” Belt, 9”
Disc, Stand Mounted      100    164    1-    Milwaukee Model 8176-20 14” Cut-Off
Saw; Bench Mounted      75    165    1-    Dake Model 301 Arbor Press      350
   166    1-    Craftsman 18” Vertical Band Saw, 2 hp; with Worktable      500
   167    1-    Lot of Maintenance Support Equipment, To Include: Small Parts
Storage Cabinets; Stanley-Vidmar Cabinets; Heavy Duty 2-Door Cabinets; Flammable
Storage Cabinets; Lighted Workbench Areas, with Vidmar Side Support Cabinets;
Medium Duty Pallet Racking; Workbenches, with Vises; Pedestal-Mounted 6” Dayton
Double-End Grinder; Hose Reels; Wall-Mounted Fans; Hand Trucks;
Mezzanine-Mounted Small Parts Storage Racks; Mezzanine-Mounted Vidmar Storage
Cabinets; Ladders; etc.      10,000            

 

 

  Total Maintenance: $ 21,425   

 

55



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         QA Lab    168    1-    Lot of QC Lab Equipment, To Include:      
   (1)    Waco Model VSM II Illumination System    $ 15,000          (2)   
Mitutoyo Digital Height Gauges          (1)    Waco Model 10700 Can Seam Tester,
S/N 11TD093          (1)    Vibrac Model 1502 Torque Tester, S/N 010053         
(1)    Secure Pak Model SST Secure Seal Tester; with Pressure Chamber         
(1)    Metrohm Model 758KFD Titrino Titrator; with Keyboard; and Model 728
Stirrer          (1)    Fisher Scientific Stirrer          (1)    Orion Research
Model EA920 Expandable Ion Analyzer          (1)    B&S Model RFM 840
Refractometer          (1)    Bellingham & Stanley Model RFM340 Refractometer   
      (1)    Fisher Scientific Model Isotemp 3006 Water Bath          (1)   
Metrohm Model 758 KFD Titrino Titrator; with Keyboard; and Model 728 Stirrer   
      (1)    Denver Instrument Model APX-4001 4,000g Bench Top Balance         
(1)    Metrohm Model 758 KFD Titrino Titrator; with Keyboard; and Model 727 TI
Stand          (1)    LNR Model PC 3 Bench Top Ultrasonic Bath          (1)   
Stainless Steel Fume Hood; with Basin Sink          (4)    Science Teaching
Incubators          (3)    Magic Chef Refrigerators          (1)    Hitachi
Analyzer; with Model L-2130 Pump; Model L-2300 Column Oven; Model L-2400 UV
Detector; and Hitachi Organizer          (1)    Quebec/Reichert-Jung Darkfield
Colony Counter          (1)    Retained Sample Room; with (5) Medium Duty Pallet
Racks; etc.               

 

 

  Total QA Lab:   $15,000    Plant Utilities 169 1- Sullair Model TS20-200 L A/C
Rotary Screw Air Compressor, S/N 003-125453, (2002), 200 hp; Skid Mounted $
10,000    170 1- Ingersoll-Rand Model TS10A Air Dryer, S/N DN00001073-080707,
(2007); 175 Maximum Air Pressure, 140°F Maximum Compressed Air Inlet
Temperature; with Noise Enclosure; and Associated Sullair Inline Filters   5,000
   171 1- Sullair Model SR1400 02250128-219 Air Dryer, S/N 2143780002; 174-psig
Maximum Air Pressure, 140°F Maximum Air Inlet Temperature; with Noise Enclosure;
Associated Sullair Inline Air Filters; and Shared Vertical Air Receiving Tank  
2,500    172 1- Vilter Ammonia Compressor, Asset #7, 150 hp   7,500    173 1-
Vilter Model 448 Ammonia Compressor, S/N 9708ARG, Asset #6, 100 hp   4,500   
174 1- Vilter Model A78K458XLB Ammonia Compressor, S/N 81183/K68036, Asset #5,
150 hp   5,000    175 1- Vilter Model VMC450 XL Ammonia Compressor, Asset #4,
150 hp   7,500    176 1- Vilter Model A72K455 Ammonia Compressor, S/N 7518,
Asset #3, 125 hp   5,000    177 1- Vilter Model HDA06K-458B Ammonia Compressor,
S/N 45851, Asset #2, 150 hp; with Estimated Drive Motor   5,000    178 1- Vilter
Ammonia Compressor; with Estimated 100 hp Motor   7,500    179 1- Zeks Model
BA400 Air Dryer, S/N EB-5; with Estimated 500-Gallon Vertical Air Receiving
Tank; and Inline Air Filter Cartridge   1,000    180 1- Cleaver-Brooks Model
CB-700-250 Natural Gas Fired Package Boiler, S/N L-88431, (1990); 150-psi
Maximum Pressure, 10,461,000 Btus/Hour; with Shared Cleaver-Brooks Package
Boiler Feed System; (Reported Rebuilt Summer 2007)   7,500   

 

56



--------------------------------------------------------------------------------

Item #   

Qty.

  

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   181    1-    Cleaver-Brooks Model CB-200-150 Natural Gas Fired Package
Boiler, S/N L-62041, (1976); 6,277,000 Btus/Hour; with Shared Cleaver-Brooks
Package Boiler Feed System; and Condensate Return Tank      2,500    182    1-
   Sullair Model TS32-250L/A/SUL Rotary Screw Air Compressor, S/N 003-128092,
(2004), 250 hp; 110-psig Maximum Air Pressure; with Noise Enclosure; (Located
Outdoors)      12,500    183    1-    Lot of Ammonia System Auxiliary Equipment,
To Include: Main Compressor Control Panel, with Allen-Bradley Model PanelView
1400 Digital Touch Screen Operator Interface; Assorted Ammonia Accumulation
Tanks; etc.      2,500            

 

 

  Total Plant Utilities: $ 85,500    Throughout Plant    184 1- Lantech Model
Lan-Wrapper Stretch Wrap Machine; Estimated 7’ Maximum Wrap Height; with Rotary
Pallet Wrapping Table; (Not In Service; Appraised As Operable; Located By Line
#3 Palletizer) $ 2,500    185 18-

Dual Pallet Push-Back Pallet Racks; 2-Tier

Each Value: $75

  1,350    186 42-

106”W x 42”D x 192”H Pallet Racks; 3-Tier, Adjustable; Each with Wire Decking

Each Value: $75

  3,150    187 7-

4-Pallet Push-Back Pallet Racks; 2-Tier; (Located By Line #2)

Each Value: $75

  525    188 31-

Estimated 102”W x 42”D x 18’H Pallet Racks; 2- to 3-Tier, Adjustable; Each Tier
with Wire Decking; (Located In Palletizing Area)

Each Value: $75

  2,325    189 220-

54”W x Estimated 18’H Push-Back Type Pallet Racks; 2/4-Pallet Deep Storage, 2-
to 3-Tier; (Located In Finished Goods Warehouse)

Each Value: $75

  16,500    190 1- Lot of Factory and Support Equipment, To Include: Rolling
Stairs; Rolling Plastic Dump Hoppers; Portable Plastic Shop Carts; Mop Buckets;
Medium Duty Die Lift Carts; Poly Wrap Transfer Carts; Pallet Jacks; Post-Mounted
Fans; Extension Ladders; Medium Duty Die Lifts; Production Break Room Furniture;
Metal Dump Hoppers; Hand Truck; Flat Bottom Shop Carts; Waste Baskets; Shovels;
Brooms; Heavy Duty 2-Door Storage Cabinet; Production Flammable Storage
Cabinets; etc.   10,000    191 1- Lot of Office Furniture and Business Machines,
To Include: Break Room Furniture; Office Area Furniture; Lateral File Cabinets;
Print/Copy Area; Conference Room Furniture; Partition Cubicle Area; Receptionist
Area; Desks; Chairs; etc.   20,000            

 

 

  Total Throughout Plant: $ 56,350    Rolling Stock 192 1- Nissan Model
KCPH02A25PV 2,700-Lb. LP Gas Lift Truck, S/N KCPH02P907192; 240” Lift Height,
4-Stage Mast, Solid Tire; with Side Shift; and ROPS $ 3,000    193 1- Nissan
Model KCPH02A25PV LP Gas Lift Truck, S/N KCPH02P904780; 3-Stage Mast, Solid
Tire; with Side Shift; and ROPS   3,000    194 1- Genie Model GS-1930
Scissors-Type Personnel Lift; with Internal Battery Charger   4,000    195 1-
Factory Cat Model 350 Rider-Type Floor Sweeper; with Battery Charger   1,500   
196 1- Tennant Model 7400 Rider-Type Floor Sweeper, S/N 3299   5,000    197 1-
Crown Model 40GPW-4-14 4,000-Lb. Electric Walkie, S/N W74360; with Battery
Charger   1,000   

 

57



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   198    1-    Clark Model ST40B 3,700-Lb. High Lift Electric Walkie, S/N
ST245-0213-4068FA; with Battery Charger      1,000    199    1-    Genie Model
Z-30/20N Boom-Type Personnel Lift; 1,533 Hours Indicated; with Internal Battery
Charger; Multi-Split Boom; and Personnel Cage      8,000    200    1-    Nissan
Model 50 Endura LP Gas Lift Truck; (Not Inspected)      3,000            

 

 

  Total Rolling Stock: $ 29,500    Total Appraised Orderly Liquidation Value -
Cott Corporation [***] $ 2,547,275            

 

 

 

 

58



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

59



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 2,727,650   

Mixing

     55,065   

Maintenance

     25,000   

Lab

     25,000   

Plant Utilities

     192,500   

Throughout Plant

     11,245   

Rolling Stock

     11,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 3,047,960      

 

 

 

 

60



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    201    1-    Can Filling Line #1; 1,400 Cans/Minute,
To Include:    $ 550,000          (1)    Crown Simplimatic Depalletizer; with
Chain-Driven Infeed Conveyor; Convay Systems Model BDA 3200 Outfeed Conveyor,
S/N 89-0372; and Push-Button Control          (1)    Ambec Model Fullmix Mixer,
S/N M0004-11/93-350, (1994); Skid Mounted, Stainless Steel; with (3) Brooks
Model MAG 3580 Magnetic Flowmeters; Stainless Steel Pressure Vessel, Jacketed;
Orbisphere Model ProBrix Plus CO2 Analyzer; 18”W x 12’L Shell and Tube Heat
Exchanger; 21”W x 12’L Shell and Tube Heat Exchanger; and Control Panel         
(1)    Estimated 6”W x 150’L Air Powered Conveyor          (1)    Custom Built
Can Rinser, Asset #1C160, (1990); Estimated 15’L          (1)    4”W x Estimated
20’L Interlocking Plastic Belt Conveyor          (1)    Crown Simplimatic Model
UB100 100-Valve Filler, S/N 80881, Asset #1C210, (1998); 1,400 Cans/Minute; with
Chiller; and Allen-Bradley Model PanelView 600 PLC Control          (1)    4”W x
Estimated 20’L Interlocking Plastic Belt Conveyor          (1)    Angelus Model
121L 12-Position Can Seamer, S/N 12417293, Asset #1C220, (1993); with Plastic
Interlocking Belt-Type Outfeed Conveyor          (1)    4”W x 15’L Interlocking
Plastic Belt Conveyor          (1)    20”W to 36”W x 15’L Interlocking Plastic
Belt Conveyor; with Stainless Steel Guides          (1)    Filtec Model FT-50
Valve Monitor          (2)    30”W x 15’L Interlocking Plastic Belt Conveyors;
Inclined          (1)    AMF Model CWA618 Warmer, S/N 13645, Asset #1C310,
(2001); Stainless Steel Construction, 7’W x Estimated 18’L; with Flow Through
Conveyor; and Allen-Bradley Model PanelView 300 PLC Control          (1)    68”W
x Estimated 15’L Accumulation Table; Plastic Interlocking Belt Type          (1)
   12”W x Estimated 35’L Interlocking Plastic Belt Conveyor; with Can Inverter
Section; Dividers; and 180° Turn Section          (1)    Filtec Model FS-130SS
Valve Monitor, S/N 81060, Asset #1C230, (2001)          (1)    Filtec Model
FT-50 Valve Monitor, S/N 112041, Asset #1C360, (1990)          (1)    Filtec
Model FT-50 Valve Monitor, S/N 116875, Asset #2C382, (2003)          (2)    4”W
x Estimated 20’L Interlocking Plastic Belt Conveyors          (1)    30”W x 20’L
Interlocking Plastic Belt Conveyor; with Guides          (3)    24”W x 15’L
Interlocking Plastic Belt Conveyors; with Guides          (2)    24”W x 18’L
Interlocking Plastic Belt Conveyors; with Guides          (1)    30”W x 15’L
Interlocking Plastic Belt Conveyor; with Guides   

 

61



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Kayat Model TP-70 70-Cycle/Minute Left Hand Tray Packer,
S/N TP-70-123-90, Asset #1C410, (1990); with Infeed/Outfeed Conveyor; Box
Folder/Feeder; Electro Cam Corp Programmable Limit Switch; and Push-Button
Control          (1)    Arpac Model HS60-28W 60-Cycle/Minute Overwrapper, S/N
2080, Asset #1C460; with Arpac Model 60-28T Heat Shrink Tunnel, S/N 2107T, 24”W
x Estimated 12’L; and Push-Button Control          (1)    Mead Model 1250SX
200-Packages/Minute Multi Packaging Machine, S/N 547, Asset #1C490, (2007); with
Infeed/Outfeed Conveyor; Vacuum Take-Off; and Allen-Bradley Model VersaView
1500P PLC Control; (Leased)          (1)    PAI Model 6300 Palletizer, S/N 25,
Asset #1C560, (1990); 7m x 4m, 24-Tray; with Infeed/Outfeed Conveyor; (3)
Inspection Heads; and Allen-Bradley Model PanelView Plus 1000 PLC Control      
   (1)    Orion Model MA 55/411 Stretch Wrap Machine, S/N 4014038; with Roller
Conveyor Infeed; Chain-Driven Pallet Through Feed Conveyor; Exit Conveyor;
Labeler; and Push-Button Control          (1)    Lot of Miscellaneous Section
Conveyors, To Include: Turn Sections; Inclined Conveyor Sections; Transfer
Conveyor Sections; Divided Conveyor; Overhead Conveyor; Roller Conveyor; etc.   
202    1-    Can Filling Line #2; 1,000 Cans/Minute, To Include:      800,000   
      (1)    Seco Systems Model 400-2D Depalletizer, S/N 4818-1284-455; with
Power Infeed Conveyor; Power Outfeed Conveyor; and Push-Button Control         
(1)    Ambec Model Fullmax Blender, S/N 711-503-8612, Asset #2C180, (1993);
1,000 Cans/Minute, Skid Mounted; with (4) Fischer-Porter Flowmeters; Stainless
Steel Pressure Vessel, Estimated 200 Gallon; and Allen-Bradley Model PanelView
Plus 1000 PLC Control          (1)    Estimated 150’L Air Powered Conveyor,
Asset #2C150          (1)    Entech Model Gatling Gun Washer, Asset #2C160; with
Gravity Infeed/Outfeed Conveyor          (1)    4”W x 10’L Interlocking Plastic
Belt Conveyor          (1)    Crown Simplimatic Model UB72 72-Valve Filler, S/N
DJC.UB.72.PPCS.1193, Asset #2C210; 1,000 Cans/Minute; with Allen-Bradley Model
PanelView 300 Micro PLC Control          (1)    4”W x 12’L Interlocking Plastic
Belt Conveyor; with 90° Turn Section          (1)    Angelus Model 120L Can
Seamer, S/N 113331085O/H241201, (2001); 250 to 1,600 Cans/Minute          (1)   
4”W x Estimated 20’L Interlocking Plastic Belt Conveyor          (2)    20”W x
Estimated 20’L Interlocking Plastic Belt Conveyors; with Guides; and 6” Plastic
Belt Type Vertical Guide Conveyor          (1)    Crown Simplimatic Model UB40
40-Valve Filler, S/N FT-40-UB-184, Asset #2C211; 450 Cans/Minute          (1)   
Angelus Model 61H Can Seamer, S/N 10826382, Asset #2C221, (1982)          (1)   
Taptone Model T500-RTV-P Can Pressure Monitor, S/N 439          (1)    Custom
Built 64”W x Estimated 15’L Warmer; with Spray Pump; Circulation Pump; and
Push-Button Control          (1)    I&H 7’W x Estimated 15’L Accumulation Table
         (1)    Filtec Model FT-50 Fill Level Monitor, S/N 112641          (1)
   4”W x Estimated 25’L Interlocking Plastic Belt Conveyor          (2)    4”W x
Estimated 20’L Interlocking Plastic Belt Conveyors; Each with Guides         
(1)    20”W x Estimated 35’L Interlocking Plastic Belt Conveyor; with Guides   
      (1)    14”W x 30’L Interlocking Plastic Belt Conveyor; with Guides   

 

62



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Kayat Model SK-202-RB-309 Tray Packer, S/N MUK-202-122-91,
Asset #2C360, (1991); with Nordson Model Microset Hot Glue Applicator; Electro
Cam Corporation Programmable Limit Switch; Tray Infeed; Infeed/Outfeed Conveyor;
and Push-Button Control          (1)    Arpac Model HS60-28MK4 Overwrapper, S/N
2107; with Infeed/Outfeed Conveyor; Arpac Model HS60-23T Heat Tunnel, S/N 2080,
24” x Estimated 84” Coil; and Push-Button Control          (1)    6”W x
Estimated 18’L Interlocking Plastic Belt Conveyor          (1)    ITW Hi-Cone
Model 283B Multi Packaging Machine, S/N NM1062; with 2-Position Unwind;
Infeed/Outfeed Conveyor; and Push-Button Control; (Leased)          (1)    SMI
Model SK600T Case Packer, S/N PC08008IS0087, (2008)          (1)    Nordson
Model ProBlue 7 Hot Melt Glue Applicator, S/N SA07M44566          (1)    Willet
Model 205 UPC Code Applicator, S/N 00250104307          (1)    SMI Model ST400
Heat Tunnel, S/N PC08009IS0087, (2008)          (1)    Mead Model 1250M
100-Cycles/Minute Tray Packer, S/N 1069; (Leased)          (1)    14”W x 26’L
Power Roller Conveyor; with 180° Turn Section          (1)    20”W x Estimated
35’L Interlocking Plastic Belt Conveyor          (2)    14”W x Estimated 20’L
Interlocking Plastic Belt Conveyors          (1)    20”W x Estimated 25’L
Interlocking Plastic Belt Conveyor          (1)    PAI Model 6300 Palletizer,
S/N 40; with Power Conveyor Infeed; Power Roller Flow Through Conveyor; and
Push-Button Control          (1)    Orion Model MA 55/411 Stretch Wrap Machine,
S/N 4014038, Asset #2C570, (1994); with Chain-Driven Flow Through Conveyor;
Labeler; and Push-Button Control          (1)    Lot of Miscellaneous Conveyor
Sections, To Include: Curve Sections; Inclined Sections; Power Roller Conveyor
Sections; Plastic Interlocking Belt Sections; Transfer Sections; Power Belt
Sections; etc.    203    1-    Bottle Filling Line #3, To Include:      500,000
         (1)    Simonazzi Model A/Z Sweep-Off 180-Liters/Hour Depalletizer, S/N
IBG 120, Asset #3B110; with Chain-Driven Pallet Infeed; Automatic Pallet
Stacking; and Push-Button Control          (1)    Ambec Model Fulmix Blender,
S/N 946128-3, Asset #3B180; with Estimated 1,000-Gallon Pressure Vessel; (3) Mag
3580 Flowmeters; Chiller; Pumps; Motors; and PLC Control          (1)   
Simonazzi Air Powered Conveyor; Estimated 150’L          (1)    Simonazzi
Estimated 60”W x 150’L Air Powered Conveyor          (1)    Bevco Model M820
Lowerator Bottle Washer, S/N J16537; with Interlocking Plastic Belt Flow Through
Conveyor; and Push-Button Control          (1)    Crown Simplimatic Model UB80
80-Valve Filler, S/N MD65, Asset #3B210, (1973); with Allen-Bradley Model
PanelView 600 PLC Control          (1)    Alcoa Model A230-20 20-Head Capper,
S/N 26, Asset #3B220, (1993); with (4) Wheel-Type Conveyors          (1)    4”W
x Estimated 60’L Interlocking Plastic Belt Conveyor          (1)    AMF Model
BWA80B Warmer, S/N 90-0432, Asset #3B310, (1990); 180”W x Estimated 18’L, 90°F
Operating Temperature; with Infeed Conveyor, 2-Belt Interlocking Metal Belt;
Blower; and Allen-Bradley Model PanelView 300 Micro PLC Control          (2)   
4”W x 15’L Interlocking Plastic Belt Conveyors; Each with Guides          (1)   
72”W x Estimated 15’L Accumulation Table          (1)    B&H Model 2300 Labeler,
S/N 1807 1193 010L, Asset #3B380, (1992); with Infeed/Outfeed Conveyors; Drive
Motors; Glue Roller; Flow Gate; Limit Switch; 2-Position Unwind; and Push-Button
Control   

 

63



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Krones Model Contiroll Wraparound Labeler, S/N 745-360,
Asset #3B390, (1994); with 2-Position Unwind; 16-Position Indexing Table; (2)
Glue Rollers; Glue Pot; and Allen-Bradley Model PanelView Plus 600 PLC Control
         (1)    Hartness Packaging Machine, S/N 2600; with Interlocking Metal
Belt Infeed Conveyors; Stainless Steel Divider Sections; 2-Position Gravity
Outfeed; Flow Through Tray Conveyor; and Push-Button/Switch Control          (1)
   16”W x Estimated 45’L Interlocking Plastic Belt Conveyor          (2)    4”W
x Estimated 65’L Interlocking Plastic Belt Conveyors; with Guides          (1)
   Kayat Model PTF-28-RH 28-Cycle/Minute Right Hand Tray Packer, S/N
PTF28-183-94, (1994); with Infeed/Outfeed Conveyor; Automatic Tray Infeed;
Electro Cam Corporation Programmable Limit Switch; Nordson Hot Melt Glue
Applicator; Allen-Bradley Programmable Control; and Push-Button/Switch Control
         (1)    Convay Systems Model HPS-20LH-AB-SP040 Tray Washer, S/N
91-04-0487, (1991); with Overhead Blower; Flow Through Conveyor; Wash Tank; and
Push-Button/Switch Control          (1)    PAI Model 6200 Palletizer, S/N 29,
Asset #3B560; with Interlocking Plastic Belt Infeed Conveyor; Transfer Conveyor;
Automatic Straightening; and Allen-Bradley Model PanelView Plus 1000 PLC Control
         (1)    ITW Muller Model Octopus 606 Stretch Wrap Machine, S/N B5290898;
with Chain Driven Power Conveyors; Labelers; and Push-Button Control         
(1)    Lot of Miscellaneous Conveyor Equipment, To Include: Turn Sections;
Inclined Sections; Transfer Sections; Roller Sections; Power Belt Sections; etc.
   204    1-    Bottle Filling Line #4, To Include:      725,000          (1)   
Simonazzi Model A/Z Sweep-Off Depalletizer, S/N IBG 101, Asset #4B110, (2005);
with Chain-Driven Power Infeed; Automatic Power Outfeed; and Push-Button Control
         (1)    Simonazzi Air Powered Conveyor; Estimated 150’L; with Stratec
Conveyor Controls          (1)    Simonazzi Air Powered Conveyor; Estimated
150’L          (1)    Simonazzi Model Starblend 7 Blender, S/N SAE170, Asset
#4B180, (2005); with Estimated 750-Gallon Stainless Steel Pressure Vessel;
Maselli Model MR-01 Detection System; Maselli Model UC44 CO2 Analyzer; Maselli
Model UR-21 Brix/Diet Analyzer; Estimated 1,500-Gallon Pressure Vessel; and
Allen-Bradley Model VersaView 1200P PLC Control          (1)    Simonazzi
Monoblock System; 600 Bottles/Minute Production Speed @ 250mL, 600
Bottles/Minute Production Speed @ 500mL, 750 Bottles/Minute @ 1,000mL, 580
Bottles/Minute @ 591mL, 480 Bottles/Minute @ 710mL, 580 Bottles/Minute @ 20-Oz.,
450 Bottles/Minute @ 1,000mL; with SIG Model 1A1S 48P.141 Rinser, S/N LGH195,
30-Position, Asset #4B160; SIG Model FM 88/20 RP.141 Filler, S/N Rev 027, Asset
#4B210; 88-Valve; SIG Model FM88/20 RP.141 Capper, S/N Rev027/KVQ034, 20-Head;
Vacuum Barrier Corporation Nitrodosing System; Starwheel Transfer Wheels; and
Allen-Bradley Model VersaView 1200P PLC Control          (1)    Filtec Fill
Level Monitor; with Fumex Smoke Extractor          (1)    20”W x Estimated 15’L
Interlocking Plastic Belt Conveyor; with Guides          (1)    Laser Tech Model
Kasym10 Coder, S/N 22298          (1)    Simonazzi Model Pama CW 35/100
36,000-Bottle/Hour Warmer, S/N PAC 160, (2005); 27,300 Bottles/Hour @ 1,000mL,
11,700 Bottles/Hour @ 3,000 mL, Estimated 25’L; with Infeed/Outfeed Conveyors;
and Push-Button Control          (1)    Johnson Diversey Dosing System         
(1)    Estimated 8’ x 15’ Accumulation Table   

 

64



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (7)    20”W x Estimated 12’L Interlocking Plastic Belt Conveyors;
with Various 90° Turn Sections; and Guides          (2)    36”W x Estimated 15’L
Interlocking Plastic Belt Conveyors; Each with Guides          (1)    36”W x
Estimated 35’L Interlocking Plastic Belt Conveyor; with 90° Turn Section      
   (1)    Filtec Fill Level Monitor          (1)    Simonazzi Model Alfa
Rollquattol F45 32T Labeler, S/N KAE434, Asset #4B380; 600 Bottles/Minute @
250mL, 600 Bottles/Minutes @ 500mL, 750 Bottles/Minute @ 1,000mL, 580
Bottles/Minute @ 591mL, 480 Bottles/Minute @ 710mL, 580 Bottles/Minute @ 20-Oz.,
450 Bottles/Minute @ 1,000mL; with 30-Position Indexing Table; Plastic
Interlocking Belt-Type Infeed Conveyor; Star Wheel Bottle Transfer Wheels;
400-kg Jib and Post Crane; 2-Position Label Unwind; Glue Reels; Glue Pot; and
Allen-Bradley Model PanelView 600 PLC Control          (1)    SMI Model SK802F
65-Packages/Minute Packaging Machine, S/N 9071; with 2-Position Plastic
Interlocking Belt-Type Infeed Conveyor, with Stainless Steel Dividers; Nordson
Model Pro Blue 7 Glue Melt Unit; Overwrap Capability; SMI Model ST6002 Estimated
20’L Heat Tunnel, S/N 9071, (2004), with Overhead Cooling Unit; 90° Power Belt
Transfer Conveyor; 20” x Estimated 60’L Plastic Belt-Type Conveyor; (2) Overhead
Blowers; and PLC Control          (1)    SMI Model SK802T 65-Packages/Minute
Packaging Machine, S/N 9070; with 2-Position Plastic Interlocking Belt-Type
Infeed Conveyor, with Stainless Steel Dividers; Nordson Model Pro Blue 7 Glue
Melt Unit; Overwrap Capability; Estimated 20’L Model ST6002 Heat Tunnel, S/N
Unknown, (2004), with Overhead Cooling Unit; 90° Power Belt Transfer Conveyor;
20” x Estimated 60’L Plastic Belt-Type Conveyor; (2) Overhead Blowers; and PLC
Control          (1)    Marsh Model Patrion Plus Coder, Asset #P1225         
(1)    PAI Palletizer, S/N 5238; with Chain-Driven Pallet Conveyor; Transfer
Conveyors; and PLC Control          (1)    Orion Model MA4 Stretch Wrap Machine,
S/N 2005-0515042, Asset #4B570; with Chain-Driven Pallet Conveyor; Labeler; and
Push-Button Control          (1)    Lot of Miscellaneous Conveyors    205    1-
   Sweed Model 300AB Scrap Chopper, S/N 41974      400    206    1-    Sweed
Scrap Chopper      400    207    1-    Orwak Model 8020 Baler      3,500    208
   1-    LES 30” x 48” Compactor      1,500    209    1-    Videojet Model
Excel/UHS/AF Ink Jet Coder, S/N IU97G15035, (1997)      3,500    210    1-   
Videojet Model Excel/100 Ink Jet Coder, S/N 90F21008, (1990)      350    211   
1-    Videojet Model Excel/170i Ink Jet Coder, S/N Illegible      3,500    212
   1-    Labeljet Model 262 Labeler      1,000    213    1-    Videojet Model
Excel 170I UHS Ink Jet Coder, S/N IU9G15022, Asset #P1160      3,500    214   
1-    Imaje Model S8Master JALME Ink Jet Coder, S/N 1440261A2, Asset #P1180     
7,500    215    1-    Imaje Model S8 Master 1.1G Ink Jet Coder, S/N 5030033U,
Asset #P1181      4,000    216    1-    Imaje Model S8 Master 2.1G Ink Jet
Coder, S/N 4530019A, Asset #P1182      4,000    217    5-    Loveshaw Model
MJPSYMJ2 Ink Jet Coders, S/N C401846-201B, Asset #P1190; S/N H402218-201B, Asset
#P1200; S/N H402217-201B, Asset #P1210; S/N H402241-201B, Asset #P1220; and S/N
H402242-201B, Asset #P1230      12,500          Each Value: $2,500   

 

65



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   218    2-    Videojet Model Excel 170I UHS Ink Jet Coders, S/N 90F22010,
Asset #P1100; and S/N IU96K26015, Asset #P1110      7,000          Each Value:
$3,500    219    1-    Lot of Out-of-Service Equipment, To Include:      100,000
         (1)    Meyer 40-Valve Filler; (Refurbished)          (1)    Zalkin
8-Head Capper, S/N 4008, (1991); 50 cfm, 11,700 Bottles/Hour          (1)   
Meyer 40-Valve Filler; (Refurbished In 2003)          (1)    Zalkin 8-Head
Capper, S/N 4008, (1991); 50 cfm, 11,700 Bottles/Hour               

 

 

  Total Production: $ 2,727,650    Mixing    220 2- 1,800-Gallon Stainless Steel
Tanks; Leg Mounted $ 3,500    Each Value: $1,750 221 2- 1,850-Gallon Stainless
Steel Tanks; Leg Mounted   3,500    Each Value: $1,750 222 3- 1,625-Gallon
Stainless Steel Tanks; Leg Mounted   4,500    Each Value: $1,500 223 1-
3,800-Gallon Stainless Steel Tank; Leg Mounted   3,500    224 1- 850-Gallon
Stainless Steel Tank; Leg Mounted   1,000    225 3- 1,300-Gallon Stainless Steel
Tanks; Leg Mounted   3,000    Each Value: $1,000 226 1- 1,400-Gallon Stainless
Steel Tank; Leg Mounted   1,000    227 2- Paul Krohnert 15,000-Gallon T316L
Stainless Steel Silos, S/N FP1043; and S/N FP1044, (1992); 12-Gauge Shell
Thickness, 10-Gauge Head Thickness   30,000    Each Value: $15,000 228 1- 96”L x
42”W x 10’H Pallet Rack; 2-Tier   65    229 1- Silverson Model Flashblend FLB30
Blender, S/N FLB30S 296   3,500    230 1- 1,585-Gallon Stainless Steel Tank; Leg
Mounted   1,500               

 

 

  Total Mixing: $ 55,065    Maintenance    231 1- Lot of Maintenance Equipment,
To Include: $ 25,000    (1) Ridgid Model 300-T2 Pipe Threader, S/N ED23207 D95
(1) Miller Model Millermatic 252 250-Amp Arc Welder, S/N LH300652B, (2007) (1)
Lincoln Model Square Wave Tig-355 350-Amp Tig Welder, S/N U1931200607, (1993)
(1) Empire Model EF-2448 24” x 48” Reach-In Type Shot Blast Cabinet, S/N C-13484
(1) DoAll Model 2013-V 20” Vertical Band Saw, S/N 571-04126, (2004) (1) Royal
Service Promise 50-Ton H-Frame Press, S/N 97767, (1994); 34” Between Posts (1)
Acer Model 3VK Vertical Milling Machine, S/N 9405418, (1994), 3 hp; with 10” x
50” T-Slot Worktable; Machinist Vise; and Acu-Rite Model Master-MP X-, Y-, and
Z-Axis Digital Readout (1) Tarnow Model TUJ50M 24” x 108” Engine Lathe, S/N
2515; with 12” 3-Jaw Chuck; Tailstock; and Tool Post (1) Parker Model Parkrimp 1
Hose Crimper

 

66



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    DoAll Model C-916S 12” x 36” Horizontal Band Saw, S/N
50394463, (1994)          (1)    King Model KC-30FC 11” Throat Pedestal Drill,
S/N 721858, (1994)          (1)    General 7-1/2” Throat Bench Drill         
(1)    Lot of Miscellaneous Maintenance Equipment, To Include: Shelving;
Miscellaneous Racking; Bench Grinders; Small Belt and Disc Sander; Toolroom
Chests; Worktables; etc.               

 

 

  Total Maintenance: $ 25,000    Lab    232 1- Lot of Laboratory Equipment, To
Include: $ 25,000    (1) Ishida Model MTX-30 Digital Counting Scale (1) Hitachi
HPLC System; with Hitachi Organizer; Hitachi Model L-2400 UV Detector; Hitachi
Model L-2300 Column Oven; and Hitachi Model L-2130 Pump (1) Fisher Scientific
Model Isotemp Incubator (2) Boekel Model 13200 Incubators (1) Secure Pak Model
SST Seal Tester (1) Secure Pak Torque Tester, S/N D-3967 (1) Metrohm Model
757KFD Titrino Titrator; with Metrohm Model 732 Ti Stand; and Panasonic Model
DPU-414 Thermal Printer (1) Bellingham & Stanley Model RFM340 Refractometer (1)
Mettler Toledo Model DL25 Titrator (1) Mettler Toledo Model RE50 Refractometer
(1) Mettler Toledo Model MA235 pH/Ion Analyzer (1) Hach Model DR-2000
Spectrophotometer (1) Hach Model DR-2800 Spectrophotometer            

 

 

  Total Lab: $ 25,000    Plant Utilities    233 1- Gardner-Denver Model ECOSOA
Rotary Screw Air Compressor, S/N M24260, (1987), 150 hp; Skid Mounted $ 2,500   
234 1- Gardner-Denver Model ESKAF Rotary Screw Air Compressor, S/N W16514; 100
psig Maximum Operating Pressure; with Sound Enclosure   2,000    235 1- Mycom
Model N6WB Ammonia Compressor, S/N 630420, 100 hp; Skid Mounted   2,500    236
1- Frick Model RWFII 134 H Ammonia Compressor, S/N F0383ZFMNLIGA03, (2005); with
York Model V1A PGF-46 Variable-Speed Drive, S/N GNR-065; and York Tank, S/N
NB152791, (2005), 400 psi @ 250°F   25,000    237 1- Mycom Model N8A Ammonia
Compressor, S/N 11732, 75 hp; Skid Mounted   2,500    238 1- Mycom Model 8A
Ammonia Compressor, S/N 8A1022, 75 hp; Skid Mounted, 4-Stage   2,500    239 1-
Mycom Model 8A Ammonia Compressor, S/N 8A1575, 75 hp; Skid Mounted, 4-Stage  
2,500    240 1- Vilter Ammonia Compressor; Estimated 75 hp; Skid Mounted,
4-Stage   5,000    241 1- Cimco Model F2611-5 Ammonia Carbon Steel Tank, S/N
10133, (1980); 250 psig @ 300°F, Horizontal   1,000    242 2- Cimco Model
F-2612-5 Ammonia Carbon Steel Tanks, S/N 12083; and S/N 10132   2,000    Each
Value: $1,000

 

67



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   243    1-    Ultra-Air Model UA201-800E Air Dryer, S/N U-44628, (2005);
100°F Maximum Inlet Air Temperature, 230-psig Maximum Inlet Air Pressure     
2,000    244    1-    Domnick Hunter Model Cirrus Air Dryer; Elevated      1,500
   245    1-    Manufacturer Unknown Model AASLG-75100 Rotary Screw Air
Compressor, S/N GG75A288143, 125 hp; 10,384 Hours Indicated, Skid Mounted     
3,500    246    1-    Lot of Water Treatment Equipment, To Include:      115,000
         (1)    Gardner-Denver Model ESD99E Rotary Screw Air Compressor, S/N
S194190; Estimated 125 hp, Skid Mounted; with Pneumatech Model AD-325 Air Dryer;
and Air Receiving Tank          (1)    Estimated 9,000-Gallon Carbon Steel Tank;
Estimated 10’W x 15’H; Foundation Mounted, Round Top, Flat Bottom          (1)
   Osmonics Model SS24011 12,000-GPH Reverse Osmosis System, S/N 40515744; 95%
Rejection Rate; with (2) RO Skids, Each with (6) CodeLine Pressure Vessels, and
(2) Osmonics Model HX0740-3.0V-216-A Coupling System; Storage Tanks; and Brock
Solutions Pump Drive          (2)    Ellett Industries 19,056-Gallon T304SS
Stainless Steel Tanks, S/N 18355A; and S/N 18355B; 12’H x 72”D          (1)   
Estimated 15,000-Gallon Carbon Steel Tank; 96”D x Estimated 12’H          (6)   
Potter & Rayfield Model 84 IN. Filter Carbon Steel Purifiers, S/N 2994; and S/N
(5) Unknown; with (4) 84” x 72” Carbon Steel Tanks; and (2) 72” x Estimated 168”
Carbon Steel Tanks          (2)    Bollmann-Filter Model 707922 Estimated
10,000-Gallon Carbon Steel Tanks; 15,000 Gallons/Hour Flow Rate, 24” x 72”D,
Elevated          (1)    1,400-Gallon Lime Carbon Steel Tank; 72”D x 6-1/2’H,
Skid Mounted          (5)    Pall 18,000-Gallon/Hour Polishing Filters         
(1)    Trojan Model UV-01AM15 1.34-Gallon/Hour Cleaning System, S/N 191096-01   
      (1)    Schmidt Model Sigma X29MPL Heat Exchanger; Skid Mounted; with
Pumps; and On/Off Control          (2)    Waukesha Cherry Burrell Model 2065
14,700-Gallon/Hour Booster Pumps, S/N 14150; and S/N 250396    247    1-   
Lochinvar 3,200,000-Btu Natural Gas Fired Boiler; Model and S/N Unknown     
2,500    248    1-    RBI Model HW4000 4,000,000-Btu Natural Gas Fired Boiler,
S/N 010537519      5,000    249    1-    RBI Model 33HW4000NE2ACSS 4,000,000-Btu
Natural Gas Fired Boiler, S/N 10330923      5,000    250    1-    RBI Model
HB2000 2,000,000-Btu Natural Gas Fired Boiler, S/N 050642457      2,500    251
   1-    RBI Model 3200E-2-NG 3,200,000-Btu Natural Gas Fired Boiler, S/N
12977618      2,500    252    1-    RBI Model 33HW4000NR2SSSS 4,000,000-Btu
Natural Gas Fired Boiler, S/N 070124417      5,000    253    1-    American
Sigma Model 1880 Water Sampler, S/N EL2926553      500               

 

 

  Total Plant Utilities: $ 192,500    Throughout Plant    254 84- 96”L x 40”W x
18’H Pallet Racks; 2/3/4-Tier $ 5,460    Each Value: $65 255 28- 48”L x 48”W x
25’H Pallet Racks; 3-Deep, 2-Tier   1,820    Each Value: $65 256 33- 96”L x 54”W
x 25’H Pallet Racks; 3-Tier   2,145    Each Value: $65

 

68



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   257    28-    108”L x 42”W x 10’H Pallet Racks; 2-Tier      1,820      
   Each Value: $65            

 

 

  Total Throughout Plant: $ 11,245    Rolling Stock 258 1- Tennant Model 355 LP
Gas Rider-Type Floor Sweeper, S/N A830222 $ 3,000    259 1- American-Lincoln
Model 7760 LP Gas Rider-Type Floor Sweeper   5,000    260 1- JLG Model CM-2033
750-Lb. Scissor Lift;   3,500            

 

 

  Total Rolling Stock: $ 11,500    Total Appraised Orderly Liquidation Value -
Cott Corporation [***] $ 3,047,960            

 

 

 

 

69



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

70



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 1,590,000   

Batch Mixing

     69,750   

Plant Utilities

     90,500   

Laboratory

     17,000   

Throughout Plant

     46,690   

Rolling Stock

     63,400      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 1,877,340      

 

 

 

 

71



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    261    1-    Sidel Blow Molding Line, To Include:   
$ 375,000          (1)    Ensign 52”W Dumper          (1)    Sidel Model XMRP
Elevator, S/N 5821, (1998); 80”W x Estimated 12’H; with 72” x 60” Feed Hopper;
and Inclined Elevator          (1)    AEC Model NXGW-10 Chiller, S/N 98F0282;
30°F Minimum Temperature, 65°F Maximum Temperature; with 10 hp Process Pump; and
0.5 hp Recirculation Pump          (1)    AEC Model TDW1NXQ Warmer, S/N 98F5263,
(1998); 12 kW          (1)    Sidel Model SBO 10/14 ROUE Blow Molding Machine,
S/N 672, (1998); 10,000 - 12,000 Bottles/Hour, 10-Mold, 310 kW, 470 Amps, 400
Volts          (1)    4” x Estimated 18’L Interlocking Plastic Belt Conveyor   
      (1)    Videojet Model Excel/170i Ink Jet Coder, S/N I95K03043          (1)
   Estimated 12’H Bottle Elevator; with Parts Grabbing Conveyor, Inclined      
   (1)    Rapid Model 1018-K 10” x 18” Granulator, S/N 3001285, (1997)         
(1)    Estimated 250’L Air Powered Conveyor; Overhead; with Various Blowers; and
Drive Motors          (1)    Crown Simplimatic Model 40-P-C Palletizer, S/N
S0319-698-653; with 35”W Plastic Interlocking Belt-Type Flow Through Conveyor;
Vacuum-Type Sheet Takeoff; Automatic Pallet Infeed, Estimated 12-High; and
QuickPanel PLC Control          (1)    Signode Model MCDBCU Strapping Machine,
S/N 955; with Push-Button Control          (1)    Muller Model 606 Octopus
Stretch Wrap Machine, S/N B4980698; with Chain-Driven Pallet Conveyor; Power
Roller Outfeed Conveyor; and Push-Button Control    262    1-    2-Liter Bottle
Line, To Include:      675,000          (1)    Crown Simplimatic Model BDA-3200
Depalletizer, S/N 1777-10651, (1994); with Estimated 16”W x 18’L Plastic Mesh
Belt-Type Exit Conveyor; Vacuum Type Sheet Takeoff; and Push-Button Control   
      (1)    23”-29” x Estimated 30’L Interlocking Plastic Belt Conveyor      
   (1)    Estimated 175’L Air Powered Conveyor; Overhead          (1)   
Videojet Model Excel/170i Ink Jet Coder, S/N I94E16020          (1)    Krones
Model 2400-055-137 Variojet 60-Station Rinser, S/N 560-017, (1993); (Part Of
Monoblock System)          (1)    Krones Model VK-PET 099/SV 90-Valve Filler,
S/N 139-606, (1993); (Part Of Monoblock System)          (1)    Alcoa Model
L-22A-4-18 18-Head Capper, (1993); with Shared Parker Model CPC Control; (Part
Of Monoblock System)          (2)    4” x Estimated 30’L Interlocking Plastic
Belt Conveyors   

 

72



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (2)    AMF Model BWA 626 Single-Deck Bottle Warmers, S/N 13580;
and S/N 13579, (2001); Each with 25” x Estimated 12’L Interlocking Plastic Belt
Infeed and Outfeed Conveyors, 3-Belt; 84” x 25’L Interlocking Plastic Belt
Conveyor; and 45” x Estimated 18’L Interlocking Plastic Belt Secondary Infeed
Conveyor          (2)    Trio Pack 16” x Estimated 18’L Interlocking Plastic
Belt Conveyors          (2)    Krones Model Contiroll 20-Station Wraparound
Labelers, S/N 745-093; and S/N 745-031, (1993); with (2) Unwind Stands; Glue
Pot; Glue Applicator; Krones Model Stratec Label Check; and Allen-Bradley
Control          (6)    6” x Estimated 20’L Interlocking Plastic Belt Conveyors
         (1)    Sentry 8’W x Estimated 18’L Accumulation Table; Plastic Belt
Type          (2)    15” x Estimated 10’L Interlocking Plastic Belt Conveyors;
with 90° Infeed Section          (1)    Convay Systems Model HPS 2500 LH-BEH
Case Washer, S/N 84-0136, (1984); with Water Heater; Wash Tank; Rinse Tank; and
Shur-Sensor TC Computerized Controller          (1)    Hartness Tray Packer, S/N
26038; with 10”W x Estimated 10’L Plastic Interlocking Belt Type Flow Through
Conveyor; Gravity Outfeed; Estimated 10” x 15’L Plastic Interlocking Belt Type
Tray Conveyor; and Start/Stop Control          (1)    Hytrol 10”W x Estimated
45’L Power Roller Conveyor; with Inclined Section          (1)    SMI Model
APET243V Overwrapper; (Owned by Danone)          (1)    Douglas Wrapping
Machine, S/N M-4640, (2001); with 4-Belt Infeed Conveyor; Automatic Tray Infeed;
Chain-Type Product Push Through Conveyor; Glue Applicator; 2-Sided 2-Belt Push
Through Conveyor; Power Outfeed Conveyor; and Control          (1)    Douglas
Model 4641 Shrink Wrap Machine, (2001); with 26” x 8’L Heat Tunnel; and Hytrol
Power Roll Outfeed Conveyor          (2)    24” x Estimated 75’L Interlocking
Plastic Belt Conveyors; Each with Roller Guides          (1)    PAI Palletizer,
S/N 14217; Estimated 12-High; with Estimated 55”W Flow Through Conveyor; Pallet
Counter; Transfer Conveyor; and Push-Button Control          (1)    Muller Model
Octopus 606 Stretch Wrap Machine, S/N A0710594; with Chain-Driven Power Infeed
Conveyor; and Push-Button Control    263    1-    Can Line, To Include:     
500,000          (1)    Crown Simplimatic Depalletizer; with Estimated 60”
Plastic Interlocking Belt Type Flow Through Conveyor; Automatic Pallet Stacking;
and Push-Button Control          (1)    Sentry 20”W x Estimated 15’L Conveyor;
Overhead          (1)    2”W x Estimated 150’L Overhead Conveyor          (1)   
Crown Simplimatic Model Century 72-Valve Filler, S/N AJD CN73 PPCS 0108; with
Stealth PLC Control          (1)    Angelus Model 121L Can Seamer, S/N 12548594,
(1993)          (5)    4”W x Estimated 15’L Interlocking Plastic Belt Conveyors
         (1)    Convay Systems Model CWA-511-B 6’W x Estimated 15’L Can Warmer,
S/N 94-03-0550; with 15”W x Estimated 12’L Plastic Interlocking Belt Type Infeed
and Outfeed Conveyor          (1)    Sentry 15”W x Estimated 15’L Interlocking
Plastic Belt Conveyor          (1)    Sentry 15” x Estimated 18’L Interlocking
Plastic Belt Conveyor          (1)    Sentry 80”W x Estimated 18’L Accumulation
Table; Plastic Belt Type          (1)    Sentry 10”W x Estimated 20’L Conveyor;
with 90° Turn Section; and Can Inverter   

 

73



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Sentry 4”W to 12”W x Estimated 45’L Conveyor; with
Secondary Can Washer; 90° Turn Section; Overhead Blower; 12”W x 10’L
Interlocking Plastic Belt Conveyor; 90° Turn Section; and Drive Motor         
(1)    Filtec Model FT-50 Fill Level Monitor, S/N 13265          (1)    Kayat
Case Packer, S/N TP-50A-155-96, (1996); with Estimated 75’L Interlocking Plastic
Belt Infeed Conveyor; Nordson Model 2302 Hot Melt Glue Applicator; Electro Cam
Model 5000 Series Programmable Limit Switch; and Allen-Bradley Push-Button
Control          (1)    Intermec Model 4440 Labeler; with (3) Unwind Stands   
      (1)    Mead Model 1225 Case Packer, S/N 140, (1996); with Estimated 50’L
Interlocking Plastic Belt Infeed Conveyor; and Nordson Hot Melt Glue Applicator;
(Supplier Owned)          (1)    Arpac Model 60-28W Shrink Wrap Machine, S/N
2468, (1994); with Arpac Model 60-281 Heat Shrink Tunnel, S/N 2468, 30”W x 12’L;
Sentry Plastic Interlocking Plastic Belt Exit Conveyor, 24”W x 45’L; and 180°
Turn Section          (1)    Hytrol 18”W x Estimated 200’L Overhead Power
Roll/Power Belt Conveyor          (1)    PAI Palletizer, S/N 6300-82; Estimated
12-High; with Estimated 55”W Flow Through Conveyor; Pallet Counter; Transfer
Conveyor; and Push-Button Control          (1)    Muller Model Octopus 606
Stretch Wrap Machine, S/N A9310596; with Chain-Driven Pallet Conveyor; and
Push-Button Control    264    2-    Falco Estimated 20,000-Gallon Stainless
Steel Tanks, S/N 3369 N2; and S/N 3369 N1; Estimated 11’D x 30’H; 304SS,
10-Gauge Head, 12-Gauge Shell          Each Value: $20,000      40,000         
     

 

 

  Total Production: $ 1,590,000    Batch Mixing    265 1- Estimated 2,800-Gallon
Stainless Steel Tank; Elevated, Welded Steel Construction $ 2,500    266 2-
Ambec Blenders, S/N N0005-11/93/260; and S/N N0003-11/93/400, (1993); Each with
Estimated 750-Gallon Insulated Stainless Steel Pressure Vessel; Various Drive
Motors; Various Circulation Pumps; Deaeration Tank, Estimated 250 Gallon;
Flowmeters; and Control   50,000    Each Value: $25,000 267 5- Estimated
1,000-Gallon Stainless Steel Tanks; Skid Mounted; Each with Pumps; Motors; and
Process Piping   5,000    Each Value: $1,000 268 2- Estimated 5,000-Gallon
Stainless Steel Tanks; Elevated   10,000    Each Value: $5,000 269 1- AGC
Engineering Model AR56-F 20” x 60” Heat Exchanger, S/N 06221, (2006); with 15 hp
Motor; and Tank; (Owned By Danone)   —     270 5- 150-Gallon Stainless Steel
Tanks; 30”D x 4’H   1,250    Each Value: $250 271 1- 550-Gallon Stainless Steel
Tank; 52”D x 60”H; with Lightnin Agitator; and Mettler Model ID1 Plus Scale, S/N
2002954   1,000    272 1- 550-Gallon Stainless Steel Tank; 52”D x 60”H; with
Lightnin Agitator; (Owned By Danone)   —                

 

 

  Total Batch Mixing: $ 69,750   

 

74



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Plant Utilities    273    2-   

Mycom Model N6WB Ammonia Compressors, S/N 630616; and S/N 630617; Estimated 100
hp

Each Value: $2,500

   $ 5,000    274    2-   

Mycom Model N6A Ammonia Compressors, S/N 20024; and S/N 1076A, 75 hp

Each Value: $2,500

     5,000    275    1-    Chil-Con Products Model FA14192-400 Chiller, S/N
09400612-1, (1994); with (2) 18”W x Estimated 125”L Shell and Tube Heat
Exchangers, Insulated      3,500    276    1-    Chil-Con Products Model
FA12166-400 Chiller, S/N 0940061J-1, (1994); with 18”W x Estimated 10’L Shell
and Tube Heat Exchanger; and 17”W x Estimated 11’L Shell and Tube Heat
Exchanger; Insulated      3,500    277    1-    Water Treatment System, To
Include:      15,000          (2)    Bollmann-Filter 2,200-Gallon Sand Filter
Carbon Steel Tanks, (1994)          (2)    1,000-Gallon Ion Exchangers         
(2)    Bollmann-Filter 1,000-Gallon Fiberglass Tanks, (1994); 10’D x 22’H,
Insulated          (1)    Bollmann-Filter 12,000-Gallon Carbon Steel Tank,
(1994); 10’D x 20’H          (2)    Bollmann-Filter 2,000-Gallon Carbon Steel
Tanks, (1994)          (1)    Schmidt 20” x 40” Heat Exchanger, S/N PA64266,
(1994); with Sielmann Stainless Steel Tank, (1994)          (2)    Ruud Model
RSS120C 115-Gallon Water Heaters, S/N 1295G03706; and S/N 1296E00272; 160 psi   
      (1)    Teledyne Laars Model VW3050IN11EECCE 3,050,000-Btu/Hour Natural Gas
Fired Boiler, S/N C96B01236    278    1-    Belliss & Morcom Model WH28H3N
Reciprocating Air Compressor, S/N 895/4; 65.1mm Stroke, 750 rpm, 1,680 Cubic
Meters/Hour, 3-Stage; with Air Receiving Tank      30,000    279    1-    AEC
Model FG-2004 Estimated 500-Gallon Carbon Steel Tank, S/N 98E0800, (1998); 48”W
x 48” L x 48”H      No Value    280    1-    Gardner-Denver Model EBM99F13
Rotary Screw Air Compressor, S/N S007525, (1998), 75 hp; Skid Mounted      4,000
   281    1-    Gardner-Denver Model EBM0LE Rotary Screw Air Compressor, S/N
U50881, (1998), 75 hp      4,000    282    1-    Gardner-Denver Model EAP0MC
Rotary Screw Air Compressor, S/N N04651, (1993), 100 hp; Skid Mounted      5,000
   283    1-    Kohler Model 100RZ92 Generator, S/N 352150; 60-Hz, 1,800 rpm   
  7,500    284    1-    RBI 4,000,000-Btu/Hour Natural Gas Fired Boiler, S/N
030123249      5,000    285    1-    Laars Model PNCV2000NACL2BXX
1,999,920-Btu/Hour Water Heater, S/N C04F04277, (2004)      3,000               

 

 

  Total Plant Utilities: $ 90,500    Laboratory    286 1- Lot of Laboratory
Equipment, To Include: $ 17,000    (1) Market Forge Model Sterilmatic Autoclave
(1) VWR Model AS12 Autoclave (1) Fisher Scientific Model Isotemp 205 Water Bath
(1) Hitachi HPLC System; with Hitachi Organizer; Hitachi Model L-2400 UV
Detector; Hitachi Model L-2300 Column Oven; and Hitachi Model L-2130 Pump

 

75



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Mettler Toledo Model Viper MBSM12 Digital Scale         
(1)    Mettler Toledo Model DL53 Titrator          (1)    Metrohm Model 691 pH
Meter          (1)    Bellingham & Stanley Model RFM340 Refractometer         
     

 

 

  Total Laboratory: $ 17,000    Throughout Plant    287 122- 96”L x 42”W x 25’H
Pallet Racks; 3-Tier $ 7,930    Each Value: $65 288 10- 144”L x 42”W x 25’H
Pallet Racks; 5-Tier   650    Each Value: $65 289 94- 72”L x 52”W x 25’H 4-Deep
Pallet Racks; 3-Tier   6,110    Each Value: $65 290 1- 30” x 60” Vertical Baler;
Manufacturer; Model; and S/N Unknown; (Owned By Supplier)   —     291 1- Cousins
Stretch Wrap Machine; 48” x 48”   1,500    292 1- Muller Model 701 Stretch Wrap
Machine, S/N 88500891; 60”D   1,500    293 1- Muller Model 2203 Stretch Wrap
Machine, S/N B2570497; 48” x 48”   1,500    294 1- Lot of Factory and Support
Equipment, To Include: Milling Machine; Band Saw; Lathe; Scrap Chopper;
Miscellaneous Racking; Shelving; Work Tables; Miscellaneous Conveyors; etc.  
7,500    295 1- Lot of Office Furniture and Business Machines; To Include:
Desks; Chairs; Credenzas; Lateral File Cabinets; Conference Tables; Vertical
File Cabinets; Partitions; Work Stations; etc.   20,000               

 

 

  Total Throughout Plant: $ 46,690    Rolling Stock    296 1- Tennant Model 7400
LP Gas Rider-Type Floor Sweeper, S/N 7400-3090 $ 5,000    297 1- Tennant Model
7100 Electric Rider-Type Floor Sweeper   4,500    298 2- Yale Model
MPE060LCN24T2748 6,000-Lb. Electric Walkies, S/N A803N06443T; and S/N
A803N06444T; Each with Battery Charger   2,400    Each Value: $1,200 299 1-
Lansing Bagnall Model FOER920TL Estimated 4,000-Lb. Electric Lift Truck, S/N
77040979   3,000    300 5- Hyster Model E50XL-33 5,000-Lb. Electric Lift Trucks,
S/N C108V22020R; S/N C108V22057R; S/N C108V22019R; S/N C108V22005R; and S/N
C108V22021R, (1994); 3-Stage Mast, Solid Tire; Each with Side Shift   17,500   
Each Value: $3,500 301 4- Clark Model ECS25 5,000-Lb. Electric Lift Trucks, S/N
E357-0367-8971FB; S/N E357-0426-8971; S/N E357-0427-8971; and S/N
E357-0367-8972FB, (1993); 188” Lift Height, 3-Stage Mast, Solid Tire; Each with
Side Shift   14,000    Each Value: $3,500 302 2- Hyster Electric Lift Trucks,
S/N F108V04159S; and S/N F108V04160S, (1995)   7,000    Each Value: $3,500

 

76



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   303    2-    Hyster Electric Lift Trucks, S/N E108V13468X; and S/N
E108V13467X, (2000)          Each Value: $5,000      10,000            

 

 

  Total Rolling Stock: $ 63,400    Total Appraised Orderly Liquidation Value -
Cott Corporation [***] $ 1,877,340            

 

 

 

 

77



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

78



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Bottling

   $ 2,317,500   

Warehouse

     29,500   

Plant Utilities

     63,500   

Yard

     176,500   

Throughout Plant

     104,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 2,691,500      

 

 

 

 

79



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Bottling    304    1-    Lot of Syrup Room Equipment, To Include:
   $ 92,500          (2)    27,000-Liter Stainless Steel Tanks, Asset #1; and
Asset #2, (1982); Each with Top Mounted Electric Mixer; and Associated Pumps;
Piping; etc.          (1)    4,500-Liter Stainless Steel Tank, Asset #3, (1982);
with Top-Mounted Electric Mixer; and Associated Pumps; Piping; etc.          (2)
   6,000-Liter Stainless Steel Tanks, Asset #4; and Asset #5, (1982); Each with
Top-Mounted Electric Mixer; and Associated Pumps; Piping; etc.          (1)   
6,500-Liter Stainless Steel Tank, Asset #6, (1982); with Top-Mounted Electric
Mixer; and Associated Pumps; Piping; etc.          (1)    5,000-Liter Stainless
Steel Tank, Asset #7, (1982); with Top-Mounted Mixer; and Associated Pumps;
Piping; etc.          (1)    5,700-Liter Stainless Steel Tank, Asset #8, (1982);
with Top-Mounted Mixer; and Associated Pumps; Piping; etc.          (2)   
21,000-Liter Stainless Steel Tanks, Asset #9; and Asset #10, (1982); Each with
Top-Mounted Electric Mixer; and Associated Pumps; Piping; etc.          (2)   
1,000-Liter Utility Stainless Steel Tanks, Asset #1; and Asset #2; Each with
Top-Mounted Electric Mixer; Citric Acid Meters; and Associated Pumps; Piping;
etc.          (2)    1,500-Liter Utility Stainless Steel Tanks, Asset #3; and
Asset #4; Each with Top-Mounted Electric Mixer; Citric Acid Meters; and
Associated Pumps; Piping; etc.          (2)    Marco Model Datamaster Batch
Scales          (1)    PSI Projects CIP System, (1986); with (3) 1,000-Gallon
Capacity Process Tanks; (2) Alpha Laval Heat Exchangers; and Associated Pumps;
Piping; PLC Controls; etc.          (2)    1,000-Liter Stainless Steel Tanks;
Each with Associated Pumps; Piping; etc.          (1)    5,000-Liter Stainless
Steel Tank; with Top-Mounted Electric Mixer; Pumps; Piping; etc.          (1)   
Centrifugal Mixer; with Stainless Steel Hopper; Pumps; Piping; Controller; etc.
         (1)    Dalmec Model PMC 50-kg Bag Lifter, S/N 0528355, (2005); with
Vacuum Pump; and Control          (1)    Central Bottling International PLC
Control System, S/N 2846/004, (2006); with Associated Touch Screen Interfaces   
      (1)    Lot of Miscellaneous Equipment, To Include: Stainless Steel
Mezzanine; Mass Flowmeters; Tank Level Indicators; Sink; Table; Scale; Pump;
Motor; Piping; etc.    305    1-    Bottling Line #4; 1-Liter, 2-Liter, and
3-Liter Bottle Capacity, Both Round and Square, 12,000 Bottles/Hour, To Include:
     350,000          (1)    Officine Model Depa 1 Depalletizer, S/N S/1024,
(1994); with Chain-Type Loading Conveyor; Safety Enclosure; Estimated 48”W x 5’L
Interlocking Metal Belt Conveyor; and PLC Control          (1)    Fava Artemio
Model PB577/4P Unscrambler, S/N 622, (1999); Estimated 10’D, Stainless Steel;
with Loading Hopper; (2) Loading Conveyors; and PLC Control    

 

80



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    HSM Model VL45 26” x 18” Plastic Vertical Baler, S/N
270168155U, (2006)          (1)    Estimated 6”W x 65’L Air Powered Conveyor;
with (2) Top-Mounted Blowers          (1)    Estimated 4”W x 100’L Interlocking
Plastic Belt Conveyor; with (4) 90° Turn Sections; S-Type Turn Section; and
Estimated 8” x 12’ Diverter          (1)    AVE Model Vega 45 45-Valve Rotary
Volumetric Filler, S/N 08289, (1989); Stainless Steel; with Bottle Rinse
Station; and Siemens PLC Control          (1)    Zalkin Model CA8/360NG 8-Head
Capper, S/N 24239, (2006); with Air Powered Cap Feed Hopper; Spiral Feeder; and
PLC Control          (1)    Zalkin Model CA6GR 6-Head Capper, S/N 22557, (1990);
with Stainless Steel Feed Hopper; Inclined Conveyor; Spiral Feeder; and
Push-Button Control; (Not In Service)          (1)    Estimated 4”W x 190’L
Stainless Steel Interlocking Metal Belt Conveyor; with S-Type Turn Section; (4)
90° Turn Sections; and Estimated 24”W x 10’L Lane Diverter          (1)   
Krones Model Canmatic 12-Station Wraparound Labeler; (Estimated 1980s); with
Nordson Hot Melt Glue Applicator; Glue Pot; Label Feeder; and Push-Button
Control          (1)    Linx Model 6800 Ink Jet Coder          (1)    Alfa-Laval
Model M10-MFMC Pasteurizer, S/N 30100-22580, (1989); with Alfa-Laval Model
M10-MFMC Heat Exchanger, S/N 30100-22580, 10-Bar Maximum Pressure, 100°C Maximum
Temperature; Estimated 500-Liter Capacity Stainless Steel Tank; APV UV Lamp;
Control Panel, with Chart Recorder; and Associated Piping; Valve; etc.         
(1)    Euro Sistemi Case Packer; (Estimated 2000); with Automatic Sorter;
Estimated 24”W x 36’L Interlocking Plastic Belt Conveyor; Lane Diverter; Cart
Board Loading Station; Overwrapper; Estimated 36”W x 12”H Heat Shrink Tunnel;
and PLC Control          (2)    Zebra Model ZM600 Label Printers          (1)   
Estimated 18”W x 40’L Power Roller Conveyor; with 90° Turn Section; and
Estimated 36”W x 10’ Lane Diverter          (1)    Estimated 36”W x 12’L
Inclined Power Belt Conveyor          (1)    Estimated 13”W x 10’L Power Roller
Conveyor          (1)    Estimated 13”W x 4’L Power Belt Conveyor          (1)
   Logopak Model 906 II B90 Pressure Sensitive Labeler, S/N 204 0072, (2004);
with Interlocking Plastic Belt Conveyor          (1)    Estimated 13”W x 5’L
Power Roller Conveyor          (1)    Estimated 13”W x 20’L Inclined Power Belt
Conveyor          (1)    Estimated 13”W x 15’L Power Roller Conveyor; with
Estimated 13”W x 10’L 180° Interlocking Plastic Belt Conveyor Section         
(1)    Estimated 13”W x 5’L Power Belt Conveyor          (1)    Estimated 13”W x
12’L 180-Degree Interlocking Plastic Belt Conveyor          (1)    Ocme Model
Orion V Palletizer, S/N 1/170/96, (1996); with Automatic Pallet Loader; Power
Roller Infeed Conveyor; Pneumatic Cardboard Placer; Power Roller Exit Conveyor;
Safety Enclosure; and PLC Control          (1)    Mancon Model 2000 Orbital-Type
Stretch Wrap Machine, S/N P1486; with Estimated 48”W x 30’L Power Roller
Conveyor; Safety Enclosure; and PLC Control          (1)    Estimated 4”W x
130’L Interlocking Plastic Belt Conveyor; with (6) 90° Turn Sections; Estimated
12”W x 48”L Lane Diverter; and Estimated 24”W x 20’L Lane Diverter   

 

81



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Berchi Model Modular PR-L Tray Palletizer, S/N 0317BF1763,
(1992); with Automatic Pallet Feeder; Pneumatic Cardboard Placer; Pneumatic
Bottle Loading Station; Chain-Type Exit Conveyor; Safety Enclosure; and PLC
Control          (1)    ITW Mima Model Octopus 1600B Orbital-Type Stretch Wrap
Machine, S/N 312812-001, (2001); with Estimated 48”W x 30’L Power Roller
Conveyor; Chain-Type Offload Conveyor; Safety Enclosure; and PLC Control      
   (1)    Lot of Associated Mezzanine; Pumps; Piping; etc.    306    1-   
Canning Line #1; 330mL @ 78,000 Cans/Hour, 440mL @ 78,000 Cans/Hour, To Include:
     550,000          (1)    Ocme Model 2D180/M Depalletizer, S/N 1/208/90,
(1991); with 3-Strand Infeed Chain Conveyor; Cardboard Feeding Stack; Pallet
Loading Station; and Top-Mounted Takeoff Conveyor, Estimated 72”W x 57’L      
   (1)    Kensal 30”W x Estimated 65’L Interlocking Plastic Belt Conveyor; with
180° Turn Section          (1)    16”W x Estimated 100’L Interlocking Plastic
Belt Conveyor; with (2) 90° Turn Sections; and Electric Motor Drives         
(1)    16”W x 7’L Interlocking Plastic Belt Conveyor          (1)    16”W x 15’L
Interlocking Plastic Belt Conveyor          (1)    16”W x 110’L Interlocking
Plastic Belt Conveyor          (2)    16”W x 50’L Interlocking Plastic Belt
Conveyors          (1)    16”W x 65’L Interlocking Plastic Belt Conveyor      
   (1)    16”W x 20’L Interlocking Plastic Belt Conveyor          (1)    3”W x
35’L Interlocking Plastic Belt Conveyor          (1)    Legendre 3-Lane Rinser;
Gravity Feed, Estimated 25’L, Inclined          (1)    16”W x 15’L Interlocking
Plastic Belt Conveyor; with Overhead Lane Divider          (1)    Crown
Simplimatic 100-Valve Filler; (Estimated 1960s); Stainless Steel; with Stainless
Steel Enclosure          (1)    Angelus Model 120L 12-Position Can Seamer, S/N
7428969, (1969); with FSI Can Top Feeder; (50) Can Holding Positions; and Drive
Motor          (1)    Jetmix Mixer, S/N M016-01/98-300, (1998); 33,000
Liters/Hour; with Siemens Model Simatic OP37 CNC Control          (1)    Plough
Pasteurizer, S/N 598, (2003); 5,700 Liters/Hour; with Siemens Model Simatic PLC
Control          (1)    3”W x 30’L Interlocking Plastic Belt Conveyor; with
Overhead Can Washing Positions; and Can Turn Position          (3)    Mapex
Model FLG Fill Level Monitors; Each with Inspection Stand          (1)    16”W x
35’L Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)   
16”W x 15’L Interlocking Plastic Belt Conveyor          (1)    16”W x 7’L
Interlocking Plastic Belt Conveyor          (1)    6”W x 25’L Interlocking
Plastic Belt Conveyor          (1)    Vortex Model B Flatbed Pasteurizer, S/N
1430R/DD/1549, (1949); 5-Zone; with 6”W x Estimated 20’L Entry Infeed
Interlocking Plastic Belt Conveyor; and 12”W x 20’L Exit Interlocking Plastic
Belt Conveyor   

 

82



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (2)    6”W x 30’L Interlocking Plastic Belt Conveyors          (1)
   16”W x 20’L Interlocking Plastic Belt Conveyor          (1)    16”W x 15’L
Interlocking Plastic Belt Conveyor          (1)    16”W x 15’L Interlocking
Plastic Belt Conveyor; with Diverter Position          (1)    3”W x 100’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections; and Diverter
Position          (2)    16”W x 10’L Interlocking Plastic Belt Conveyors      
   (1)    16”W x 30’L Interlocking Plastic Belt Conveyor; with (2) 90° Turn
Sections          (1)    42”W x 10’L Interlocking Plastic Belt Accumulation
Table          (2)    3”W x 20’L Interlocking Plastic Belt Conveyors; Each with
Can Turnover Position          (2)    Mapex Model FLG Fill Level Monitors; Each
with (2) Sensing Positions          (2)    Linx Model 6800 Ink Jet Coders      
   (1)    24”W x 20’L Interlocking Plastic Belt Conveyor          (4)    24”W x
25’L Interlocking Plastic Belt Conveyors          (1)    32”W x 35’L
Interlocking Plastic Belt Conveyor          (1)    32”W x 15’L Interlocking
Plastic Belt Conveyor          (1)    20”W x 10’L Interlocking Plastic Belt
Conveyor          (1)    20”W x 15’L Interlocking Plastic Belt Conveyor         
(1)    Zambelli Model LFT120 Case Packer, S/N 1514, (2000); with Overhead Lane
Divider, 9-Position; Overhead Stretch Wrap Position; and Telemecanique Model
Magelis PLC Control          (1)    Zambelli Model M2LS Shrink Tunnel, S/N 1546,
(2000); 20” x 30” Parts Opening; with 32” Wire Mesh Conveyor; and (2) Overhead
Cooling Fans          (1)    32”W x 5’L Interlocking Plastic Belt Conveyor      
   (1)    Zambelli 32”W x 20’L Roller Belt Conveyor          (1)    32”W x 20’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section; and Electric Motor
Drive          (1)    32”W x 10’L Roller Belt Conveyor; with Electric Motor
Drive          (1)    32”W x 15’L Interlocking Plastic Belt Conveyor; with 90°
Turn Section; and Electric Motor Drive          (1)    32”W x 15’L Roller Belt
Conveyor          (1)    32”W x 15’L Interlocking Plastic Belt Conveyor         
(1)    20”W x 10’L Interlocking Plastic Belt Conveyor          (2)    32”W x
25’L Interlocking Plastic Belt Conveyors          (1)    32”W x 10’L
Interlocking Plastic Belt Conveyor          (1)    Diverter Table; 42”W x 5’L   
      (1)    Kisters 32”W x 10’L Interlocking Plastic Belt Conveyor          (1)
   Kisters Model 197-80 80-Box/Minute Case Packer; (Estimated 1980s); with
Convac PLC Control; and Nordson Hot Melt Glue Applicator   

 

83



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Zevia Model ST/11-600 Shrink Tunnel, S/N 7471, (1991); 18”
x 24” Parts Opening; with Roller Belt Flow Through Conveyor          (1)    20”W
x 20’L Power Roller Conveyor          (1)    20”W x 7’L Power Belt Conveyor   
      (1)    24”W x 15’L Power Roller Conveyor; with 180° Turn Section         
(1)    24”W x 25’L Power Roller Conveyor          (1)    24”W x 5’L Power Belt
Conveyor          (1)    12”W x 10’L Interlocking Plastic Belt Conveyor         
(1)    12”W x 30’L Power Roller Conveyor          (1)    12”W x 5’L Power Belt
Conveyor          (1)    12”W x 20’L Interlocking Plastic Belt Conveyor; with
180° Turn Section          (1)    12”W x 7’L Power Roller Conveyor          (1)
   12”W x 25’L Inclined Power Belt Conveyor          (1)    12”W x 350’L Power
Roller Conveyor          (2)    12”W x 5’L Inclined Power Belt Conveyors      
   (2)    Logopak Model Tandem Controller Pressure Sensitive Labelers, S/N
2040323; and S/N Unknown, (2004)          (1)    12”W x 20’L Inclined Power Belt
Conveyor          (1)    12”W x 10’L Power Roller Conveyor; with 90° Turn
Section          (1)    16”W x 72”L Diverter Table; with Plastic Diverting Slats
         (3)    12”W x 20’L Power Roller Conveyors          (3)    12”W x 10’L
Interlocking Plastic Belt Conveyors; Each with Automatic Stop          (1)   
Ocme Model 21P118/M3 Palletizer, S/N 1/207/90, (1990); with Entry Roller
Conveyor; Automatic Turn Position; Siemens Model Simatic PLC Control; Automatic
Loading Area; and 5-Strand Outfeed Chain Conveyor, Estimated 48”W x 15’L      
   (1)    ITW Mima Model Octopus 1600B Orbital-Type Stretch Wrap Machine, S/N
997956-001, (1999); with 3-Strand Infeed Chain Conveyor; and 48” x 5’ Power
Roller Conveyor    307    1-    Canning Line #2; 150 mL @ 45,000 Cans/Hour,
250mL @ 45,000 Cans/Hour, 330mL @ 45,000 Cans/Hour, To Include:      875,000   
      (1)    Wortley Depalletizer, S/N 2066, (1970); with Pallet Loading
Position; 2-Strand Infeed Chain Conveyor; 2-Strand Takeoff Chain Conveyor;
Accumulation Table, 44”W x 10’L; and Control          (1)    16”W x 35’L
Interlocking Plastic Belt Conveyor; with Electric Motor Drive          (2)   
16”W x 65’L Interlocking Plastic Belt Conveyors          (1)    48” x 5’
Diverter Table          (1)    16”W x 115’L Interlocking Plastic Belt Conveyor
         (1)    16”W x 65’L Interlocking Plastic Belt Conveyor          (1)   
16”W x 45’L Interlocking Plastic Belt Conveyor          (1)    3”W x 15’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)    4-Lane
Rinser; Estimated 25’L, Gravity Feed   

 

84



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Crown Simplimatic 72-Valve Filler; (Estimated 1960s);
Stainless Steel; with Stainless Steel Enclosure          (1)    Central Bottling
International Mixer, S/N 2832/004, (2006); 24,000 Liters/Hour; with APB Heat
Exchanger; and Estimated 250-Liter Stainless Steel Storage Tank          (1)   
Angelus Model 120L 12-Position Seamer, (1969); with Manual Infeed Chutes; and
VBS PLC Control          (1)    3”W x 25’L Interlocking Plastic Belt Conveyor;
with 3-Can Transfer Positions          (1)    3”W x 15’L Interlocking Plastic
Belt Conveyor; with 3-Can Transfer Positions          (1)    6”W x 25’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections; and Diverter
Table, Estimated 20”W x 5’L          (1)    3”W x 30’L Interlocking Plastic Belt
Conveyor          (1)    3”W x 30’L Interlocking Plastic Belt Conveyor; with (2)
90° Turn Sections          (1)    6”W x 50’L Interlocking Plastic Belt Conveyor
         (1)    6”W x 25’L Interlocking Plastic Belt Conveyor; with 45° Turn
Section; 90° Turn Section; and Diverter Table          (1)    6”W x 15’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)    12”W x
15’L Interlocking Plastic Belt Conveyor          (2)    10”W x 15’L Interlocking
Plastic Belt Conveyors          (2)    3”W x 10’L Interlocking Plastic Belt
Conveyors; Each with 90° Turn Section          (2)    Mapex Model FLG Fill Level
Monitors; Each with Sensing Stand          (2)    Linx Model 6800 Ink Jet
Coders; Each with Print Head          (2)    3”W x 25’L Interlocking Plastic
Belt Conveyors; Each with 4-Can Turnover Stations          (2)    3”W x 20’L
Interlocking Plastic Belt Conveyors          (1)    42”W x 10’L Interlocking
Plastic Belt Conveyor          (2)    16”W x 25’L Interlocking Plastic Belt
Conveyors          (1)    16”W x 5’L Interlocking Plastic Belt Conveyor         
(1)    60”W x 15’L Interlocking Plastic Belt Conveyor          (1)    16”W x
15’L Interlocking Plastic Belt Conveyor          (1)    16”W x 10’L Interlocking
Plastic Belt Conveyor          (1)    3”W x 30’L Interlocking Plastic Belt
Conveyor; with (2) 90° Turn Sections          (1)    Cluster Pack Model 751
6-Pack Case Packer, S/N 2315, (1987); with Overhead Case Erection Position; Hot
Melt Glue Applicator; and 32”W x 15’L Exit Roller Conveyor          (1)    18”W
x 15’L Interlocking Plastic Belt Conveyor; with 180° Turn Section          (1)
   18”W x 20’L Roller Belt Conveyor          (1)    18”W x 5’L Power Belt
Conveyor          (1)    18”W x 15’L Interlocking Plastic Belt Conveyor; with
180° Turn Section          (1)    8”W x 15’L Roller Belt Conveyor          (1)
   18”W x 10’L Interlocking Plastic Belt Conveyor          (1)    20”W x 10’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section   

 

85



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    40”W x 5’L Interlocking Plastic Belt Diverter          (1)
   20”W x 15’L Interlocking Plastic Belt Conveyor          (1)    Zambelli Model
LFT60-W Case Packer, S/N 1350, (1996); with 24”W x 10’L Interlocking Plastic
Belt Infeed Conveyor; 2-Strand Chain Conveyor, 16”W x 10’L; and Overhead Stretch
Wrapping Station          (1)    Zambelli Model M2/L Shrink Tunnel, S/N 1350,
(1996); 10” x 26” Parts Opening; with 28”W Wire Mesh Conveyor          (1)   
20”W x 20’L Interlocking Plastic Belt Conveyor          (1)    20”W x 7’L Roller
Conveyor; with 45° Turn Section          (1)    20”W x 5’L Power Roller Conveyor
         (1)    20”W x 7’L Roller Conveyor; with 45° Turn Section          (1)
   Legendre 20”W x 5’L Power Belt Conveyor          (1)    20”W x 10’L
Interlocking Plastic Belt Conveyor          (1)    Logopak Model 90611 B90
Pressure Sensitive Labeler, S/N 2030274, (2003)          (1)    20” x 10’ Power
Roller Conveyor          (1)    60”W x 70”L Diverter; with Plastic Lane Changing
Slats          (2)    20” x 15’ Power Roller Conveyors          (2)    20”W x
10’L Interlocking Plastic Belt Conveyors          (1)    Ocme Model
11/P115/N/S/F2 Palletizer, S/N 109694; with Pallet Loading Position; Infeed
Roller Conveyor; Stacking Unit; Pick and Place Arm; and 48” x 15’ Power Roller
Conveyor          (1)    Newtec Model 1800 Orbital-Type Stretch Wrap Machine,
(1985)    308    1-    Bottling Line #3; 1-Liter, 2-Liter, and 3-Liter Bottling
Capacity, 12,000 Bottles/Hour, To Include:      450,000          (1)    Lita
Model TRP Depalletizer, S/N 2207, (1999); with 3-Strand Chain Infeed Conveyor,
43”W x 15’L; Overhead Cardboard Pick and Place Arm, Pneumatic; Pallet Takeoff
Position, with 48”W x 15’L Take-Up Roller Conveyor; 2-Strand Chain Conveyor; and
Dump Chute          (1)    28”W x 25’L Inclined Drag Conveyor          (1)   
28”W x 25’L Drag Conveyor          (1)    28”W x 25’L Inclined Drag Conveyor   
      (1)    28”W x 25’L Drag Conveyor          (1)    28”W x 25’L Drag
Conveyor; with Dump Chute          (1)    28”W x 25’L Inclined Drag Conveyor;
with Dump Chute          (1)    Procomac Model Topstar Bottle Unscrambler, S/N
P2731          (1)    Estimated 6”W x 35’L Air Powered Conveyor; with (2)
Top-Mounted Blowers          (1)    Dawson/Hills 18 Position Rinser, S/N M24703
         (1)    Stork Model VR32/8 32-Valve Filler; Stainless Steel          (1)
   Zalkin 8-Head Capper, (1992)          (1)    3”W x 50’L Interlocking Plastic
Belt Conveyor   

 

86



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    6”W x 50’L Interlocking Plastic Belt Conveyor          (1)
   Dawson/Hills 36-Position Rinser, S/N M24793          (1)    Stork 48-Valve
Filler; Stainless Steel          (1)    Zalkin 8-Head Capper, (1992)         
(1)    3”W x 30’L Interlocking Plastic Belt Conveyor          (1)    CPS
20,000-Liter/Hour Pasteurizer, (2005); with Siemens Model Simatic PLC Control;
and Associated Heat Exchanger          (1)    Diverter; Estimated 12”W x 4’L   
      (1)    Arol Model Euro/PP 8-Head Capper, S/N 8813, (2004); with Overhead
Cap Feeder          (1)    3”W x 15’L Interlocking Plastic Belt Conveyor      
   (1)    3”W x 200’L Interlocking Plastic Belt Conveyor; with (2) 180° Turn
Sections          (1)    Krones Model Canmatic 12-Station Wraparound Labeler,
S/N 073B83; with Hot Melt Glue Applicator; Label Placement Position; and PLC
Controls          (1)    3”W x 30’L Interlocking Plastic Belt Conveyor         
(1)    Linx Model 6800 Ink Jet Coder          (1)    28”W x 5’L Diverter      
   (1)    16”W x 10’L Interlocking Plastic Belt Conveyor          (1)    16”W x
35’L Interlocking Plastic Belt Conveyor; with 180° Turn Section          (1)   
28”W x 5’L Diverter          (1)    16”W x 15’L Interlocking Plastic Belt
Conveyor          (1)    Zambelli Model LFT 40/V Case Packer, S/N 1450, (1999);
with PLC Control; Overhead Stretch Wrapper Station; and 30”W x 5’L Interlocking
Plastic Belt Conveyor          (1)    Zambelli Model M/L Shrink Tunnel, S/N
1450, (1999); 14” x 20” Parts Opening; with 24” Wire Mesh Belt Conveyor; and (2)
Overhead Cooling Fans          (1)    24”W x 10’L Interlocking Plastic Belt
Conveyor          (1)    Logopak Model 90611890 Pressure Sensitive Labeler, S/N
2030273, (2003)          (1)    24”W x 10’L Power Roller Conveyor; with Electric
Motor Drive          (1)    24”W x 35’L Inclined Power Belt Conveyor         
(1)    30”W x 7’L Roller Conveyor; with 45° Turn Section          (1)    24”W x
10’L Inclined Power Belt Conveyor          (1)    30”W x 7’L Roller Conveyor;
with 45° Turn Section          (1)    24”W x Estimated 150’L Power Roller
Conveyor          (1)    30”W x 7’L Roller Conveyor; with 45° Turn Section      
   (1)    3-Level Carousel; Estimated 75 Linear Feet          (1)    24”W x 75’L
Power Roller Conveyor          (1)    Estimated 24”W x 8’L Interlocking Plastic
Belt Conveyor          (1)    Estimated 24”W x 36”L Power Belt Conveyor         
(1)    Estimated 36”W x 15’L Interlocking Plastic Belt Conveyor          (1)   
Central Bottling International Model KP233/1/A Palletizer, S/N 2701/009, (2004);
with Automatic Pallet Loader; Estimated 48”W x 20’L Power Roller Conveyor;
Pneumatic Cardboard Loader; Safety Enclosure; and Blackstar Engineering PLC
Control          (1)    Robopac Model Helix Orbital-Type Stretch Wrap Machine,
S/N 033020018, (1990); with Estimated 48”W x 45’L Power Roller Conveyor, with
(2) Rotary Turn Tables; Safety Enclosure; and PLC Control          (1)    Lot of
Associated Mezzanine; Pumps; Piping; etc.               

 

 

  Total Bottling: $ 2,317,500   

 

 

87



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Warehouse    309    1-    Packaging Machinery Model FP135S Stretch
Wrap Machine, S/N 8410    $ 3,000    310    1-    Lot of Pallet Racking, To
Include:          (223) 89”W x 44”D x 20’H Pallet Racks; Adjustable, 2- to
3-Tier          (37) 89”W x 44”D x 20’H Pallet Racks; Adjustable, 4- to 5-Tier
         (7) 144”W x 44”D x 20’H Pallet Racks; Adjustable, 2-Tier      25,000   
311    1-    5,000-Lb. Platform Scale; with 48” x 48” Platform; and Setra Super
Count High Resolution Counting Scale      1,500               

 

 

  Total Warehouse: $ 29,500    Plant Utilities    312 1- Satec 1,000-Liter/Shift
Water Treatment System, S/N A1736; (Estimated 1980s); (Upgraded In 2007); To
Include: (1) 3,000-Liter Galvanized Steel Raw Water Storage Tank; with Rubber
Lining (1) 150,000-Liter Galvanized Steel Semi-Treated Water Storage Tank; with
Rubber Lining (1) BAC Model V1-50-3 Cooling Tower, S/N 72-4347H, (1972); (Not In
Service) (2) BAC Model VX1-50-2X Cooling Towers, S/N 92-4100C; and S/N 92-4108C,
(1992); (Not In Service) (5) Satec Carbon Filters (4) Satec Dealkalizers (1)
Satec Carbon Filter (4) Ametek Polisher Filters (1) Willand UV Water Treatment
Lamp (3) Willand UV Water Treatment Lamps (1) Forbes 4,000-Liter Plastic
Hydrochloric Acid Storage Tank (1) 90,000-Liter Carbon Steel Effluent Tank; with
4,000-Liter Dosing Tank (1) 10,000-Liter Fiberglass Salt Tank (1) Lot of
Associated Pumps; Piping; Motors; Flow Regulators; Valves; etc. $ 45,000    313
1- Plant Compressed Air System, To Include:   15,000    (1) Atlas Copco Model
GA408 8-Bar Rotary Screw Air Compressor, S/N ARP.726849; (Estimated 1980s) (1)
Atlas Copco Model GA30 10-Bar Rotary Screw Air Compressor, S/N ARP.715489,
(1989) (1) Atlas Copco Model GA55 7.5-Bar Rotary Screw Air Compressor, S/N
AII.455203, (1995) (2) Vertical Air Receiving Tanks (1) Hiross Model PGN180
Compressed Air Dryer, S/N 2926090002, (2005) (1) Atlas Copco Model GA37 10-Bar
Rotary Screw Air Compressor, S/N AII.318817, (1995)

 

88



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   314    1-    ACS Cooling Tower      3,500               

 

 

  Total Plant Utilities: $ 63,500    Yard    315 1- Lot of Tanks, To Include: $
162,000    (2) 26,200-Liter Glucose Stainless Steel Tanks, (1998); Each with
Associated Pumps; and Heater, 100°C Maximum Temperature (2) 26,200-Liter Grape
Juice Stainless Steel Tanks; Cone Bottom Type; Each with Associated Pumps (2)
26,200-Liter Glucose Stainless Steel Tanks; Cone Bottom Type; Each with
Associated Pumps; and Heaters (2) 30,000-Liter Glucose Stainless Steel Tanks;
Cone Bottom Type; Each with Associated Pumps; and Heaters (2) 34,000-Liter
Fiberglass Tanks; Each with Associated Pumps (1) 40,000-Liter Sugar Dissolver
Stainless Steel Tank; with Associated Mixer; and Aluminum Jacket (1)
43,000-Liter Sugar Stainless Steel Tank; Cone Bottom Type; with Associated Pumps
(1) 100,000-Liter Citric Acid Stainless Steel Tank; Cone Bottom Type; with
Jacket; and Associated Pumps (2) 100,000-Liter Spring Water Stainless Steel
Tanks; Cone Bottom Type; with Jacket; and Associated Pumps (2) 65,000-Liter
Stainless Steel Tanks; Cone Bottom Type; Each with Associated Pumps; and Piping;
(Not In Service) 316 1- Pakawaste Model ExtractPak Can Crusher, S/N 5999PWT1007,
(2007); with Pakawaste Bucket Loader, S/N 6000PWT1007; Waste Hopper; Hydraulic
Power Unit; Safety Enclosure; and Control   12,000    317 1- Manufacturer
Unknown 30” x 60” Vertical Baler   2,500               

 

 

  Total Yard: $ 176,500    Throughout Plant    318 1- Lot of QC Laboratory
Equipment, To Include: $ 55,000    (1) Corning Model 965 Carbon Dioxide Analyzer
(1) AND Model HA-200A Balance (1) DR Lange Model LASA 50 Photometer (3) Mettler
Toledo Model DL50 Titrators (2) Hanna Model 211 pH Meters (2) Bellingham &
Stanley Model RFM 342 Refractometers (1) Millipore Model Elix 3 Water Distiller
(1) Hach Model LT 200 Photometer (1) Paar Model DMA48 Density Meter (2) Carbo
Model QC Carbon Analyzers (1) Branson Model 2510 Ultrasonic Water Bath; with
Lauda Model Econoline 3 Temperature Controller (1) Transgenomic Model 3500 HPLC
System; with Pump; Sampler; Oven; Detector; Interface; and Computer Control (1)
Younglin Model Acme 9000 RI Detector, (2007); with Vacuum Degasser; and Mixer

 

89



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Avery Balance          (3)    Bellingham & Stanley Model
RFM 742 Refractometers          (1)    Lot of Laboratory Support Equipment, To
Include: Worktable; Glassware; Digital Thermometers; Portable Testers; etc.   
319    1-    Lot of Maintenance Equipment, To Include:      12,000          (1)
   Slingsby 25-Ton H-Frame Press          (1)    Colchester Model Master 2500
14” x 40” Geared-Head Engine Lathe          (1)    Beaver Model VBRP Vertical
Milling Machine, S/N 7165/2; with 10” x 52” T-Slot Table; and Machinist Vise   
      (1)    Ajax Model AJPD25 20” Pedestal Drill, S/N 15912          (1)   
Sureweld Model 165 165-Amp Tig Welder; with Portable Cart          (1)    DeWalt
Model DW871L 14” Abrasive Cut-Off Saw          (1)    Murex Model Transtig 200
200-Amp Tig Welder; with Portable Cart          (2)    Linx Model 6800 Coders   
320    1-    Lot of Kitchen Equipment, To Include: Stoves; Deep Fryers; Dish
Washers; Coolers; Serving Station; Sink; Warmer; Cooking Utensils; etc.     
5,000    321    1-    Lot of Factory and Support Equipment, To Include:
Worktables; Parts Bins; Hand Tools; Fume Extractors; Torch Carts; Double-End
Grinders; Portable Carts; Bench Drills; etc.      12,500    322    1-    Lot of
Office Furniture and Business Machines, To Include: Desks; Chairs; File
Cabinets; Conference Room Furniture; etc.      20,000               

 

 

  Total Throughout Plant: $ 104,500    Total Appraised Orderly Liquidation Value
- Cott Corporation [***] $ 2,691,500               

 

 

 

 

90



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

91



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Bottling

   $ 8,754,675   

Warehouse

     130,000   

Laboratory

     92,500   

Maintenance

     25,000   

Yard

     137,500   

Plant Utilities

     624,500   

Throughout Plant

     67,850      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 9,832,025      

 

 

 

 

92



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Bottling    323    1-    Bottling Line #2C, (2005); 250mL @ 18,000
Bottles/Hour, 330mL @ 18,000 Bottles/Hour, 400mL @ 18,000 Bottles/Hour, 500mL @
18,000 Bottles/Hour, and 750mL @ 12,000 Bottles/Hour, To Include:    $ 2,450,000
         (1)    Sidel Model SBO 10 Universal Blow Molding Machine, S/N 11043,
(2006); 18,000 Bottles/Hour, 10-Mold; with Feed Hopper, with Self Dumping
Loader; (2) Inclined Feed Conveyors; Hitema Model ECA.061/CP.P.PI.SID Chiller,
S/N S03N52754, (2006); and PLC Control          (1)    Simonazzi Estimated 6”W x
285’L Air Powered Conveyor; Stainless Steel, Automatic Adjusting; with (13)
Blowers; and PLC Control          (1)    Arol Model M8931 Cap Feeder, S/N
M9318-482C, (2005); Stainless Steel; with Loading Hopper; and Estimated 20’
Inclined Conveyor          (1)    Arol Model MECC Cap Feeder, S/N 10322, (2007);
with Feed Hoppers; and Estimated 20’ Inclined Conveyor          (1)    Simonazzi
Model Stilltronic 40-10K 40-Valve Volumetric Filler, S/N RAT 010, (2005); with
Simonazzi Model 80-P113W; 10-Head Capper, S/N LGH200, with (3) Bowl Feeders;
Elwatt Model E01 Air Conditioner, S/N 04112A, with Johnson Controls Regulator;
and Siemens Model Simatic Panel PLC Control          (1)    Estimated 3-1/2”W x
75’L Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections          (1)
   Simonazzi Model MR/GST 4K-IGBT 4-kW Induction Sealer, S/N 585/C.2721/04,
(2005)          (1)    Heuft Model Spectrum TX Fill Level Monitor, S/N
2RG018441, (2005)          (1)    Inverter; with Conveyor; and Stainless Steel
Frame          (1)    Corema Model JA/C-75EE Chiller, S/N 30349, (2005)         
(1)    Custom Built Wash Station; with Air Dry Off          (1)    Krones Model
Canmatic 720-12 12-Station Wraparound Labeler, S/N K073-S33, (2005); Stainless
Steel; with Pass Through Conveyor; Label Feeder; Glue Applicator; Laser
Inspection Station, with Automatic Reject Station; and PLC Control          (1)
   Estimated 3-1/2”W x 27’L Interlocking Plastic Belt Conveyor; with (2) 90°
Turn Sections          (1)    Simonazzi Model Starblend Plus Mixer, S/N SAE 171,
(2005); 9,000 Liters/Hour; with Maselli Model UN-22 Diet Analyzer; Estimated
3,000-Gallon Capacity Finish Product Storage Tank; DMT Model Burdomat IIK
Dosier; Siemens Model Simatic PLC Control; Associated Filters; and Pumps      
   (1)    Reda Model Past. 4500-900L Pasteurizer, S/N 2830, (2005); with CIP
System; and Siemens Model Simatic PLC Control          (1)    Estimated 16”W x
12’L Diverter Interlocking Plastic Belt Conveyor          (2)    Estimated 14”W
x 20’L Diverter Interlocking Plastic Belt Conveyors          (1)    Estimated
14”W x 30’L Interlocking Plastic Belt Conveyor; with 90° Turn Section         
(1)    Estimated 20”W x 20’L Interlocking Plastic Belt Conveyor; with 90° Turn
Section          (1)    Zambelli Model LFT 40 Case Packer, S/N 4355, (2004);
with Estimated 20”W x 20’L Interlocking Plastic Belt Conveyor, with Lane
Diverter; Overwrap Station; 27”W x 11”H Heat Shrink Tunnel, with Pass Through
Conveyor; and Control   

 

93



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Estimated 24”W x 14’L 90-Degree Power Belt Conveyor      
   (1)    Estimated 21”W x 15’L Power Roller Conveyor; with Lane Diverter      
   (2)    Linx Model 6800 Ink Jet Coders, S/N BQ804; and S/N Unknown, (2004);
with Shared Power Roller Conveyor          (1)    Estimated 23”W x 10’L
Interlocking Plastic Belt Conveyor          (1)    Estimated 13”W x 30’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)   
Zambelli Model LFT 25/V Compact Case Packer, S/N 4330, (2004); with Estimated
20”W x 15’L Interlocking Plastic Belt Conveyor, with Lane Diverter; Overwrap
Station; Nordson Hot Melt Glue Applicator; 27”W x 11”H Shrink Tunnel; and
Control          (1)    16”W x 35’L Interlocking Plastic Belt Conveyor; with (2)
90° Turn Sections          (1)    Estimated 20”W x 20’L Power Roller Conveyor   
      (1)    20”W x 20’L Interlocking Plastic Belt Conveyor          (1)   
Logopak Model 906IIF Pressure Sensitive Labeler, S/N 2050047, (2005)         
(1)    Estimated 12”W x 30’L Interlocking Plastic Belt Conveyor; with (2) 90°
Turn Sections          (1)    Estimated 12”W x 140’L Power Belt Conveyor; with
(3) 90° Turn Sections; and (2) Inclined Sections          (1)    Simonazzi Model
Kombi Palletizer, S/N IBP6.33, (2004); with 41”W x 30’L Power Roller Conveyor;
Pallet Loading Station; Pneumatic Cardboard Pick and Place Station; Laser Guide
System; and PLC Control          (1)    Robopac Model Helix HS30 Orbital-Type
Stretch Wrap Machine, S/N 4004100413, (2005); with 41”W x 25’L Power Roller
Conveyor          (1)    48”W x 15’L Chain-Type Pallet Offload Conveyor         
(1)    Markem Model Cimpak 300 Pressure Sensitive Labeler, S/N 00C3A693, (2000)
         (1)    Simonazzi Model Sweep-Off A/Z Depalletizer, S/N I0G123-2077,
(2004); with Pneumatic Cardboard Placer; Pallet Offload Station; Interlocking
Plastic Belt Lane Diverter; and PLC Control          (1)    Estimated 6”W x 55’L
Air Powered Conveyor; with (2) Blowers          (1)    Lot of Associated
Mezzanine; Pumps; Motors; etc.    324    1-    Bottling Line #2A, (1986); 2
Liters @ 10,000 Bottles/Hour Capacity, To Include:      350,000          (1)   
Simonazzi Estimated 6”W x 300’L Air Powered Conveyor; with (10) Top-Mounted
Blowers          (1)    Procomac Model Gripstar 24-Station Rinser, S/N P2190,
(1991); with Interlocking Plastic Belt Conveyor; Orientator; and Control      
   (1)    Simonazzi Estimated 6”W x 24’L Air Powered Conveyor; with (2)
Top-Mounted Blowers          (1)    O & H Model Hansa 120-Valve Volumetric
Filler, (1971); Stainless Steel, 16,000 Bottles/Hour Capacity; with Arol 20-Head
Capper, with Cap Feeder; Interlocking Plastic Belt Exit Conveyor; and
Push-Button Control          (1)    Wilhelm Hormes Stainless Steel Mixer, S/N
854/86, (1986); 6.5-Bar Maximum Pressure, 3,406 Liter Capacity; with (3)
Stainless Steel Mixing Tanks; Associated Filters; Pumps; and Motors          (1)
   Estimated 16”W x 45’L Interlocking Plastic Belt Conveyor          (1)   
3-1/2”W x 30’L Interlocking Plastic Belt Conveyor; with 36”W x 15’L Diverter   
      (1)    Krones Model Canmatic 730-10 Wraparound Labeler, (1986); Stainless
Steel, 16,000 Bottles/Hour Capacity; with Glue Station; Label Feeder; Bottle
Orientator; Interlocking Plastic Belt Infeed and Exit Conveyors; and Control   
      (1)    Estimated 16”W x 25’L Interlocking Plastic Belt Conveyor         
(1)    Estimated 16”W x 8’L Interlocking Plastic Belt Conveyor          (1)   
Estimated 16”W x 10’L Interlocking Plastic Belt Conveyor          (1)   
Estimated 15”W x 35’L Interlocking Plastic Belt Conveyor          (1)   
Zambelli Model LFT 50 Case Packer, (1986); with Estimated 20”W x 10’L
Interlocking Plastic Belt Conveyor, with Lane Diverter; Overwrap Station; 26”W x
12”H Shrink Tunnel; and Control   

 

94



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Logopak Model 906IIF400 Pressure Sensitive Labeler, S/N
2030182, (2003); with Interlocking Plastic Belt Conveyor; and (2) 90° Power Belt
Conveyors          (1)    BPE Estimated 20”W x 25’L Interlocking Plastic Belt
Conveyor          (1)    Twinpak Model MDEL Handle Applicator, S/N 189-95,
(1995); with Interlocking Plastic Belt Conveyor; and Control          (1)   
Estimated 12”W x 20’L Interlocking Plastic Belt Conveyor; with 90° Turn Section
         (1)    Steinle Model Unipal Palletizer, S/N 1614210, (1987); with
Infeed Conveyor; Stacker; Pallet Loader; Pneumatic Cardboard Placer; and Control
         (1)    Haloila Model Octopus 1800S Orbital-Type Stretch Wrap Machine,
S/N 955856-001, (1995); with Chain-Type Conveyor; and PLC Control          (1)
   Prestek Model Sympak Pressure Sensitive Labeler          (1)    Maillis Model
PR202 Stretch Wrap Machine          (1)    Estimated 16”W x 230’L Interlocking
Plastic Belt Conveyor; with (4) Lane Diverters; and (5) 90° Turn Sections      
   (1)    Berchi Model Genius PP/6 Palletizer, S/N 0504BF3537/00, (2000); with
Interlocking Plastic Belt Infeed Conveyor, with (3) Lane Diverters; Pallet Feed
Station; Pneumatic Cardboard Placer; Powered Roller Conveyor; Chain-Type
Conveyor; and PLC Control          (1)    Berchi Model Avvolgitrice 8PF/A
Orbital Stretch Wrap Machine, S/N 0504BT3538/00, (2000); with Powered Roller
Conveyor; Chain-Type Conveyor; and PLC Control          (1)    Lot of Associated
Mezzanine; Pumps; Motors; etc.    325    1-    Lot of Phase II Syrup Room Tanks,
To Include:      20,000          (4)    Wilhelm Hormes 4,000-Liter Stainless
Steel Tanks, (1986); Each with Top-Mounted Electric Mixer; and Associated Pumps
         (2)    Kells 5,000-Liter Stainless Steel Tanks, (1995); Each with
Lightnin Top-Mounted Electric Mixer          (1)    2,000-Liter Stainless Steel
Tank; with Bottom Mounted Electric Mixer; and Associated Pumps          (1)   
500-Liter Stainless Steel Tank; with Bottom Mounted Electric Mixer; and
Associated Pumps          (1)    Marco 6-kg Batch Scale; Stainless Steel      
   (1)    Lot of Associated Batch Controls; Pumps; Motors; and Mezzanine    326
   1-    Lot of Phase III Syrup Room Equipment, To Include:      32,500         
(2)    5,500-Liter Stainless Steel Tanks; Each with Top-Mounted Electric Mixer;
and Associated Pumps          (4)    3,000-Gallon Stainless Steel Tanks; Each
with Top-Mounted Electric Mixer; and Associated Pumps          (1)   
1,600-Liter Stainless Steel Tank          (1)    2,000-Liter Stainless Steel
Tank; with Top-Mounted Electric Mixer; and Associated Pumps          (2)   
5,000-Liter Stainless Steel Tanks; Each with Top-Mounted Electric Mixer; and
Associated Pumps          (1)    Marco Model Data Master Batch Scale; Stainless
Steel          (1)    Lot of Associated Pumps; Filters; Batch Controllers; Flow
Regulators; etc.    327    1-    Lot of Phase IV Syrup Room Equipment, To
Include:      95,000          (10)    3,000-Liter Stainless Steel Tanks; Each
with Bottom-Mounted Mixer; Associated Pumps; and Motors          (1)    PSL CIP
System, S/N P0265, (2000); with (3) Stainless Steel Storage Tanks; (2) Alfa
Laval Heat Exchangers; Siemens PLC Controls; and Associated Pumps          (2)
   Marco Model Datamaster Batch Scales          (6)    2,000-Liter Stainless
Steel Tanks; Each with Bottom-Mounted Electric Mixer; and Associated Pumps      
   (2)    5,500-Liter Stainless Steel Tanks; Each with Top-Mounted Agitator; and
Associated Pumps          (4)    Musk 8,000-Gallon Stainless Steel Tanks,
(1994); Each with Bottom-Mounted Electric Mixer; and Associated Pumps   

 

95



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Rexroth Model Gravimol Maassmol S5/LS2000 Weigh Scale,
(1994); with Meyers Flowmeters; and Associated Pumps          (1)    Estimated
10,000-Liter Stainless Steel Tank, Asset #F9; with Associated Pumps          (1)
   Lot of Associated Flowmeters; Motors; Batch Controllers; etc.    328    1-   
Bottling Line #4A, (1994); 250mL @ 36,000 Bottles/Hour, 330mL @ 36,000
Bottles/Hour, 500mL @ 36,000 Bottles/Hour, To Include:      2,250,000         
(1)    Posimat Model 37 Bottle Unscrambler, S/N OC10628, (2003); Posi Switch
Type, Stainless Steel, 0.25 Liter, 0.33 Liter, 0.52 Liter Format Types, (39)
Bottle Feed Positions; with Estimated 6”W x 20’L Belt Takeoff Conveyor;
Lodematic Box Tilter; 18”W x 15’L Inclined Drag Conveyor; and Hitech Control   
      (1)    NTS Estimated 6’W x 45’L Air Powered Conveyor, S/N 10035328,
(2003); with Top-Mounted Blower          (1)    NTS Estimated 6”W x 45’L Air
Powered Conveyor, S/N 40040356, (2005); with 90° Turn Position; and Top Mounted
Blower          (1)    Lodematic Model TROP19 300-kg Box Tilter, S/N 9823993,
Asset #SB024          (1)    Sidel 210-kg Drag Conveyor; 8”W x 20’L, Inclined;
with Dump Hopper          (1)    Sidel Estimated 6”W x 25’L Air Powered Conveyor
         (1)    Sidel Model SB0 20 U Blow Molding Machine, S/N 6003, (2005);
36,000 Bottles/Hour, 20-Mold          (1)    NTS Estimated 6”W x 30’L Air
Powered Conveyor, S/N 40040356, (2005)          (1)    NTS Estimated 6”W x 275’L
Air Powered Conveyor; with 90° Turn Section; and Top-Mounted Blowers         
(1)    All-Fill 96-Valve Filler, Asset #FIL/505, (1993); Stainless Steel; with
Stainless Steel Enclosure; and All-Fill CNC Control          (1)    All-Fill
Mixer, S/N 930088.2, (1993); 25,000 Liters/Hour, Stainless Steel; with (2)
1,330-Liter Horizontal Stainless Steel Holding Tanks; 1,330-Liter Vertical
Stainless Steel Holding Tank; Estimated 250-Liter Vertical Stainless Steel
Holding Tank; Associated Filters; Metering Pumps; and Control          (1)   
All-Fill Rinser, (1993)          (1)    Zalkin 18-Head Capper, S/N 4253, (1994);
with Andre Model EC Cap Feeder, S/N FC13, (1993)          (1)    Mapex Model MLG
Fill Level Monitor          (1)    Heuft Model V000272 Fill Level Monitor,
(1993)          (1)    2”W x 15’L Interlocking Plastic Belt Conveyor         
(1)    20”W x 20’L Interlocking Plastic Belt Conveyor          (1)    42”W x 7’L
Diverter-Type Interlocking Plastic Belt Conveyor; with Electric Motor Drive   
      (1)    20”W x 15’L Interlocking Plastic Belt Conveyor          (1)   
Diverter-Type Interlocking Plastic Belt Conveyor; with 90° Turn Section; 20” x
5’ Straight Position; Second Diverter Position, 16” x 5’, 90° Turn Section; 42”
x 20’L Double Diverter Position; and 2” x 25’ Interlocking Plastic Belt Infeed
Conveyor Section          (1)    Linx Model 6800 Ink Jet Coder          (1)   
Krones Model Canmatic Wraparound Labeler, S/N 073-DK8, (1993); with (20)
Labeling Positions; and Krones Model LabelJet Control          (1)    Estimated
42”W x 50’L Interlocking Plastic Belt Conveyor; with (3) Crossover Positions;
(2) 90° Turn Sections; and Motor Drive          (1)    26-1/2”W x 20’L
Interlocking Plastic Belt Conveyor          (1)    Zambelli Model LFT 60 Case
Packer, S/N 4327, (2004); with IPC Model Magelis CNC Control          (1)   
Zambelli Shrink Tunnel; 11” x 28” Parts Opening; with 31”W Flow Through Conveyor
Belt; and (2) Overhead Exhaust Positions          (1)    Zambelli 42”W x
Estimated 10’L Interlocking Plastic Belt Conveyor, S/N 1730          (1)   
Zambelli 9”W x 10’L Inclined Interlocking Plastic Belt Conveyor, S/N 1730   

 

96



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    9”W x Estimated 25’L Interlocking Plastic Belt Conveyor;
with (2) 90° Turn Sections; and Lift Gate          (2)    Linx Model 2LDX 6000
Series Ink Jet Coders          (1)    15”W x 20’L Interlocking Plastic Belt
Conveyor; with 180° Turn Section; and Electric Motor Drive          (1)    15”W
x 20’L Interlocking Plastic Belt Conveyor; with Overhead Divider Position      
   (1)    26”W x 20’L Roller Belt Conveyor; with Associated Motor Drive         
(1)    60”W x 25’L Interlocking Roller Top Conveyor; with (2) 90° Turn
Positions; Overhead Divider Position; and Associated Motor Drive          (1)   
Estimated 26”W x 35’L Interlocking Plastic Belt Conveyor; with (3) Diverter
Positions; (2) 26”W x 5’L Straight Positions; and Associated Motor Drive      
   (1)    26”W x 15’L Interlocking Plastic Belt Conveyor; with Overhead Sorting
Table; and Electric Motor Drive          (1)    Zambelli Model LFT30V Case
Packer, S/N 1194; with 26” x 5’ Infeed Conveyor; Nordson Hot Melt Glue
Applicator; 2-Chain Drag Conveyor; and 24” x 24” Outfeed Belt Conveyor         
(1)    Zambelli Model M1/S Shrink Tunnel, S/N 11; 17” x 29” Parts Opening; with
30” Flow Through Belt Conveyor; (2) Overhead Exhaust Pull-Down Units; and 32” x
5’ Powered Roller Outfeed Conveyor          (1)    16”W x 20”L Power Belt
Conveyor          (1)    16”W x 10’L Power Belt Conveyor; Inclined; with
Electric Motor Drive          (1)    16” x 30’L Power Belt Conveyor; with 180°
Turn Position          (1)    16”W x 5’L Power Roller Conveyor; with 90° Turn;
and Electric Motor Drive          (1)    16” x 10’ Power Roller Conveyor;
Inclined; with Electric Motor Drive          (1)    Estimated 16”W x 250’L Power
Roller Conveyor; with (2) 90° Turn Positions    329    1-    Bottling Line #4B,
(1994); 2 Liters @ 26,000 Bottles/Hour, To Include:      1,100,000          (1)
   Lodematic Model WROPL19 300-kg Box Tilter, S/N 9805393, Asset #SBO 10, (1998)
         (1)    Estimated 16”W x 10’L Drag Conveyor; Inclined; with Hopper      
   (1)    Anduze Estimated 10’L Conveyor, S/N 5033, (1993)          (1)    Sidel
Model SB0 10/10 Blow Molding Machine, S/N 207, (1993); 18,000 Bottles/Hour,
10-Mold; with Chiller; and Model ES16 Control          (1)    Estimated 6”W x
135’L Air Powered Conveyor; with (3) Top-Mounted Blowers          (1)   
Lodematic Model TROP19 300-kg Box Tilter, S/N 98271193, Asset #SBO 16         
(1)    Ardi Model XMRP Parts Elevator, S/N 522, (1993)          (1)    Sidel
Model SB016 F0UR Blow Molding Machine, S/N 50, (1993); 28,800 Bottles/Hour,
16-Mold; with Chiller; and Control          (1)    6”W x Estimated 150’L Air
Powered Conveyor; with (3) Top-Mounted Blowers          (1)    Indexer         
(1)    Estimated 6”W x 300’L Air Powered Conveyor; with (8) Top-Mounted Blowers
         (1)    All-Fill Model ALSIM 140-Valve Filler, Asset #FIL/506, (1993);
Stainless Steel, 60,000 Liters/Hour; with Asfill CNC Control          (1)   
All-Fill Rinser          (1)    Zalkin 20-Head Capper; with Andre Model EC Cap
Feeder, S/N 1369, (1993)          (1)    All-Fill Model Modumix 50 Mixer, Asset
#CAR/506; 60,000 Liters/Hour; with (2) 2,240-Liter Capacity Horizontal Stainless
Steel Tanks; 2,240-Liter Capacity Stainless Steel Vertical Tank; and PCS Control
         (2)    Amazon Model 622440JB60C1EE Filters, (2005)          (1)   
Heuft Model Spectrum Fill Level Monitor          (1)    6”W x 30’L Interlocking
Plastic Belt Conveyor          (1)    48”W x Estimated 150’L Interlocking
Plastic Belt Conveyor; with (6) Crossover Sections; and Estimated 24” x 10’
Straight Sections   

 

97



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Krones Model Canmatic Wraparound Labeler, S/N K072-027,
Asset #LAB/506, (1994); Stainless Steel; with Pass Through Conveyor; Label
Feeder; Glue Applicator; Laser Inspection, with Reject Station; and PLC Control
         (1)    Linx Model 6800 Ink Jet Coder; with Print Head          (1)   
8”W x Estimated 50’L Interlocking Plastic Belt Conveyor; with 90° Turn Section;
and Associated Electric Motor Drive          (1)    42”W x 150’L Interlocking
Plastic Belt Conveyor; with 180° Turn Section; (3) 90° Turn Sections; and
Associated Motor Drives          (1)    Zambelli Model LFT60/V Case Packer, S/N
1202; with Dual Overhead Sorting Positions; Overwrapping Position; 24” x 10’
Power Belt Conveyor; and Controls          (1)    Zambelli Model M2/S Shrink
Tunnel, S/N 1205; 19” x 29” Parts Opening; with (2) Overhead Exhaust Blowing
Units; and 32”W Pull Through Wire Mesh Conveyor          (1)    42”W x 5’L
Interlocking Plastic Belt Conveyor; with Electric Motor Drive          (1)   
24”W x 15’L Power Roller Conveyor; 180° Angle Type; with Motor Drive         
(1)    12”W x Estimated 20’L Power Belt Conveyor          (1)    Estimated 12”W
x 45’L Power Belt Conveyor          (1)    Estimated 16”W x 250’L Power Belt
Conveyor          (1)    Estimated 16”W x 0.5’L Power Belt Conveyor; Inclined   
      (2)    Logopak Model 906 11 B90 Pressure Sensitive Labelers, S/N 204 0074,
(2004); and S/N 204 0073          (1)    60”W x 3’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive          (1)    16”W x 5’L Interlocking
Plastic Belt Conveyor; with Electric Motor Drive          (1)    16”W x 3’L
Power Roller Conveyor; with Electric Motor Drive          (1)    60”W x 3’L
Power Belt Conveyor; with Electric Motor Drive          (1)    Kettner Model LV
POST30.49 60”W x 72”L Diverter, S/N 93/9018/089, (1993); with Electric Motor
Drive          (1)    60”W x 60”L Power Roller Conveyor          (1)    60”W x
15’L Roller Belt Conveyor; with (3) Overhead Diverting Lanes          (1)   
60”W x 10’L Roller Belt Conveyor; with (3) Overhead Diverting Lanes          (1)
   Power Belt Conveyor; 3-Position, Each Position 8”W x 7’L; with Electric Motor
Drive          (1)    Kettner Palletizer, S/N 93433014, (1993); with 48”W x 30’L
3-Strand Chain Conveyor          (1)    Haloila Model OCTO1800S Orbital-Type
Stretch Wrap Machine, S/N 5788, (1993)          (1)    Markem Model Cimpak 300
Pressure Sensitive Labeler, S/N 06C3D4751, (2006)          (1)    42”W x 10’L
2-Strand Chain Conveyor          (1)    Kettner Depalletizer; with 48” x 30’
3-Strand Chain Conveyor          (1)    2-Strand Chain Conveyor          (1)   
Kettner Palletizer; with Robotic Pick & Place Arms; Estimated 25’ Lift; and 48”
x 25’ 3-Strand Chain Conveyor          (1)    Haloila Model OCT01800S
Orbital-Type Stretch Wrap Machine, S/N 5789, (1993)          (1)    Markem
Pressure Sensitive Labeler          (1)    2-Strand Chain Conveyor          (1)
   Estimated 48”W x 35’L Power Roller Conveyor; with Electric Motor Drives   
330    1-    Bottling Line #4D; 2 Liters @ 18,000 Bottles/Hour, To Include:     
750,000          (1)    Lodematic 300-kg Box Tilter          (1)    Sidel
Elevator; Estimated 15’H; with Dump Hopper          (1)    Sidel Model SB016
FOUR Blow Molding Machine, S/N 46, (1993); 28,800 Bottles/Hour, 16-Mold; with
Chiller; and PLC Control          (1)    Estimated 6”W x 250’L Air Powered
Conveyor; with (5) Top-Mounted Blowers          (1)    Procomac Model M0547/048
48-Position Bottle Rinser, S/N IR.48.123, (1998)   

 

98



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    All-Fill Model Rotary Fill 48-80-11 80-Valve Filler, S/N
20011, (1998)          (1)    Arol Model PK10 10-Head Capper, S/N 5667, (1998);
with Andre Model EC Cap Feeder, S/N 1368, (1993)          (1)    4”W x 30’L
Interlocking Plastic Belt Conveyor; with Electric Motor Drive          (1)   
Heuft Model Basic Fill Level Monitor          (1)    Estimated 24”W x 125’L
Interlocking Plastic Belt Conveyor; with (5) 42”W Diverter Sections; and
Associated Motor Drive          (1)    Velcorin Dosing System          (1)   
Central Bottling International Model Volumix Mixer, S/N 13912, (2000); 32,000
Liters/Hour; with Associated Metering Pumps          (1)    Central Bottling
International Pasteurizer          (2)    Estimated 5,000-Gallon Stainless Steel
Tanks; Each with Grieves Agitator, Leg Mounted          (1)    Estimated 4”W x
35’L Interlocking Plastic Belt Conveyor          (1)    Krones Model Canmatic
Wraparound Labeler; Stainless Steel; with Pass Through Conveyor; Label Feeder;
Glue Applicator; Laser Inspection, with Automatic Reject Station; and PLC
Control          (1)    4”W x 30’L Interlocking Plastic Belt Conveyor         
(1)    Linx Model 6000 Series Ink Jet Coder          (1)    Estimated 50’L
Interlocking Plastic Belt Conveyor; with 24”W Diverter; 16”W Straightways; (3)
Diverter Positions; and Associated Motor Drive          (1)    12”W x 25’L
Interlocking Plastic Belt Conveyor; with (2) 36”W x 5’ Diverter Stations; and
Assorted Electric Motor Drives          (1)    3”W x 10’L Interlocking Plastic
Belt Conveyor; with Electric Motor Drive          (1)    12”W x Estimated 25’L
Interlocking Plastic Belt Conveyor; with 36” x 10’L Diverter Position         
(1)    Twinpak Model MFE 130 Packaging Machine, S/N 307S96, (1996)          (1)
   4”W x 7’L Interlocking Plastic Belt Conveyor; with Electric Drive         
(1)    4-1/2”W x Estimated 125’L Interlocking Plastic Belt Conveyor          (1)
   12”W x 12’L Interlocking Plastic Belt Conveyor; with 90° Turn Section      
   (1)    40”W x 7’L Diverter-Type Interlocking Plastic Belt Conveyor; with
Electric Motor Drive          (1)    14”W x 20’L Interlocking Plastic Belt
Conveyor; with 90° Turn Section; and Diverter Position          (1)    3”W x
10’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive          (1)
   Twinpak Model MFE130 Packaging Machine, S/N 306-96, (1996)          (1)   
4-1/2”W x Estimated 125’L Interlocking Plastic Belt Conveyor; with Associated
Motor Drive          (1)    Kensol Divider          (1)    48”W x 25’L
Interlocking Plastic Belt Conveyor          (1)    Kensol Interlocking Plastic
Belt Conveyor; with 42”W x 10’L Diverter Section; Estimated 12”W Straight
Positions; and 180° Turn Section          (1)    12”W x Estimated 225’L
Interlocking Plastic Belt Conveyor; with (4) 90° Turn Sections; and (3) Diverter
Table Sections          (1)    18”W x Estimated 150’L Interlocking Plastic Belt
Conveyor; with Fixed Diverter Positions          (1)    Estimated 16”W x 75’L
Interlocking Plastic Belt Conveyor; with (2) Diverter Positions          (1)   
Berchi Palletizer; with (4) Pick and Place Arms; Pallet Stacking Area; Bottle
Unload Position; Tray Unloading and Loading Sections; 48” x 20’ Power Roller
Conveyor; and Turnstile, with Roller Conveyor Top          (1)    ITW Mima Model
Octopus 1600 BFTS Orbital Type Stretch Wrap Machine, S/N 304439-001, (2000);
with 48” x 20’ Power Roller Conveyor          (1)    Estimated 48” x 20’ 4-Chain
Chain Conveyor          (1)    Officina Meccanica Sestese Model CS Banding
Machine, S/N 14745, (2004)          (1)    Markem Model Cimpak 300 Pressure
Sensitive Labeler   

 

99



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Officina Freddi Model FCF0V02/0 Case Former, S/N EC950008,
(1995)          (1)    Destacker; with Overarm Pick-Off Position; and 48” x 10’
Power Roller Conveyor    331    1-    Schleicher Model 6S Baler, S/N 606 15 2384
E      1,250    332    1-    Greenville Cleaner      1,500    333    10-   
Pallet Racks; 2- and 3-Tier, Adjustable, 8’W x 15’H x 44”D          Each Value:
$75      750    334    1-    Bottling Line #3B, (1990); 1 Liter @ 18,000
Bottles/Hour, 1-1/2 Liters @ 12,000 Bottles/Hour, To Include:      750,000      
   (1)    Lodematic Model TROPL019 300-kg Box Tilter, S/N 10035798          (1)
   Sidel Elevator; Estimated 20’H; with Sidel Model XMRP Drag Conveyor, S/N 697,
(1996); and Dump Hopper          (1)    Sidel Model SB016/16 ARMOIRE Blow
Molding Machine, S/N 181, (1996); 28,800 Bottles/Hour, 16-Mold; with Controls   
      (1)    NTS Estimated 6”W x 250’L Air Powered Conveyor; with (2)
Top-Mounted Blowers          (1)    Simonazzi Model Star Light 64-8 RBC118
64-Valve Filler, (1989)          (1)    Rinser          (1)    Zalkin Model CA5
8-Head Capper, (1998)          (1)    Simonazzi Model Predosix DS5 Mixer, S/N
518, Asset #CAR/504, (1989); 36,000 Liters/Hour          (1)    Heuft Model
Spectrum Fill Level Monitor          (1)    3”W x 20’L Interlocking Plastic Belt
Conveyor          (1)    16”W x Estimated 100’L Interlocking Plastic Belt
Conveyor; with (5) Diverter Positions; Automatic Pick-Off; and Electric Motor
Drives          (1)    Technopak 72”W x 10’L Accumulation Table          (1)   
3”W x 30’L Interlocking Plastic Belt Conveyor          (1)    Kosme Model
20TS1E1+S1E2 Wraparound Labeler          (1)    3”W x Estimated 45’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections; and Associated
Motor Drives          (1)    Linx Model 6800 Ink Jet Coder          (1)    40”W
x Estimated 85’L Interlocking Plastic Belt Conveyor; with 180° Turn Section; and
(2) Divider Positions          (1)    Zambelli Model LFT50 Case Packer, S/N
4005; with PLC Control; 24”W x 15’L Infeed Conveyor; Overhead Assorted Aisles;
and Overwrapping Position          (1)    Zambelli Model M3S Shrink Tunnel, S/N
949; 14” x 29” Parts Opening; with 32” Pull Through Chain Conveyor          (1)
   15”W x Estimated 25’L Interlocking Plastic Belt Conveyor; with 180° Turn
Section          (1)    Logopak Model 906 II B90 Pressure Sensitive Labeler, S/N
204 0320, (2004)          (1)    15”W x 10’L Roller Belt Conveyor; with Electric
Motor Drive          (1)    15”W x 12’L Interlocking Plastic Belt Conveyor; with
Electric Motor Drive          (1)    15”W x 15’L Roller Belt Conveyor; with
Electric Motor Drive          (1)    24”W x 5’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive   

 

100



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Counter; with 24”W x 4’L Belt Conveyor          (1)   
Diverter; Rubber Slat, 48”W x 5’L          (2)    8”W x 20’L Interlocking
Plastic Belt Conveyors; Each with 180° Turn Section          (1)    15”W x 10’L
Roller Belt Conveyor          (2)    15”W x 4’L Belt Conveyors          (1)   
Zecchetti Model PAL300BCE Palletizer; with 48” x 15’ Infeed Conveyor; Pallet
Infeed Station; Cardboard Infeed Station; and 3-Lane Chain Conveyor          (1)
   Haloila Model Octopus 1800S Orbital-Type Stretch Wrap Machine, S/N
946315-001, (1994)          (1)    Markem Model Cimpak 300 Pressure Sensitive
Labeler, S/N 06C3D4754, (2006)    335    1-    Greenville Cleaning Center     
1,500    336    9-    Pallet Racks; 8’W x 12’H x 42”D, 2-Tier Each Value: $75   
  675    337    1-    Kontrol Kinetiks Baler      1,500    338    1-    Bottling
Line #3A; 330mL @ 18,000 Bottles/Hour, 500mL @ 18,000 Bottles/Hour, 1 Liter @
18,000 Bottles/Hour, To Include:      950,000          (1)    Lodematic Box
Tilter          (1)    Sidel Elevator; with 12” x 15’ Inclined Drag Conveyor;
Dump Hopper; and Air Conveyor          (1)    Sidel Model SBO 10/10 Four Blow
Molding Machine, S/N 432, (1995); 18,000 Bottles/Hour, 10-Mold; with Sidel PLC
Control          (1)    NTS 6”W x Estimated 50’L Air Powered Conveyor; with 180°
Turn Section; and 90° Turn Sections          (1)    Transfer; 2-Lane to 1-Lane;
Air Operated          (1)    Lodematic Model TROPL019 300-kg Box Tilter, S/N
10024498          (1)    Anduze Model SB010 Drag Conveyor, S/N XMRP0354, (1991);
with Dump Hopper          (1)    Sidel Model SB0 10/10 Four Blow Molding
Machine, S/N 153, (1991); 18,000 Bottles/Hour, 10-Mold; with PLC Control      
   (1)    NTS 6”W x 50’ Air Powered Conveyor; with (2) Top-Mounted Blowers      
   (1)    NTS Estimated 6”W x 300’L Air Powered Conveyor; with 180° Turn
Sections; and (5) Top-Mounted Blowers          (1)    Central Bottling
International Mixer; 36,000 Liters/Hour; with (3) Estimated 2,500-Liter
Stainless Steel Tanks; Associated Process Pumps; and Meters          (1)   
Simonazzi Model Star Light 64-8K/K 64-Valve Filler, S/N RBC105, (1987); with
Rinser          (1)    Zalkin Model T3372 8-Head Capper          (1)    Heuft
Model HBBBASIC2 Fill Level Monitor, S/N 950000044, (1995)          (1)    3”W x
25’L Interlocking Plastic Belt Conveyor          (1)    18”W x 35’L Interlocking
Plastic Belt Conveyor; with Electric Motor Drive          (1)    20”W x 20’L
Interlocking Plastic Belt Conveyor          (1)    20”W x 10’L Interlocking
Plastic Belt Conveyor; with Electric Motor Drive          (1)    Transfer Table;
with (10) 3”W x 15’L Interlocking Plastic Belt Conveyors          (1)    3”W x
3’L Interlocking Plastic Belt Conveyor   

 

101



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Kosme Model 20TS1E1+S1E2 Wraparound Labeler, S/N 3343,
(2001)          (1)    3”W x 20’L Interlocking Plastic Belt Conveyor; with
S-Type Section          (1)    Linx Model 6800 Ink Jet Coder; with Print Head   
      (1)    20”W x 20’L Interlocking Plastic Belt Conveyor          (1)   
Transfer Table; Estimated 60”W x 5’L          (1)    3”W x 10’L Interlocking
Plastic Belt Conveyor; with Electric Motor Drive          (1)    Twinpak Model
MFE130 Packaging Machine          (1)    20”W x 20’L Interlocking Plastic Belt
Conveyor          (1)    20”W x 35’L Interlocking Plastic Belt Conveyor; with
90° Turn Section          (6)    20”W x 25’L Interlocking Plastic Belt Conveyors
         (1)    20”W x 50’L Interlocking Plastic Belt Conveyor; with Electric
Motor Drive          (1)    Doboy Model P2 Conveyor, S/N 850890, (1984)         
(1)    Doboy Model TP 30 Packaging Machine, S/N 85289, (1984)          (1)   
Doboy Model FPE-L1 Case Erector, S/N 851074, (1984)          (1)    Doboy Model
SW84-407 Stretch Wrap Machine, S/N 854011, (1994)          (1)    Doboy Model
ST1-900 Shrink Tunnel, S/N 852484, (1984)          (1)    20”W x 15’L
Interlocking Plastic Belt Conveyor; with 90° Turn Sections; and Electric Motor
Drive          (1)    20”W x Estimated 60’L Power Roller Conveyor; with 290°
Turn Sections          (2)    20”W x 5’L Interlocking Plastic Belt Conveyors;
Each with Electric Motor Drive          (1)    Logopak Model 906 II680 Pressure
Sensitive Labeler, S/N 204 0071, (2004)          (1)    20”W x 10’L Power Roller
Conveyor; with 45° Turn Section          (1)    20”W x 15’L Power Belt Conveyor;
with Electric Motor Drive          (1)    Power Roller Conveyor; 25’L; with 90°
Turn Section          (1)    20”W x 10’L Interlocking Plastic Belt Conveyor;
with 90° Turn Section          (1)    Steinle Palletizer; with Overhead Pick and
Place Position; Infeed Conveyors; Pallet Unloading Stands; and Exit Conveyor   
      (1)    Robopac Model Helix Orbital-Type Stretch Wrap Machine, S/N 32060081
         (1)    48”W x 15’L Chain Conveyor; 3-Lane          (1)    48” x 15’L
Chain Conveyor; 2-Lane          (1)    Markem Model Cimpak 300 Pressure
Sensitive Labeler, S/N 06C3D4753, (2006)               

 

 

  Total Bottling: $ 8,754,675    Warehouse 339 1- Pallet Turner; (Estimated
1980s); with Associated Conveyor $ 2,500    340 1- Lot of Pallet Racking, To
Include:   2,500    (27) Pallet Racks; 9’W x 20’H x 44”D (2) Pallet Racks; 4’W x
20’H x 44”D (3) Pallet Racks; 10’W x 20’H x 44”D

 

102



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   341    1-    Automated Warehouse Storage System, To Include:     
125,000          (12)    Transfer Cars          (9)    BT Side Loading Lifts   
      (-)    Racking          (-)    Conveyors               

 

 

  Total Warehouse: $ 130,000    Laboratory 342 1- Lot of Bottling Line #2C
Laboratory Equipment, To Include: $ 5,000    (1) Bellingham & Stanley Model
RFM340 Refractometer (1) Ohaus Model Explorer Scale (1) Mettler Toledo Model
DL50 Titrator, S/N 3131575-05, (2005) (1) Mecmesin Model Orbis Torque Tester (2)
Ohaus Model Navigator Scales (1) Lot of Support Equipment, To Include: Water
Cooler; Refrigerator; Dispenser; Digital Thermometers; Worktables; etc. 343 1-
Lot of R & D Laboratory Equipment, To Include:   12,000    (1) Coventry
Manufacturing Co. Model LAC-3015 Counting Scale (2) Ohaus Model Adventurer Pro
Balances (1) Mettler Toledo Model DL50 Titrator (1) Mettler Toledo Model DE40
Density Meter (1) Zeiss Microscope (1) Pickstone Lab Oven (1) Silverson Model
L4R Mixer (1) VeriVide Model CAC 60 Light Box (1) Camlab Automatic Osmometer (1)
Mettler Toledo Model AB204 Balance (1) Ohaus Model Adventurer Balance (1)
Millipore Model MSP000873 Water Distiller, S/N F7AM26740 (1) Priorclave
Autoclave (1) Lot of Miscellaneous Laboratory Equipment, To Include: Hot Plates;
Stirrers; Glassware; Test Stands; Microwaves; Worktables; etc. 344 1- Lot of QA
Lab Equipment, To Include:   65,000    (1) Hitachi Model L-7400 UV Detector (1)
Ohaus Model Scout Pro 200-g Balance (3) Mettler Toledo Model DL50 Titrators (1)
Bellingham & Stanley Model RFM340 Refractometer; with Econoline Temperature
Controller (1) Inolab pH Meter (1) Mettler Toledo Model AE200 Balance

 

103



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Millipore Model Elix 3 Water Distiller          (1)   

Hitachi HPLC System; To Include:

            (1)    Hitachi Organizer             (1)    Wave Nucleic Acid
Fragment Analysis System             (1)    Hitachi Model L-7250 Programmable
Automatic Sampler             (1)    Hitachi Model L-7100 Pump             (1)
   Compaq Computer Control          (1)   

Transgenomic Model 3500 HPLC System, (2000); To Include:

            (1)    Transgenomic Model Wave Nucleic Acid Fragment Analysis System
            (1)    Transgenomic Programmable Automatic Sampler             (1)
   Transgenomic Pump             (1)    Younglin Instrument Model Acme 9000 RI
Detector             (1)    Younglin Instrument Model Acme 9000 Vacuum Degasser
            (1)    Dell Computer Control          (1)   

Transgenomic Model 3500 HPLC System; To Include:

            (1)    Transgenomic Model Wave Nucleic Acid Fragment Analysis System
            (1)    Hitachi Model D-7000 Interface             (1)   
Transgenomic Automatic Sampler             (1)    Transgenomic Automatic Sampler
            (1)    Transgenomic Pump             (1)    Dell Computer Control   
      (2)   

Express Industries Portable Autoclaves

         (1)    Lot of Laboratory Support Equipment, To Include: Scales;
Stirrers; Hot Plate; Mixers; Glassware; Refrigerators; Worktables; Torque
Testers; Carts; Flammable Storage Cabinets; etc.    345    1-    Lot of Area #4
Storage Laboratory Equipment, To Include:      3,500          (1)    Bellingham
& Stanley Model RFM 340 Refractometer          (1)    Mettler Toledo Model VL50
Titrator          (1)    Sartorius Model FCS6CCE-S Scale          (1)    VWR
Ultrasonic Cleaner    346    1-    Lot of Line #4D Laboratory Equipment, To
Include:      3,500          (1)    VWR Ultrasonic Cleaner          (1)   
Mettler Model PL4800 Balance          (1)    Mettler Toledo Model PL50 Titrator
         (1)    Bellingham & Stanley Model RFM 340 Refractometer   

 

104



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   347    1-    Phase #3 Lab Equipment, To Include:      3,500          (1)
   Mettler Toledo Model DL50 Titrator          (1)    Bellingham & Stanley Model
RFM 340 Refractometer          (1)    VWR Model E400S Ultrasonic Cleaner      
        

 

 

  Total Laboratory: $ 92,500    Maintenance 348 1- Lot of Phase II Maintenance
Equipment, To Include: $ 10,000    (1) SIP Model Triple Weld Arc Welder; with
Fume Illuminator; and Welding Table (1) Clarke 15-Ton H-Frame Press (1)
Widdowsons 14” x 40” Geared-Head Engine Lathe, S/N 158151 (1) AJH 12” Double-End
Grinder, 3 hp (1) Pennine Model PD625-64 15” Pedestal Drill, S/N 63841 (1)
Widmek Model W-50B 26” Pedestal Drill, S/N 161 (1) Linx Model 6800 Ink Jet Coder
(1) Lot of Miscellaneous Laboratory Equipment, To Include: Hand Tools;
Worktables; Double-End Grinders; Flammable Storage Cabinets; Chain Hoists; Shop
Lights; Push Carts; etc. 349 1- Lot of Phase II Maintenance Equipment, To
Include:   15,000    (1) RJA 12” Double-End Grinder (1) TOS Model SN50B 22” x
60” Geared-Head Engine Lathe, S/N 050150860415; 2” Hole Through Spindle; with
Push-Button Control (1) 15-Ton H-Frame Press (1) Adcock-Shipley Vertical Milling
Machine, 1 hp; with 9” x 42” Power Feed Table; Machinist Vise; and Bridgeport
J-Series Milling Head (1) Ajax Model AJPM16 16” Pedestal Drill, S/N 0791 (1)
Herbert 20” Floor-Type Drill (1) George Fischer Model RA4 Pipe Threader, S/N
320630 (1) Clarke Model SB30 34”W x 22”D x 15”H 2-Glove Blast Cabinet, S/N
7640115, (2005) (1) Thermodyne Model 160TE Arc Welder; with Welding Table (1)
DeWalt Model DW75 Abrasive Cut-Off Saw, S/N 0343 (1) Thermal Dynamics Model Pak
Master Plasma Cutter (1) BOC Model Transarc AC450 Arc Welder (1) Esab Model
LAG400 Arc Welder; with Esab Wire Feed (1) Nederman Portable Fume Eliminator,
S/N 663, (2001) (1) Rapidor 12” Hack Saw (1) Lot of Associated Maintenance
Equipment, To Include: Workbenches; Torch Carts; Ladders; Hand Tools; Hand
Shears; Shelving; etc.            

 

 

  Total Maintenance: $ 25,000   

 

105



--------------------------------------------------------------------------------

Item #

   Qty.    Effective Date: December 4, 2008    Orderly
Liquidation
Value         Yard    350    2-    50,000-Liter Stainless Steel Tanks; Water
Storage, Insulated
         Each Value: $10,000    $ 20,000    351    1-    30,000-Liter Citric
Acid Storage Stainless Steel Tank; with Associated Pumps      15,000    352   
1-    30,000-Liter Glucose Stainless Steel Tank; with Water Heaters; and
Associated Pumps      15,000    353    2-    60,000-Liter Stainless Steel Tanks;
Water Storage Each Value: $15,000      30,000    354    2-    37,500-Liter Sugar
Stainless Steel Tanks; Cone Bottom; Each with Associated Pumps
         Each Value: $15,000      30,000    355    1-    37,500-Liter Citric
Acid Stainless Steel Tank; with Associated Pumps      15,000    356    1-   
Revolution Plastic Bottom Crusher; with Tail Lifts Loader; and PLC Control     
5,000    357    2-    14,000-Liter Diesel Carbon Steel Tanks; Double Walled;
Each with Enclosure; and Shared Diesel Pump
         Each Value: $2,500      5,000    358    2-    300,000-Liter Affluent
Storage Carbon Steel Tanks
         Each Value: $No Value      No Value    359    1-    Hanovia Model
PMD200C/1/6N DX Ultraviolet Water Purifier, S/N 040204, (2004)      2,500      
        

 

 

  Total Yard: $ 137,500    Plant Utilities 360 1- Denco Model M5A Refrigerated
Air Dryer, S/N UP1900, (1986) $ 750    361 13- Vertical Air Receiving Tanks;
Each with Associated Filter Each Value: $250   3,250    362 1- Domnick Hunter
Model Pole Star Compressed Air Dryer   1,500    363 2- ASC Cooling Towers
Each Value: $3,500   7,000    364 1- Atlas Copco Model GA45 Plus 105-psi Rotary
Screw Air Compressor, S/N API508016, (2006), 60 hp   10,000    365 1- Atlas
Copco Model ZD2800VSD 42-Bar Rotary Screw Air Compressor, S/N CRP005223, (2006)
  50,000    366 1- Atlas Copco Model ZR315VSDFF 10.40-Bar Rotary Screw Air
Compressor, S/N AIF.112318, (2006); with 3,200-Amp Power Distribution Panel; ABB
Model SACE E3 3,200-Amp Breaker; and (2) ABB SACE 81 1,600-Amp Breakers   45,000
   367 1- Atlas Copco Model ZD2750 42-Bar Rotary Screw Air Compressor, S/N
CRP005908, (2006)   50,000    368 1- Atlas Copco Model ZR275FF 7.50-Bar Rotary
Screw Air Compressor, S/N AIF.118211, (2007)   75,000    369 1- Atlas Copco
Model ZD2750 42-Bar Rotary Screw Air Compressor, S/N CRP5907, (2006)   50,000   
370 1- Atlas Copco Model ZR275FF 7.50-Bar Rotary Screw Air Compressor, S/N
AIF.119020, (2007)   75,000    371 1- Atlas Copco Model GA45 7.5-Bar Rotary
Screw Air Compressor, S/N AII.310847, (1993), 45 hp   4,000   

 

106



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   372    1-    ACS 3-Zone Cooling Tower      3,500    373    2-   

ACS 2-Zone Cooling Towers

         Each Value: $2,500      5,000    374    1-    ACS 1-Zone Cooling Tower
     1,500    375    1-    Belliss & Morcom Model 129H3N Piston-Type Air
Compressor, S/N K1/88614; with 300-kW Motors; and Denco Compressed Air Dryer   
  15,000    376    1-    Belliss & Morcom Model VH15H3N Piston-Type Air
Compressor, S/N 8401; with 160-kW Motor      15,000    377    1-    Hiross Model
PHP200 Compressed Air Dryer, S/N 2870100001      1,500    378    1-    Atlas
Copco Model GA37 7.5-Bar Rotary Screw Air Compressor, S/N AII.386986, (2004)   
  10,000    379    1-    Atlas Copco Model GA37 7.5-Bar Rotary Screw Air
Compressor, S/N ARP714238, (1988); with Atlas Copco Model FD237 Compressed Air
Dryer      1,500    380    1-    ROS Reverse Osmosis Water Treatment System,
(1991); with (2) Estimated 5,000-Liter Stainless Steel Water Storage Tanks; (6)
37-kW Pumps; PLC Control; and Associated Pumps; Piping; (3) 22-kW Pumps; etc.;
(Not In Service)      25,000    381    1-    Water Filtration System; To
Include:      25,000          (3) Carbon Filters          (4) Amazon Model
611540AN40C1EE 10 Micron Stainless Steel Filters, (2004)          (1) Ion Filter
         (1) Lot of Associated Pumps; Motors; Piping; etc.    382    1-    Atlas
Copco Model GA110 7.3-Bar Rotary Screw Air Compressor, S/N AIF.084909, (2003)   
  10,000    383    2-   

NEI Natural Gas Fired Package Boilers, S/N 20/9576; and S/N 20/9575, (1994);
10.4-Bar Maximum Pressure, 1,432 kg/Hour Capacity; Each with Associated Blowers;
Booster Pumps; Tanks; and Control

     15,000          Each Value: $7,500    384    1-    Miteco Model CONTISOLV
10,000-Liters/Hour Capacity Sugar Dissolution System; To Include:      100,000
         (1) Estimated 2,000-Liter Sugar Dissolution Vessel; with Auger Feed
Conveyor          (1) Miteco Water Heater          (1) Miteco Clean-In-Place
System; with (3) 5,000-Liter Stainless Steel Chemical Storage Tanks          (1)
Hanovim Model WS304BM Ultraviolet Water Treatment Unit, S/N 050719          (1)
Siemens PLC Control          (1) Lot of Associated Pumps; Piping; Filters; etc.
   385    1-    Zeppelin 84-Ton Aluminum Silo, S/N 34080, (2007)      15,000   
386    1-    Estimated 30,000-Liter Glucose Stainless Steel Tank; with
Associated Pumps; Motors; etc.      10,000            

 

 

  Total Plant Utilities: $ 624,500   

 

107



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Throughout Plant    387    1-    Nilfisk Model BA/510 S Floor
Sweeper    $ 350    388    1-    Lot of Kitchen Equipment, To Include: Williams
Walk-In Refrigerator; Univex Mixer; (3) Williams Stainless Steel Refrigerators;
(2) 6-Burner Ranges; 2-Station Deep Fryer; Dexion Dishwasher; Farcon Steam Oven;
Falcon Grill; Falcon Griddle; Falcon Deep Fryer; Falcon Model Series 330 Oven;
Falcon 4-Burner Range; Associated Stainless Steel Tables; Sinks; Serving
Stations; Utensils; etc.      12,500    389    1-    Lot of Factory and Support
Equipment, To Include: Refrigerators; Worktables; Pallet Racking; Shelving; File
Cabinets; Pallet Jacks; Chemical Storage Tanks; Scaffolding; Stainless Steel
Racking; etc.      25,000    390    1-    Lot of Office Furniture and Business
Machines, To Include: Desks; Chairs; File Cabinets; Conference Room Furniture;
etc.      30,000            

 

 

  Total Throughout Plant: $ 67,850    Total Appraised Orderly Liquidation Value
- Cott Corporation [***] $ 9,832,025               

 

 

 

 

108



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

109



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Bottling

   $ 7,197,500   

Warehouse

     137,500   

Yard

     147,500   

Throughout Plant

     148,000      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 7,630,500      

 

 

 

 

110



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Bottling    391    1-    Bottling Line #1, (2000); 1 Liter @
24,000 Bottles/Hour Capacity, To Include:    $ 1,150,000          (1)   
Lodematic Preform Box Tilter          (1)    Sidel Model SBO 18 Blow Molding
Machine, S/N 5290, (2002); 27,000 Bottles/Hour, 18-Mold; with Sidel Shot Loading
Bin; 12” x 10’ Inclined Drag Conveyor; 12” x 20’ Inclined Drag Conveyor; Sidel
Model DBGM 290 Dump Hopper, (2002); Sidel 12” x 15’ Drag Conveyor; Air Operated
Shot Loading System; and Sidel CNC Control          (1)    Estimated 6”W x 75’L
Air Powered Conveyor; Stainless Steel Automatic Adjusting; with (8) Overhead
Blower Units          (1)    Estimated 6”W x 185’L Air Powered Conveyor;
Stainless Steel, Automatic Adjusting; with (3) Overhead Blower Units         
(1)    Estimated 6”W x 115’L Air Powered Conveyor; Stainless Steel, Automatic
Adjusting; with (2) Overhead Blower Units          (1)    Estimated 6”W x 75’L
Air Powered Conveyor; Stainless Steel, Automatic, Adjusting; with (3) Overhead
Blower Units; and Diverter Position          (1)    Estimated 6”W x 75’L Air
Powered Conveyor; Stainless Steel, Automatic Adjusting; with 180° Turn Position
         (1)    Estimated 6”W x 75’L Air Powered Conveyor; with (2) Overhead
Blower Units          (1)    All-Fill 90-Valve Filler, S/N M1023.93, (1993);
with Andre Model EC Cap Loader, S/N EC942, (1990); and Alfill CNC Control      
   (1)    Procomac Model Rotoneck 70-Position Rinser, (1993)          (1)   
Zalkin Model 15HD 15-Head Capper, S/N 4254          (1)    All-Fill Model
Modumix Mixer; 40,000 Liters/Hour, Stainless Steel; with (2) Horizontal
2,240-Liter Capacity Storage Tanks; 2,240-Liter Vertical Stainless Steel Storage
Tank; Associated Metering Pumps; and Filters          (1)    Syrup Delivery
System; with Mortz 27,000-Liter Stainless Steel Storage Tank, S/N W2039, (1999);
Estimated 15,000-Liter Stainless Steel Storage Tank; Estimated 10,000-Liter
Stainless Steel Storage Tank; Filters; Flowmeters; PLC Control; and Associated
Process Pumps          (1)    3”W x Estimated 25’L Interlocking Plastic Belt
Conveyor; with 90° Turn Section          (1)    Heuft Model Spectrum Fill Level
Monitor; with Digital Readout          (1)    Estimated 24”W x 10’L Interlocking
Plastic Belt Conveyor; with (2) Overhead Lane Dividers          (1)    12”W x
15’L Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)   
18”W x 25’L Interlocking Plastic Belt Conveyor          (1)    18”W x 20’L
Interlocking Plastic Belt Conveyor; 180° Turn Section          (1)    12”W x
15’L Interlocking Plastic Belt Conveyor          (1)    12”W x 10’L Interlocking
Plastic Belt Conveyor          (1)    Velcorin Dosing Machine          (1)   
Bottle Twisting Conveyor          (1)    3”W x 20’L Interlocking Plastic Belt
Conveyor; with 45° Turn Section   

 

111



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Krones Model 720-15-1 Wraparound Labeler, S/N 745-C99,
(2002); Stainless Steel; with Pass Through Conveyor; Label Feeder; Glue
Applicator; Laser Inspection Station, with Automatic Reject Station; and Model
CTS10 PLC Control          (1)    3”W x Estimated 45’L Interlocking Plastic Belt
Conveyor          (2)    Linx Model 2LDX 6000 Series Ink Jet Coders          (1)
   30”W x 45’L Interlocking Plastic Belt Conveyor          (1)    48”W x
Estimated 60’L Interlocking Plastic Belt Conveyor          (1)    12”W x 15’L
Interlocking Plastic Belt Conveyor          (1)    16”W x 25’L Interlocking
Plastic Belt Conveyor; with 90° Turn Section          (1)    Ocme Model Vega
S/68 Packaging Machine, S/N 1/225/00, (2000); with Siemens Model Simatic TP27
PLC Control; 30”W x 15’L Intake Interlocking Plastic Belt Conveyor; Lane
Divider; Overhead Racking Position; and Ocme Shrink Tunnel, 16” x 28” Parts
Opening, with 32”W Wire Mesh Flow Through Conveyor, and Overhead Cooling Fan   
      (1)    24”W x 15’L Power Belt Conveyor; with 180° Turn Section; and
Electric Motor Drive          (1)    24”W x Estimated 50’L Roller Belt Conveyor;
with Electric Motor Drive          (1)    24”W x 10’L Power Belt Conveyor; with
Electric Motor Drive          (1)    24”W x 7’L Power Belt Conveyor; with 45°
Turn Section          (1)    24”W x Estimated 25’L Roller Belt Conveyor         
(1)    24”W x 36”L Power Belt Conveyor          (1)    24”W x 15’L Power Belt
Conveyor; with 180° Turn Section          (1)    24”W x 10’L Power Belt Conveyor
         (1)    Twinpak Model METE Labeler, S/N 10825010, (2001); with Dual
Sided Overhead Labeling Positions; (3) Label Infeed Positions; Label Infeed
Stand; and Siemens Model TD200 PLC Control          (1)    30”W x 10’L Roller
Belt Conveyor          (1)    30”W x 7’L Power Belt Conveyor          (1)   
30”W x 10’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive   

 

112



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Logopak Model 515 B90 Pressure Sensitive Labeler, S/N 207
018, (2007)          (1)    24”W x Estimated 100’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive          (1)    24”W x Estimated 115’L Power
Roller Conveyor          (1)    24”W x 36”L Power Belt Conveyor          (1)   
24”W x 7’L Power Belt Conveyor; with 45° Turn Section          (1)    24”W x
Estimated 225’L Power Roller Conveyor          (1)    24”W x 25’L Power Belt
Conveyor          (1)    24”W x Estimated 75’L Interlocking Plastic Belt
Conveyor          (1)    24”W x 10’L Interlocking Plastic Belt Conveyor         
(1)    30”W x 7’L Power Belt Conveyor; with 45° Turn Section          (1)   
24”W x 10’L Interlocking Plastic Belt Conveyor          (1)    24”W x 3’L Power
Belt Conveyor          (1)    Estimated 60”W x 10’L Accumulation Table; with
Power Roller Conveyor; and Plastic Lane Transfer Slats          (3)    24”W x
15’L Power Roller Conveyors          (1)    Berchi Model Genius PTF/A3
Palletizer, S/N 0444BF2821/97, (1997); with Top-Mounted Pick and Place Stacking
Position; Infeed Roller Conveyor; Scissor Lift Table; Estimated 48” x 50’ Power
Roller Takeoff Conveyor; Shared Pallet Infeed System; and 48”W x 50’L 3-Strand
Transfer Chain Conveyor          (1)    Robopac Model Helix Top HS40
Orbital-Type Stretch Wrap Machine, S/N 107090300; with 48”W x 20’L 3-Strand
Chain Conveyor    392    1-    Bottling Line #2, (2000); 500mL @ 19,000
Bottles/Hour Capacity, 1 Liter @ 19,000 Bottles/Hour Capacity, 2 Liters @ 16,500
Bottles/Hour Capacity, To Include:      1,250,000          (1)    Lodematic
Preform Box Tilter          (1)    Sidel Model SBO 14 Blow Molding Machine, S/N
5127, (2000); 25,200 Bottles/Hour, 14-Mold; with Sidel Model XMMC 115 Infeed
System, (1999), with (4) Dras Conveyors, and Dump Hopper; and Sidel CNC Control
         (1)    Estimated 6”W x 200’L Air Powered Conveyor; Stainless Steel,
Automatic Adjusting; with (5) Overhead Blower Units          (1)    Lane
Diverter; 2 x 1          (1)    Estimated 6”W x 200’L Air Powered Conveyor;
Stainless Steel, Automatic Adjusting; with (3) Overhead Blower Positions      
   (1)    Procomac Model Fillstar M2 120-Valve Filler, S/N P9253, (2004); with
Procomac 60-Position Rinser; and Procomac PLC Control          (1)    Procomac
Model Prol Euro PK 20 20-Head Capper, S/N P9254, (2004); with Air Operated Cap
Loading; and Storage Tank          (1)    Syrup Delivery System; with (2)
25,000-Liter Stainless Steel Storage Tanks; (2) 10,000-Liter Stainless Steel
Storage Tanks, Dual Compartment; Flowmeters; Level Controllers; and Associated
Process Pumps          (1)    3”W x Estimated 25’L Interlocking Plastic Belt
Conveyor          (1)    Heuft Model Spectrum Fill Level Monitor; with Sensing
Head; and Digital Display   

 

113



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Interlocking Plastic Belt Conveyor; 12”W x Estimated 150
Total Linear Foot; with 180° Turn Section; 90° Turn Section; and Associated
Motor Drives          (1)    Procomac Model Unimix CM 40,000-Liters/Hour Mixer;
with Associated Pumps; Storage Tanks; Water Filtration Device; and Allen-Bradley
Model VersaView 1500P PLC Control          (1)    3”W x 25’L Interlocking
Plastic Belt Conveyor; with (2) 45° Turn Sections, Dual Position; and Associated
Electric Motor Drive          (1)    Krones Model Contiroll 960-20 Wraparound
Labeler, (2004); Stainless Steel; with Pass Through Conveyor; Label Feeder; Glue
Applicator; Laser Inspection Stations, with Automatic Reject Station; and PLC
Control          (1)    3”W x Estimated 20’L Interlocking Plastic Belt Conveyor;
with 40° Turn Section          (1)    Linx Model 2LDX 6000 Series Ink Jet Coder;
with Print Head          (1)    18”W x 60’L Interlocking Plastic Belt Conveyor
         (1)    44”W x Estimated 65’L Interlocking Plastic Belt Conveyor      
   (1)    20”W x 25’L Interlocking Plastic Belt Conveyor          (1)    16”W x
50’L Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)   
Ocme Model TH/N Case Packer, S/N 1/230/97, (1998); with Estimated 32”W x 10’L
Infeed Interlocking Plastic Belt Conveyor; 3-Chain Infeed Conveyor; Overhead
Lane Divider; Overhead Wrapping Position; and Ocme Shrink Tunnel, 16” x 28”
Parts Opening, with 32”W Wire Mesh Flow Through Conveyor, and Overhead Blower
Unit          (1)    Procomac 28”W x 20’L Interlocking Plastic Belt Conveyor;
with 45° Turn Section          (1)    24”W x 70’L Interlocking Plastic Belt
Conveyor; with 45° Turn Section          (1)    12”W x 40’L Interlocking Plastic
Belt Conveyor; with 45° Turn Section          (1)    30”W x Estimated 50’L
Roller Belt Conveyor          (1)    Twinpak Model METE Labeler, S/N 585-99,
(1999); with Dual Sided Overhead Labeling Positions; (3) Label Infeed Positions;
Label Infeed Stand; and PLC Control          (2)    12”W x 15’L Interlocking
Plastic Belt Conveyors; Each with 45° Turn Section          (2)    12”W x 20’L
Roller-Type Roller Belt Conveyors; Each with 45° Turn Section          (1)   
Procomac 48”W x 72”L Diverter; with Plastic Lane Dividing Slats          (1)   
Logopak Model 515 B90 Pressure Sensitive Labeler, S/N 2060470, (2006)         
(1)    16”W x Estimated 85’L Belt-Type Roller Belt Conveyor          (1)    24”W
x 35’L Interlocking Plastic Belt Conveyor          (1)    24”W x 115’L Power
Roller Conveyor          (1)    24”W x 36’L Power Belt Conveyor          (1)   
24”W x 7’L Power Belt Conveyor          (1)    24”W x Estimated 225’L Power
Roller Conveyor          (1)    24”W x 25’L Power Belt Conveyor          (1)   
30”W x 10’L Power Belt Conveyor          (1)    18”W x Estimated 100’L
Interlocking Plastic Belt Conveyor          (1)    24”W x 10’L Interlocking
Plastic Belt Conveyor          (1)    24”W x 10’L Roller Belt Conveyor         
(1)    24”W x 36”L Power Belt Conveyor   

 

114



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    60”W x 10’L Lane Divider; with Plastic Lane Transfer Slats
         (3)    24”W x 15’L Power Roller Conveyors          (3)    24”W x 10’L
Power Belt Conveyors          (1)    Berchi Model Genius PTF/3 Palletizer, S/N
0444BF4102/01, (2001); with Estimated 72”W x 10’L Power Roller Infeed Conveyor;
Overhead Loading Arm; Pallet Loading Station; 48” x 36” Roller Conveyor;
Pneumatic Cardboard Lift Position; 48” x 48” Turntable; and 48” x 72” Outfeed
Power Roller Conveyor          (1)    Lachenmeier Model HMS3T400 Hooding
Machine, S/N 019056, (2002); with 48”W x 20’L Outfeed Conveyor    393    1-   
Bottling Line #3, (1996); 2 Liters @ 22,000 Bottles/Hour Capacity, To Include:
     2,525,000          (1)    Mucki Model MU-30 350-kg Box Tilter, S/N 7380,
(2004); with Safety Cage          (1)    Drag Conveyor; 20”W x 8’H; with Dump
Hopper          (1)    Awdruze Model VZT-4010 Conveyor; Estimated 20’L; with
12’H Lift Position; and Blow Molding Infeed Section          (1)    Drag
Conveyor; 10” x 15’, Inclined          (1)    Krones Model Contiform S24 Blow
Molding Machine, S/N 787-040, (2004); 43,200 Bottles/Hour, 24-Mold, 60mm Minimum
Preform Length, 200mm Maximum Preform Length          (1)    Krones Estimated
6”W x 225’L Air Powered Conveyor; Stainless Steel, Automatic Adjusting; with
180° Turn Section; 45° Turn Section; and (8) Overhead Blower Units          (1)
   Lane Diverter; 1 x 2          (1)    Estimated 6”W x 50’L Air Powered
Conveyor; Stainless Steel, Automatic Adjusting; with Overhead Blower Unit      
   (1)    Lane Diverter; 2 x 1          (1)    Sidel 18”W x 15’L Drag Conveyor,
S/N 5510; with Dump Hopper          (1)    Power Belt Conveyor; 18” x 25’      
   (1)    Sidel Model 5510 Loader; with Air Operated Loading Conveyor         
(1)    Lodematic Preform Box Tilter          (1)    Sidel Model SB0 10/10 FOUR
Blow Molding Machine, S/N 0487, (1996); 18,000 Bottles/Hour, 10-Mold; with Sidel
PLC Control          (1)    Estimated 6”W x 325’L Air Powered Conveyor;
Stainless Steel, Automatic Adjusting; with (10) Overhead Blowers          (1)   
Estimated 6”W x 35’L Air Powered Conveyor; Stainless Steel, Automatic Adjusting;
with Overhead Blower Unit          (1)    Lane Diverter; 1 x 2          (1)   
6”W x 150’L Air Powered Conveyor; Stainless Steel, Automatic Adjusting; with (2)
Overhead Blower Units          (1)    Estimated 6”W x 200’L Air Powered
Conveyor; Stainless Steel, Automatic Adjusting; with (3) Overhead Blower Units
         (1)    Crown Simplimatic Model MPV 140/100/20 140-Valve Filler, S/N
992748, (1999); with Allen-Bradley Model PanelView 900 PLC Control          (1)
   100-Position Rinser   

 

115



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Zalkin Model 20HD 20-Head Capper, S/N 5060          (1)   
Sasib Model Mojonnier Starblend 2000 Mixer, S/N 10781SB, (1998); 50,000
Liters/Hour; with Associated Process Pumps; Storage Tanks; Filter; and Level
Controls          (1)    Syrup Delivery System; with (2) 25,000-Liter Stainless
Steel Storage Tanks; (2) 10,000-Liter Stainless Steel Storage Tanks, Dual
Compartment; Flowmeters; Level Controllers; and Associated Process Pumps      
   (1)    Velcorin Dosing Machine          (1)    Bottle Twisting Conveyor      
   (1)    3”W x Estimated 25’L Interlocking Plastic Belt Conveyor; with 90° Turn
Section          (1)    Heuft Model Spectrum Fill Level Monitor; with Sensing
Head          (1)    24”W x 10’L Interlocking Plastic Belt Conveyor          (1)
   3”W x 20’L Interlocking Plastic Belt Conveyor; with 180° Turn Section      
   (1)    3”W x 75’L Interlocking Plastic Belt Conveyor; with Overhead Blower
Position          (1)    Krones Model Contiroll 720-15 Wraparound Labeler, S/N
K745-G45, (2004); Stainless Steel; with Pass Through Conveyor; Label Feeder;
Glue Applicator; Laser Inspection Station, with Automatic Reject Station; and
Power Panel 10 PLC Control          (1)    3”W x 75’L Interlocking Plastic Belt
Conveyor; with Electric Motor Drive          (1)    Linx Model 4900 Ink Jet
Coder; with Print Head          (1)    36”W x 45’L Interlocking Plastic Belt
Conveyor; with 2-Lane Diverting Position          (1)    Estimated 7’W x 30’L
Accumulation Table          (1)    20”W x 25’L Interlocking Plastic Belt
Conveyor; with Overhead Lane Divider          (1)    Ocme Model TH/N Case
Packer, S/N 1/229197, (1997); with Ocme PLC Control; Estimated 30” x 15’ Infeed
Conveyor; Overhead Dividing Arm System; Overhead Wrapping Section; and Ocme
Shrink Tunnel, with Overhead Exhaust Blowers, and Estimated 32”W Wire Mesh
Conveyor          (1)    32”W x 10’L Interlocking Plastic Belt Conveyor; with
Electric Motor Drive          (1)    32”W x 15’L Power Belt Conveyor; with 180°
Turn Section          (1)    32”W x Estimated 40’L Power Roller Conveyor      
   (1)    Twinpak Model METEV Labeler, S/N 439-98, (1998); with Dual Sided
Overhead Labeling Positions; (3) Label Infeed Positions; Label Infeed Stand; and
PLC Control          (1)    30”W x 15’L Power Roller Conveyor; with Electric
Motor Drive          (1)    30”W x 10’L Power Belt Conveyor          (1)    30”W
x 10’L Interlocking Plastic Belt Conveyor; with Electric Motor Drive         
(1)    Logopak Model 515 B90 Pressure Sensitive Labeler, S/N 20730183, (2007)   
      (1)    32”W x 10’L Power Belt Conveyor; with 180° Turn Section         
(1)    30”W x 100’L Interlocking Plastic Belt Conveyor          (1)    32”W x
5’L Power Belt Conveyor; with 45° Turn Section          (1)    32”W x 225’L
Power Roller Conveyor          (1)    32”W x 36”L Power Belt Conveyor         
(1)    32”W x 7’L Power Belt Conveyor; with 45° Turn Section          (1)   
32”W x 20’L Power Roller Conveyor   

 

116



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    30”W x 5’L Power Belt Conveyor          (1)    32”W x
Estimated 75’L Interlocking Plastic Belt Conveyor          (1)    32”W x 10’L
Interlocking Plastic Belt Conveyor          (1)    32”W x 7’L Power Belt
Conveyor; with 45° Turn Section          (1)    32”W x 5’L Power Belt Conveyor
         (1)    Berchi 60”W x 10’L Lane Diverter; with Plastic Lane Transfer
Slats          (3)    24”W x 10’L Power Roller Conveyors          (1)    24”W x
10’L Power Belt Conveyor          (1)    Berchi Model Genius PTF/A3 Palletizer,
S/N 0444BF2862197, (1997); with Top-Mounted Pick and Place Stacking Position;
Infeed Roller Conveyor; Scissor Lift Table; Estimated 48”W x 50’L Power Roller
Takeoff Conveyor; Pallet Infeed System; and Chair Conveyor          (1)   
Robopac Model Genesis Orbital-Type Stretch Wrap Machine, S/N 044BT4779/04,
(2004); with 48”W x 35’L Power Roller Conveyor    394    1-    Bottling Line #4;
2 Liters @ 19,000 Bottles/Hour Capacity, To Include:      825,000          (1)
   Estimated 6”W x 15’L Air Powered Conveyor; Stainless Steel, Automatic
Adjusting; with (2) Overhead Blower Units          (1)    Estimated 6”W x 100’L
Air Powered Conveyor; Stainless Steel, Automatic Adjusting; with (2) Overhead
Blower Units          (1)    Diverter; 2 x 1          (1)    Estimated 6”W x
90’L Air Powered Conveyor; Stainless Steel, Adjusting; with 90° Turn Position;
and (4) Overhead Blower Units          (1)    Procomac Model Fillstar 120-Valve
Filler, S/N 120/15/113, (2000); with Procomac Model Gripstar 1R60.120.113
Rinser, S/N P6490, 60-Position; and PLC Control          (1)    Procomac Model
Pice E Place 15 Test 15-Head Capper, S/N P6492, (2000)          (1)    Procomac
Model Starmix Mixer; with PLC Control          (1)    Syrup Delivery System,
(2000); with (2) 27,000-Liter Stainless Steel Storage Tanks, Asset #PST #1 and
Asset #PST #2, Leg Mounted, Each with Agitators; Flowmeters; and Associated
Valves and Pumps          (1)    3”W x 25’L Interlocking Plastic Belt Conveyor
         (1)    Heuft Model Spectrum Fill Level Monitor; with Scan Position;
Digital Readout; and Lane Kickoff Device          (1)    32”W x 10’L
Interlocking Plastic Belt Conveyor          (1)    3”W x 30’L Interlocking
Plastic Belt Conveyor          (1)    3”W x 125’L Interlocking Plastic Belt
Conveyor; with (3) 45° Turn Sections          (1)    Krones Model Contiroll
720-15 Wraparound Labeler, S/N K745-N54, (2007); Stainless Steel; with Pass
Through Conveyor; Label Feeder; Glue Applicator; Laser Inspection Station, with
Automatic Reject Station; and Krones Model I Panel PLC Control          (1)   
Linx Model 2LDX 6200 Series Ink Jet Coder; with Print Head          (1)    3”W x
45’L Interlocking Plastic Belt Conveyor          (1)    20”W x Estimated 100’L
Interlocking Plastic Belt Conveyor; with 3-Lane Changing Position; S-Turn
Section; and 45° Turn Section          (1)    Lane Diverter; Estimated 48”W x
72”L          (1)    16”W x 110’L Interlocking Plastic Belt Conveyor; with
2-Position Lane Diverter; (2) S-Turn Positions; and Electric Motor Drive   

 

117



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (2)    3”W x 25’L Interlocking Plastic Belt Conveyors; Each with
Electric Motor Drive          (1)    Twinpak Model MFEV Labeler, S/N 441-98; and
S/N 440-98, (1998); with Dual-Sided Overhead Labeling Positions; and Siemens
Model TD200 PLC Control          (1)    3”W x Estimated 100’L Interlocking
Plastic Belt Conveyor          (1)    4”W x Estimated 125’L Interlocking Plastic
Belt Conveyor          (1)    30”W x 5’L Lane Diverter          (1)    8”W x
35’L Interlocking Plastic Belt Conveyor; with 180° Turn Section; and Electric
Motor Drive          (1)    8”W x 350’L Interlocking Plastic Belt Conveyor; with
180° Turn Section; (2) 45° Turn Sections; S-Turn Position, with Lane Changing
Position; and Electric Motor Drive          (1)    Lane Diverter; Estimated
30”W, Converts (1) to (2) Lanes          (1)    Heuft Model Spectrum TX Fill
Level Monitor; 2-Lane, Each Lane with Reject Position          (2)    30”W x
Estimated 50’L Interlocking Plastic Belt Conveyors          (1)    Interlocking
Plastic Belt Staging Table; Estimated 72”W x 35’L          (1)    Berchi Model
Genius PPL/L6 Palletizer, S/N 0444BF2867/97, (1997); with Overhead Pick and
Place Stacking Position; Top-Mounted Pallet Stacking Position; (2) Air Actuated
Display Case Assembling Positions; 48”W x Estimated 25’L Power Roller Pallet
Infeed Conveyor; 36”W x 15’L 2-Strand Interlocking Metal Belt Conveyor; Pelacci
Tray Washer, S/N P5599, (1998), with Carts Loading Conveyor, and Overhead
Exhaust Units; and Controls          (1)    Robopac Model Genesis Orbital-Type
Stretch Wrap Machine, S/N 0444BF3448/99, (1999); with PLC Controls; and 48”W x
50’L Power Roller Conveyor, Orbital Type    395    1-    Bottling Line #5;
(Estimated 2005); 1 Liter @ 17,000 Bottles/Hour Capacity, 2 Liters @ 15,000
Bottles/Hour Capacity, To Include:      1,045,000          (1)    Sidel 16”W x
15’L Drag Conveyor; with Dump Hopper          (1)    16”W x 25’L Belt Conveyor
         (1)    16”W x Estimated 75’L Belt Conveyor          (1)    16”W x 25’L
Belt Conveyor          (1)    Sidel Model XMRP Loading System, S/N 9019, (1998);
with Air Feed Conveyor          (1)    Sidel Model SB016 Blow Molding Machine,
S/N 263, (1998); 28,800 Bottles/Hour, 16-Mold; with Sidel PLC Control Readout   
      (1)    Estimated 6”W x 450’L Air Powered Conveyor; with (4) 45° Turn
Sections; S-Turn Section; and (8) Overhead Blower Units          (1)    Krones
Model Contiroll 702-12 Wraparound Labeler, S/N K-745-G63, (2004); Stainless
Steel; with Pass Through Conveyor; Label Feeder; Glue Applicator; Laser
Inspection Station, with Automatic Reject Station; and Power Panel 10 PLC
Control          (1)    Estimated 6”W x 250’L Air Powered Conveyor; with (6)
Overhead Blower Units          (1)    Procomac Model Fillstar Pet 2 80-Valve
Filler, S/N P9351, (2004); with Allen-Bradley Model VersaView 1500P PLC Control
         (1)    Procomac Model Euro/PK 12 Teste 12-Head Capper, S/N P9352,
(2004)          (1)    Procomac Model Fillstar 1P 48 128 141 48-Position Rinser,
S/N P9350, (2004)          (1)    2,720-Liter Stainless Steel Tank; with
Associated Flowmeters; and Pumps          (1)    3”W x Estimated 150’L
Interlocking Plastic Belt Conveyor   

 

118



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Linx Model XyMark 7S Ink Jet Coder, S/N 190047, (2005)   
      (1)    Heuft Model Basic Fill Level Monitor, (1995)          (1)    3”W x
35’L Interlocking Plastic Belt Conveyor; with 180° Turn Section          (1)   
Lane Divider; with Overhead Lane Changing Device; and Estimated 32”W x 20’L
Interlocking Plastic Belt Conveyor          (1)    16”W x Estimated 85’L
Interlocking Plastic Belt Conveyor; with (3) Lane Changing Positions; and (2)
45° Turn Sections          (1)    Ocme Model Vega S 50/0 Case Packer, S/N
1/175/04, (2004); with Siemens Model Simatic PLC Control; Overhead Dividing
Position; Overhead Lane Dividing Position; Overhead Wrapping Position; Estimated
32” x 15’ Infeed Conveyor; and OCME Shrink Tunnel, with Estimated 32” Wire Mesh
Flow Through Conveyor, and Overhead Cool Down Position          (1)    12”W x
Estimated 30’L Interlocking Plastic Belt Conveyor; with (2) 45° Turn Sections   
      (1)    16”W x Estimated 30’L Power Belt Conveyor          (1)    16”W x
15’L Interlocking Plastic Belt Conveyor; with 45° Turn Section          (1)   
16”W x Estimated 85’L Roller Belt Conveyor          (1)    16”W x 5’L
Interlocking Plastic Belt Conveyor          (1)    16”W x 20’L Roller Belt
Conveyor          (1)    16”W x Estimated 50’L Roller Belt Conveyor          (1)
   16”W x 5’L Belt Conveyor          (1)    16”W x 35’L Interlocking Plastic
Belt Conveyor; with 180° Turn Section          (1)    Logopak Model 515 B90
Pressure Sensitive Labeler, S/N 207 0184, (2007)          (1)    20”W x 5’L
Interlocking Plastic Belt Conveyor          (1)    Berchi 60”W x Estimated 10’L
Lane Divider; with Plastic Lane Dividing Strips          (2)    60”W x Estimated
10’L Roller Belt Conveyors          (1)    Berchi Model Genius PTS/A2L
Palletizer, S/N 0444BF4846/04, (2004); with Estimated 60” x 72” Roller Infeed
Table; Overhead Packaging Alignment Arms; Top-Mounted Pallet Stacking Position;
Air Actuated Cardboard Pick and Place Stations; Scissor Lift Table; 48” x 10’
Power Roller Pallet Infeed Conveyor; 48” x 60” Rotary Table; and 48” x 75’
Outfeed Power Roller Conveyor          (1)    Robopac Model Helix Top HS40
Orbital-Type Stretch Wrap Machine, S/N 108010001; Estimated 20’ Wrapping Height;
with Safety Stage; and 3-Strand 48” x 20’ Pallet Takeoff Conveyor    396    1-
   Lot of Syrup Room Equipment, To Include:      165,000          (2)   
500-Liter Stainless Steel Tanks; Each with Top-Mounted Electric Mixer; and
Associated Pumps          (6)    25,000-Liter Mixing Stainless Steel Tanks;
(Estimated Late 1990s); Each with Top-Mounted Electric Mixers; and Spray Bar   
      (1)    Custom Built CIP System; with (2) 10,000-Liter Capacity Stainless
Steel Tanks; and Associated Pumps          (1)    Custom Built CIP System; with
(2) 5,000-Liter Capacity Stainless Steel Tanks; and Associated Pumps         
(1)    Miteco 80-Ton Stainless Steel Silo; Jacketed; with Associated Pumps   

 

119



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value        

(1)

   Miteco Model 15 C-INO-3 Sugar Dissolver, S/N 33.1844.1.0, (2000); with
500-Liter Mixing Tank; Heat Exchanger; Auger Screw Conveyor; and Siemens PLC
Control         

(1)

   30,000-Liter Fiberglass Tank; with Associated Pumps         

(1)

   30,000-Liter Stainless Steel Tank; Jacketed; with Associated Pumps         

(1)

   30,000-Liter Glucose Stainless Steel Tank; Jacketed; with Heater; and
Associated Pumps         

(1)

   Lot of Associated Flowmeters; Shutoff Valves; Pumps; Piping; Central PLC
Control System; etc.    397    1-    Line #5 Mixing System, To Include:     
87,500          (1)    Miteco 32,000-Liter Stainless Steel Tank; Jacketed; with
Heater; and Associated Pumps          (1)    Miteco 4,500-Liter Stainless Steel
Tank, Asset #D113; with Associated Pumps          (1)    Miteco 3,500-Liter
Stainless Steel Tank, Asset #D112; with Associated Pumps          (1)    Miteco
15,000-Liter Stainless Steel Tank, Asset #D111; with Associated Pumps         
(1)    Miteco 5,500-Liter Stainless Steel Tank, Asset #D052; with Associated
Pumps       (2)    Miteco 8,500-Liter Stainless Steel Tanks, Asset #D460; and
Asset #D450; Each with Associated Pumps       (1)    Alfa-Laval Model
FRONT8-VSFRM Pasteurizer, S/N 30104-45797, (2004); 7-Bar Maximum Pressure, 110°C
Maximum Temperature; with Associated Pumps; Piping; etc.       (2)    Miteco
2,500-Liter Stainless Steel Tanks, Asset #D470; and Asset #D480; Each with
Top-Mounted Mixer; and Associated Pumps       (1)    Miteco CIP System; with (2)
5,000-Liter Stainless Steel Tanks; (2) Miteco Shell and Tube Heat Exchangers,
S/N 4065, and S/N 4066, 10-Bar Maximum Pressure, 185°C Maximum Temperature; and
PLC Control       (1)    Miteco 3,000-Liter Stainless Steel Tank, Asset #D051;
with Powder Feeder; Flow Regulator; and Associated Pumps       (1)    Miteco
Model CN7-32 7-Stream Blender, S/N 38.2394.0.0, (2004); with Anton Paar Model
MPDS1000 Evaluation Unit; Associated Flowmeters; Pumps; etc.       (1)    Miteco
2,000-Liter Stainless Steel Deaerator, Asset #D068; with Associated Pumps      
(1)    Lot of Associated Flowmeters; Pumps; Valves; Sensors; Central PLC Control
Systems; etc.    398    1-    Blow Molding Chiller System, To Include:     
30,000       (1)    Tricool Model TCW021 Chiller, S/N 99DCTCW92095, Asset #4,
(1999)       (1)    Tricool Model TCW9060SF Chiller, S/N 25244C8470, Asset #1   
   (1)    Tricool Model TCW134DC Chiller, S/N C663313498, Asset #2       (1)   
Tricool Model TCW67 Chiller, S/N 205217496, Asset #3       (1)    Lot of
Associated Water Circulation Pumps   

 

120



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   399    1-    Bottle Silo Storage System, To Include:      120,000      
(1)    Procomac 4-Bin Storage Bin; 600,000 1/2-Liter Bottle Capacity; with (4)
Dump Chutes       (1)    36”W x 50’L Enclosed Power Belt Conveyor; with Electric
Motor Drive       (1)    36”W x 50’L Inclined Power Belt Conveyor; with Dump
Hopper; and Electric Motor Drive       (2)    36”W x 10’L Inclined Power Belt
Conveyors; Each with Electric Motor Drive       (1)    Procomac 36”W x 25’L
Power Belt Conveyor       (1)    Procomac Model Topstar 20/30 Bottle
Unscrambler, S/N P5301, (1998)       (1)    6”W x Estimated 100’L Air Powered
Conveyor; with 90° Turn Position; and (5) Overhead Blower Units       (1)   
Procomac Model Topstar 20/30 Bottle Unscrambler, S/N P5302, (1998)       (1)   
6”W x Estimated 15’L Air Powered Conveyor; with (2) Overhead Blowers       (1)
   6”W x Estimated 25’L Air Powered Conveyor; with (1) Overhead Blower Unit   
   (1)    6”W x Estimated 150’L Air Powered Conveyor; with (5) Overhead Blower
Units               

 

 

  Total Bottling: $ 7,197,500        

Warehouse

  400    1-   

Lot of Pallet Racking, To Include:

        

(123) Pallet Racks; Estimated 8’W x 44”D x 35’H, 5-Tier

         (167) Drive-Thru Type Pallet Racks; Estimated 48”W x 50’D x 35’H,
4-Tier         

(27) Drive-Thru Type Pallet Racks; Estimated 48”W x 20’D x 35’H, 4-Tier

        

(61) Drive-Thru Type Pallet Racks; Estimated 48”W x 45’D x 35’H, 4-Tier

   $ 45,000    401    1-    Savsjo Model 8020 Horizontal Baler      3,500    402
   1-    HSM Model V-Press 860 Vertical Baler      3,000    403    2-   

Dalmec 100-kg Lifters, S/N Unknown; Each with Roll-Lift Attachment

        

Each Value: $5,000

     10,000    404    1-    Inpack Model Colt 80 Stretch Wrap Machine; with 60”
Rotary Table      2,500    405    1-    Matco Model A616L PREA1 Stretch Wrap
Machine, S/N MA96214, (1996); with 48” Rotary Table      3,500    406    1-   
Stretch Wrapping System, To Include:      70,000       (1)    Berchi Palletizer;
with 48” x 15’ Loading Positions; 48” x 15’ Pallet Loading Positions; (2) 36” x
10’ Tray Loading Positions; Overhead Stacking Position; and Control       (1)   
Robopac Orbital-Type Stretch Wrap Machine; Estimated 84”D Capacity; with 24”W x
50’L 2-Strand Chain Conveyor       (1)    Atlas Copco Model GPS411 8-Bar Rotary
Screw Air Compressor       (1)    Lot of Associated Chain Conveyors            
  

 

 

  Total Warehouse: $ 137,500        

Yard

  407    1-    KTK Model TWA 302B/Z/PU/PU Chiller, S/N 140113/2, (2004)    $
7,500    408    2-   

KTK Model TWA 302B/2/PU/PU Chillers, S/N 140113/1, Asset #Unknown; and S/N
170095, Asset #8

         Each Value: $7,500      15,000   

 

121



--------------------------------------------------------------------------------

Item #

  

Qty.

  

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   409    1-   

Storage Tank System, To Include:

        

(1) Stainless Steel Silo, Asset #WT4, (1993); 227,000 Liter Capacity

        

(1) Stainless Steel Silo, Asset #WT3, (1999); 227,000 Liter Capacity

        

(1) Stainless Steel Silo, Asset #WT2, (1996); 227,000 Liter Capacity

        

(1) Lot of Associated Vacuum Pumps; Process Piping; etc.

     125,000    410    1-    Goavec 90,000-Liter Water Storage Tank, (1995)     
No Value    411    1-    Caustic Storage Tank      No Value               

 

 

  Total Yard: $ 147,500             

Throughout Plant

  412    1-    Water Treatment System; with (2) Estimated 400,000-Liter Storage
Tanks; (23) CT Component Flowmeters; 2-Hydrovane Rotary Screw Air Compressor;
and Allen-Bradley Model PanelView 550 PLC Control    $ 25,000    413    1-   
Lot of Lab Equipment, To Include:      50,000          (1)    Tri-Clover Model
TCW9060SP R23 Refrigerant-Type Chiller, S/N C9576TCW00L          (1)    Sidel
Tester          (1)    Hanna Model HI9060 Thermometer          (1)    Hanna
Model HI 991001 Temperature Meter          (3)    Kem Model AT-500N Automatic
Potentiometric Titrators; Each with Doser          (1)    Mettler Model PM 100
Balance          (1)    Hach Model DR-2000 Spectrophotometer          (1)   
Hach COD Reactor          (1)    Manufacturer Unknown Drying Oven          (1)
   AND Model GF-6000 Balance          (1)    Foss Model KJELTEC 2100 Balance   
      (1)    Olympus Microscope          (1)    DWS Oven          (2)    LMS
Traders Incubators          (2)    Heraeus Incubators          (1)    Beko
Refrigerator          (1)    Shimadzu Model LC-6A Liquid Chromatograph; with
Phenomenex Model RC-200 Solvent Recycler; and Shimadru Model SPD-6AV Detector   
      (1)    Shimadzu Model C-R4A Analyzer          (1)    Shimadzu Model LC-6A
Liquid Chromatograph; with Jour Research Model 1704 Solvent Saver; and Shimadzu
Model SPD-6A Detector          (1)    Manufacturer Unknown Model K85VB Lab Hood,
S/N 48221    414    1-    Lot of Maintenance Equipment, To Include:      11,000
         (1)    20-Ton H-Frame Press          (1)    Disc/Belt Sander; 9” Disc,
6” Belt          (1)    Nu-Tool Industries 12” Vertical Band Saw, S/N 010889,
(2002)          (1)    Ajax Model MD-20 Milling and Drilling Machine, S/N 43494,
(1994)   

 

122



--------------------------------------------------------------------------------

Item #

  

Qty.

  

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Edgwick Engine Lathe; 16” Swing x 72” Bed, 2” Hole Through
Spindle          (1)    Cebora Model Tig Star 16-P 235-Amp Arc Welder         
(1)    Lot of Miscellaneous Maintenance Equipment, To Include: Worktables;
Vises; Metal Shelving; Double-End Grinders; Miter Saws; Pedestal Drills; etc.   
415    4-   

Linx Model 6900 Ink Jet Coders

        

Each Value: $5,500

     22,000    416    1-    Lot of Factory and Support Equipment, To Include:
Workbenches; Worktables; Safety Ladders; Pallet Jacks; etc.      15,000    417
   1-   

Lot of Office Furniture and Business Machines, To Include: Desks; Chairs; Book
Shelves; File Cabinets; Conference Tables; Telephone Systems; Reception Area
Furniture; etc.

     25,000               

 

 

 

Total Throughout Plant:

$ 148,000    Total Appraised Orderly Liquidation Value - Cott Corporation [***]
$ 7,630,500               

 

 

 

 

123



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

124



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Bottling

   $ 7,750,000   

Syrup/Processing Room

     No Value   

Warehouse

     30,000   

Laboratory

     91,750   

Plant Utilities

     322,500   

Yard

     155,000   

Throughout Plant

     12,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 8,361,750      

 

 

 

 

125



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Desktop Appraisal

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Bottling    418    1-    Bottling Line #1, (2003); 250mL @ 18,000
Bottles/Hour Capacity, 330mL @ 18,000 Bottles/Hour Capacity, 500mL @ 18,000
Bottles/Hour Capacity, 1.5 Liters @ 12,000 Bottles/Hour Capacity, To Include:   
$ 3,000,000          (1)    Sidel Model SBO 12 Blow Molding Machine, S/N 5324,
(2002); 18,000 Bottles/Hour, 12-Mold; with Floating Hopper; Automatic Bin
Dumper; Conveyor Loading System; Transformer; Hitema Model ECA075 Chiller; and
PLC Control          (1)    Procomac Model 2000 Estimated 6”W x 290’L Air
Powered Conveyor, S/N V855, (2002); Adjustable; with (6) Top-Mounted Blowers;
Aseptic Enclosure; and Control          (1)    Procomac Model Ingresso Steam
Tunnel, S/N P7697, (2002); with (6) Glove Ports; and Lesatec HEPA Filter      
   (1)    Procomac Model GX1R.65.103.113 50-Station Sterilizer, S/N P7605,
(2002); with (3) Glove Ports          (1)    Procomac Model Uniblock 2
50-Station Rinser, S/N P7606, (2002); with (2) Glove Ports          (1)   
Procomac Model FX50.10.113 50-Valve Volumetric Filler, S/N P7607, (2002); with
Fume Scrubber (Located Outside); Upper Body Clean Suit; Estimated 5,000-Liter
Stainless Steel Production Tank; and 12-Head Capper          (1)    Procomac
Model Trattamento Sacchi 48”W x 30’L Cap Sterilizer, S/N P8024, (2002); with (2)
HEPA Filters; Rinse Station; Drying Station; Interlocking Plastic Belt Pass
Through Conveyor; (2) Glove Ports; Loading Hoppers; Conveyor System; Lesatec
Block Ventilation Unit; (2) Procomac Sterilcap W Cap Feeders; and PLC Control   
      (1)    Procomac Model Uscita 25’L Steam Tunnel, S/N P8022, (2002); with
Estimated 4”W x 25’L Interlocking Plastic Belt Conveyor; (9) Glove Ports;
Lesatec HEPA Filter; and Control          (1)    Corema Model JA/C-75 Chiller,
S/N 23642          (2)    Heuft Model Spectrum Ti36 Fill Level Monitors, (2003);
with Shared Enclosure; Pass Through Conveyor; and Reject Station          (1)   
Procomac Estimated 3-1/2”W x 150’L Interlocking Plastic Belt Conveyor; with 16”
x 6’ Lane Diverter; 14” x 12’ Lane Diverter; (2) 16” x 20’ Lane Diverters; 16” x
25’ Lane Diverter, with 180° Turn Section; and 16” x 30’ Lane Diverter         
(1)    Procomac Model Drystar 2S Drying Tunnel, S/N P8222, (2002); Each with (8)
Hoses; and PLC Control          (1)    Krones Model Contiroll 12-Station
Wraparound Labeler, S/N 745-C80, (2002); with Glue Applicator; (2) Label Unwind
Stands; and PLC Control          (1)    Markem Model Smart Lase SL Laser Coder;
with Markem Filter Conditioner; and Pendant Control          (1)    Procomac
Estimated 3-1/2”W x 90’L Interlocking Plastic Belt Conveyor; with Estimated 10”
x 20’ Lane Diverter; 16” x 20’ Lane Diverter; (2) 90° Turn Sections; and 16” x
12’ Lane Diverter          (1)    Ocme Model Vega S40/F Case Packer, S/N 01273,
(2002); with Estimated 20”W x 20’L Lane Diverter; Overwrap Station; Estimated
60”W x 12”H Shrink Tunnel; and PLC Control          (1)    Estimated 16”W x 25’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections          (1)   
Logopak Model 515F Pressure Sensitive Labeler, S/N 2070185, (2007)          (1)
   Estimated 16”W x 40’L Power Roller Conveyor   

 

126



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Estimated 16”W x 40’L Interlocking Plastic Belt Conveyor;
with 16”W x 36”L Powered Belt Conveyor; and 90° Turn Section          (1)   
Gampack Model GP4590 18”W Overwrapper, S/N W10360011011, (2003); with Heat
Shrink Tunnel, 28”W x 14”H Maximum Opening; and Siemens PLC Control          (1)
   Estimated 18”W x 30’L Interlocking Plastic Belt Conveyor          (1)   
Berchi Estimated 16”W x 65’L Power Roller Conveyor; with (2) Power Belt Bridge
Conveyor Sections          (2)    Estimated 16”W x 25’L Interlocking Plastic
Belt Conveyors          (1)    Estimated 16”W x 45’L Power Roller Conveyor      
   (1)    Berchi Estimated 16”W x 90’L Power Roller Conveyor; with (2) Power
Belt Bridge Conveyor Sections          (1)    Berchi Model Genius PTF12
Palletizer, S/N 0444BF4104101, (2001); with Pallet Loading Station; Pneumatic
Cardboard Loader; Estimated 48”W x 15’L Powered Roller Conveyor; Safety
Enclosure; and PLC Control          (1)    Robopac Model Helix Orbital-Type
Stretch Wrap Machine, S/N 1002020051, (2002); with Estimated 48”W x 30’L Powered
Roller Conveyor; Safety Enclosure; Zebra Label Printer; and PLC Control         
(1)    Lot of Associated Pumps; Piping; Controls; etc.    419    1-    Bottling
Line #1, (2007); 250mL, 330mL, and 500mL @ 24,000 Bottles/Hour Capacity, To
Include:      4,750,000          (1)    Sidel Model SBO 14 U Blow Molding
Machine, S/N 11104, (2007); 25,200 Bottles/Hour, 14-Mold; with Feed Hopper;
Automatic Loader; Infeed Conveyor; Hitema Model ECA045 Chiller; and PLC Control
         (1)    Procomac Model 2000 Estimated 6”W x 330’L Air Powered Conveyor,
S/N V2494, (2006); Adjustable; with Asceptic Enclosure; and (9) Top-Mounted
Blowers          (1)    Procomac Model 1P80.113 50-Station Spinstar Bloc
Sterilizer, S/N P10998, (2007); with HEPA Filter; (5) Glove Ports; and PLC
Control          (1)    Procomac Model 1P 60.113 50-Station Spinstar GX Rinser,
S/N P10999, (2007); with (5) Glove Ports; HEPA Filter; and PLC Control         
(1)    Procomac Model 50.15.1.13 50-Valve Fillstar FC Filler, S/N P11000,
(2007); with Fume Scrubber (Located Outside); Nitrogen System; (8) Glove Ports;
Estimated 5,000-Liter Stainless Steel Production Tank; 12-Head Capper; and PLC
Control          (1)    Procomac Model Sacchi 48”W x 30’L Cap Sanitizer, S/N
P11032, (2007); with Manual Loading Station; (2) HEPA Filters; Rinse Station;
Drying Station; (2) Glove Ports; Loading Hopper; Incline Belt Conveyor, with (2)
HEPA Filters; Spiral Cap Feeder; and PLC Control          (1)    Procomac 15’L
Steam Tunnel, S/N P10997, (2007); with (6) Glove Ports; and (2) HEPA Filters   
      (1)    Estimated 3-1/2”W x 260’L Interlocking Plastic Belt Conveyor; with
Estimated 16”W x 140’L Lane Diverter; and (3) 90° Turn Sections          (2)   
Procomac Model Ventilo Pass Through Dryers          (1)    Heuft Fill Level
Monitor; with Eject Station; and PLC Control          (1)    Sidel Model
Rollquattro 18-Station Wraparound Labeler; with Hot Melt Glue Machine; (2) Label
Unwinds; and PLC Control          (1)    Markem Model Smart Lase 110I Laser
Coder, (2007); with Filter; and Pendant Control          (1)    Sidel Model Alfa
15’L 4-Zone Drying Tunnel; with Electric Heaters; Blowers; and PLC Control   

 

127



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Procomac Estimated 16”W x 180’L Interlocking Plastic Belt
Lane Diverter; with (5) 90° Turn Sections          (1)    Ocme Model Vega S40V
Case Packer, S/N 060174, (2006); with Estimated 24”W x 30’L Interlocking Plastic
Belt Lane Diverter; Cardboard Feed Station; Nordson Hot Melt Glue Applicator;
Heat Shrink Tunnel, Estimated 30”W x 14”H Maximum Opening; Overwrapper; Drying
Fan; and PLC Control          (1)    Logopak Model 515F Pressure Sensitive
Labeler, S/N 2070106, (2007); with Procomac Estimated 16”W x 20’L 180°
Interlocking Plastic Belt Conveyor          (1)    Procomac Estimated 22”W x
36’L Power Roller Conveyor; with 22”W x 8’L Power Belt Conveyor Section         
(1)    Markem Model Cimpak 300 Pressure Sensitive Labeler, S/N 07C3D 5553,
(2007); with Estimated 18”W x 12’L Interlocking Plastic Belt Conveyor         
(1)    Procomac Estimated 18”W x 30’L Incline Power Belt Conveyor          (1)
   Ocme Model Vega S 40/2 Case Packer, S/N 060173, (2006); with Estimated 24”W x
30’L Interlocking Plastic Belt Lane Diverter; Cardboard Loading Station;
Overwrapper; Shrink Tunnel, with Estimated 30”W x 14” Opening; Cooling Fan; and
PLC Control          (3)    Linx Ink Jet Coders          (1)    Ocme Estimated
24”W x 100’L Lane Diverter; with (2) 90° Power Belt Turn Sections; and 180°
Power Belt Turn Section          (1)    Procomac Estimated 60”W x 15’L
Interlocking Plastic Belt Conveyor; with 90° Turn Section          (1)   
Procomac Estimated 16”W x 75’L Power Roller Conveyor          (1)    Estimated
16”W x 50’L Power Belt Conveyor          (1)    Procomac Estimated 16”W x 20’L
S-Type Interlocking Plastic Belt Conveyor          (1)    Procomac Estimated
16”W x 30’L Power Roller Conveyor          (1)    Procomac Model Agilis 2000 D
Palletizer, S/N V2500, (2006); with Power Belt Infeed Conveyor; Pallet Loader;
Estimated 48”W x 25’L Powered Roller Conveyor; Pneumatic Cardboard Placer;
Safety Enclosure; and PLC Control          (1)    Robopac Model Helix
Orbital-Type Stretch Wrap Machine, S/N 4106090273, (2006); with Estimated 48”W x
50’L Power Roller Conveyor; Rotary Turntable; Safety Enclosure; and PLC Control
         (1)    Markem Model Cimpak 300 Pressure Sensitive Labeler, S/N 07C3D
5552, (2007)          (1)    Lot of Associated Piping; Pumps; Tanks; Controls;
etc.               

 

 

  Total Bottling: $ 7,750,000    Syrup/Processing Room 420 1- Line #1 Processing
System; (Valued With Bottling Line #1); To Include:   —     (1) APV Model Sterzo
UHT Water Sterilizer, S/N 10380, (2002); with 2,500-Liter Capacity Sterilize
Water Tank; Heat Exchanger; Scrubber; Chiller; Allen-Bradley Model PanelView 900
PLC Control; Associated Valves; Pumps; Piping; etc. (1) APV Model Pasto 19 UHT
Product Pasteurizer, S/N 10378, (2002); 8-Bar Maximum Pressure; with APV Model
Q055 RKS35 Heat Exchanger, S/N 55383, 135-Bar Maximum Pressure; 1,500-Liter
Sterilize Product Tank; Scrubber; Heater; Chiller; Associated Pumps; Valves;
Piping; etc. (1) Procomac Model Steritank 80 11,190-Liter Sterilized Product
Stainless Steel Tank, S/N 8041, (2002); Heated Jacket; with Bottom-Mounted
Electric Mixer; Associated Pumps; Piping; etc.

 

128



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Procomac Model Uniflux Filtration System, S/N P8041,
(2002); with (2) Air Filters; (3) Nitrogen Filters; (2) Steam Filters;
Associated Pumps; Piping; etc.          (1)    Ronco Briantino Model Torre Di
Abbattimento Scrubber, S/N 791-02, (2002); with Estimated 1,000-Liter Stainless
Steel Tank; Associated Pumps; Piping; Control Panel; etc.          (2)   
Structural Industries 1,020-Liter Carbon Filters; Each with PTI Technology
10-Bar Filters; and Centralized Controller          (1)    Procomac Model
Unifoam Foam Cleaning System, S/N P8028, (2002); with (2) Estimated 1,000-Liter
Mixing Tanks; and Associated Pumps; Piping; etc.          (1)    Procomac CIP
System, (2008); with Estimated 4,000-Liter Capacity Caustic Tank; Estimated
4,000-Liter Capacity Nitric Acid Tank; Heat Exchangers; Water Heaters; PLC
Control; and Associated Process Pumps          (1)    Procomac Model Uniflux AVN
Filtration System, S/N P7610, (2002); with (4) Air Filters; (2) Nitrogen
Filters; (3) Steam Filters; and Associated Pumps; Valves; Piping; etc.         
(1)    Procomac Model Unidox Sterilizer, S/N P8025, (2002); 1,600 to 2,000
Parts/Million Capacity; with Maselli Misure Monitoring System; Associated Tanks;
Filters; Heat Exchangers; Pumps; etc.          (1)    Bernardinello Water
Regeneration System; with 5,000-Liter Capacity Water Storage Tank; Estimated
2,500-Liter Capacity Mixing Tank; Associated Valves; Pumps; Piping; etc.; (Not
In Service; Incomplete; Appraised As Is)          (1)    Procomac PLC Control
System, S/N P8043; with Associated Piping; Valves; Pumps; etc.    421    1-   
Line #2 Processing System; (Valued With Bottling Line #2); To Include:      —  
         (1)    Procomac Model Unitherm H UHT Water Sterilizer, S/N P11003,
(2006); with Scrubber; Heat Exchanger; Water Heater; Chiller; Estimated
2,000-Liter Capacity Buffer Tank; Estimated 5,000-Liter Capacity Regeneration
Unit; Associated Pumps; Motors; Piping; PLC Control; etc.          (1)   
Procomac CIP System, S/N P11028, (2006); with Estimated 4,000-Liter Capacity
Caustic Tank; Estimated 4,000-Liter Capacity Nitric Acid Tank; Heat Exchangers;
Water Heaters; Associated Pumps; Piping; Valves; PLC Control; etc.          (1)
   Procomac Model RADA UHT Product Shell and Tube Sterilizer, S/N
SE-18-3A-F6-F6-FE-M, (2006); with Associated Pumps; Motors; Valves; Piping; etc.
         (1)    Procomac Model Uniflux AS Sterilizer, S/N P11026, (2006); with
Air Filter; Nitrogen Filter; Steam Filter; Associated Valves; Pumps; PLC
Control; etc.          (1)    Procomac Model 80 11,190-Liter Sterilize Stainless
Steel Tank, (2006); with Top-Mounted Electric Mixer; Associated Pumps; Piping;
etc.          (1)    Niro-Soavi Model NS3110H Homogenizer, S/N 6490, (2007); 20
MPa Maximum Pressure; with Associated Pumps; Piping; etc.          (1)   
Procomac Model Unitherm P Buffer System, S/N P11024, (2006); with Estimated
2,500-Liter Capacity Buffer Tank, with Top-Mounted Electric Mixer; Regeneration
Unit; and Associated Pumps; Piping; Control; etc.          (1)    Procomac Model
Unidox Sterilizer, S/N P11097, (2006); with Maselli Misure Monitoring System;
Associated Tank; Pumps; Piping; Control; etc.          (1)    Procomac PLC
Control System, S/N P11029, (2006); with Touchstar 15 Touch Screen Interface;
Associated Pumps; Piping; Valves; etc.    422    1-    Line #1 Syrup Mixing
System; (Valued With Bottling Line #1); To Include:      —           (1)   
Procomac Model Unisolv BMP Mixing System, S/N P8037, (2002); with (2)
8,000-Liter Capacity Syrup Tanks; Powder Mixer; 1,500-Liter Mixing Tank; 250-kg
Drum Pumping Station, with Scale; (2) Bench Scales; and Associated Mixers;
Pumps; Piping; etc.   

 

129



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    APV 30,000-Liter/Hour Water Deaerator, S/N P399460; with
Procomac Estimated 3,000-Liter Capacity Buffer Tank; Associated Filters; Pumps;
Piping; Control; etc.          (1)    Procomac Model Unimix Multi
Syrup/Water/Sugar Blender, S/N P8038, (2002); with Anton Paar Model MPDS 1000
Evaluation Unit; Associated Valves; Pumps; Flowmeters; Piping; Control; etc.   
      (1)    Procomac Model Uniclean CIP System, S/N P8027, (2001); with
Estimated 3,000-Liter Caustic Tank; Estimated 3,000-Liter Nitric Acid Tank; Heat
Exchanger; Associated Filters; Flowmeters; Pumps; Piping; Control; etc.         
(1)    Procomac PC Control System; with Associated Pumps; Piping; Valves;
Flowmeters; etc.    423    1-    Line #2 Syrup Mixing System; (Valued With
Bottling Line #2); To Include:      —           (1)    Procomac Model Unisolv B
Multi Mixing System, S/N P11023, (2006); with (3) 25,000-Liter Holding Tanks;
Procomac Model Scanima Powder Mixing System, with 3,000-Liter Mixing Tank; (2)
250-kg Capacity Drum Pumping Stations, Each with Scale; (2) Bench Scales;
Automatic Valve Systems; Associated Flowmeters; Pumps; Piping; Control; etc.   
      (1)    Procomac Model Uniclean 3A CIP System, S/N P11027, (2006); with
Estimated 3,000-Liter Caustic Tank; Estimated 3,000-Liter Nitric Acid Tank;
Associated Valves; Pumps; Flowmeters; Piping; Control; etc.          (1)   
Sta-Rite Water Softening System; with (2) DI Tanks; Salt Tank; and Control      
   (1)    Procomac PC Control System; with Associated Piping; Pumps; Valves;
etc.               

 

 

  Total Syrup/Processing Room:   No Value    Warehouse 424 1- Lot of Racking, To
Include:    (17) 90”W x 35”D x 30’H Pallet Racks; Adjustable, 4-/5-Tier    (226)
48”W x 35’H Drive-Thru Type Pallet Racks; (5) Pallets Deep, Adjustable, 4-Tier $
30,000               

 

 

  Total Warehouse: $ 30,000    Laboratory 425 1- Tecon Model MSP9500 Chemunex
Analyzer, S/N 0611289996, (2006); with Computer Control $ 75,000    426 1-
Thermo Electron Model C412 Centrifuge; (Not In Service)   500    427 1- AND
Model EK-6000H 6,000-g Balance   500    428 1- Zebra Model 140XI III Label
Printer   250    429 1- Kem Model AT-510 Automatic Potentiometric Titrator; with
(3) Kem Dosers   3,500    430 1- Kem Model AT-500N Automatic Potentiometric
Titrator; with Kem Doser   2,500    431 1- Bellingham & Stanley Model RFM740
Refractometer   4,500    432 1- Lot of Laboratory Support Equipment, To Include:
Glassware; Lab Ovens; Refrigerators; Dispensers; Stainless Steel Shelving;
Ultrasonic Cleaner; Room Heaters; Sample Lift; etc.   5,000               

 

 

  Total Laboratory: $ 91,750    Plant Utilities 433 2-

Certuss Model Universal 2,000-kg/Hour Natural Gas Fired Steam Generators, S/N
10777; and S/N 10776, (2002); 10-Bar Maximum Pressure; Each with Blower; and
Shared Water Heater, with Softening System

$ 50,000   

Each Value: $25,000

 

130



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   434    3-   

Certuss Model Universal 1800 2,000-kg/Hour Capacity Diesel and Natural Gas Fired
Steam Generators, S/N 12160; S/N 12159; and S/N 12158, (2006); 16-Bar Maximum
Pressure; Each with Blower; and Shared Certuss Model Batterie 5400 Water Heater,
with Water Softening System

     105,000          Each Value: $35,000    435    1-    Plant Compressed Air
System, To Include:      15,000          (1)    Atlas Copco Model Airtec ZT290
Rotary Screw Air Compressor, S/N ARP164070, (1985)          (1)    Atlas Copco
Model ZT290 8-Bar Rotary Screw Air Compressor, S/N AIF38039100, (1996)         
(1)    Atlas Copco Model ZT290 8-Bar Rotary Screw Air Compressor, S/N ARP164069,
(1985)          (2)    Abbott Vertical Air Receiving Tanks          (2)    Atlas
Copco Model FD450 Compressed Air Dryers, S/N 9502224; and S/N 9502225, (1995);
20-Bar Maximum Pressure    436    1-    Aqua Chiller; with (3) Estimated 15 hp
Pumps; and Estimated 3,000-Liter Water Holding Tank      10,000    437    1-   
Gardner-Denver Model WH40H3N-AC 4.55-MPa Maximum Pressure Piston-Type Air
Compressor, S/N C002628, (2006); 400-kW Motor @ 750 rpm; with Donaldson Model
HPD3500W Refrigerated Air Dryer, S/N 06/18861/01; and Sound Enclosure     
125,000    438    1-    Aqua Model TWA 242 B/Z PD/CC/IM Chiller, S/N 160427,
(2006); 29-Bar Maximum Pressure; with Water Holding Tank; Associated Pumps;
Piping; etc.      10,000    439    1-    KTK Model TWA 362 B/Z/PU/PU/HR Chiller,
S/N 1200892260, (2002); 28-Bar Maximum Pressure; with Associated Pumps; Piping;
etc.      7,500               

 

 

  Total Plant Utilities: $ 322,500    Yard 440 1- Lot of Tanks, To Include: $
155,000    (1) 40,000-Liter Diesel Carbon Steel Tank; Double Walled; with Safety
Enclosure; and Diesel Pump (1) Forbes Co., The 6,000-Liter Nitric Acid
Fiberglass Tank (1) Forbes Co., The 10,000-Liter Caustic Soda Fiberglass Tank
(2) 19,130-Liter Glucose Stainless Steel Tanks; Each with Stainless Steel
Jacket; Heater; Pumps; and Shared Glucose Pumping Station (1) 32,000-Liter Sugar
Stainless Steel Tank; with Associated Pumps; Piping; etc. (1) 32,000-Liter
Citric Acid Stainless Steel Tank; with Associated Pumps; Piping; etc. (1)
160,000-Liter Spring Water Stainless Steel Tank; Rivet Construction; with
Associated Pumps; Piping; etc. (1) 160,000-Liter Raw Water Stainless Steel Tank;
Rivet Construction; with Associated Pumps; Piping; etc. (8) UV Water Treatment
Heads; Each with Mesh Filtration Systems Total Yard: $ 155,000   

 

131



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value        

Throughout Plant

   441    1-   

Lot of Factory and Support Equipment, To Include:

        

Zanotti 20’ x 30’ Refrigerated Inflatable Tent, with (4) Refrigeration Units;
Pallet Jacks; Hand Tools; Cut-Off Saws; Drill Press; Waste Bins; Fire
Extinguishers; Chairs; Tables; Office Furniture; Shelving; etc.

   $ 12,500               

 

 

 

Total Throughout Plant:

$ 12,500   

Total Appraised Orderly Liquidation Value - Cott Corporation [***]

$ 8,361,750               

 

 

 

 

132



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

133



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Bottling

   $ 1,626,275   

Batch Room

     125,000   

Maintenance

     18,000   

QC Lab

     22,500   

Plant Utilities

     112,000   

Throughout Plant

     9,000   

Rolling Stock

     20,000      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 1,932,775      

 

 

 

 

134



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Machinery & Equipment

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Bottling    442    1-    PET Bottling Line #2; 250ml; 500ml and 20
Oz. @ 550 Bottles/Minute Rated Capacity, 1 Liter @ 400 Bottles/Minute Rated
Capacity, (2000), To Include:    $ 475,000          (1)    Crown Simplimatic
Model 400D Bulk Depalletizer, S/N 2440-M000260, (2000); with Chain Type Infeed
Conveyor; Pallet Stacker; Suction Type Loader; 48”W x 30’L Interlocking Plastic
Belt Conveyor; 60’L Single Lane Reduction Conveyor; Mezzanine Structure; and
Control          (1)    Crown Simplimatic Model Ring Jet 160’L Air Powered
Conveyor, (2000); with (6) Top Mounted Blowers; and 90° Turn Section         
(1)    Alsim Model MASMIX36.000L/H Blender, S/N WEFG00499A, (2000); with
Associated Pumps; and Allen-Bradley PLC Control          (1)    Alsim Model RV-P
ASMOJET 80-Valve Mono Block Volumetric Filler, S/N WALI00899A; with Alsim
64-Head Inline Rinser, S/N WBT003199A; Alcoa Model KUPI16/720-99 16-Head Capper,
S/N 56288, with Alcoa Cap Unscrambler; Jet Flow Model B057380720 Cap Feeder, S/N
401; Associated Pumps; and Allen-Bradley PLC Controls          (1)    Orbisphere
Model ProBrix Plus 3624 Analyzer          (1)    Alfa Laval Model A15-BWFD
Chiller, S/N 30105-53444, (2000); 758.9 Sq. Ft. Capacity, 250 psi @ 230°F
Maximum Pressure; with Estimated 1,000-Gallon Capacity Chilled Water Tank; and
RDM Control          (1)    Pacific Ozone Technology Model SGA24 Ozone Gas
Generator, S/N 3354-9-3; with Pci-Wedeco Ozone Monitor; Estimated 1,000-Gallon
Capacity Stainless Steel Storage Tank; Neptune Mixing System; and Associated
Pumps          (1)    Ambec 3”W x 24’L Interlocking Plastic Belt Conveyor; with
Stainless Steel Frame          (1)    Domino Model DDC-3 Ink Jet Coder, S/N
C5709, (2006)          (1)    Videojet Model Excel Series 170i Ink Jet Coder,
S/N 011630005WDR, (2001)          (1)    Domino Model DPX1000 Ink Jet Coder   
      (1)    Ambec 58’L Conveyor System; Stainless Steel Frame; with 4’W x 20’L
Accumulator; and 24”W x 37’L Interlocking Plastic Belt Conveyor, with 90° Turn
Section          (1)    Convay Systems Model BWA828-S-CR-EB-DTS 8’W x 30’L Steam
Heated Bottle Warmer, S/N 99-09-MC1055, (2000); Stainless Steel; with Associated
Pumps; and Variable Feed Control          (1)    Ambec 8’W x 28’L Accumulator;
Stainless Steel; with Interlocking Plastic Belt          (1)    Ambec 33”W x
45’L Interlocking Plastic Belt Conveyor; with Stainless Steel Frame          (1)
   Ambec 48”W x 36’L 2-Lane Diverter Interlocking Plastic Belt Conveyor; with
Stainless Steel Frame          (2)    Ambec 4”W x 145’L Interlocking Plastic
Belt Conveyors; Each with Stainless Steel Frame; and (4) 90° Turn Sections      
   (2)    Trine Model 4500 Warp Around Labelers, S/N 109M45411; and S/N
109M45412; Each with Parker Automation PLC Control          (1)    Ambec 24”W x
315’L Interlocking Plastic Belt Conveyor; with Stainless Steel Frame; 15’L
Interlocking Plastic Belt Lane Merge Conveyor; (7) 90° Turn Sections; Lane
Diverters; and (3) S-Type Turn Sections   

 

135



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (2)    Ambec 4-1/2”W x 36’L Interlocking Plastic Belt Conveyors;
Each with S-Type Turn Section          (1)    ITW Hi-Cone Model 871M3 Packaging
System, S/N 291, (2003); (Leased)          (1)    Douglas Case Packer, S/N
M-4365, (2000); 12- or 24-Pack Capability; with Interlocking Plastic Belt Infeed
Conveyor; Case Former; Lane Diverter; Nordson Hot Melt Glue Machine; Powered
Roller Exit Conveyor; and PLC Control          (1)    Douglas Shrink Wrap
Machine, S/N M-4366, (2000); with Infeed Conveyor; Wrapping Station; 28”W x 13”H
2-Zone Electric Fired Shrink Tunnel; and PLC Control          (1)    Videojet
Model Excel Series 100 Ink Jet Coder, S/N Unknown          (1)    MHT 18”W x
12’L Power Belt Conveyor          (2)    Diagraph Model PA/5000LT Pressure
Sensitive Labelers; Each with Sato Model M-8485SE Label Printer; and Pendant
Interface          (1)    Roach 22”W x 15’L Power Roller Conveyor          (1)
   Roach 18”W x 4’L Power Belt Conveyor          (1)    22”W x 12’L 90-Degree
Power Roller Conveyor          (1)    12”W x 10’L Interlocking Plastic Belt
Conveyor          (1)    16”W x 74’L Power Belt Conveyor; with Inclined and
Declined Sections          (1)    PAI Model 6300 Palletizer, S/N 63141, (2000);
with Power Roller Infeed Conveyor; Pallet Feeder; Stacker; Power Roller Exit
Conveyor; and PLC Control          (1)    Orion Model MA-44 Orbital-Type Stretch
Wrap Machine, S/N 2000-021U194; with 52” x 12’ Powered Roller Conveyor; 52” x
20’L Powered Roller Conveyor; and Push-Button Control          (1)   
Manufacturer Unknown Pressure Sensitive Labeler; with Sato Label Printer    443
   1-    12 Oz. Can Line #1; Rated @ 1,200 Cans/Minute; (Installed In 1996;
Capex Project To Upgrade Line To 8- and 16-Oz. Cans; Estimated Completion March
2009), To Include:      750,000          (1)    Busse Model WD-400X Bulk
Depalletizer, S/N 65; with Chain Type Infeed Conveyor; Pallet Stacker; Suction
Type Transfer Station; Interlocking Plastic Belt Exit Conveyor; Mezzanine
Structure; and Push-Button Control          (1)    3-1/2”W x 180’L Cable Type
Can Conveyor; with (2) 90° Turn Sections; Custom Built Rinse Station; and Can
Inverting Station          (1)    Sweed Scrap Chopper          (1)    Mojonnier
Model 48M48-5R4P Carbo-Cooler, S/N 012701, (1977); with Associated Pumps; and
Allen-Bradley Model PanelView Plus 1250 PLC Control          (1)    Crown Model
93M0289 72-Valve Gravity Filler, S/N 80671, (1994); with Interlocking Plastic
Belt Feed Conveyor; and Allen-Bradley Model PanelView 900 PLC Control         
(1)    Orbisphere Model ProBrix Plus 3624 Brix+Co2+O2 Analyzer, S/N 24708,
(1998)          (1)    Angelus Model 121L Can Seamer, S/N 12596994, (1994); with
Interlocking Belt Infeed Conveyor; and PLC Control          (1)    Presto
2,000-Lb. Scissor Lift Table; 24” x 48” Platform Size          (1)    3-1/2”W x
36’L Bolted Stainless Steel Frame Interlocking Plastic Belt Conveyor         
(1)    6”W x 18’L Bolted Stainless Steel Frame Interlocking Plastic Belt
Conveyor          (2)    12”W x 20’L Bolted Stainless Steel Frame Interlocking
Plastic Belt Conveyors          (1)    Manufacturer Unknown 72”W x 25’L Can
Warmer; Stainless Steel; with Associated Pumps   

 

136



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Alfa Laval Model MK15-BWFD Chiller, S/N 3010-75852; 663
Square Foot Heating Surface; with Estimated 500-Gallon Capacity Chilled Water
Storage Tank, (2006); and RDM Control          (1)    Van Pak 15”W x 75’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections; and Estimated
36”W x 20’L Lane Diverter          (2)    Portable Blowers, 7-1/2 hp         
(2)    Van Pak 2-1/2”W x 50’L Interlocking Plastic Belt Conveyors; Each with
S-Type Turn Section; 90° Turn Section; and Can Inverter          (2)    Filtec
Model FT-50 Fill Level Monitors, S/N 114121; and S/N 114120          (2)   
Videojet Model H.170i Ink Jet Coders, S/N I96C10007; and S/N I96C09004, (1996)
         (1)    Arrowhead 14”W x 210’L Interlocking Plastic Belt Conveyor; with
Stainless Steel Frame; (6) 90° Turn Sections; and (6) S-Type Turn Sections      
   (1)    Van Pak 10’W x 11’L Accumulator; with Stainless Steel Frame         
(1)    ITW Hi-Cone Model 283B Packaging Machine, S/N NC1098; (Leased)         
(2)    8”W x 28’L Interlocking Plastic Belt Conveyors; Each with (2) 90° Turn
Sections          (1)    Krones Model KR93679 24-Can Tray Packer, S/N 001 192,
(2006); with Interlocking Plastic Belt Accumulator; Lane Diverter; Tray Fromer;
Nordson Model ProBlue 7 Hot Melt Glue System; Krones Model VARIOPAC TFS 80 Tray
Wrapper; Roll Changer; Krones Model ST72/1-60005 Shrink Tunnel, 30”W x 14”H
Maximum Opening; and Krones iPanel PLC Control          (1)    Videojet Model
Excel 273SE Ink Jet Coder, S/N I396B25067, (1996)          (1)    Arrowhead 17”W
x 28’L Interlocking Plastic Belt Conveyor; with Stainless Steel Frame         
(1)    Arrowhead 24”W x 60”L Right Justifying Interlocking Plastic Belt
Conveyor; with Stainless Steel Frame          (1)    8”W x 50’L Interlocking
Plastic Belt Conveyor; with (2) 90° Turn Sections          (1)    Ryson
Estimated 16”W x 18’L Spiral Conveyor; 3-Tier; with Interlocking Plastic Belt   
      (1)    16”W x 30’L Power Roller Conveyor; with (2) 90° Turn Sections      
   (1)    24”W x 90’L Interlocking Plastic Belt Conveyor; with (2) S-Type Turn
Sections; and (2) 90° Turn Sections          (1)    Jones 12-Pack Case Packer,
S/N S-5959, (2002); with Interlocking Plastic Belt Infeed Conveyor; Lane
Diverter; Case Former; 10-Station Packer; Nordson ProBlue Hot Melt Glue Machine;
Interlocking Plastic Belt Exit Conveyor; and Allen-Bradley Model PanelView 1000
PLC Control          (1)    Videojet Model Excel 3770i Ink Jet Coder, S/N
993540005WD, (1999)          (1)    Videojet Model 170i Ultra High Speed Ink Jet
Coder, S/N 0481019WD, (2004)          (1)    Van Pak 14”W x 4’L Power Belt
Conveyor; Stainless Steel Frame          (1)    Van Pak 3-1/2”W x 10’L Dual Lane
Interlocking Plastic Belt Conveyor; with Stainless Steel Frame          (1)   
Van Pak 24”W x 36”L Power Belt Conveyor; Stainless Steel Frame          (1)   
10”W x 60’L Power Belt Conveyor; with Inclined Section          (1)    10”W x
210’L Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections         
(1)    PAI Model 6400 Palletizer, S/N 6400-86; with Infeed Conveyor; Lane
Diverter; Pallet Feeder; Exit Conveyor; and Total Control Model QuickPanel
Junior PLC Control   

 

137



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Orion Model MA44-8276 Orbital-Type Stretch Wrap Machine,
S/N 8108276; with (2) 60”W x 15’L Power Roller Conveyors          (1)   
Manufacturer Unknown Pressure Sensitive Labeler; with Sato Model M-8485SE Label
Printer    444    1-    PET Bottling Line #3; 1 Liter @ 300 Liters/Minute Rated
Capacity, 2 Liter @ 200 Liters/Minute Rated Capacity; (Installed In 2004); To
Include:      400,000          (1)    Van Pak Model 8500 Bulk Depalletizer, S/N
8520-100, (2004); with Chain Type Infeed Conveyor; Suction Type Transfer System;
Pallet Stacker; Accumulating Conveyor; Mezzanine Structure; and Allen-Bradley
Model PanelView 600 PLC Control          (1)    24”W x 24’L Interlocking Plastic
Belt Conveyor; with Stainless Steel Frame          (1)    Van Pak 15”W x 24’L
Interlocking Plastic Belt Conveyor, (2004); with Lane Reduction          (1)   
Barry Wehmiller 100’L Air Powered Conveyor; with (4) Blowers          (1)   
Sentry Model 4005 Lowerator Rinser, S/N 1308; with Adjustable S-Type Side Drip
Conveyor; Rinse Station; and Control          (1)    Barry Wehmiller 30’L Air
Powered Conveyor, (2004); with (2) Top Mounted Blowers; and 90° Turn Section   
      (1)    Crown Model 45/6 45-Valve Gravity Filler, S/N 45-6-16; with Arol
Model EURO PK IES 9-Head Capper, S/N 10310, (2007); Cap Unscrambler; OMS Model
PC3060 Cap Feeder, S/N 039; and Allen-Bradley Model PanelView 1000 PLC Control
         (1)    Mojonnier Model 52M52 Carbo-Cooler, (1979); with Allen-Bradley
Model PanelView 1000 PLC Control          (1)    Alfa Laval Model MK15-BWFD
Chiller, S/N 30110-67501, (2006); 792 Square Foot Capacity; with Estimated
500-Gallon Capacity Water Tank; and RDM Control          (1)    Orbisphere Model
3624 Analyzer, S/N 27881, (2000)          (1)    Domino Model DDC-3 Ink Jet
Coder, S/N C-5710, (2006)          (1)    Domino Model DPX1000 Ink Jet Coder,
S/N 08223-0278, (2006)          (1)    15”W x 75’L Interlocking Plastic Belt
Conveyor; with Stainless Steel Frame; 90° Turn Section; and S-Type Turn Section
         (1)    Evans Model 1020 10’W x 20’L Bottle Warmer, S/N 03040392; Steam
Heated; with Associated Pumps; and Allen-Bradley Model PanelView 600 PLC Control
         (1)    6’W x 28’L Accumulator; with Interlocking Plastic Belt Conveyor;
Stainless Steel Frame          (1)    Ambec 15”W x 75’L Interlocking Plastic
Belt Conveyor; with (2) S-Type Lane Diverters          (2)    7-1/2”W x 20’L
Stainless Steel Interlocking Plastic Belt Conveyors          (1)    4-1/2”W x
170’L Stainless Steel Interlocking Plastic Belt Conveyor; with (4) 90° Turn
Sections; and (2) S-Type Turn Sections          (2)    Trine Model 4500
Wraparound Labelers, S/N 017M45109; and S/N 017M45108, (2001); Each with
Allen-Bradley PLC Control          (1)    15”W x 20’L Interlocking Plastic Belt
Conveyor; with (2) 90° Turn Sections          (1)    24”W x 130’L Interlocking
Plastic Belt Conveyor; with (2) 90° Turn Sections; and (5) S-Type Turn Sections
         (1)    SMI Model SK600 Angle Tray Packer, S/N 9105; 1 Liter Total Pack
Capability; with Interlocking Plastic Belt Infeed Conveyor; Lane Diverter; Tray
Former; Nordson Model ProBlue Hot Melt Glue Machine; Wrapping Station; Horizon
Heat Shrink Tunnel, 28”W x 14”H Maximum Opening; Exit Conveyor; Cooling Fans;
and PLC Control   

 

138



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    SMI Model WP300 Case Packer, S/N 8578; (8) 2-Liter Case
Capacity; with Interlocking Plastic Belt Infeed Conveyor; Lane Diverter; Box
Former; Packing Station; Nordson Model Series 3500V Hot Melt Glue System; and
PLC Control          (1)    12”W x 40’L Stainless Steel Interlocking Plastic
Belt Conveyor; with (2) 90° Turn Sections          (1)    24”W x 35’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections          (2)   
Diagraph Model PA/5000LT Pressure Sensitive Labelers; Each with Pendant
Interface          (1)    Diagraph Model IJ3000 Ink Jet Coder, S/N IJ63402272   
      (1)    Videojet Model Excel 100 Ink Jet Coder, S/N E94P11002, (1994)      
   (1)    12”W x 15’L Interlocking Plastic Belt Conveyor          (1)    10”W x
60’L Power Belt Conveyor; with Inclined Section          (1)    10”W x 210’L
Interlocking Plastic Belt Conveyor; with (2) 90° Turn Sections          (1)   
PAI Model 6300 Palletizer, S/N 63173, (2001); with Infeed Conveyor; Lane
Diverter; Pallet Feeder; Stacker; Powered Roller Exit Conveyor; and
Allen-Bradley Model PanelView 1000 PLC Control          (1)    Orion Model MA-44
Orbital-Type Stretch Wrap Machine, S/N 2004-0314030, (2004); with (1) 60”W x
10’L Powered Roller Conveyor; 60”W x 20’L Powered Roller Conveyor; and Control
         (1)    Autolabe Pressure Sensitive Labeler; with Sato Model M-8485SE
Label Printer    445    1-    Westward Portable Reciprocating Air Compressor, 5
hp      125    446    3-   

Intermec Model EasyCoder 3400 Label Printers

     150          Each Value: $50    447    1-    GSE 5,000-Lb. Platform Scale;
with Digital Readout      1,000               

 

 

  Total Bottling: $ 1,626,275    Batch Room 448 1- Batch Blending System, To
Include: $ 110,000    (6) Cherry-Burrell 5,400-Gallon Jacketed Stainless Steel
Tanks, S/N 67-13-3; S/N 67-13-5; S/N 67-13-1; and S/N (3) Unknown; Each with 2
hp Electric Mixer; and Associated Pumps; (Removal Difficult) (1) 6,500-Gallon
Stainless Steel Tank; with Estimated 5 hp Top Mounted Electric Mixer; and
Associated Pumps; (Removal Difficult) (3) 1,500-Gallon Stainless Steel Tanks;
Each with Estimated 2 hp Top Mounted Electric Mixer; and Associated Pumps

 

139



--------------------------------------------------------------------------------

Item #

Qty.

Effective Date: December 4, 2008

Orderly
Liquidation
Value   (1) 9,000-Gallon Stainless Steel Tank; with Estimated 5 hp Top Mounted
Electric Mixer; and Associated Pumps (1) 6,500-Gallon Stainless Steel Tank; with
Estimated 5 hp Top Mounted Electric Mixer; and Associated Pumps (1) Weigh-Tronix
1,000-Lb. Platform Scale, S/N 028647 (1) DEC International Model #2 CIP System,
S/N 2623, (1994); with Allen-Bradley Model PanelView 1000 PLC Control (1)
150-Gallon Stainless Steel Tank; with 10 hp Top Mounted Electric Mixer (1)
Ecolab Model 5500 CIP System, S/N 27489E01-E08, (2001); with PLC Control (3) SFI
Model HFCS 10,000-Gallon Stainless Steel Tanks, S/N 2787-3; S/N 2787-1; and S/N
2787-2; Each with Associated Pump; (Removal Difficult) (2) Ross Engineering
Carbon Filters, S/N SF-850C; and S/N Unknown, (2004); 100 psi, 230°F Maximum
Pressure; Each with Fil-Trek Model S6GL20-040-4-6F-IP 5 Micron Polisher;
Aquafine Model 06AS20 UV Filter, (2008); and Associated Pumps (1) U.S. Filter
CIP System, (2004); with Alfa Laval Model M10-MFG Heat Exchanger, S/N
30107-99730; Fil-Trek Model S6BMB22-412-6F Filter, S/N V-2279; and Associated
Pumps (1) Lot of Associated Tables; Sinks; Scales; etc. 449 1- Water Filtration
System, To Include:   15,000    (1) Osmonics Model 74B-HR (CAN432K/DLX) Reverse
Osmosis Water Filtration System, S/N 93-D255019A, (1993); 8,270 Hours Indicated,
600 psig @ 4,128-Bar Maximum Pressure, 140 psig @ 960-Bar Minimum Pressure; with
(2) US Filter Carbon Filters; and Associated Pumps (2) T&C Stainless Model RT-4
Carbon Filters, S/N TCWF000123-1; and S/N TCWF000123-2, (2001); 80 psi @ 200°F
Maximum Pressure; with Shared Ful-Flo 6S25-4-6FK1 Filter, S/N 9202-0099-21464;
and Associated Pumps (1) Trionetics CIP System; with (1) Micron Cartridge
Filter; and Associated Pumps (1) Belding 14,100-Gallon Fiberglass Tank, S/N
18047, (1993) (3) Grundfos Model CR15-2-0-G-A-E-KUBE 15 hp Pumps; with Shared
PLC Control System            

 

 

  Total Batch Room: $ 125,000    Maintenance 450 1- Lot of Maintenance
Equipment, To Include: $ 18,000    (1) Ecolab Model FI-25 Portable Foam Machine
(1) Mi-T-M Model GC-2003-0MHB 2,000-psi Portable Pressure Washer, S/N 10293560,
5 hp (1) Clausing Model 2277 20” Pedestal Drill, S/N 529663 (1) Clausing Model
20RWF 20” Vertical Band Saw, S/N 135185; with Blade Welding and Grinding
Attachment (1) 20-Ton H-Frame Press (1) Clausing Model HB250M 20” x 10”
Horizontal Band Saw, S/N 135639; with Gravity Roller Conveyor (1) Thermal
Dynamics Model Cut Master 50 Plasma Cutter, (2002) (1) Dee-Blast 40” x 40”
Reach-In Type Shot Blast Cabinet; with Barrel Top Dust Collector

 

140



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Jet Model GH-1440ZX 14” x 40” Geared-Head Engine Lathe, S/N
000904ZX215; with 3-Jaw Chuck; and 2-Axis Digital Readout          (1)    DeWalt
Model D28715 14” Cut-Off Saw          (1)    Weatherhead Model Coll-O-Crimp I 4”
Hose Crimper; with Hydraulic Power Supply; and Tool Cabinet          (1)   
Lincoln Model Wirematic 250 250-Amp Arc Welder; with Portable Cart          (1)
   Miller Model Bobcat 225G Welder Generator; with Onan Performer 16 Gasoline
Engine; and Portable Cart          (1)    Ridgid Model 535 Pipe Threader      
   (1)    Manufacturer Unknown Model LM0587 Vertical Milling Machine, S/N 3690
         (1)    Lot of Support Equipment, To Include: Portable Carts; Shelving;
Ladders; Grinders; Torch Carts; Hand Tools; etc.               

 

 

  Total Maintenance: $ 18,000    QC Lab 451 1- Lot of Laboratory Equipment, To
Include: $ 22,500    (2) Vibrac Model 1502 Torque Testers, S/N 010052; and S/N
Unknown; Each with Epson Printer (1) Wilkens-Anderson Co. Model 10700-00 Torque
Tester, S/N 03AH002 (1) Waco Model VSM II Seam Analyzer; with Computer Control
(1) Hitachi HPLC System; with Hitachi Model L-2400 UV Detector; Model L-2300
Column Oven; Model L-2130 Pump; Organizer; and Computer Control (1) Bellingham &
Stanley Model RFM340 Refractometer (1) Neslab Model Thermo RTE-7 Chiller (2)
Metrohm Model 758 KFD Titrino Titrators; Each with Model 728 Stirrer; Key Pad;
and Thermal Printer (1) Orion Model 920A pH Meter (1) Mettler Toledo Model
PL3002 3,100-g Balance; with Mettler Toledo Model RS-P42 Printer (1) Fisher
Scientific Model Isotemp 102 Water Bath (1) Terriss Model T-03-300 3-Station
Carbon Tester; with (3) Power Supplies; and SmarTester Computer Control System
(1) Zebra Model TLP 3844-Z Label Printer (1) Orion Model 230A + pH Meter (1)
Fisher Scientific Bench Top Lab Oven (2) Gast Vacuum Pumps (2) Fisher Scientific
Model Isotemp 500 Series Dry-Baths (1) Lot of Laboratory Support Equipment, To
Include: Refrigerators; File Cabinets; Worktables; Glassware; Digital
Thermometers; Timers; etc.            

 

 

  Total QC Lab: $ 22,500    Plant Utilities 452 1- Vilter Model VC2-982P Cooling
Tower, S/N 0000589601 $ 7,500   

 

141



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   453    1-    Evapco Model AIC713B Cooling Tower, S/N 4-101441      7,500
   454    1-    Dens-A-Can Model A6-800-W-CONV Can Crusher, S/N 353-SP1-10-04,
(2004); with Infeed Conveyor; and Hydraulic Power Unit      3,000    455    1-
   Sullair Model 20-100H ACAC Rotary Screw Air Compressor, S/N 003-87297, 100
hp; 41,431 Hours Indicated; with Sullair Model SRD830 Refrigerated Air Dryer,
S/N 003-D7358      2,500    456    1-    Ingersoll-Rand Model SSR-EP100 Rotary
Screw Air Compressor, S/N CK5409U02308, (2002), 100 hp; 22,999 Hours Indicated
     10,000    457    1-    Ingersoll-Rand Model DXR750 750-cfm Refrigerated Air
Dryer, S/N 943DXR7004, (1994); with Vertical Air Receiving Tank; and Oil/Water
Separator      1,500    458    1-    Ingersoll-Rand Model SSR UP6-30-125 Rotary
Screw Air Compressor, S/N PX1977U03230, 30 hp; 5,902 Hours Indicated; with
Ingersoll-Rand Model HT35 Refrigerated Air Dyer, S/N 99GHT1798, (1999); and
Vertical Air Receiving Tank      4,000    459    1-    Ingersoll-Rand Model
SSR-EP200 Rotary Screw Air Compressor, S/N F7864493182, (1993), 200 hp; 41,461
Hours Indicated      5,000    460    1-    Zeks Model 1200HSFA400 True Cycling
Refrigerated Air Dryer, S/N 234947; with Oil/Water Separator; and Vertical Air
Receiving Tank      2,000    461    1-    Hellenbrand Water Softening System   
  No Value    462    1-    Cleaver-Brooks Model CB-200-600 Package Boiler, S/N
L-92455, (1993); Natural Gas Fired, 150 psi Maximum Pressure, 25,106,000
Btu/Hour Capacity; with Hawk Gas Fired Burner      5,000    463    1-    Clever
Brooks Model SMP-45 Deaerator, S/N DG-6846, (1993); with Honeywell Temperature
Control      2,500    464    4-   

Vilter Model VMC450 XL Ammonia Compressors, S/N 48810; S/N 48809; S/N 48898; and
S/N R66707, 150 hp; with Shared Ammonia Storage Tank; and RDM Technologies
Refrigeration Control System, with Allen-Bradley Model PanelView 1000 PLC
Interface

     30,000          Each Value: $7,500    465    2-   

Vilter Model VMC 450 XL Ammonia Compressors, S/N 48566; and S/N 48567, 150 hp

     15,000          Each Value: $7,500    466    1-    Vilter Model VMC 450 XL
Ammonia Compressor, S/N 48802, 125 hp      7,500    467    2-   

Vilter Ammonia Compressors, S/N 17822AH; and S/N Unknown, 100 hp

     4,000          Each Value: $2,000    468    1-    Powerex Model SLAE05
Oilless Scroll Air Compressor; 7-Station, Average 9,000 Running Hours; Each with
(5) hp Motor; Sullair Model SR Compressed Air Dryer; and Vertical Air Receiving
Tank      5,000               

 

 

  Total Plant Utilities: $ 112,000    Throughout Plant 469 1- Lot of Factory and
Support Equipment, To Include: Pallet Racking; Banding Carts; Fire
Extinguishers; Ladders; Shop Fans; Drum Fans; Self-Dumping Hoppers; Gravity Flow
Racks; Pallet Jacks; Flammable Storage Cabinets; etc. $ 5,000    470 1- Lot of
Office Furniture and Business Machines, To Include: File Cabinets; Storage
Cabinets; Desks; Shelving; Swivel Chairs; Refrigerators; Microwave; Coffee
Maker; Conference Tables; Telephone Systems; etc.   4,000               

 

 

  Total Throughout Plant: $ 9,000    Rolling Stock 471 1- Tennant Model 7400 LP
Gas Rider-Type Floor Sweeper, S/N 7400-8017 $ 5,000   

 

142



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   472    1-    Skyjack Model SJII-3220 700 Lb. Scissor Lift; with Battery
Charger      4,000    473    1-    JLG Model 35E 500-Lb. x 35’ Personnel Lift,
S/N 019991-0300021489; with Battery Charger      8,000    474    1-    Advance
Model BA 5321 Walk-Behind Floor Sweeper, S/N 1688322, (2003); with Battery
Charger      500    475    1-    Advance Model Advenger 2810C Rider-Type Floor
Sweeper, S/N 1717839, (2003); with Battery Charger      2,500               

 

 

  Total Rolling Stock: $ 20,000   

Total Appraised Orderly Liquidation Value - Cott Corporation [***]

$ 1,932,775               

 

 

 

 

143



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

144



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Bottling

   $ 1,600,000   

Throughout Plant

     259,350   

Rolling Stock

     176,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 2,035,850      

 

 

 

 

145



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Machinery & Equipment

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Bottling    476    1-    Canning Line, 12-Oz. Can Size, To
Include:    $ 600,000          (1)    Sentry Model 8676 Can Depalletizer, S/N
1870; 44” x 56” Pallet Size; with Suction Type Pallet Layer Separation Sheet
Take-Off Arm; Horizontally Shuttling Layer Outfeed; Hydraulic Power Unit; and
Main Control Panel, with Allen-Bradley Model PanelView 1000 PLC Control         
(1)    45” x 40’ Interlocking Plastic Belt Conveyor; Mezzanine Mounted; with
Drive Motor          (1)    Interlocking Plastic Belt Conveyor; 30’ Overall
Length; with Stainless Steel Frame; and Drive Motor          (1)    Single Lane
Can Transfer Conveyor; Ceiling Suspended, Estimated 175 Linear Feet; with (2)
90° Turn Positions; and Motor Drives          (1)    Gravity Can Inverting Rail
Router; Declined; with Airing Section          (1)    Sentry Interlocking
Plastic Belt Conveyor; Estimated 30’ Overall Length; with Stainless Steel Frame;
and Motor Drives          (1)    Crown Simplimatic Model Century 72 72-Valve
Filler; with Stainless Steel Enclosure          (1)    Angelus Model 1202
12-Position Can Seamer, S/N 752512690-650405; with Stainless Steel Enclosure;
and Lid Chute Infeed          (1)    Mojonnier Blender; with (2) Stainless Steel
Water Vacuum Tanks, (1976); Centrifugal Pumps; and Mojonnier Model 72-60
Carbo-Cooler, S/N 8007          (1)    Orbisphere Model Pro Brix Plus 32109A
Analyzer, S/N 29428; with Stainless Steel Cabinet; and Control Panel         
(1)    Interlocking Plastic Belt Conveyor; Estimated 30 Linear Feet; with
Stainless Steel Guide Rails; Stainless Steel Frame; and Defect Knock-Out Table
         (1)    Sentry Interlocking Plastic Belt Conveyor; Estimated 40 Linear
Feet; with 90° Turn Position; and Can Inverter          (1)    SJI Model 5-26
8’W x 44’L Can Warmer, S/N 400100035          (1)    16”W x 18’L Interlocking
Plastic Belt Conveyor; with Stainless Steel Frame, and Associated Drives      
   (1)    Sentry 78” x 20’L Accumulation Table; with Reversing Belt; Product
Rail; Stainless Steel Frame; and Associated Drives          (1)    Sentry 24” x
10’ Interlocking Plastic Belt Conveyor; with Can Inverter Section          (2)
   Videojet Model 170i Ultra High Speed Ink Jet Coders, S/N 001440001WD; and S/N
001670009WD, (2000)          (1)    Peco Model Gama 101P Fill Level Monitor;
with Radio Active Pass Through Beam; Outfeed Defect Kick-Off Pedal; and Peco
Vacuum Pressure Monitor          (1)    Sentry 16”W x Estimated 100’L
Interlocking Plastic Belt Conveyor; with Product Rail; Stainless Steel Frame;
Associated Drives; 180° Turn Position; and 90° Turn Position          (1)   
Sentry 24” x 15’ Interlocking Plastic Belt Conveyor   

 

146



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    R.A. Jones Model MLMC Case Packer, S/N S-5957; with Can
Infeed Staging System; Collapse Case Infeed Conveyor; Case Erector Station; Flow
Through Conveyor; Transversing Pedal Can Inserting Section; Nordson Model Series
3700V Hot Melt Glue Applicator; Rotary Flap Closer; Belt Type Pressure Outfeed
Conveyor; Pendant Control; Allen-Bradley Model PanelView 1000 PLC Control; and
Electrocam Plus 6000 Series Control Panel          (1)    ITW Hi-Cone Model
2283-1 Packaging Machine, S/N 1085ASIS; (Leased)          (1)    24”W x 6’L
Interlocking Plastic Belt Conveyor; with Product Rail; Stainless Steel Frame;
and Associated Drive          (1)    24”W x 10’L Interlocking Plastic Belt
Conveyor; with Product Rail; Stainless Steel Frame; and Associated Drives      
   (1)    Videojet Model Excel 178i Autoflash Ink Jet Coder, S/N 992000020WD;
with Stainless Steel Control Panel, with Programmable Control          (1)   
Sentry Estimated 20”W x 8’L Interlocking Plastic Belt Conveyor; with Product
Rail; and Associated Drives          (1)    30”W x 8’L Lane Diverter Conveyor;
with Stainless Steel Frame; Switching Belt; and Associated Drive          (1)   
16”W x Estimated 250’ Interlocking Plastic Belt Conveyor; with Product Rail;
Stainless Steel Frame; and Assorted Drives          (1)    Ocme Model THN80/U
Tray Packer, S/N 1/2345/01, (2001); with Overwrapping Sections; Shrink Tunnel
Section; and Allen-Bradley Model PanelView 1000 PLC Control          (1)    ITW
Diagraph Model IJ3000 Ink Jet Coder; with Programmable Control          (1)   
18”W Interlocking Plastic Belt Conveyor; with 180° Turn Position; Side Rails and
Associated Drives          (2)    Belt Over Roller Conveyors; Ceiling Suspended,
Estimated 325 Linear Feet; Each with Associated Drives          (1)    PAI
Palletizer, S/N 6400-35; with Bottom Mounted Pallet Stack Infeed; Single Pallet
Staging; Downward Product Stacking; Power Outfeed Conveyor; and Control Panel   
      (1)    ITW Mima Model King Cobra 500 Orbital-Type Stretch Wrap Machine,
S/N 17200; with Power Roller Outfeed Conveyor          (1)    Sentry Roller
Conveyor; with 90° Turn Position          (1)    Manufacturer Unknown Portable
Stand Mounted Labeler; with Roll Pay-Off; and Pneumatic Label Application Arm   
      (1)    Production Automation Model D1946 Pallet Stacker    477    1-   
Bottling Line 420; 1-Liter Bottles, To Include:      550,000          (1)   
Sentry Model 8529 Bottle Palletizer, S/N Unknown; with Suction Type Pallet Layer
Separation Sheet Take-Off Arm; Horizontally Shuttling Layer Outfeed; Estimated
5’W x 40’L Interlocking Plastic Belt Staging Conveyor; Under Mounted Pallet
Stacking; Hydraulic Power Unit; 45” x 20’ Chain Feed Conveyor; and Control      
   (1)    45” x 45’ Interlocking Plastic Belt Conveyor; with Product Rail;
Stainless Steel Frame; and Associated Drives          (1)    Sentry 24”W x
Estimated 60’L Interlocking Plastic Belt Conveyor; with Associated Drives      
   (1)    Sentry Air Powered Conveyor; Ceiling Suspended, Approximately 125
Linear Feet; with Associated Top Mounted Blower Units          (1)    Crown
Simplimatic Model Lowerator Rinser Bottle Rinser, S/N 6/17/97R0836          (1)
   Sentry Air Powered Conveyor; 90’ Linear Feet; with Product Rails; Stainless
Steel Frame; and Associated Drives   

 

147



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value      

(1)

   Crown 72-Valve Rotary Volumetric Filler; with Process Rail Dispensing Valve
Control; Stainless Steel Enclosure; and Control Panel         

(1)

   12 Head Bottle Capper; with Rotary Infeed Outfeed Bottle Transport;
Diversified Capping Equipment Model 111-60 Standalone Cap Feeding System, S/N
111-625; and Stainless Steel Enclosure         

(1)

   Mojonnier Blender; with (2) Stainless Steel Vacuum Holding Tanks, (1973);
Flow Mix Model G Syrup and Water Proportioner, S/N 7249FR; and Mojonnier Model
48-48 Carbo-Cooler Chiller, S/N 7248         

(1)

   Estimated 25’ Interlocking Plastic Belt Conveyor; with Product Rail;
Stainless Steel Frame; and Associated Drives         

(1)

   Ambec 24”W x 45’L Interlocking Plastic Belt Conveyor; with 90° Turn Position;
Product Rails; Stainless Steel Frame; and Associated Drives         

(1)

   8’ x 30’ Interlocking Plastic Belt Conveyor; with Product Rails; Stainless
Steel Frame; and Associated Drives         

(1)

   G.C. Evans Model 3084 8’W x 44’L Bottle Warmer, S/N 019089; with Internal
Warmer; Circulation Pumps; Steam Inlets; Condensing Return Pumps; and Control
Panel         

(1)

   Sentry 24”W x Estimated 45’L Interlocking Plastic Belt Conveyor; with Product
Rail; Stainless Steel Frame; and Associated Drives         

(1)

   8’W x 24’L Accumulation Table; with Reversing Belt; Product Rail; Stainless
Steel Frame; and Associated Drives         

(1)

   Sentry Interlocking Plastic Belt Conveyor; Estimated 50’L; with Product Rail;
Stainless Steel Frame; and Associated Drives         

(1)

   Krones Model Contiroll 12-Station Wrap Around Labeler, S/N 745-K03, (2005);
with Rotary Screw Type Bottle Infeed; Rotary Process Table; (2) Label Applicator
Heads, Each with Roll Pay-Off, Label Shearing Roll, and Glue Application Stand;
and Main Control Panel         

(1)

   Interlocking Plastic Belt Conveyor; Estimated 60’L; with Containment Rail;
Stainless Steel Frame; 180° Turn Positions; and Associated Drives         

(1)

   Ambec Estimated 24”W x 20’L Interlocking Plastic Belt Conveyor; with 90° Turn
Position; Bottle Combiner Rails; Stainless Steel Frame; and Associated Drives   
     

(1)

   24”w x Estimated 75’L Interlocking Plastic Belt Conveyor; with 90° Turn
Position; Product Rail; Stainless Steel Frame; and Associated Drives         

(1)

   Ambec 24”W x Estimated 20’L Interlocking Plastic Belt Conveyor; with Product
Rail; Stainless Steel Frame; and Associated Drives         

(1)

   Ocme Model THN70/V/F Case Packer, S/N 1/776/01, (2001); with Overwrapper
Section; and 30’ Shrink Wrap Tunnel         

(1)

   12” x Estimated 60’ Packer Outfeed Belt Conveyor         

(1)

   ITW Diagraph Model IJ3000 Ink Jet Coder; with Programmable Interface         

(1)

   Case Accumulation Palletizer Feed Belt Conveyor; Ceiling Suspended, Estimated
240 Linear Feet; with Associated Drives         

(1)

   PAI Palletizer, S/N 63175; with Bottom Mounted Pallet Stack Infeed; Single
Pallet Staging; Downward Production Stacking; Power Outfeed Conveyor; and
Control Panel         

(1)

   ITW Mima Model Cobra VI Orbital-Type Stretch Wrap Machine, S/N 17199; with
Power Roller Conveyor; and Control         

(1)

   Sentry Power Roller Conveyor; with 90° Turn Position         

(1)

   Portable Cart Mounted Labeler; with Label Application Cylinder   

 

148



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Case Accumulation Palletizer Feed Belt Conveyor; Ceiling
Suspended, Estimated 450 Linear Feet; with Associated Drives    478    1-   
Large Bottle Line; 2- & 3-Liters, 185 Bottles/Minute 3-Liter and 275
Bottles/Minute 2-Liter, To Include:      450,000          (1)    Sentry Model
S10S395 Bottle Depalletizer, S/N 1837; with Suction Type Pallet Layer Separation
Sheet Take-Off Arm; Horizontally Shuttling Layer Outfeeds; Chain Driven Pallet
Feed Conveyor; Interlocking Plastic Belt Staging Conveyor; Under Mounted Pallet
Stacking; Hydraulic Power Unit; and Allen-Bradley Model PanelView 1000 PLC
Control          (1)    Sentry Air Powered Conveyor; Estimated 100 Linear Feet
         (1)    Crown Simplimatic Model Lower Rinse Bottle Rinser, S/N 6/17/97
R0823          (1)    Sentry Air Powered Conveyor; 120 Linear Feet; with 90°
Turn Position          (1)    Manufacturer Unknown 64-Valve Rotary Valve
Volumetric Filler; with Underneath Vacuum Motor; Top Mounted Filler Valve
Control; Stainless Steel Enclosure; and Allen-Bradley Model PanelView 1000
Control          (1)    Alcoa 16-Head Rotary Capper; with Rotary Infeed and
Outfeed Bottle Transport; and Diversify Capping Equipment Model 11-600 Capper
Feeder, S/N 111-624          (1)    Ambec Blender; with Falco Stainless Steel
Vertical Product Holding Tank, S/N 4337-18-R12000, (2001); Falco Stainless Steel
Vertical Syrup Tank; Falco Stainless Steel Horizontal Water Tank; and Control   
      (1)    Alfa Laval Model MK-15-BWFD Plate Chiller, S/N 30105-69046; 60” x
20” Overall Plate Size; with Top Mounted Ammonia Jacketed Tank; and Control
Panel          (1)    Orbisphere Model Pro Brix Plus CO2 Plus O2 Analyzer      
   (1)    Sentry Estimated 8”W x 45’L Interlocking Plastic Belt Conveyor      
   (1)    Ambec Estimated 24”W x 60’L Interlocking Plastic Belt Conveyor      
   (1)    G.C. Evans Model W03044 8’ x 20’ Bottle Warmer, S/N 04940174         
(1)    Estimated 24”W x 30’L Interlocking Plastic Belt Conveyor          (1)   
Estimated 24”W x 60’L Interlocking Plastic Belt Conveyor          (1)    Product
Separator Accumulation Table; with Product Rails          (1)    Krones Model
Contiroll Labeler, S/N 745K05, (2005); with Rotary Screw Type Bottle Infeed;
Rotary Process Table; (2) Label Applicator Heads, Each with Roll Pay-Off, Label
Shearing Roll, and Glue Application Stand; and Main Control Panel            (2)
   Videojet Model 273E Autoflash Ink Jet Coders, S/N 020210016WD; and S/N
020160024WD, (2002)          (1)    Interlocking Plastic Belt Conveyor;
Estimated 80 Linear Feet; with 90° Turn Position; Containment Rail; Stainless
Steel Frame; and Associated Drives           (1)    Sentry 24” x 80’ Switching
Interlocking Plastic Belt Conveyor; with 90° Turn Position; and Accumulation
Table, 10’ x 15’           (1)    Ambec 24”W x 14’L Interlocking Plastic Belt
Conveyor; with Product Rail; Stainless Steel Frame; and Associated Drives       
   (1)    Douglas Machine Model CMWACP-18 Case Packer, S/N M2547; with Box
Forming Die; Glue Application Section, with Nordson Model ProBlue Series Hot
Melt Glue Applicator; Pneumatic Crimping; Flip/Close Pneumatic Box Infeed Tray;
and Main Control Panel            (1)    Ceiling Mounted Belt Conveyor         
(1)    Videojet Model 27SE Super Flash Ink Jet Coder          (1)    PAI
Palletizer, S/N 30160; with Bottom Mounted Pallet Stack Infeed; Single Pallet
Staging; Downward Product Stacking; Power Outfeed Conveyor; and Control Panel
   

 

149



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    ITW Mima Model Cobra IV Orbital-Type Stretch Wrap Machine,
S/N 17198; with Power Roller Conveyor; and Control          (1)    Sentry Power
Roller Conveyor          (1)    Labeler; Portable Cart Mounted; with Thermal
Label Printer; and Pneumatic Label Applicator Cylinder               

 

 

  Total Bottling: $ 1,600,000    Throughout Plant    479 6-

Sweed Model 400AC Scrap Choppers, S/N 14565; S/N 14577; S/N 12625; S/N 14585;
S/N 12482; and S/N 14584

$ 2,400   

Each Value: $400

480 1- Philadelphia Tramrail Hydraulic Vertical Baler, S/N D95R 6507   3,000   
481 1- Philadelphia Tramrail Hydraulic Vertical Baler, S/N 32E-6273L   3,000   
482 1- Ingersoll-Rand Model IRN125H-CC Rotary Screw Air Compressor, S/N
NF50499U05200, (2005), 125 hp; with Vertical Air Receiving Tank   17,500    483
1- Ingersoll-Rand Model SSR-XF135 Rotary Screw Air Compressor, S/N F37269U00041,
(2000), 125 hp; with Vertical Air Receiving Tank   7,500    484 1- Deltech Model
HG750 Compressed Air Dryer, S/N 894HG3264, (1989); 250 Maximum Pressure, 130°
Maximum Inlet Temperature   2,000    485 1- Mojonnier Reciprocating Ammonia
Compressor, Asset #Compressor #1, 150 hp; with Controls; Receiver Pumps; and
Valves   7,500    486 1- Mojonnier Reciprocating Ammonia Compressor, Asset
#Compressor #2, 150 hp; with Controls; Receiver Pumps; and Valves   7,500    487
1- Mojonnier Reciprocating Ammonia Compressor, Asset #Compressor #3, 150 hp;
with Controls; Receiver Pumps; and Valves   7,500    488 1- Mojonnier
Reciprocating Ammonia Compressor, Asset #Compressor #4, 150 hp; with Controls;
Receiver Pumps; and Valves   7,500    489 1- Mojonnier Reciprocating Ammonia
Compressor, Asset #Compressor #5, 150 hp; with Controls; Receiver Pumps; and
Valves   7,500    490 1- Mojonnier Reciprocating Ammonia Compressor, Asset
#Compressor #6, 150 hp; with Controls; Receiver Pumps; and Valves   10,000   
491 1- Mojonnier Reciprocating Ammonia Compressor, Asset #Compressor #7, 150 hp;
with Controls; Receiver Pumps; and Valves   7,500    492 1- Mojonnier
Reciprocating Ammonia Compressor, Asset #Compressor #8, 150 hp; with Controls;
Receiver Pumps; and Valves   7,500    493 1- 5’D x 10’H Jacketed Pedestal
Mounted Carbon Steel Tank   2,500    494 1- Kohler Model 15RY72 9410A Natural
Gas Generator, S/N 294277; 15 kW, 18.75 kva, 277/480 Volts, 226 Amps, 3-Phase  
2,500    495 1- Lot of Equipment Located in Microbiology Lab, To Include:  
2,500    (1) Boekel Model 13200 Incubator (1) Lab Line Science Teaching
Incubator (1) Fisher Scientific Model SafeAire 4’ x 2-1/2’ x 4’ Fume Hood (1)
VWR Model 1510E Oven, S/N 12046005 (1) VWR Model 50HT Water Bath

 

150



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Lot of Equipment Located in Microbiology Lab, To Include:
Dilution Bottles; Monitors; Pumps; Laboratory Glassware; Tables; Laboratory
Cabinets; etc.    496    1-    Lot of Machinery and Equipment Located in QA Lab,
To Include:      15,000          (2)    Metrohm Model 758 KFD Titrino Titrators;
Each with Metrohm Model 728 Stirrer; Metrohm Hand-Held Keypad; and Model DPU-414
Thermal Printer          (1)    Barnstead Model Magnestir II Stirrer         
(1)    Secure Pak Model SST Seal Tester          (1)    Bellingham & Stanley
Model RFM340 Refractometer; with VRW Cooler          (1)    Hitachi Liquid
Chromatograph; with Organizer; Model L2400 UV Detector; Model 2300 Column Oven;
and Model L-2130 Pump          (1)    Lot of Equipment Located in QA Lab, To
Include: Laboratory Cabinetry; Digital Readouts; UV Lights; Testers; Pumps;
Laboratory Press; Pressure Tester; etc.    497    2-   

Cherry-Burrell Model SVW 5,000-Gallon Sugar Vertical Silos, S/N 100-72-323; and
S/N 100-72-324; Each with Reciprocating Pumps

     No Value         

Each Value: $No Value

   498    2-   

Cherry-Burrell 5,000-Gallon Sugar Vertical Silos; Each with Reciprocating Pumps

     No Value         

Each Value: $No Value

   499    12-   

Cherry-Burrell 2,000-Gallon Mix and Blend Stainless Steel Tanks; Each with Top
Mounted Agitators; and Valves

     24,000         

Each Value: $2,000

   500    2-   

1,500-Gallon Mix and Blend Stainless Steel Tanks, Asset #Tank #15; and Asset
#Tank #13; Each with Top Mounted Agitators

     3,000         

Each Value: $1,500

   501    1-    Estimated 1,000-Gallon Utility Stainless Steel Tank, Asset #14;
with Top Mounted Agitator      1,000    502    1-    Waukesha Cherry Burrell CIP
System; with (2) Waukesha Cherry Burrell Model T13CH-AL Temperature Controllers,
S/N 5573, and S/N 5574, (2004); (2) 500-Gallon Vertical Stainless Steel Storage
Tanks; Assorted Pumps; Valves; Allen-Bradley Model PanelView Plus 1000 Controls;
and Honeywell Chart Recorder      5,000    503    1-    Feldmeier 150-Gallon
Liquifier, S/N F906-03; with Agitator; Spray Ball; and Accessories      5,000   
504    1-    150-Gallon Mixing Stainless Steel Tank; Open Top; with Top Mounted
Agitator      250    505    1-    Water Treatment System, To Include:     
15,000          (1)    130,000-Gallon Vertical Bolted Steel Reaction Tank; with
Pumps; Valves; Filters; Controls;          (2)    Plastic Storage Tanks; with
Accessories          (4)    Water Treatment Pumps          (3)    6,000-Gallon
BFG Vertical Carbon Tanks; with All Necessary Pumps; Valves; Controls; and
Meters          (3)    6,000-Gallon BFG Vertical Sand Tanks; with All Necessary
Pumps; Valves; Controls; and Meters          (1)    Severn Trent Model Ultra
Dynamic UV Water Purifying System; with (2) High-Pressure Vertical Filters; and
Accessories    506    1-    Clean Air Systems Model Micro Air Portable Fume
Extractor      1,200    507    1-    Wulftec Model WLP-150 Stretch Wrap Machine,
S/N 5181-2-0902; 48” Rotary Table, 8’ Maximum Height      3,500   

 

151



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   508    1-    Lot of Pallet Rack To Include;      12,500          (2)   
4’ x 20’ x 20’ Push-Back Pallet Racks          (25)    48” x 42” x 20’ Pallet
Racks          (120)    8’ x 42” x 20’ Pallet Racks          (5)    4’ x 30” x
15’ Push Back Pallet Racks          (5)    8’ x 42” x 15’ Pallet Racks    509   
1-    Philadelphia Tramrail Hydraulic Vertical Baler, S/N D95R 6509      3,000
   510    1-    Philadelphia Tramrail Hydraulic Vertical Baler, S/N D95R 6585   
  3,000    511    1-    Recycling Equipment Manufacturing Model CC-5DX16
Aluminum Can Recycling Machine, S/N 2854-P; with Collection Hopper; Inclined
Cleated Belt Conveyor; Dropper Section; and Cleated Belt Takeaway      5,000   
512    1-    Wastewater Treatment Facility; 17 Gallons/Minute, To Include:
Underground Pump Station; Engineering Specialties Separator, (1990); Fusion
Model 3120SR 180,000-Gallon Vertical Bolted Steel Reaction Tank, S/N 0726314,
(2007), with Internal Pump and Mixer; Vertical Open Top 250,000-Gallon
Digester/Clarifier; Secondary Clarifier, 20,000 Gallons; 25-Cubic Foot Sand and
Carbon Filter; 2 pH Adjustment Ash Tanks, with Mixer Pump; Vertical Nutrient pH
Tank, with Mixer and Pump; (4) 20 hp Roots Blowers; Fill Meters, and (2) Oxygen
Boosters      No Value    513    4-   

BAC Model CXV-T1372 Evaporative Condensers, S/N U065143001; and S/N (3) Unknown,
(2006)

     30,000         

Each Value: $7,500

   514    1-    Lot of Factory and Support Equipment, To Include: Industrial
Fans; Pallet Jacks; Safety Ladders; Hand Trucks; Booms; All Conveyors;
Non-Flammable Cabinets; Carts; Shelves; Self-Dumping Hoppers; Manual Roll Lifts;
Security System; Time Box; Scissor Lifts; Engine Hoists; Desks; Chairs; File
Cabinets; Bookshelves; Modular Workstations; Digital Scales; Pressure Washers;
Trash Compactors; etc.      20,000    515    1-    Lot of Office Furniture and
Business Machines, To Include: Executive Offices; Desks; Credenzas; Armchairs;
2-Door File Cabinets Conference Room Furniture Bookcases; Metal Shelves; Modular
Offices; Assorted Vertical File Cabinets; Assorted Lateral File Cabinets;
Reception Area Chairs and Tables; Microprocessors; Printers; etc.      7,500   
           

 

 

  Total Throughout Plant: $ 259,350    Rolling Stock 516 1- Yale Model
0S030EAN24TE095 3,000-Lb. Electric Order Picker, S/N A801N06867U, (1997) $ 3,500
   517 1- Tennant Model 528 LP Gas Floor Sweeper, S/N 528-33247   2,000    518
1- Toyota Model 6BPU15 3,000-Lb. Electric Order Picker, S/N 71351, (2007); 240”
Maximum Lift   12,000    519 1- Genie Model Z-20/8N Boom-Type Personnel Lift,
S/N 925, (1999)   6,500    520 1- Lot of Equipment Located in Maintenance Shop,
To Include:   20,000    (1) Everett Model 20-22 18” Chop Saw, S/N 6550-1 (1)
Miller Model 32A/BT Arc Welder, S/N HD696912, (1973) (1) Miller Model Dialarc
250-AC/DC 250-Amp Arc Welder, S/N HE790073, (1974) (1) AGM Model 600SS Stud
Welder, S/N 821379 (1) Thermal Dynamics Model Professional Plasma Cutter (1)
Mi-T-M Model 1502 LP Gas Pressure Washer (1) Clausing Colchester Model 50 15” x
48” Engine Lathe; 2” Hole Through Spindle; with 3-Jaw Chuck

 

152



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Clausing Model 2274 20” Pedestal Drill, S/N 522094         
(1)    Rockwell Model 28-3X5 20” Vertical Band Saw, S/N 1802523          (1)   
Alliant Vertical Milling Machine, 2 hp; with 9” x 42” Power Feed Table         
(1)    Supermax Model YC-2H Horizontal Milling Machine, S/N 10750, (1981)      
   (1)    Harig Model 618 Automatic 6” x 18” Surface Grinder, S/N 5657         
(1)    Lot of Machine Shop Support Equipment, To Include: Hose Crimpers; Chop
Saws; Ladders; Metal Shelves; 2-Door Storage Cabinets; Oxyacetylene Torches;
Pipe Holders; Arbor Presses; Vises; Welding Accessories; Combination Sanders;
Shop Presses; Tool Holders; Fluid Pumps; Hand Tools; Pneumatic Hand Tools; etc.
   521    1- Lot of 48’ Van Trailers, To Include:      115,500          (1)   
1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465050, Asset #1; (Not
Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN
1JJV482W2WL465051, Asset #2; (Not Inspected)          (1)    1997 Wabash 48’
Tandem Axle Van Trailer, VIN 1JJV482W2WL465052, Asset #3; (Not Inspected)      
   (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465053, Asset
#4; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN
1JJV482W2WL465054, Asset #5; (Not Inspected)          (1)    1997 Wabash 48’
Tandem Axle Van Trailer, VIN 1JJV482W2WL465055, Asset #6; (Not Inspected)      
   (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465056, Asset
#7; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN
1JJV482W2WL465057, Asset #8; (Not Inspected)          (1)    1997 Wabash 48’
Tandem Axle Van Trailer, VIN 1JJV482W2WL465058, Asset #9; (Not Inspected)      
   (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465059, Asset
#10; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer,
VIN 1JJV482W2WL465060, Asset #11; (Not Inspected)          (1)    1997 Wabash
48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465061, Asset #12; (Not Inspected)
         (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465062,
Asset #13; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van
Trailer, VIN 1JJV482W2WL465063, Asset #14; (Not Inspected)          (1)    1997
Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465064, Asset #15; (Not
Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN
1JJV482W2WL465065, Asset #16; (Not Inspected)          (1)    1997 Wabash 48’
Tandem Axle Van Trailer, VIN 1JJV482W2WL465066, Asset #17; (Not Inspected)      
   (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465067, Asset
#18; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer,
VIN 1JJV482W2WL465068, Asset #19; (Not Inspected)          (1)    1997 Wabash
48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465069, Asset #20; (Not Inspected)
  

 

153



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN
1JJV482W2WL465070, Asset #21; (Not Inspected)          (1)    1997 Wabash 48’
Tandem Axle Van Trailer, VIN 1JJV482W2WL465071, Asset #22; (Not Inspected)      
   (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465072, Asset
#23; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer,
VIN 1JJV482W2WL465073, Asset #24; (Not Inspected)          (1)    1997 Wabash
48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465074, Asset #25; (Not Inspected)
         (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465075,
Asset #26; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van
Trailer, VIN 1JJV482W2WL465076, Asset #27; (Not Inspected)          (1)    1997
Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465077, Asset #28; (Not
Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN
1JJV482W2WL465078, Asset #29; (Not Inspected)          (1)    1997 Wabash 48’
Tandem Axle Van Trailer, VIN 1JJV482W2WL465079, Asset #30; (Not Inspected)      
   (1)    1997 Wabash 48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465081, Asset
#31; (Not Inspected)          (1)    1997 Wabash 48’ Tandem Axle Van Trailer,
VIN 1JJV482W2WL465082, Asset #32; (Not Inspected)          (1)    1997 Wabash
48’ Tandem Axle Van Trailer, VIN 1JJV482W2WL465083, Asset #33; (Not Inspected)
   522    1-   

Ottawa Model Commando Yard Hostler, S/N 75890 8 97; (Not Inspected)

     12,000    523    1-   

2004 Dodge Pickup Truck, VIN 3D7KU2664G14807; (Not Inspected)

     5,000         

Total Rolling Stock:

   $ 176,500               

 

 

  Total Appraised Orderly Liquidation Value - Cott Corporation [***] $ 2,035,850
              

 

 

 

 

154



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

155



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 1,540,750   

Warehouse

     14,910   

Throughout Plant

     18,000   

Rolling Stock

     4,500      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 1,578,160      

 

 

 

 

156



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Machinery & Equipment

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    524    1-    PET Bottling Line; (200) 2 Liter
Bottles/Minute, (300) 1 Liter Bottle/Minute, (300) 500ml Bottles/Minute, (300)
591ml Bottles/Minute, To Include:    $ 850,000          (1)    Sweed Scrap
Chopper; (Estimated 2000s); Model and S/N Unknown; with Stand          (1)   
Priority One Packaging Machinery PET Bottle Depalletizer, S/N 91-246; (Estimated
1980s); with Chain Type Pallet Infeed Conveyor; Elevating Type 10-Pallet
Destacker; Empty Pallet Stacker, with Infeed Conveyor; Depalletized Traversing
Shuttle; Suction Type Pallet Layer Separation Take-Off; Interlocking Plastic
Belt Bottle Exit Conveyor, Estimated 60”W x 18’L; and Control          (1)   
Estimated 60”W x 10’L 7-Belt Interlocking Plastic Belt Conveyor; with Drive;
Stainless Steel Product Rails; Top Mounted Spray Nozzle; and Undermount
Stainless Steel Drip Pan          (1)    Priority One Estimated 30”W x 18’L
5-Belt Interlocking Plastic Belt Conveyor; Stainless Steel; with Drive;
Stainless Steel Product Rails; Spray Nozzles; and Undermount Stainless Steel
Drip Pan          (1)    Priority One 12” x 20’L Interlocking Plastic Belt
Conveyor; Stainless Steel; with Drive; Product Rails; and Undermount Stainless
Steel Drip Pan          (1)    Bevco 2-Speed Bottle Rinser, S/N J4699, (1991);
Stainless Steel, Estimated (22) Liter Size Bottle Position/ (40) 500ml Bottle
Size Position; with Variable-Speed Drives; Bottle Rinse Station; Rotary Wheel
Bottle Inverting Station; Bottle Transfer Conveyor; and Push-Button Control   
      (1)    Estimated 4”W x 14’L Stainless Steel Interlocking Plastic Belt
Conveyor; with Drive; and Product Rails          (1)    Descon Co. Estimated
35’L Air Powered Conveyor; (Estimated 2000s); with Associated Top Mounted
Stainless Steel Blower Units          (1)    A&B Process Systems 200-Gallon
Stainless Steel Process Vessel, (2007); with Stainless Steel Centrifugal Pump,
Estimated 7-1/2 hp; Flow Panel; and Stainless Steel Process Piping          (1)
   Cryotech Nitrogen Dose Injection System; with Vacuum Pump; Dosing Head; Phase
Separator; Liquid Nitrogen Storage Tank, with Evaporator (Vendor Owned); and
Control, with Touch Screen Operator Interface          (1)    Crown Model
Uni-Blend 45/6 45-Valve Volumetric Filler; (Estimated 1960s); Stainless Steel;
with Drive; and Control          (1)    Alcoa 6-Head Stainless Steel Rotary
Capper; (Estimated 1970s); with Rotary Infeed/Outfeed Bottle Transport Station;
Cap Feeding System, with 25,000-Cap Capacity Load Hopper, Cyclone Feed Hopper,
Rotary Cap Unscrambler, and Cap Dispense Rail; and Push-Button Control         
(1)    Mojonnier Cooling/ Carbonating Carbo-Cooler; Carbo-Cooler/ Flow-Mix
System, Estimated 4,000 GPH, To Include:             (2) Mojonnier Model
56/56/60/R Carbo-Coolers, S/N 10484-10485; Estimated 700-Gallon; with (2)
Mojonnier Brothers 100 psi @ 100°F Process Tanks, S/N 4731, and S/N Unknown,
(1965)             (1) Harmsco Industrial Filters Up-Flow/Rotational Flow Filter
            (1) Mojonnier Model M-SO-R Flow-Mix Proportioner, S/N 9952FM; with
Push- Button Control             (3) Stainless Steel Reservoir Tanks; Each with
Probes             (-) Miscellaneous Process Piping; and Pumps             (1)
Control System; with Allen-Bradley Touch Screen Operator Interface   

 

157



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Orbisphere Model 3624 Analyzer, S/N 35268, (2001); Brix + CO2
+ O2 Series; with Stainless Steel Control Panel, with Assorted Digital Readouts
         (1)    Bottling Line Dry Lube Lubrication System; with Control         
(1)    Estimated 3-1/2”W x 24’L Stainless Steel Interlocking Plastic Belt
Conveyor; with Drive; Product Rails; and Specially Manufactured Stainless Steel
Spray Station          (1)    Imaje Model S8 IP65 Stainless Steel Ink Jet Coder,
S/N S1440112A; with Print Head          (1)    Estimated 15”W x 28’L
Interlocking Plastic Belt Conveyor; with Drive; Product Rails; and Interlocking
Plastic Belt Conveyor Section, Estimated 3-1/2”W x 3’L          (1)    Bevco
Model 8-23 110-Degree F Stainless Steel Bottle Warmer, S/N J3241, (1990);
3-Zone, Estimated 8’W x 24’L; with (3) Spray Pumps; Spray Nozzles; Discharge
Blower; and Control Panel, with Push-Button Control          (1)    Lochinvar
Model HB4000E-M 4,000,000-Btu Gas Fired Boiler, S/N 01921876; Natural Gas Fired;
with Centrifugal Pump; and Miscellaneous Process Piping; (Boiler In Need Of
Repair)          (1)    Priority One Estimated 15”W x 30’L Stainless Steel
Interlocking Plastic Belt Conveyor; with Drive; and Product Rails          (1)
   Priority One Estimated 6’W x 20’L Bottle Accumulation Table; Stainless Steel;
with Interlocking Plastic Belt Conveyor, with Forward and Reverse Capabilities
         (1)    All About Packaging 18’L 3-Lane/4-Lane Switching Interlocking
Plastic Belt Conveyor; (Estimated 1998/2008); Stainless Steel; with Drive; and
Product Rails          (1)    Priority One 12’L 5-Belt Switching Interlocking
Plastic Belt Conveyor, (2008); Stainless Steel; with Drive; and Product Rails   
      (1)    3-1/2” x 10’L Stainless Steel Interlocking Plastic Belt Conveyor;
with Drive; and Product Rails          (2)    B&H Model BH-8000 Wraparound
Labelers, S/N 2060-0497-976L; and S/N 2084-0397-981L, (1994); with (2) Star
Shaped Rotary Bottle Feeders; Single-Head Rotary Label Applicator; Interlocking
Plastic Belt Transfer Conveyor; (2) Label Dispense Stations; Control System,
with Touch Screen Operator Interface; and Nordson Series 3500 Glue Machine      
   (1)    Priority One 3-1/2” x 30’L Stainless Steel Interlocking Plastic Belt
Conveyor; with Drive; and Product Rails          (1)    3-1/2”W x 20’L Stainless
Steel Interlocking Plastic Belt Conveyor; with Drive; and Product Rails         
(1)    3-1/2”W x 20’L Stainless Steel Interlocking Plastic Belt Conveyor; with
Drive; and Product Rails          (1)    22”W x 18’L Stainless Steel
Interlocking Plastic Belt Conveyor; with Drive; and Product Rails          (1)
   Ambec 24”W x 30’L Stainless Steel Interlocking Plastic Belt Conveyor; with
Drive; and Product Rails          (1)    24”W x 10’L Stainless Steel
Interlocking Plastic Belt Conveyor; with Drive; and Product Rails          (1)
   Estimated 30’L 4-Belt Switching Interlocking Plastic Belt Conveyor; Stainless
Steel; with Associated Drives; and Product Rails          (1)    Hytrol
Estimated 15”W x 36’L Power Roller Conveyor; with Drive; and (2) 90° Conveyor
Sections   

 

158



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Convay Systems Model HPS40LH2ARBSCRAF4X 160-Degree F Tray
Bottom Shell Washer, S/N 94-08-0562, (1994); Stainless Steel; with Spray
Nozzles; Circulation Tanks; Pumps; Heat Exchanger; Control; Blow-Off Station,
with (2) Estimated 7-1/2 hp Blowers; and Hot Water Gas Fired Compact Boiler   
      (1)    Hytrol 15”W x 36’L Power Roller Conveyor; with Drive          (1)
   Hartness Model 2600 Continuous Motion Bottle Case Packer; (Estimated 1990s);
Stainless Steel; with Interlocking Plastic Belt Top Bottle Conveyor, with
Stainless Steel 2-Lane Divider; Bottom Tray Shell Transfer Conveyor; Digital
Readout; and Control Panel          (1)    Estimated 12”W x 40’L Tray Type
Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); Carbon Steel
Construction; with Adjustable Rails; Drive; and Product Rails          (1)   
Ambec 24”W x 8’L Stainless Steel Interlocking Plastic Belt Conveyor; (Estimated
Late 2000s); with Drive; and Product Rails          (1)    Ambec 24”W x 6’L
Stainless Steel Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with
Drive; and Rails          (1)    24”W x 18’L Stainless Steel Interlocking
Plastic Belt Conveyor; (Estimated Late 2000s); with Drives; Product Rails; and
Stainless Steel 4-Lane Bottle Divider          (1)    Kayat Model 5144 Case
Erector, S/N PTF-28-221-97, (1997); with Case Loading Station; 4-Position Bottle
Packing Station; Case Erection Station; Nordson Model Series 3500V Glue Machine;
and Control, with Allen-Bradley Touch Pad Operator Interface, and Electro Cam
Plus 5000 Series Programmable Limit Switch          (1)    20” x 36” Power Belt
Conveyor; with Drive          (1)    Klockner Priority One 4” Belt x 36” 2-Belt
Power Belt Conveyor; with Drive          (1)    Imaje Model Crayon Plus Aerosol
Can Coder; with Programmable Touch Pad; Print Head; and Stainless Steel Pedestal
Type Portable Stand          (1)    5” x 16’L Adjustable Interlocking Plastic
Belt Conveyor; (Estimated Late 2000s); 16” Overall Width, Steel Construction;
with Drive; Adjustable Rails; and Curve Conveyor Section          (1)    4” x
14’L 2-Lane Combiner Interlocking Plastic Belt Conveyor; (Estimated Late 2000s);
16” Overall Width; with Drive; and Adjustable Rails          (1)    Horizon 16”W
4-Tier Spiral Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with
Drive          (1)    Ambec Material Handling Control System; (Estimated Late
2000s); with Controls Wrappers; Case Erectors; Case Packers; and Depalletizer)
         (1)    Ambec 24”W x 30’L Stainless Steel Interlocking Plastic Belt
Conveyor; (Estimated Late 2000s); with Drive; and Product Rails          (1)   
Ambec 24”W x 30’L Stainless Steel Interlocking Plastic Belt Conveyor; (Estimated
Late 2000s); with Drive; and Product Rails          (1)    Ambec 24”W x 36’L
Stainless Steel Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with
Drive; and Product Rails          (1)    Ambec 24”W x 24’L Stainless Steel
Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with Drive; and
Product Rails          (1)    36”W x 18’L Stainless Steel Interlocking Plastic
Belt Conveyor; (Estimated Late 2000s); with Drive; and 9-Section Adjustable
Product Rails, Side and Top Mounted   

 

159



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    SMI Model SK602F 30-Cycle/Minute High Speed Shrink Wrap
Machine, S/N PC070151S1026, (2007); 360 Packs/Minute Design Speed, Product Sizes
Used Rated @ 100 Packs/Minute, 2-Lane; with 8-Lane Product Infeed Divider;
Wrapping Station; and SMI Control, with Touch Screen Operator Interface         
(1)    SMI Model ST5002 36”W Shrink Tunnel, S/N PC070151S1026, (2007); 7,040mmL
x 1,456mmW Shrink Tunnel Dimensions          (1)    36”W x 4’L 4-Belt
Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with Drive; and (2)
Overhead Cooling Fans          (1)    Imaje Model 9040 Stainless Steel Coder,
S/N FR08220427, (2008); with (2) Print Heads          (1)    24”W x 24’L
Stainless Steel Interlocking Plastic Belt Conveyor; (Estimated Late 2000s);
180°; with Drive; and 7-Section Adjustable Product Rails, Side and Top Mounted
         (1)    SMI 26”W x 45’L Plastic Roller Power Belt Conveyor; (Estimated
Late 2000s); Stainless Steel Construction; with Drive; and 15-Section Adjustable
Product Rails, Side and Top Mounted          (1)    SMI Control System; with
Touch Screen Operator Interface          (1)    24”W x 6’L Stainless Steel
Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with Drive; and
3-Section Adjustable Product Rails, Side and Top Mounted          (1)    SMI
26”W x 24’L Stainless Steel Interlocking Plastic Belt Conveyor; (Estimated Late
2000s); 180°; with Drive; and 10-Section Adjustable Product Rails, Side and Top
Mounted          (1)    Estimated 24”W/30”W x 18’L Stainless Steel Interlocking
Plastic Belt Conveyor; (Estimated Late 2000s); with Drive; and Product Rails   
      (1)    24”W x 22’L Stainless Steel Interlocking Plastic Belt Conveyor;
(Estimated Late 2000s); with Drive; and 10-Section Adjustable Product Rails,
Side and Top Mounted          (1)    SMI Model SK600T 30-Cycle/Minute High Speed
Shrink Wrap Machine, S/N PC070151S1027, (2007); 360 Packs/Minute Design Speed,
Product Sizes Used Rated @ 60 Packs/Minute, 1-Lane; with 6-Lane Infeed Bottle
Divider; Interlocking Plastic Belt Tray Infeed Conveyor; Tray Erector Station;
Nordson Model ProBlue 7 Glue Machine; Bottle Insert Station; Wrap Station; and
Control, with Touch Screen Operator Interface          (1)    SMI Material
Handling Control System; with Touch Screen Operator Interface          (1)   
SMI Model ST400 80”W Shrink Tunnel, S/N PC070151S1027, (2007); 640mmL x 1,256mmW
Overall Shrink Tunnel Dimensions; with Belt Transfer, with Drive; Shrink Tunnel,
with Fans; Inlet/Outlet Fans; and Control          (1)    30” x 4’ Stainless
Steel Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with Drive;
and Overhead Cooling Fan          (1)    Imaje Model 9040 Stainless Steel Coder,
S/N 7170024U, (2007); with Print Head          (1)    Ambec Estimated 8”W/18”W x
22’L Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); Steel
Construction; with Drive; (No Rails)          (1)    Ambec 24”W x 8’L
Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); Carbon Steel
Construction; with Drive; and Product Rails          (1)    8”/16”W x 36’L
Roller Belt Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with
Drive; and Product Rails          (1)    8”/16”W x 4’L Power Belt Conveyor; with
Drive; and Adjustable Product Rails          (1)    Ambec Estimated 10”W x 60’L
Plastic Roller Type Power Belt Conveyor; (Estimated Late 2000s); Overhead, Steel
Construction, 16” Overall Width; with Drives; and Adjustable Rails   

 

160



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Priority One Packaging Machinery Palletizer, S/N 90-540-1;
(Estimated 1990s); with (3) Power Belt Conveyor Sections, Estimated 12”W x
Estimated 12’ Total Length, with (2) Drives; Power Roller Infeed Conveyor,
Estimated 36”W x 12’L, with Product Pushers; Power Roller Infeed Staging
Conveyor, Estimated 50”W x 36”L; Palletizing Elevator; Empty Pallet Infeed
Conveyor; Chain Type Pallet Exit Conveyor; and Control          (1)    Orion
Model MA55-398 Orbital-Type Stretch Wrap Machine, S/N 3113876; with Chain Type
Power Transfer Conveyor, Estimated 30’L; and Push-Button Controls          (1)
   Lochinvar Model HB4000E-M 4,000,000-Btu Gas Fired Boiler, S/N Unknown;
Natural Gas Fired; with Centrifugal Pump; and Miscellaneous Process Piping   
525    1-    355ml Canning Line; 1,100 Cans/Minute, To Include:      375,000   
      (1)    Fowler/Zetco Model HLBD High Level Bulk Depalletizer; (Estimated
1980s); with Chain Type Pallet Infeed Conveyor; Elevating Depalletizing Station;
Suction Type Pallet Layer Separation Sheet Take-Off Station; Control;
Interlocking Plastic Belt Bottle Exit Conveyor, Estimated 58”W x 24’L, Overhead;
and Empty Pallet Chain Type Exit Conveyor          (1)    58”W x 12’L
Interlocking Plastic Belt Conveyor; (Estimated Late 2000s); with Drive; and
4-Section Adjustable Bottle Rails          (1)    24”W x 18’L Interlocking
Plastic Belt Conveyor; with Drive; and Product Rails          (1)    Barry
Wehmiller 24”W x Estimated 14’L Vacuum Transfer Conveyor; (Estimated Late
2000s); Elevating Inclined; with Vacuum          (1)    Fleetwood Estimated 20”W
x 36’L Air Powered Conveyor, S/N 49934; (Estimated Late 2000s); Ceiling
Suspended; with (2) Bottom Mounted Blowers          (1)    Estimated 3”W x 100’L
Cable Track Conveyor; Ceiling Suspended          (1)    Mojonnier Model 8060
Carbo-Cooler; To Include:             (1)    HCI 200-Gallon Stainless Steel
Buffer Tank, (2003); with Centrifugal Pump, Estimated 7-1/2 hp; and Blending
Manifold             (2)    Mojonnier Brothers Carbo-Cooler Processing Tanks,
S/N 5339; and S/N Unknown, (1967); 100 psi @ 100°F             (1)    Chart
Recorder             (3)    Mojonnier Brother Flow-Mix Model G Plunger Mix
Stations, S/N 7702FM             (1)    Mix Pump             (1)    Stainless
Steel Filter             (1)    Miscellaneous Stainless Steel Process Piping   
         (1)    Control; with Allen-Bradley Model PanelView 1000 Touch Screen
Operator Interface          (1)    Orbisphere Model 3624/4631 Analyzer, S/N
30396; Brix + CO2; with Stainless Steel Control Panel, with Digital Readouts   
      (1)    Beverage Recovery System, (2002); To Include:             (1)   
Watson Metal Masters Stainless Steel Process Tanks, S/N 2552-2, (2002),
Estimated 500 Gallon, 50 psi @ 200 Degrees Fahrenheit; with HCI Model PRS-A
Control Panel; and (2) Pumps             (1)    Control System, with Touch
Screen Operator Interface   

 

161



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Alfa Laval Estimated 1,500-Gallon Stainless Steel Tank, S/N
18886, (1983); with (2) Pumps; and Miscellaneous Process Piping          (1)   
Crown Model Uni-Blend 72 72-Valve Flat Top Fin Volumetric Filler, (1995); 26°;
with Carbon Steel Base; Control, with Allen-Bradley Touch Screen Operator
Interface; and Lubrication System          (1)    3-1/4” x 6’ Air Powered
Conveyor; Stainless Steel; with Blower          (1)    American Equipment
Company Model 120LG16 12-Position Can Seamer, S/N 74521069, (1994); with Lid
Infeed Tray; and Push-Button Control          (1)    3-1/2” x 10’L Stainless
Steel Interlocking Plastic Belt Conveyor; with Drive; and Product Rails         
(1)    Specially Manufactured Stainless Steel Inline Rinse Station          (1)
   Estimated 3-1/2” x 18’L Stainless Steel Interlocking Plastic Belt Conveyor;
with Drive; Product Rails; Blow-Off Tunnel, with Air Knife; and Undermount Drip
Pan          (1)    Imaje Model S8IP65 Stainless Steel Coder, S/N S1490651A,
(2001); with Print Head          (1)    14”W x 16’L Stainless Steel Interlocking
Plastic Belt Conveyor; with Drive; and Product Rails          (1)    16”W x 16’L
Stainless Steel Interlocking Plastic Belt Conveyor; with Drive; and Product
Rails          (1)    Evans Model 8044-2S 7’W Stainless Steel Bottle/Can Warmer,
S/N 118252; 7’W x 16’L Overall Dimensions; with Spray Nozzles; Centrifugal
Pumps; Circulation Tanks; Transfer Conveyor; Blowers; and Control          (1)
   15”W x 32’L Stainless Steel Interlocking Plastic Belt Conveyor; with Drive;
and Product Rails          (1)    Estimated 10’W x 14’L Accumulation Table; with
Forward and Reverse Plastic Interlocking Belt Conveyor; and Control          (1)
   15”W x 18’L Stainless Steel Interlocking Plastic Belt Conveyor; with Drive;
Product Rails; Spray Nozzles; and Drip Pan          (1)    15”W x 16’L Stainless
Steel Interlocking Plastic Belt Conveyor; with Drive; Product Rails; Spray
Nozzles; and Drip Pan          (1)    8’W x 20’L Stainless Steel Accumulation
Table; with Forward and Reverse Interlocking Plastic Belt Conveyor; and Control
         (1)    15”W x 18’L Stainless Steel Interlocking Plastic Belt Conveyor;
with Drive; Product Rails; Spray Nozzles; and Drip Pan          (1)    3-1/2” x
18’L Stainless Steel Interlocking Plastic Belt Conveyor; with Drive; Product
Rails; Spray Nozzle; and Drip Pan          (1)    3-1/2” x 30’L Stainless Steel
Interlocking Plastic Belt Conveyor; with Drives; Product Rails; and Drip Pan   
      (1)    3-1/2” x 34’L Stainless Steel Interlocking Plastic Belt Conveyor;
with Drive; Product Rails; and Drip Pan          (1)    Specially Manufactured
Stainless Steel Air Knife; 3-Position; with Republic Blower Systems Blower; and
Secondary 2-Position Air Knife          (1)    Industrial Dynamics (ID Filtec)
Model FT-50 Stainless Steel Fill Level Analyzer, S/N 113334, (1994); with X-Ray
Station; and Control          (1)    50”W x 22’L Stainless Steel Interlocking
Plastic Belt Conveyor; with Drive; Product Rails; and Drip Pan   

 

162



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    15”W x 8’L Stainless Steel Interlocking Plastic Belt
Conveyor; with Drive; Product Rails; Spray Nozzles; and Drip Pan          (1)   
16”W x 45’L Stainless Steel 2-Belt Interlocking Plastic Belt Conveyor; with
Drive; Product Rails; and Drip Pan          (1)    Mead Case Packer; (Leased)   
      (1)    Nordson Model ProBlue 15 Hot Melt Glue Applicator, S/N AN06E00466;
(Part Of Case Packer)          (1)    A7 Packaging Pressure Sensitive Labeler;
with Panasonic Touch Screen Control; (Estimated $10,000 Cost)          (1)   
Imaje Model S8IP65 (1000S8) Coder, (2001); with Print Head          (1)   
Estimated 15”W x 150’L Power Roller Conveyor; with Associated Drives         
(1)    16”W x 26’L Stainless Steel Interlocking Plastic Belt Conveyor; with
Drive; Product Rails; and Drip Pan          (1)    APV Model 486/478 UHS Tray
Packer; (Estimated Late 1980s); with Infeed and Outfeed Conveyor; Blower;
Electro Cam 5000 Series Programmable Limit Switch; and Control          (1)   
Kayat Model RM-1000 (263) Tray Packer, S/N RM-1000-188-LH-92, (1992); (Estimated
Late 1970s); with Plastic Interlocking Belt Infeed Conveyor, with Lane Divider;
Tray Insert Station; Tray Pack Station; Nordson Model 2302 Glue Machine;
Control; and Exit Conveyor          (1)    Estimated 20”W x 30’L Power Roller
Conveyor; with Drive          (1)    Imaje Model Crayon Plus Aerosol Can Coder;
with Print Head; and Programmable Touch Pad          (1)    ATD 24”W Shrink Wrap
Machine; with Product Infeed Conveyor; L-Bar Sealer; 24”W x 18’L Shrink Tunnel;
Push-Button Control; and Fan Type Cooling Belt          (1)    Estimated 15”W x
105’L Power Roller Conveyor; with Associated Drives          (1)    Estimated
16”W x 30’L Inclined Power Belt Conveyor; with Drive          (1)    PAI Model
6300 100-Case/Minute Palletizer, S/N 6300-66; (Estimated Late 1980s); with Belt
Infeed Conveyor; Roller Transfer Conveyor, with Line Divider, and Case Turner;
Accumulation Conveyors; 8-Bin Assembly; Pallet Magazine Assembly; Elevator
Assembly; Empty Pallet Infeed; Full Pallet Outfeed; and Control          (1)   
Orion Model MA55-564 Orbital-Type Stretch Wrap Machine, S/N 5075289; with Chain
Type Transfer Conveyor    526    1-    Water Filtration and Distillation System,
To Include:      72,500          (1)    Mueller Model VCS-1000
(VCS1000100X00529) 1,000-Gallon/Hour Stainless Steel Water Distillation Unit,
S/N 454474; with Push-Button Control, with Allen-Bradley Model PanelView 600
Operator Interface          (1)    4,500-Gallon Stainless Steel Tank; with Pump;
and Process Piping          (1)    U.S. Filter Water Softening System; with (2)
Poly Salt Tanks; (3) Polyethylene Composite Softening Tanks, Each with Blow
Controller; and Control          (3)    Harmsco Filtration Products Model
WB170SC 150-Gallon/Minute Stainless Steel Filters, S/N 1070; 170 Square Feet
Filtration Area Capacity, 5-Micron/ 1-Micron          (2)    Oxygen Generating
Systems Model OG-15 Oxygen Generators, S/N 030015180; and S/N Unknown; 15 scfh
O2 Production Capacity          (1)    AirSep Oxygen Generator   

 

163



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (3)    Azcozon Model PMU08 Ozone Generators          (1)   
7,500-Gallon Stainless Steel Tank; with Pump          (1)    10,000-Gallon
Stainless Steel Tank; with Pump          (1)    Sanimatic (DEC) Model UVW150 (34
x 60) 6L-WB2.5 150-Gallon/Minute Sanitation System, S/N 86-4778; 46,000 nWs/cm2;
with UV Lamp; (3) Stainless Steel Membranes; Pump; and Filtrate Stainless Steel
Infeed Filter    527    1-    4-Liter Plastic Container Water Filling Line, To
Include:      32,500          (1)    Stainless Steel Table          (1)    REB
12”W x 24’L Piston Type Volumetric Filler; with Manifold; and Product Tank      
   (1)    Pack West Model Auto 120 Capper 6-Head Capper, S/N C-6-A/C-R-LR-0430;
with Cap Feed System, with Cap Hopper, Rotary Cap Unscrambler, and Cap Rail
Dispense; and Push-Button Control          (1)    4-1/2” x 22’L Stainless Steel
Interlocking Plastic Belt Conveyor; with Drive; and Product Rails          (1)
   Accraply Model ALS204LH Pressure Sensitive Labeler, S/N 0010310708; Portable;
with Labeling Head          (1)    Imaje Model 9040 Stainless Steel Coder, S/N
8240025U; with Print Head          (1)    Accraply 4-1/2”W x 12’L Interlocking
Plastic Belt Conveyor; (Labeler Out Of Service; Only Being Used For Conveyor)   
      (1)    Label-Aire Model 20180D Labeler, S/N 0172759903; Portable; with
Labeling Head          (1)    Rotary Table Accumulator; Stainless Steel    528
   1-    9.5-Liter Plastic Container Water Filling Line, To Include:      15,000
         (1)    9”W x 16’L Stainless Steel Interlocking Plastic Belt Conveyor;
with Drive; and Product Rails          (1)    Reid Plastics Model PPC-15 Piston
Type Volumetric Filler; with Stainless Steel Storage Feed Tank, Estimated 150
Gallon; Pump; Push-Button Control; Specially Manufactured Stand; and Drip Pan   
      (1)    Label-Aire Model Series 2000 (20150D) Single-Head Pressure
Sensitive Labeler, S/N 0193360004; Portable          (1)    REB 12”W x 14’L
Stainless Steel Interlocking Plastic Belt Conveyor; with Drive; and Product
Rails    529    1-    Lot of Laboratory Equipment, To Include:      22,500      
   (1)    Hitachi Liquid Chromatograph; with Hitachi Model L-2130 Pump; Hitachi
Model L-2300 Column Oven; Hitachi Model L-2400 UV Detector; and Hitachi
Organizer          (1)    Branson Model 2510 Sonic Bath          (1)    Metrohm
Model 75 DMP Titrino Titrator; with Model 758 KFD Pendant Keyboard; and Metrohm
Model 728 Stirrer          (1)    Vacuum Pump          (1)    Bellingham &
Stanley Model RFM340 Refractometer          (1)    Mettler Toledo Model MBSM12
12-g Laboratory Scale, S/N 2655911          (1)    Terriss-Consolidated
Industries Model T-02-882 Sensor Relay Module II USB, S/N 101207-3          (1)
   Mettler Toledo Model 024100PPB pH Meter   

 

164



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (2)    Terriss Model T-03-300/T-02-501 Analyzers; Each with
Stainless Steel Laboratory Pot          (1)    Toledo Model 5115 Digital Scale
         (1)    Polyscience Laboratory Water Bath; Model and S/N Unknown      
   (1)    Bellingham & Stanley Model RFM340 Refractometer          (1)    Vacuum
Pump          (1)    Metrohm Model 758KFD Titrino Titrator; with Model 758KFD
Pendant Keyboard; and 728 Stirrer          (1)    Thermo Model Orion 920A+
Advance ISE/pH/mV/ORP Analyzer          (1)    LaMotte Model Smart Colorimeter,
S/N 26617          (1)    Hach Model DR/890 Colorimeter          (1)    Orion
Model 710A pH Meter          (1)    Orbeco-Hellige Turbidimeter    530    1-   
Syrup Batching System, To Include:      35,000          (1)    Breddo Estimated
75-Gallon Liquifier; with Pan Type Drive, Estimated 25 hp          (2)   
1,200-Gallon Stainless Steel Tanks; Dome Top, Dish Bottom, Leg Mounted; Each
with Top Mounted Agitator          (2)    1,600-Gallon Stainless Steel Tanks;
Dome Top, Dish Bottom, Leg Mounted; Each with Top Mounted Agitator          (1)
   1,250-Gallon Stainless Steel Tank; Dome Top, Dish Bottom, Leg Mounted; with
Top Mounted Agitator          (1)    2,100-Gallon Stainless Steel Tank; Leg
Mounted; with Top Mounted Agitator          (1)    3,700-Gallon Stainless Steel
Tank; Dome Top, Flat Bottom, Leg Mounted          (1)    600-Gallon Stainless
Steel Tank; with Top Mounted Agitator          (2)    A&B Process Systems Model
Mix-Tank 750-Gallon Stainless Steel Tanks, S/N 70684303A; and S/N 70684303B,
(2007); Dome Top, Dish Bottom, Leg Mounted; Each with Top Mounted Agitator      
   (42)    Waukesha Cherry Burrell Model W7100217 External Flush Controllers,
S/N 431201-07; and S/N Unknown; External Flush Seat Lifting Proximity Switches
         (3)    Centrifugal Pumps, 7-1/2 hp          (1)    A&B Process Systems
Stainless Steel Mixing Tank Manifold; with Miscellaneous Process Piping         
(1)    Control System; with Touch Screen Operator Interface; and Keyboard      
   (1)    Stainless Steel Sink          (1)    Universal Scale 18” x 18”
Platform Scale; with IQ355 Digital Readout    531    1-    Heated Sugar Storage
System, To Include:      22,500          (1)    9,600-Gallon Stainless Steel
Tank; Flat Top, Flat Bottom          (1)    Cherry Burrell 6,000-Gallon
Stainless Steel Tank, S/N 291970; Flat Top, Flat Bottom          (1)    Pump, 10
hp; with Stainless Steel Piping          (1)    American Ultraviolet Model
SCBAB/14-L Inline Pipe Sanitizer; 4-Lamp; with Control Panel          (1)    Lot
of Miscellaneous Process Piping; 10 hp Pump; 7-1/2 hp Pump; Stainless Steel
Filter; Control Panels; Mechanical Flow Valve Controllers; and Manifolds    532
   2-    Vilter Model A10K448/A12K448B Ammonia Compressors, S/N 21640; and S/N
24032, 125 hp; Each with Drive Each Value: $4,500      9,000    533    1-   
Vilter Model 448-R Ammonia Compressor, S/N 19433R22S100; with Drive      4,500
   534    1-    Vilter Model M12K448 Ammonia Compressor, S/N 22332, 125 hp; with
Drive      5,000   

 

165



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   535    1-    Sullair Model 16-B75-H Air Compressor, S/N 003-59429,
(1983), 75 hp; 1,194 Hours Indicated      1,500    536    1-    Scrubber, S/N
809-V1, (1992)      No Value    537    1-    Sullair Model 25-100 Rotary Screw
Air Compressor, (1980), 100 hp; (Not In Service)      1,000    538    1-   
Sullair Model SRD-620AC Air Dryer, S/N 003D7204; with Air Receiving Tank     
750    539    1-    Reverse Osmosis System, To Include:      35,000          (1)
   U.S. Filter Model 86-310-Custom (90/00049-100) 230-Gallon/Minute Reverse
Osmosis Filtration System, S/N 00049-100, (1992), 75 hp; 230 Gallon/Minute @ 75%
Recovery, Single Pass, (11) Membranes, Estimated 8”D x 24’L; with Stainless
Steel 1 Micron Filter; 75 hp Main Pump; and Control, with Allen-Bradley Model
PanelView 600 Interface          (4)    Dixie Tank Co. Carbon Media Media
Filters, S/N 02417; and S/N (3) Unknown, (2005); 75 psi 250°F          (1)   
Control System; with Touch Screen Operator Interface          (1)    Replacement
Sand Type Media Filter; with 20 hp Pump, with PowerFlex Frequency Drive         
(1)    Lot of Stainless Steel Process Piping; and (3) Pulsatron Chemical
Metering Pumps          (1)    Shelco Filters Div., A Tinny Company Model
22FOS4-SB Cartridge Type Filter, S/N 87416; 150 psi          (2)    Aquafine
Model RBE-10R/60TRI/C Ultraviolet Sterilizers, S/N XS00014EDESE; and S/N
Unknown; 57,171 and 74,471 Hours Indicated, Stainless Steel; Each with Lamp   
      (1)    Baltimore Air Coil 150-Ton Cooling Tower; with Process Piping; and
Pumps    540    1-    70,000-Liter Stainless Steel Tank; Horizontal Cradle
Mounted      25,000    541    1-    60,000-Liter Stainless Steel Tank;
Horizontal Cradle Mounted      7,500    542    1-    Lot of Miscellaneous
Process Piping; (2) 20 hp Pumps; and 10 hp Pump      1,000    543    1-   
Chemical Feed System; Skid Mounted; with Poly Storage Tanks; Stainless Steel
Filter; Goulds Centrifugal Pumps; and Push-Button Control; (Not In Service)     
No Value    544    1-    Atlas Copco Model GA90VSDF 569.5-cfm Rotary Screw Air
Compressor, S/N AII496045, (2004), 125 hp; Hours Unknown      10,000    545   
1-    Bishamon 2,000-Lb. Scissor Lift Table      500    546    1-    Hot CIP
System, To Include:      15,000          (1)    Skid Mounted CIP System; with
200-Gallon Stainless Steel Tank; 150-Gallon Stainless Steel Tank; Pumps; Plate
Frame Heat Exchanger; Miscellaneous Process Piping; Control; pH Meter;
Conductivity Meter; and Exhaust System          (2)    Sigma Model A2CAHM
Metering Pumps          (1)    Clayton Industries Model E-60 Steam Generator,
S/N 24559; Skid Mounted; with Generator; Blow Down Tank; Blower; Deaerator, with
Water Softening System; and Control               

 

 

  Total Production: $ 1,540,750    Warehouse    547 80-

Pallet Racks; Multi-Tier, Adjustable

Each Value: $50

$ 4,000    548 10-

Pallet Racks; 6-Tier, Adjustable

Each Value: $75

  750   

 

166



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   549    1-    Muller Model HP800 Stretch Wrap Machine, S/N 69530689; with
Rotary Table; and Control      1,500    550    1-    Manufacturer Unknown
Vertical Baler; Estimated 20” x 48” Bale Capacity      1,000    551    1-   
Chemical Feed System, To Include: (5) Double Diaphragm Pumps; and (3) Storage
Tanks; (Not In Service)      No Value    552    1-    Ingersoll-Rand Model T30
Reciprocating Air Compressor, 5 hp; Horizontal Tank Mounted      300    553   
1-    Marathon Model V-6030 03 30” x 60” Vertical Baler, S/N 400417WB      3,000
   554    1-    Mettler Toledo 48” x 48” Platform Scale; with Mettler Toledo
Hawk Digital Readout      500    555    11-   

Drive Through Pallet Racks; 2-Tier, 2-Pallet Wide x 4-Pallet Deep Capacity

Each Value: $100

     1,100    556    13-   

Drive Through Pallet Racks; 3-Tier, 1-Pallet Wide x 4-Pallet Deep Capacity

Each Value: $100

     1,300    557    12-   

Pallet Racks; Estimated 8’W x 24”D x 14’H, 9-Tier, Adjustable

Each Value: $80

     960    558    1-    Propane Filling System; with Fork Truck Fill Station;
Tank; Control; and Concrete Pad Underground Glycol Ice/Snow Melt System      500
           

 

 

  Total Warehouse: $ 14,910    Throughout Plant    559 1- Lot of Factory and
Support Equipment, To Include: Westward Drill Press; Arbor Press; Miscellaneous
Shelving; Workbench; Vise; Cabinets; Banding Carts; Torch Kits; Power Tools;
Hand Tools; Carts; Tables; Sinks; etc. $ 10,000    560 1- Lot of Office
Furniture and Business Machines, To Include; Desks; Chairs; Tables; File
Cabinets; Business Machines; etc.   8,000            

 

 

  Total Throughout Plant: $ 18,000    Rolling Stock 561 1- Tennant Model T7
Rider Type Floor Sweeper, S/N Unknown; (Estimated 2000s) $ 4,500            

 

 

  Total Rolling Stock: $ 4,500    Total Appraised Orderly Liquidation Value -
Cott Corporation [***] $ 1,578,160            

 

 

 

 

167



--------------------------------------------------------------------------------

Cott Corporation

[***]

 

168



--------------------------------------------------------------------------------

DEPARTMENT EVALUATION SUMMARY

Cott Corporation

[***]

 

     Orderly
Liquidation
Value  

Effective Date: December 4, 2008

  

Production

   $ 6,680,500   

QA Lab

     25,000   

Maintenance

     45,300   

Plant Utilities

     210,500   

Throughout Plant

     90,075      

 

 

 

Total Appraised Orderly Liquidation Value - US Dollars Cott Corporation [***]

$ 7,051,375      

 

 

 

 

169



--------------------------------------------------------------------------------

Appraisal

Cott Corporation

[***]

Machinery & Equipment

 

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         Production    562    1-    Small Bottle PET Line #1; 500mL and
20-Oz. Bottles @ 1,000 Bottles/Minute, To Include:    $ 2,050,000          (1)
   Krones Depalletizer, S/N KR74-147, (2004); with 3-Chain Pallet Infeed
Conveyor; Rotational Suction-Type Pallet Divider Sheet Pick and Place Arm;
2-Position Pallet Divider Sheet Stacking Position; Stainless Steel Bottle
Collection Hopper; Flow Through Empty Pallet Stacking Conveyor System, S/N
453-K76, (2005); and Main Control Panel          (1)    Sweed Model 450 AG WM
Banding Shredder, S/N 42014; with 3/4 hp Drive Motor          (1)    Lanfranchi
42”W Bottle Transfer Interlocking Plastic Belt Conveyor, S/N C-14348/735/00828;
with 15’L Perpendicular Depalletizer Transfer Conveyor, with Decline Section;
Approximately 100 Linear Feet of Mezzanine Suspended Bottle Transfer Conveyor;
Approximately 55’ Perpendicular Mezzanine Suspended Transfer Conveyor, with
Infeed/Outfeed Hoppers; Approximately 30’ Incline Power Slat Bottle Transfer
Conveyor; Large Accumulation Hopper, with Bottom-Mounted Inclined Outfeed
Conveyor, Approximately 30’ Overall Length; Approximately 18’ Perpendicular
Transfer Conveyor Section to Descrambler Split; (2) Directional Descrambler Feed
Conveyors; and Associated Drives       (2)    Lanfranchi Model L3-SR-2736
36,000-Bottle/Hour Bottle Unscramblers, S/N 14348A-1030-04; and S/N
14348B-1031-04, (2004); 95 kW Installed Power, 460 Volt/60 Hz Connection
Voltage, 24-Volt DCS System Voltage, 7-Bar Air Pressure; Each with Top-Mounted
Infeed; Rotary Positioning; 18-Position Suction Type Rotary Output Wheel;
Viewing Station; and Main Control Panel, with Allen-Bradley PanelView Plus 1000
Digital Touch Screen Operator Interface       (1)    Krones Air Powered
Conveyor; Approximately 1,025 Linear Feet From Descrambler Output Through
Labelers to Filler; with Lane Diverter to Labelers; Lane Combiner to Fillers;
Stainless Steel Construction Frame; Associated Blowers, with Variable Controls;
and Associated Turning Sections       (2)    Krones Model Contiroll Dual-Head
Wraparound Labelers, S/N K-745-H60, Asset #2; and S/N K-745-H59, Asset #1,
(2004); Each with Rotary Infeed/Outfeed Wheels; (2) Application Heads, Each with
(2) Roll Payoffs, Tensioner, Glue Application, and Rotary Applicator; Main
Control Panel, with Krones Model Contiroll Operator Interface, and Model CTS10
Digital Touch Screen Operator Interface; and Krones Model Contiroll Remote
Operator Interface       (1)    Krones Model Variojet 84-Position Bottle Rinser,
S/N K563-535, (2004); Rotary Type; with Process Rail Bottle Inverting; Vertical
Air Injection, with (4) Simco Model Aerostat Air Deionizing Units; Inlet Skid,
with Associated Actuated Valves; and Main Control Cabinet       (1)    Krones
Model Volumetic 144-Valve Bottle Filler, S/N K131-826, (2004); with Rotary
Infeed/Outfeed Wheels; Associated Positional Flowmeters; and Main Control
Cabinet       (1)    Arol 36-Head Bottle Capper; with Rotary Process Table, with
Associated Tightening Heads; and Sidel Model C/F2218 Cap Feeder, S/N
C04-36-0376, (2005)       (1)    Orbisphere Model 3624/32109BA Analyzer, S/N
80159, (2005); ProBrix Plus Series; with Stainless Steel Cabinet; and Associated
Readouts       (1)    RDM 5-Stream Blender; with A&B Process Systems 22-Gallon
Stainless Steel Citric Tank; A&B Process Systems 40-Gallon Stainless Steel APM
Tank; A&B Process Systems 84 Gallon Stainless Steel TW Tank; Estimated 84-Gallon
HFCS Tank; A&B Process Systems 330-Gallon Stainless Steel Quasi Tank; A&B
Process Systems 435 Gallon Mix Tank; Estimated 500-Gallon Stainless Steel
Product Mix Tank; Assorted Centrifugal Pump Sets; Mass Flow Meters; Assorted
Valves; and Main Control Panel       (1)    AGC Engineering Model 300-S Plate
Frame Chiller, S/N 04299, (2004); with Centrifugal Pump Sets; Associated Flow
Valves; and ROM Technologies Main Control Panel   

 

170



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Product Directional Flow Skid; with TDW Supply Bypass;
Associated Neumo Flow Valves; Masoneilan Valve; and Domnick Hunter Model Pneudri
High-Efficiency Compressed Air Dryer          (1)    Domino Model DDC3 Laser
Coder, S/N C5475, (2004); Inline Mounted; with Main Programmable Control; and
Domino Model DPX1000 Air Filter          (1)    Krones Model Checkmat FM-X Fill
Level Monitor, S/N K731-149, (2004); with Laser Level Monitoring; Cap Position
Monitoring; Camera Based Label Sensor; Defect Product Kick-Off; and Main Control
Panel, with Power Panel 15 Digital Touch Screen Operator Interface          (1)
   Capper Outfeed Single-Lane Interlocking Plastic Belt Conveyor; Approximately
50 Linear Feet; with Overlapping Curve Transition; Rails; Stainless Steel Frame;
and Associated Drives          (1)    42”W Deceleration Interlocking Plastic
Belt Conveyor; Approximately 25 Linear Feet; with Rails; Stainless Steel Frame;
Associated Drives; and End-Mounted Transition Into Corner          (1)    24”W
Bottle Transfer/Warmer Infeed Interlocking Plastic Belt Conveyor; Approximately
75 Linear Feet; with 90° Turn Section; Overlapping Transfer Section;
Perpendicular Transfer to Bottle Warmer; Rails; Stainless Steel Frame; and
Associated Drives          (1)    G.C. Evans Model 10X32 Bottle Warmer, S/N
01050408; Stainless Steel Construction, 10’ Product Width, 32’ Overall Process
Length; with (3) Recirculation Basins, with Associated Bell & Gossett
Centrifugal Pump Set; Top-Mounted Exhaust Blower; and Main Control Panel, with
Allen-Bradley Model PanelView 600 Digital Touch Screen Operator Interface      
   (1)    24”W Bottle Warmer Outfeed Interlocking Plastic Belt Conveyor;
Approximately 55 Linear Feet; with (2) Perpendicular Turn Sections; (2) 90°
Gradual Turn Sections; Rails; Stainless Steel Frame; Associated Drives; and
2-Position Inline-Mounted Sonic Blower, with 7.5 hp Stand Alone Blower         
(1)    55”W Accumulation Table; 45’ Overall Length; with Multi-Directional
Accumulation Belt; Rails; Stainless Steel Frame; and Associated Drives         
(1)    24”W Packing Lane Infeed Interlocking Plastic Belt Conveyor;
Approximately 40 Linear Feet; with 180° Turn Sections; Rails; Stainless Steel
Frame; and Associated Drives          (1)    24”W-28”W Bundle Packing Infeed
Interlocking Plastic Belt Conveyor; Approximately 130 Linear Feet; with
Overlapping Section; Entry Diverter Section; Perpendicular Transfer; Product
Flow Rails; Stainless Steel Frame; and Associated Drives; (Feeds Directly Into
Bundle Packers)          (2)    Krones Model Variopac Overwrapper Case Packers,
S/N KR93-448; and S/N KR93-449, (2004); Each with Infeed Lane Diverter;
Under-Mounted Poly Roll Payoff; Overwrapper Section; Pendant Control, with Model
CTS10 Digital Touch Screen Operator Interface; and (2) Krones Model ST92/3/70-N
Heat Tunnel, S/N 000992, and S/N 000993, (2004), 36” Maximum Product Width, 18’
Process Length, with Main Control Panel          (1)    L1FS4 Outfeed
Interlocking Plastic Belt Conveyor; with 180° Turn Section; 32”W x 25’L Transfer
Conveyor Section; 20”W x 130 Linear Foot Roller Top/Power Belt Transfer
Conveyor; Rails; Stainless Steel Frame; Associated Drives, and Optional
Extension to Spiral Conveyor          (1)    L1FS3 Output Interlocking Plastic
Belt Conveyor; with 180° Turn Section; 32”W x 25’L Transfer Conveyor; Rails;
20”W x Approximately 120 Linear Foot Transfer to Tray Packer; Stainless Steel
Frame; Associated Drives; and (2) 90° Turn Sections          (1)    Estimated
5’W x 6’L Packer A/B Diverter Interlocking Plastic Belt Conveyor; with Diverter
Rails; Stainless Steel Frame; and Associated Drives          (1)    20”W-28”W
Packer B Feed Interlocking Plastic Belt Conveyor; Approximately 70 Linear Feet;
with Perpendicular Transfer Section; Overlapping Transfer Section; Curved Infeed
to Packer B; Directional Rail; Stainless Steel Frame; and Associated Drives   
      (1)    Videojet Model Excel/273SE Ink Jet Coder, S/N 043171011WD, Asset
#5; with (2) Inline Print Heads; and Stainless Steel Cabinet, with Programmable
Interface          (1)    Krones Model Variopac TFS2 Overwrapper Tray Packer,
S/N KR93-451, (2004); with Under-Mounted Collapse Tray Infeed; Tray Insertion
Section; Glue Application Station, with Nordson Flow Glue 7 Glue Distributor,
and (2) Inline Guns; Overwrapper Section, with Under-Mounted   

 

171



--------------------------------------------------------------------------------

,Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value          Poly Roll Payoff; Pendant Control, with CTF10 Digital Touch
Screen Operator Interface; and Krones Model ST72/1-70-N Heat Tunnel, S/N 000995,
(2004), 24” Maximum Product Width, 15’ Overall Process Length, with Exit Blower
Section          (1)    Packing Line B/2 Outfeed Interlocking Plastic Belt
Conveyor; with 180° Turn Section; 20”W x Approximately 65’L Transfer Conveyor to
Spiral Conveyor; Rails; Stainless Steel Frame; and Associated Drives         
(1)    Apollo B.V. Model SPC-1300-400 Vertical Spiral Conveyor, S/N 560244,
(2004); 7-Tier; with Opposite End Infeed/Outfeed; Vertical Return Section; and
Associated Drives          (1)    Hi-Cone/Packer A Feed Interlocking Plastic
Belt Conveyor; with 25’L Right Hand Split-Off Diverter Conveyor; Estimated 4’W
2-Lane Diverter Section; Approximately 40 Linear Foot Transfer Conveyor; (2)
Parallel Running Inliner Conveyors; Approximately 100 Linear Foot Single Lane
Bottle Transfer Conveyor; Approximately 40 Linear Foot Hi-Cone Single Lane Feed
Conveyor; Rails; Stainless Steel Frame; and Associated Drives          (1)   
ITW Hi-Cone Model MPA2000 Multi Packaging Machine, S/N 1201; with Rotary
Carousel Application Wheel; and Pendant Control, with Allen-Bradley PanelView
1400E Digital Touch Screen Operator Interface; (Leased)          (1)    Hi-Cone
Outfeed Interlocking Plastic Belt Conveyor; with Approximately 45 Linear Feet
Plastic Interlocking Belt Outfeed Conveyor; Rails; Stainless Steel Frame; and
Associated Drives          (1)    Packer A Feed Interlocking Plastic Belt
Conveyor; with Diverter Split-Off Single Lane Transfer Conveyor; Estimated 48”W
x 30’L Deceleration Table; Estimated 24”W x Approximately 75 Linear Foot Packer
A Feed Conveyor, with Overlapping Section; Rails; Stainless Steel Frame; and
Associated Drives          (1)    Videojet Model Excel 273SE Ink Jet Coder, S/N
033641032WD, Asset #8; with (2) Inline Ink Jet Print Heads; and Stainless Steel
Control Panel, with Programmable Interface          (1)    Krones Model Variopac
TFS1 Overwrapper Tray Packer, S/N KR93-450, (2004); with Under-Mounted Collapsed
Tray Infeed; Tray Insertion Section; Glue Application Station, with Nordson
Problue Glue Distribution, and (2) Inline Guns; Overwrapping Section; Poly Roll
Payoff; Pendant Control, with Model CTS10 Digital Touch Screen Operator
Interface; and Krones Model ST72/1-70-N Heat Tunnel, S/N 000994, (2004), 24”
Product Width, 15’ Overall Process Length, with Exit Blower Section          (1)
   Packer A/1 Outfeed Interlocking Plastic Belt Conveyor; with 180° Turn
Section; 20”W x Approximately 80 Linear Feet Power Belt Transfer Conveyor;
Rails; Stainless Steel Frame; and Associated Drives          (2)    ITW Diagraph
Model PA/5000LT Label Printer Applicators; Portable Cart Mounted; Each with Sato
Model M-8485SE Thermal Label Printer, with Roll Payoff; Pneumatic Application
Cylinder; and Diagraph Programmable Control; (Not in Service; In Storage)      
   (1)    Apollo B.V. Model SPC-1300-400 Vertical Spiral Conveyor, S/N 560241,
(2004); 6-Tier; Opposite End Infeed/Outfeed; with Vertical Belt Return; and
Associated Drive; (Elevated)          (1)    Spiral A/B Outfeed Interlocking
Plastic Belt Conveyor; Mezzanine Mounted; Approximately 450 Total Linear Feet
From Spiral Conveyors to Krones Multi-Divider At Palletizer; with Lane Combiner
Section; Rails; Stainless Steel Frame; (5) 90° Turn Sections; and Associated
Drives          (1)    Palletizer Feed Switching Interlocking Plastic Belt
Conveyor; with Krones Model Multi-Divider Infeed 2-Lane Switching Conveyor;
Estimated 5’W x 10’L Transfer Conveyor Section, with Top-Mounted Traversing Rail
Diverter; (2) Estimated 20”W x 30’L Roller/Belt 2-Lane Palletizer Infeed
Conveyors; Rails; Stainless Steel Frame; and Associated Drives          (1)   
Krones Model Pressant Palletizer, S/N KR51-581, (2004); with Downward Packing;
Pallet Stack Infeed Roller Conveyor, with Lifting Forks, and 90° Transfer; Flow
Through Pallet Stacking; and Outfeed Conveyor          (1)    Robopac Model
Genesis HS Orbital-Type Stretch Wrap Machine, S/N 4804100407, (2004); High Stack
Capability; with Vertically Traversing Overhead Rotary Pallet Shrink Wrapping;
Automatic Tail Cutting, with Heat Bar; Control Panel, with Allen-Bradley Model
PanelView 550 Digital Operator Interface; and Chain-Type Outfeed, with 90°
Transfer Section   

 

172



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    ITW Diagraph Model PA/5000LT Label Printer Applicator; with
Sato Thermal Label Printer, with Roll Payoff; Pneumatic Application Arm; and
Diagraph Programmable Control    563    1-    Large Bottle PET Line #2; (800)
20-Oz. Wave Bottles/Minute, (450) 1/2-Liter Bottles/Minute, To Include:     
1,650,000          (1)    Krones Depalletizer, S/N KR74-148, (2004); with
Extended L-Type 3-Chain Pallet Infeed Conveyor; Flow Through Pallet Return
Conveyor, with Lifting Forks; Rotational Suction Type Pallet Divider Sheet Pick
and Place Arm; 2-Position Pallet Divider Sheet Stacking; Horizontal Shuttling
Layer Outfeed; and Main Control Panel, with Remote Operator Controller, with
Model CTS10 Digital Touch Screen Operator Interface          (1)    Sweed Model
450 AF WM Strapping Shredder, S/N 41172; with 3/4 hp Drive Motor          (1)   
Estimated 5’W x 18’L Depalletizer Outfeed Interlocking Plastic Belt Conveyor;
with Product Directional Gates; Stainless Steel Frame; and Associated Drives   
      (1)    Depalletizer to Airveyor Transfer Interlocking Plastic Belt
Conveyor; Approximately 120 Linear Feet; with Overlapping Transfer Sections;
Product Inliner Conveyor Section; 90° Turn Section; 180° Turn Section; Product
Rails; Stainless Steel Frame; and Associated Drives          (1)    Krones Air
Powered Conveyor, S/N 995-N9D, (2004); Approximately 940 Total Linear Feet From
Depalletizer Through Labelers to Filler; with Associated Blowers; Stainless
Steel Frame; Pneumatic Rails; Lane Divider; Associated Turn Sections; and Inline
Combiner Section          (2)    Krones Model Contiroll Dual-Head Wraparound
Labelers, S/N K745-H61, Asset #1; and S/N K745-H62, Asset #2, (2004); Each with
Rotary Infeed/Outfeed Wheels; (2) Application Heads, Each with (2) Payoffs,
Tensioner, Glue Application, and Rotary Applicator; Main Control Panel, with
Krones Model Contiroll Operator Interface, and Model CTS10 Digital Touch Screen
Operator Interface; and Krones Model Contiroll Remote Operator Interface      
   (1)    Krones Model Variojet 72-Position Bottle Rinser, S/N K563-536, (2005);
Rotary Type; with Process Rail Bottle Inverting; Vertical Air Injection, with
(4) Simco Model Aerostat Air Deionizing Units; Inlet Skid, with Associated
Actuated Valves; and Main Control Cabinet          (1)    Krones Model Volumetic
128-Valve Filler, S/N K136-574, (2005); with Rotary Infeed/Outfeed Wheels;
Associated Positional Flowmeters; and Main Control Cabinet          (1)    Arol
36-Head Bottle Capper, S/N 8835; with Rotary Process Table, with Associated
Tightening Heads; and Sidel Model C/F2218 Cap Feeder, S/N C04-36-0377, (2005)   
      (1)    Orbisphere Model 3624/32109BA Analyzer, S/N 80160, (2005); ProPrix
Plus Series; with Stainless Steel Cabinet; and Associated Readouts          (1)
   RDM 5-Stream Blender; with A&B Process Systems 22-Gallon Citric Holding Tank;
A&B Process Systems 40-Gallon APM Holding Tank; A&B Process Systems 80-Gallon TW
Holding Tank; A&B Process Systems 84-Gallon Stainless Steel HFCS Holding Tank;
A&B Process Systems 330-Gallon Vertical Stainless Steel Quasi Holding Tank; A&B
Process Systems 435-Gallon Vertical Stainless Steel Product Holding Tank,
(2004); A&B Process Systems Estimated 500-Gallon Vertical Stainless Steel
Product Holding Tank; (3) Cherry Burrell Model 2065 Centrifugal Pump Sets, Each
with 5 hp Motor; Horizontal Pump Set, with Drive Motor; Cherry Burrell Model 040
Centrifugal Pump Set; (2) Blackmer Auxerre Horizontal Pump Sets; Cherry Burrell
Centrifugal Pump, with 40 hp Drive Motor; Micro Motion Model CMF200H352NDBUEZZZ
Mass Flow Sensor, (2004); (2) Associated Mass Flow Sensors; Associated Product
Valves; and Main Control Panel          (1)    AGC Engineering Model 300-S Plate
Frame Chiller, S/N 04298, (2004); with Centrifugal Pump Sets; Associated Product
Valves; and RDM Technologies Control Panel          (1)    Product Directional
Flow Skid; with Assorted Newmo Flow Valves; Masoneilan Model Camflex II Valve,
(2006); and Dominick Hunter Model PNEUDRI High Efficiency Compressed Air Dryer
         (1)    Krones Model Checkmat FM-X Fill Level Monitor, S/N K731-150,
(2005); with Laser Level Monitoring; Cap Position Monitoring; Camera Based Label
Sensor; Defect Product Kick-Off; and Main Control Panel, with Power Panel 15
Digital Touch Screen Operator Interface   

 

173



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Domino Model DDC3 Laser Coder, S/N 05476, (2004); with Inline
Laser Coding Head; Stainless Steel Control Panel, with Digital Touch Screen
Programmable Controls; and Domino Model DPX1000 Fume Collector          (1)   
Capper Outfeed Transfer Interlocking Plastic Belt Conveyor; Single Lane,
Approximately 75 Linear Feet; with Product Flow Rails; Stainless Steel Frame;
90° Turn Section; and Associated Drives          (1)    14”W to 24”W Bottle
Deceleration Interlocking Plastic Belt Conveyor; Approximately 100 Linear Feet;
with Overlapping Section; Entry Deceleration Table; Perpendicular Transfer to
Bottle Warmer; and Bottle Warmer Infeed Conveyor          (1)    G.C. Evans
Model 8 X 20 Bottle Warmer, S/N 04050419; Stainless Steel Construction, 10’
Product Width, 40’ Overall Process Length; with (3) Recirculation Basins, with
Associated Bell & Gossett Centrifugal Pump Set, 15 hp; Steam Inlet; Top-Mounted
Exhaust; and Main Control Panel, with Allen-Bradley Model PanelView 600 Digital
Touch Screen Operator Interface          (1)    20”W-32”W Bottle Warmer Outfeed
Interlocking Plastic Belt Conveyor; Approximately 60 Linear Feet; with (2)
Perpendicular Transfer Sections; Product Directional Rails; Stainless Steel
Frame; and 2-Position High Speed Sonic Blower, with Standalone Blower Unit      
   (1)    Accumulation Table; 5’W x 45’L; with (3) Variable-Speed Belts; Product
Rails; Stainless Steel Frame; and Associated Drives          (1)    Packing Lane
Product Diverter Interlocking Plastic Belt Conveyor; with Approximately 10’
Infeed Section, with 90° Turn Section; Estimated 5’W x 10’L 2-Lane Product
Diverter Section, with Rails; Stainless Steel Frame; and Associated Drives      
   (1)    1-Liter Packing Lane Delivery Interlocking Plastic Belt Conveyor; with
Approximately 20”W x 35’L Transfer Section; (2) Perpendicular Transfer Sections;
36”W x 25’L Power Belt Packer Infeed Conveyor, with Top-Mounted Pneumatic
Switching Lanes; Product Diversion Rails; Stainless Steel Frame; and Associated
Drives          (1)    Videojet Model Excel/273SE Ink Jet Coder, S/N
043171010WD, Asset #7; with (2) Inline Ink Jet Printing Heads; and Stainless
Steel Control Cabinet, with Digital Programmable Interface          (1)   
Krones Model Variopac TFS Overwrapper Tray Packer, S/N KR93-452, (2004); with
Lane Diversion Conveyor Infeed; Under-Mounted Collapse Tray Infeed; Tray
Insertion Section; Glue Application Station, with Nordson Model Pro Blue 7 Glue
Distributor, with (2) Inline Guns; Overwrapper Section; Pendant Control, with
Model CTS10 Digital Touch Screen Operator Interface; and Krones Model
ST72/1-70-S Heat Tunnel, S/N 000996, (2004), 24” Product Width, 25’ Overall
Process Length, with Exit Blower Section          (1)    Sweed Strapping
Shredder; with Drive Motor          (1)    Oven Outfeed Transfer Interlocking
Plastic Belt Conveyor; with 180° Turn Section; Approximately 20’ 2-Belt Transfer
Section; 20”W x 40’L Roller Over Belt Transfer Conveyor; 15’ Conveyor Transfer
to Spiral, with Case Turning Section; Product Rails; Stainless Steel Frame; and
Associated Drives          (2)    ITW Diagraph Model PA/5000LT Label Printer
Applicators; Each with Sato Model M-8485SE Thermal Label Printer, with Roll
Payoff; Pneumatic Label Application Cylinder; and Diagraph Programmable Control;
(Not in Service; In Storage)          (1)    Apollo B.V. Model 1SPC1300-400
Vertical Spiral Conveyor, S/N 560251-10, (2004); 7-Tier; with Opposite End
Infeed/Outfeed; Vertical Return; and Associated Drives          (1)    2-Liter
Packing Lane Delivery Interlocking Plastic Belt Conveyor; Approximately 210
Total Linear Feet; with Diverter Conveyor Takeoff Section; Overlapping Inliner
Section, with Variable-Speed Belts; Single Lane Transfer Conveyor Section, with
90° Turn Section; Overlapping Shift Section; Krones Inline Linear Rejection
System, S/N 083852; Overlapping Transfer Section; 180° Perpendicular Transfer
Section; Tray Packer Infeed Conveyor; Product Rail; Stainless Steel Frame; and
Associated Drives   

 

174



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Krones Model Wrapapac Case Packer, S/N KR95-101, (2004);
with Under-Mounted Oversize Collapsed Case Infeed Conveyor; Case Folding Rails;
Glue Application Station, with Nordson Series 3 Glue Dispenser, with (2) Inline
Glue Guns; Clamp-Type Heat Sealing Section; and Pendant Control, with CTS10
Digital Touch Screen Operator Interface; (Currently Being Rebuilt By Krones
Service)          (1)    ITW Diagraph Model PA/5000LT Label Printer Applicator;
with Sato Model M-8485SE Thermal Label Printer, with Roll Payoff; Pneumatic
Label Application Cylinder; and Diagraph Programmable Control; (Not in Service;
In Storage)          (1)    ITW Diagraph Model IJ3000 Ink Jet Coder, S/N
IJ634-02261, (2006); with Inline Ink Jet Print Head, S/N IJPH747-01381; and
Standalone Stainless Steel Case, with Digital Programmable Control          (1)
   Apollo B.V. Model SPC.1300-400 Vertical Spiral Conveyor, S/N 560252, (2004);
7-Tier; with Opposite End Infeed/Outfeed; Vertical Return; and Associated Drives
         (1)    Spiral Conveyor to Palletizer Transfer Interlocking Plastic Belt
Conveyor; Mezzanine Mounted, Approximately 550 Linear Feet; with Product Rails;
Stainless Steel Frame; (5) 90° Turn Sections; Lane Combination Section; and
Associated Drives          (1)    Palletizer Feed Conveyor; with Krones Model
Multidivider Infeed Switching Conveyor; Estimated 5’W x 10’L Interlocking
Plastic Belt Transfer Section, with Kickout Turning Paddles; 30’ Overall Length
2-Lane Palletizer Infeed Conveyor System; Product Rails; Stainless Steel Frame;
and Associated Drives          (1)    Krones Model Pressant Palletizer, S/N
KR51-582, (2004); Left Hand Packing; with Horizontal Product Shuttling Arm;
Downward High Stack Palletizing; Power Roller Pallet Infeed Station, with
Lifting Forks; Chain-Type Pallet Throughput; and Outfeed Chain Conveyor         
(1)    Robopac Model Genesis HS Orbital-Type Stretch Wrap Machine, S/N
4804100408, (2005); Estimated 12’ Maximum Wrap Height; with Vertical Traversing
Rotary Stretch Wrap; 3-Chain Throughput Conveyor; L-Type Outfeed Conveyor, with
Perpendicular Transfer; and Main Control Panel, with Allen-Bradley PanelView 550
Digital Operator Interface          (1)    ITW Diagraph Model PA/5000LT Label
Printer Applicator; with Sato Thermal Label Printer, with Roll Payoff; Pneumatic
Label Application Cylinder; and Diagraph Programmable Control    564    1-   
Can Line #3; (1,500) 12-Oz./211mm Cans/Minute, (1,000) 12-Oz./207.5mm
Cans/Minute, (1,000) 16-Oz./211mm Cans/Minute, To Include:      1,175,000      
   (1)    Krones Depalletizer, S/N KR74-149, (2004); with Krones L-Type 3-Chain
Pallet Infeed Conveyor, S/N 453-K79, (2004); Rotational Suction-Type Pallet
Divider Sheet Pick and Place Arm; 2-Position Pallet Divider Sheet Station;
Pallet Flow Through, with Stacking Forks; and Main Control Panel, with Remote
Operator Control Station, with Model CTS10 Digital Touch Screen Operator
Interface          (1)    Sweed Model 450 AG WM Banding Shredder, S/N 41186;
with 3/4 hp Drive Motor          (1)    Depalletizer Outfeed Transfer
Interlocking Plastic Belt Conveyor; with Estimated 5’W x 18’L Depalletizer
Offload Conveyor; 20”W x Approximately 100 Linear Foot Transfer Section;
Overlapping Conveyor Section; Product Rail; Stainless Steel Frame; and
Associated Drives          (1)    Krones Top-Mounted Suction-Type Defective Can
Interlocking Plastic Belt Conveyor, S/N K995N9E; with New York Model
XO4450105153 ACF General Purpose Blower, (2003), with Suction Duck Work; and
Main Control Panel          (1)    20”W Mezzanine Can Transfer Interlocking
Plastic Belt Conveyor; Approximately 225 Linear Feet; with Overlapping Section;
End-Mounted Inliner Conveyor; Product Rails; Stainless Steel Frame; and
Associated Drives          (1)    Single-Lane Can Transfer Interlocking Plastic
Belt Conveyor; Approximately 85 Linear Feet; with Stainless Steel Product Rails;
Stainless Steel Frame; and Associated Drives   

 

175



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Krones Model Cantronic LDI Defect Detector, S/N K709-024,
(2004); with Overhead Red Light Camera Image Analyzing System; Defect Can
Kickoff Paddle, with Downfeed Chute; and Main Control Panel, with Power Panel 15
Digital Touch Screen Operator Interface          (1)    Krones Model Blockung
Empty Can Gapping System, S/N 995N9E; with Variable-Speed Belts; Inline Optical
Analyzer; and Main Control Panel, with Digital Operator Interface          (1)
   Entech Model Gatling Gun Rotary Can Air Rinser; Declined; with 4-Position
Product Size Infeed Inversion Barrel; Enclosed Air Rinse Section, with Blower;
Declined Feed Rail; and 4-Position Product Inversion Outfeed Barrel          (1)
   Krones Model Volumetic 125-Valve Filler, S/N K229-141, (2005); with External
Feed Tank; Stainless Steel Surround; Rotary Outfeed Wheel; and Main Control
Panel, with Krones Model KFS-3 Operator Interface, and Power Panel 15i Digital
Touch Screen Operator Interface          (1)    Angelus Model 121L 12-Position
Can Seamer, S/N 131230205, (2005); with Standalone Operator Station, with
Allen-Bradley PanelView 1000 Digital Touch Screen Operator Interface; CSW
Deventer Holland Model 54-BC-10 Automatic Can Lid Feeder, S/N 039, (2004), with
Wrapped Package Decline Infeed Tray, Unwrapping Capability, Chute Discharge to
Vertical Turret-Type Tube Staging, Feed to Seamer; and Main Control Panel, with
Allen-Bradley Model PanelView 600 Digital Touch Screen Interface          (1)   
Orbisphere Model 3624/32109BA Analyzer, S/N 80158, (2005); Pro Brix Plus Series;
with Stainless Steel Cabinet; and Associated Readout          (1)    RDM
Blender; with A&B Process Systems 22-Gallon Stainless Steel Vertical Citric
Holding Tank; A&B Process Systems 40-Gallon Vertical Stainless Steel APM Holding
Tank; A&B Process Systems 84-Gallon Stainless Steel GW Holding Tank; A&B Process
Systems 84-Gallon Vertical Stainless Steel HFCS Holding Tank; A&B Process
Systems 330-Gallon Vertical Stainless Steel Quasi Holding Tank, (2004); A&B
Process Systems 435-Gallon Vertical Stainless Steel Product Holding Tank; A&B
Process Systems Estimated 500-Gallon Vertical Stainless Steel Product Holding
Tank; (3) Cherry-Burrell Centrifugal Pumps, Each with 7.5 hp Drive Motor;
Cherry-Burrell Model 2065 Centrifugal Pump, with 5 hp Drive Motor; (3)
Horizontal Pump Sets; Cherry-Burrell Model 040 Horizontal Centrifugal Pump Set;
Cherry-Burrell Centrifugal Pump Set, with 40 hp Drive Motor; Micromotion Model
CMF2000M352NDBUEZZ Mass Flow Sensor, (2004); (3) Assorted Mass Flow Sensors;
Assorted Pneumatic Product Valves; and Main Control Panel          (1)    AGC
Engineering Model 300-S Plate Frame Chiller, S/N 04300, (2004); with Centrifugal
Pump Set; Associated Pneumatic Valves; and RDM Technologies Control Panel      
   (1)    Product Directional Flow Skid; with Masoneilan Electric Flow Valve;
Assorted Neumo Product Valves; (2) Domnick Hunter Model PNEUDRI Air Dryers; and
Control Panel          (1)    Krones Model Checkmat-E Fill Level Monitor, S/N
707-AWK; Inline Mounted; with Level Monitoring; Lid Detection; Leak Detection;
Kickout Paddle; and Main Control Panel, with Krones Model Checkmat Digital
Operator Interface          (1)    Seamer Outfeed Single-Lane Can Transfer
Interlocking Plastic Belt Conveyor; Approximately 50 Total Linear Feet; with
Overlapping Conveyor Section; Rail-Type Product Inverting Section; and 90° Feed
to Deceleration Conveyor Section          (1)    Deceleration Can Warmer Infeed
Interlocking Plastic Belt Conveyor; with Approximately 25’ Deceleration Tapering
Conveyor; 35 Linear Foot Can Warmer Infeed Conveyor, with Perpendicular Transfer
Section; Stainless Steel Product Rails; Stainless Steel Frame; and Associated
Drives          (1)    G.C. Evans Can Warmer, S/N 10501410; Stainless Steel
Construction, 8’ Product Width, 20’ Overall Process Length; with (2) Stainless
Steel Recirculation Basins, Each with Bell & Gossett Centrifugal Pump, 15 hp;
Steam Infeed; Top-Mounted Exhaust, with Fan; and Main Control Panel, with
Allen-Bradley Model PanelView 600 Digital Touch Screen Operator Interface      
   (1)    Can Warmer Outfeed Interlocking Plastic Belt Conveyor; Approximately
32 Linear Feet; with Perpendicular Transfer Section; Product Rails; Stainless
Steel Frame; and Associated Drives   

 

176



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value       (1)    Accumulation Table; Approximately 5’W x 45’ Overall Length;
with (3) Variable-Speed Belts; Product Rails; Stainless Steel Frame; and
Associated Drives          (1)    Can Transfer Interlocking Plastic Belt
Conveyor; with Approximately 25’ Transfer Section to Diverter, with 90° Turn
Section; Perpendicular Transfer Section; Estimated 5’W x 10’L 2-Lane Diverter
Section; and (2) Parallel Testing Lanes, Each with Entry Inliner Conveyor,
Single Lane Testing Flow Through, and Entry Blower System          (2)    Krones
Model Checkmat-E Fill Level Monitors, S/N F-X707AWM; and S/N 707AWL; Inline
Mounted; Each with Level Analyzing; Defect Kickoff Paddle; and Control Panel,
with Krones Model Checkmat Control          (2)    Videojet Model Excel 170i UHS
Ink Jet Coders, S/N 043411013WD, Asset #2; and S/N 043411014WD, Asset #Unknown,
(2004); Each with Inline Printing Head; and Programmable Control          (1)   
Testing Outfeed Transfer Interlocking Plastic Belt Conveyor; (2) Parallel Lanes,
Each with Decline Inversion Rail, and 3-Stage High Speed Sonic Blower System;
with Republic Standalone Blower System; and Approximately 90 Total Linear Feet
Transfer to (2) Packing Line Product Diverters          (1)    Hi-Cone/Variopac
Packing Lane Delivery Transfer Interlocking Plastic Belt Conveyor; with (2)
Infeed Diverters; Approximately 55 Linear Feet Parallel Lane Transfer Conveyors;
Approximately 15 Linear Feet Transfer Conveyor; Diverter Conveyor Section to
Hi-Cone/Variopac Unit; and Approximately 20 Linear Feet Transfer to Hi-Cone
Machine          (1)    ITW Hi-Cone Model 8302 Multi Packaging Machine, S/N
8302EM1237, (2004); with Carousel Application Wheel; and Plastic Handler Payoff;
(Leased)          (1)    Mass Flow Tray Packer Delivery Interlocking Plastic
Belt Conveyor; with Approximately 90 Linear Feet to Tray Packer; Lane Joining,
with Overlapping Belt; Rails; Stainless Steel Frame; and Associated Drives      
   (1)    Videojet Model Excel/273SE Ink Jet Coder, S/N 043171012WD, Asset #3;
with (2) Inline Print Guns; and Programmable Control          (1)    Krones
Model Variopac Overwrapper Case Packer, S/N KR93-453; with Under-Mounted
Collapsed Tray Infeed; Tray Insertion Section; Glue Application Station, with
Nordson Model Problue 7 Glue Distributor, and (2) Inline Glue Guns; Overwrapping
Section, with Poly Roll Payoff; Pendant Control, with Model CTS10 Digital Touch
Screen Operator Interface; and Krones Model ST72/1/70/S Heat Tunnel, S/N 000998,
(2004), 24” Product Width, 20’ Overall Process Length, with Exit Blower Section
         (1)    Oven Outfeed Transfer Interlocking Plastic Belt Conveyor; with
180° Turn Section; 20”W x Approximately 100 Linear Feet Roller Over Belt
Transfer Conveyor, with Product Rails, Stainless Steel Frame; and Associated
Drives          (2)    ITW Diagraph Model PA/5000LT Label Printer Applicators;
Each with Sato Model M-8485SE Thermal Label Printer, with Roll Payoff; Pneumatic
Application Cylinder; and Diagraph Programmable Controller          (1)   
Apollo B.V. Model SPC-1300-400 Vertical Spiral Conveyor, S/N 560256, (2004);
5-Tier; with Opposite End Infeed/Outfeed; and Vertical Belt Return          (1)
   Jones Packer Delivery Interlocking Plastic Belt Conveyor; with Approximately
100 Linear Feet Transfer From Packing Lane Diverter to Jones Packer Infeed; (2)
90° Turn Sections; Overlapping Lane Switching Conveyor; (2) Perpendicular Turn
Sections; Product Rails; Stainless Steel Frame; and Associated Drives         
(1)    Speccon 2-Lane Jones Packer Infeed Interlocking Plastic Belt Conveyor;
Approximately 40 Linear Feet; with Overlapping Packer Feed Conveyor; Top-Mounted
Lane Dividers; Rails; Stainless Steel Frame; and Associated Drives   

 

177



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    R.A. Jones Model Maxim Case Packer, S/N S-6178; with Infeed
Divider Rails; 12-Pack Forwarding Conveyor; Collapsed Case Infeed Conveyor;
Conveyor Erecting Section; (5) Traveling Insertion Bars; Flap Closer; Glue
Application Station, with Nordson Model Series 3700V Glue Dispenser, and (2)
Inline Guns; Clamping Box Closing Section; and Main Control Panel, with Pendant
Control, Allen-Bradley Model PanelView 1000 Digital Touch Screen Operator
Interface, and Electro Cam Plus 6000 Series Control          (1)    Videojet
Model Excel/273/AF Ink Jet Coder, S/N 052671025WD, Asset #4; with (2) Inline Ink
Jet Guns; and Programmable Control          (1)    20”W Jones Packer Outfeed
Interlocking Plastic Belt Conveyor; Approximately 100 Linear Feet Transfer
Section; Product Rails; Stainless Steel Frame; (2) 90° Turn Sections; and
Associated Drives          (1)    Krones Model Multico 465 Lane Divider/Riser,
S/N 465M47, (2004); with Entry Automatic Traversing Lane Directional Paddle
Section; 2-Lane Vertically Traversing Lane Directional Mechanism; and Associated
Conveyor Sections, with Product Rails, Stainless Steel Frame, and Associated
Drives          (1)    Optional Variopac Feed Interlocking Plastic Belt
Conveyor; Elevated, 2-Lane; with Approximately 100 Linear Feet Transfer Section;
(6) 90° Turn Sections; Top-Mounted Product Rails; Stainless Steel Frame; and
Associated Drives; (Feeds Back To Krones Variopac Tray Packer)          (1)   
Apollo B.V. Model SPC-1600-500 Vertical Spiral Conveyor, S/N 560255, (2004);
5-Tier; with Opposite End Infeed/Outfeed; Vertical Belt Return; and Associated
Drives          (1)    Spiral Conveyor to Palletizer Transfer Interlocking
Plastic Belt Conveyor; Approximately 550 Linear Feet; with (2) 90° Turn
Sections; (3) Through Wall Turn Angle Sections; and Decline Delivery to
Palletizer; (Mezzanine Mounted)          (1)    FKI Logistex Model Stries A-940
Palletizer, S/N 01-KF65119, (2007); Downward Stacking; with Krones Pallet
Distribution Conveyor, S/N K453-K80, (2005), with Power Roller Infeed Staging,
Lifting Forks, 90° Turn Section, and Twin Chain Pallet Delivery; Top-Mounted
Infeed Switching Conveyor; Level Alignment; Remote Operator Station, with
Allen-Bradley PanelView Plus 1000 Digital Touch Screen Operator Interface; and
Power Roller Outfeed Conveyor          (2)    Robopac Model Helix HS30B
Orbital-Type Stretch Wrap Machines; Each with Structural Steel Frame; Automatic
Wrapping; Control Panel, with Allen-Bradley Model PanelView 300 Operator
Interface; Pallet Feed Through System, with (2) Infeed/Outfeed Pallet Shuttle
Carts, 3-Chain Shrink Wrap Flow Through Conveyor, and Safety Eye Light Curtain;
Winkel Double High Stacking Forks; and Power Roller Outfeed Conveyor         
(1)    ITW Diagraph Model PA/5000LT Label Printer Applicator; with Sato Model
M-8460SE Thermal Label Printer, with Poly Roll Payoff; Pneumatic Cylinder Label
Applicator; and Programmable Control    565    1-    PET Blowmolding Line, To
Include:      1,450,000             (1)    Sidel Model SBO 34 High Speed Blow
Molding Machine, S/N 8031, (2008); 61,200 Bottles/Hour Maximum Output, 0.25L to
0.71L Bottle Size, 34-Mold, (28) Heating Modules, (6) Zones/Heating Module; with
SAMETO technifil Model EBH2050 Preform Dumper, S/N 171664; (2) Inclined Feed
Conveyors; Stainless Steel Preform Orientator; Preform Chute; AEC Model PSA-40
Chiller, S/N 38C0633; 800-kva Transformer; and PLC Control             (1)   
Sidel Air Powered Conveyor, (2008); Approximately 200 Linear Feet, Stainless
Steel Construction Frame; with Associated Blowers, with Variable Controls; and
Associated Turning Sections             (1)    Ateliers Francois Model CE68B
40-Bar PET Blow Molding Oil Free Compressor, S/N 20G676, (2008); 600 psi, 53
m3/m, 520 rpm, 525 kW, Skid Mounted; with Electrical Control Panel; and Rittal
Cooling Unit   

 

178



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value            (1)    Hankison Model HPET10-700-WAFM5 3,000-scfm High Pressure
Refrigerated Compressed Air Dryer, S/N HPET10-700-WAFM54600108015a, (2008); 725
psig; with Romer GmbH Air Receiving Tank, (2007)    566    1-    Mettler Toledo
Model XFS 2,500-Lb. Platform Scale, S/N 1154200-1KJ; 48” x 48” Floor-Mounted
Platform; with Lift Truck Ramp; and Mettler Toledo Model Xpress Digital Readout
     1,500    567    1-    REM Shredder; Portable Construction; with Infeed
Hopper; Incline Belt; Shredder Section, with 5 hp Drive Motor; and Incline
Outfeed Conveyor      2,500    568    2-   

Max-Pak Model MP60HD 30” x 60” Vertical Balers, S/N 04066557; and S/N 04066558;
Each with Top-Mounted Self-Contained Hydraulic Power Unit

Each Value: $3,500

     7,000    569    2-    ARS Model TVB-60-S 30” x 60” Vertical Balers, S/N
BD12743-08; and S/N BD12803-08, (2005); Each with Top-Mounted Self-Contained
Hydraulic Power Unit Each Value: $3,000      6,000    570    1-    J.V.
Manufacturing Model TVB-48S 30” x 48” Vertical Baler, S/N BD11307-08, (2002);
with Self-Contained Top-Mounted Hydraulic Power Unit      2,500    571    1-   
Water Treatment System; 500 Gallons/Minute, To Include:      75,000            
(1)    City Water Input; with (2) Centrifugal Pump Sets, 25 hp             (1)
   Water and Power Technologies 3-Stage Carbon Filtration System; with (3)
Optimum Filter Estimated 5,000-Gallon Vertical Stainless Carbon Filtration
Tanks, S/N 04-313-1; S/N 04-313-3; and S/N 04-313-2, (2005), Approximately 5’D x
12’H, with Main Control Panel, and Hach Model CL17 Chlorine Analyzer            
(1)    Water & Power Technologies 48-Membrane Reverse Osmosis System; with
Codeline Pressure Vessels; Associated Pumps; and Main Control Panel, with (2)
Mettler Toledo/Thornton Model 770 Max Digital Readouts             (1)    Ozone
Injector System; with (2) Model SGA44 Specific Ozone Gas Generators, S/N
4142-2-5, and S/N 4143-2-5             (1)    Water & Power Technologies Mineral
Injection System; with (3) Stainless Steel Filtration Units; and (2) Vertical
Mineral Injection Tanks, Each with Top-Mounted Lightnin Vertical Agitator      
      (1)    Water & Power Technologies Process Pump Skid; with (3) Cherry
Burrell Centrifugal Pumps, Each with 40 hp Drive Motor; (Ozone Service Pump, RO
Service/VW Pump, and RO Service Backwash Pump)             (2)    Diamond
Fiberglass 20,000-Gallon R.O. Water Storage Fiberglass Silos, S/N 7832; and S/N
7836; 12’D x 24’H Tank             (1)    Mueller 8,400-Gallon Stainless Steel
Vertical Mineral Water Holding Tank, S/N 02785541    572    1-    Water & Power
Technologies Plant CIP System; To Include:      50,000             (2)    Watson
Metal Masters Estimated 7,500-Gallon Vertical Stainless Steel Carbon Filtration
Tanks, S/N 2800-1; and S/N 2800-2, (2005); with (2) Vertical Stainless Steel
Filtration Units; and Main Control Panel, with Digital Touch Screen Operator
Interface             (1)    Diamond Fiberglass 10,000-Gallon Capacity Backwash
Fiberglass Storage Tank, S/N 7881, (2005), 10’D x 17’H             (2)    Watson
Metal Masters A100/A200 MMF Stainless Steel Holding Tanks, S/N 2801-1; and S/N
2801-2, (2005); Estimated 7,500 Gallon; with Main Control Panel             (1)
   3,000-Gallon Polypropylene C100 Cleaning Holding Tank   

 

179



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value         (1)    Main Flow Regulatory System; with Main Control Panel, with
Mettler Toledo Thornton 200CR Digital Readout          (1)    Chemical Supply
Room Contents; with Associated Sulfuric/Caustic Acid Polypropylene Supply Tank;
Dosing Pumps; etc.          (1)    RDM Technologies Hot Water Skid; with (3)
Alfa Laval Model 16-MFG Heat Transfer Plate Units          (3)    1, 2, 3 Line
CIP Batch Units; Each with A&B Process Systems 300-Gallon Stainless Steel
Vertical Holding Tank; Alfa Laval Plate Frame Heat Exchanger; and Cherry Burrell
Pump, with 20 hp Motor;          (1)    RDM Technologies 8-Membrane Filtration
Skid; with (8) Liqui-Cel Membranes; and (2) Vacuum Pumps, with Drive Motor      
   (1)    Product Directional Flow Skid; with (48) Pneumatic Valves; and RDM
Technologies CIP Matrix Control Panel          (-)    Ecolab Assorted Chemical
Dosing Units    573    1-    CO2 Delivery System, To Include:      35,000      
         (1)    Cryogenic Experts Model FCWBSAX8X36-LTCO CO2 Vaporizer, S/N
X050210-1; 9,000 Lbs./Hour; with (2) Electric Centrifugal Pumps               
(1)    Dominick Hunter Model M-Plus 1000000 CO2 Purifier, S/N PC0148            
   (1)    Cryogenic Experts Model SHWB350 Steam Generated CO2 Vaporizer, S/N
X050210-3; 9,000 Lbs./Hour    574    1-    Batching Area, To Include:     
150,000                (1)    Carbis Dual-Position Bulk Tanker Unload Station   
            (2)    Feldmeier 35,000-Gallon Vertical Stainless Steel Storage
Silos, S/N A-583-04, A-582-04                (1)    Estimated 250-Gallon
Stainless Steel Batch Tank; with Top-Mounted Admix Agitator, 1-1/2 hp         
      (1)    Estimated 500 Gallon Stainless Steel Batch Tank; with Top-Mounted
Cleveland Eastern Agitator                (2)    Electric Pallet Scissor Lifts
               (1)    RDM Technologies Quasi Batch Control System; with PC Based
Control                (1)    RDM Technologies 24-Position Product Directional
Flow Skid; with Associated Flow Valves                (6)    Feldmeier
2,000-Gallon Vertical Stainless Steel Mix Tanks, S/N A-588-04, Asset #1, S/N
A-585-04, Asset #2, S/N A-589-04, Asset #3, S/N A-584-04, Asset #4, S/N
A-586-04, Asset #5, S/N A-587-04, Asset #6                (3)    Feldmeier
3,000-Gallon Vertical Stainless Steel Mix Tanks; S/N A-590-04, Asset #7, S/N
A-646-04, Asset #8, S/N A-591-04, Asset #9; Each with Bottom Mounted Flow Valve
               (1)    RDM Technologies Product Directional Flow Skid; with (42)
Cherry Burrell Product Flow Valves; and (3) Cherry Burrell Model 2065
Centrifugal Pumps, Each with 5 hp Drive Motor   

 

180



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value              

(2)

   Feldmeier 3,000-Gallon APM Vertical Stainless Steel Storage Tanks, S/N
A-593-04, Asset #APM-1; and S/N A-592-04, Asset #APM-2                (1)    RDM
Technologies APM & Citric Product Directional Flow Skid; with (11) Cherry
Burrell Pneumatic Flow Valves; (4) Cherry Burrell Centrifugal Pump Sets; and (4)
Sartorius Filter Banks                (1)    7,500-Gallon Vertical Stainless
Steel Citric Acid Holding Tank                (1)    Feldmeier 3,000-Gallon
Vertical Stainless Steel Citric Acid Day Tank, S/N A-719-04; with Bottom-Mounted
Flow Valve; and Cherry Burrell Centrifugal Pump Set                (1)   
Stainless Steel Platform Scales; with Readout; and Highlight Display            
   (1)    Mettler Toledo Bench Top Stainless Steel Scale; with Readout         
      (2)    Cherry Burrell Model 130 Silo Pumps, S/N 365606-04; and S/N
Unknown; Each with 10 hp Drive Motor                (2)    American Ultraviolet
Company Model GML100 UV Silo Units                (1)    Cherry Burrell
Receiving Pump; with 10 hp Drive Motor; and RDM Technologies Receiving Panel   
575    3-   

ITW Diagraph Model PA/5000LT Label Printer Applicators; (2) with Sato Model
M-8485SE Label Printers; Pneumatic Label Applicator Cylinder; and Programmable
Control; (Disassembled)

Each Value: $7,500

     22,500    576    1-    Videojet Model Excel 2000 Ink Jet Coder, S/N
0433610T1WD, Asset #6; with Ink Jet Spray Gun; and Programmable Interface     
3,500                     

 

 

  Total Production: $ 6,680,500   

QA Lab

577 1- Lot of QA Lab Equipment, To Include: $ 25,000    (1) Torqo Model 1502
Vibrac Torque Testing Device (1) Hach Gradient Analyzer (1) Hitachi Analyzer
System; with Elite Model L-2130 Pump; Elite Model L-2300 Column Oven; Model
L-2400 UV Detector; and Elite Organizer (3) Terriss Leak Testers (1) Fisher
Scientific Isotemp 105 Oven (1) Waco Model 10704-00 Cap Drill, S/N 08BC917 (1)
Waco Model VSM II Illumination Device (2) Mitutoyo Height Gauges (3) Fisher
Scientific Lab Stirrers (2) Fisher Scientific Model Accumet XL30 Conductivity
Meter (1) Fisher Scientific Model Accumet XL15 pH Meter (1) Fisher Scientific
Stirrer (1) Mettler Toledo Model Sevenmulti Conductivity/Ion Analyzer (1) Model
FS20H Heater Unit

 

181



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value            (1)    Bellingham + Stanley Model RFM840 Refractivity Analyzer
            (2)    Denver Instrument Bench Top Balances             (2)   
Metrohm Model 758KFT Titrino Titrator Test Units; Each with Stirrer            
(1)    Mettler Toledo Model O2 4100 PPB Readout             (1)    Fisher
Scientific Incubator             (1)    Fisher Scientific Isotemp Incubator   
         (1)    Hach Model 2100 P Turbidimeter             (1)    Hach Pocket
Colorimeter II             (1)    Fisher Scientific Infrared Thermometer      
           

 

 

  Total QA Lab: $ 25,000    Maintenance 578 1- Sharp Model 1640L 16” x 40”
Engine Lathe, S/N 3008206, (2004); with Hole Through Spindle; 4-Jaw Chuck; Tool
Carriage; Tailstock; Coolant Circulation; and Newell X- and Y-Axis Digital
Readout $ 3,500    579 1- Sharp Model LMV-50 Vertical Milling Machine, S/N
40528708, (2005); with 9” x 50” T-Slot Power Feed Worktable; Sharp 3 hp Milling
Head, S/N 40528708; Kurt Machinist Vise; and Newell X- and Y-Axis Digital
Readout   5,000    580 1- DoAll Model C-916M 12” x 24” Horizontal Band Saw, S/N
527-051860, (2005), 2 hp   2,500    581 1- Kalamazoo Cut-Off Saw, 5 hp; Skid
Stand Mounted; with Material Clamp; and Infeed Roller Conveyor   750    582 1-
DoAll Model 2013-V 20” Vertical Band Saw, S/N 571-05228, (2005)   2,500    583
1- Jet Model JDP-20VS-1 20” Pedestal Drill, S/N 0501462, (2005), 1-1/2 hp; with
Worktable; and Kurt Machinist Vise   250    584 1- DoAll Model 4207A Belt/Disc
Sander, S/N 4120207; 6” Belt, 12” Disc, Stand Mounted   750    585 1- Miller
Model Spectrum 375 Plasma Cutter, S/N LG090327P, (2006)   850    586 1- Miller
Model Maxstar 150STL Portable Welder   500    587 1- Miller Model Dynasty 300 DX
Tig Welder, S/N LF192593, (2005); Cart Mounted; with Miller Coolmate Unit; and
Wall-Mounted Fume Collector   2,000    588 1- Dake Model 25H 25-Ton H-Frame
Press, S/N 41947; 32” Between Posts; with Manual Hydraulic Jack Unit   500   
589 1- Ridgid Model 535 Pipe Threader, S/N EDE 04532-0205, (2004); Cart Mounted
  1,200    590 1- Lot of Maintenance Support Equipment, To Include: Pallet
Racks; Steel Workbenches; Single Basin Rinse Tank; Parts Cleaner; Rolling Hand
Truck; Workbenches, with Vises; Large Dayton Barn Fans; 6” Double-End
Grinders/Buffers; Oxyacetylene Torch Kit; Welding Table, with Vise; Heavy Duty
2-Door Cabinets; Wall-Mounted Fans; Heavy Duty Stanley/Lyon Vidmar Cabinets;
Assorted Parts Pallet Racking; Rolling Stairs; etc.   25,000                  

 

 

  Total Maintenance: $ 45,300    Plant Utilities 591 2-

Triple S Manufacturing Model 400/777 Package Boilers, S/N 9219; and S/N 9218;
16,800,000 Btus Input; Each with (230) 2.5”D x 160”L Tubes; John Sink Company
Natural Gas Burner; and CTS Industries Boiler Condensate Return Tank

Each Value: $5,000

$ 10,000   

 

182



--------------------------------------------------------------------------------

Item #

   Qty.   

Effective Date: December 4, 2008

   Orderly
Liquidation
Value   592    2-   

A.O. Smith Model BTPN200-1,250 200-Gallon Natural Gas Fired Water Heaters, S/N
SC05107789Y3, Asset #Unknown; and S/N SC05107790Y3, Asset #2; 125,000 Btus/Hour
Input; Each with A.O. Smith Model TJV1000A 1,000-Gallon Glass Lined Hot Water
Storage Tank, S/N SB05A05R000300

Each Value: $2,500

     5,000    593    3-   

Vilter Model VSS901-BBR-8-8-NEC-LI Ammonia Compressors, S/N K66548-3; S/N
K66548-2; and S/N K66548-1, (2004), 450 hp; Each with Vilter Vission Micro
Controller, with Digital Touch Screen Operator Interface; and (2) Shared RDM
Technologies Chiller #1/Chiller #2 Accumulator Tanks

Each Value: $45,000

     135,000    594    1-    Ingersoll-Rand Model IRN100H-CC Premium Efficiency
Rotary Screw Air Compressor, S/N NV6635U04335, Asset #1, (2004), 100 hp; 145
Maximum Discharge Pressure; with Noise Enclosure; and Ingersoll-Rand Model
Intellisys Control      15,000    595    2-   

Ingersoll-Rand Model IRN200H-OF Premium Efficiency Oil-Free Rotary Screw Air
Compressors, S/N TN0166U04363, Asset #2; and S/N TN0165U04361, Asset #3, (2004),
200 hp; 150 Maximum Discharge Pressure; Each with Noise Enclosure; and
Ingersoll-Rand Model Intellisys Digital Control

Each Value: $20,000

     40,000    596    1-    Ingersoll-Rand Model TS7A Air Dryer, S/N
DB00000641-120204, (2004); 150-psig Maximum Air Pressure; with Noise Enclosure;
Control; and Estimated 1,000-Gallon Vertical Air Receiving Tank      3,000   
597    1-    Ingersoll-Rand Model TS4A Air Dryer, S/N DB00000652-120704;
150-psig Maximum Air Pressure; with Noise Enclosure; Ingersoll-Rand Estimated
500-Gallon Vertical Air Receiving Tank; Ingersoll-Rand Estimated 750-Gallon
Vertical Receiving Tank; (2) Ingersoll-Rand Inline Filter Units; and
Ingersoll-Rand Oil/Water Filtration Unit      2,500            

 

 

  Total Plant Utilities: $ 210,500    Throughout Plant 598 42-

102”W x 42”L x 18’H Drying Radiant Storage Pallet Racks; 3-Tier, Adjustable;
with Metal Bar Reinforcement

Each Value: $75

$ 3,150    599 3-

102”W x 84”L x 18’H Double Pallet Decline Dry Ingredient Storage Pallet Racks;
6-Tier, Adjustable; Each with Decline Roller Conveyor Sections

Each Value: $100

  300    600 413-

197”D x 100”L x 21’H Push-Back Pallet Racks, (2008); 4-Tier, 4-Deep, (2)
Push-Back Rows, (32) Pallet Positions/Rack

Each Value: $125

  51,625    601 1- Lot of Factory and Support Equipment, To Include: Barn Fans;
Miscellaneous Pallet Racking Sections; Maintenance Bicycles; Pallet Jacks;
Rolling Stairs; Plastic Waste Dump Hopper; Strapping Carts; Ladders; Transfer
Carts; Post-Mounted Hose Reels; Spare Not In Service Label Applicators;
Production Workbenches; Flammable Storage Cabinets; Metal Dump Hoppers; Assorted
2-Tier Pallet Racks; etc.   15,000    602 1- Lot of Office Furniture and
Business Machines, To Include: Warehouse Office Furniture; Stainless Steel
Refrigerator; Main Office Cubicles; Small Meeting Area, with Circular Table;
Chairs; Executive Office Furniture; Conference Room Furniture; Projector;
Lateral File Cabinets; Break Room Area Furniture, with Stainless Steel
Appliances; Desks; etc.   20,000            

 

 

  Total Throughout Plant: $ 90,075    Total Appraised Orderly Liquidation Value
- Cott Corporation [***] $ 7,051,375            

 

 

 

 

183



--------------------------------------------------------------------------------

Certification Of Value

It is hereby certified that:

 

  •   the statements of fact contained in this report are true and correct.

 

  •   the analyses, opinions, and conclusions set forth in this report are
limited only by the assumptions and limiting conditions (imposed by the terms of
the assignment or by the undersigned) set forth by this report, and are our
personal, unbiased, professional analyses, opinions, and conclusions.

 

  •   this appraisal report has been made in conformity with and is subject to
the requirements of the Code of Professional Ethics and Standards of
Professional Practice of The Appraisal Institute, the Uniform Standards of
Professional Appraisal Practice (USPAP) adopted by the Appraisal Standards Board
of the Appraisal Foundation, and the Principles of Appraisal Practice and Code
of Ethics of the American Society of Appraisers.

 

  •   the use of this report is subject to the requirements of the American
Society of Appraisers relating to review by its duly authorized representatives.
Disclosure of the contents of the appraisal report is governed by the Bylaws and
Administrative Rules of the American Society of Appraisers.

 

  •   AccuVal has no present or contemplated future interest in the property nor
any personal interest or bias in the subject matter or the parties involved.

 

  •   the engagement of AccuVal in this assignment was not contingent upon
developing or reporting predetermined results.

 

  •   neither the appraisal assignment nor the amount of the fee is contingent
upon developing or reporting a predetermined value, requested minimum value, a
direction in the value that favors the cause of the client, a specific
valuation, the approval of a loan, the amount of the value estimates or
attainment of a stipulated result, nor is AccuVal’s compensation contingent upon
an action or event resulting from the analyses, opinions, or conclusions in, or
the use of, this report, or the occurrence of a subsequent event directly
related to the intended use of this appraisal.

 

  •   the appraiser(s) disclaim knowledge as to the appraised asset(s)
operability, historical performance, and/or the existence of any hidden, latent,
or undisclosed defects.

 

  •   any statement(s) of condition are the result of visual inspection only and
should not be construed as an opinion of operability or utility.

 

  •   Joseph DiCapua, Kreg Guran, Michael Jones, and Chad Ryles assisted with
inspection. No person or persons other than those acknowledged below prepared
the analysis, conclusions, and opinions, or provided significant professional
assistance.

 

  •   the American Society of Appraisers has a mandatory re-certification
program for all of its Senior Members. Michael J. Jones is in compliance with
this program.

 

  •   the undersigned, unless denoted by an (*), has made an inspection of the
personal property that is the subject of this report.

Should you have any questions regarding the foregoing value estimates or require
any further information, please contact the undersigned.

 

Respectfully submitted, AccuVal Associates, Incorporated

 

(*) Jerome R. Galaszewski                 Date

 

184



--------------------------------------------------------------------------------

ADDENDA



--------------------------------------------------------------------------------

GENERAL ASSUMPTIONS AND LIMITING CONDITIONS



--------------------------------------------------------------------------------

General Assumptions And Limiting Conditions

This appraisal report has been made with the following general assumptions and
limiting conditions.

 

  •   The property is appraised free and clear of any or all liens or
encumbrances unless otherwise stated. Title to the property is assumed to be
good and marketable unless otherwise indicated.

 

  •   It is assumed that all of the property included in the appraisal is owned
by the company appraised. AccuVal has relied upon management to identify any
equipment that is leased or owned by parties unrelated to the appraisal.
Conducting a UCC search is outside the scope of an appraisal assignment.

 

  •   The information furnished by others is believed to be reliable. However,
no warranty is given for its accuracy. Every reasonable attempt has been made to
verify such information.

 

  •   It is assumed that there is full compliance with all applicable federal,
state, and local environmental regulations and laws unless noncompliance is
stated, defined, and considered in the appraisal report.

 

  •   The value estimates submitted are based upon the definition of value
stated in the body of the report.

 

  •   Possession of this report, or a copy thereof, does not carry with it the
right of publication. It may not be used for any purpose by any person other
than the party to whom it is addressed without the written consent of that party
and, in any event, only with proper written qualification and only in its
entirety.

 

  •   AccuVal reserves the right to recall all copies of this report to correct
any error or omission.

 

  •   The appraiser, by reason of this appraisal, is not required to give
further consultation, testimony, or be in attendance in court with reference to
the property in question unless arrangements have been made previously.

 

  •   Neither all nor any part of the contents of this report (especially any
conclusions as to value, the identity of the appraiser, or the firm with which
the appraiser is connected) shall be disseminated to the public through
advertising, public relations, news, sales, or other media without the prior
written consent and approval of the appraiser.

 

  •   The maximum liability of AccuVal for the breach of any obligation in
connection with this engagement or the report, and for any and all damages of
any type or nature (whether in contract or in tort, and whether compensatory,
consequential or punitive in nature) sustained or claimed by the Client or any
other person or entity in connection with this engagement or the report, shall
be limited to the fee actually received by AccuVal under the engagement letter.
In no event or circumstance shall AccuVal have any liability to the Client or
any other person or entity in excess of the fee actually paid to and received by
AccuVal.



--------------------------------------------------------------------------------

QUALIFICATIONS OF THE APPRAISER



--------------------------------------------------------------------------------

JEROME R. GALASZEWSKI

Senior Manager

10218 North Port Washington Road

Mequon, Wisconsin 53092 USA

262 241-1000

PROFESSIONAL EXPERIENCE: 2008 – PRESENT

Senior Manager, AccuVal Associates, Incorporated

Senior Manager, LiquiTec Industries, Incorporated

2005 – 2007 Manager, AccuVal Associates, Incorporated 2003 – 2004 Senior
Associate, AccuVal Associates, Incorporated 2000 – 2003 Associate, DoveBid
Valuation Services, Inc. 1999 – 2000

Staff Appraiser, AccuVal Associates, Incorporated

Auction Assistant, LiquiTec Industries, Incorporated

ACADEMIC CREDENTIALS:

UNIVERSITY OF WISCONSIN - MILWAUKEE

Bachelor of Arts – Business Administration, Finance, Real Estate & Urban
Development

LICENSES AND CERTIFICATIONS: Candidate Member, American Society of Appraisers
(ASA) PROFESSIONAL EDUCATION:

Valuation of Real Estate

Real Estate – Finance

 

Property Development and Management

 

2002 National USPAP Course

(Course SE100, American Society of Appraisers)

 

Introduction to Machinery & Equipment Valuation

(Course ME201, American Society of Appraisers)

 

Introduction to Machinery & Equipment Valuation

(Course ME202, American Society of Appraisers)



--------------------------------------------------------------------------------

Schedule 1.01(f)

Excluded Subsidiaries

Cott International Trading Ltd.

Cott International SRL

Cott (Barbados) IBC Ltd.

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda

BCB International Holdings

BCB European Holdings

Cott (Shanghai) Trading Co., Ltd.

Cott (Hong Kong) Limited

Cott Retail Brands Netherlands BV

Cott Maquinaria y Equipo, S.A. de C.V.

Cott Embotelladores de Mexico S.A. de C.V.

Ad Personales, S.A. de C.V.*

Servicios Gerenciales de Mexico, S.A. de C.V.*

 

* Entity will be deemed removed from this Schedule 1.01(f) when it executes the
Mexican Guaranty Agreement described on Annex C to Schedule 5.15 and becomes a
Loan Party pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 2.04

Existing Letters of Credit

 

Credit Party

   Letter of
Credit
Number   

Beneficiary

   Amount      Issue Date      Expiration
Date  

Cott Beverages Inc.

   CTCS-604637    Zurich American Insurance Co    $ 3,055,000.00        
4/28/2008         3/25/2011   

Cott Beverages Inc.

   CTCS-614443    General Electric Capital    $ 4,000,000.00         5/23/2008
        5/21/2011   

Cott Corporation Corporation Cott

   001-1003    Chubb Insurance Co. of Canada    $ 400,000.00         3/31/2008
        4/21/2011   



--------------------------------------------------------------------------------

Schedule 3.05

Properties

 

(a) Real property owned or leased:

 

Loan Party

  

Location / Address

  

Owned, Leased

or Occupied

Cott Beverages Inc.   

499 East Mill Street

San Bernardino, CA 92408

   Owned Cott Beverages Inc.   

4238 Director Drive

San Antonio, TX 78219

   Owned Cott Beverages Inc.   

2525 Schuetz Road

Maryland Heights, MO

63043-1300

   Owned   

576 Fee Fee Road

Maryland Heights, MO

63043-1300

   Cott Beverages Inc.   

301 Larcel Drive

Sikeston, MO 63801

   Owned Cott Beverages Inc.   

Conchester Rd & Aldan Ave

Concordville, PA 19331

   Owned Cott Beverages Inc.   

3000 Springs of Elan Road

Blairsville, GA 30512

   Owned Cott Beverages Inc.   

1001 10th Avenue

Columbus, GA 31901

   Owned 156775 Canada Inc.   

6525 Viscount Road

Mississauga, ON L4V 1H6

   Owned

Cott Corporation

Corporation Cott

  

333 Avro Ave

Pointe-Claire, QU H9R 5W3

   Owned

Cott Corporation

Corporation Cott

  

Lot P-468 Route 201

Ste-Marthe, QU

   Owned

Cott Corporation

Corporation Cott

  

4 Addison Avenue

Scoudouc Industrial Park

Scoudouc, NB E4P 3N4

   Owned

Cott Corporation

Corporation Cott

  

4810 – 76 Avenue SE

Calgary, AB T2C 2V2

   Owned Cott Beverages Limited   

Knottingly Road (Bondgate)

Pontefract, W.YS WF8 2XA

   Owned Cott Beverages Limited   

Citrus Grove

Side Ley

Kegworth, Derbyshire DE74 2FJ

   Owned Cott Beverages Limited   

Lindred Road

Lomeshaye Industrial Estate

Brierfield, Nelson BB9 5SR

  

Owned



--------------------------------------------------------------------------------

Loan Party

  

Location / Address

  

Owned, Leased

or Occupied

Cott Beverages Inc.   

15200 Trinity Blvd

Fort Worth, TX 76155

   Leased Cott Beverages Inc.   

570-B East Mill Street

San Bernardino, CA 92408

   Leased Cott Beverages Inc.   

1820 Massaro Blvd.

Tampa, FL 33619

   Leased Cott Beverages Inc.   

7275 Hazelwood Road

Berkeley, MO 63134

   Leased Cott Beverages Inc.   

4843 International Boulevard

Wilson, NC 27893

   Leased Cott Beverages Inc.   

4506 East Acline Drive

Tampa, FL 33605

   Leased Cott Beverages Inc.   

4221, 4223, & 4235 Director Drive

San Antonio, TX 78219

   Leased Cott Beverages Inc.   

126 Larcel Drive

Sikeston, MO 63801

   Leased Cott Beverages Inc.   

11 Aldan Ave.

Concord Industrial Park

Concordville, PA

   Leased Cott Beverages Inc.   

200 South Commerce Drive

Aston, PA 19107

   Leased Cott Beverages Inc.   

105 Commerce Drive

Aston, PA 19104

   Leased Cott Vending Inc.   

10838 Ambassador Blvd.

St. Louis, MO 63132

   Leased Cott Beverages Inc.   

5519 West Idlewild Ave

Tampa, FL 33634

   Leased Cott Beverages Inc.   

3715 1st Avenue

Columbus, GA 31904

   Leased

Cott Corporation

Corporation Cott

  

15050 - 54A Avenue

Surrey, BC V3S 5X7

   Leased

Cott Corporation

Corporation Cott

  

6425 Airport Road

Mississauga, ON L4V 1E4

   Leased

Cott Corporation

Corporation Cott

  

4901/5001 - 64th Avenue

Calgary, AB T2C 4V4

   Leased

Cott Corporation

Corporation Cott

  

3175 Airway Drive

Mississauga, ON L4V 1C2

   Leased Cott Beverages Inc.   

311 S. Doolittle Avenue,

San Bernardino, CA 92408

   Leased Cott Beverages Inc.   

256 Industrial Blvd.,

Blairsville, GA 30512

   Leased



--------------------------------------------------------------------------------

Loan Party

    

Location / Address

  

Owned, Leased

or Occupied

Cott Beverages Inc.     

1011 N.W. J Street,

Bentonville, AR 72712

   Leased Cott Beverages Inc.     

600 Andrews Road,

Columbus, GA 31906

   Leased Cott Vending Inc.     

5677 Ch. St. Francois, St-

Laurent, QU H4S 1W6

   Leased Cott Embotelladores de Mexico, S.A. de C.V.     

Calle Pedregal El Riego No.

500, ExHacienda El Riego,

Tehuacan, Puebla 75760

   Owned Cliffstar LLC     

57, 59, 63 Franklin Avenue,

Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-2-1, 2 & 3)

   Owned Cliffstar LLC     

81, 85, and 89 Franklin

Avenue, Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-2-8, 9 & 10)

   Owned Cliffstar LLC     

441 S. Roberts Road, Dunkirk,

NY 14048 (County of

Chautauqua Index Number 79.16-2-4)

   Owned

Star Real Property LLC

 

Cliffstar LLC

    

Franklin Avenue (Main Plant)

Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-1-17, 19, 20,

21, 22, 23, 24, 25, 26, 32 &

39; 79.16-2-1 & 76; and

900.00-1-90.G)

  

Owned by Star Real Property LLC

 

Leased to Cliffstar Corporation

Star Real Property LLC

 

Cliffstar LLC

    

Main Street & 19 Franklin

Avenue, Dunkirk, NY 14048

(Chautauqua County Index

Number 79.15-4-1, 2, 3, 4 & 5)

  

Owned by Star Real Property LLC

 

Leased to Cliffstar Corporation

Cliffstar LLC     

200 Water Street, Fredonia,

NY 14063 (Chautauqua

County Index Numbers

113.19-3-32.1, 33 & 34)

   Owned Cliffstar LLC     

211 West Point Avenue,

Dunkirk, NY 14048

   Leased Cliffstar LLC     

Sidetrack rail extending

southwesterly from a point of

connection with Conrail’s

Chicago Line

   Leased Cliffstar LLC     

183 East Main Street,

Fredonia, NY 14063

(Chautauqua County Index

Number 113.19-3-32.2)

   Leased



--------------------------------------------------------------------------------

Loan Party

    

Location / Address

  

Owned, Leased

or Occupied

Cliffstar LLC     

54 W. Main Street, Brocton,

NY 14716 (Chautauqua

County Index Number 161.08-1-46.2)

   Owned Cliffstar LLC     

Harmon & Pearl Streets,

Brocton, NY 14716

(Chautauqua County Index

Numbers 161.08-2-14 & 15)

   Leased Cliffstar LLC     

West side of Con Rail and the

South side of Chace Road – 4

acres +/-, Freetown, MA 02702

   Leased Cliffstar LLC     

West side of Con Rail and the

South side of Chace Road – 4

acres +/-, Bentonville, AR 72712

   Leased Cliffstar LLC     

63 Wall Street, North East, PA

16428 (Erie County Index

Number (35) 7-54-11)

   Owned Cliffstar LLC     

3502, 3503 & 3601 Enterprise

Avenue, Joplin, MO (Tax

Parcels Numbers: 15-9.0-30-

000-000-36.022, 36.023,

37.001, 37.002, 37.003, 37.004

& 37.011)

   Owned Cliffstar LLC     

3601 & 3503 Enterprise

Avenue, Webb City, MO

64801

   Leased Cliffstar LLC     

11751 Pacific Avenue

Fontana, CA 92337 (Assessors

Parcel Numbers: 0238-171-51 & 75)

   Owned Cliffstar LLC     

Westerly 206,660 SF of

Building B located on the

southerly portion of Lots 3, 4

and 5 in Vintage Park

Industrial Park, Fontana, CA

92337

   Leased Cliffstar LLC     

13350 Marlay Avenue,

Fontana, CA 92337

   Leased Cliffstar LLC     

5600 E. Francis Street

Ontario, CA 91761

   Leased Cliffstar LLC     

1321 Beeco Road and 1990

Hood Road, Greer, SC 29650

(Greenville County Tax Map

Reference – Sheet G006.00,

Block 3, Lots 14.04 & 14.06)

   Owned



--------------------------------------------------------------------------------

Loan Party

    

Location / Address

  

Owned, Leased

or Occupied

Cliffstar LLC     

2819 Wade Hampton

Boulevard, Taylors, SC 29687

   Leased Cliffstar LLC     

23879 Aspen Avenue,

Warrens, WI 54666 (Parcel

Identification Numbers

024-0163-0000 & 024-0194-0000)

   Owned Cliffstar LLC     

1041 N. 15th Avenue, Walla

Walla, WA 99362 (Tax

Parcel/Account Numbers: 36

-07-19-23-0006, 0007, 0012,

0013; 36-07-19-24-0005, 0206 and 0301)

   Owned Cliffstar LLC     

1156-1164 Dell Avenue,

Walla Walla, WA 99362

   Leased



--------------------------------------------------------------------------------

(b) Intellectual Property:

Patents

United States

 

Owner

  

Registration

Number

  

Date

  

Description

Cott Corporation

Corporation Cott

   6112924    9/5/2000    Container with base having cylindrical legs with
circular feet Cott Beverages Inc.    D579,337    12/28/2008    Bottle

Cott Corporation

Corporation Cott

  

12/369697

(Pending)

   4/28/2009    Beverage compositions for the promotion of joint health in
companion animals

Canada

 

Owner

  

Application

Number

  

Date

  

Description

Cott Corporation

Corporation Cott

   2309667    11/18/2008    Container with base having cylindrical legs with
circular feet

Mexico

 

Owner

  

Application

Number

  

Date

  

Description

Cott Corporation

Corporation Cott

   PA/a/2000/004512    8/22/2006    Container with base having cylindrical legs
with circular feet

Cott Corporation

Corporation Cott

   MX/f/2008/001691    1/22/2010    Bottle

UK

 

Owner

  

Application

Number

  

Date

  

Description

Cott Corporation

Corporation Cott

   2346359    8/7/2002    Container with base having cylindrical legs with
circular feet

PCT Application

 

Owner

  

Application

Number

  

Date

  

Description

Cott Corporation

Corporation Cott

  

2000013974

(Pending)

   9/10/1999    Container with base having cylindrical legs with circular feet



--------------------------------------------------------------------------------

Trademarks

United States

Trademark Registrations

 

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

Cott Beverages Inc.    3,329,898    11/6/07    AFTERSHOCK Cott Beverages Inc.   
1,840,794    6/21/94    ALASKAN FALLS Cott Beverages Inc.    1,856,389   
9/27/94    ALASKAN FALLS & Design Cott Beverages Inc.    1,753,371    2/16/93   
ALASKAN FALLS (stylized) Cott Beverages Inc.    1,776,022    6/8/93    AMERICAN
CLASSIC Cott Beverages Inc.    2,926,470    2/15/05    AQUA MIST Cliffstar LLC
   1,865,388    11/29/94    BERRY-DACTYL Cliffstar LLC    2,782,129    11/11/03
   BOUNTY RUNNER Cott Beverages Inc.    2,919,483    1/18/05    BROWN BARREL
Cliffstar LLC    2,990,697    8/30/05    CC CLIFFSTAR CORPORATION & Design
Cliffstar LLC    2,990,612    8/30/05    CC Logo Cliffstar LLC    3,662,236   
7/28/09    CHADWICK BAY Cliffstar LLC    3,791,642    5/18/10    CHADWICK BAY
Cliffstar LLC    3,768,307    3/30/10    CHADWICK BAY & Design Cott Beverages
Inc.    3,336,604    11/13/07    CONDITION Cliffstar LLC    1,931,437   
10/31/95    COOLY-SAURUS Cott Beverages Inc.    749,859    5/21/63    COTT Cott
Beverages Inc.    3,346,151    11/27/07    COTT Cott Beverages Inc.    679,364
   5/26/59    COTT (stylized) Cott Beverages Inc.    540,457    4/3/51    COTT
(stylized) Cott Beverages Inc.    2,957,804    5/31/05    DAFFY DOZEN Cott
Beverages Inc.    2,911,442    12/14/04    DR. DUCK Cott Beverages Inc.   
2,186,730    9/1/98    DR. STRIPES Cott Beverages Inc.    2,237,271    4/6/99   
DR. VESS Cott Beverages Inc.    3,614,572    1/9/08    EMERGE Cott Beverages
Inc.    3,641,839    12/7/07    FORTIFIDO Cott Beverages Inc.    3,688,035   
12/21/07    FORTIFIDO (design) Cott Beverages Inc.    3,389,406    2/26/08   
FREEFALL Cott Corporation    3,159,373    10/17/06    FRUIT MELODIES Cott
Beverages Inc.    1,956,754    2/13/96    FRUIT MIST Cott Beverages Inc.   
3,134,313    8/22/06    FRUIT MIST Cliffstar LLC    1,882,418    3/7/95   
GOLDEN CROWN Cliffstar LLC    1,694,722    6/16/92    GOLDEN CROWN Cliffstar LLC
   0,966,665    8/21/73    GOLDEN CROWN Cliffstar LLC    0,700,638    7/5/60   
GOLDEN CROWN Cliffstar LLC    1,870,758    12/27/94    GRAPE-A-DON Cott
Beverages Inc.    3,098,606    5/30/06    GRID IRON GRAPE Cliffstar LLC   
2,263,293    7/20/99    HARBORSIDE Cliffstar LLC    3,385,483    2/19/08   
HARVEST CLASSIC Cliffstar LLC    3,779,599    4/20/10    HARVEST CLASSIC



--------------------------------------------------------------------------------

Owner

  

Registration
Number

  

Registration
Date

  

Trademark

Cott Beverages Inc.    3,702,862    10/27/09    HOOVER’S BARREL ROOT BEER Cott
Beverages Inc.    3,004,801    10/4/05    HOUSE OF COTT & Design Cott Beverages
Inc.    3,412,299    4/15/08    INKED Cott Beverages Inc.    1,507,436   
10/4/88    ITS’ COTT TO BE GOOD! Cliffstar LLC    2,351,102    5/23/00    JUICEY
MAGIC Cott Beverages Inc.    3,758,493    3/9/10    LOOPY LIMON Cott Beverages
Inc.    3,781,937    4/27/10    MISH MASH MOUNTAIN Cott Beverages Inc.   
2,196,482    10/13/98    MOUNTAIN STARS Cott Beverages Inc.    2,384,195   
9/5/00    MOUNTAIN YELLER Cott Beverages Inc.    3,383,317    2/12/08    OOLONG
JAHINI TEA Cott Beverages Inc.    3,396,406    3/11/08    ORIENT EMPORIUM TEA
CO. Cott Beverages Inc.    3,558,745    1/6/09    Paw Print Design Cott
Beverages Inc.    3,098,607    5/30/06    PLAY MAKER Cott Beverages Inc.   
3,331,023    11/6/07    RED RAIN Cliffstar LLC    2,428,857    2/13/01    RUGGED
SAILS Cliffstar LLC    3,657,785    7/21/09    ShanStar Cliffstar LLC   
2,394,075    10/10/00    SHANSTAR Cott Beverages Inc.    3,129,255    8/15/06   
SO CLEAR Cott Beverages Inc.    2,713,932    5/6/03    STARS & STRIPES Cott
Beverages Inc.    2,495,194    10/9/01    STARS & STRIPES Cliffstar LLC   
1,870,759    12/27/94    STEGASAURUS Cott Beverages Inc.    3,525,061   
10/28/08    THE TASTE OF LONGEVITY Cliffstar LLC    2,163,690    6/9/98    TRAXX
Cott Beverages Inc.    3,723,436    12/8/09    U FORCE Cott Beverages Inc.   
555,776    3/11/52    VESS (stylized) Cott Beverages Inc.    1,091,057    5/9/78
   VINTAGE Cott Corporation    3,149,060    9/26/06    VINTAGE Cott Corporation
   3,149,059    9/26/06    VINTAGE Cott Beverages Inc.    1,273,007    4/3/84   
VINTAGE & Design Cott Beverages Inc.    110,004    4/25/16    WHISTLE (stylized)
Cott Beverages Inc.    3,383,319    2/12/08    YADUMO BLACK TEA



--------------------------------------------------------------------------------

United States

Trademark Applications

 

Owner

  

Application
Number

  

Filing Date

  

Trademark

Cott Beverages Inc.    77/252,328    8/10/07    BARE ALL Cott Beverages Inc.   
77/216,615    6/27/07    BARE ALL Cott Beverages Inc.    77/252,322    8/10/07
   BARE ALL (Design) Cott Beverages Inc.    77/216,621    6/27/07    BARE ALL
(Design) Cott Beverages Inc.    77/128,555    3/12/07    BOMBSHELL Cott
Beverages Inc.    77/951,844    3/5/10    COTT Cliffstar LLC    77/651,630   
1/16/09    CranStar 90 Cliffstar LLC    77/651,629    1/16/09    CranStar 90
Cott Beverages Inc.    77/751,167    6/3/09    CRYSTAL FRUIT Cott Beverages Inc.
   77/276,186    9/11/2007    EMERGE Cott Beverages Inc.    85/053,790    6/3/10
   EMERGE Cliffstar LLC    77/888,263    12/8/09    eXact Cott Beverages Inc.   
77/688,020    3/11/09    FREEDOM FROM THIRST Cott Beverages Inc.    77/706,168
   4/3/09    MOUNTAIN FIZZ Cott Beverages Inc.    77/694,723    3/19/09    MR.
FIZZ Cott Beverages Inc.    77/758,686    6/12/09    NATURAL REFRSHMENT IS SO
CLEAR Cott Beverages Inc.    77/631,791    1212/08    POWER GRID Cott Beverages
Inc.    77/906,287    6/6/10    RED STRIKE

Canadian

Trademark Registrations

 

Owner

 

Registration

Number

 

Registration

Date

 

Trademark

Cott Corporation Corporation Cott   TMA211456   January 16, 1976  

LOGO [g832943ex10_2pg319a.jpg]

ALLAN & DESIGN

Cott Corporation Corporation Cott   TMA192404   July 6, 1973  

LOGO [g832943ex10_2pg319b.jpg]

ALLAN & DESIGN

Cott Corporation Corporation Cott   TMA200922   August 2, 1974  

LOGO [g832943ex10_2pg319c.jpg]

ALLAN DESIGN



--------------------------------------------------------------------------------

Owner

 

Registration

Number

 

Registration

Date

 

Trademark

Cott Corporation Corporation Cott   TMA243083   April 11, 1980  

LOGO [g832943ex10_2pg320a.jpg]

 

ALLANADE DESIGN

Cott Corporation Corporation Cott   TMA176290   May 21, 1971   APPIA Cott
Corporation Corporation Cott   TMA677482   November 22, 2006   AQUEL Cliffstar
LLC   TMA526177   March 30, 2000   BERRY-DACTYL Cott Corporation Corporation
Cott   TMA464925   October 25, 1996  

LOGO [g832943ex10_2pg320b.jpg]

 

BESSEY’S ICEBERG & PENGUIN DESIGN

Cott Corporation Corporation Cott   TMA318708   September 19, 1986   BESSEY’S
ROYALE Cott Corporation Corporation Cott   TMA242067   March 28, 1980   BESSEY’S
TOMATO LITE Cliffstar LLC   TMA540303   January 25, 2001   BREAKWATER Cott
Corporation Corporation Cott   TMA314791   May 30, 1986   CHATEAU Cott
Corporation Corporation Cott   TMA169911   July 3, 1970   CHATEAU DRY Cott
Corporation Corporation Cott   TMA152274   July 28, 1967   CHRISTIN Cott
Corporation Corporation Cott   TMA677662   November 27, 2006   COLA KICKER
Cliffstar LLC   TMA525950   March 28, 2000   COOLY-SAURUS Cott Corporation
Corporation Cott   TMA681297   February 7, 2007   COTT Cott Corporation
Corporation Cott   TMA166849   December 12, 1969  

LOGO [g832943ex10_2pg320c.jpg]

 

COTT DESIGN

Cott Corporation Corporation Cott   TMA454922   March 1, 1996   COTT UP Cott
Corporation Corporation Cott   TMA560006   April 9, 2002   DAZZLE Cott
Corporation Corporation Cott   TMA183886   June 23, 1972   DENIS Cott
Corporation Corporation Cott   TMA245838   May 30, 1980  

LOGO [g832943ex10_2pg320d.jpg]

 

DENIS & DESSIN



--------------------------------------------------------------------------------

Owner

 

Registration

Number

 

Registration

Date

 

Trademark

Cott Corporation Corporation Cott   TMA447006   September 1, 1995   DESERT DRINX
Cott Corporation Corporation Cott   TMA557585   February 7, 2002   DRACOLA Cott
Corporation Corporation Cott   TMA249257   August 8, 1980   ELITE Cott
Corporation Corporation Cott   TMA456723   April 26, 1996   FIRST SQUEEZE Cott
Corporation Corporation Cott   TMA316011   July 4, 1986   FIZZ-UP Cott
Corporation Corporation Cott   TMA476159   May 13, 1997   FRUIT MIST Cott
Corporation Corporation Cott   TMA498545   August 12, 1998   FRUIT RIOT Cott
Corporation Corporation Cott   TMA200531   July 12, 1974   GIGGLE Cliffstar LLC
  TMA526176   March 30, 2000   GRAPE-A-DON Cliffstar LLC   TMA542773   March 21,
2001   HARBORSIDE Cliffstar LLC   TMA528970   June 12, 2000   HARBOURSIDE
Cliffstar LLC   TMA565471   August 2, 2002   HARBOURSIDE CAFÉ Cott Corporation
Corporation Cott   TMA601461   February 5, 2004   HIKO Cott Corporation
Corporation Cott   TMA669184   August 2, 2006   LOGO [g832943ex10_2pg321a.jpg]
Cott Corporation Corporation Cott   TMA738392   April 24, 2009   INKED Cott
Corporation Corporation Cott   TMA486670   December 10, 1997  

LOGO [g832943ex10_2pg321b.jpg]

 

IT’S CLEAR, IT’S COOL... IT’S ENDLESS SUMMER & DESIGN

Cott Corporation Corporation Cott   TMA169219   May 15, 1970   IT’S COTT TO BE
GOOD Cott Corporation Corporation Cott   UCA003822   September 7, 1934   KIK
Cott Corporation Corporation Cott   TMA492119   March 30, 1998   LEMON BLASTER



--------------------------------------------------------------------------------

Owner

 

Registration

Number

 

Registration

Date

 

Trademark

Cott Corporation Corporation Cott   TMA318709   September 19, 1986   MY
MILKMAN/MON LAITIER Cott Corporation Corporation Cott   TMA244724   May 9, 1980
  NICE-N-LITE Cott Corporation Corporation Cott   TMA458835   June 7, 1996  

LOGO [g832943ex10_2pg322a.jpg]

 

PIRATE & DESSIN

Cott Corporation Corporation Cott   TMA515952   August 31, 1999   PLAYA PUNCH
Cott Corporation Corporation Cott   TMA204387   January 10, 1975  

LOGO [g832943ex10_2pg322b.jpg]

 

POP BOTTLE & DESIGN

Cott Corporation Corporation Cott   TMA654659   December 8, 2005   RED RAIN Cott
Corporation Corporation Cott   TMA297662   November 30, 1984   ROYAL CREST
BEVERAGES Cliffstar LLC   TMA525800   March 27, 2000   SABER BLUE TIGER
Cliffstar LLC   TMA527377   May 5, 2000   SEA WITCH Cliffstar LLC   TMA528563  
May 30, 2000   SPOUTIN’ WHALE Cliffstar LLC   TMA525798   March 27, 2000  
STEGASAURUS Cott Corporation Corporation Cott   TMA335965   December 31, 1987  
SUN MOUNTAIN Cott Corporation Corporation Cott   TMA343501   August 5, 1988  

LOGO [g832943ex10_2pg322c.jpg]

 

SUN MOUNTAIN SPRINGS & DESIGN



--------------------------------------------------------------------------------

Owner

 

Registration

Number

 

Registration

Date

 

Trademark

Cott Corporation Corporation Cott   TMA541530   February 26, 2001  

LOGO [g832943ex10_2pg323a.jpg]

SUPER FRUIT & Design

Cott Corporation Corporation Cott   TMA740094   May 13, 2009  

LOGO [g832943ex10_2pg323b.jpg]

TATTOO DESIGN

Cott Corporation Corporation Cott   TMA492120   March 30, 1998   TEA BLASTER
Cliffstar LLC   TMA525798   March 27, 2000   TRAXX Cott Corporation Corporation
Cott   TMA171028   September 4, 1970   VERCHERES

Canadian

Trademark Applications

 

Owner

 

Application

Number

 

Date

 

Trademark

Cott Corporation Corporation Cott   1345771   May 1, 2007   A BETTER FIT FOR AN
ACTIVE LIFE Cott Corporation Corporation Cott   1386561   March 7, 2008  
ACAI-BLU Cott Corporation Corporation Cott   1412860   September 30, 2008  
ANTIDOTE Cott Corporation Corporation Cott   1435169   April 20, 2009   BONE
CHILLIN’ Cott Corporation Corporation Cott   1422405   December 18, 2008  
BRAZILIAN BERRY Cott Corporation Corporation Cott   1362389   September 5, 2007
  BRIGHT WAVE Cott Corporation Corporation Cott   1422407   December 18, 2008  
CHIKARA



--------------------------------------------------------------------------------

Owner

 

Application

Number

 

Date

 

Trademark

Cliffstar LLC   1399416   April 21, 2010  

LOGO [g832943ex10_2pg324a.jpg]

CHADWICK BAY & Design

Cliffstar LLC   1399411   April 21, 2010   CHADWICK BAY Cott Corporation
Corporation Cott   1388872   March 26, 2008   COTT ROQT Cott Corporation
Corporation Cott   1289942   February 14, 2006   DETONATE Cott Corporation
Corporation Cott   1344388   April 20, 2007   DRINK TWICE DAILY Cott Corporation
Corporation Cott   1422402   December 18, 2008   DRUIDIC Cott Corporation
Corporation Cott   1363038   September 10, 2007   EMERGE Cott Corporation
Corporation Cott   1422404   December 18, 2008   EURO CITRUS Cott Corporation
Corporation Cott   1383323   February 13, 2008   FORTOFIDO…FOR THE DOG YOU LOVE
Cott Corporation Corporation Cott   1377228   December 21, 2007  

 

     LOGO [g832943ex10_2pg324b.jpg]

 

FORTIFIDO & PAW DESIGN

Cott Corporation Corporation Cott   1331895   January 18, 2007   GRIM REAPER
Cott Corporation Corporation Cott   1313396   August 17, 2006   JASMINE SUMANA
TEA Cott Corporation Corporation Cott   1313388   August 17, 2006   OOLONG
JAHINI TEA Cott Corporation Corporation Cott   1312288   August 9, 2006   ORIENT
EMPORIUM TEA CO. Cott Corporation Corporation Cott   1422408   December 18, 2008
  OROBUS Cott Corporation Corporation Cott   1367000   October 10, 2007   OZMOZ
Cott Corporation Corporation Cott   1377230   December 21, 2007  

 

     LOGO [g832943ex10_2pg324c.jpg]

 

PAW DESIGN



--------------------------------------------------------------------------------

Owner

 

Application

Number

 

Date

 

Trademark

Cott Corporation Corporation Cott   1343929   April 18, 2007   POTENTIA Cott
Corporation Corporation Cott   1289944   February 14, 2006   PREDATOR Cott
Corporation Corporation Cott   1356643   July 20, 2007   RATIO WATER Cott
Corporation Corporation Cott   1370541   November 2, 2007   RED HARD Cott
Corporation Corporation Cott   1237946-1   January 22, 2010   RED RAIN Cott
Corporation Corporation Cott   1237947   November 19, 2004   RED RAVE Cott
Corporation Corporation Cott   1422403   December 18, 2008   RESURGENT RASBERRY
Cott Corporation Corporation Cott   1473153   March 15, 2010   ROOIBOS TEREMA
TEA Cott Corporation Corporation Cott   1288436   February 2, 2006   SOCLEAR
Cott Corporation Corporation Cott   1313392   August 17, 2006   YADUMO BLACK TEA

United Kingdom

Trademark Registrations

 

Owner

 

Registration
Number

 

Registration

Date

 

Trademark

BCB Beverages Limited   2153665   11/13/1998   DR LOONY’S BOUNCY BUBBLEGUM BCB
Beverages Limited   2153663   11/13/1998   DR LOONY’S STRAWERRY JELLY BCB
Beverages Limited   2153662   11/13/1998   DR LOONY’S ICE CREAM SODA BCB
Beverages Limited   2115574   6/5/1998   DR LOONY’S BCB Beverages Limited  
2108880   4/4/1997   VIXEN BCB Beverages Limited   2068275   7/4/1997   DR
LOONY’S CHERRY CHOCOLATE DREAM BCB Beverages Limited   2029496   4/9/1996   EDGE
Cott Beverages Limited   580919   28-OCT-1937   SUNVILL Cott Beverages Limited  
735064   15-OCT-1954   SUNQUEN Cott Beverages Limited   893935   30-APR-1966  
SUNSPRING Cott Beverages Limited   1085655   26-OCT-1977   BENSADE Cott
Beverages Limited   B1155810   16-JUN-1981   CARTERS Cott Beverages Limited  
1410043   06-DEC-1989   Macaw Logo Cott Beverages Limited   1410044  
06-DEC-1989   MACAW Cott Beverages Limited   1410045   06-DEC-1989   MACAW Cott
Beverages Limited   1548609   24-SEPT-1993   MINERVA Cott Beverages Limited  
1585492   12-SEPT-1994   COTT RETAIL BRANDS



--------------------------------------------------------------------------------

Owner

 

Registration
Number

 

Registration

Date

 

Trademark

Cott Beverages Limited   1585494   12-SEPT-1994   COTT Cott Beverages Limited  
2004126   01-DEC-1994   CRYSTAL QUARTZ Cott Beverages Limited   2016370  
01-APR-1995   POP FACTORY Cott Beverages Limited   2102231   08-JUN-1996   BEN
SHAWS Cott Beverages Limited   2121072   16-JAN-1997   CARTERS GOLD Cott
Beverages Limited   2135258   07-JUN-1997   CARTERS ROYAL Cott Beverages Limited
  2180203   21-OCT-1998   CONNOISSEUR Cott Beverages Limited   2189200  
18-FEB-1999   BENJAMIN SHAW Cott Beverages Limited   2207437   02-SEP-1999  
BULLRING Cott Beverages Limited   2223475   24-FEB-2000   cola@cott.uk Cott
Beverages Limited   2224197   02-MAR-2000   7X Cott Beverages Limited   2228207
  04-APR-2000   RED ROOSTER Cott Beverages Limited   2235324   08-JUN-2000  
CARTERS SIMPLY CLEAR Cott Beverages Limited   2241867   07-AUG-2000   DR. LOVE
DR. HATE Cott Beverages Limited   2258301   18-JAN-2001   RED ROCKET Cott
Beverages Limited   2296314   25-MAR-2002   Macaw Head Logo Cott Beverages
Limited   2296317   25-MAR-2002   MACAW (stylized) Cott Beverages Limited  
2308918   23-AUG-2002   IN THE MIX Cott Beverages Limited   2309729  
04-SEP-2002   JUS DE VIE Cott Beverages Limited   2322716   03-FEB-2003   RR
Logo Cott Beverages Limited   2323810   14-FEB-2003   Drops Logo Cott Beverages
Limited   2323815   18-FEB-2003   H2 & Apple Device Cott Beverages Limited  
2323816   18-FEB-2003   H2 & Orange Device Cott Beverages Limited   2323959  
17-FEB-2003   H2 & Lemon Device Cott Beverages Limited   2323960   17-FEB-2003  
H2 & Berries Device Cott Beverages Limited   2323961   17-FEB-2003   H2 &
Raspberries Device Cott Beverages Limited   2323962   17-FEB-2003   H2 & Fruit
Device Cott Beverages Limited   2335475   21-JUN-2003   H2 ORANGE SPORTS DRINK &
Device Cott Beverages Limited   2335476   21-JUN-2003   H2 GRAPEFRUIT SPORTS
DRINK & Device Cott Beverages Limited   2335477   21-JUN-2003   H2 LEMON & LIME
SPORTS DRINK & Device Cott Beverages Limited   2350017   26-NOV-2003   COTT SLIM
LITE Cott Beverages Limited   2350018   26-NOV-2003   COTT SLIM LIGHT Cott
Beverages Limited   2350295   01-DEC-2003   COTT WAIST WATCHERS Cott Beverages
Limited   2355744   13-FEB-2004   REFRESHMENT ROOSTER Cott Beverages Limited  
2355745   13-FEB-2004   SPORT ROOSTER Cott Beverages Limited   2365980  
17-JUN-2004   JUICEFUL Cott Beverages Limited   2365981   17-JUN-2004   EMERGE
Cott Beverages Limited   2367778   08-JUL-2004   ROOSTER ENERGY Cott Beverages
Limited   2367781   08-JUL-2004   ROOSTER SPORT Cott Beverages Limited   2381243
  24-DEC-2004   EAU SO CLEANSING Cott Beverages Limited   2382284   24-DEC-2004
  EAU SO UPLIFTING



--------------------------------------------------------------------------------

Owner

 

Registration
Number

 

Registration

Date

 

Trademark

Cott Beverages Limited   2382285   24-DEC-2004   EAU SO SKINNY Cott Beverages
Limited   2382970   27-JAN-2005   K PLUS Cott Beverages Limited   2382971  
27-JAN-2005   S PLUS Cott Beverages Limited   2383853   08-FEB-2005   EAU SO
SLIMMING Cott Beverages Limited   2436935   27-OCT-2006   ORIENT EMPORIUM TEA CO
Cott Beverages Limited   2437990   09-NOV-2006   SOCLEAR SPARKLING WATER &
Device Cott Beverages Limited   2447932   27-FEB-2007   BARE ALL Cott Beverages
Limited   2453046   20-APR-2007   BARE ALL Logo Cott Beverages Limited   2460295
  04-JUL-2007   DRINK A RAINBOW Cott Beverages Limited   2484790   14-APR-2008  
FRUIT SPRITZ device Cott Beverages Limited   2486529   02-MAY-2008   THE JUICIER
COMPANY Cott Beverages Limited   2489102   03-JUN-2008   SO CLEAR ORGANIC &
Device Cott Beverages Limited   2490146   16-JUN-2008   50 5IFTY logo Cott
Beverages Limited   2490156   16-JUN-2008   THE JUICIER COMPANY logo Cott
Beverages Limited   2490262   17-JUN-2008   AMICI Cott Beverages Limited  
2493124   18-JUN-2008   JUSCI Cott Beverages Limited   2491260   27-JUN-2008  
SPARKLE & CO Cott Beverages Limited   2493881   29-JUL-2008   SO CLOUDY & Device
Cott Beverages Limited   2503383   26-NOV-2008   RED RAIN Cott Beverages Limited
  2505827   06-JAN-2009   STARS AND STRIPES Cott Beverages Limited   2509315  
23-FEB-2009   SLINGSHOT Cott Beverages Limited   2510656   09-MAR-2009   RED
ROOSTER SUPER CHARGE Cott Beverages Limited   2530006   27-OCT-2009   EMERGE
ENERGY SHOT Cott Beverages Limited   2530004   27-OCT-2009   EMERGE STIMULATION
SHOT Cott Beverages Limited   741803   29-APR-1955   SUNCHARM Cott Private Label
Limited   1212243   07-FEB-1984   CARNIVAL Cott Private Label Limited   1304592
  20-MAR-1987   CARTERS SPLASH Cott Private Label Limited   B1304593  
20-MAR-1987   CARTERS SUMMERTIME Cott Private Label Limited   1304594  
20-MAR-1987   CARTERS CLASSIC Cott Private Label Limited   1304595   20-MAR-1987
  CARTERS S’JOOSEY Cott Private Label Limited   1304596   20-MAR-1987   ISLANDER
Cott Private Label Limited   1372172   04-FEB-1989   ENGLISH ROYAL Cott Private
Label Limited   1372173   04-FEB-1989   CARTERS FIVE STAR Cott Private Label
Limited   1389777   29-JUN-1989   PINACO Cott Private Label Limited   1443701  
29-SEP-1990   CARTERS Cott Private Label Limited   1480021   19-OCT-1991  
EXTRATIME Cott Private Label Limited   1536181   18-MAY-1993   Carters Soda
Label Cott Private Label Limited   2028345   26-JUL-1995   Carters CIDER SHANDY
Label Cott Private Label Limited   2115862   14-NOV-1996   TOP KATS



--------------------------------------------------------------------------------

Owner

 

Registration
Number

 

Registration

Date

 

Trademark

Cott Private Label Limited   2115866   14-NOV-1996   HAPPY POPS Cott Private
Label Limited   2118920   17-DEC-1996   MEGASAURUS Cott Private Label Limited  
2120141   07-JAN-1997   WAM Cott Private Label Limited   2120329   09-JAN-1997  
SPOOF Cott Private Label Limited   2120417   10-JAN-1997   AXESS Cott Private
Label Limited   2120455   10-JAN-1997   NEON Cott Private Label Limited  
2120457   10-JAN-1997   CARTERS SPARKLE Cott Private Label Limited   2120459  
10-JAN-1997   CARTERS STAR Cott Private Label Limited   2120936   13-JAN-1997  
MORSE Cott Private Label Limited   2121068   16-JAN-1997   JINX Cott Private
Label Limited   2134052   28-MAY-1997   WIDE EYE Cott Private Label Limited  
2135774   13-JUN-1997   SPORTADE Cott Private Label Limited   2142823  
23-AUG-1997   POP MAGIC & Device Cott Private Label Limited   2142826  
23-AUG-1997   Wizard Device Cott Beverages Inc.   826230   09-Jan-1963   ROYAL
CROWN COLA Cott Beverages Inc.   914292   12-Feb-1969   ROYAL CROWN Cott
Beverages Inc.   936300   10-Jan-1969   DIOT-RITE Cott Beverages Inc.   1168872
  27-Dec-1984   ROYAL CROWN RC100 Cott Beverages Inc.   2015636   03-Mar-2000  
ROYAL CROWN COLA RC COLA (Stylized) Cott Beverages Inc.   2034480   06-Dec-1996
  ROYAL CROWN DRAFT Cott Beverages Inc.   2069562   01-Nov-1996   HEAD KICK Cott
Beverages Inc.   B853384   03-Mar-1965   DIET-RITE

United Kingdom

Trademark Applications

 

Owner

 

Application
Number

 

Date

 

Description

Cott Beverages Limited   2545069   19-APR-2010   GETTING YOU THROUGH IT Cott
Beverages Limited   2545310   20-APR-2010   FRENZY

International

Trademark Registrations

 

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Afghanistan    Cott Beverages Inc.    1199    15-Dec-1967    ROYAL CROWN
Afghanistan    Cott Beverages Inc.    1200    15-Dec-1967    RC Albania    Cott
Beverages Inc.    166    13-Nov-1992    RC Albania    Cott Beverages Inc.   
5010    13-Nov-1992    ROYAL CROWN Albania    Cott Beverages Inc.    5011   
20-Apr-1991    UPPER 10 Albania    Cott Beverages Inc.    11023    20-Feb-2007
   ROYAL CROWN Albania    Cott Beverages Inc.    11024    20-Feb-2007    RED
RAIN



--------------------------------------------------------------------------------

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Albania    Cott Beverages Inc.    12016    07-Nov-2008    ORIENT EMPORIUM TEA
CO. Algeria    Cott Beverages Inc.    61880    27-Nov-1991    RC Algeria    Cott
Beverages Inc.    61881    27-Nov-1991    ROYAL CROWN Argentina    Cott
Beverages Inc.    1907186    30-Nov-1992    RC Argentina    Cott Beverages Inc.
   1948725    31-May-1993    ROYAL CROWN Argentina    Cott Beverages Inc.   
2116557    26-Sept-2006    DIET-RITE Armenia    Cott Beverages Inc.    2430   
14-Oct-1997    ROYAL CROWN Armenia    Cott Beverages Inc.    2988    31-Mar-1998
   ROYAL CROWN COLA RC COLA & Design Armenia    Cott Beverages Inc.    11508   
06-Mar-2007    ROYAL CROWN COLA & RC Design Australia    Cott Beverages Inc.   
673324    09-May-1997    ROYAL CROWN Australia    Cott Beverages Inc.    750239
   07-Mar-2001    ROYAL CROWN DRAFT Australia    Cott Beverages Inc.    789019
   22-Mar-1999    RC EDGE Australia    Cott Beverages Inc.    1139904   
09-Oct-2006    RC & Design Austria    Cott Beverages Inc.    101426   
21-Dec-1992    ROYAL CROWN Austria    Cott Beverages Inc.    101709   
31-Jan-1983    RC (Stylized) Austria    Cott Beverages Inc.    101748   
27-Jan-1983    DIET-RITE Azerbaijan    Cott Beverages Inc.    980658   
15-Apr-1998    ROYAL CROWN Azerbaijan    Cott Beverages Inc.    20050476   
07-Jul-2005    RC Bahamas    Cott Beverages Inc.    555    04-Nov-1926    NEHI
Bahamas    BCB Beverages Limited    3987    23-Jul-1963    ROYAL CROWN Bahamas
   BCB Beverages Limited    3988    23-Jul-1963    ROYAL CROWN Bahamas    BCB
Beverages Limited    4369    10-Dec-1964    DIET-RITE Bahamas    BCB Beverages
Limited    22397    09-Jan-2004    RC Bahamas    Cott Beverages Inc.    28984   
07-Apr-2010    ROYAL CROWN COLA & RC Design Bahrain    Cott Beverages Inc.   
2081    18-Sep-1967    ROYAL CROWN COLA Bahrain    Cott Beverages Inc.    12596
   17-Jun-1989    DIET-RITE Bahrain    Cott Beverages Inc.    21444   
25-Dec-1996    RC Bahrain    Cott Beverages Inc.    33397    19-Jun-2003    COTT
Barbados    Royal Crown Company, Inc.    81805    30-Sep-1986    ROYAL CROWN
Barbados    Royal Crown Company, Inc.    815413    27-Oct-1965    DIET RITE
Belarus    Royal Crown Company, Inc.    5913    13-Mar-1997    ROYAL CROWN



--------------------------------------------------------------------------------

Country

  

Owner

  

Registration
Number

  

Date

  

Trademark

Belarus    Cott Beverages Inc.    23324    28-Jul-2006    RC Benelux    Cott
Beverages Inc.    52116    12-Oct-1973    DIET-RITE Benelux    Cott Beverages
Inc.    65286    12-Oct-1977    RC Benelux    Cott Beverages Inc.    65287   
12-Oct-1966    ROYAL CROWN Benelux    Cott Beverages Inc.    96122   
20-Dec-1971    UPPER 10 (Stylized) Benelux    Cott Corporation    581344   
14-NOV-1995    COTT Benelux    Cott Beverages Limited    1175565    11-May-2009
   50 5IFTY Benelux    Cott Beverages Limited    1183872    10-Sep-2009   
CARTERS STAR Benelux    Cott Beverages Limited    1183871    10-Sep-2009   
CARTERS Bermuda    Royal Crown Company, Inc.    B8220    26-Aug-1977    RC
(Stylized) Bermuda    Royal Crown Company, Inc.    B8221    26-Aug-1977    ROYAL
CROWN COLA RC (Stylized) Bolivia    Cott Beverages Inc.    51900A    11-Apr-1977
   ROYAL CROWN Bolivia    Cott Beverages Inc.    71441C    10-Mar-1999    RC
Bolivia    Cott Beverages Inc.    C78604    15-May-2000    KICK Bolivia    Cott
Beverages Inc.    114840C    09-Apr-2007    ROYAL CROWN COLA & RC Design Bosnia
and Herzegovina    Cott Beverages Inc.    BAZ047494    04-Dec-2008    RC Bosnia
and Herzegovina    Cott Beverages Inc.    BAZ047495    16-Dec-2008    RCQ Bosnia
and Herzegovina    Cott Beverages Inc.    BAZ047493    16-Dec-2008    ROYAL
CROWN Bosnia and Herzegovina    Cott Beverages Inc.    BAZ069870    02-Apr-2010
   ROYAL CROWN Bosnia and Herzegovina    Cott Beverages Inc.    BAZ069869   
05-Apr-2010    RED RAIN Botswana    Cott Beverages Inc.    SA4434    06-Apr-1976
   RC Botswana    Cott Beverages Inc.    UK863    12-Sep-1988    ROYAL CROWN
Brazil    Cott Beverages Inc.    007041292    25-Dec-1979    ROYAL COLA Brazil
   BCB International Limited    818341289    04-Nov-1997    STARS & STRIPES
Brazil    Cott Beverages Inc.    818909340    01-Sep-1998    ROYAL CROWN Brazil
   Cott Beverages Inc.    819415855    06-Apr-1999    RC Brazil    Cott
Beverages Inc.    821568051    15-Oct-2002    RC EDGE Brazil    Cott Beverages
Inc.    828490333    17-Nov-2009    RC & Design Brunei Darussalam    Cott
Beverages Inc.    16187    03-Nov-1990    ROYAL CROWN Brunei Darussalam    Cott
Beverages Inc.    16249    22-Dec-1990    RC Bulgaria    Cott Beverages Inc.   
20515    01-Jun-1993    ROYAL CROWN Bulgaria    Cott Beverages Inc.    20955   
06-Jul-1993    RC Bulgaria    Cott Beverages Inc.    20956    06-Jul-1993   
UPPER 10 Cambodia    Cott Beverages Inc.    1727103    08-Jan-2003    RC



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Cambodia   Cott Beverages Inc.   1756203   25-Feb-2003   ROYAL CROWN Chile  
Cott Beverages Inc.   606147   14-May-1981   RC ARCI & Label Design Chile   Cott
Beverages Inc.   660850   03-Mar-1942   ROYAL CROWN Chile   Cott Beverages Inc.
  724464   15-Jan-1985   DIET-RITE Chile   Cott Beverages Inc.   743916  
26-Dec-2005   ROYAL CROWN COLA & RC Design Chile   Cott Beverages Inc.   761414
  29-Jun-2006   RCQ (Stylized) Chile   BCB International Limited   793204  
31-Jan-1997   STARS & STRIPES China   Cott Beverages Inc.   166070   30-Nov-1982
  ROYAL CROWN China   Cott Beverages Inc.   166071   30-Nov-1982   ROYAL CROWN
COLA RC (Stylized) China   Cott Beverages Inc.   166072   30-Nov-1982   DIET
RITE China   Cott Beverages Inc.   262288   10-Sep-1986   UPPER 10 China   Cott
Beverages Inc.   725534   21-Jan-1995   ROYAL CROWN (Outlined Chinese
Characters) China   Cott Beverages Inc.   732001   28-Feb-1995   RC & Design
China   Cott Beverages Inc.   1289576   28-Jun-1999   ROYAL CROWN (Chinese
Characters – Huang Quan) China   Cott Beverages Inc.   1955876   28-Oct-2002  
KICK China   Cott Corporation   3638090   07-Feb-2005   AQUEL China   Cott
Beverages Inc.   4514356   14-Nov-2007   ROYAL CROWN COLA & RC Design China  
Cott Beverages Inc.   5491798   07-Jun-2009   COTT China   Cott Beverages Inc.  
5491797   21-Nov-2009   COTT China   Cott Beverages Inc.   5925194   28-Nov-2009
  RCQ China   Cott Beverages Inc.   5925195   28-Nov-2009   GL-FIT China   Cott
Beverages Inc.   6633362   28-Mar-2010   BARE ALL China   Cott Beverages Inc.  
6176649   14-Jan-2010   COTT (in Chinese) China   Cott Beverages Inc.   6176650
  21-Mar-2010   COTT (in Chinese) China   Cott Beverages Inc.   6606264  
28-Mar-2010   RED ROOSTER China   Cott Beverages Inc.   6726412   07-Apr-2010  
RC & Design (color) China   Cliffstar LLC   1375619     ShanStar (design)
Colombia   Cott Beverages Inc.   172327   26-Jan-1995   RC Colombia   Royal
Crown Company, Inc.   263155   23-Apr-2002   ROYAL CROWN COLA RC COLA (Stylized)
Colombia   Cott Beverages Inc.   92841   26-Jun-1978   ROYAL CROWN Congo   Cott
Beverages Inc.   3632C   28-Aug-1987   RC Congo   Cott Beverages Inc.   3633C  
28-Aug-1987   ROYAL CROWN Costa Rica   Cott Beverages Inc.   28806   06-Nov-1990
  RC (Stylized)



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Costa Rica   Cott Beverages Inc.   75945   26-Jun-1991   ROYAL CROWN Croatia  
Cott Beverages Inc.   Z20040208A   10-Feb-2004   RC Croatia   Cott Beverages
Inc.   Z20040209A   10-Feb-2004   RCQ Croatia   Cott Beverages Inc.   Z20041530A
  04-Oct-2004   RC & Design Croatia   Cott Beverages Inc.   Z20041531A  
04-Oct-2004   RCQ (Stylized) Croatia   Cott Beverages Inc.   Z20060594  
11-Dec-2006   RED RAIN Croatia   Cott Beverages Inc.   Z20060595   11-Dec-2006  
ROYAL CROWN Croatia   Cott Beverages Inc.   Z941764   16-May-1996   ROYAL CROWN
Cuba   Royal Crown Company, Inc.   115017   20-Jul-1984   ROYAL CROWN COLA RC
(Stylized) Cyprus   Cott Beverages Inc.   10552   03-May-1967   ROYAL CROWN
(English & Greek Characters) Cyprus   Cott Beverages Inc.   10554   03-May-1967
  RC & Design Czech Republic   Cott Beverages Inc.   164169   17-Sep-1979   RC
Czech Republic   Cott Beverages Inc.   211950   25-Aug-1998   KICK Czech
Republic   Cott Beverages Inc.   221169   22-Nov-1999   ROYAL CROWN Czech
Republic   Cott Beverages Inc.   264292   23-Jul-2004   ROYAL CROWN COLA RC COLA
Label Design in Color Czech Republic   Cott Beverages Inc.   264293  
23-Jul-2004   ROYAL CROWN COLA RC COLA Label Design in b&w Czech Republic   Cott
Beverages Limited   996972   11-Mar-2009   EMERGE Czech Republic   Cott
Beverages Limited   467589   27-Apr-2009   U FORCE device Denmark   Cott
Beverages Inc.   VR196401092   04-Apr-1964   DIET-RITE Denmark   Cott Beverages
Inc.   VR197000734   20-Feb-1970   ROYAL CROWN Denmark   Cott Beverages Inc.  
VR197000737   20-Feb-1970   DIET-RITE Dominican Republic   Cott Beverages Inc.  
17477   24-Apr-1969   RC Dominican Republic   Cott Beverages Inc.   17480  
24-Apr-1969   ROYAL CROWN Dominican Republic   Cott Beverages Inc.   17481  
24-Apr-1969   UPPER 10 Dominican Republic   Cott Beverages Inc.   60751  
16-Jul-1991   ARCI Dominican Republic   Cott Beverages Inc.   153474  
17-Mar-2006   ROYAL CROWN COLA & RC Design Ecuador   Cott Beverages Inc.   2573
  27-Mar-1942   ROYAL CROWN Ecuador   Cott Beverages Inc.   2574   17-Apr-1973  
RC Ecuador   Cott Beverages Inc.   428495   18-Dec-1995   DIET-RITE Egypt  
Royal Crown Company, Inc.   43700   15-Sep-1968   RC



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Egypt   Royal Crown Company, Inc.   43701   15-Sep-1968   ROYAL CROWN Egypt  
Royal Crown Company, Inc.   90789   04-Dec-1997   ROYAL CROWN (Stylized English
& Arabic Characters) El Salvador   Cott Beverages Inc.   00016   26-Aug-2004  
UPPER 10 El Salvador   Cott Beverages Inc.   00114   23-Jul-2004   UPPER 10 El
Salvador   Royal Crown Company, Inc.   105 Book 98   15-Mar-1983   ROYAL CROWN
COLA RC & Label Design El Salvador   Cott Beverages Inc.   85 Book 19  
27-Aug-1993   RC (Stylized) El Salvador   Cott Beverages Inc.   2006061308  
30-Jan-2008   ROYAL CROWN COLA RC & Design Estonia   Cott Beverages Inc.   19289
  19-Apr-1996   ROYAL CROWN Estonia   Cott Beverages Inc.   29909   13-Dec-1999
  KICK Estonia   Cott Beverages Inc.   44958   21-Apr-2008   RC & Design
Ethiopia   Cott Beverages Inc.   03034   22-Jul-1999   ROYAL CROWN Ethiopia  
Cott Beverages Inc.   03035   22-Jul-1999   RC European Community   Cott
Beverages Inc   4436481   24-MAY-2006   RCQ European Community   Cott Beverages,
Inc.   4436473   10-MAY-2007   DIET RITE European Community   Cott Beverages
Inc.   4380143   25-APR-2006   RC European Community   Cott Beverages Inc  
4338067   19-JUN-2006   RC European Community   Cott Beverages Limited   3033172
  20-DEC-2004   RED ROOSTER European Community   Cott Beverages Limited  
2655892   26-SEP-2003   MACAW European Community   Cott Beverages Limited  
2655900   14-AUG-2003   Macaw Head Logo European Community   Cott Beverages,
Inc.   1393701   26-Feb-01   RC EDGE European Community   Cott Beverages, Inc.  
576041   17-NOV-1998   HEAD KICK European Community   Cott Private Label Limited
  642884   3/18/1999   JOOCE European Community   Cott Beverages Limited  
5801105   17-Apr-2008   BARE ALL European Community   Cott Beverages Limited  
5934435   25-Apr-2008   ORIENT EMPORIUM TEA CO European Community   Cott
Beverages Limited   5847629   13-Mar-2008   Bare all (and Leaf Design) European
Community   Cott Beverages Inc.   4338075   29-May-2008   ROYAL CROWN



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

European Community   Cott Beverages Inc.   8673162   19-May-2010   UPPER 10

European

Community

  Cott Beverages Limited   8385262   12-Jan-2010   RED ROOSTER ENERGY SHOT
European Community   Cott Beverages Limited   8500084   27-Jan-2010   RED RAIN
European Community   Cott Beverages Limited   8387334   12-Jan-2010   U FORCE
design European Community   Cott Beverages Inc.   8774119   15-Jun-2010   RC
LIGHT European Community   Cott Beverages Limited   1211010   12-Sep-2000   BEN
SHAWS European Community   Cott Beverages Limited   6021687   22-May-2008   GL-7
Fiji   Cott Beverages Inc.   3970   11-Oct-1961   ROYAL CROWN COLA Finland  
Cott Beverages Inc.   57662   09-Nov-1970   ROYAL CROWN Finland   Cott Beverages
Inc.   58291   21-Apr-1971   DIET RITE Finland   Cott Beverages Inc.   81400  
05-May-1982   RC (Stylized) France   Cott Beverages Inc.   1470581   26-Jul-1968
  RC France   Cott Beverages Inc.   1470582   26-Jul-1968   ROYAL CROWN France  
Cott Beverages Inc.   95593742   23-Oct-1995   ROYAL CROWN DRAFT France   Cott
Beverages Limited   93640210   30-Mar-2009   RED RAIN France   Cott Beverages
Limited   093654844   04-Jun-2009   CARTERS France   Cott Beverages Limited  
093659405   23-Jun-2009   CARTERS STAR Gaza District   Cott Beverages Inc.  
3321   14-Sep-1996   ROYAL CROWN Gaza District   Cott Beverages Inc.   3322  
14-Sep-1996   RC Gaza District   Cott Beverages Inc.   5859   30-Jan-2000  
ROYAL CROWN COLA & RC Design (in Arabic) (Label in color) Gaza District   Cott
Beverages Inc.   5860   30-Jan-2000   ROYAL CROWN COLA & RC Design (in English)
(Label in color) Georgia   Cott Beverages Inc.   4361   16-Jan-1997   ROYAL
CROWN COLA RC (Stylized) Georgia   Cott Beverages Inc.   4362   17-Jan-1997  
ROYAL CROWN Germany   Cott Beverages Inc.   779444   15-Dec-1959   ROYAL CROWN
Germany   Cott Beverages Inc.   786315   31-Mar-1964   DIET-RITE Germany   Cott
Beverages Inc.   2097827   02-Aug-1995   UPPER 10 Germany   Cott Beverages Inc.
  39510662   05-Dec-1995   ROYAL CROWN COLA RC COLA (Stylized) Germany   Cott
Beverages Inc.   39539153   12-Feb-1996   ROYAL CROWN DRAFT



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Ghana   Royal Crown Company, Inc.   17853   06-May-1978   ROYAL CROWN Ghana  
Royal Crown Company, Inc.   B17912   06-May-1971   RC (Stylized) Greece   Cott
Beverages Inc.   46834   11-Aug-1971   RC Greece   Cott Beverages Inc.   58128  
03-Feb-1977   DIET RITE Greece   Cott Beverages Inc.   129463   29-May-1996  
ROYAL CROWN Greece   Cott Beverages Inc.   153347   17-Dec-2009   RC ZERO
Guatemala   Cott Beverages Inc.   4875   18-Feb-1942   ROYAL CROWN Guatemala  
Cott Beverages Inc.   20525   18-Mar-1969   DIET-RITE Guatemala   Cott Beverages
Inc.   20526   18-Mar-1969   UPPER 10 (Stylized) Guatemala   Cott Beverages Inc.
  22789   17-Nov-1970   ROYAL CROWN Guatemala   Cott Beverages Inc.   22791  
17-Nov-1970   RC Guyana   Cott Beverages Inc.   10051C   02-Oct-1976   ROYAL
CROWN Guyana   Cott Beverages Inc.   12369C   14-Dec-1985   DIET-RITE Haiti  
Cott Beverages Inc.   234143   06-Oct-2004   ROYAL CROWN Haiti   Cott Beverages
Inc.   311139   07-May-1973   RC Honduras   Cott Beverages Inc.   22549  
22-Oct-1975   RC Honduras   Cott Beverages Inc.   23190   20-Sep-1976   ROYAL
CROWN Honduras   Cott Beverages Inc.   24712   23-May-1978   DIET RITE Honduras
  Cott Beverages Inc.   81108   26-Mar-2001   UPPER 10 Honduras   Cliffstar LLC
  87087     CLIFFSTAR Hong Kong   Cott Beverages Inc.   002791963   21-Mar-1963
  CROWN COLA Hong Kong   Cott Beverages Inc.   009781965   16-Oct-1965   ROYAL
CROWN COLA Hong Kong   Cott Beverages Inc.   300685666   06-Feb-2007   COTT Hong
Kong   Cott Beverages Inc.   300842779   29-Mar-2007   GL-FIT Hong Kong   Cott
Beverages Inc.   300842788   29-Mar-2007   RCQ Hong Kong   Cott Beverages Inc.  
300842797   29-Mar-2007   UPPER 10 Hong Kong   Cott Beverages Inc.   300855405  
17-Aug-2007   ORIENT EMPORIUM TEA CO. Hong Kong   Cott Beverages Inc.  
300915057   8-Jan-2008   COTT (in Chinese) Hungary   Cott Beverages Inc.  
133619   30-Mar-1993   UPPER 10 Hungary   Cott Beverages Inc.   143507  
28-Mar-1997   RC Hungary   Cott Beverages Inc.   154446   05-Oct-1998   ROYAL
CROWN Hungary   Cott Beverages Inc.   185469   31-Jul-2006   KICK Hungary   Cott
Beverages Inc.   190510   07-Aug-2007   RC & Design Hungary   Cott Beverages
Limited   199160   24-Apr-2009   U FORCE design Iceland   Cott Beverages Inc.  
2092007   06-Feb-2007   ROYAL CROWN COLA & RC Design India   Cott Beverages Inc.
  337035   03-Jul-1980   ROYAL CROWN India   Cott Beverages Inc.   665825  
16-May-1995   ROYAL CROWN COLA RC COLA (Stylized) India   Cott Beverages Inc.  
909192   21-May-2005   RC EDGE



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

India   Cott Beverages Inc.   1149220   05-May-2005   COTT India   Cott
Beverages Inc.   265536B   23-Feb-1972   RC (Stylized) India   Cott Beverages
Inc.   696321   14-Mar-2008   RCQ Indonesia   Cott Beverages Inc.   270693  
18-Mar-1968   ROYAL CROWN Indonesia   Cott Beverages Inc.   445284   01-May-2000
  RC Indonesia   Cott Beverages Inc.   448987   14-Jun-2000   KICK Indonesia  
Cott Beverages Inc.   457082   22-Apr-1999   RC EDGE International Register  
Cott Beverages Limited   996972   11-Mar-2009   EMERGE International Register  
Cott Beverages Limited   941160   02-OCT-2007   ORIENT EMPORIUM TEA CO Iran  
Cott Beverages Inc.   158199   14-Sep-2008   RC Ireland   Cott Beverages Inc.  
165030   25-Jul-1997   RC COLA (Stylized) Ireland   Cott Beverages, Limited  
221106   4/4/2001   RED ROOSTER Ireland   Cott Beverages Limited   241884  
29-Jul-2009   CARTERS STAR Ireland   Cott Beverages Limited   996972  
28-Jul-2009   EMERGE Israel   Cott Beverages Inc.   70515   17-Mar-1993   DIET
RITE Israel   Cott Beverages Inc.   70517   06-Dec-1992   ROYAL CROWN Israel  
Cott Beverages Inc.   70518   06-Dec-1992   ROYAL CROWN COLA RC (Stylized)
Israel   Cott Beverages Inc.   70519   17-Mar-1993   UPPER 10 (Stylized) Israel
  Cott Beverages Inc.   88825   08-Oct-1996   Cott Israel   Cott Beverages Inc.
  88826   08-Oct-1996   “COTT” (Stylized) & Design Israel   Cott Beverages Inc.
  90836   08-Oct-1996   COTT Israel   Cott Beverages Inc.   127345   06-Apr-2000
  RC EDGE Israel   Cott Beverages Inc.   156307   02-Jun-2003   RCQ Israel  
Cott Beverages Inc.   207425   06-May-2009   RC Israel   Cott Beverages Inc.  
208203   08-Nov-2009   RC COLA FREE Israel   Cott Beverages Inc.   207427  
08-Nov-2009   RC COLA ONE Israel   Cott Beverages Inc.   221833   08-Nov-2009  
Tattoo Logo Italy   Cott Beverages Inc.   461729   28-Sep-1963   DIET-RITE Italy
  Cott Beverages Inc.   689457   26-Jan-1987   ROYAL COLA Italy   Cott Beverages
Inc.   720619   27-Sep-1997   ROYAL CROWN DRAFT Italy   Cott Beverages Inc.  
783056   14-Feb-1968   ROYAL CROWN Italy   Cott Beverages Inc.   783057  
14-Feb-1968   RC Italy   Cott Beverages Inc.   989334   30-Dec-2005   RC EDGE
Italy   Cott Beverages Limited   MI/2004/10872   11/3/04   EMERGE Jamaica   Cott
Beverages Inc.   26790   01-Aug-1996   UPPER 10 Jamaica   Royal Crown Company,
Inc.   43928   20-May-2003   ROYAL CROWN DRAFT Jamaica   Cott Beverages Inc.  
48109   08-Dec-2006   ROYAL CROWN COLA RC & Design



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Jamaica   Cott Beverages Inc.   52032   25-Apr-2008   RED RAIN Japan   Cott
Beverages Inc.   4116722   20-Feb-1998   DIET RITE Japan   Cott Beverages Inc.  
5106214   18-Jan-2008   RC & Design Japan   Cott Beverages Inc.   4195568  
09-Oct-1998   ROYAL CROWN DRAFT Japan   Cott Beverages Inc.   4199861  
16-Oct-1998   ROYAL CROWN Japan   Cott Beverages Inc.   5106214   18-Jan-2008  
RC & Design Jordan   Cott Beverages Inc.   14364   11-Nov-1971   RC Jordan  
Cott Beverages Inc.   18440   11-Nov-1971   ROYAL CROWN Jordan   Cott Beverages
Inc.   74601   25-Apr-2004   RCQ Kazakhstan   Cott Beverages Inc.   5238  
18-Mar-1997   UPPER 10 (Stylized) Kazakhstan   Cott Beverages Inc.   7107  
08-Jun-1998   ROYAL CROWN Kazakhstan   Cott Beverages Inc.   8098   30-Dec-1998
  KICK Kazakhstan   Cott Beverages Inc.   19651   30-Jan-2006   RC & Design
Kazakhstan   Cott Beverages Inc.   27047   17-Nov-2008   RCQ Kenya   Cott
Beverages Inc.   26133   25-May-1979   ROYAL CROWN COLA RC (Stylized) Korea,
Republic of   Cott Beverages Inc.   460261   07-Dec-1999   RC EDGE Korea,
Republic of   Cott Beverages Inc.   658956   18-Apr-2006   ROYAL CROWN COLA & RC
Design Korea, Republic of   Cliffstar LLC   572675     GOLDEN CROWN Kuwait  
Cott Beverages Inc.   3519   14-Oct-1968   RC Kuwait   Cott Beverages Inc.  
3713   14-Oct-1968   ROYAL CROWN Kuwait   Cott Beverages Inc.   8833  
18-Feb-1978   DIET-RITE (English & Arabic Characters) Kuwait   Cott Beverages
Inc.   8834   18-Feb-1978   ROYAL CROWN (Arabic Characters) Kuwait   Cott
Beverages Inc.   8836   18-Feb-1978   RC (Arabic Characters) Kuwait   Cott
Beverages Inc.   17230   30-Sep-1985   UPPER 10 (English & Arabic Characters)
Kuwait   Cott Beverages Inc.   41780   31-Oct-2000   RC EDGE Kuwait   Cott
Beverages Inc.   50622   16-Feb-2003   RCQ Kuwait   Cott Beverages Inc.   57503
  23-Apr-2006   COTT Kyrgyz Republic   Cott Beverages Inc.   2701   20-Dec-1995
  ROYAL CROWN Kyrgyz Republic   Cott Beverages Inc.   2702   20-Dec-1995   UPPER
10 (Stylized) Kyrgyz Republic   Cott Beverages Inc.   4132   30-Dec-1997   KICK
Kyrgyz Republic   Cott Beverages Inc.   7295   31-Mar-2005   RC & Design Laos  
Cott Beverages Inc.   9115   18-Sep-2002   RC Laos   Cott Beverages Inc.   9116
  18-Sep-2002   ROYAL CROWN Latvia   Cott Beverages Inc.   M34880   20-Dec-1996
  ROYAL CROWN Latvia   Cott Beverages Inc.   M40210   20-Mar-1998   KICK Latvia
  Cott Beverages Inc.   M54696   20-Mar-2005   RC



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Lebanon   Cott Beverages Inc.   68738   26-Jan-1966   DIET-RITE (English &
Arabic Characters) Lebanon   Cott Beverages Inc.   80682   24-Sep-1969   RC
Lebanon   Cott Beverages Inc.   80683   25-Sep-1969   ROYAL CROWN Lebanon   Cott
Beverages Inc.   82446   12-Feb-1970   RC (Arabic Characters) Lebanon   Cott
Beverages Inc.   82447   12-Feb-1970   ROYAL CROWN (Arabic Characters) Lebanon  
Cott Beverages Inc.   107431   06-Jul-2006   RCQ (Stylized) Lesotho   Cott
Beverages Inc.   LSM9001883   12-Sep-1967   ROYAL CROWN Lesotho   Cott Beverages
Inc.   LSM9002820   31-Jul-1967   RC Lesotho   Cott Beverages Inc.   LSM0700012
  24-Oct-2008   ROYAL CROWN COLA & RC Design Liberia   Cott Beverages Inc.  
200400047   18-May-2004   RC Liberia   Cott Corporation   41289/274  
18-Nov-1959   ROYAL CROWN Lithuania   Cott Beverages Inc.   24909   29-May-1997
  ROYAL CROWN Lithuania   Cott Beverages Inc.   32577   08-Apr-1999   KICK
Lithuania   Cott Beverages Inc.   50920   10-Feb-2006   RC Macao   Cott
Beverages Inc.   5665M   12-Feb-1988   RC Macao   Cott Beverages Inc.   5667M  
12-Feb-1988   DIET-RITE Macao   Cott Beverages Inc.   5668M   12-Feb-1988  
ROYAL CROWN Macao   Cott Beverages Inc.   N23288   07-Dec-2006   COTT Macao  
Cott Beverages Inc.   N24500   20-Apr-2007   COTT Macao   Cott Beverages Inc.  
N26981   30-Jul-2007   GL-FIT Macao   Cott Beverages Inc.   N26982   30-Jul-2007
  RCQ Macao   Cott Beverages Inc.   N27264   30-Jul-2007   RC & Design Macao  
Cott Beverages Inc.   N27077   03-Jan-2008   ORIENT EMPORIUM TEA CO. Macao  
Cott Beverages Inc.   N27078   03-Jan-2008   ORIENT EMPORIUM TEA CO. Macedonia  
Cott Beverages Inc.   01853   05-Feb-1996   ROYAL CROWN Macedonia   Cott
Beverages Inc.   02243   05-Mar-1996   UPPER 10 Macedonia   Cott Beverages Inc.
  05333   13-Jul-1997   ROYAL CROWN COLA RC (Stylized) Macedonia   Cott
Beverages Inc.   13064   10-Mar-2005   KICK Macedonia   Cott Beverages Inc.  
13695   11-Feb-2008   RED RAIN Macedonia   Cott Beverages Inc.   13697  
11-Feb-2008   ROYAL CROWN Macedonia   Cott Beverages Inc.   14995   03-Mar-2008
  ORIENT EMPORIUM TEA CO. Madagascar   Cott Beverages Inc.   296   23-Mar-1995  
ROYAL CROWN Madagascar   Cott Beverages Inc.   297   23-Mar-1995   DIET RITE
Madagascar   Cott Beverages Inc.   298   23-Mar-1995   RC



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Malawi   Cott Beverages Inc.   108562   31-Oct-1962   ROYAL CROWN COLA Malaysia
  Cott Beverages Inc.   M094284   04-Jan-1968   ROYAL CROWN COLA Malaysia   Cott
Beverages Inc.   03008128   03-Sep-2009   ROYAL CROWN Malta   Cott Beverages
Inc.   8570   02-Mar-1966   ROYAL CROWN Malta   Cott Beverages Inc.   11125  
31-Jan-1972   RC (Stylized) Martinique   Royal Crown Company, Inc.   M49283  
04-Jan-1968   ROYAL CROWN COLA RC (Stylized) Martinique   Cott Beverages Inc.  
M49284   04-Jan-1968   ROYAL CROWN COLA Mauritius   Cott Beverages Inc.   A24133
  05-Sep-1974   ROYAL CROWN RC & Design Mexico   Cott Corporation   1047802  
30-Jun-2008   AGUA MIST / AQUA MIST Mexico   Cott Corporation   1005619  
05-Oct-2007   AMERICAN CLASSIC Mexico   Cott Corporation   1005618   05-Oct-2007
  AQUEL Mexico   Cott Corporation   1004667   27-Sep-2007   COTT EAU NATURELLE
Mexico   Cott Corporation   1005625   05-Oct-2007   DR. EXTREME Mexico   Cott
Corporation   1011396   15-Nov-2007   DR. STRIPES Mexico   Cott Corporation  
1005624   05-Oct-2007   EMERGE Mexico   Cott Corporation   1004666   27-Sep-2007
  GL-7 Mexico   Cott Corporation   1005623   05-Oct-2007   GLFIT Mexico   Cott
Corporation   1005621   05-Oct-2007   MOUNTAIN STARS Mexico   Cott Corporation  
1060056   09-Sep-2008   ORIENT EMPORIUM TEA CO. Mexico   Cott Corporation  
1005622   05-Oct-2007   SILVER PEAK Mexico   Cott Corporation   1005614  
05-Oct-2007   SO CLEAR Mexico   Cott Corporation   1005615   05-Oct-2007   SO
CLEAR Mexico   Cott Corporation   516113   31-Jan-1996   STARS & STRIPES Mexico
  Cott Corporation   1097377   24-Apr-2009   STARS & STRIPES & Design Mexico  
Cott Corporation   1005620   05-Oct-2007   STARS UP Mexico   Cott Corporation  
1005617   05-Oct-2007   SUN MOUNTAIN Mexico   Cott Corporation   1005616  
05-Oct-2007   TWICE UP Moldova   Cott Beverages Inc.   3439   22-Feb-1996  
ROYAL CROWN Moldova   Cott Beverages Inc.   12430   04-Mar-2004   RC Moldova  
Cott Beverages Inc.   18496   19-Mar-2008   ORIENT EMPORIUM TEA CO. Monaco  
Cott Beverages Inc.   0424235   15-Jul-2004   RC Monaco   Cott Beverages Inc.  
R9516083   09-Apr-1970   ROYAL CROWN Monaco   Cott Beverages Inc.   R9516084  
09-Apr-1970   DIET-RITE



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Morocco   Cott Beverages Inc.   46313   21-Mar-1991   ROYAL CROWN Morocco   Cott
Beverages Inc.   46314   21-Mar-1991   ROYAL CROWN (Arabic Characters) Morocco  
Cott Beverages Inc.   46315   21-Mar-1991   RC Morocco   Cott Beverages Inc.  
46316   21-Mar-1991   RC (Arabic Characters) Myanmar   Cott Beverages Inc.  
3074   25-Jul-1995   UPPER 10 Myanmar   Royal Crown Company, Inc.   3075  
25-Jul-1995   RC Myanmar   Cott Beverages Inc.   3076   25-Jul-1995   DIET RITE
Myanmar   Cott Beverages Inc.   3079   25-Jul-1995   ROYAL CROWN Namibia   Cott
Beverages Inc.   68042   12-Feb-1968   ROYAL CROWN COLA Namibia   Cott Beverages
Inc.   71329   27-Jul-1971   ROYAL CROWN Namibia   Cott Beverages Inc.  
20040354   05-Jul-2006   RC Netherlands Antilles   Cott Beverages Inc.   13101  
20-Jan-1984   RC Netherlands Antilles   Cott Beverages Inc.   13549  
27-Jun-2008   ROYAL CROWN Netherlands Antilles   Cott Beverages Inc.   14630  
19-Mar-2010   DIET UPPER 10 Netherlands Antilles   Cott Beverages Inc.   14627  
19-Mar-2010   RC ZERO Netherlands Antilles   Cott Beverages Inc.   14628  
19-Mar-2010   RCQ Netherlands Antilles   Cott Beverages Inc.   14629  
19-Mar-2010   UPPER 10 New Zealand   Cott Beverages Inc.   262155   12-Nov-1999
  ROYAL CROWN New Zealand   Cott Beverages Inc.   285601   03-Dec-1997   ROYAL
CROWN DRAFT New Zealand   Cott Beverages Inc.   B240072   10-Aug-1998   RC COLA
(Stylized) Nigeria   Cott Beverages Inc.   28480   28-Apr-1992   ROYAL CROWN
COLA RC (Stylized) Nigeria   Cott Beverages Inc.   41942   29-May-1991   UPPER
10 Norway   Cott Beverages Inc.   79079   16-Apr-1970   DIET-RITE Norway   Cott
Beverages Inc.   79512   19-Jun-1970   RC Norway   Cott Beverages Inc.   238457
  22-Mar-2007   RC & Design Norway   Cott Beverages Inc.   183082   26-Jun-1997
  ROYAL CROWN Oman   Cott Beverages Inc.   4780   04-Apr-1999   BRAVO Oman  
Cott Beverages Inc.   4781   07-Nov-1998   DIET-RITE Oman   Cott Beverages Inc.
  4782   07-Nov-1998   ROYAL CROWN Oman   Cott Beverages Inc.   9655  
23-Jun-2002   RC ROYAL CROWN Oman   Cott Beverages Inc.   19970   09-Jun-2004  
RC EDGE Oman   Cott Beverages Inc.   29995   19-Jun-2005   RCQ Oman   Cott
Beverages Inc.   30249   05-Jul-2005   COTT



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Pakistan   Cott Beverages Inc.   60540   22-Apr-1974   ROYAL CROWN RC (Stylized)
Pakistan   Cott Beverages Inc.   60541   19-Oct-1976   RC COLA & Design
(Urdu & Arabic Characters) Pakistan   Cott Beverages Inc.   68471   23-Sep-1980
  UPPER 10 Pakistan   Cott Beverages Inc.   138411   29-Oct-1996   RC Pakistan  
Cott Beverages Inc.   138422   29-Oct-1996   ROYAL CROWN Panama   Cott Beverages
Inc.   230   27-Aug-1942   ROYAL CROWN Panama   Cott Beverages Inc.   15670601  
15-Apr-2008   RC & Design Papua New Guinea   Cott Beverages Inc.   A2564R  
16-Sep-1975   ROYAL CROWN COLA Papua New Guinea   Cott Beverages Inc.   A65259  
09-Jun-2004   RC & Design Paraguay   Cott Beverages Inc.   318255   17-Sep-1998
  ROYAL CROWN Paraguay   Cott Beverages Inc.   221950   18-Jan-2000   KICK
Paraguay   Cott Beverages Inc.   240849   25-Oct-1971   RC Paraguay   Cott
Beverages Inc.   266650   30-Mar-2004   ROYAL COLA Paraguay   Cott Beverages
Inc.   327887   19-Jan-2010   RED RAIN Paraguay   Cott Beverages Inc.   328876  
10-Mar-2010   EMERGE Peru   Cott Beverages Inc.   9018   27-Oct-1986   ROYAL
CROWN Peru   Cott Beverages Inc.   9037   29-Oct-1981   RC Peru   Cott Beverages
Inc.   61835   15-May-1991   DIET-RITE Philippines   Cott Beverages Inc.   58817
  12-Jul-1994   ROYAL CROWN Philippines   Cott Beverages Inc.   42002006443  
17-Jan-2005   RC Philippines   Cott Beverages Inc.   42008005405   13-Oct-2008  
DIET RITE Philippines   Cott Beverages Inc.   42009007513   21-Jan-2010   RCQ
Philippines   Cott Beverages Inc.   42009007512   21-Jan-2010   RED RAIN
Philippines   Cott Beverages Inc.   42009007511   21-Jan-2010   UPPER 10 Poland
  Cott Beverages Inc.   R75903   21-Jan-1994   ROYAL CROWN Poland   Cott
Beverages Inc.   R75904   21-Jan-1994   RC Portugal   Cott Beverages Inc.  
156785   10-Dec-1970   RC (Stylized) Portugal   Cott Beverages Inc.   156787  
10-Dec-1970   DIET-RITE Portugal   Cott Beverages Inc.   162246   12-Apr-1972  
ROYAL CROWN Portugal   Cott Beverages Inc.   231177   08-Oct-1991   UPPER 10
Portugal   Cott Beverages Inc.   350353   01-Oct-2001   RC Qatar   Cott
Beverages Inc.   4738   19-Feb-1991   DIET RITE (English & Arabic Characters)
Qatar   Cott Beverages Inc.   12047   29-Oct-2002   ROYAL CROWN Qatar   Cott
Beverages Inc.   12048   29-Oct-2002   ROYAL CROWN COLA RC COLA & Design Qatar  
Cott Beverages Inc.   34921   11-Sep-2007   ROYAL CROWN COLA (English) & RC
(Arabic) Romania   Cott Beverages Inc.   36233   02-Aug-1996   KICK



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Romania   Cott Beverages Inc.   R18359   21-Jul-1995   UPPER 10 Romania   Cott
Beverages Inc.   R21130   05-Jun-1991   ROYAL CROWN Romania   Cott Beverages
Inc.   R22046   25-Feb-1996   RC Russian Federation   Cott Beverages Inc.  
108301   05-Oct-1992   ROYAL CROWN Russian Federation   Cott Beverages Inc.  
136917   25-Jan-1996   ROYAL CROWN Russian Federation   Cott Beverages Inc.  
149515   15-Jan-1997   DIET RITE Russian Federation   Cott Beverages Inc.  
152999   28-May-1997   ROYAL CROWN COLA RC COLA & Design Russian Federation  
Cott Beverages Inc.   157246   13-Oct-1997   KICK Russian Federation   Cott
Beverages Inc.   174076   13-Apr-1999   ROYAL CROWN DRAFT Russian Federation  
Cott Beverages Inc.   225247   18-Oct-2002   RC EDGE Russian Federation   Cott
Beverages Inc.   285281   29-Mar-2005   RCQ (Stylized) Russian Federation   Cott
Beverages Inc.   288664   12-May-2005   RC & Design Sabah   Cott Beverages Inc.
  12117   04-Jan-1968   ROYAL CROWN COLA RC (Stylized) Sarawak   Royal Crown
Company, Inc.   20858   14-Jan-1981   DIOT-RITE Sarawak   Cott Beverages Inc.  
SAR7453   18-Jan-1968   ROYAL CROWN COLA Saudi Arabia   Cott Beverages Inc.  
6422   01-Dec-1976   ROYAL CROWN (English & Arabic Characters) Saudi Arabia  
Cott Beverages Inc.   16392   17-Nov-1986   DIET RITE Saudi Arabia   Cott
Beverages Inc.   49771   02-Oct-1999   RC EDGE Saudi Arabia   Cott Beverages
Inc.   71688   04-Mar-2004   COTT Saudi Arabia   Cott Beverages Inc.   79575  
23-Jul-2005   RC Saudi Arabia   Cott Beverages Inc.   10489   18-Feb-2009  
UPPER 10 Serbia   Cott Beverages Inc.   21300   26-Jan-1976   RC Serbia   Cott
Beverages Inc.   21677   15-Aug-1976   ROYAL CROWN Serbia   Cott Beverages Inc.
  52881   19-Jul-2007   ROYAL CROWN Serbia   Cott Beverages Inc.   52882  
19-Jul-2007   RED RAIN Serbia   Cott Beverages Limited   941160   02-Oct-2007  
ORIENT EMPORIUM TEA CO. Seychelles   Cott Beverages Inc.   1214   10-Mar-1973  
RC Seychelles   Royal Crown Company, Inc.   1215   10-Mar-1973   ROYAL CROWN
Sierra Leone   Cott Beverages Inc.   14847   21-May-1999   KICK



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Singapore   Cott Beverages Inc.   T0515816B   30-Aug-2005   RC & Design
Singapore   Cott Beverages Inc.   T7048364A   10-Feb-1970   ROYAL CROWN
Singapore   Cott Beverages Inc.   T7048918F   21-Apr-1970   ROYAL CROWN COLA RC
& Design Singapore   Cott Beverages Inc.   T8000067H   09-Jan-1980   DIET RITE
Singapore   Cott Beverages Inc.   T9509167D   26-Sep-1995   ROYAL CROWN DRAFT
Singapore   Cott Corporation   T0310179A   08-Jul-2003   AQUEL Slovakia   Cott
Beverages Inc.   164169   19-Sep-1979   RC Slovakia   Cott Beverages Inc.  
189218   27-Jan-2000   ROYAL CROWN Slovakia   Cott Beverages Limited   226531  
11-Dec-2009   U FORCE device Slovenia   Cott Beverages Inc.   9471085  
08-Aug-1995   UPPER 10 Slovenia   Cott Beverages Inc.   9471087   12-Feb-1996  
ROYAL CROWN Slovenia   Cott Beverages Inc.   9570803   10-Jun-1998   DIET RITE
Slovenia   Cott Beverages Inc.   200470653   24-Mar-2004   RC South Africa  
Cott Beverages Inc.   9605824   01-Jul-1999   ROYAL CROWN DRAFT COLA Label South
Africa   Cott Beverages Inc.   196202134   26-Jun-1962   ROYAL CROWN South
Africa   Cott Beverages Inc.   196703337   30-May-1968   RC South Africa   Cott
Beverages Inc.   B641499   04-May-1964   DIET-RITE Spain   Cott Beverages Inc.  
431779   30-June-1967   DIET-RITE Spain   Cott Beverages Inc.   622002  
05-Apr-1973   RC Spain   Cott Beverages Inc.   622003   03-Oct-1974   ROYAL
CROWN Spain   Cott Corporation   1951513 M8   05-OCT-1995   COTT St. Lucia  
Cott Beverages Inc.   10470   25-Aug-1970   RC (Stylized) St. Lucia   Cott
Beverages Inc.   10570   25-Aug-1970   ROYAL CROWN Sudan   Royal Crown Company,
Inc.   12790   27-Oct-1970   ROYAL CROWN (English & Arabic Characters) Sudan  
Royal Crown Company, Inc.   12791   27-Oct-1970   RC (English & Arabic
Characters) Suriname   Cott Corporation   7389   08-Oct-1971   ROYAL CROWN
Suriname   Cott Corporation   7390   08-Oct-1971   RC Swaziland   Cott Beverages
Inc.   2471971SA   16-Aug-1971   RC Swaziland   Cott Beverages Inc.   UK51972  
12-Sep-1967   ROYAL CROWN Sweden   Cott Beverages Inc.   125386   15-Nov-1968  
DIET-RITE Sweden   Cott Beverages Inc.   128904   24-Oct-1969   DIET-RITE Sweden
  Cott Beverages Inc.   322345   21-Mar-1997   ROYAL CROWN Sweden   Cott
Beverages Inc.   323317   09-May-1997   UPPER 10 Switzerland   Cott Beverages
Inc.   395685   05-Jun-1972   ROYAL CROWN COLA RC (Stylized) Syria   Royal Crown
Company, Inc.   13606   03-Aug-1967   ROYAL CROWN Syria   Royal Crown Company,
Inc.   19781   03-Oct-1974   ROYAL CROWN (Arabic Characters)



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Syria   Royal Crown Company, Inc.   26809   23-Dec-1975   UPPER 10 Taiwan   Cott
Beverages Inc.   738695   01-Dec-1996   ROYAL CROWN DRAFT Taiwan   Cott
Beverages Inc.   782264   16-Oct-1997   RC Taiwan   Cott Beverages Inc.   790102
  16-Dec-1997   ROYAL CROWN Taiwan   Cott Beverages Inc.   818609   16-Sep-1998
  DIET RITE Taiwan   Cott Beverages Inc.   1144574   16-Mar-2005   RC EDGE
Tajikistan   Cott Beverages Inc.   1733   03-Jan-1995   RC (Stylized) Tajikistan
  Cott Beverages Inc.   1747   23-Jan-1995   ROYAL CROWN COLA RC (Stylized)
Tajikistan   Cott Beverages Inc.   2538   13-Jul-1994   UPPER 10 (Stylized)
Tajikistan   Cott Beverages Inc.   2555   13-Jul-1994   ROYAL CROWN Tajikistan  
Cott Beverages Inc.   3823   12-May-1999   KICK Tajikistan   Cott Beverages Inc.
  TJ6624   18-Mar-2005   ROYAL CROWN COLA & RC Design Thailand   Cott Beverages
Inc.   KOR229506   08-Nov-2005   RCQ (Stylized) Thailand   Cott Beverages Inc.  
KOR79285   02-Nov-1979   RC COLA & Design (Thai Characters) Thailand   Cott
Beverages Inc.   KOR79581   28-Jun-1972   ROYAL CROWN Thailand   Cott Beverages
Inc.   KOR80619   14-Jul-1972   RC Trinidad and Tobago   Cott Beverages Inc.  
1362   28-Nov-1963   ROYAL CROWN COLA Trinidad and Tobago   Cott Beverages Inc.
  B6018   01-Oct-1974   ROYAL CROWN Tunisia   Cott Beverages Inc.   EE85313  
17-Dec-1970   ROYAL CROWN (Latin & Arabic Characters) Tunisia   Cott Beverages
Inc.   EE85314   17-Dec-1970   RC (Latin & Arabic Characters) Tunisia   Cott
Beverages Inc.   EE910016   13-Jan-1976   DIET RITE (Stylized) Tunisia   Cott
Beverages Inc.   EE060192   2/3/2006   UPPER 10 (Stylized) Turkey   Cott
Beverages Inc.   76986   15-Dec-1972   RC (Stylized) Turkey   Cott Beverages
Inc.   94630   19-Nov-1973   ROYAL CROWN Turkey   Cott Beverages Inc.   129763  
29-Sep-1971   DIET-RITE Turkey   Cott Beverages Inc.   176002   24-Jun-1996   RC
Turkey   Cott Beverages Inc.   200635555   21-Jul-2006   RC & Design
Turkmenistan   Cott Beverages Inc.   9201   12-Apr-2007   RCQ (Stylized)
Turkmenistan   Cott Beverages Inc.   9202   12-Apr-2007   ROYAL CROWN COLA & RC
Design Ukraine   Cott Beverages Inc.   10867   30-Oct-1998   ROYAL CROWN Ukraine
  Cott Beverages Inc.   16622   16-Oct-2000   KICK Ukraine   Cott Beverages Inc.
  67288   15-Sep-2006   ROYAL CROWN COLA & RC Design



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Ukraine   Cott Beverages Inc.   120638   25-Mar-2010   ORIENT EMPORIUM TEA CO.
United Arab Emirates   Royal Crown Company, Inc.   31305   12-May-1999   RC EDGE
United Arab Emirates   Royal Crown Company, Inc.   40448   21-May-2003   ROYAL
CROWN United Arab Emirates   Cott Beverages Inc.   59591   16-Apr-2006   RC
United Arab Emirates   Cott Beverages Inc.   44580   06-Jan-2004   COTT Uruguay
  Cott Beverages Inc.   391866   05-Jun-1998   RC Uruguay   Cott Beverages Inc.
  391865   31-May-1976   ROYAL CROWN Uzbekistan   Cott Beverages Inc.   5471  
18-Nov-1996   ROYAL CROWN Uzbekistan   Cott Beverages Inc.   5473   16-Nov-1996
  UPPER 10 (Stylized) Uzbekistan   Cott Beverages Inc.   7183   19-Mar-1998  
KICK Uzbekistan   Cott Beverages Inc.   MGU13425   27-Apr-2005   RC & Design
Venezuela   Cott Beverages Inc.   139275   09-Oct-1990   ROYAL CROWN Venezuela  
Cott Beverages Inc.   118455MF   22-Apr-1986   RC Venezuela   Cott Beverages
Inc.   157685F   02-May-1994   DIET RITE Venezuela   Cott Beverages Inc.  
157687F   02-May-1994   ROYAL CROWN Venezuela   BCB International Limited  
P189755   29-May-1996   STARS & STRIPES Viet Nam   Royal Crown Company, Inc.  
1975   11-Dec-1990   UPPER 10 Viet Nam   Royal Crown Company, Inc.   2344  
03-Mar-1991   ROYAL CROWN Viet Nam   Royal Crown Company, Inc.   7000  
19-Dec-1992   ROYAL CROWN COLA RC (Stylized) Viet Nam   Cott Beverages Inc.  
58562   19-Nov-2004   AQUEL Viet Nam   Cott Beverages Inc.   142224  
08-Feb-2010   RC & Design West Bank   Cott Beverages Inc.   3949   29-Mar-2000  
RC West Bank   Cott Beverages Inc.   3950   29-Mar-2000   ROYAL CROWN West Bank
  Cott Beverages Inc.   6580   13-May-2002   ROYAL CROWN COLA & RC Design (in
Arabic) (Label in color) West Bank   Cott Beverages Inc.   6582   13-May-2002  
ROYAL CROWN COLA & RC Design (in English) (Label in color) Yemen   Cott
Beverages Inc.   6097   07-Jan-1997   ROYAL CROWN Yemen   Royal Crown Company,
Inc.   6403   19-Mar-1997   ROYAL CROWN COLA RC COLA & Design Yemen   Cott
Beverages Inc.   28411   17-Oct-2006   RC (Block Letters) Zambia   Cott
Beverages Inc.   55394   19-Dec-1994   DIET-RITE



--------------------------------------------------------------------------------

Country

 

Owner

 

Registration

Number

 

Date

 

Trademark

Zambia   Cott Beverages Inc.   55494   19-Dec-1994   ROYAL CROWN RC (Stylized)
Zambia   Cott Beverages Inc.   55594   19-Dec-1994   ROYAL CROWN Zimbabwe   Cott
Beverages Inc.   44499   08-Apr-1999   RC EDGE Zimbabwe   Cott Beverages Inc.  
62071   05-Aug-1971   ROYAL CROWN Zimbabwe   Cott Beverages Inc.   7202006  
30-Apr-2007   ROYAL CROWN COLA & RC Design

International

Trademark Applications

 

Country Name

 

Owner

 

Application

Number

 

Date

 

Trademark

Argentina   Cott Beverages Inc.   2819632   24-Apr-2008   EMERGE Argentina  
Cott Beverages Inc.   2819630   24-Apr-2008   ORIENT EMPORIUM TEA CO. Argentina
  Cott Beverages Inc.   2819631   24-Apr-2008   RED RAIN Aruba   Cott Beverages
Inc.   10031130   11-Mar-2010   DIET UPPER 10 Aruba   Cott Beverages Inc.  
1003128   11-Mar-2010   RC Aruba   Cott Beverages Inc.   10031126   11-Mar-2010
  RC ZERO Aruba   Cott Beverages Inc.   1003124   11-Mar-2010   RCQ Aruba   Cott
Beverages Inc.   1003126   11-Mar-2010   ROYAL CROWN Aruba   Cott Beverages Inc.
  10031128   11-Mar-2010   UPPER 10 Bangladesh   Cott Beverages Inc.   45410  
12/5/1995   ROYAL CROWN Bangladesh   Cott Beverages Inc.   45411   12/5/1995  
RC Bangladesh   Cott Beverages Inc.   45412   12/5/1995   UPPER 10 Bangladesh  
Cott Beverages Inc.   79300   3/15/2003   RCQ Barbados   Cott Beverages Inc.  
8122795   3/1/2007   RC & Design Belarus   Cott Beverages Inc.   20084677  
24-Dec-2008   ORIENT EMPORIUM TEA CO. Belarus   Cott Beverages Inc.   20094638  
21-Dec-2009   RC LIGHT Brazil   Cott Beverages Inc.   82952097   12/20/07   RC
LIGHT Brazil   Cott Beverages Inc.   829707166   07-May-2008   EMERGE Brazil  
Cott Beverages Inc.   829707069   07-May-2008   ORIENT EMPORIUM TEA CO. Brazil  
Cott Beverages Inc.   829707182   07-May-2008   RED RAIN Brazil   Cott Beverages
Inc.   830357815   30-Jul-2009   RC ZERO Brazil   Cott Beverages Inc.  
31570.Brazil   01-Jun-2010   RCQ Chile   Cott Beverages Inc.   881492  
16-Oct-2009   RC LIGHT Chile   Cott Beverages Inc.   881491   16-Oct-2009   RC
ZERO Chile   Cott Beverages Inc.   884739   12-Nov-2009   RCQ FANTASY Chile  
Cott Beverages Inc.   884738   12-Nov-2009   RCQ SUN Chile   Cott Beverages Inc.
  884737   12-Nov-2009   RCQ TROPICAL



--------------------------------------------------------------------------------

Country Name

 

Owner

 

Application

Number

 

Date

 

Trademark

Columbia   Cott Beverages Inc.   09116552   19-Oct-2009   ORIENT EMPORIUM TEA
CO. Cyprus   Cott Beverages Inc.   73211   20-Nov-2006   RC & Design Denmark  
Cott Beverages Limited   996972   23-Apr-2010   EMERGE Egypt   Cott Beverages
Inc.   215805   29-Apr-2008   ROYAL CROWN COLA & RC Design

European

Community

  Cott Beverages Limited   8932832   05-Mar-2010   COTT

European

Community

  Cott Beverages Limited   9017121   09-Apr-2010   CARTERS

European

Community

  Cott Beverages Limited   9017195   09-Apr-2010   JUICEFUL Gaza District   Cott
Beverages Inc.   13478   09-Jun-2009   RED RAIN Gaza District   Cott Beverages
Inc.   13517   06-Jul-2009   Tattoo Logo Guatemala   Cott Beverages Inc.  
20002409   29-Mar-2000   EDGE Guyana   Cott Beverages Inc.   22663A  
28-May-2008   RED RAIN Hungary   Cott Beverages Limited   996972   11-Mar-2009  
EMERGE India   Cott Beverages Inc.   1282092   5/5/2004   RCQ (Stylized) India  
Cott Beverages Inc.   1802620   02-Apr-2009   RC ZERO Israel   Cott Beverages
Inc.   207426   13-Jan-2008   RC COLA ZERO Israel   Cott Beverages Inc.   207819
  27-Jan-2008   RC COLA ZERO Logo Israel   Cott Beverages Inc.   217520  
21-Dec-2008   RED RAIN Israel   Cott Beverages Inc.   219310   08-Mar-2009  
UPPER 10 Italy   Cott Beverages Inc.   MI2008C5988   26-May-2008   RC ZERO
Kosovo   Cott Beverages Inc.   160   03-Mar-2008   ORIENT EMPORIUM TEA CO.
Kosovo   Cott Beverages Inc.   161   03-Mar-2008   RCQ Kosovo   Cott Beverages
Inc.   9000N   13-Jul-2009   RCQ BITTER LEMON Kosovo   Cott Beverages Inc.  
8999N   13-Jul-2009   RCQ EXOTIC Kosovo   Cott Beverages Inc.   9001N  
13-Jul-2009   RCQ ORANGE Kosovo   Cott Beverages Inc.   159   03-Mar-2008   RED
RAIN Kosovo   Cott Beverages Inc.   158   03-Mar-2008   ROYAL CROWN COLA & RC
Design Libya   Cott Beverages Inc.   10156   2/7/2007   ROYAL CROWN COLA & RC
Design Libya   Cott Beverages Inc.   10157   2/7/2007   DIET RITE & Design
Malaysia   Cott Beverages Inc.   06000013   1/3/2006   ROYAL CROWN COLA & RC
Design Pakistan   Cott Beverages Inc.   261777   16-Feb-2009   RCQ



--------------------------------------------------------------------------------

Country Name

 

Owner

 

Application

Number

 

Date

 

Trademark

Paraguay   Cott Beverages Inc.   153892008   06-May-2008   ORIENT EMPORIUM TEA
CO. Philippines   Cott Beverages Inc.   42010002443   04-Mar-2010   RC COLA FREE
Poland   Cott Beverages Limited   996972   11-Mar-2009   EMERGE Poland   Cott
Beverages Limited   Z - 355044   23-Apr-2009   U FORCE device Serbia   Cott
Beverages Inc.   Z79606   3/31/2006   RED RAIN Slovakia   Cott Beverages Limited
  996972   11-Mar-2009   EMERGE Suriname   Cott Beverages Inc.   21923  
26-May-2009   RC ZERO Suriname   Cott Beverages Inc.   21595   03-Oct-2008   RED
RAIN United Arab Emirates   Cott Beverages Inc.   134226   30-Sep-2009   RC ZERO
Uruguay   Cott Beverages Inc.   391788   13-May-2008   EMERGE Uruguay   Cott
Beverages Inc.   391789   13-May-2008   ORIENT EMPORIUM TEA CO. Uruguay   Cott
Beverages Inc.   391790   13-May-2008   RED RAIN Uruguay   Cott Beverages Inc.  
383114   7/23/2007   ROYAL CROWN COLA & RC Design Venezuela   Cott Beverages
Inc.   141742007   6/19/2007   RC & Design West Bank   Cott Beverages Inc.  
16616   18-Aug-2009   RED RAIN West Bank   Cott Beverages Inc.   16617  
18-Aug-2009   Tattoo Logo



--------------------------------------------------------------------------------

Copyrights

Canada

 

Owner

 

Registration

Number

 

Date

 

Copyright

Cott Corporation Corporation Cott (in the name of a predecessor being Cott
Beverages West Ltd. which was a grant of Interest from Brio Beverages Inc.)  
1057443   April 8, 2008   Happy Natural, Highland Spring, Nice-N-Lite, Happy-Up,
C’Mon Get Happy, Happy Pop & Design, Giggle, Happy Pop

Licenses [***][Certain License information redacted]

Canada

 

Licensor

 

Licensee

 

Registration/Application
Number

 

Date

 

Description

S.M. Jaleel &

Company Limited

 

Cott Beverages

Canada

  492,131   31-JAN-1999   CHUBBY Character and Design

S.M. Jaleel &

Company Limited

 

Cott Beverages

Canada

  891,288   31-JAN-1999   CHUBBY

S.M. Jaleel &

Company Limited

 

Cott Beverages

Canada

  844,168   31 JAN 1999   Chubby Bottle Distinguishing Guise Star Child Design
Inc.  

Cott

Corporation

  TMA484207/0794806(CIPO)   1 AUG 2007   SIMPLY KIDS Star Child Design Inc.  

Cott

Corporation

  TMA568790/1058837(CIPO)     Star Child Design Star Child Design Inc.  

Cott

Corporation

  TMA568791/1058703(CIPO)     Simply Kids and Design Star Child Design Inc.  

Cott

Corporation

  TAM648138/1238948(CIPO)     100% Petit United Kingdom                

Licensor

 

Licensee

 

Registration/Application
Number

 

Date

 

Description

[***]  

Cott Beverages

Limited

    [***]   [***] Caribbean Flavors, Ltd.   Cott Beverages Limited     6/29/06  

License of the following marks in conjunction with a Manufacturing and
Distribution agreement:

D&G

TING

KOLA CHAMPAGNE

KOOL KAT

OLD JAMAICAN

DESNOES & GEDDES



--------------------------------------------------------------------------------

Licensor

 

Licensee

 

Registration/Application

Number

 

Date

 

Description

Cott Beverages Limited  

1) Choice Brands Europe Limited

2) Retail Brands (Holdings) BV

3) Cott UK Limited

  1585494   12-SEP-1994   COTT (Classes 30 and 32) Cott Beverages Limited   Cott
Beverages Limited   2102231   7-OCT-1999   BEN SHAWS (Class 32)

Industrial Designs

Canada

 

Owner

 

Registration

Number

 

Date

 

Description

Cott Beverages Inc.   126935   20-Mar-2009   Bottle Cott Beverages Inc.   129656
  20-Mar-2009   Bottle Cliffstar LLC   104425   10-Mar-2005   Bottle

United Kingdom

 

Owner

 

Registration

Number

 

Date

 

Description

Cott Beverages Limited   3011241   28-FEB-2003   Design of Bottle Cott Beverages
Limited   3011014   20-FEB-2003   Design of Bottle Cott Beverages Limited  
3011013   20-FEB-2003   Design of Bottle

Internet Domain Names

 

Owner

 

Registrar

 

Expiration Date

 

Domain Name

Cott Corporation   Network Solutions   June 13, 2008   Bombshellenergy.com Cott
Corporation   Network Solutions   June 13, 2008   Drinkstarsandstripes.com Cott
Corporation   Network Solutions   June 29, 2008   superfruitsbrand.com Cott
Corporation   Network Solutions   July 2, 2008   fortifido.com Cott Corporation
  Network Solutions   July 3, 2008   Rccolainternational.com Cott Corporation  
Network Solutions   July 31, 2008   cott-beverages.com Cott Corporation  
Network Solutions   July 31, 2008   redrainvodka.com



--------------------------------------------------------------------------------

Owner

 

Registrar

 

Expiration Date

 

Domain Name

Cott Corporation   Network Solutions   August 8, 2008   barealldrinks.com Cott
Corporation   Network Solutions   August 8, 2008   bareallsmoothies.com Cott
Corporation   Network Solutions   August 20, 2008   sparklinghealthbrand.com
Cott Corporation   Network Solutions   September 7, 2008   Orientemporium.com
Cott Corporation   Network Solutions   September 7, 2008  
Orientemporiumteaco.com Cott Corporation   Network Solutions   September 8, 2008
  Cott.com Cott Corporation   Network Solutions   October 11, 2008  
Cottvending.com Cott Corporation   Network Solutions   October 28, 2008  
Drinksas.com Cott Corporation   Network Solutions   October 28, 2008  
Billionbubbles.com Cott Corporation   Network Solutions   October 28, 2008  
Drinkvess.com Cott Corporation   Network Solutions   October 28, 2008  
Vesswhistle.com Cott Corporation   Network Solutions   October 28, 2008  
Whistleorange.com Cott Corporation   Network Solutions   October 29, 2008  
Vintageseltzer.biz Cott Corporation   Network Solutions   October 29, 2008  
Vintageseltzer.net Cott Corporation   Network Solutions   October 29, 2008  
Vintageseltzer.org Cott Corporation   Network Solutions   October 29, 2008  
Vintageseltzer.us Cott Corporation   Network Solutions   October 29, 2008  
Drinkvintage.com Cott Corporation   Network Solutions   October 29, 2008  
Fruitrefreshers.com Cott Corporation   Network Solutions   October 29, 2008  
Seltzer.biz Cott Corporation   Network Solutions   October 29, 2008   Vess.us
Cott Corporation   Network Solutions   October 29, 2008   Vesssoda.com Cott
Corporation   Network Solutions   October 29, 2008   Vintageseltzer.info Cott
Corporation   Network Solutions   January 7, 2009   Cottsoda.com Cott
Corporation   Network Solutions   January 12, 2009   Aftershockenergy.com Cott
Corporation   Network Solutions   February 5, 2009   Grimreaperenergy.com Cott
Corporation   Network Solutions   May 10, 2009   Drinkclearchoice.com Cott
Corporation   Network Solutions   May 10, 2009   Enjoyclearchoice.com Cott
Corporation   Network Solutions   May 10, 2009   Lifesclearchoice.com Cott
Corporation   Network Solutions   December 27, 2009   Cottnet.com Cott
Corporation   Network Solutions   February 2, 2010   Redrainenergy.com Cott
Corporation       drinkemerge.com Cott Corporation       neretailerbrands.com
Cott Corporation       ozmozwater.com Cott Corporation       Cott.ca Cott
Corporation       Cottvending.ca Cott Corporation       Redrainenergy.ca Cott
Corporation       bare-all.co.uk Cott Corporation       bare-all.org Cott
Corporation       cott.co.uk Cott Corporation       emergesport.com Cott
Corporation       emergestimulation.co.uk Cott Corporation      
favouritefamilychippy.co.uk Cott Corporation       h2drinks.co.uk Cott
Corporation       h2drinks.com Cott Corporation       h2kids.co.uk Cott
Corporation       h2sport.co.uk Cott Corporation       h2spring.co.uk



--------------------------------------------------------------------------------

Owner

 

Registrar

 

Expiration Date

 

Domain Name

Cott Corporation       h2water.co.uk Cott Corporation      
redroosterdrinks.co.uk Cott Corporation       redroosterdrinks.com Cott
Corporation       505ifty.co.uk Cott Corporation       505ifty.com Cott
Corporation       505ifty.net Cott Corporation       505ifty.org Cott
Corporation       benshawsdrinks.co.uk Cott Corporation       benshawsdrinks.com
Cott Corporation       drinksofyesteryear.co.uk Cott Corporation      
emergeenergy.co.uk Cott Corporation       emergeenergyshot.co.uk Cott
Corporation       emergeenergyshot.com Cott Corporation       emergshot.co.uk
Cott Corporation       emergeshot.com Cott Corporation      
emergestimulation.co.uk Cott Corporation       emergestimulation.com Cott
Corporation       redroosterenergyshot.co.uk Cott Corporation      
redroosterenergyshot.com Cott Corporation       redroostersport.co.uk Cott
Corporation       redroostersport.com Cott Corporation      
redroosterstimulation.co.uk Cott Corporation       redroosterstimulation.com
Cott Corporation       roostershot.co.uk Cott Corporation       roostershot.com
Cott Corporation       theenergyshot.co.uk Cott Corporation      
theenergyshot.com Cott Corporation       thejuiciercompany.co.uk Cott
Corporation       thejuiciercompany.com Cott Corporation      
wakeupwithrooster.co.uk Cott Corporation       wakeupwithrooster.com Cliffstar
LLC       Cliffstar.com Cliffstar LLC       Cliffstar.net Cliffstar LLC      
Cliffstar.org Cliffstar LLC       Cliffstar.biz Cliffstar LLC      
Chadwickbaybeverages.com Cliffstar LLC       Cwaymail.com Cliffstar LLC      
Harborsidebev.com Cliffstar LLC       Harborsideproducts.com Cliffstar LLC      
Juicedoit.com Cliffstar LLC       Mychadwickbay.net Cliffstar LLC      
Mychadwickbay.com Cliffstar LLC       Shanstar.com Cliffstar LLC      
Starworldtrading.biz Cliffstar LLC       Starworldtrading.com Cliffstar LLC    
  Theseawitch.com Cliffstar LLC       Yourchadwickbay.com Cliffstar LLC      
Yourchadwickbay.net



--------------------------------------------------------------------------------

Schedule 3.10

Canadian Union Plans, Canadian Benefit Plans and Canadian Pension Plans

The following are Canadian Union Plans:

 

  •   Viscount Union: Teamster Canadian Pension Trust Fund; and

 

  •   Plan Pointe Claire Union: Teamsters Canadian Pension Plan, Soft Drink
Industry Division;

The following are Canadian Pension Plans:

 

  •   Surrey Union: Employee Registered Retirement Savings Plan (RRSP);

 

  •   Calgary Union: Cott Corporation Deferred Profit Sharing Plan/Group
Registered Retirement Savings Plans (DPSP/GRSP) Retirement Program;

 

  •   Salaried and Non-Union Hourly: Cott Corporation Deferred Profit Sharing
Plan/Group Registered Retirement Savings Plans (DPSP/GRSP) Retirement Program;

The following are Canadian Benefit Plans:

 

  •   Common Share Option Plan

 

  •   Share Appreciation Rights

 

  •   Performance Share Unit Plan;

 

  •   Officers and Senior Management Executives Performance Bonus; and

 

  •   Reinstated Executive Share Purchase Plans

The Canadian Pension Plans are defined contribution plans.

The Canadian Union Plans (Viscount and Pointe Claire) are defined benefit plans.

Canadian Group Benefit Plans:

 

  •   Extended Health

 

  •   Dental

 

  •   Life Insurance

 

  •   Dependent Life

 

  •   Optional Life

 

  •   Accidental Death & Dismemberment insurance (AD&D)

 

  •   Voluntary Accidental Death & Dismemberment insurance

 

  •   Short Term Disability

 

  •   Long Term Disability

Each union has benefit plan specific to their union

Salaried and non-union hourly employees have their own benefit plan

Great-West Life is provider for all benefits except AD&D

Industrial Alliance Pacific is provider for AD&D



--------------------------------------------------------------------------------

Schedule 3.14

Insurance

Aon

Prepared for

Cott Corporation

Program At-A-Glance

2010-2011

prepared by

Aon Risk Services Central, Inc. Illinois Division



--------------------------------------------------------------------------------

Contents       

Global Master Property Program

     1   

NFIP – Columbus, Georgia

     3   

NFIP – Maryland Heights, Missouri

     3   

NFIP – Tampa, Florida

     4   

NFIP – San Bernardino, California

     4   

Terrorism

     5   

U.S. and Mexico, Issued in the U.S.

     5   

Canada, Issued in Canada

     6   

U.K. Terrorism (Pool Re)

     7   

Global Master General Liability Program

     8   

U.S. Automobile

     10   

Canadian Automobile

     11   

Mexican Automobile

     12   

Mexican Legal Assistance

     13   

Workers Compensation

     14   

Global Lead Umbrella

     15   

1st Excess Liability

     16   

2nd Excess Liability

     17   

Global Marine Cargo

     18   

Global Products Contamination

     19   

Employers’ Liability (UK)

     20   

UK Automobile (Motor Fleet Insurance)

     21   

Engineering Inspection (UK)

     23   

Personal Accident Illness and Business Travel (UK)

     24   

Section 7 – Personal Accident

     24   

Section 9 – Travel

     25   

Group Travel and Personal Accident Insurance

     27   

Section A – Personal Accident

     27   

Section B – Travel

     28   

Section C – Crisis Containment Management

     28   

Section D – Healthline Plus

     29   

This report is provided as a brief summary of your insurance coverages for quick
reference purposes. Any questions relating to the interpretation of the coverage
or limits of protection must be referred to the policy documents themselves.



--------------------------------------------------------------------------------

Global Master Property Program

Master Policy Issued in the U.S.

 

Insured   

Cott Corporation

(as more fully described in the policy)

Insurers   

Arch Specialty Insurance Co. – [***]

Allianz Global Risks US Ins. Co. – [***]

Lexington – [***]

Worldsource – [***]

Zurich American Ins. Co. – [***]

Swiss Re (Industrial Risk Insurers – [***]

Policy Numbers   

Allianz - [***]

Arch - [***]

Lexington - [***]

Worldsource - [***]

Zurich - [***]

Swiss Re - [***]

Local Admitted Policies

Fronted by Allianz are issued in the Following Countries and includes Boiler &
Machinery coverage:

  

Canada, Policy # TBD

UK, Policy # [***]

Mexico, Policy # TBD

Policy Period    1 June 2010 to 1 June 2011 Territory    Anywhere in the world
excluding Afghanistan, Albania, Angola, Armenia, Azerbaijan, Cambodia, Cuba,
Haiti, Iran, Iraq, Laos, Lebanon, Libya, Myanmar, North Korea, Rwanda, Somalia,
Sudan, Syria, and any country where the United States Government prohibits
companies or individuals from doing business or providing insurance. If such
prohibition occurs during the Policy Period, then all coverages provided by this
“policy” for locations in that country will cease to apply at the time and date
that such prohibition takes effect as determined by the United States
Government. Currency    US Dollars except as noted otherwise

Limits of Liability

 

Total

     [***]   

Catastrophe Sublimits of Liability

 

Flood

      

Flood, except:

     [***]   

Flood – with Respect to locations situated in a Zone A & V Flood Zone

     [***]   

 

Earthquake

      

Earthquake, except:

     [***]   

New Madrid Earthquake

     [***]   

California Earthquake

     [***]   

Mexico Earthquake

     [***]   

Deductibles

[***] per occurrence in the United States or [***] per occurrence in the rest of
the world.



--------------------------------------------------------------------------------

Earthquake

[***] per occurrence except:

[***]

[***]

Flood

[***] combined all coverages per occurrence except:

[***]

Named Windstorm

[***] except:

[***]

Sublimits

 

Applies to each of the following (per occurrence):

  USD  [***] 

Accounts Receivable; Civil Authority (30 days – 1 mile statute); Course of
Construction; Coinsurance Deficiency; Computer – non physical damage; Currency
Devaluation; Debris Removal; Electronic Data Processing Media; Errors &
Omissions; Expediting Expense; Extra Expense; Fine Arts; Ingress/Egress 30 days
–1 mile statute); Leasehold Interest; Miscellaneous Unnamed Locations;
Non-Admitted Tax Liability; Off Premises Storage for Property Under
Construction; Program or Software; Property In Transit; Service Interruption
(PD & TE Combined); Soft Costs; Tenants’ Legal Liability; Valuable Papers;

 

Boiler & Machinery

  [***]   

B&M – Ammonia Contamination

  [***]   

B&M – Hazardous Substances

  [***]   

B&M – Spoilage

  [***]   

B&M – Water Damage

  [***]   

Contingent Business Interruption (suppliers and recipients)

  [***]   

Professional Fees

  [***]   

Warehousemen’s Legal Liability

  [***]   

Land and Water Contaminant (annual aggregate) or Pollutant Cleanup, Removal and
Disposal

  [***]   

Newly Acquired Locations subject to 90 days reporting except [***] limit for
locations in the Republic of Mexico

  [***]   

Difference in Conditions/Difference in Limits for international locations

  [***]   

Fire Fighting Expense

  [***]   

Demolition and Increased Cost of Construction By Laws

  [***]   

Deferred Payments

  [***]   

Miscellaneous Personal Property

  [***]   

Extension of Coverages

Replacement Cost

Profits (for UK, Mexico and Canada) –12 month Indemnity except 18 month Period
of Indemnity for locations in the United Kingdom and the Republic of Mexico

Gross Earnings for US - 180 days Extended Period of Indemnity

Ordinary Payroll – 90 days

90 days Cancellation Clause

Permission for Unlimited Vacancy



--------------------------------------------------------------------------------

Difference in Conditions

Priority of Payments Wording and Step Down Drop Down Wording

NFIP – Columbus, Georgia

 

Insured

Cott Beverages Inc.

1001 10th Ave.

Columbus, GA 31901-2632

Insurer Fidelity National Property and Casualty Insurance Company Policy Number
[***] Policy Period 14 March 2010 to 14 March 2011

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   

NFIP – Maryland Heights, Missouri

 

Insured

Cott Beverages Inc.

2525 Schuetz Road

Maryland Heights, MO 63043-3316

Insurer Fidelity National Insurance Company Policy Number [***] Policy Period 27
March 2010 to 27 March 2011

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   



--------------------------------------------------------------------------------

NFIP – Tampa, Florida

 

Insured

Cott Beverages USA Inc.

4506 E Acline Street

Tampa, FL 33605-5909

Insurer Travelers Casualty and Surety Company Policy Number [***] Policy Period
28 February 2010 to 28 February 2011

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   

NFIP – San Bernardino, California

 

Insured

Cott Beverages Inc.

499 East Mill Street

San Bernardino, CA 92408-1523

Insurer Fidelity National Property and Casualty Insurance Company Policy Number
[***] Policy Period 3 February 2010 to 3 February 2011

 

 

Limits of Liability

 

Building

  [***]   

Contents

  [***]   

Deductibles

 

Building

  [***]   

Contents

  [***]   



--------------------------------------------------------------------------------

Terrorism

U.S. and Mexico, Issued in the U.S.

 

Insured

Cott Corporation

(as more fully described in the policy)

Insurer Lexington Insurance Company Policy Number [***] Policy Period 1 June
2010 to 1 June 2011 Currency US Dollars

 

 

Property/Risk Insured

Insures the property described in the Schedule against direct physical loss or
physical damage by an Act or series of Acts of Terrorism. Coverage is applicable
to Building, Equipment and Machinery, Inventory, and Business Interruption.

Coverage is DIC/DIL of full available coverage of all mandatory foreign country
terrorism pools.

Acts of Terrorism Definition

An act of Terrorism means an act, including the use of force or violence, of any
person or group(s) of persons, whether acting alone or on behalf of or in
connection with any organization(s), committed for political, religious or
ideological purposes including the intention to influence any government and/or
to put the public in fear for such purposes.

Terrorism shall also include any act which is verified or recognized by The
United States government as an act of Terrorism.

Territory

United States of America, Mexico

Limits of Liability

 

Total Limit of Liability

  [***]   

Annual aggregate

  [***]   

Deductible

 

Per Occurrence

  [***]   

Cancellation

30 days written notice



--------------------------------------------------------------------------------

Terrorism

Canada, Issued in Canada

 

Insured

Cott Corporation

(as more fully described in the policy)

Insurer Chartis Insurance Company of Canada Policy Number [***] Policy Period 1
June 2010 to 1 June 2011 Currency Canadian Dollars

 

 

Property/Risk Insured

Insures the property described in the Schedule against direct physical loss or
physical damage by an Act or series of Acts of Terrorism. Coverage is applicable
to Property Damage and Business Interruption ONLY and does not include any other
time element coverage.

Acts of Terrorism Definition

An act of Terrorism means an act, including the use or threatened use of force
or violence against person or property, or commission of an act dangerous to
human life or property, undertaken by any person or group, whether or not acting
in behalf of or in connection with any organization, government, power,
authority or military force, when the effect is to intimidate, harm or coerce a
government, the civilian population or any segment thereof, or to disrupt any
segment of the economy. Terrorism shall also include any act which is verified
or recognized by the United States or the Canadian Government as an act of
Terrorism.

Territory

Canada

Limits of Liability

 

Total Limit of Liability

  [***]   

Annual aggregate

  [***]   

Deductible

 

Per Occurrence

  [***]   

Cancellation

30 days written notice



--------------------------------------------------------------------------------

U.K. Terrorism (Pool Re)

Issued in the UK

 

Insured

Cott Corporation

(as more fully described in the policy)

Insurer Allianz Global Corporate and Specialty Policy Number [***] Policy Period
1 June 2010 to 31 May 2011

 

 

Territory

England, Wales and Scotland

Perils Insured (All Risks)

All risks, subject to exclusions. This coverage is endorsed onto the Property
policy.

Limits of Liability

 

Total Limit of Liability

Primary

  [***]   

Excess (excess of 50,000,000)

  [***]    Annual aggregate

Primary

  [***]   

Excess (excess of 50,000,000)

  [***]   

Deductible

 

Per Occurrence

  [***]   



--------------------------------------------------------------------------------

Global Master General Liability Program

Master policy issued in the U.S.

 

Insured

Cott Corporation

(as more fully described in the policy)

Insurers

US- Federal Insurance Company, Policy #[***] (Global Master Issued in the US),
USD

Canada- Chubb Insurance Co. of Canada, Policy #[***] (locally admitted policy),
USD

Mexico- Chubb De Mexico, Policy #[***] (locally admitted policy), USD

United Kingdom- Chubb Insurance Company of Europe, Policy #[***]

(locally admitted policy), GBP

Policy Period 1 June 2010 to 1 June 2011

 

 

Currency

U.S. Dollars except as noted otherwise

Limits of Liability

 

Each Occurrence

  [***]   

Products and Completed Operations, aggregate

  [***]   

Personal and Advertising Injury, each Occurrence and aggregate

  [***]   

General Aggregate (US Territories)

  [***]   

General Aggregate (Not Applicable to the US)

  [***]   

Employee Benefits Liability, each claim and aggregate

  [***]   

Tenants’ Legal Liability (Canada)

  [***]   

Non-owned Automobile Liability (Canada)

  [***]   

Employers’ Liability, each person and each accident

  [***]   

Fire Fighting Expense, each Occurrence and aggregate

  [***]   

Foreign Voluntary Workers’ Compensation

  [***]   

International Automobile Liability –

Bodily Injury and Property Damage, each Occurrence

  [***]   

Medical Expenses, each Occurrence

  [***]   

Threshold Advance

  [***]   

International General Liability (with DIC/DIL provisions)

  [***]   

Legal Liability for Damage to Hired Automobiles (Canada)

  [***]   

Medical Expense

  [***]   

Product Withdrawal Expense

  [***]   

Deductibles

 

Bodily Injury and Property Damage

  [***]   

Aggregate Deductible

  [***]   

Products and Completed Operations

  [***]   

Employee Benefits Liability

  [***]   

Employers’ Liability

  [***]   

Fire Fighting Expense

  [***]   

SEF 94 – Hired Automobiles

  [***]   



--------------------------------------------------------------------------------

Policy Form (Highlights)

Insurer’s wording including:

 

  •   Defense Costs in Addition to limits of Liability

 

  •   Additional Insureds: Lessors of Premises, Lessors of Leased Equipment,
Vendors

 

  •   Employees as Insureds

 

  •   Fellow Employee Coverage (Officers and Supervisors)

 

  •   Coverage for Newly Acquired or Created Entities – no time limitation

 

  •   Bodily Injury Definition to include mental anguish, shock, mental injury

 

  •   Blanket Waiver of Subrogation

 

  •   Personal injury assumed under contract

 

  •   Advertising Injury

 

  •   Host Liquor Liability

 

  •   Non-owned Watercraft – up to 55 Feet

 

  •   Who is an insured includes Employees and Volunteers

 

  •   Incidental Medical Malpractice

 

  •   Liquor Manufacturers endorsement

 

  •   Silent on Terrorism

Policy Amendments

See policy for complete details

 

  •   General Aggregate Limit with Per location/Per Project and Combined Total
Aggregate

 

  •   Who is an Insured – Designated person or Organization

 

  •   Liability Global Extension

Additional Exclusions or Limitations

See policy for complete details

 

  •   Information Distribution Laws (spam)

 

  •   Pollution Exclusion with building heating Equipment and Hostile Fire
Exceptions

 

  •   Non-Accumulation Limits of Insurance

Cancellation

60 days written notice, except for non-payment of premium which is 10 days



--------------------------------------------------------------------------------

U.S. Automobile

Issued in the U.S.

 

Insured Cott Corporation Insurer Zurich North America Policy Number [***] Policy
Period 1 June 2010 to 1 June 2011

 

 

Limits of Liability

 

Third Party Liability

  [***]   

Medical Payments Limit (where permitted)

  [***]   

Uninsured Motorist

  [***]   

Underinsured Motorist

  [***]   

Deductibles

 

Tractors/Trailers

Comprehensive

  [***]   

Collision

  [***]   

Private Passenger Vehicles/Light Commercial Vehicles/Stationary Trailers

Comprehensive

  [***]   

Collision

  [***]   

Comprehensive deductible is capped at (for all vehicles per location)

  [***]   

subject to a policy maximum

  [***]   

Special Endorsements/Extensions

 

  •   Rental Reimbursement [***]

 

  •   Broad Named Insured

 

  •   Lessors as Additional Insureds and Loss Payees

 

  •   Fellow Employee coverage

 

  •   Drive Other Car Coverage (all employees assigned a company vehicle)

 

  •   Employees as Insureds

 

  •   Hired Autos Specified as covered (autos you own)

Cancellation

60 days written notice, except for non-payment of premium, which is 10 days.



--------------------------------------------------------------------------------

Canadian Automobile

Issued in Canada

 

Insured Cott Corporation Insurer Zurich Insurance Company Policy Number [***]
Policy Period 1 June 2010 to 1 June 2011 Currency Canadian Dollars

 

 

Limits of Liability

 

Third Party Liability

  [***]   

Deductibles

 

All Perils (light commercial/trailers)

  [***]   

All Perils (heavy commercial)

  [***]   

Special Endorsements/Extensions

 

  •   OPCF 5 – Permission to Rent or Lease Automobiles

 

  •   OPCF 20 – Coverage for Transportation Replacement for light commercial
vehicles [***]

 

  •   OPCF 21B – Blanket Fleet Coverage (50/50 basis)

 

  •   SEF 21D – Excess Coverage for Blanket Basis Fleet endorsement (50/50
Basis)

 

  •   QEF 34 – Quebec Accident Benefits

 

  •   OPCF 44R– Family Protection endorsement (applicable to private passenger
and light commercial vehicles, excluding Quebec, Manitoba, Saskatchewan and
British Columbia)

 

  •   Cross Liability

Cancellation

60 days written notice, except for non-payment of premium in which case
Statutory Conditions will apply



--------------------------------------------------------------------------------

Mexican Automobile

Issued in Mexico

 

Insured Cott Corporation Insurer Qualitas Policy Number [***] (Vehicles), [***]
(Trucks) Policy Period 15 March 2010 to 15 March 2011

 

 

Coverages and Limits, Vehicles and Trucks

 

Property Damage

  [***]   

Total Robbery

  [***]   

Civil Liability

  [***]   

Civil Liberty Per Damage to Occupants

  [***]   

Medical Expenses (per Occupant)

  [***]   

Legal Assistance

  [***]   

Trip Assistance

  [***]   

Nil Deductible in case of Total Loss due to Property

Damage or Total Robbery

  [***]   

Accidental Death for the Driver

  [***]   

Crossed Civil Liberty

  [***]   

Extension of Civil Liberty

  [***]   

Coverages and Limits, Motorcycles

 

Property Damage

  [***]   

Total Robbery

  [***]   

Civil Liability

  [***]   

Legal Assistance

  [***]   

Deductibles, Vehicles and Trucks

 

Property Damage

  [***]   

Total Robbery

  [***]   

Deductibles, Motorcycles

 

Property Damage

  [***]   

Total Robbery

  [***]   



--------------------------------------------------------------------------------

Mexican Legal Assistance

Issued in Mexico

 

Insured Cott Corporation Insurer OESA Policy Number [***] (Vehicles), [***]
(Trucks) Policy Period 15 March 2010 to 15 March 2011

 

 

Coverages and Sublimits, Special Services

 

Service of Call Center

  [***]   

Exclusive System for Consultation of Claims

  [***]   

Coverages, Judicial

 

Legal Assistance in the place of the Accident

  [***]   

Vehicle Coverage

  [***]   

Extension of Coverage

  [***]   

Lawyer’s Fees, covers, and expert’s reports

  [***]   

Victim’s Abandonment, in accordance with the established Penal Code

  [***]   

Transmission of Urgent Messages

  [***]   

Consultancy in Any Brach of Right

  [***]   

Guarantees for the Emission of the Deposits

  [***]   

Deposits and Cautions Procedural Obligations

  [***]   

Bail to Guarantee the Damages to Third, When the freedom of driver is of for way

  [***]   

Deposits and Cautions Pecuniary Sanction

  [***]   

Coverages, Legal Representation

 

Denunciations and Step for Entire Theft of the Vehicle

  [***]   

Consultancy to Recover Damages for Car Accidents

  [***]   

Legal Assistance in Claims to the Insurer for Car Accidents

  [***]   

Assistance for Liberation of Units Stopped by Theft or Accident

  [***]   

Legal Expenses, Payments for Certified copies

  [***]   

Defense for Use and Property of Vehicle Stolen (Buy of Good Faith)

  [***]   

Legal Steps of Transfer in Case of Death of the Driver

  [***]   

Coverages, Audit and Pursuit in Workshops

 

Pursuit of the Repairs of the Damaged Units in Workshops

  [***]   



--------------------------------------------------------------------------------

Workers Compensation

Issued in the U.S.

 

Insured Cott Corporation Insurer Zurich American Insurance Company Policy Number
[***] (AOS) and [***] (MA and ID) Policy Period 1 January 2010 to 1 January 2011

 

 

Sublimits

 

Workers Compensation

  [***]   

Employers Liability by Accident (Each Accident)

  [***]   

Employers Liability by Disease (Each Employee, Policy Limit)

  [***]   

Deductibles/Loss Limitation

 

Workers Compensation Bodily Injury by Accident

  [***]   

Workers Compensation Bodily Injury by Disease

  [***]   

Employers Liability by Accident

  [***]   

Employers Liability by Disease

  [***]   

Endorsements and Extensions

 

Alternate Employer – Non-Temp Agency

Catastrophe (Other than Certified Acts of Terrorism) Premium Endorsement

Defense Base Act Endorsement

Employers Liability Stop Gap Endorsement

Federal Employers Liability Act Coverage Endorsement

Foreign Terrorism Premium Endorsement

Foreign Voluntary Compensation Longshore and Harbor Workers

Compensation Act Endorsement

Maritime Coverage Endorsement

Outer Continental Shelf Lands Act Coverage Endorsement

Sole Proprietors, Partners, Officers, and Other Coverage Endorsement

Terrorism Risk Insurance Program Reauthorization Act Disclosure Endorsement

Voluntary Compensation

Waiver of our Right to Recover from Others Endorsement

90 days written notice, except for non-payment of premium, which is 10 days.



--------------------------------------------------------------------------------

Global Lead Umbrella

Master Policy Issued in the U.S.

 

Insured Cott Corporation Insurers US – National Union Fire Insurance Company of
Pittsburgh, PA, Policy #[***] Canada – Chartis Insurance Company of Canada,
Policy #[***] Policy Period 1 June 2010 to 1 June 2011

 

 

Limits of Liability

 

Per Occurrence – Bodily Injury and Property Damage

  [***]   

General Aggregate

  [***]   

Products and Completed Operations, aggregate

  [***]   

Crisis Response Limit

  [***]   

Excess Casualty Crisis Fund Limit

  [***]   

Excess of

 

  •   Master Global General Liability

 

  •   Canadian General Liability

 

  •   U.S. Employee Benefits Liability

 

  •   Canadian Employee Benefits Liability

 

  •   Canadian Automobile Liability

 

  •   U.S. Automobile Liability

 

  •   U.S. Employers’ Liability

 

  •   Canadian Employers Liability

 

  •   UK Employers’ Liability

 

  •   Tenants Liability (Canada only)

Self-insured Retention

 

[***]

Notice of Cancellation

 

  •   90 Days



--------------------------------------------------------------------------------

1st Excess Liability

Issued in the U.S.

 

Insured Cott Corporation Insurer Federal Insurance Co. Policy Number [***] Layer
[***] Policy Period 1 June 2010 to 1 June 2011

 

 

Limits of Liability

 

Each Occurrence

  [***]   

Products and Completed Operations, annual aggregate

  [***]   

Aggregate

  [***]   

Crisis Response Limit of Insurance

  [***]   

Excess Casualty Crisis Fund Limit of Insurance

  [***]   

Policy Form

Follow Form

Cancellation

90 days written notice



--------------------------------------------------------------------------------

2nd Excess Liability

Issued in the U.S.

 

Insured Cott Corporation Insurer Liberty International Underwriters Policy
Number [***] Layer [***] Policy Period 1 June 2010 to 1 June 2011

 

 

Limits of Liability

 

Bodily Injury and Property Damage

  [***]   

Products and Completed Operations, annual aggregate

  [***]   

Aggregate

  [***]   

Policy Form

Follow Form



--------------------------------------------------------------------------------

Global Marine Cargo

Master Policy Issued in the U.S.

 

Insured Cott Corporation Insurer Federal Insurance Company Policy Number [***]
Policy Period 1 June 2010 to 1 June 2011 Currency US Dollars

 

 

Merchandise Covered

Lawful merchandise consists principally of canned or bottled soft drink,
concentrates and resins

Voyages Covered

World to world, but excluding shipments to or from countries which the Assured
is legally prohibited from trading, or where there is a legal or regulatory
prohibition against providing insurance.

Conveyances Covered

Metal-hulled self-propelled vessels, aircraft, and connecting conveyances by
land, sea or air, including messenger, if required. Shipments aboard
metal-hulled barges as the principal conveyance are also insured if a limit is
shown in the Declaration.

Insuring Terms

All risks subject to stated exclusions

Limits of Liability

 

Any one conveyance or location

  [***]   

Except

On deck, subject to an on deck bill of lading

  [***]   

In any one package by mail or parcel post

  [***]   

Via messenger as a connecting conveyance

  [***]   

Aboard any one barge or any one tow as a principal conveyance

  [***]   

Deductible

 

Flat

  [***]   

Valuation

Invoice, Freight Advance + 10% except inter-company shipments which will be
Invoice, Freight Advance + 50%

Reporting Type

None



--------------------------------------------------------------------------------

Global Products Contamination

Master Policy Issued in Canada

 

Insured Cott Corporation (as more fully described in the policy) Insurer Chartis
Insurance Company of Canada Policy Number [***] Policy Period 1 June 2010 to 1
June 2011 Currency US Dollars

Coverage

 

•   Accidental Contamination

 

•   Malicious Product Tampering

 

•   Product Extortion

 

•   Rehabilitation Expenses

Territory

Worldwide

Limits of Liability

 

Accidental Contamination

per event

  [***]   

annual aggregate

  [***]      

 

 

 

Malicious Product Tampering

per event

  [***]   

annual aggregate

  [***]      

 

 

 

Product Extortion

per event

  [***]   

annual aggregate

  [***]      

 

 

 

Policy aggregate

  [***]      

 

 

 

Sublimits

 

Rehabilitation Expense (applicable to Accidental Contamination,

Malicious Product Tampering, and Product Extortion)

  [***]      

 

 

 

Raw and Finished Stock (applicable to Accidental Contamination only)

  [***]      

 

 

 

Third Party Recall Costs (Cott specific)

  [***]      

 

 

 

Deductible

 

Accidental Contamination, per event

  [***]      

 

 

 

Malicious Product Tampering, per event

  [***]      

 

 

 

Product Extortion

  [***]      

 

 

 

Special Endorsements/Extensions

 

  •   Terrorism Coverage

 

  •   Third Party Recall Coverage

 

  •   Adverse Publicity Endorsement, Sublimit, [***]



--------------------------------------------------------------------------------

Employers’ Liability (UK)

Issued in the UK

 

Insured Cott Retail Brands Ltd., Cott Ltd., Cott Europe Trading Ltd., Cott
Beverages Limited, Cott Private Labels Limited, Cott Nelson (Holdings) Limited
and Cott (Nelson) Limited Insurer Zurich Insurance Company Policy Number [***]
Policy Period 31 May 2010 to 30 May 2011 (Both Days Inclusive) Currency Pounds
Sterling, GBP

Cover

Indemnity against legal liability to pay damages and claimants costs and
expenses in respect of death, injury, illness or disease (including mental
injury, anguish or shock) sustained by any employee of the assured and arising
out of and in the course of such employment and caused during the Period of
Insurance

Definition of Employees

For the purposes of the cover provided, the term ‘Employee’ includes:

 

  •   Any person under a Contract of Service or apprenticeship

 

  •   Labour Masters and persons supplied by them

 

  •   Persons employed by Labour Only subcontractors

 

  •   Self-employed persons

 

  •   Any person hired or borrowed by the Insured

 

  •   Persons under work experience schemes

Limits of Indemnity

 

Offshore

  [***]      

 

 

 

In respect of any one event arising out of or in any way related to any act of
Terrorism cover is limited to

  [***]      

 

 

 

Any Other Claim

  [***]      

 

 

 

Premium Basis

 

Clerical Staff Annual Salaries

  [***]      

 

 

 

Bottlers Annual Wages

  [***]      

 

 

 

All Other Employees Wages

  [***]      

 

 

 



--------------------------------------------------------------------------------

UK Automobile (Motor Fleet Insurance)

Issued in the UK

 

Insured Cott Beverages Limited and Subsidiary Companies Insurer Zurich Insurance
Plc Policy Number [***] Policy Period 31 May 2010 – 30 May 2011 Currency GBP

Cover

This policy insures motor vehicles owned by you or hired or leased or loaned to
you. Employees’ own vehicles are excluded unless otherwise stated.

Policy covers legal liability for death of or injury to third parties or damage
to third party property. Loss of or damage to the vehicles caused by fire,
theft, accidental or malicious means.

Territorial Limits

Great Britain, Northern Ireland, The Isle of Man and the Channel Islands.

Any member country of the European Union

Any other country that has agreed to follow European Union Motor Directives and
is approved by the Commission of the European Union (as shown in your
Certificate of Motor Insurance)

Cover provided within the EU and agreement countries is: Full Policy Cover, and
Minimum compulsory Requirement Only (you must contact your insurer prior to the
journey in order for wider cover to apply)

Jurisdiction

English law and the decisions of English Courts

Limitations of Use

Social, Domestic and Pleasure, and in connection with the business of the
policyholder. The Subsidiary Companies covered by this policy are detailed in
the policy document.

Authorized Drivers

The person(s) permitted to drive the vehicle(s) are as follows:

 

  •   Any person who has the Insured’s permission provided they hold a valid
driving license or have held and are not disqualified for holding such a license
(other than in circumstances where a license is not required by law).

Excesses (Each and Every Loss in Respect of)

 

Accidental Damage, Fire, Theft

  [***]      

 

 

 

Windscreen

  [***]      

 

 

 

Personal Effects

  [***]      

 

 

 

Limits of Liability

 

Death/Injury to any Person

  [***]      

 

 

 

Damage to Third party Property: Private Cars

  [***]      

 

 

 

Damage to Third party Property: All other Vehicles

  [***]      

 

 

 

Damage to Third party Property Whilst Engaged in the carriage of hazardous Goods

  [***]      

 

 

 

Damage to Third party Property: Terrorism (Sub-limit)

  [***]      

 

 

 

Legal Costs

  [***]      

 

 

 

Uninsured Loss Recovery – Legal Expenses – Any One incident

  [***]      

 

 

 



--------------------------------------------------------------------------------

Principal Extensions

The Insurance provided hereby is extended to cover:

 

  •   Rugs, Clothing and Personal Effects

 

  •   Driver Personal Accident, Death/Loss of Sight or Limb [***]

 

  •   Emergency Overnight Accommodation

 

  •   Loss or Theft of Keys (replacement of locks, keys, etc. following loss or
theft of original keys) – [***]

 

  •   Medical Expenses, [***]

 

  •   Occasional Business Use (vehicles belonging to or provided by employees
being used on company business)

 

  •   Unauthorized Use (Vehicles used without your knowledge for purposes not
allowed under the policy)

 

  •   Unspecified Trailers (cover whilst attached to/detached from insured
vehicles)

 

  •   Unlicensed Drivers (in circumstances where a license is not required by
law)

 

  •   Vehicles in the custody of the motor trade for service or repair

Principal Exclusions

The cover afforded hereby specifically excludes the following:

 

  •   Contractual Liability

 

  •   Fines, liquidated Damages or Penalties

 

  •   Other Insurance – where any person is entitled to indemnity under any
other policy (waived in respect to Occasional Business Use Extension)

 

  •   Rallies, Competitions, or Trials

 

  •   Riot and Civil Commotion (In Northern Ireland/Outside the Territorial
Limits)

 

  •   Unauthorized Use or Driving (if with insured’s knowledge)

 

  •   Vehicles with trade plates off-road

 

  •   War



--------------------------------------------------------------------------------

Engineering Inspection (UK)

Issued In the UK

 

Insured Cott Beverages Limited Insurer Zurich Insurance Co. Policy Number [***]
Policy Period 1 June 2010 to 1 June 2011 Currency Pounds Sterling; GBP

Cover/Inspection Frequency

Inspection services are provided in respect of the Plant, at intervals in
accordance with statutory requirements

The Plant

 

  •   Boilers, Steam Vessels, Air/Fluid Vessels and the like and more fully
described in the Insurer’s Schedule

 

  •   Lifts, Cranes, Other Mechanical Lifting and/or Handling Plant and the like
and more fully described in the Insurer’s Schedule

Locations of the Plant

 

  •   Bondgate, Knottingley Road, Pontefract, West Yorkshire

 

  •   Citrus Grove, Side Ley, Kegworth, Derbyshire

 

  •   Lindred Road, Lomeshaye Industrial Estate, Nelson



--------------------------------------------------------------------------------

Personal Accident Illness and Business Travel (UK)

Issued in the UK

 

Insured Cott Retail Brands Limited and Subsidiary Companies including Cott
Beverages Limited, Cott Retail Brands Netherlands B.V. Insurer Canopius
Underwriting Ltd. Policy Number [***] Policy Period 31 May 2010 to 30 May 2011

Insured Persons

Any UK and Netherlands-based directors and employees of the Insured.

Operative Time

 

  •   Business trips outside the United Kingdom, air travel within the United
Kingdom and trips within the United Kingdom involving overnight stay

 

  •   Any trip commencing during the period of Insurance in connection with the
business of the Insured involving:

 

  •   Travel outside the United Kingdom and/or

 

  •   Air travel within the United Kingdom and/or

 

  •   Any travel within the United Kingdom provided such travel involves an
overnight stay away from home or normal place of business (whichever is left
first) and continue until arrival back at home or normal place of business
(whichever is reached last). Including any period of leisure travel that forms
part of a business trip.

Section 7 – Personal Accident

Cover

Injury during the Operative Time which within 24 months results in:

 

  •   Sustaining of medical expenses, death or disablement

 

  •   Death or disablement solely as a result of unavoidable exposure to severe
weather conditions

 

  •   Disappearance of an Insured Person if, after a reasonable period of time
has elapsed and all available evidence examined, there is reason to presume that
the death of the Insured Person has occurred

Benefits

 

Accidental Death

  [***]   

Insured person under the age of 16

  [***]      

 

 

 

Loss of two or more limbs or sight in both eyes or one of each

  [***]      

 

 

 

Loss of one limb or sight in one eye, loss of speech, loss of hearing in both
ears or one ear (50% of the sum insured)

  [***]      

 

 

 

Permanent Total Disablement

  [***]      

 

 

 

Permanent Disability (Continental Scale)

  [***]      

 

 

 

Temporary Total Disablement (per week)

  [***]      

 

 

 

Temporary Partial Disablement (per week)

  [***]      

 

 

 



--------------------------------------------------------------------------------

Quadriplegia

  [***]      

 

 

 

Triplegia

  [***]      

 

 

 

Hemiplegia

  [***]      

 

 

 

Paraplegia

  [***]      

 

 

 

Medical Expenses covered up to but not exceeding [***] or [***], whichever is
greater, but subject to a maximum of [***]

Aggregate Limits of Liability

 

Any one event

  [***]   

Principal Extensions

 

  •   Rehabilitation Expenses after the happening of a Permanent Total
Disablement claim) up to [***] per month for a maximum of six months

 

  •   Home Modification Benefit coverage up to a maximum of [***]

 

  •   Coma benefit coverage for [***] per week for each week of continuous
unconsciousness up to a maximum period of 52 weeks

 

  •   Loss of Enjoyment of tie Benefit for [***] to a maximum of [***],
whichever is the lesser

Principal Exclusions

Illness not directly resulting from an injury

Section 9 – Travel

Cover

If Illness or Injury occurs during the Operative Time, coverage is provided for:

 

  •   Medical and Emergency Expenses

 

  •   Medical Assistance

 

  •   Property and Money

 

  •   Travel Delay

 

  •   Diversion or Missed Travel Connections

 

  •   Hi-jack, Kidnap and Hostage

 

  •   Non-Travelling Partner Accidental Death

 

  •   Children’s Fund

 

  •   Employee Replacement or Resumption of Assignment Expenses

 

  •   Passport

 

  •   Kidnap and Hostage Expenses

 

  •   Cancellation, Curtailment or Rearrangement Expenses

 

  •   Political and Natural Disaster Evacuation Expenses

 

  •   Legal Expenses

 

  •   Personal Liability



--------------------------------------------------------------------------------

Benefits

 

Travel Medical Expenses

  [***]      

 

 

 

Canopius Evacuation Services

  [***]      

 

 

 

Funeral Expenses

  [***]      

 

 

 

Hospitalization – [***] for each completed 24 hour period spent as a hospital
impatient up to a maximum of

  [***]      

 

 

 

Medical Assistance

  

 

 

 

Property and Business Equipment

  [***]      

 

 

 

Delayed Property (essential clothing/toiletries mislaid for 4 hours or more) up
to

  [***]      

 

 

 

Money

  [***]      

 

 

 

Travel Delay ([***] for each 12 hours’ delay) up to a maximum of

  [***]      

 

 

 

Diversion or Missed Travel Connections up to

  [***]      

 

 

 

Hi-jack, Kidnap and Hostage ([***] for each 24 hours’ delay) up to maximum

  [***]      

 

 

 

Non-Traveling Partner Accidental Death

  [***]      

 

 

 

Children’s Fund ([***] for each child) up to a maximum of

  [***]      

 

 

 

Employee Replacement or Resumption of Assignment Expenses

  [***]      

 

 

 

Passport Cover up to

  [***]      

 

 

 

Cancellation, Curtailment or Rearrangement Expenses

  [***]      

 

 

 

Kidnap and Hostage Expenses up to

  [***]      

 

 

 

Political and Natural Disaster Evacuation Expenses up to

  [***]      

 

 

 

Personal Liability

  [***]      

 

 

 

Legal Expenses

  [***]      

 

 

 

General Exclusions Applicable to Section 8 and 9

 

  •   War

 

  •   Armed Forces Operational Duties

 

  •   Nuclear or Radioactive Contamination

 

  •   Flying other than as passenger

 

  •   Attempting to commit or committing intentional self-injury or suicide

 

  •   Travel within two months of expected date of childbirth

 

  •   Criminal Acts

 

  •   Professional Sports

 

  •   Willful Exposure to Danger other than in an attempt to save life

 

  •   The age limit herein shall be deemed to be up to the Insured Persons 80th
birthday

Other Information to be Noted

 

  •   24 hour Medical Emergency Helpline: (+44) (0) 20 7111 1101

 

  •   Maximum trip duration is restated as 12 months



--------------------------------------------------------------------------------

Group Travel and Personal Accident Insurance

 

Insured Cott Beverages Ltd. and Wachovia Bank National Association Insurer
Chartis Insurance UK Ltd. Policy Number [***] Policy Period 1 June 2010 to 31
May 2011 Currency Pounds Sterling; GBP

Section A – Personal Accident

Cover

Accidental Death or Bodily Injury sustained by the Insured Person[s] during the
operative time

Insured Person(s)

 

  •   Category A – Directors or Principals of Cott Beverages Ltd.

 

  •   Category B – All Managers of Cott Beverages Ltd.

 

  •   Category C – All Assistants of Cott Beverages Ltd.

 

  •   Category D – All other Employees of Cott Beverages Ltd.

 

  •   Coverage E – All Directors, Principals and Employees of Cott Beverages
Ltd., together with accompanying spouse/partners and/or children and/or
customers/suppliers

Operative Time

Any trip commencing during the period of insurance in connection with the
business of the Insured involving:

 

  •   Category A – 24 hours a day Worldwide Cover

 

  •   Category B – 24 hours a day Worldwide Cover

 

  •   Category C – 24 hours a day Worldwide Cover

 

  •   Category D – All Occupational Related Covers

 

  •   Category E – Business Travel

Benefits

 

Category A

1

Death

[***]      

 

2

Loss of one eye or one limb

[***]      

 

3a

Loss of both eyes or two or more limbs, or loss of one eye and one limb

[***]      

 

3b

Loss of speech

[***]      

 

3c(i)

Loss of hearing in both ears

[***]      

 

3c(ii)

Loss of hearing in one ear

[***]      

 

4a

Permanent total disablement

[***]      

 

4b

Permanent partial disablement

[***]      

 

5

Temporary total disablement

Deferment period – Nil week(s) Benefit period – 104 weeks

[***]

[***]

     

 

6

Temporary partial disablement

Deferment period – Nil week(s) Benefit period – Nil week(s)

[***]      

 

7

Medical Expenses incurred in connection with a valid claim under items 1-6 of
the policy not exceeding [***] or [***] whichever is the greater but subject to
a maximum of [***]



--------------------------------------------------------------------------------

Category B

 

1 Death [***]      

 

2 Loss of one eye or one limb [***]      

 

3a Loss of both eyes or two or more limbs, or loss of one eye and one limb [***]
     

 

3b Loss of speech [***]      

 

3c(i) Loss of hearing in both ears [***]      

 

3c(ii) Loss of hearing in one ear [***]      

 

4a Permanent total disablement [***]      

 

4b Permanent partial disablement [***]      

 

5

Temporary total disablement

Deferment period – Nil week(s) Benefit period – 104 weeks

[***]

[***]

     

 

6

Temporary partial disablement

Deferment period – Nil week(s) Benefit period – Nil week(s)

[***]      

 

7

Medical Expenses incurred in connection with a valid claim under items 1-6 of
the policy not exceeding [***] or [***] whichever is the greater but subject to
a maximum of [***]

Category C

 

1 Death [***]      

 

2 Loss of one eye or one limb [***]      

 

3a Loss of both eyes or two or more limbs, or loss of one eye and one limb [***]
     

 

3b Loss of speech [***]      

 

3c(i) Loss of hearing in both ears [***]      

 

3c(ii) Loss of hearing in one ear [***]      

 

4a Permanent total disablement [***]      

 

4b Permanent partial disablement [***]      

 

5

Temporary total disablement

Deferment period – Nil week(s) Benefit period – 104 weeks

[***]

[***]

     

 

6

Temporary partial disablement

Deferment period – Nil week(s) Benefit period – Nil week(s)

[***]      

 

7

Medical Expenses incurred in connection with a valid claim under items 1-6 of
the policy not exceeding [***] or [***] whichever is the greater but subject to
a maximum of [***]



--------------------------------------------------------------------------------

Category D

 

1 Death [***]      

 

2 Loss of one eye or one limb [***]      

 

3a Loss of both eyes or two or more limbs, or loss of one eye and one limb [***]
     

 

3b Loss of speech [***]      

 

3c(i) Loss of hearing in both ears [***]      

 

3c(ii) Loss of hearing in one ear [***]      

 

4a Permanent total disablement [***]      

 

4b Permanent partial disablement [***]      

 

5

Temporary total disablement

Deferment period – 0 week(s) Benefit period – 104 week(s) weekly wage

[***]

[***]

     

 

6

Temporary partial disablement

Deferment period – 0 week(s) Benefit period – Nil week(s)

[***]      

 

7

Medical Expenses incurred in connection with a valid claim under items 1-6 of
the policy not exceeding [***] or [***] whichever is the greater but subject to
a maximum of [***]

Category E

 

1

Death [***]      

 

2

Loss of one eye or one limb [***]      

 

3a

Loss of both eyes or two or more limbs, or loss of one eye and one limb [***]   
  

 

3b

Loss of speech [***]      

 

3c(i)

Loss of hearing in both ears [***]      

 

3c(ii)

Loss of hearing in one ear [***]      

 

4a

Permanent total disablement [***]      

 

4b

Permanent partial disablement [***]      

 

5

Temporary total disablement

Deferment period – Nil week(s) Benefit period – Nil weeks

[***]      

 

6

Temporary partial disablement

Deferment period – Nil week(s) Benefit period – Nil week(s)

[***]      

 

7

Medical Expenses incurred in connection with a valid claim under items 1-6 of
the policy not exceeding [***] or [***] whichever is the greater but subject to
a maximum of [***]

Sub/Inner Limits

 

Any one accident limit

  [***]      

 

 

 

Scheduled Aircraft Accumulation

  [***]      

 

 

 

Non-scheduled Aircraft Accumulation Limit

  [***]      

 

 

 



--------------------------------------------------------------------------------

Section B – Travel

Benefits

 

1.1 Medical and emergency travel expenses [***]      

 

1.2 Rescue expenses [***]      

 

1.3 Assistance [***]      

 

1.4 Legal expenses [***]      

 

1.5 Personal liability [***]      

 

2 Personal Property [***]      

 

3 Money [***]      

 

4 Cancellation, curtailment, travel disruption, replacement and travel delay
[***]      

 

5. Hi-jack [***]      

 

6 Kidnap, Kidnap for Ransom or Hostage (aggregate limit) [***]      

 

7 Political Evacuation (aggregate limit) [***]      

 

Section C – Crisis Containment Management

 

1 Crisis Containment Management (aggregate limit) [***]      

 

Section D – Healthline Plus

 

1

Medical second opinion; 24 hours, 7 days a week remote nursing; general health
information



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

 

Exact Legal Name

of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

156775 Canada Inc.    Cott Corporation Corporation Cott    Corporation    1
common share    1 common share 2011438 Ontario Limited    Cott Corporation
Corporation Cott    Corporation    1 common share    1 common share 804340
Ontario Limited    Cott Corporation Corporation Cott    Corporation    1 common
share    1 common share 967979 Ontario Limited    Cott Corporation Corporation
Cott    Corporation   

a) 10,088,608 common shares b) 800,000 Junior Preference shares

c) No Senior Preference shares

  

a) 10,088,608 common shares

b) 800,000 Junior Preference shares

c) No Senior Preference shares

Ad Personales, S.A. de C.V.   

Mexico Bottling Services, S.A. de C.V. 50%

Servicios Gerenciales de México, S.A. de C.V. 50%

   Limited liability corporation of variable capital   

a) 25,000 Class I Shares

b) 25,000 Class I Shares

  

a) 25,000 Class I Shares - Mexico Bottling Services, S.A. de C.V.

b) 25,000 Class I Shares - Servicios Gerenciales de Mexico, S.A. de C.V.

BCB European Holdings    BCB International Holdings    Exempted Company   
170,029,865 ordinary shares    170,029,865 ordinary shares BCB International
Holdings    Cott Corporation Corporation Cott    Exempted Company    154,854,485
ordinary shares    154,854,485 ordinary shares Caroline LLC    Cott Corporation
Corporation Cott    Limited liability company    N/A    N/A CB Nevada Capital
Inc.    Cott USA Corp.    Corporation    50.02 shares common stock    50.02
shares common stock Cliffstar LLC    Cott Acquisition LLC /100%    Limited
liability company    507,526,030 LLC interests    507,526,030 LLC interests



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

  

Record Owner

(Beneficial

Owner if

Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott (Barbados) IBC Ltd.    Cott Corporation Corporation Cott    International
business company    100 common shares    100 common shares Cott (Hong Kong)
Limited    Cott (Barbados) IBC Ltd.    Private limited liability company
(limited by shares)    1 ordinary share of US$1.00 each    1 ordinary share of
US$1.00 each Cott (Nelson) Limited    Cott Nelson (Holdings) Limited    Private
company limited by shares    88,751 ordinary £1 shares    88,751 ordinary £1
shares Cott (Shanghai) Trading Co., Ltd.    Cott (Hong Kong) Limited    Limited
liability company and independent legal person    USD 1,400,000 as registered
capital    USD 1,400,000 as registered capital Cott Acquisition Limited    Cott
UK Acquisition Limited/100%    Private company limited by shares    265,732,801
ordinary shares £1 shares    265,732,801 ordinary shares £1 shares Cott
Acquisition LLC   

Cott Acquisition Limited/82%

Cott US Acquisition LLC/18%

   Limited liability company   

a) 415,000,085 LLC interests

b) 92,256,045 LLC interests

  

a) 415,000,085 LLC interests

b) 92,256,045 LLC interests

Cott Beverages Inc.    Cott USA Corp.    Corporation    1,794.519 shares common
stock    1,794.519 shares common stock Cott Beverages Limited    Cott Retail
Brands Limited    Private company limited by shares   

a) 157,839,690 ordinary shares £1 shares

b) 2,000 preference shares£1 shares

  

a) 157,839,690 ordinary shares £1 shares

b) 2,000 preference shares £1 shares

Cott Corporation Corporation Cott    Public Company    Corporation    N/A   

a) 81,410,120 common shares (as of August 2, 2010)

b) No preferred shares

Cott do Brasil Industria, Comercio, Importacao e Exportacao de Bebidas e
Concentrados Ltda   

a) Cott Corporation Corporation Cott/99% and

b) 804340 Ontario Limited/1%

   Limited liability company   

a) 1,270,269 quotas

b) 12,831 quotas

  

a) 1,270,269 quotas

b) 12,831 quotas

Cott Embotelladores de Mexico, S.A. de C.V.   

Cott Corporation

Corporation Cott/99.375%

Embotelladora de Puebla, S.A. de C.V./0.625%

   Limited liability corporation of variable capital   

a) 1 Series I, Class A Share

b) 49,999 Series I, Class B Shares

c) 399,999 Series II, Class A Shares

d) 3,550,001 Series II, Class B Shares

e) 60,000,000 Series II, Class C Shares

  

a) 1 Series I, Class A Share - Embotelladora de Puebla, S.A. de C.V. b) 49,999
Series I, Class B Shares - Cott Corporation

Corporation

Cott

c) 399,999 Series II, Class A Shares - Embotelladora de Puebla, S.A. de C.V.

d) 3,550,001 Series II, Class B Shares – Cott Corporation Corporation Cott

e) 60,000,000 Series II, Class C Shares –

Cott Corporation Corporation Cott



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

  

Record Owner

(Beneficial

Owner if

Different)

  

Type of Entity

  

Number of

Shares or

Interests Owned

  

Number of

Shares of

Interests

Outstanding

Cott Europe Trading Limited    Cott Retail Brands Limited    Private company
limited by shares    1,860,709 ordinary £1 shares    1,860,709 ordinary £1
shares Cott Holdings Inc.    Cott U.S. Holdings LLC    Corporation   

a) 182 common shares b) 696 Class A preferred shares

c) 2 Class B preferred share

  

a) 182 common shares

b) 696 Class A preferred shares

c) 2 Class B preferred share

Cott International SRL   

Cott Investment, L.L.C./99%

Cott International Trading Ltd./1%

   International society with restricted liability   

a) 99 common quotas

b)1 common quota

  

a) 99 common quotas

b)1 common quota

Cott International Trading Ltd.    Cott Corporation Corporation Cott   
International business company    53,878,575 common shares    53,878,575 common
shares Cott Investment, L.L.C.   

Cott Corporation Corporation Cott /90%

804340 Ontario Limited/10%

   Limited liability company   

LLC interest/90%

LLC interest/10%

   LLC interest/90% LLC interest/10% Cott IP Holdings Corp.    Cott Beverages
Inc.    Corporation    100 shares    100 shares Cott Limited    Cott Retail
Brands Limited    Private company limited by shares   

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

b) 1,445,476 preferred ordinary shares of 10 pence each

c) No preference shares

  

a) 3,810,800 ‘A’ ordinary shares of 10 pence each

b) 1,445,476 preferred ordinary shares of 10 pence each

c) No preference shares

Cott Maquinaria y Equipo, S.A. de C.V.   

Cott Embotelladores de México, S.A. de C.V. / 0.0019%

Cott Corporation / 97.49%

Embotelladora Puebla, S.A. de C.V. / 2.50%

   Limited liability corporation of variable capital   

a) 1 Series “A” Share

b) 49,999 Series “A” Share

c) 1,283 Series “B” Shares

  

a) 1 Series “A” Share - Cott Embotelladores de México, S.A. de C.V.

b) 49,999 Series “A” Share - Cott Corporation c) 1,283 Series “B” Shares -
Embotelladora de Puebla, S.A. de C.V.

Cott NE Holdings Inc.    Northeast Finco Inc.    Corporation    100 shares   
100 shares Cott Nelson (Holdings) Limited    Cott Beverages Limited    Private
company limited by shares    162,669 ordinary £1 shares    162,669 ordinary £1
shares



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Cott Private Label Limited    Cott Beverages Limited    Private company limited
by shares   

a) 25,000 ‘A’ ordinary shares

b) 221,469 ‘B’ ordinary shares

c) 753,531 ‘C’ ordinary shares

  

a) 25,000 ‘A’ ordinary shares

b) 221,469 ‘B’ ordinary shares

c) 753,531 ‘C’ ordinary shares

Cott Retail Brands Limited    BCB European Holdings    Private company limited
by shares    129,949,024 ordinary £1 shares    129,949,024 ordinary £1 shares
Cott Retail Brands Netherlands BV    Cott Retail Brands Limited    Limited
liability company    400 ordinary shares    400 ordinary shares Cott UK
Acquisition Limited    Cott Beverages Inc./100%    Private company limited by
shares    176,088,001 ordinary £1 shares    176,088,001 ordinary £1 shares Cott
USA Corp.    Cott Holdings Inc.    Corporation    7,575.691 shares common stock
   7,575.691 shares common stock Cott USA Finance LLC    Cott Corporation
Corporation Cott    Limited liability company    1,570,001 LLC interests   
1,570,001 LLC interests Cott U.S. Acquisition LLC    Cott Beverages Inc./100%   
Delaware limited liability company    72,526,130 LLC interests    72,526,130 LLC
interests Cott U.S. Holdings LLC    Cott Beverages Limited/100%    Delaware
limited liability company    169,000,100 limited liability interests   
169,000,100 limited liability interests Cott Vending Inc.    Cott Beverages Inc.
   Corporation    1,000 shares    1,000 shares Interim BCB, LLC    Cott
Beverages Inc.    Limited liability company    None – Single Member Limited
Liability Company    None – Single Member Limited Liability Company Mexico
Bottling Services, S.A. de C.V.   

2011438 Ontario Limited/2%

804340 Ontario Limited/98%

   Limited liability corporation of variable capital   

a) 1 Class I Shares

b) 49 Class I Shares

  

a) 1 Class I Shares - 2011438 Ontario Limited

b) 49 Class I Shares - 804340 Ontario Limited

Northeast Finco Inc.    Cott Beverages Inc.    Corporation    100 shares    100
shares Northeast Retailer Brands LLC   

Cott NE Holdings Inc./51%

Polar Corp./48%

Adirondack Beverages Corp./1%

   Limited liability company    100 Limited Liability Company Interests    100
Limited Liability Company Interests



--------------------------------------------------------------------------------

Exact Legal Name

of Entity

  

Record Owner
(Beneficial
Owner if
Different)

  

Type of Entity

  

Number of
Shares or
Interests Owned

  

Number of
Shares of
Interests
Outstanding

Servicios Gerenciales de Mexico, S.A. de C.V.   

2011438 Ontario Limited/2%

804340 Ontario Limited/98%

   Limited liability corporation of variable capital   

a) 1 Class I Shares

b) 49 Class I Shares

  

a) 1 Class I Shares - 2011438 Ontario Limited

b) 49 Class I Shares - 804340 Ontario Limited

Star Real Property, LLC   

Cliffstar LLC/99%

Cott Acquisition LLC/1%

   Limited liability company   

a) 7,920,000 LLC interests

b) 80,000 LLC interests

  

a) 7,920,000 LLC interests - Cliffstar LLC

b) 80,000 LLC interests - Cott Acquisition LLC



--------------------------------------------------------------------------------

Schedule 3.16

Jurisdictions for Filings and Mortgages

 

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing

Offices

PPSA and RDPRM   

Cott Corporation

Corporation Cott

   Security Agreement and Hypothec    Ontario, British Columbia, Alberta,
Quebec, New Brunswick and Nova Scotia PPSA    156775 Canada Inc.    Security
Agreement    Ontario PPSA    967979 Ontario Limited    Security Agreement   
Ontario PPSA    804340 Ontario Limited    Security Agreement    Ontario PPSA   
2011438 Ontario Limited    Security Agreement    Ontario Form MG01 (Particulars
of a Mortgage or Charge)    Cott Retail Brands Limited    Debenture    Companies
House (England and Wales) Form MG01 (Particulars of a Mortgage or Charge)   
Cott Limited    Debenture    Companies House (England and Wales) Form MG01
(Particulars of a Mortgage or Charge)    Cott Europe Trading Limited   
Debenture    Companies House (England and Wales) Form MG01 (Particulars of a
Mortgage or Charge)    Cott Beverages Limited    Debenture    Companies House
(England and Wales) Form MG01 (Particulars of a Mortgage or Charge)    Cott
Private Label Limited    Debenture    Companies House (England and Wales) Form
MG01 (Particulars of a Mortgage or Charge)    Cott (Nelson) Limited    Debenture
   Companies House (England and Wales) Form MG01 (Particulars of a Mortgage or
Charge)    Cott Nelson (Holdings) Limited    Debenture    Companies House
(England and Wales) Form MG01 (Particulars of a Mortgage or Charge)    Cott UK
Acquisition Limited    Debenture    Companies House (England and Wales) Form
MG01 (Particulars of a Mortgage or Charge)    Cott Acquisition Limited   
Debenture    Companies House (England and Wales) UCC   

Cott Corporation

Corporation Cott

   UCC-1 Financing Statement    District of Columbia Recorder of Deeds UCC   
156775 Canada Inc.    UCC-1 Financing Statement    District of Columbia Recorder
of Deeds UCC    967979 Ontario Limited    UCC-1 Financing Statement    District
of Columbia Recorder of Deeds

Schedule 5.15



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing

Offices

UCC    804340 Ontario Limited    UCC-1 Financing Statement    District of
Columbia Recorder of Deeds UCC    2011438 Ontario Limited    UCC-1 Financing
Statement    District of Columbia Recorder of Deeds UCC    Cott Retail Brands
Limited    UCC-1 Financing Statement    District of Columbia Recorder of Deeds
UCC    Cott Europe Trading Limited    UCC-1 Financing Statement    District of
Columbia Recorder of Deeds UCC    Cott Limited    UCC-1 Financing Statement   
District of Columbia Recorder of Deeds UCC    Cott Private Label Limited   
UCC-1 Financing Statement    District of Columbia Recorder of Deeds UCC    Cott
Nelson (Holdings) Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Cott (Nelson) Limited    UCC-1 Financing Statement   
District of Columbia Recorder of Deeds UCC    Cott UK Acquisition Limited   
UCC-1 Financing Statement    District of Columbia Recorder of Deeds UCC    Cott
Acquisition Limited    UCC-1 Financing Statement    District of Columbia
Recorder of Deeds UCC    Cott Holdings Inc.    UCC-1 Financing Statement   
Delaware Secretary of State UCC    Cott USA Finance LLC    UCC-1 Financing
Statement    Delaware Secretary of State UCC    Interim BCB, LLC    UCC-1
Financing Statement    Delaware Secretary of State UCC    Cott Vending Inc.   
UCC-1 Financing Statement    Delaware Secretary of State UCC    Cott Investment,
L.L.C.    UCC-1 Financing Statement    Delaware Secretary of State UCC    Cott
USA Corp.    UCC-1 Financing Statement    Georgia Cooperative Authority UCC   
Cott Beverages Inc.    UCC-1 Financing Statement    Georgia Cooperative
Authority UCC    Cott Beverages Inc.    UCC-1 Financing Statement    Bexar
County, Texas UCC    Cott Beverages Inc.    UCC-1 Financing Statement    San
Bernardino, California UCC    Cott Beverages Inc.    UCC-1 Financing Statement
   Tarrant County, Texas UCC    Cott Beverages Inc.    UCC-1 Financing Statement
   Hillsborough County, Florida UCC    CB Nevada Capital Inc.    UCC-1 Financing
Statement    Nevada Secretary of State UCC    Cott U.S. Acquisition LLC    UCC-1
Financing Statement    Delaware Secretary of State UCC    Cott Acquisition LLC
   UCC-1 Financing Statement    Delaware Secretary of State UCC    Cott U.S.
Holdings LLC    UCC-1 Financing Statement    Delaware Secretary of State UCC   
Caroline LLC    UCC-1 Financing Statement    Delaware Secretary of State UCC   
Cliffstar LLC    UCC-1 Financing Statement    Delaware Secretary of State
Security Instrument    156775 Canada Inc. on behalf of Cott Corporation Cott as
beneficial holder    Debenture, Assignment of Rents    Land Title Division of
the Peel Land Registry Office (Mississauga, Ontario) Security Instrument   

Cott Corporation

Corporation Cott

   Debenture, Assignment of Rents    Land Title Division of the Southern Alberta
Registry Office (Calgary, Alberta) Mortgage    Cott Beverages Inc.    Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing   
St. Louis County Recorder of Deeds Mortgage    Cott Beverages Inc.    Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing   
New Madrid County Recorder of Deeds Forms AP1 and RX1    Cott Beverages Limited
   Debenture    UK Land Registry Intellectual Property   

Cott Corporation

Corporation Cott

   Trademark Security Filing/Patent Security Filing/Copyright Security Filing   
PTO/CIPO



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Applicable Collateral
Document [Mortgage,
Security Agreement or
Other]

  

Jurisdictions and Filing

Offices

Intellectual Property    Cott Beverages Inc.    Trademark Security Filing/Patent
Security Filing/Copyright Security Filing    PTO/CIPO Intellectual Property   
Cliffstar LLC   

Trademark Security Filing/

Patent Security Filing/ Copyright Security Filing

   PTO/CIPO Intellectual Property    Cott Private Label Limited    Trademark
Security Filing / Patent Security Filing / Copyright Security Filing    Trade
Marks Registry Intellectual Property    Cott Beverages Limited    Trademark
Security Filing / Patent Security Filing / Copyright Security Filing    Trade
Marks Registry Intellectual Property    BCB Beverages Limited    Trademark
Security Filing / Patent Security Filing / Copyright Security Filing    Trade
Marks Registry Intellectual Property    Cott Corporation Corporation Cott and
Cott Beverages Inc.    Charge Over Intellectual Property    Trade Marks Registry



--------------------------------------------------------------------------------

Schedule 3.24(a)

Intercompany Loans and Advances as of July 3, 2010

(i)

 

U.S. Dollar
Equivalent
Amount July 3/10

    

Owed By

  

Owed To

$ 160,000,000       Cott Holdings Inc. (US)    Cott Corporation (CA) $
41,000,000       Cott Holdings Inc. (US)    Cott Corporation (CA) $ 24,288,853
      Cott Beverages Inc. (US)    Cott Holdings Inc. (US) $ 284,000,000      
Cott Holdings Inc. (US)    Cott USA Corporation £ 68,000,000.00       Cott
Beverages Limited (UK)    Cott USA Finance LLC $ 25,525,000       Cott NE
Holdings Inc.    Northeast Finco $ 149,668,000       Cott Beverages Inc. (US)   
CB Nevada Capital Inc. (US) $ 25,043       Northeast Retailer Brands LLC    Cott
Beverages Inc. (US) $ 12,322,771       Cott Beverages Inc.    Cott Vending Inc.
$ 25,013,225       Cott Embotelladores de Mexico SA de CV    Cott Corporation
(CA) $ 575,360       Cott Beverages Limited    Cott Retail Brands Netherlands BV
$ 2,426,813       967979 Ontario Limited    Cott Corporation (CA) $ 11,782      
Cott International SRL    Cott Corporation (CA) $ 1,270,606       Cott
Corporation (CA)    804340 Ontario Limited $ 13,893,302       Cott Beverages Inc
(US)    Interim BCB, LLC $ 357,190       Cott International Trading Ltd.    Cott
International SRL $ 41,861,976       Cott Corporation (CA)    Cott International
Trading Ltd. $ 2,990       Cott Corporation (CA)    BCB European Holdings $
6,525       Cott Corporation (CA)    BCB International Holdings $ 1,011,738   
   Cott Beverages Limited (UK)    Cott (Nelson) Limited $ 292,312       Cott
Beverages Limited (UK)    Cott Retail Brands Limited £ 13,000,000       Cott
Beverages Limited (UK)    Cott USA Finance LLC $ 1,949,882       Cott Retail
Brands Limited    Cott Ltd. $ 151,860       Cott Beverages Limited    Cott
Private Label Limited $ 1,603,545       Cott Maquinaria y Equipo, SA de CV   
Cott Embotelladores de Mexico SA de CV $ (30,095)       Ad Personales, SA de CV
   Cott Embotelladores de Mexico SA de CV $ 259,359       Cott Embotelladores de
Mexico SA de CV    Sevicios Gerenciales de Mexico SA de CV $ 208,842       Cott
Corporation (CA)    Cott (Hong Kong) Limited $ 38,742       Cott (Shanghai)
Trading Co. Ltd.    Cott (Hong Kong) Limited $ 701,871       Cott Embotelladores
de Mexico SA de CV    Cott Corporation

Note: A number of the above loans and advances are denominated in currencies
other than U.S. Dollars; therefore, amounts may change as the U.S. Dollar
fluctuates against such foreign currency.

(ii)

 

U.S. Dollar

Equivalent

Amount

August 17/10

    

Owed By

  

Owed To

  75,000,000.00       Cott Retail Brands Limited    Cott USA Finance LLC  
160,000,000.00       Cott U.S. Acquisition LLC    Cott Beverages Inc.  
140,000,000.00       Cott U.K. Acquisition Limited    Cott U.S. Acquisition LLC

Note: A number of the above loans and advance are denominated in currencies
other than U.S. Dollars; therefore, amounts may change as the U.S. Dollar
fluctuates against such foreign currency.



--------------------------------------------------------------------------------

Schedule 3.24(b)

Intercompany Trade Payable / Receivables as of July 3, 2010

 

U.S. Dollar
Equivalent
Amount
July 3/10

    

Owed By

  

Owed To

$ 290,258       Cott Beverages Limited (UK)    Cott Beverages Inc. (US) $
279,837       Cott Beverages Limited (UK)    Cott Corporation (CA) $ 6,933,766
      Cott Beverages Inc. (US)    Cott Corporation (CA) $ 50,683       Cott
Beverages Inc. (US)    Cott Corporation (CA) $ 96,357       Cott Beverages Inc.
(US)    Cott Beverages Limited (UK) $ 111,153,206       Cott (Nelson) Limited   
Cott Beverages Limited (UK) $ 106,990,521       Cott Beverages Limited (UK)   
Cott (Nelson) Limited $ 67,832,330       Cott Beverages Limited (UK)    Cott
(Nelson) Limited $ 7,593,176       Cott Beverages Limited (UK)    Cott Europe $
7,794,286       Cott Beverages Limited (UK)    Cott Europe $ 552,328       Cott
Beverages Limited (UK)    Cott Europe Trading Ltd. $ 2,788,038       Cott
Embotelladores de Mexico SA de CV    Cott Beverages Inc. (US)

Note: A number of the above payables and receivables are denominated in
currencies other than U.S. Dollars; therefore, amounts may change as the
U.S. Dollar fluctuates against such foreign currency.



--------------------------------------------------------------------------------

Schedule 5.15

POST-CLOSING COVENANTS

1. Appraisals and Field Examinations. No later than sixty days following the
Effective Date, the Loan Parties shall provide the Administrative Agent and the
Administrative Collateral Agent with (i) updated appraisals (the “Updated
Appraisals”) of Inventory, equipment and Eligible Real Property of the Borrowers
(provided that updated appraisals of the Inventory of the U.S. Co-Borrowers
shall not be required and appraisals of the equipment of Cliffstar LLC shall
only be required to the extent that such equipment is necessary to provide
sufficient availability under the PP&E Component), in each case from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent and the Administrative Collateral
Agent, such Updated Appraisals to include, without limitation, information
required by applicable law and regulations, with such Updated Appraisals being
at the sole cost and expense of the Borrowers and (ii) access to the properties,
books, records and employees of the UK Group, Cott Beverages and the Canadian
Subsidiaries of the Company to conduct field examinations, to ensure the
adequacy of the Borrowing Base Collateral and related reporting and control
systems, with each such field examination being at the sole cost and expense of
the Loan Parties and subject to the satisfaction of the Administrative Agent and
the Administrative Collateral Agent.

2. Insurance Review. (i) No later than thirty days following the Effective Date,
the Administrative Agent shall have completed a review of the insurance coverage
of the Company and its Subsidiaries taking into account the Cliffstar
Acquisition. (ii) No later than thirty days after the Administrative Agent
completes its review of the Company’s insurance coverage pursuant to clause
(i) of this item 2, the Company and its Subsidiaries shall update their
insurance coverage and provide the Administrative Agent with evidence of such
updated insurance coverage, in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
applicable terms of the Security Agreements (including Section 5.09 of this
Agreement and Section 4.11 of the U.S. Security Agreement).

3. Environmental Review. No later than sixty days following the Effective Date,
the Administrative Agent shall have received environmental Phase I reports
meeting ASTME-1527-05 Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process or the Canadian Standards
Association Phase I Environmental Site Assessment Protocol Z768-01, updated
April 2003, as appropriate, with respect to each of the real properties of the
Borrowers and their Subsidiaries identified on Schedule 1.01(a) as requiring
such environmental studies from firm(s) satisfactory to the Administrative
Agent, which review reports shall be acceptable to the Administrative Agent. If
such environmental review reports, if any, identify any environmental hazards or
liabilities, such environmental review reports shall include or be accompanied
by the Loan Parties’ plans with respect thereto.

4. Cott Mexican Group Post-Closing Requirements. (i) No later than ten days
following the Effective Date, the Loan Parties shall take all necessary actions
to deliver to the Administrative Agent and the Administrative Collateral Agent
the duly executed original versions of the Mexican Termination Agreements listed
on Annex A to this Schedule 5.15, each in form and substance reasonably
acceptable to the Administrative Agent and the Administrative Collateral Agent,
duly executed and formalized as required herein and in accordance with
applicable law by their respective parties; (ii) As soon as practicable and in
any event no later than thirty days following the Effective Date, the Loan
Parties shall take all necessary actions to register the Current Assets Pledge
Termination Agreement pursuant to paragraph 1 of Annex B to this Schedule 5.15,
and deliver to the Administrative Agent and the Administrative Collateral Agent
the no lien certificates described in paragraph 2 of Annex B to this Schedule
5.15, each in form and substance reasonably acceptable to the Administrative
Agent and the Administrative Collateral Agent, duly issued in accordance with
applicable law by their respective parties, and (iii) No later than sixty days
following the Effective Date, the Loan Parties shall take all necessary actions
to deliver to the Administrative Agent and the Administrative Collateral Agent
the Mexican Guaranty Documents listed on Annex C to this Schedule 5.15, in form
and substance reasonably acceptable to the Administrative Agent and the
Administrative Collateral Agent, duly executed and formalized as required herein
and in accordance with applicable law by their respective parties (hereinafter
jointly referred to as the “Mexican Guaranty Documents”).

5. Collateral Access and Control Agreements. No later than thirty days following
the Effective Date, the Administrative Collateral Agent or the UK Security
Trustee, as applicable, shall have received each (i) Collateral Access Agreement
required to be provided pursuant to Section 4.12 of the U.S. Security Agreement
or Section 4.12 of the Canadian Security Agreement or Clause 5.5.1 of the UK
Security Agreement, (ii) Deposit Account Control Agreements required to be
provided pursuant to Article VII of the U.S. Security Agreement or Article VII
of the Canadian Security Agreement which the Administrative Collateral Agent has
agreed to require delivery of on the Effective Date, and (ii) acknowledgement of
notice, signed by each bank or financial institution with which an account has
been opened or maintained by any Chargor (as defined in the UK Security
Agreement), in the form required under Clause 5.5.1 of the UK Security
Agreement.

6. Post-Closing Delivery of Certificated Securities and Instruments. No later
than ten days following the Effective Date, the Administrative Collateral Agent
or the UK Security Trustee, as applicable, shall have received the originals of
all promissory notes and certificates representing Equity Interest required to
be delivered under the terms of the Security Documents which the Administrative
Collateral Agent or the UK Security Trustee has agreed to not to take possession
of on the Effective Date as an accommodation to the Loan Parties to facilitate
the Restructuring, in each case endorsed or accompanied by an undated
instruments of transfer executed by the owner of such Equity Interest on the
date of such delivery.



--------------------------------------------------------------------------------

ANNEX A

TO SCHEDULE 5.15

COTT MEXICAN GROUP

POST-CLOSING COVENANTS

Capitalized terms used herein and not defined in this Annex A will have the
definitions assigned to them in the Credit Agreement.

 

1.- Six sets of duly executed original versions of the Termination Agreement
regarding the current Mexican Guaranty Agreement dated effective as of May 28,
2008 and entered into by and between AD Personales, S.A. de C.V. (hereinafter
“AD”), Servicios Gerenciales de México S.A. de C.V. (hereinafter “SGM”), México
Bottling Services, S.A. de C.V. (hereinafter “Mexico Bottling”) and JPMorgan
Chase Bank, N.A. (hereinafter “JPMorgan Chase”). Each set of duly executed
original versions of such termination agreement shall be executed by each party
thereto in the same physical document, in each case before a Notary Public with
jurisdiction in its place of execution, and apostilled or legalized (as
applicable) for its validity in Mexico.

 

2.- Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Limited Guaranty Agreement dated effective as of May 28,
2008 and entered into by and between Cott Embotelladores de México S.A. de C.V.
(hereinafter “Cott Embotelladores”), Cott Maquinaria y Equipo, S.A. de C.V.
(hereinafter “Cott Maquinaria”) and JPMorgan Chase. Each set of duly executed
original versions of such termination agreement shall be executed by each party
thereto in the same physical document, in each case before a Notary Public with
jurisdiction in its place of execution, and apostilled or legalized (as
applicable) for its validity in Mexico.

 

3.- Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Stock Pledge Agreement dated effective as of May 28, 2008
and entered into by and between Cott Corporation Corporation Cott (hereinafter
“Cott Corporation”), Cott Embotelladores, SGM, Mexico Bottling, Cott Maquinaria,
AD and JPMorgan Chase. Each set of duly executed original versions of such
termination agreement shall be executed by each party thereto in the same
physical document, in each case before a Notary Public with jurisdiction in its
place of execution, and apostilled or legalized (as applicable) for its validity
in Mexico.

 

4.- Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Stock Pledge Agreement dated effective as of May 28, 2008
and entered into by and between Cott Corporation, 804340 Ontario Limited,
2011438 Ontario Limited, Cott Embotelladores, SGM, Mexico Bottling and JPMorgan
Chase. Each set of duly executed original versions of such termination agreement
shall be executed by each party thereto in the same physical document, in each
case before a Notary Public with jurisdiction in its place of execution, and
apostilled or legalized (as applicable) for its validity in Mexico.

 

5.- Six sets of duly executed original versions of the Termination Agreement
regarding the Mexican Assets Pledge Agreement dated effective as of May 28, 2008
and entered into by and between Cott Embotelladores, SGM, Cott Maquinaria, AD,
Mexico Bottling and JPMorgan Chase (hereinafter the “Current Assets Pledge
Termination Agreement”). Each set of duly executed original versions of such
termination agreement shall be executed by each party thereto in the same
physical document, in each case before a Notary Public with jurisdiction in its
place of execution, and apostilled or legalized (as applicable) for its validity
in Mexico. The Current Assets Pledge Termination Agreement shall (a) appoint
individuals on behalf of the Administrative Collateral Agent to protocolize the
document in Mexico before a Mexican Notary Public, to give effect to its
registration in the relevant Public Register of Commerce in which each of Cott
Embotelladores, SGM, Cott Maquinaria, AD, Mexico Bottling are registered.

Annex A to Schedule 5.15



--------------------------------------------------------------------------------

ANNEX B

TO SCHEDULE 5.15

COTT MEXICAN GROUP

POST-CLOSING COVENANTS

Capitalized terms used herein and not defined in this Annex B will have the
definitions assigned to them in the Credit Agreement.

 

1.- Register the Current Assets Pledge Termination Agreement (as such term is
defined in paragraph 5 of Annex A to Schedule 5.15 of the Credit Agreement) in
the Public Register of Commerce of the corporate domicile of each of Cott
Embotelladores, SGM, Cott Maquinaria, AD, Mexico Bottling (as such terms are
defined in paragraphs 1 and 2, respectively, of Annex A to Schedule 5.15).

 

2.- Process and obtain no lien certificates for each of Cott Embotelladores,
SGM, Cott Maquinaria, AD, Mexico Bottling, issued by the relevant Public
Register of Commerce, and evidencing the termination and release of the assets’
pledge under Mexican law, and as a condition precedent to the execution of the
MAPAs (as such term is defined in paragraph 12 of Annex C to Schedule 5.15) and
as provided for under Mexican law.



--------------------------------------------------------------------------------

ANNEX C

TO SCHEDULE 5.15

COTT MEXICAN GROUP

POST-CLOSING COVENANTS

Capitalized terms used herein and not defined in this Annex C will have the
definitions assigned to them in the Credit Agreement.

 

1.- Acknowledgement Agreement signed by Cott Embotelladores de México S.A. de
C.V. (hereinafter “Cott Embotelladores”) and JPMorgan Chase Bank, N.A.
(hereinafter “JPMorgan Chase”), whereby Cott Embotelladores acknowledges, agrees
and confirms that, by its execution of such document, Cott Embotelladores will
be deemed to be a Loan Party under the Credit Agreement for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party
thereunder as if it had executed the Credit Agreement.

 

2.- Acknowledgement Agreement signed by Cott Maquinaria y Equipo, S.A. de C.V.
(hereinafter “Cott Maquinaria”) and JPMorgan Chase, whereby Cott Maquinaria
acknowledges, agrees and confirms that, by its execution of such document, Cott
Maquinaria will be deemed to be a Loan Party under the Credit Agreement for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party thereunder as if it had executed the Credit Agreement.

 

3.- Acknowledgement Agreement signed by AD Personales, S.A. de C.V. (hereinafter
“AD”) and JPMorgan Chase, whereby AD acknowledges, agrees and confirms that, by
its execution of such document, AD will be deemed to be a Loan Party under the
Credit Agreement for all purposes of the Credit Agreement and shall have all of
the obligations of a Loan Party thereunder as if it had executed the Credit
Agreement.

 

4.- Acknowledgement Agreement signed by Servicios Gerenciales de México S.A. de
C.V. (hereinafter “SGM”) and JPMorgan Chase, whereby SGM acknowledges, agrees
and confirms that, by its execution of such document, SGM will be deemed to be a
Loan Party under the Credit Agreement for all purposes of the Credit Agreement
and shall have all of the obligations of a Loan Party thereunder as if it had
executed the Credit Agreement.

 

5.- Acknowledgement Agreement signed by México Bottling Services, S.A. de C.V.
(hereinafter “Mexico Bottling”) and JPMorgan Chase, whereby Mexico Bottling
acknowledges, agrees and confirms that, by its execution of such document,
Mexico Bottling will be deemed to be a Loan Party under the Credit Agreement for
all purposes of the Credit Agreement and shall have all of the obligations of a
Loan Party thereunder as if it had executed the Credit Agreement.

 

6.- Documents evidencing each of Mexico Bottling, SGM, AD, Cott Embotelladores
and Cott Maquinaria’s respective title the assets to be granted in pledge by
such entities under the MAPA, as may be reasonably requested by the
Administrative Collateral Agent.

 

7.- Mexican Guaranty Agreement, to be entered into by and between AD, SGM,
Mexico Bottling and the Administrative Collateral Agent, to guarantee the
obligations under the Credit Agreement (hereinafter the “MGA”), executed before
a Notary Public with jurisdiction in its place of execution, and apostilled or
legalized (as applicable) for its validity in Mexico.

 

8.- Mexican Stock Pledge Agreement, to be entered into by and between Cott
Corporation, Cott Embotelladores, SGM, Mexico Bottling, Cott Maquinaria, AD and
the Administrative Collateral Agent (and any such other parties as may be
shareholders of record of any of the Pledged Shares (as such term is hereinafter
defined), except for Embotelladora de Puebla S.A. de C.V.), to guarantee the
obligations under the Credit Agreement (hereinafter the “MSPA No. 1”), executed
before a Notary Public with jurisdiction in its place of execution, and
apostilled or legalized (as applicable) for its validity in Mexico, and in
respect of their relevant pledge in favor of the Administrative Collateral Agent
of the respective Pledged Shares. To the extent that any record or registration
of the MPSA No. 1 may be required or advisable under applicable law, such
registration must be filed and obtained.

 

9.- Mexican Stock Pledge Agreement, to be entered into by and between Cott
Corporation, 804340 Ontario Limited, 2011438 Ontario Limited, Cott
Embotelladores, SGM, Mexico Bottling and the Administrative Collateral Agent
(and any such other parties as may be shareholders of record of any of the
Pledged Shares, except for Embotelladora de Puebla S.A. de C.V.), to guarantee
the obligations under the Credit Agreement (hereinafter the “MSPA No. 2”, and
jointly with the MSPA No. 1, the “MSPAs”), executed before a Notary Public with
jurisdiction in its place of execution, and apostilled or legalized (as
applicable) for its validity in Mexico, and in respect of their relevant pledge
in favor of the Administrative Collateral Agent of the respective Pledged
Shares. To the extent that any record or registration of the MPSA No. 2 may be
required or advisable under applicable law, such registration must be filed and
obtained.



--------------------------------------------------------------------------------

10.- Mexican Assets Pledge Agreement, to be entered into by and between SGM, AD,
Mexico Bottling and the Administrative Collateral Agent (hereinafter the
“MAPA”), to guarantee the obligations under the Credit Agreement. The MAPA
(a) shall be executed before a Notary Public with jurisdiction in their place of
execution, and apostilled or legalized (as applicable) for their validity in
Mexico; (b) shall appoint individuals on behalf of the Administrative Collateral
Agent to protocolize the document in Mexico before a Mexican Notary Public, to
give effect to its registration in the relevant Public Register of Commerce in
which each of SGM, AD, Mexico Bottling are registered, and in any such other
register as may be required or advisable under applicable law; (c) be translated
into Spanish by a Mexican court-approved translator in order for the Mexican
protocolization to be obtained, and (d) be duly registered in such Public
Register of Commerce, and in any such other register as may be required or
advisable under applicable law.

 

11.- Mexican Assets Pledge Agreement, to be entered into by and between Cott
Embotelladores and the Administrative Collateral Agent, to guarantee an
intercompany promissory note executed between two or more of the Loan Parties,
and in the terms and conditions to be agreed by such Loan Parties and the
Administrative Collateral Agent (hereinafter the “Cott Embotelladores MAPA”).
The Cott Embotelladores MAPA (a) shall be executed before a Notary Public with
jurisdiction in their place of execution, and apostilled or legalized (as
applicable) for their validity in Mexico; (b) shall appoint individuals on
behalf of the Administrative Collateral Agent to protocolize the document in
Mexico before a Mexican Notary Public, to give effect to its registration in the
relevant Public Register of Commerce in which each of Cott Embotelladores is
registered, and in any such other register as may be required or advisable under
applicable law; (c) be translated into Spanish by a Mexican court-approved
translator in order for the Mexican protocolization to be obtained, and (d) be
duly registered in such Public Register of Commerce of the corporate domicile of
Cott Embotelladores, and in any such other register as may be required or
advisable under applicable law.

 

12.- Mexican Assets Pledge Agreement, to be entered into by and between Cott
Maquinaria and the Administrative Collateral Agent, to guarantee an intercompany
promissory note executed between two or more of the Loan Parties, and in the
terms and conditions to be agreed by such Loan Parties and the Administrative
Collateral Agent (hereinafter the “Cott Maquinaria MAPA”, and jointly with the
MAPA and the Cott Embotelladores MAPA, the “MAPAs”). The Cott Maquinaria MAPA
(a) shall be executed before a Notary Public with jurisdiction in their place of
execution, and apostilled or legalized (as applicable) for their validity in
Mexico; (b) shall appoint individuals on behalf of the Administrative Collateral
Agent to protocolize the document in Mexico before a Mexican Notary Public, to
give effect to its registration in the relevant Public Register of Commerce in
which each of Cott Maquinaria is registered, and in any such other register as
may be required or advisable under applicable law; (c) be translated into
Spanish by a Mexican court-approved translator in order for the Mexican
protocolization to be obtained, and (d) be duly registered in such Public
Register of Commerce of the corporate domicile of Cott Maquinaria, and in any
such other register as may be required or advisable under applicable law.

 

13.- Legal opinions issued by the Mexican counsel of each of Mexico Bottling,
SGM, AD, Cott Embotelladores and Cott Maquinaria, regarding the validity, due
issuance and enforceability (among other common and reasonable Mexican law
issues) of (respectively as will be applicable for each such legal entity) the
MGA, the MSPAs and the MAPAs.

 

14.- Legal opinions from counsel authorized to practice law in the jurisdiction
of incorporation of each of the Granting Shareholders, regarding their title to
the respective Pledged Shares, validity and enforceability (among other common
and reasonable issues under applicable law) of their respective issuance of the
MSPAs regarding their respective shares issued by each of Mexico Bottling, SGM,
AD, Cott Embotelladores and Cott Maquinaria.

 

15.- Notarial certified copies of the shareholders’ resolutions of each of
Mexico Bottling, SGM, AD, Cott Embotelladores and Cott Maquinaria, approving the
guaranty and pledge transactions and each of such parties’ respective execution,
as applicable, of the MGA, the MSPAs and MAPAs, the granting of the pledge of
the Pledged Shares, and the granting of the special powers of attorney required
to execute each of the MGA, the MSPAs and the MAPAs (respectively); these
resolutions will need to be protocolized before a Mexican Notary Public and
registered in the Public Register of Commerce in which each of Mexico Bottling,
SGM, AD, Cott Embotelladores and Cott Maquinaria are registered.

 

16.- Any and all other documents which may be reasonable required, appropriate
or convenient in order to duly formalize each of the MGA, the MSPAs and the
MAPAs under Mexican law, as may be required by the Administrative Collateral
Agent from time to time and until such time in which the MGA, the MSPAs and
MAPAs have been duly formalized in accordance with applicable law.



--------------------------------------------------------------------------------

17.- Originals of each and all of the following share certificates (the “Pledged
Shares”) evidencing their respective pledge, duly endorsed as transferred in
pledge in accordance with Mexican law, in favor of the Administrative Collateral
Agent:

 

Issuing Company Name

 

Issued To

 

Type of Shares

   Certificate
No. Cott Embotelladores   Cott Corporation   Series I Class B    1 Cott
Embotelladores   Cott Corporation   Series II Class B    1 Cott Embotelladores  
Cott Corporation   Series II Class C    3 Cott Maquinaria   Cott Embotelladores
  Series A    1 Cott Maquinaria   Cott Corporation   Series A    2 AD   Mexico
Bottling   Class 1    1 AD   SGM   Class 1    2 Mexico Bottling   804340 Ontario
Limited   Class 1    1 Mexico Bottling   2011438 Ontario Limited   Class 1    2
SGM   804340 Ontario Limited   Class 1    1 SGM   2011438 Ontario Limited  
Class 1    2

 

18.- Certificates issued by the secretary of each of Mexico Bottling, SGM, AD,
Cott Embotelladores and Cott Maquinaria, as issuers of the Pledged Shares,
certifying as to the completeness and due formalization of the registration of
the relevant Pledged Shares of each such legal entity in its respective books
and records, and attaching (a) a Notarial copy of such relevant records, (b) a
Notarial copy of the incorporation deed of each respective issuer of the Pledged
Shares, (c) a Notarial copy of each bylaws amendment which has been adopted by
the relevant issuer of the Pledged Shares as of the delivery date, and (d) a
Notarial copy of the relevant public deed through which the shareholders’
resolution (as mentioned in paragraph 15 above) has been protocolized in Mexico,
including evidence of its registration in the Public Registry of Commerce.

 

19.- Official evidence of any other filings, procedures or registrations which
may be necessary or appropriate in order to perfect the pledges granted under
each of the MSPAs and the MAPAs under applicable law, including without
limitation, evidence of any registration or filing which may be applicable
before the Mexican Institute of Industrial Property (Instituto Mexicano de la
Propiedad Industrial), the Register of Personal Guaranties (Registro de
Garantías Muebles), or any other governmental authority, agency or registry.

 

20.- Notarial certified copies of the shareholders’ resolutions of Cott
Embotelladores approving (a) the execution of an amended and restated
intercompany subordinated demand promissory note (together with an allonge
thereof) (hereinafter jointly referred to as the “Note”), in form, terms and
conditions substantially similar to the Amended and Restated Intercompany
Subordinated Demand Promissory Note executed by each of Mexico Bottling, SGM, AD
and Cott Maquinaria on the closing date, including language for the approval of
the Note by the totality of the shareholders of Cott Embotelladores in the terms
required by subparagraph (iii), paragraph (g) of article twenty-second (and any
other related provisions, as the case may be) of the bylaws of Cott
Embotelladores’, and (b) granting the special powers of attorney required to
execute the Note in the name and on behalf of Cott Embotelladores, provided that
such resolutions will need to be protocolized before a Mexican Notary Public and
registered in the Public Register of Commerce in which Cott Embotelladores is
registered.

 

21.- Original Note, duly signed by Cott Embotelladores.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1.

 

Debtor

  

Lender/Beneficiary

   Amount outstanding as
of the Effective Date  

Cott Beverages Inc.

   General Electric Capital Corporation    $ 18,396,300.00   

Cott Beverages Inc.

   Jeff Hettinger    $ 1,804,407.00   

Cott Beverages Inc.

   Microsoft Corporation    $ 425,558.00   

Cott Beverages Inc.

   Hi-Cone Corporation    $ 1,266,750.00   

 

2. See the Intercompany Indebtedness and Advances listed on Schedule 3.24.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

1. Liens on the following assets:

 

Name of Debtor

  

Secured Party

  

Jurisdiction/Office

  

File Number/

Date Filed

  

Type of UCC or
Equivalent

  

Description of Collateral

Cott Retail Brands Limited    Bicc Public Limited Company    England and Wales
(Companies House)   

Created 18/05/94

Filed 21/05/94

(Registered)

   Rent Deposit Deed    £21,385 deposited by the Company with its landlords Bicc
Public Company Limited Cliffstar Corporation    General Electric Capital
Corporation    Recorder of Deeds, Erie County, PA    Filed 6/16/2003    UCC-1   
2003 Xpedx model Q-300XT Lantech Auto Stretch Wrapper serial number QX-0118
Cliffstar Corporation    General Electric Capital Corporation    Chautauqua
County Clerk, NY    Filed 3/27/2003    UCC-1    2002 Lantech model S2503
Conveyorized Stretch Wrap Machine serial number SS -001911+ Cliffstar
Corporation    General Electric Capital Corporation    Chautauqua County Clerk,
NY    Filed 3/27/2003    UCC-1    2003 Lantech model S -1502 Automatic Straddle
Stretch Wrap Machine serial number SC-001387 & 2003 Xpedx model S-2503 Lantech
Fully Automatic Conveyorized Stretch Machine serial number SS001914

2. Liens on up to $6,365,000 of cash collateral pledged pursuant to the Security
Deposit Pledge Agreement dates as of January 22, 2008 between Cott Beverages
Inc. and General Electric Capital Corporation.

3. Cash deposits with Ice River Springs in the amount of $497,403.00 as of
July 3, 2010.

4. Cash deposits with Tampa Electric Company in the amount of $80,620.00 as of
July 3, 2010.

5. Cash deposits with Receiver General of Canada in the amount of $176,456.00
(Canadian Dollars) as of July 3, 2010.

6. Workers’ Compensation Escrow account held at US Bank, 7th & Washington, St.
Louis, MO 63101, Acct# 0047886-00-00397-01 by Cliffstar LLC.

7. Workers’ Compensation Escrow account held at Citibank, N.A., Account #
30584369 by Cott Beverages Inc.



--------------------------------------------------------------------------------

Schedule 6.02-A

Cash Collateral for Existing Letters of Credit

 

Cliffstar LLC

Self Insurance Plans- State of California $ 938,543.00   

Cliffstar LLC

Pennsylvania Manufacturers’ Assoc. Insurance Co $ 275,000.00   

Cliffstar LLC

State of New York Worker’s Compensation Board $ 1,325,220.00   

Cliffstar LLC

Travelers Casualty and Surety Company of America (State of WA) $ 595,000.00   



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

1. Permitted Margin Stock.

 

2. See the Intercompany Indebtedness and Advances listed on Schedule 3.24.

 

3. Cash deposits listed on Schedule 6.02.



--------------------------------------------------------------------------------

Schedule 6.05

Permitted Asset Sales

[***][Certain asset sales redacted]



--------------------------------------------------------------------------------

Schedule 6.11

Existing Restrictions

The Cott Embotelladores de Mexico S.A. de C.V. (the “Company”) Shareholder
Agreement, dated June 20, 2002 (the “Shareholder Agreement”), contains
certain restrictions on the ability of the Company and any of its subsidiaries
to incur indebtedness, encumber assets, grant a guaranty, or dispose of certain
assets or capital stock without either the consent of Embotelladora de Puebla,
S.A. de C.V. (as Class A Shareholder) or the approval of the Class A Director
(as such term is defined in the Shareholder Agreement).



--------------------------------------------------------------------------------

Schedule 6.15

Existing BCB Assets

 

Debtor

 

Lender

   Amount outstanding as
of the Effective Date  

Cott Corporation

  BCB European Holdings    $ 2,971.00   

Cott Corporation

  BCB International Holdings    $ 6,525.00   



--------------------------------------------------------------------------------

Schedule 8

Security Trust Provisions

 

1. Each Lender, each Issuing Bank and the Administrative Agent (together the
“Finance Parties”) appoints the UK Security Trustee to act as UK Security
Trustee under and in connection with the UK Security Agreement and authorises
the UK Security Trustee, to exercise the rights, powers, authorities and
discretions specifically given to it under or in connection with the UK Security
Agreement, together with any other incidental rights, powers, authorities and
discretions, and to give a good discharge for any moneys payable under any of
the Loan Documents.

 

2. The Administrative Agent shall promptly notify the UK Security Trustee of the
contents of any communication on any matter concerning the UK Security Agreement
between it and any Loan Party. The UK Security Trustee shall promptly notify the
Administrative Agent of the contents of any communication sent or received by
it, in its capacity as UK Security Trustee under the UK Security Agreement, to
or from any of the Loan Parties under the UK Security Agreement.

 

3. Reserved.

 

4. Subject to Clause 2 above, the UK Security Trustee shall have no duty or
responsibility, either initially or on a continuing basis, to provide any of the
parties to the Loan Documents with any information with respect to any Loan
Party whenever coming into its possession or to provide any Finance Party with
any communication received by it under or in connection with the UK Security
Agreement.

 

5. The duties of the UK Security Trustee under the UK Security Agreement are
solely mechanical and administrative in nature.

 

6. The UK Security Trustee shall not be under any obligations other than those
for which express provision is made in the Loan Documents.

 

7 The UK Security Trustee shall not be an agent of any Finance Party or any Loan
Party under or in connection with any Loan Document.

 

8 In this Section:

“Deductions”:

means:

 

  (a) all sums payable to any Receiver or Delegate (as defined in the UK
Security Agreement);

 

  (b) all sums which the UK Security Trustee is required to pay to any person in
priority to, or before making any distribution to, the Finance Parties; and

 

  (c) insurance proceeds required to be applied in repairing, replacing,
restoring or rebuilding any Collateral which has been damaged or destroyed;

“Proceeds”: means all receipts or recoveries by the UK Security Trustee in
relation to the Rights and all other moneys which are by the terms of any of the
Loan Documents to be applied by the UK Security Trustee in accordance with
paragraph 13 (Application of Proceeds), after

deducting (without double counting) the Deductions and including the proceeds
(after deducting commissions and expenses) of any permitted currency conversion;

“Rights”: means

 

  (a) the Transaction Security;

 

  (b) all contractual rights in favour of the UK Security Trustee (other than
for its sole benefit) under or pursuant to any Loan Document; and

 

  (c) all rights vested by law in the UK Security Trustee by virtue of its
holding the Transaction Security;

“Secured Liabilities”: has the meaning given to that expression in the UK
Security Agreement;

“Transaction Security” means the security in favour of the UK Security Trustee
created or evidenced or expressed to be created or evidenced by or pursuant to
the UK Security Agreement; and

“Trust Property”: means the Rights and the Proceeds.

 

2. Declaration of Trust

 

2.1 The UK Security Trustee and each other Finance Party agree that the UK
Security Trustee shall hold the Trust Property on trust for the benefit of the
Finance Parties on the terms and subject to the conditions set out in the Loan
Documents.

 

2.2 Each of the Finance Parties irrevocably authorises the UK Security Trustee
to enter into the UK Security Agreement as trustee on behalf of such Finance
Party.



--------------------------------------------------------------------------------

3. Defects in Transaction Security

 

3.1 The UK Security Trustee shall not be liable for any failure or omission to
perfect, or any defect in perfecting, the Transaction Security, including:

 

  3.1.1 failure to obtain any Authorisation or other authority for the
execution, delivery, validity, legality, adequacy, performance, enforceability
or admissibility in evidence of any of the Loan Documents; or

 

  3.1.2 failure to effect or procure registration of or otherwise protect or
perfect any of the Transaction Security by registering the same under any
applicable registration laws in any territory.

 

4. Retention of Documents

 

4.1 The UK Security Trustee may hold title deeds and other documents relating to
any of the Collateral in such manner as it sees fit (including allowing any Loan
Party to retain them).

 

5. No Duty to Enquire

 

5.1 The UK Security Trustee shall be entitled to accept without enquiry,
requisition, objection or investigation such title as each of the Loan Parties
may have to any of the Collateral.

 

6. No Duty to Collect Payments

 

6.1 The UK Security Trustee shall not have any duty:

 

  6.1.1 to ensure that any payment or other financial benefit in respect of any
of the Collateral is duly and punctually paid, received or collected; or

 

  6.1.2 to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the Collateral.

 

7. Insurance

 

7.1 Without prejudice to the provisions of any of the Loan Documents, the UK
Security Trustee shall not be under any obligation to insure any property or to
require any other person to maintain any such insurance and shall not be
responsible for any loss which may be suffered by any person as a result of the
lack of or inadequacy or insufficiency of any such insurance. Where the UK
Security Trustee is named on any insurance policy as an insured party, it shall
not be responsible for any loss which may be suffered by reason of, directly or
indirectly, its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind.

 

8. Suspense Account

 

8.1 Before making any application under paragraph 13 (Application of Proceeds),
the UK Security Trustee may place any sum received, recovered or held by it in
respect of the Trust Property in an interest bearing suspense account and shall
invest an amount equal to the balance from time to time standing to the credit
of that suspense account in any of the investments authorised by paragraph 9
(Investments), with power from time to time in its absolute discretion to vary
any such investments.

 

9. Investments

 

9.1 Unless provided otherwise in any Loan Document, all moneys which are
received by the UK Security Trustee and held by it as trustee in relation to any
of the Loan Documents may be invested in the name of the UK Security Trustee or
any nominee or under the control of the UK Security Trustee in any investment
for the time being authorised by English law for the investment of trust money
by trustees and, if not otherwise invested, such moneys may be placed on deposit
in the name of the UK Security Trustee or any nominee at any bank or institution
(including the UK Security Trustee itself, any other Finance Party or any
Affiliate of any Finance Party) and upon any terms and in any currency as it
thinks fit.

 

10. Rights of UK Security Trustee

 

10.1 The UK Security Trustee shall have all the rights, privileges and
immunities which gratuitous trustees have or may have in England, even though it
is entitled to remuneration.



--------------------------------------------------------------------------------

11. Waiver

 

11.1 Each of the Loan Parties hereby waives any right to appropriate any payment
to, or other sum received, recovered or held by, the UK Security Trustee in or
towards payment of any particular part of the Secured Liabilities and agrees
that the UK Security Trustee shall have exclusive right to do so. This paragraph
will overide any appropriation made or purported to be made by any other person.

 

12. Basis of Distribution

 

12.1 Distributions by the UK Security Trustee shall be made at such times as the
UK Security Trustee in its absolute discretion determines.

 

12.2 To enable it to make any distribution, the UK Security Trustee may fix a
date as at which the amount of the Secured Liabilities is to be calculated. Any
such date must not be more than 30 days before the proposed date of the relevant
distribution.

 

12.3 For the purpose of determining the amount of any payment to be made to any
Finance Party, the UK Security Trustee shall be entitled to call for a
certificate of the amount, currency and nature of the Secured Liabilities owing
or incurred to the relevant Finance Party at the date fixed by the UK Security
Trustee for such purpose and as to such other matters as the UK Security Trustee
thinks fit. The UK Security Trustee shall be entitled to rely on any such
certificate.

 

12.4 If any future or contingent liability included in the calculation of
Secured Liabilities finally matures, or is settled, for less than the future or
contingent amount provided for in that calculation, the relevant Finance Party
shall notify the UK Security Trustee of that fact and such adjustment shall be
made by payment by that Finance Party to the UK Security Trustee for
distribution amongst the Finance Parties of such amount as may be necessary to
put the Finance Parties into the position they would have been in (but taking no
account of the time cost of money) had the original distribution been made on
the basis of the actual as opposed to the future or contingent liability.

 

12.5 Any distribution by the UK Security Trustee which later transpires to have
been, or is agreed by the UK Security Trustee to have been, invalid or which has
to be refunded shall be refunded and shall be deemed never to have been made.

 

13. Application of Proceeds

 

13.1 All Proceeds shall, to the extent permitted by all applicable laws, be
applied by the UK Security Trustee in the order set forth in Section 2.18 of the
Credit Agreement.

 

13.2 Before making any application under paragraph 13.1 above, the UK Security
Trustee may convert any Proceeds from their existing currency of denomination
into the currency or currencies (if different) of sums then outstanding under
the Loan Documents (any such conversion from one currency to another to be made
at the spot rate for the purchase of that other currency with the
first-mentioned currency reasonably determined by the UK Security Trustee).

 

13.3 The UK Security Trustee shall be entitled to make the deductions or
withholdings (on account of Tax or otherwise) from payments under this Agreement
which it is required by any applicable law to make, and to pay all Taxes which
may be assessed against it and/or all expenses which may be incurred by it in
respect of any of the Trust Property, in respect of anything done by it in its
capacity as UK Security Trustee under the Loan Documents or otherwise by virtue
of such capacity. Each of the Loan Parties agrees that its obligations under the
Loan Documents shall only be discharged by virtue of receipt or recovery by the
UK Security Trustee of Proceeds, or of applications made by the UK Security
Trustee under this Agreement, to the extent that the ultimate recipient actually
receives moneys (whether directly or through the Agent or otherwise) from the UK
Security Trustee under this Agreement which are to be applied in or towards the
discharge of those obligations.

 

13.4 If any of the Loan Parties receives any sum from any person which, pursuant
to the Loan Documents, should have been paid to the UK Security Trustee, such
sums shall be held on trust

for the Finance Parties and shall forthwith be paid over to the UK Security
Trustee for application in accordance with this paragraph 13.

 

13.5 The UK Security Trustee shall be entitled to pay any Deductions to the
person or persons entitled to the same.

 

13.6 The UK Security Trustee shall have no duty or responsibility, either
initially or on a continuing basis, to investigate the application by any other
person of any sums distributed pursuant to this paragraph 13.



--------------------------------------------------------------------------------

14. Delegation

 

14.1 The UK Security Trustee may at any time delegate by power of attorney or
otherwise to any person or persons, or fluctuating body of persons, all or any
of the rights, powers, authorities and discretions vested in it by any of the
Loan Documents. Any such delegation may be made upon such terms (including the
power to sub-delegate) and subject to such conditions and regulations as it may
think fit.

 

14.2 The UK Security Trustee shall not be bound to supervise, or be in any way
liable or responsible to anyone for any loss incurred by reason of any
misconduct or default on the part of, any such delegate or sub-delegate.

 

15. Appointment of Additional UK Security Trustees

 

15.1 The UK Security Trustee may at any time appoint any person (whether or not
a trust corporation) to act either as a separate UK Security Trustee or as a
co-UK Security Trustee jointly with it:

 

  15.1.1 if it considers such appointment to be in the interests of the Finance
Parties;

 

  15.1.2 for the purposes of conforming to any legal requirements, restrictions
or conditions in any jurisdiction in which any particular act or acts is or are
to be performed; or

 

  15.1.3 for the purposes of obtaining a judgment in any jurisdiction or the
enforcement in any jurisdiction of a judgment already obtained in respect of any
of the provisions of the Loan Documents,

and the UK Security Trustee shall give prior notice to the Company and the Agent
of any such appointment.

 

15.2 Any such appointment shall only take effect upon the receipt by the Agent
of written confirmation from the appointee (in form and substance satisfactory
to the Agent) that the appointee agrees to be bound by the provisions of the
Loan Documents and all other related agreements to which the UK Security Trustee
is a party in its capacity as UK Security Trustee under the Loan Documents.

 

15.3 Any person so appointed shall have such rights, powers, authorities and
discretions and such duties and obligations as shall be conferred or imposed on
such person by the instrument of appointment and shall, subject to any
limitation contained in such instrument of appointment, have the same benefits
under this Agreement (other than this paragraph 15) as the UK Security Trustee.

 

15.4 The UK Security Trustee shall have power to remove any person so appointed.

 

15.5 Such remuneration as the UK Security Trustee may pay to any person so
appointed, and any costs, charges and expenses incurred by such person in
performing its functions pursuant to such appointment, shall be treated as
costs, charges and expenses incurred by the UK Security Trustee in performing
its functions as UK Security Trustee under the Loan Documents.

 

15.6 The UK Security Trustee shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of, any such UK Security Trustee.

 

16. Additional Powers

 

16.1 The rights and trusts constituted upon the UK Security Trustee under the
Loan Documents shall be in addition to any which may from time to time be vested
in the UK Security Trustee by general law.

 

16.2 To the fullest extent permitted by law, none of Parts I, II, III, N or V of
the Trustee Act 2000 nor the requirement to discharge the duty of care set out
in Section 1(1) of the Trustee Act 2000 in exercising any of the powers
contained in Sections 15 or 22 of the Trustee Act 1925 shall apply to any trusts
created by this Agreement or to the role of the UK Security Trustee in relation
to any such trust and this shall constitute an exclusion of the relevant parts
of the Trustee Act 2000 for the purposes of that Act.

 

17. Amendments

 

17.1 Unless the provisions of any Loan Document expressly provide otherwise, the
UK Security Trustee may, if authorised by the Required Lenders, amend or vary
the terms of, waive breaches of or defaults under or otherwise excuse
performance of any provision of, or grant consents under, any of the Security
Documents (any such amendment, variation, waiver or consent so authorised to be
binding on all Parties and the UK Security Trustee to be under no liability
whatsoever in respect of any of the foregoing), provided that:

 

  17.1.1 the prior consent of all of the Finance Parties is required to
authorise:

 

  (a) any amendment of any Security Document which would affect the nature or
the scope of the Collateral or the manner in which any Proceeds are distributed;

 

  (b) the release of any Transaction Security or of any of the Collateral from
the Transaction Security unless permitted under this Agreement or any other Loan
Document; or

 

  (c) any change in this paragraph 17; and



--------------------------------------------------------------------------------

17.1.2 no waiver or amendment may impose any new or additional obligations on
any person without the consent of that person.

 

17.2 Paragraph 17.1 above is without prejudice to:

 

  17.2.1 any release permitted by paragraph 18 (Releases) or paragraph 20
(Winding-up of Trust); or

 

  17.2.2 any amendment of any Security Document insofar as the same is necessary
in order to effect such release.

 

18. Releases

 

18.1 The UK Security Trustee may:

 

  18.1.1 release Collateral from the Transaction Security if it relates to a
sale or disposal of that Collateral where such sale or disposal is expressly
permitted under this Agreement or any other Loan Document;

 

  18.1.2 release any Transaction Security given by any Loan Party which ceases
to be a Loan Party in accordance with the terms of the Credit Agreement; and

 

  18.1.4 execute any documents (including, but not limited to, formal releases
and certificates of non-crystallisation of floating charges) and do any things
insofar as the same are necessary in order to effect any release permitted by
this paragraph 18 or paragraph 20 (Winding-up of Trust).

 

19. Perpetuity Period

 

19.1 The perpetuity period under the rule against perpetuities, if applicable to
this Agreement, shall be the period of eighty years from the date of this
Agreement.

 

20. Winding-up of Trust

 

20.1 If the Agent, with the approval of the Required Lenders, shall determine
that all the obligations of all the Loan Parties under the Loan Documents have
been. fully and finally discharged and that none of the Finance Parties is under
any commitment, obligation or liability (whether actual or contingent) to make
any Utilisation or provide other financial accommodation under or pursuant to
any Loan Document to any Loan Party, it shall notify the UK Security Trustee of
such determination and approval. Upon such notification the trusts set out above
shall be wound up and the UK Security Trustee shall release, without recourse or
warranty, all of the Transaction Security then held by it, whereupon each of the
UK Security Trustee, the Agent, the other Finance Parties and the Loan Parties
shall be released from its obligations under this Agreement (save for those
which arose prior to such winding-up).



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrowers:    Cott Corporation Corporation Cott, a corporation organized under
the laws of Canada, Cott Beverages Inc., a Georgia corporation, Cliffstar LLC, a
Delaware limited liability company, and Cott Beverages Limited, a company
organized under the laws of England and Wales. 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement.

 

1  Select as applicable.

 

5.    Credit Agreement:    The Credit Agreement, dated as of August 17, 2010,
among Cott Corporation Corporation Cott,
a corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation,
Cliffstar LLC, a Delaware limited liability company, and Cott Beverages Limited,
a company
organized under the laws of England and Wales, as Borrowers, the other Loan
Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., London Branch, as
UK
Security Trustee, JPMorgan Chase Bank, N.A., as Administrative Agent and
Administrative
Collateral Agent, General Electric Capital Corporation, as Co-Collateral Agent,
and the other
parties thereto.

6.

   Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans2   $                $                               %  $    $
                  %  $    $                   % 

Exhibit A



--------------------------------------------------------------------------------

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal, provincial, territorial and state
securities laws.

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent By

 

Title:

Consented to:

 

JPMORGAN CHASE BANK, N.A., LONDON

BRANCH, as UK Issuing Bank

By

 

Title:

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Issuing Bank By

 

Title:

 

JPMORGAN CHASE BANK, N.A., as U.S.
Issuing Bank By

 

Title:

[Consented to:

 

[COTT CORPORATION CORPORATION
COTT], as Borrower Representative By

 

Title:] 3

 

3  If necessary according to Section 9.04(b)(A) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(b) or Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-1

BORROWING BASE CERTIFICATE

 

 

LOGO [g832943ex10_2pg419.jpg]

BORROWING BASE REPORT

 

      Rpt #   

Obligor Number:

            Date:   

Loan Number:

            Period Covered:                        to                    

 

COLLATERAL CATEGORY

   A/R     Inventory    

Total Eligible Collateral

     Description                 

1

  

Beginning Balance (Previous report - Line 8)

      

2

  

Additions to Collateral (Gross Sales or Purchases)

      

3

  

Other Additions (Add back any non-A/R cash in line 3)

      

4

  

Deductions to Collateral (Cash Received)

      

5

  

Deductions to Collateral (Discounts, other)

      

6

  

Deductions to Collateral (Credit Memos, all)

      

7

  

Other non-cash credits to A/R

      

8

  

Total Ending Collateral Balance

      

9

  

Less Ineligible - Past Due

      

10

  

Less Ineligible - Cross-age (50%)

      

11

  

Less Ineligible - Foreign

      

12

  

Less Ineligible - Contra

      

13

  

Less Ineligible - Other (attached schedule)

      

14

  

Total Ineligibles - Accounts Receivable

      

15

  

Less Ineligible - Inventory Slow-moving

      

16

  

Less Ineligible - Inventory Offsite not covered

      

17

  

Less Ineligible - Inventory WIP

      

18

  

Less Ineligible - Consigned

      

19

  

Less Ineligible - Other (attached schedule)

      

20

  

Total Ineligible Inventory

      

21

  

Total Eligible Collateral

      

22

  

Advance Rate Percentage

          %           %   

23

  

Net Available - Borrowing Base Value

      

24

  

Reserves (other)

      

25

  

PP&E Component

      

26

  

Earnout Reserve

      

27

  

Total Borrowing Base Value

      

27A

  

Total Availability/CAPS

      

28

  

Revolver Line

       Total Revolver Line

29

  

Maximum Borrowing Limit (Lesser of 27 or 28)*

       Total Available

29A

  

Suppressed Availability

         

LOAN STATUS

      

30

  

Previous Loan Balance (Previous Report Line 33)

      

31

  

Less: A. Net Collections (Same as line 4)

         

         B. Adjustments/Other            

      

32

  

Add: A. Request for Funds

         

         B. Adjustments/Other            

      

33

  

New Loan Balance

      

34

  

Letter of Credit/BA’s outstanding

      

35

  

Availability Not Borrowed (Lines 29 less 33 & 34)

      

36

          Total New Loan Balance:

37

  

OVERALL EXPOSURE (line 33)

  

Exhibit B-1



--------------------------------------------------------------------------------

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A. (“Chase”), as
administrative agent for the Lenders, Cott Corporation Corporation Cott (the
“Company”), Cott Beverages Inc. (“Cott Beverages”), Cliffstar LLC, Cott
Beverages Limited, Cott Nelson (Holdings) Limited, Cott (Nelson) Limited
(together with Cott Beverages Limited and Cott Nelson (Holdings) Limited, the
“U.K. Borrowers”) (the U.K. Borrowers, together with the Company, Cott Beverages
and Cliffstar LLC, the “Borrowers,” and each a “Borrower”), the other Loan
Parties party thereto and the other parties thereto, Borrower is executing and
delivering to Chase this Collateral Report accompanied by supporting data
(collectively referred to as the “Report”). Borrower represents and warrants to
Chase that this Report is true and correct, and is based on information
contained in Borrower’s own financial accounting records. Borrower, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement, and further certifies on this
                     day of              , 20    , that the Borrower is in
compliance with said Agreement.

 

BORROWER NAME: AUTHORIZED SIGNATURE:



--------------------------------------------------------------------------------

EXHIBIT B-2

BORROWING BASE CERTIFICATE

AGGREGATE BORROWING BASE REPORT

 

      Rpt #    Obligor Number:             Date:    Loan Number:            
Period Covered:                        to                    

 

COLLATERAL CATEGORY

   A/R      Inventory     

Total Eligible Collateral

    Description                   

1

  Beginning Balance (Previous report - Line 8)         

2

  Additions to Collateral (Gross Sales or Purchases)         

3

  Other Additions (Add back any non-A/R cash in line 3)         

4

  Deductions to Collateral (Cash Received)         

5

  Deductions to Collateral (Discounts, other)         

6

  Deductions to Collateral (Credit Memos, all)         

7

  Other non-cash credits to A/R         

8

  Total Ending Collateral Balance         

9

  Less Ineligible - Past Due         

10

  Less Ineligible - Cross-age (50%)         

11

  Less Ineligible – Foreign         

12

  Less Ineligible – Contra         

13

  Less Ineligible - Other (attached schedule)         

14

  Total Ineligibles - Accounts Receivable         

15

  Less Ineligible - Inventory Slow-moving         

16

  Less Ineligible - Inventory Offsite not covered         

17

  Less Ineligible - Inventory WIP         

18

  Less Ineligible – Consigned         

19

  Less Ineligible - Other (attached schedule)         

20

  Total Ineligibles Inventory         

21

  Total Eligible Collateral         

22

  Advance Rate Percentage          %             %      

23

  Net Available - Borrowing Base Value         

24

  Reserves         

25

  PP&E Component         

26

  Earnout Reserve         

27

  Total Borrowing Base Value         

27A

  Total Availability/CAPS         

28

  Revolver Line          Total CAPS/Loan Line

29

  Maximum Borrowing Limit (Lesser of 27 or 28)*       Total Available

29A

  Suppressed Availability         LOAN STATUS      

30

  Previous Loan Balance (Previous Report Line 33)      

31

  Less: A. Net Collections (Same as line 4)        

 B. Adjustments/Other

  

  

32

  Add: A. Request for Funds        

 B. Adjustments/Other

  

  

33

  New Loan Balance      

34

  Letter of Credit/BA’s outstanding      

35

  Availability Not Borrowed (Lines 29 less 33 & 34)      

35

     Total New Loan Balance: 36   OVERALL EXPOSURE (line 33)   

Exhibit B-2



--------------------------------------------------------------------------------

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A. (“Chase”), as
administrative agent for the Lenders, Cott Corporation (the “Company”), Cott
Beverages Inc. (“Cott Beverages”), Cliffstar LLC, Cott Beverages Limited, Cott
Nelson (Holdings) Limited, Cott (Nelson) Limited (together with Cott Beverages
Limited and Cott Nelson (Holdings) Limited, the “U.K. Borrowers”) (the U.K.
Borrowers, together with the Company, Cott Beverages and Cliffstar LLC, the
“Borrowers”), the other Loan Parties party thereto and the other parties
thereto, Borrower Representative, on behalf of the Borrowers, is executing and
delivering to Chase this Collateral Report accompanied by supporting data
(collectively referred to as the “Report”). Borrower Representative, on behalf
of the Borrowers, represents and warrants to Chase that this Report is true and
correct, and is based on information contained in the Borrowers’ own financial
accounting records. Borrower Representative, by the execution of this Report,
hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and further certifies on this      day of
            , 20     , that the Borrowers are in compliance with said Agreement.

 

BORROWER REPRESENTATIVE’S NAME: AUTHORIZED SIGNATURE:



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 17, 2010 (as amended, restated, supplemented,
modified, renewed or extended from time to time, the “Agreement”), among Cott
Corporation Corporation Cott, a corporation organized under the laws of Canada,
Cott Beverages Inc., a Georgia corporation, Cliffstar LLC, a Delaware limited
liability company, and Cott Beverages Limited, a company organized under the
laws of England and Wales, as Borrowers, the other Loan Parties party hereto,
the Lenders party hereto, JPMorgan Chase Bank, N.A., London Branch, as UK
Security Trustee, JPMorgan Chase Bank, N.A., as Administrative Agent and
Administrative Collateral Agent, General Electric Capital Corporation, as
Co-Collateral Agent, and the other parties thereto. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS AND NOT IN THE
UNDERSIGNED’S INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                      of the Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state or other jurisdiction of incorporation or organization
without having given the Agent the notice required by Section 4.15 of the U.S.
Security Agreement or Section 4.15 of the Canadian Security Agreement, as
applicable;

[5. Schedule I attached hereto sets forth financial data and computations of the
Fixed Charge Coverage Ratio for the fiscal quarter most recently ended and, if
applicable, evidencing the Borrowers’ compliance with the covenant contained in
Section 6.13 of the Agreement, all of which data and computations are true,
complete and correct in all material respects;]4

 

4  Schedule I is only required for each quarter of each fiscal year of the
Company.

[6. Schedule II attached hereto sets forth an updated Customer List;]5

7. Schedule III attached hereto sets forth a detailed listing of all
intercompany loans made by any of the Loan Parties or their Restricted
Subsidiaries since the delivery of the last Compliance Certificate (or if no
Compliance Certificate has been previously delivered, since the Effective Date);

[8. Schedule IV sets forth a list of (i) all Intellectual Property owned by the
Loan Parties which is the subject of a registration or application in any
intellectual property registry which has been acquired, filed or issued since
the delivery of the last Compliance Certificate (or if no Compliance Certificate
has been previously delivered, since the Effective Date), and (ii) any material
licenses of Intellectual Property to which any Loan Party has become a party to
or otherwise bound by (whether as licensor or licensee) since the delivery of
the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date);]6

[9. Schedule V sets forth (i) a calculation of (x) EBITDA for the period of four
fiscal quarters of the Company and its Subsidiaries most recently ended, and
(y) consolidated total assets of the Company and its Subsidiaries as at the last
day of such four fiscal quarter period and (ii) calculations demonstrating
compliance with the limitations set forth in Section 5.13(a)(iii) of the
Agreement;]7

10. Schedule VI sets forth a list of all commercial tort claims (as defined in
the UCC) in excess of $1,000,000 acquired by the Loan Parties since the delivery
of the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date); and

Exhibit C



--------------------------------------------------------------------------------

11. Schedule VII sets forth a list of all letters of credit (other than those
that are supporting obligations (within the meaning of the UCC) for other
Collateral that is subject to a perfected security interest in favor of the
Administrative Agent) in excess of $1,000,000 as to which any Loan Party is the
beneficiary and acquired by the Loan Parties since the delivery of the last
Compliance Certificate (or if no Compliance Certificate has been previously
delivered, since the Effective Date).

12. Schedule VIII sets forth any change in any Loan Party’s mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the Security Agreement, since the delivery of the last Compliance Certificate
(or if no Compliance Certificate has been previously delivered, since the
Effective Date).

[Enclosed with this Compliance Certificate is a certificate of good standing for
Cott Beverages from the appropriate governmental officer in its jurisdiction of
incorporation (or if such certificate of good standing is not enclosed with this
Compliance Certificate, then an order has been placed by Cott Beverages to
obtain the same prior to the date hereof).]8

 

5  Schedule II is only required for the first and third quarters of each fiscal
year of the Company.

6  Schedule IV is only required for the fourth quarter of each fiscal year of
the Company.

7  Schedule V is only required for each quarter of each fiscal year of the
Company.

8  The certificate of good standing is only required for the first and third
quarters of each fiscal year of the Company.

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the (i) nature of the condition or event, the period during which it has existed
and the action which the Borrowers have taken, are taking, or propose to take
with respect to each such condition or event or (ii) the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

The foregoing certifications[, together with the computations set forth in
[Schedule I] [and] [Schedule V] hereto] and the financial statements delivered
with this Certificate in support hereof, are made and delivered this      day
of             ,     .

 

COTT CORPORATION CORPORATION COTT,

as Borrower Representative

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

[SCHEDULE I]

[Calculations of Fixed Charged Coverage Ratio as of             ,             ]



--------------------------------------------------------------------------------

[SCHEDULE II]

[Customer List]



--------------------------------------------------------------------------------

SCHEDULE III

Intercompany Loans



--------------------------------------------------------------------------------

[SCHEDULE IV]

[Intellectual Property]



--------------------------------------------------------------------------------

[SCHEDULE V]

[Unrestricted and Excluded Subsidiaries]



--------------------------------------------------------------------------------

SCHEDULE VI

Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE VII

Letters of Credit



--------------------------------------------------------------------------------

SCHEDULE VIII

Change of Mailing Address and Location



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             , 200    , is
entered into between                     , a                      (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the “Administrative Agent”) under that certain Credit Agreement, dated as
of August 17, 2010, among Cott Corporation Corporation Cott, a corporation
organized under the laws of Canada (the “Company”), Cott Beverages Inc., a
Georgia corporation (“Cott Beverages”), Cliffstar LLC, a Delaware limited
liability company, and Cott Beverages Limited, a company organized under the
laws of England and Wales, (the “UK Borrower,” and together with the Company,
Cott Beverages and Cliffstar LLC, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, the Administrative Agent and the other
parties thereto (as the same may be amended, modified, extended or restated from
time to time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. The New Subsidiary also hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Grantor”
under the Security Agreement and shall have all of the obligations of a Grantor
thereunder as if it had executed the Security Agreement. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Security Agreement, including
without limitation (a) all of the representations and warranties of the Grantors
set forth in Article III of the Security Agreement, and (b) all of the covenants
set forth in Article IV of the Security Agreement. Without limiting the
generality of the foregoing terms of this paragraph 2, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the U.S. Security Agreement), does hereby create and grant to the
Administrative Collateral Agent, on behalf and for the ratable benefit of the
Secured Creditors, a security interest in all the New Subsidiary’s right, title
and interest in, to and under the Collateral (as defined in the U.S. Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the U.S.
Security Agreement shall be deemed to include the New Subsidiary.

3. The New Subsidiary hereby irrevocably authorizes the Administrative
Collateral Agent at any time and from time to time to file, all financing
statements in order to maintain a perfected security interest in the Collateral
owned by the New Subsidiary. Any financing statement filed by the Administrative
Collateral Agent may be filed in any filing office in any UCC jurisdiction and
may (i) indicate the New Subsidiary’s Collateral (1) as all assets of the New
Subsidiary or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in the Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment. For the purposes of such filing, the New Subsidiary represents and
warrants to the Administrative Collateral Agent and each secured party that it’s
name, type of organization and jurisdiction of organization are each as set
forth in the first paragraph hereof.

4. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

 



--------------------------------------------------------------------------------

5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:

 

Name:

 

Title:

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING REQUEST

NOTICE OF BORROWING/ LETTER OF CREDIT REQUEST

 

To: JPMORGAN CHASE BANK, N.A.

as Disbursement Agent

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Disbursement Agent

c/o JPMORGAN CHASE BANK, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

as Disbursement Agent

c/o JPMorgan Europe Limited

125 London Wall

London, EC2Y 5AG

Attention: Loan and Agency Group

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August17, 2010 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada (the “Company”), Cott Beverages
Inc., a Georgia corporation (“Cott Beverages”), Cliffstar LLC, a Delaware
limited liability company, Cott Beverages Limited, a company organized under the
laws of England and Wales (the “UK Borrower”, and together with the Company,
Cott Beverages and Cliffstar LLC, each, a “Borrower” and collectively, the
“Borrowers”), the other subsidiaries of the Company party thereto, the lenders
party thereto (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee (the “UK Security Trustee”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”; together with the UK
Security Trustee, the “Agents”) and the other parties thereto. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.



--------------------------------------------------------------------------------

Pursuant to Section 2.03 of the Credit Agreement, the [Company hereby requests]
[U.S. Co-Borrower hereby request] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Co-Borrower] [UK Borrower]
request[s]] a Revolving Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Revolving Borrowing is
requested to be made:

 

(A)   Date of Revolving Borrowing (which is a Business Day)

                     

(B)   Principal amount of Revolving Borrowing

                     

(1)    Amount of ABR Loans

                     

(2)    Amount of Canadian Prime Loans

                     

(3)    Amount of Eurodollar Loans

                     

(4)    Amount of CDOR Loans

                     

(C)   For a Eurodollar or CDOR Borrowing, the Interest Period to be applicable1

                     

(D)   Currency of Revolving Borrowing2

                     

(E)   Funds are requested to be disbursed to the following account(s)3

                     

Upon acceptance of any or all of the Loans made in response to this request,
each Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Section 4.02 of the Credit Agreement have
been satisfied and that no notice pursuant to subsections 6 or 8 of
Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

1  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

2  Specify dollars for Borrowings by the U.S. Co-Borrowers, dollars or Canadian
Dollars for Borrowings by the Company and dollars, Euros or Sterling for
Borrowings by the UK Borrower.

3  Specify the location and number of the account or accounts to which funds are
to be disbursed, which shall comply with the requirements of the Credit
Agreement.



--------------------------------------------------------------------------------

Pursuant to Section 2.06 of the Credit Agreement, the [Company hereby requests]
[U.S. Co-Borrower hereby request] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Co-Borrower] [UK Borrower]
request[s]] the [issuance of a Letter of Credit as described
below][the amendment, renewal or extension of the Letter of Credit identified
below] under the Credit Agreement:

 

(A)   Date of issuance, renewal or extension of the Letter of Credit (which is a
Business Day)

                     

(B)   Expiration Date (in accordance with Section 2.06(c) of the Credit
Agreement)

                     

(C)   Amount

                     

(D)   Currency of the Letter of Credit

                     

(E)   Beneficiary of the Letter of Credit

                     

Upon issuance, amendment, renewal or extension of any Letter of Credit made in
response to this request, each Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.02 of the Credit
Agreement have been satisfied and that no notice pursuant to subsections 6 or 8
of Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]



--------------------------------------------------------------------------------

[COTT CORPORATION CORPORATION COTT, as Borrower Representative By:

 

Name: Title:] [COTT CORPORATION CORPORATION COTT, as the Company By:

 

Name: Title:] [COTT BEVERAGES INC., as a U.S. Co-Borrower By:

 

Name: Title:] [CLIFFSTAR LLC, as a U.S. Co-Borrower By:

 

Name: Title:] [COTT BEVERAGES LIMITED, as UK Borrower By:

 

Name: Title:]



--------------------------------------------------------------------------------

Annex A

Proposed Final Structure

 

Structure has been simplified for illustrative purposes.

 

 

LOGO [g832943ex10_2pg440.jpg]